                                         Case 2:18-bk-20151-ER              Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02        Desc
                                                                             Main Document    Page 1 of 384


                                           1    SAMUEL R. MAIZEL (Bar No. 189301)
                                                samuel.maizel@dentons.com
                                           2    TANIA M. MOYRON (Bar No. 235736)
                                                tania.moyron@dentons.com
                                           3    DENTONS US LLP
                                                601 South Figueroa Street, Suite 2500
                                           4    Los Angeles, California 90017-5704
                                                Tel: (213) 623-9300 / Fax: (213) 623-9924
                                           5
                                                Attorneys for the Chapter 11 Debtors and
                                           6    Debtors In Possession
                                           7

                                           8                             UNITED STATES BANKRUPTCY COURT
                                                                CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION
                                           9

                                          10    In re                                               Lead Case No. 2:18-bk-20151-ER
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                          11    VERITY HEALTH SYSTEM                           OF   Jointly Administered With:
                                                CALIFORNIA, INC., et al.,                           Case No. 2:18-bk-20162-ER
         DENTONS US LLP




                                          12                                                        Case No. 2:18-bk-20163-ER
            (213) 623-9300




                                                           Debtors and Debtors In Possession.       Case No. 2:18-bk-20164-ER
                                          13                                                        Case No. 2:18-bk-20165-ER
                                                                                                    Case No. 2:18-bk-20167-ER
                                          14    ☒Affects All Debtors                                Case No. 2:18-bk-20168-ER
                                                                                                    Case No. 2:18-bk-20169-ER
                                          15    ☐ Affects Verity Health System of                   Case No. 2:18-bk-20171-ER
                                                  California, Inc.                                  Case No. 2:18-bk-20172-ER
                                          16    ☐ Affects O’Connor Hospital                         Case No. 2:18-bk-20173-ER
                                                ☐ Affects Saint Louise Regional Hospital            Case No. 2:18-bk-20175-ER
                                          17    ☐ Affects St. Francis Medical Center                Case No. 2:18-bk-20176-ER
                                                ☐ Affects St. Vincent Medical Center                Case No. 2:18-bk-20178-ER
                                          18    ☐ Affects Seton Medical Center                      Case No. 2:18-bk-20179-ER
                                                ☐ Affects O’Connor Hospital Foundation              Case No. 2:18-bk-20180-ER
                                          19    ☐ Affects Saint Louise Regional Hospital            Case No. 2:18-bk-20181-ER
                                                  Foundation
                                          20    ☐ Affects St. Francis Medical Center of
                                                  Lynwood Foundation                                Chapter 11 Cases
                                          21    ☐ Affects St. Vincent Foundation                    Judge: Hon. Ernest M. Robles
                                                ☐ Affects St. Vincent Dialysis Center, Inc.
                                          22    ☐ Affects Seton Medical Center Foundation
                                                ☐ Affects Verity Business Services                  BERKELEY RESEARCH GROUP, LLC’S
                                                ☐ Affects Verity Medical Foundation                 FIRST INTERIM FEE APPLICATION FOR
                                          23                                                        ALLOWANCE AND PAYMENT OF
                                                ☐ Affects Verity Holdings, LLC
                                                ☐ Affects De Paul Ventures, LLC                     INTERIM COMPENSATION AND
                                          24                                                        REIMBURSEMENT OF EXPENSES FOR
                                                ☐ Affects De Paul Ventures - San Jose
                                                  Dialysis, LLC                                     THE PERIOD AUGUST 31, 2018 THROUGH
                                          25                                                        DECEMBER 31, 2018
                                          26                   Debtors and Debtors In Possession.

                                          27

                                          28



                                               110067436\V-1
                                         Case 2:18-bk-20151-ER        Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                Desc
                                                                       Main Document    Page 2 of 384


                                           1               1.   Berkeley Research Group, LLC (“BRG”) submits its First Interim Fee Application

                                           2   (the “Application”) for Allowance and Payment of Interim Compensation and Reimbursement of

                                           3   Expenses for the Period August 31, 2018 through December 31, 2018 (the “Fee Period”) for work

                                           4   performed for the above-captioned debtors and debtors in possession (the “Debtors”). In support

                                           5   of the Application, BRG respectfully represents as follows:

                                           6                                         RELIEF REQUESTED

                                           7               2.   BRG has been retained and is currently serving as the Financial Advisor to the

                                           8   Debtors. BRG hereby applies to the Court for allowance and payment of interim compensation in

                                           9   the amount of $3,717,941.00 for services rendered for and on behalf of the Debtors and

                                          10   reimbursement of actual and necessary costs and expenses in the amount of $251,437.49 incurred
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                          11   in connection with the rendering of such services during the Fee Period for a total award of
         DENTONS US LLP




                                          12   $3,969,378.49. The total fees represent 6,866.9 hours expended during the period covered by this
            (213) 623-9300




                                          13   Application.

                                          14               3.   Since being retained by the Debtors, BRG has rendered professional services to the

                                          15   Debtors as requested and as necessary and appropriate in furtherance of the interests of the Debtors’

                                          16   estates. BRG respectfully submits that the professional services that it rendered on behalf of the

                                          17   Debtors were necessary and have directly benefited the Debtors and have contributed to the

                                          18   effective administration of these cases. Specifically, BRG’s services to the Debtors have included

                                          19   leading the vendor resolution team’s efforts to secure postpetition products and services from key

                                          20   vendors, serving as the lead point of contact with the DIP Lenders as well as leading

                                          21   communications to all constituent advisors, supporting the sale process including meeting with

                                          22   potential buyers, developing of a transition services template and drafting detailed analysis for the

                                          23   exhibits to the asset purchase agreement, providing support to Management, Dentons, and Cain,

                                          24   and analyzing actual and forecasted cash flows and related DIP Lender reporting.

                                          25                                            BACKGROUND

                                          26               4.   On August 31, 2018 (the “Petition Date”), each of the Debtors filed a voluntary

                                          27   petition for relief under chapter 11 of the Bankruptcy Code with the Court. The Debtors continue

                                          28   to manage and operate their businesses as debtors-in-possession pursuant to §§ 1107(a) and 1108


                                                                                               -2-
                                               110067436\V-1
                                         Case 2:18-bk-20151-ER          Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                           Desc
                                                                         Main Document    Page 3 of 384


                                           1   of the Bankruptcy Code. On the Petition Date, the Court entered an order (Docket No. 17)

                                           2   authorizing the joint administration of the Debtors’ chapter 11 cases (the “Cases”). No trustee or

                                           3   examiner has been appointed in these Cases.

                                           4               5.   On September 17, 2018, the Office of the United States Trustee for the Central

                                           5   District of California (the “U.S. Trustee”) filed a notice of appointment of the official committee

                                           6   of unsecured creditors (the “UCC”) pursuant to § 1102 of the Bankruptcy Code (Docket No. 197).

                                           7               6.   The Hospitals and VMF 1 were originally owned and operated by the Daughters of

                                           8   Charity of St. Vincent de Paul, Province of the West (the “Daughters of Charity”), to support the

                                           9   mission of the Catholic Church through a commitment to the sick and poor. Through various

                                          10   transitions of ownership and affiliations, between 1995 and 2015, the Daughters of Charity and
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                          11   Daughters of Charity Health System (“DCHS”) struggled to find a solution to continuing operating
         DENTONS US LLP




                                          12   losses, either through a sale of some or all of the hospitals or a merger with a more financially sound
            (213) 623-9300




                                          13   partner. All these efforts failed. During these efforts, however, the health system’s losses continued

                                          14   to mount. The Blue Mountain Transaction and NantWorks loan provided further capital infusions

                                          15   in 2015 and 2017.

                                          16               7.   However, despite these infusions of cash and retention of various consultants,

                                          17   experts, and new management to assist in improving cash flow and operations, the health system

                                          18   did not prosper. Despite revitalization efforts and improvements in performance and cash flow, the

                                          19   legacy burden of more than a billion dollars of bond debt and unfunded pension liabilities, an

                                          20   inability to renegotiate collective bargaining agreements or payor contracts, the continuing need for

                                          21   significant capital expenditures for seismic obligations and aging infrastructure, and the general

                                          22   headwinds facing the hospital industry, make success impossible. Losses continue to amount to

                                          23   approximately $175 million annually on a cash flow basis.

                                          24               8.   As described above, the fiscal crisis is the confluence of various factors and

                                          25   historical challenges. A few of the most significant challenges to breaking even going forward

                                          26   include below market rates through its payor contracts with health plans, increasing labor rates and

                                          27

                                          28   1
                                                Terms not otherwise defined herein shall have the meaning ascribed to them in the Retention Application, Retention
                                               Order or Adcock Declaration as applicable.

                                                                                                      -3-
                                               110067436\V-1
                                         Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                  Desc
                                                                        Main Document    Page 4 of 384


                                           1   pension obligations, and extensive necessary capital improvements and expenditures in IT, medical

                                           2   equipment, and physical infrastructure.

                                           3               9.    A more detailed description of the Debtors’ businesses, capital structure, and the

                                           4   events leading to the commencement of these Cases can be found in the Declaration of Richard G.

                                           5   Adcock in Support of Emergency First Day Motions [Docket No. 8] (the “Adcock Declaration”).

                                           6               10.   Prior to the Petition Date, the Debtors engaged in substantial efforts to market and

                                           7   sell their assets. In June 2018, the Debtor engaged Cain Brothers, a division of KeyBanc Capital

                                           8   Markets (“Cain”), to identify potential buyers of some or all of the Verity hospitals and related

                                           9   assets and commenced discussions with those potential buyers.

                                          10               11.   Shortly after the Petition Date, the Debtors, in consultation with Cain and its other
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                          11   advisors, obtained an order approving the County of Santa Clara as the Stalking Horse purchaser
         DENTONS US LLP




                                          12   of the Santa Clara county assets and authorizing an auction of such assets to be held in December
            (213) 623-9300




                                          13   2018. Ultimately, no alternative bidders submitted bids, and on December 27, 2018 the Court

                                          14   entered an order approving the sale of the Debtors’ assets in Santa Clara County to the County of

                                          15   Santa Clara, and the sale closing occurred on March 1, 2019.

                                          16               12.   While the Santa Clara sale process was moving forward, the Debtors, in

                                          17   consultation with Cain and its other advisors, continued to negotiate with potential stalking-horse

                                          18   purchasers for the Debtors’ assets located outside of Santa Clara County in order to obtain an order

                                          19   authorizing an auction of those assets as early as possible in 2019.

                                          20               13.   On February 28, 2019, the sale of the Debtors assets in Santa Clara County to the

                                          21   County of Santa Clara closed, and the Debtors received $183.1 million of net sale proceeds, which

                                          22   is held in one or more deposit accounts subject to deposit account control agreements in favor of

                                          23   the DIP Agent. As of March 2, 2019, the Debtors had $66.6 million of cash, $23.5 million in

                                          24   escrow, and $90.9 million of available borrowings under its DIP loan.

                                          25               14.   Consistent with the Debtors prepetition operations, the post-petition cumulative

                                          26   (deficit) of expenses over revenues to January 31, 2019 was ($137.8) million. Cumulative net

                                          27   negative cash flow through March 2, 2019 was ($97.4) million. The Debtors goal in this chapter

                                          28   11 process is to sell all of the assets to satisfy creditor claims. The result will ultimately be a plan


                                                                                                 -4-
                                               110067436\V-1
                                         Case 2:18-bk-20151-ER                Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                              Desc
                                                                               Main Document    Page 5 of 384


                                           1   of liquidation. The Debtors do not plan on filing a plan until the sale of the non-Santa Clara assets

                                           2   is more fully progressed.

                                           3                                              PROFESSIONAL RETENTION

                                           4               15.      On the Petition Date, the Debtors selected BRG to serve as their financial advisor.

                                           5   On October 12, 2018, the Debtors filed the Debtors’ Application for Entry of an Order Authorizing

                                           6   Employment of Berkeley Research Group, LLC as Financial Advisor to the Debtors Nunc Pro Tunc

                                           7   to the Petition Date [Docket No 493] (the “Retention Motion”) and on November 7, 2018 the Court

                                           8   filed the order approving BRG’s retention [Docket No 785] (the “Retention Order”).

                                           9               16.      Pursuant to the Amended Order on Debtors’ Motion Establishing Procedures for

                                          10   Monthly Payment of Fees and Expense Reimbursement [Docket No 826] (the “Fee Procedures
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                          11   Order”), BRG has filed monthly fee applications as follows:
         DENTONS US LLP




                                          12      Dt Filed                                                 CNO/                                 Paid          Unpaid
            (213) 623-9300




                                                  Dkt No Period                     Fees          Expenses Order              Paid Fees       Expenses        Balance
                                          13     11/28/2018      8/31/2018-
                                                Dkt No. 883      9/30/2018     $    626,647.00 $     25,190.91      N/A   $     501,317.60 $     25,190.91 $ 125,329.40
                                          14     12/18/2018      10/1/2018-
                                                Dkt No. 1099     10/31/2018        1,276,076.50     115,564.09      N/A        1,020,861.20     115,564.09     255,215.30
                                          15
                                                  1/3/2019       11/1/2018-
                                                Dkt No. 1203     11/30/2018         950,134.50       71,951.09      N/A         760,107.60       71,951.09     190,026.90
                                          16
                                                  1/28/2019      12/1/2018-
                                                Dkt No. 1392     12/31/2018         865,083.00       38,731.40      N/A         692,066.40       38,731.40     173,016.60
                                          17
                                                    Total                      $ 3,717,941.00     $ 251,437.49            $ 2,974,352.80      $ 251,437.49   $ 743,588.20
                                          18
                                               The unpaid balances represent the $20% fee holdback for the relevant monthly periods.
                                          19
                                                           17.      As an accommodation to the Debtors, BRG has agreed that, for purposes of this
                                          20
                                               engagement, the hourly rates for the BRG personnel will be subject to the following maximum
                                          21
                                               hourly rates based on the title for each individual as follows:
                                          22
                                                                    a)        Managing Director:                 up to $750
                                          23
                                                                    b)        Director:                          up to $600
                                          24
                                                                    c)        Professional Staff:                up to $450
                                          25
                                                                    d)        Case Managers:                     $125 - $295
                                          26

                                          27

                                          28


                                                                                                            -5-
                                               110067436\V-1
                                         Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02              Desc
                                                                        Main Document    Page 6 of 384


                                           1   During the Fee Period, this accommodation resulted in a discount to BRG’s fees in the amount of

                                           2   $401,308.00. During the Fee Period there were no changes to the bill rates of any staff working on

                                           3   this engagement.

                                           4               18.   Pursuant to the Retention Motion, BRG continues to hold the Cash on Account in

                                           5   the amount of $50,000.00, which will be applied to BRG’s outstanding professional fees, charges,

                                           6   and disbursements as approved by the Court at the end of BRG’s engagement.

                                           7               19.   On October 25, 2018, the Court entered the Order on Debtors’ Motion Establishing

                                           8   Procedures for Monthly Payment of Fees and Expense Reimbursement [Docket No. 661], which

                                           9   was then amended on November 16, 2018 [Docket No. 826] (as amended, the “Interim

                                          10   Compensation Order”). This Application is made in accordance with the terms of the Interim
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                          11   Compensation Order, as well as in accordance with the applicable provisions of the Bankruptcy
         DENTONS US LLP




                                          12   Code, the Bankruptcy Rules, the Local Bankruptcy Rules, and the 1996 US Trustee Guidelines.
            (213) 623-9300




                                          13   BRG believes that this Application substantially complies with the aforementioned rules, orders,

                                          14   and guidelines. To the extent there has not been material compliance with any particular rule or

                                          15   guideline, BRG respectfully requests a waiver or an opportunity to cure.

                                          16                                SUMMARY OF SERVICES RENDERED

                                          17               20.   BRG is a global strategic advisory and expert consulting firm that provides

                                          18   independent expert testimony, litigation and regulatory support, authoritative studies, strategic

                                          19   advice, advisory services relating to restructuring and turnaround situations, due diligence,

                                          20   valuation, and capital markets, and document and data analytics to major law firms, businesses,

                                          21   including Fortune 500 corporations, government agencies, and regulatory bodies around the world.

                                          22               21.   BRG submits that the interim fees applied for herein for professional services

                                          23   rendered in performing services for the Debtors in this proceeding are fair and reasonable in view

                                          24   of the time spent, the extent of work performed, the nature of the Debtors’ capitalization structure

                                          25   and financial condition, the Debtors’ financial accounting resources and the results obtained.

                                          26               22.   The work involved, and thus the time expended, was carefully assigned in light of

                                          27   the experience and expertise required for a particular task. The relevant case and industry

                                          28


                                                                                                -6-
                                               110067436\V-1
                                         Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                 Desc
                                                                        Main Document    Page 7 of 384


                                           1   experience of the experts who performed services for which compensation is sought are provided

                                           2   in Exhibit F. The staff utilized sought to optimize efficiencies and avoid redundant efforts.

                                           3               23.   BRG believes that there has been no duplication of services between BRG and any

                                           4   other consultants or accountants to the bankruptcy estate.

                                           5               24.   BRG’s per diem rates for professionals of comparable experience, before the

                                           6   discount BRG agreed to in these Cases, are at or below those of firms we consider our competitors.

                                           7   We believe that the compensation in this Application is based on the customary compensation

                                           8   charged by comparably skilled professionals in cases other than cases under Title 11.

                                           9               25.   No agreement or understanding exists between BRG and any other person for the

                                          10   sharing of compensation received or to be received for services rendered in connection with the
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                          11   chapter 11 cases, except for internal agreements among employees and independent contractors of
         DENTONS US LLP




                                          12   BRG regarding the sharing of revenue or compensation. Neither BRG nor any of its employees or
            (213) 623-9300




                                          13   independent contractors has entered into an agreement or understanding to share compensation with

                                          14   any entity as described in Bankruptcy Rule 2016.

                                          15               26.   The general summary of the services rendered by BRG during the Fee Period based

                                          16   on tasks and number of hours is set forth below.

                                          17   Asset Acquisition/ Disposition – Task Code 01

                                          18               27.   Time charged to this task code relates to supporting the process to sell the Debtors’

                                          19   assets including meeting with potential buyers, developing of a transition services template,

                                          20   drafting detailed analysis for the exhibits to the asset purchase agreement, developing a bid

                                          21   comparison model and bid scorecards for bids received, analyzing the sale and bid procedures

                                          22   motions and meeting with the Debtors’ and the Debtors’ other professionals.

                                          23               28.   BRG expended 900.9 hours on this category for a fee of $516,550.50.

                                          24   DIP Financing – Task Code 04

                                          25               29.   Time charged to this task code relates to the Debtors’ DIP financing, including

                                          26   review of DIP Budgets based upon underlying assumptions, development of a DIP Budget variance

                                          27   reporting template, weekly analysis of actual cash flows to DIP Budgets, analysis of the DIP Credit

                                          28   Agreement and DIP Orders, and participation in meetings and calls with the Debtors, its other


                                                                                                 -7-
                                               110067436\V-1
                                         Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                 Desc
                                                                        Main Document    Page 8 of 384


                                           1   professionals, the DIP Lender, and the professionals representing the secured lenders and the

                                           2   Official Committee of Unsecured Creditors.

                                           3               30.   BRG expended 444.4 hours on this category for a fee of $219,861.00.

                                           4   Professional Retention/ Fee Application Preparation – Task Code 05

                                           5               31.   Time charged to this task code relates to preparation of BRG retention documents

                                           6   and preparation of BRG’s monthly fee applications for September, October and November 2018.

                                           7               32.   BRG expended 100.7 hours on this category for a fee of $27,646.50.

                                           8   Attend Hearings/ Related Activities – Task Code 06

                                           9               33.   Time charged to this task code primarily relates to preparation for and attendance at

                                          10   the Debtors’ first day hearing, participation at the Section 341 meeting of creditors and attendance
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                          11   at the bid procedures hearing.
         DENTONS US LLP




                                          12               34.   BRG expended 28.9 hours on this category for a fee of $21,659.00.
            (213) 623-9300




                                          13   Interaction/ Meetings with Debtors/ Counsel – Task Code 07

                                          14               35.   Time charged to this task code primarily relates to participation in meetings and

                                          15   calls with the Debtors and their other advisors relating to next steps with respect to these cases,

                                          16   including the sale process, case management, and status updates on various case matters.

                                          17               36.   BRG expended 193.6 hours on this category for a fee of $134,065.50.

                                          18   Interaction/ Meetings with Creditors – Task Code 08

                                          19               37.   Time charged to this task code relates to participation in meetings and calls with

                                          20   Management and the advisors to the secured lenders and the Official Committee of Unsecured

                                          21   Creditors, and related preparation of presentation materials and processing of responses to diligence

                                          22   requests.

                                          23               38.   BRG expended 195.2 hours on this category for a fee of $96,370.50.

                                          24   Employee Issues/ KEIP – Task Code 09

                                          25               39.   Time charged to this task code primarily includes development of the Debtors KEIP

                                          26   and KERP plans, analysis of draft motions, preparation of the Kearns Declaration in support of the

                                          27   Debtors KEIP and KERP motion including analysis of comparable compensation for key

                                          28   executives and participation in meetings and calls with the U.S. Trustee, secured bondholders and


                                                                                                 -8-
                                               110067436\V-1
                                         Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02               Desc
                                                                        Main Document    Page 9 of 384


                                           1   their advisors and the advisors to the Official Committee of Unsecured Creditors and preparation

                                           2   of presentations in support of the KEIP and KERP motion. Time charges to this task code also

                                           3   includes analysis of the wages order and related compliance, including development of related

                                           4   procedures for the Debtors.

                                           5               40.   BRG expended 382.8 hours on this category for a fee of $216,005.00.

                                           6   Recovery/ SubCon/ Lien Analysis – Task Code 10

                                           7               41.   Time charged to this task code includes development of a waterfall recovery model

                                           8   and related presentations to Management and the Board on estimated recoveries to creditors.

                                           9               42.   BRG expended 202.6 hours on this category for a fee of $96,592.00.

                                          10   Claim Analysis/ Accounting – Task Code 11
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                          11               43.   Time charged to this task code relates to analysis of individual claims and
         DENTONS US LLP




                                          12   development of claims resolutions for Management’s consideration.
            (213) 623-9300




                                          13               44.   BRG expended 221.5 hours on this category for a fee of $102,264.50.

                                          14   Statements and Schedules – Task Code 12

                                          15               45.   Time charged to this task code relates to time spent by BRG assisting with the

                                          16   collection of data to complete the Debtors’ statements of financial affairs (“Statements”) and

                                          17   schedules of assets and liabilities (“Schedules”), including (i) analyzing and compiling data and

                                          18   information for the Statements and Schedules, (ii) preparation for and participation in

                                          19   meetings/calls with management, Counsel, and KCC regarding status of completion of the

                                          20   Statements and Schedules, and (iii) tracking open items and adjusting the BRG work plan

                                          21   accordingly.

                                          22               46.   BRG expended 572.9 hours on this category for a fee of $319,520.50.

                                          23   Intercompany Transactions/ Balances – Task Code 13

                                          24               47.   Time charged to this task code relates to analysis of the Debtors intercompany

                                          25   balances on a monthly basis.

                                          26               48.   BRG expended 42.1 hours on this category for a fee of $18,115.50.

                                          27

                                          28


                                                                                                -9-
                                               110067436\V-1
                                         Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                 Desc
                                                                        Main Document    Page 10 of 384


                                           1   Executory Contracts/ Leases – Task Code 14

                                           2               49.   Time charged to this task code relates to analysis of executory contracts and leases,

                                           3   including contract profitability, cure costs by contract, potential contract rejection and related

                                           4   damage claims, responding to objections to cure notices and the preparation of related analysis and

                                           5   schedules of contracts related to the County of Santa Clara asset purchase agreement.

                                           6               50.   BRG expended 613.2 hours on this category for a fee of $359,380.00.

                                           7   Analysis of Historical Results – Task Code 17

                                           8               51.   Time charged to this task code relates to monitoring prices for the Debtors bond

                                           9   debt and analysis of historical financial information.

                                          10               52.   BRG expended 16.2 hours on this category for a fee of $7,525.00.
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                          11   Operating and Other Reports – Task Code 18
         DENTONS US LLP




                                          12               53.   Time charged to this task code relates to the development of a monthly operating
            (213) 623-9300




                                          13   report for the review and approval of the U.S. Trustee, preparation and review of drafts of the

                                          14   MORs for the months of September (including August 31), October and November 2018 and

                                          15   participation in related meetings and calls.

                                          16               54.   BRG expended 348.9 hours on this category for a fee of $218,323.00.

                                          17   Cash Flow/ Cash Management Liquidity – Task Code 19

                                          18               55.   Time charged to this task code relates to analysis of the Debtors’ cash flows and

                                          19   liquidity, including analyzing variances from budgets, analysis of vendor payables, development

                                          20   of and updates to various cash flow models to forecast cash flows by Debtor and participation in

                                          21   meetings and calls with the Debtors and advisors to the secured lenders and the Official Committee

                                          22   of Unsecured Creditors.

                                          23               56.   BRG expended 577.2 hours on this category for a fee of $299,915.00.

                                          24   Projections/ Business Plan/ Other – Task Code 20

                                          25               57.   Time charged to this task code relates to development and analysis of the operational

                                          26   plan for Debtor Verity Medical Foundation.

                                          27               58.   BRG expended 25.3 hours on this category for a fee of $16,936.00.

                                          28


                                                                                                 - 10 -
                                               110067436\V-1
                                         Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                 Desc
                                                                        Main Document    Page 11 of 384


                                           1   Preference Avoidance Actions – Task Code 22

                                           2               59.   Time charged to this task code relates to the development of a preference analysis

                                           3   for certain vendors.

                                           4               60.   BRG expended 13.8 hours on this category for a fee of $6,922.50.

                                           5   Litigation – Task Code 25

                                           6               61.   Time charged to this task code relates to analysis and preparation of documents

                                           7   related to disputes with certain health plans.

                                           8               62.   BRG expended 11.3 hours on this category for a fee of $8,475.00.

                                           9   Plan of Reorganization/ Disclosure Statement – Task Code 27

                                          10               63.   Time charged to this task relates to further analysis of the go-forward operational
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                          11   plan, terminating in a wind down for Verity Medical Foundation, as one element to complete prior
         DENTONS US LLP




                                          12   to the filing of a plan of liquidation.
            (213) 623-9300




                                          13               64.   BRG expended 26.6 hours on this category for a fee of $12,258.00.

                                          14   Planning – Task Code 31

                                          15               65.   Time charged to this task code relates to updates to the numerous BRG work plans

                                          16   and work streams related to various case matters and participation in related meetings and calls

                                          17   with the Debtors.

                                          18               66.   BRG expended 77.8 hours on this category for a fee of $50,059.00.

                                          19   Document Review – Task Code 32

                                          20               67.   Time charged to this task code relates to analysis of the Court docket, Court motions

                                          21   and Court orders.

                                          22               68.   BRG expended 42.9 hours on this category for a fee of $17,518.50.

                                          23   Employee Management/ Retention – Task Code 35

                                          24               69.   Time charged to this task code relates to analyses of the Wages order and the

                                          25   Debtors personnel policies and the development of processes to maintain compliance with the

                                          26   Wages order.

                                          27               70.   BRG expended 63.5 hours on this category for a fee of $43,986.00.

                                          28


                                                                                                 - 11 -
                                               110067436\V-1
                                         Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                Desc
                                                                        Main Document    Page 12 of 384


                                           1   Operation Management – Task Code 36

                                           2               71.   Time charged to this task code primarily relates to supporting the Debtors in

                                           3   managing the operations of the Verity Health System, including assisting with compliance with

                                           4   regulations related to risk bearing organizations, analysis of health plan contracts and financial

                                           5   results and related participation in meetings and calls and correspondence with the Debtors,

                                           6   Counsel, the regulators, and advisors to the Official Committee of Unsecured Creditors.

                                           7               72.   BRG expended 703.5 hours on this category for a fee of $364,389.00.

                                           8   Vendor Management – Task Code 37

                                           9               73.   Time charged to this task code includes (i) developing and maintaining logs to track

                                          10   vendor communications, critical vendors, vendor complaints; (ii) participation in daily calls with
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                          11   the Vendor Resolution Team and facility leadership designed to secure the continued supply of
         DENTONS US LLP




                                          12   products and services from key vendors postpetition; (iii) holding calls with vendors to negotiate
            (213) 623-9300




                                          13   postpetition terms; and (iv) participation in meetings and calls with Debtors Management regarding

                                          14   postpetition vendor management.

                                          15               74.   BRG expended 1,061.1 hours on this category for a fee of $543,603.50.

                                          16                           PROFESSIONAL FEES AND DISBURSEMENTS

                                          17               75.   Attached as Exhibit A hereto is the schedule of professionals who rendered services

                                          18   to the Debtors during the Fee Period, including each person’s billing rate (discounted if necessary

                                          19   pursuant to the Retention Application) and the blended rate. Attached hereto as Exhibit B is the

                                          20   schedule of fees expended during the Fee Period by task code. Attached as Exhibit C are BRG’s

                                          21   detailed time descriptions for the Fee Period, which describe the time spent by each BRG

                                          22   professional. Exhibit D, attached hereto, is the summary schedule of expenses by expense category

                                          23   for the Fee Period, and Exhibit E is an itemization and description of each expense incurred within

                                          24   each category within the Fee Period.

                                          25               76.   The disbursements and expenses were incurred in accordance with BRG’s normal

                                          26   practice of charging clients for expenses clearly related to and required by particular matters. BRG

                                          27   submits that such expenses were reasonable and were necessary to discharge its services and were

                                          28


                                                                                                - 12 -
                                               110067436\V-1
                                         Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02               Desc
                                                                        Main Document    Page 13 of 384


                                           1   in conformity with the Local Guidelines. BRG has endeavored to minimize these expenses to the

                                           2   fullest extent possible.

                                           3               77.   BRG’s billing rates do not include charges for photocopying, telephone and

                                           4   facsimile charges, computerized research, travel expenses, “working meals,” secretarial overtime,

                                           5   postage and certain other office services, because BRG charges each of its clients only for the costs

                                           6   actually incurred related to performing services for such client. BRG has endeavored to minimize

                                           7   these expenses to the fullest extent possible and does not consider such charges to constitute

                                           8   “overhead”.

                                           9               78.   In providing a reimbursable service such as copying or telephone, BRG does not

                                          10   make a profit on that service. In charging for a particular service, BRG does not include in the
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                          11   amount for which reimbursement is sought the amortization of the cost of any investment,
         DENTONS US LLP




                                          12   equipment or capital outlay. In seeking reimbursement for a service, which BRG justifiably
            (213) 623-9300




                                          13   purchased or contracted for from a third party, BRG requests reimbursement only for the amount

                                          14   billed to BRG by such third party vendor and paid by BRG to that vendor.

                                          15               79.   The interim compensation and reimbursement of expenses sought in this

                                          16   Application is not final.     Upon the conclusion of these cases, the Firm will seek fees and

                                          17   reimbursement of the expenses incurred for the totality of the services rendered in these cases. Any

                                          18   interim fees or reimbursement of expenses approved by this Court and received by the Firm (along

                                          19   with any retainer) will be credited against such final fees and expenses as may be allowed by this

                                          20   Court.

                                          21                                           CERTIFICATION

                                          22               80.   As required by the Local Rules, a declaration that the facts set forth in this

                                          23   Application are true and correct, and that this Application complies substantially with the Local

                                          24   Rules, is attached hereto and made part of this Application.

                                          25                               NOTICE AND NO PRIOR APPLICATION

                                          26               81.   A copy of this Application has been served on the Office of the United States

                                          27   Trustee, the Debtors, counsel to the Debtors, and counsel to the Official Committee of Unsecured

                                          28   Creditors (the “Committee”) appointed in this case. Notice of the filing of this Application was


                                                                                              - 13 -
                                               110067436\V-1
                                         Case 2:18-bk-20151-ER          Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                Desc
                                                                         Main Document    Page 14 of 384


                                           1   served on the foregoing parties as well as any party who has requested special notice in this chapter

                                           2   11 cases as of the date of the Notice. The Notice was mailed by first class mail, postage prepaid,

                                           3   on or about March 13, 2019.

                                           4               82.    This is BRG’s first interim fee application pursuant to § 330 for the allowance of

                                           5   fees and reimbursement of expenses in this case. Except as otherwise set forth herein, BRG has

                                           6   made no prior or other application to this or any other Court for the relief requested herein.

                                           7                                               CONCLUSION

                                           8               WHEREFORE, BRG respectfully requests that the Court enter an order (a) granting on an

                                           9   interim basis, allowance of (i) fees in the amount of $3,717,941.00 for professional services

                                          10   rendered to and on behalf of the Debtors during the Fee Period and (ii) reimbursement of
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                          11   $251,437.49 for reasonable, actual and necessary expenses incurred during the Fee Period, (b)
         DENTONS US LLP




                                          12   authorizing and directing the Debtors to immediately pay to BRG the amount of $743,588.20 which
            (213) 623-9300




                                          13   is equal to the sum of the 20% percent holdback of BRG’s fees incurred during the Fee Period, that

                                          14   remain unpaid, and (c) granting such other and further relief as the Court may deem just and proper

                                          15   pursuant to and in accordance with the terms of the Interim Compensation Order.

                                          16   Dated: March 13, 2019                                 DENTONS US LLP

                                          17
                                                                                                     By /s/ Tania M. Moyron
                                          18                                                             TANIA M. MOYRON

                                          19                                                              Attorneys for the Chapter 11 Debtors and
                                                                                                          Debtors In Possession
                                          20

                                          21

                                          22

                                          23

                                          24

                                          25

                                          26

                                          27

                                          28


                                                                                                 - 14 -
                                               110067436\V-1
                                         Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                            Desc
                                                                          Main Document    Page 15 of 384


                                           1                                DECLARATION OF PETER C. CHADWICK

                                           2               I, Peter C. Chadwick, hereby declare as follows:

                                           3               1.     I am a Managing Director of Berkeley Research Group, LLC (“BRG”) and am duly

                                           4   authorized to make this declaration (the “Chadwick Declaration”) on behalf of BRG. Except as

                                           5   otherwise noted, the facts set forth in this Chadwick Declaration are personally known to me and,

                                           6   if called as a witness, I could and would testify thereto. 1

                                           7               2.     BRG has been employed as the financial advisor in the chapter 11 cases of Verity

                                           8   Health System of California, Inc. and each of its related debtors and debtors in possession in the

                                           9   above-captioned chapter 11 cases (the “Debtors” and “Cases” respectively). I have personally

                                          10   performed or supervised many of the professional services rendered by BRG as financial advisor
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                          11   to the Debtors and am familiar with the work performed on behalf of the Debtors by the
         DENTONS US LLP




                                          12   professionals and other persons in the firm.
            (213) 623-9300




                                          13               3.     This Chadwick Declaration is submitted in support of the Application 2 which I have

                                          14   reviewed and further which has been prepared in accordance with the Bankruptcy Code,

                                          15   Bankruptcy Rules, Local Bankruptcy Rules, 1996 U.S. Trustee Guidelines, and the Interim

                                          16   Compensation Order (together the “Guidelines”). This Chadwick Declaration is also submitted as

                                          17   the statement required pursuant to §§ 330, Bankruptcy Rule 2016(a), and Local Rule 2016-1.

                                          18               4.     To the best of my knowledge, information, and belief formed after reasonable

                                          19   inquiry, the fees and disbursements sought fall within the Local Rules and the US Trustee

                                          20   Guidelines.

                                          21               5.     The fees and disbursements sought are billed at rates and in accordance with

                                          22   practices customarily employed by BRG and generally accepted by BRG’s clients including in

                                          23   cases other than cases under Title 11. The work involved, and thus the time expended, was carefully

                                          24   assigned in light of the experience and expertise required for a particular task.

                                          25

                                          26

                                          27   1
                                                 Certain of the disclosures herein relate to matters within the personal knowledge of other professionals at BRG and
                                               are based on information provided by them.
                                          28   2
                                                 Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
                                               Application.



                                               110067436\V-1
                                         Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                 Desc
                                                                        Main Document    Page 16 of 384


                                           1               6.   In providing a reimbursable service, BRG does not make a profit on that service,

                                           2   whether the service is performed by BRG in-house or through a third party.

                                           3               7.   BRG believes that there has been no duplication of services between BRG and any

                                           4   other consultants or accountants to the bankruptcy estate.

                                           5               8.   I certify, under penalty of perjury, that the foregoing statements made by me are true

                                           6   and correct, to the best of my knowledge, information, and belief.

                                           7

                                           8                                                   _     /s/ Peter Chadwick_____________

                                           9                                                   Peter Chadwick

                                          10                                                   Managing Director
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                          11                                                   Berkeley Research Group, LLC
         DENTONS US LLP




                                          12                                                   1800 M Street NW, Second Floor
            (213) 623-9300




                                          13                                                   Washington, DC 20036

                                          14                                                   (202) 909-2800

                                          15

                                          16

                                          17

                                          18

                                          19

                                          20

                                          21

                                          22

                                          23

                                          24

                                          25

                                          26

                                          27

                                          28


                                                                                                   - 16 -
                                               110067436\V-1
Case 2:18-bk-20151-ER   Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02   Desc
                         Main Document    Page 17 of 384




                   EXHIBIT A
             Case 2:18-bk-20151-ER         Doc 1791        Filed 03/13/19    Entered 03/13/19 14:31:02     Desc
Verity Health System of California, Inc., et al.Page 18 of 384
                             Main Document
Berkeley Research Group, LLC
Exhibit A: Fees By Professional
For the Period 8/31/2018 through 12/31/2018

Professional                  Title                           Billing Rate          Hours                    Fees

A. Amin                       Associate                            $250.00             2.5                 $625.00

A. Asgeirsson                 Associate Director                   $450.00             7.0                $3,150.00

B. Park                       Consultant                           $360.00           616.9           $222,084.00

C. Barns                      Senior Associate                     $415.00            89.4               $37,101.00

C. Kearns                     Managing Director                    $750.00           115.8               $86,850.00

D. Chang                      Associate                            $200.00           241.1               $48,220.00

D. Galfus                     Managing Director                    $750.00           527.9           $395,925.00

E. Lord                       Case Assistant                       $125.00             1.0                 $125.00

F. Stevens                    Managing Director                    $750.00           211.9           $158,925.00

H. Miller                     Managing Director                    $750.00            39.1               $29,325.00

J. Emerson                    Associate Director                   $450.00           763.3           $343,485.00

J. Huebner                    Associate Director                   $450.00            13.4                $6,030.00

J. Schlant                    Consultant                           $365.00           904.2           $330,033.00

J. Vizzini                    Managing Director                    $740.00           499.6           $369,704.00

K. Beard                      Consultant                           $390.00           940.3           $366,717.00

K. Ozuna                      Case Assistant                       $150.00             6.1                 $915.00

K. Parker                     Managing Consultant                  $375.00             3.6                $1,350.00

M. DeSalvio                   Senior Managing Consultant           $365.00             2.3                 $839.50

M. Galfus                     Case Assistant                       $125.00             7.4                 $925.00

M. Haverkamp                  Case Assistant                       $195.00            93.8               $18,291.00

M. Moschel                    Managing Consultant                  $385.00             1.1                 $423.50


Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
             Case 2:18-bk-20151-ER        Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02    Desc
Professional                  Title        Main DocumentBilling
                                                              Page 19 of 384 Hours
                                                                Rate                             Fees

M. Yastrebova                 Associate                     $275.00          3.6               $990.00

N. Haslun                     Managing Director             $740.00        878.3          $649,942.00

P. Chadwick                   Managing Director             $750.00        838.5          $628,875.00

P. Pozzi                      Senior Associate              $290.00         15.9              $4,611.00

R. Wright                     Managing Director             $740.00          5.1              $3,774.00

S. Spector                    Case Assistant                $150.00          5.8               $870.00

T. Konitzer                   Associate                     $240.00         29.6              $7,104.00

Z. Loubert                    Senior Associate              $305.00          2.4               $732.00


Total                                                                    6,866.9       $3,717,941.00


Blended Rate                                                                                  $541.43




Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
Case 2:18-bk-20151-ER   Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02   Desc
                         Main Document    Page 20 of 384




                   EXHIBIT B
           Case 2:18-bk-20151-ER             Doc 1791    Filed 03/13/19    Entered 03/13/19 14:31:02     Desc
Verity Health System of California, Inc., et al.Page 21 of 384
                             Main Document
Berkeley Research Group, LLC
Exhibit B: Fees By Task Code
For the Period 8/31/2018 through 12/31/2018

Task Code                                                             Hours                                Fees

01. Asset Acquisition/Disposition                                         900.9                    $516,550.50


04. DIP Financing                                                         444.4                    $219,861.00


05. Professional Retention Fee Application Preparation                    100.7                        $27,646.50


06. Attend Hearings/Related Activities                                     28.9                        $21,659.00


07. Interaction/Meetings with Debtors/Counsel                             193.6                    $134,065.50


08. Interaction/Meetings with Creditors                                   195.2                        $96,370.50


09. Employee Issues/KEIP                                                  382.8                    $216,005.00


10. Recovery/SubCon/Lien Analysis                                         202.6                        $96,592.00


11. Claim Analysis/Accounting                                             221.5                    $102,264.50


12. Statements and Schedules                                              572.9                    $319,520.50


13. Intercompany Transactions/Balances                                     42.1                        $18,115.50


14. Executory Contracts/Leases                                            613.2                    $359,380.00


17. Analysis of Historical Results                                         16.2                         $7,525.00


18. Operating and Other Reports                                           348.9                    $218,323.00


19. Cash Flow/Cash Management Liquidity                                   577.2                    $299,915.00


20. Projections/Business Plan/Other                                        25.3                        $16,936.00


22. Preference/Avoidance Actions                                           13.8                         $6,922.50


25. Litigation                                                             11.3                         $8,475.00


27. Plan of Reorganization/Disclosure Statement                            26.6                        $12,258.00


Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
          Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02     Desc
Task Code                                  Main Document    PageHours
                                                                 22 of 384                        Fees

31. Planning                                                       77.8                       $50,059.00


32. Document Review                                                42.9                       $17,518.50


35. Employee Management/Retention                                  63.5                       $43,986.00


36. Operation Management                                          703.5                   $364,389.00


37. Vendor Management                                           1,061.1                   $543,603.50


Total                                                          6,866.9                 $3,717,941.00


Blended Rate                                                                                   $541.43




Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
Case 2:18-bk-20151-ER   Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02   Desc
                         Main Document    Page 23 of 384




                   EXHIBIT C
            Case 2:18-bk-20151-ER         Doc 1791    Filed 03/13/19         Entered 03/13/19 14:31:02               Desc
Verity Health System of California, Inc., et al.Page 24 of 384
                             Main Document
Berkeley Research Group, LLC
Exhibit C: Time Detail
For the Period 8/31/2018 through 12/31/2018

Date          Professional               Hours       Description

01. Asset Acquisition/Disposition

9/1/2018      N. Haslun                     2.2      Analyzed APA received from a potential bidder.

9/2/2018      P. Chadwick                   2.7      Reviewed LOI from potential buyer for critical terms.

9/2/2018      P. Chadwick                   0.8      Participated in call with Cain (J. Montgomery) regarding LOI.

9/6/2018      P. Chadwick                   1.2      Participated in meeting with potential buyer of St Francis to answer due
                                                     diligence questions.

9/7/2018      P. Chadwick                   1.1      Participated in call with Dentons (S. Maizel) Cain (J. Moloney) and
                                                     client to discuss sale process.

9/7/2018      F. Stevens                    0.2      Reviewed emails re: AHMC offer for LA county hospitals.

9/9/2018      K. Beard                      0.7      Analyzed a bid comparison provided by Cain.

9/10/2018     P. Chadwick                   0.8      Participated in meeting with Verity Management to establish a work
                                                     plan for preparing schedules supporting O'Connor purchase agreement.

9/14/2018     F. Stevens                    0.3      Reviewed of draft asset purchase agreements.

9/15/2018     K. Beard                      1.8      Compared bids received to date.

9/15/2018     J. Schlant                    0.3      Analyzed bid details.

9/16/2018     P. Chadwick                   1.1      Attended meeting with Cain to go through latest bids for St Francis.

9/16/2018     K. Beard                      1.1      Compared bids received to date.

9/16/2018     P. Chadwick                   0.8      Attended initial meeting with UCC (Milbank and FTI) to establish
                                                     diligence protocol.

9/19/2018     P. Chadwick                   1.4      Reviewed draft purchase agreement for SLRH and OHC provided by
                                                     potential buyer.

9/19/2018     P. Chadwick                   1.1      Prepared issues list based upon review of draft purchase agreement
                                                     provided by buyer of SLRH and OHC.

9/26/2018     P. Chadwick                   1.2      Participated in call with FTI (N. Ganti) on update of various sale
                                                     processes.




Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                        Desc
Date          Professional                 Main Document
                                         Hours               Page 25 of 384
                                                   Description

01. Asset Acquisition/Disposition

9/27/2018     P. Chadwick                   2.4    Reviewed Bid Procedures for reasonableness in allowing for a
                                                   comprehensive sale process that maximizes value to all creditors.

10/3/2018     P. Chadwick                   0.9    Participated in call with Cain (J. Moloney) regarding LOI.

10/5/2018     P. Chadwick                   1.1    Reviewed LOI from potential buyer for critical terms.

10/8/2018     N. Haslun                     1.0    Participated in call with Management (E. Paul, N. Nguyen) and
                                                   Counsel (E. Abramson) to plan for completion of APA Schedules.

10/8/2018     P. Chadwick                   0.7    Participated in call with Dentons (S. Maizel) Cain (J. Moloney) and
                                                   client to discuss sale process.

10/8/2018     N. Haslun                     0.3    Drafted email to BRG experts regarding finding a Loss Consultant to
                                                   interview in regards to a provision in the APA.

10/9/2018     N. Haslun                     1.5    Analyzed Santa Clara APA in regards to completion of APA schedules.

10/9/2018     J. Vizzini                    1.4    Reviewed Confidential Information Memorandum prepared by Cain
                                                   Brothers.

10/9/2018     C. Kearns                     1.2    Reviewed Debtors CIM material for asset sale process and overall
                                                   company background.

10/9/2018     J. Vizzini                    0.6    Reviewed Santa Clara APA.

10/9/2018     C. Kearns                     0.5    Reviewed status of asset sale process run by Cain.

10/10/2018    J. Vizzini                    1.4    Reviewed APA for Sale to Santa Clara.

10/10/2018    P. Chadwick                   0.7    Participated in call with Dentons (S. Maizel) Cain (J. Moloney) and
                                                   client to discuss sale process.

10/11/2018    J. Vizzini                    1.6    Reviewed O'Connor Medical Center and St. Louise Medical Center
                                                   Asset Purchase Agreement.

10/12/2018    J. Vizzini                    2.6    Prepared analyses related to APA schedules.

10/12/2018    N. Haslun                     1.0    Held call with two potential candidates for Loss Consultant as per the
                                                   APA.

10/12/2018    N. Haslun                     0.6    Held call with a third potential candidate for Loss Consultant as per the
                                                   APA.

10/12/2018    J. Vizzini                    0.1    Reviewed Stipulation Extending Deadline for Official Committee of
                                                   Unsecured Creditors to File Opposition to Sale Motion.

10/13/2018    P. Chadwick                   0.7    Participated in call with Dentons (S. Maizel) Cain (J. Moloney) and
                                                   client to discuss sale process.



Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
          Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                        Desc
Date         Professional                  Main Document
                                         Hours               Page 26 of 384
                                                   Description

01. Asset Acquisition/Disposition

10/14/2018   J. Vizzini                     2.8    Reviewed asset purchase agreement related to O'Connor Hospital and
                                                   St. Louise.

10/14/2018   P. Chadwick                    2.3    Reviewed draft asset purchase agreement for 363 sales.

10/14/2018   J. Vizzini                     1.8    Reviewed motion regarding bid procedures related to O'Connor
                                                   Hospital and St. Louise section 363 sales.

10/14/2018   P. Chadwick                    0.7    Participated in call with Dentons (S. Maizel) Cain (J. Moloney) and
                                                   client to discuss sale process.

10/14/2018   J. Vizzini                     0.7    Prepared schedules to support asset purchase agreement related to
                                                   O'Connor Hospital and St. Louise section 363 sales.

10/15/2018   J. Vizzini                     2.9    Prepared schedules to asset purchase agreement for O'Connor Hospital
                                                   and St. Louise hospital.

10/15/2018   D. Galfus                      2.1    Analyzed APA agreement and related deliverables.

10/15/2018   J. Schlant                     1.7    Attended meeting to discuss APA-related deliverables with E. Paul, N.
                                                   Nguyen.

10/15/2018   N. Haslun                      1.2    Held two calls with two additional potential candidates for loss
                                                   consultant required per the APA.

10/15/2018   N. Haslun                      0.9    Held call with a fourth potential candidate for loss consultant required
                                                   per the APA.

10/15/2018   D. Galfus                      0.8    Attended meeting with the Debtors, Cain, Counsel and prospective
                                                   buyer.

10/15/2018   N. Haslun                      0.8    Updated work plan for completion of APA schedules.

10/15/2018   K. Beard                       0.7    Analyzed terms in the filed APA.

10/15/2018   P. Chadwick                    0.7    Participated in call with Dentons (S. Maizel) Cain (J. Moloney) and
                                                   client to discuss sale process.

10/15/2018   N. Haslun                      0.5    Held call with potential candidate for loss consultant required per the
                                                   APA.

10/16/2018   J. Vizzini                     2.9    Prepared schedules to asset purchase agreement for O'Connor Hospital
                                                   and St. Louise hospital.

10/16/2018   J. Vizzini                     2.5    Participated in call with Debtors (A. Chou and E. Paul) and Counsel (T.
                                                   Moyron and S. Maizel) regarding status on Santa Clara APA schedules.

10/16/2018   D. Galfus                      2.5    Participated in call with Debtors and Counsel regarding status on Santa
                                                   Clara APA schedules.




Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
          Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                          Desc
Date         Professional                  Main Document
                                         Hours               Page 27 of 384
                                                   Description

01. Asset Acquisition/Disposition

10/16/2018   J. Vizzini                     2.3    Continued preparation of schedules to asset purchase agreement for
                                                   O'Connor Hospital and St. Louise hospital.

10/16/2018   J. Vizzini                     2.2    Continued preparation of schedules to asset purchase agreement for
                                                   O'Connor Hospital and St. Louise hospital.

10/16/2018   N. Haslun                      2.2    Participated in call with Management (E. Paul, N. Nguyen) to review
                                                   status of completion of schedules to the APA.

10/16/2018   P. Chadwick                    2.2    Participated in meeting with Management (E. Paul, N. Nguyen) and
                                                   Dentons to review schedules associated with Santa Clara APA.

10/16/2018   N. Haslun                      2.1    Analyzed leases in regards to the APA schedule.

10/16/2018   N. Haslun                      1.8    Analyzed options for analysis to be completed with respect to
                                                   allocation of sale proceeds to assets for tax purposes.

10/16/2018   D. Galfus                      1.7    Reviewed APA in advance of the meeting with the Debtors and
                                                   Counsel re: timing and deliverables to the buyer.

10/16/2018   N. Haslun                      1.2    Analyzed options for completing APA schedule of allocations of
                                                   purchase price.

10/16/2018   D. Galfus                      1.1    Reviewed draft schedules prepared by BRG for meeting with
                                                   Management related to the APA.

10/16/2018   J. Vizzini                     0.8    Held follow up call with Debtors (A. Fierro-Peretti) on asset schedules
                                                   for APA.

10/16/2018   D. Galfus                      0.7    Created follow up plan for cure schedule related to asset sale.

10/16/2018   D. Galfus                      0.7    Held call with the Debtors and Counsel related to developing a plan to
                                                   meeting APA deliverables.

10/16/2018   J. Vizzini                     0.7    Prepared schedules to asset purchase agreement for O'Connor Hospital
                                                   and St. Louise hospital.

10/16/2018   J. Vizzini                     0.5    Analyzed appraisals for use in preparing purchase price allocation
                                                   methodology for APA schedule.

10/16/2018   N. Haslun                      0.5    Held call with Loss Consultant candidate per the APA requirement.

10/16/2018   J. Vizzini                     0.3    Reviewed Mechanics liens filed against Debtors for inclusion in Santa
                                                   Clara APA schedules.

10/16/2018   J. Vizzini                     0.2    Prepared correspondence to Counsel regarding Santa Clara APA
                                                   schedules.

10/17/2018   J. Vizzini                     2.9    Reviewed asset detail related to Schedule 2.7.1 for Santa Clara Asset
                                                   Purchase Agreement.



Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
          Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                        Desc
Date         Professional                  Main Document
                                         Hours               Page 28 of 384
                                                   Description

01. Asset Acquisition/Disposition

10/17/2018   N. Haslun                      2.8    Continued to analyze equipment leases in regards to completing the
                                                   related APA schedule.

10/17/2018   J. Emerson                     2.8    Prepared schedule of mechanics liens for inclusion in asset purchase
                                                   agreement.

10/17/2018   J. Emerson                     2.7    Prepared analysis of IT equipment for purposes of the asset purchase
                                                   agreement disclosures.

10/17/2018   J. Emerson                     2.7    Prepared analysis of personal property.

10/17/2018   N. Haslun                      2.6    Analyzed equipment leases in regards to completing the related APA
                                                   schedule.

10/17/2018   J. Vizzini                     1.8    Continued to review company provided data to coordinate preparation
                                                   of Santa Clara Asset Purchase Agreement Schedules.

10/17/2018   J. Vizzini                     1.6    Participated in call with Debtors and Counsel regarding status on Santa
                                                   Clara APA schedules.

10/17/2018   P. Chadwick                    1.6    Participated in meeting with Debtors (N. Nguyen, E. Paul) to finalize
                                                   Santa Clara purchase agreement schedules.

10/17/2018   N. Haslun                      1.5    Participated in call with Management (N. Nguyen, E. Paul) to review
                                                   status of completion of the APA schedules.

10/17/2018   C. Kearns                      1.3    Reviewed Santa Clara proposed sale and bid procedures.

10/17/2018   J. Vizzini                     1.1    Continued to prepare schedules to asset purchase agreement for
                                                   O'Connor Hospital and St. Louise hospital.

10/17/2018   D. Galfus                      0.9    Attended a meeting with Management and Counsel re: the various
                                                   deliverables associated with the APA.

10/17/2018   D. Galfus                      0.9    Reviewed APA draft documents in advance of meeting with
                                                   Management and Counsel.

10/17/2018   J. Vizzini                     0.9    Reviewed personal property lease data provided by the Debtors related
                                                   to the Santa Clara APA schedules.

10/17/2018   D. Galfus                      0.8    Reviewed the executory contracts that can be assumed under the Santa
                                                   Clara APA.

10/17/2018   J. Vizzini                     0.6    Continued review of asset detail related to Schedule 2.7.1 for Santa
                                                   Clara Asset Purchase Agreement.

10/17/2018   P. Chadwick                    0.4    Participated in call with Cain (E. Hallberg) and McDermott Will &
                                                   Emery regarding access to supplier agreements for due diligence of
                                                   Santa Clara.

10/17/2018   J. Vizzini                     0.4    Participated in call with Debtors (A. Fierro-Peretti) to review lease
                                                   information needed for APA Schedules.

Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
          Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                      Desc
Date         Professional                  Main Document
                                         Hours               Page 29 of 384
                                                   Description

01. Asset Acquisition/Disposition

10/17/2018   N. Haslun                      0.3    Held call with Management (A. Fierro-Peretti) and Counsel (E.
                                                   Abramson) to discuss next steps regarding completing the lease
                                                   schedule to the APA.

10/17/2018   J. Vizzini                     0.2    Reviewed tax claim data provided by Debtors related to Santa Clara
                                                   APA schedules.

10/18/2018   J. Emerson                     2.8    Updated analysis of IT equipment for purposes of the asset purchase
                                                   agreement disclosures.

10/18/2018   J. Vizzini                     2.4    Reviewed personal property lease and owned data provided by the
                                                   Debtors related to the Santa Clara APA schedules.

10/18/2018   N. Haslun                      1.8    Analyzed lease data in regards to the APA schedule.

10/18/2018   D. Galfus                      1.4    Analyzed the recent objections to the filed APA.

10/18/2018   J. Emerson                     1.1    Continued to update analysis of IT equipment for purposes of the asset
                                                   purchase agreement disclosures.

10/18/2018   N. Haslun                      0.8    Provided edits to tax return language in the draft APA schedules.

10/18/2018   J. Vizzini                     0.7    Held discussion with Debtors (E. Paul, A. Fierro-Peretti, R. Adcock)
                                                   regarding APA schedule disclosures.

10/18/2018   J. Vizzini                     0.7    Participated in call with Debtors (A. Chou) and Counsel (T. Moyron
                                                   and E. Abramson) regarding status on Santa Clara APA schedules.

10/18/2018   J. Emerson                     0.6    Continued to update analysis of IT equipment for purposes of the asset
                                                   purchase agreement disclosures.

10/18/2018   N. Haslun                      0.5    Held call with second loss consultant candidate regarding the APA.

10/18/2018   N. Haslun                      0.4    Held call with loss consultant candidate regarding the APA.

10/18/2018   J. Vizzini                     0.4    Held discussion with Cain Brothers (J. Moloney) and Dentons (T.
                                                   Moyron and S. Maizel) regarding objection to overbid amount and
                                                   breakup fee.

10/18/2018   C. Kearns                      0.4    Reviewed status of APA schedules for Santa Clara sale.

10/18/2018   D. Galfus                      0.4    Reviewed various schedules prepared by the Debtors required for the
                                                   APA.

10/18/2018   J. Vizzini                     0.3    Held discussion with A. Fierro-Peretti regarding personal property
                                                   leases for APA schedules.

10/18/2018   D. Galfus                      0.2    Participated in a call with Counsel (T. Moyron) re: APA objections and
                                                   potential responses.




Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
          Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                      Desc
Date         Professional                  Main Document
                                         Hours               Page 30 of 384
                                                   Description

01. Asset Acquisition/Disposition

10/18/2018   J. Vizzini                     0.2    Reviewed personal owned property data provided by the Debtors
                                                   related to the Santa Clara APA schedules.

10/18/2018   C. Kearns                      0.1    Exchanged emails with Dentons team on asset sale process.

10/19/2018   N. Haslun                      2.7    Continued to analyze secured lease financing in regards to completion
                                                   of the APA schedules.

10/19/2018   N. Haslun                      2.6    Analyzed secured lease financing in regards to completion of the APA
                                                   schedules.

10/19/2018   B. Park                        2.6    Prepared bid protections comparables analysis.

10/19/2018   B. Park                        2.5    Continued to analyze preliminary bid protections comparables data.

10/19/2018   J. Emerson                     2.5    Prepared analysis of medical directorships contracts for APA exhibit.

10/19/2018   J. Emerson                     2.5    Prepared analysis of physician employment agreements for APA
                                                   exhibit.

10/19/2018   D. Galfus                      2.3    Analyzed recent comparable APA provisions to address objections.

10/19/2018   B. Park                        1.9    Analyzed preliminary bid protections comparables data.

10/19/2018   J. Vizzini                     1.2    Participated in call with Debtors (A. Cho and A. Fierro-Peretti) and
                                                   Counsel (E. Abramson) regarding status on Santa Clara APA schedules.

10/19/2018   N. Haslun                      0.7    Continued to analyze secured lease financing in regards to completion
                                                   of the APA schedules.

10/19/2018   C. Kearns                      0.7    Reviewed objection to Santa Clara bid procedures.

10/19/2018   B. Park                        0.6    Analyzed Houlihan's bid protections comparables analysis.

10/19/2018   B. Park                        0.5    Reviewed the bid protections objection.

10/19/2018   C. Kearns                      0.3    Emailed with Dentons on objection to Santa Clara bid procedures.

10/19/2018   J. Vizzini                     0.2    Reviewed personal property lease data provided by the Debtors related
                                                   to the Santa Clara APA schedules.

10/20/2018   B. Park                        2.9    Continued to prepare bid protections comparables analysis.

10/20/2018   D. Galfus                      1.6    Prepared chart of bid protection comparables.

10/20/2018   B. Park                        1.3    Prepared bid protections comparables analysis.

10/20/2018   B. Park                        1.2    Continued to prepare bid protections comparables analysis.



Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
          Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                          Desc
Date         Professional                  Main Document
                                         Hours               Page 31 of 384
                                                   Description

01. Asset Acquisition/Disposition

10/20/2018   D. Galfus                      0.9    Reviewed BRG's cure cost schedule for the APA.

10/20/2018   C. Kearns                      0.7    Reviewed analysis to respond to objection to bid procedures by '05
                                                   bonds.

10/20/2018   C. Kearns                      0.3    Participated in conference call with R. Adcock re: objections to bid
                                                   procedures and issues raised by CA AG.

10/20/2018   C. Kearns                      0.2    Exchanged emails with Dentons re: bid procedures.

10/21/2018   B. Park                        2.3    Continued to prepare bid protections comparables analysis.

10/21/2018   B. Park                        2.1    Continued to prepare bid protections comparables analysis.

10/21/2018   B. Park                        2.1    Prepared bid protections comparables analysis.

10/21/2018   D. Galfus                      0.9    Prepared analysis for Counsel related to bid procedure objections.

10/21/2018   J. Vizzini                     0.7    Prepared initial draft of revised bid comparison analysis.

10/21/2018   N. Haslun                      0.4    Held call with Management (A. Fierro-Peretti) regarding status of
                                                   completing APA schedules.

10/22/2018   J. Schlant                     2.8    Prepared bid proceeds analysis.

10/22/2018   D. Galfus                      2.6    Prepared analysis for Counsel's response to objections to the APA.

10/22/2018   K. Beard                       2.6    Prepared declaration related to the proposed asset sale.

10/22/2018   D. Galfus                      1.8    Prepared certain responses to the APA objections for Counsel.

10/22/2018   P. Chadwick                    1.7    Prepared declaration in support of Debtors' reply to UMB objection to
                                                   bid procedures.

10/22/2018   J. Vizzini                     1.2    Reviewed updated Schedule 2.7.2 related to Santa Clara APA
                                                   schedules.

10/22/2018   N. Haslun                      1.0    Participated in call with Management (A. Fierro-Peretti) to review
                                                   status of completion of information for the APA schedules.

10/22/2018   J. Vizzini                     0.9    Analyzed revised APA disclosure Schedule 2.7.2 and related
                                                   correspondence.

10/22/2018   B. Park                        0.8    Edited bid protections comparables analysis.

10/22/2018   P. Chadwick                    0.8    Participated in a call with Verity (J. Phillips, P. Pellerin, R. Sherrod)
                                                   discussing supply chain issues.

10/22/2018   J. Vizzini                     0.8    Participated in call with Debtors (A. Fierro-Peretti) regarding
                                                   completion of APA Disclosure Schedule 2.7.2.

Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
          Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                           Desc
Date         Professional                  Main Document
                                         Hours               Page 32 of 384
                                                   Description

01. Asset Acquisition/Disposition

10/22/2018   J. Vizzini                     0.4    Held discussion with A. Sedley of Debtor regarding Schedule 2.9 for
                                                   Santa Clara APA schedules.

10/22/2018   J. Vizzini                     0.4    Participated in call with Debtors (E. Paul) and Counsel (E. Abramson)
                                                   regarding status on Santa Clara APA schedules.

10/22/2018   J. Vizzini                     0.3    Held discussion with M. Nanda regarding Santa Clara APA schedules.

10/22/2018   J. Vizzini                     0.2    Responded to email from E. Paul regarding Mechanics Liens and Santa
                                                   Clara APA schedules.

10/22/2018   J. Vizzini                     0.2    Reviewed correspondence from A. Sedley regarding Schedule 2.9
                                                   related to Santa Clara APA.

10/22/2018   J. Vizzini                     0.2    Reviewed updated disclosure schedule tracker for open items.

10/23/2018   J. Emerson                     2.8    Revised analysis of medical directorships contracts for APA exhibit.

10/23/2018   J. Vizzini                     1.4    Participated in call with A. Fierro-Peretti of Debtors regarding
                                                   completion of APA Disclosure Schedule 2.7.2.

10/23/2018   D. Galfus                      1.3    Reviewed Debtors' replies to various bid procedures objections.

10/23/2018   D. Galfus                      0.9    Analyzed the latest draft of the APA executory contracts and cure
                                                   amounts.

10/23/2018   J. Vizzini                     0.9    Participated in call with Debtors (E. Paul) and Counsel (E. Abramson)
                                                   regarding status on Santa Clara APA schedules.

10/23/2018   J. Vizzini                     0.8    Participated in call with M. Nanda and S. Ved of Debtors regarding
                                                   cure analysis related to Santa Clara Asset Purchase Agreement.

10/23/2018   N. Haslun                      0.7    Responded to Counsel comments (E. Abramson) regarding APA
                                                   schedules.

10/23/2018   J. Vizzini                     0.5    Participated in call with A. Fierro-Peretti regarding completion of APA
                                                   Disclosure Schedule 2.7.2.

10/23/2018   N. Haslun                      0.4    Held call with Management to discuss next steps to complete APA
                                                   schedules.

10/23/2018   P. Chadwick                    0.4    Participated in call with potential buyer regarding diligence on St.
                                                   Francis historical financials.

10/23/2018   J. Vizzini                     0.2    Responded to inquires regarding status of modifications to Schedule
                                                   2.7.2 related to Santa Clara APA.

10/24/2018   D. Galfus                      1.1    Analyzed latest draft bid.

10/24/2018   N. Haslun                      0.7    Responded to email from Counsel (E. Abramson) regarding completion
                                                   of APA schedules.

Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
          Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                        Desc
Date         Professional                  Main Document
                                         Hours               Page 33 of 384
                                                   Description

01. Asset Acquisition/Disposition

10/24/2018   N. Haslun                      0.6    Held call with Management (A. Fierro-Peretti) and Counsel (E.
                                                   Abramson) regarding completion of APA schedules.

10/24/2018   N. Haslun                      0.6    Held call with Management (A. Fierro-Peretti, C. Palmer) regarding
                                                   group purchasing organization contracts in regards to completion of
                                                   APA schedules.

10/24/2018   N. Haslun                      0.5    Held call with Management (A. Fierro-Peretti, C. Palmer) regarding
                                                   group purchasing organization contracts in regards to completion of
                                                   APA schedules.

10/24/2018   D. Galfus                      0.3    Prepared comparable information regarding bid protection terms for
                                                   Counsel.

10/24/2018   C. Kearns                      0.3    Reviewed status of Santa Clara sale APA schedules.

10/25/2018   D. Galfus                      2.3    Evaluated executory contracts for APA schedules.

10/25/2018   C. Kearns                      1.5    Reviewed in detail status of the asset sale process, potential timing and
                                                   related estimated cash needs.

10/25/2018   D. Galfus                      1.4    Reviewed certain asset purchase information for a prospective buyer.

10/25/2018   C. Kearns                      0.5    Discussed status of sale process and issues to be resolved with R.
                                                   Adcock.

10/26/2018   D. Galfus                      0.6    Reviewed the draft APA.

10/29/2018   P. Chadwick                    1.1    Participated in call with Ally Bank (A. Grate) and R. Adcock to
                                                   provide update on sale process.

10/29/2018   J. Vizzini                     0.5    Participated in update call with B. Ilhardt of Houlihan Lokey and Cain
                                                   Brothers regarding sale process.

10/30/2018   C. Kearns                      0.4    Reviewed hypothetical estimate of potential net proceeds re: an asset
                                                   sale scenarios.

10/31/2018   J. Vizzini                     2.3    Reviewed order approving APA for prospective bidders and approving
                                                   procedures related to the assumption of certain executory contracts and
                                                   unexpired leases.

10/31/2018   C. Kearns                      0.7    Reviewed redline to APA with an interested party.

10/31/2018   C. Kearns                      0.5    Reviewed analyses of potential proceeds from various sale discussions
                                                   in process.

10/31/2018   J. Vizzini                     0.3    Held discussion with G. Miller of Dentons regarding service list for
                                                   procedures order and sale notice.

10/31/2018   J. Vizzini                     0.3    Reviewed issues related to service list for procedures order and sale
                                                   notice related to Santa Clara APA.

Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                       Desc
Date          Professional                 Main Document
                                         Hours               Page 34 of 384
                                                   Description

01. Asset Acquisition/Disposition

10/31/2018    J. Vizzini                    0.3    Reviewed service list for procedures order and sale notice for Santa
                                                   Clara APA as per Counsel.

11/1/2018     J. Schlant                    2.8    Prepared bid comparison model.

11/1/2018     B. Park                       2.7    Continued to prepare cash flow analysis by physician group.

11/1/2018     B. Park                       2.6    Continued to prepare cash flow analysis by physician group.

11/1/2018     P. Chadwick                   1.4    Prepared draft net proceeds analysis for Santa Clara stalking horse.

11/1/2018     B. Park                       1.3    Continued to prepare cash flow analysis by physician group.

11/1/2018     J. Vizzini                    1.1    Prepared email correspondence to in-house Counsel to Debtors
                                                   regarding cure notice process related to Santa Clara APA.

11/1/2018     D. Galfus                     0.8    Met with R. Adcock and Counsel (S. Maizel) re: case matters including
                                                   sale process.

11/1/2018     D. Galfus                     0.8    Participated in a meeting with Management and Cain Brothers re: APA
                                                   modeling and other matters.

11/1/2018     D. Galfus                     0.8    Prepared an APA analysis model.

11/2/2018     J. Schlant                    2.9    Prepared bid comparison model.

11/2/2018     B. Park                       2.8    Continued to prepare cash flow analysis by physician group.

11/2/2018     J. Emerson                    2.5    Analyzed proceeds analysis template for sale process.

11/2/2018     D. Galfus                     1.9    Prepared a benchmarking analysis for bids.

11/2/2018     B. Park                       1.7    Continued to prepare cash flow analysis by physician group.

11/2/2018     P. Chadwick                   1.4    Prepared draft net proceeds analysis for Santa Clara stalking horse.

11/2/2018     J. Emerson                    1.3    Provided comments re: proceeds analysis template for sale process.

11/2/2018     C. Kearns                     0.8    Reviewed detailed model to assess value of possible competing bids for
                                                   assets in the sale process.

11/2/2018     P. Chadwick                   0.6    Prepared work plan to resolve open Santa Clara asset sale schedules
                                                   required.

11/2/2018     D. Galfus                     0.5    Participated in a call with Management and Cain Brothers, investment
                                                   banker and Counsel re: sales process.

11/2/2018     J. Vizzini                    0.4    Participated in call with L. Macksoud of Dentons and T. Connor from
                                                   Debtors regarding multi-facility agreements related to Santa Clara sale.


Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                        Desc
Date          Professional                 Main Document
                                         Hours               Page 35 of 384
                                                   Description

01. Asset Acquisition/Disposition

11/2/2018     J. Vizzini                    0.3    Discussed master equipment leases with T. Connor relative to cure for
                                                   Santa Clara APA.

11/3/2018     J. Schlant                    2.5    Prepared bid comparison model.

11/3/2018     D. Galfus                     0.6    Reviewed status of the benchmarking analysis for bids.

11/4/2018     J. Schlant                    2.9    Prepared bid comparison model.

11/4/2018     J. Emerson                    2.4    Provided comments re: proceeds analysis template for sale process.

11/4/2018     J. Emerson                    1.3    Analyzed proceeds analysis template for sale process.

11/4/2018     D. Galfus                     0.9    Analyzed sales benchmarking work sheet.

11/5/2018     J. Schlant                    2.9    Prepared bid comparison model.

11/5/2018     J. Schlant                    2.6    Reviewed bid comparison model.

11/5/2018     B. Park                       2.0    Analyzed various liquidity matters under certain expiring operational
                                                   contracts.

11/5/2018     D. Galfus                     1.3    Analyzed sales benchmarking work sheet.

11/5/2018     D. Galfus                     1.2    Prepared material for UCC meeting related to bidders and bid
                                                   evaluation.

11/5/2018     B. Park                       1.0    Reviewed payroll file received for employee obligations.

11/5/2018     B. Park                       0.6    Prepared email update to senior professionals re status of sales analysis.

11/5/2018     C. Kearns                     0.5    Reviewed draft “score card” to evaluate competing bids re: the asset 
                                                   sale process.

11/6/2018     P. Chadwick                   2.9    Participated in meeting with UCC (Milbank (G. Bray) FTI (N. Ganti))
                                                   regarding modifications to auction process for pending sales.

11/6/2018     J. Schlant                    2.8    Prepared bid comparison model.

11/6/2018     B. Park                       2.8    Prepared work plan for next steps in sales analysis.

11/6/2018     J. Vizzini                    2.4    Reviewed final draft of OCH and SLRH cure schedules related to Santa
                                                   Clara APA.

11/6/2018     J. Vizzini                    2.1    Prepared revised Schedule 1.9.29 related to Santa Clara APA.

11/6/2018     J. Vizzini                    2.0    Continued review of final draft of OCH and SLRH cure schedules
                                                   related to Santa Clara APA.



Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                        Desc
Date          Professional                 Main Document
                                         Hours               Page 36 of 384
                                                   Description

01. Asset Acquisition/Disposition

11/6/2018     J. Emerson                    1.8    Prepared detailed analysis of QAF amounts for sales scorecard.

11/6/2018     J. Vizzini                    1.4    Continued preparing revised Schedule 1.9.29 related to Santa Clara
                                                   APA.

11/6/2018     D. Galfus                     1.4    Updated BRG's bid comparison worksheet.

11/6/2018     J. Vizzini                    1.1    Addressed follow up questions from UCC financial advisors related to
                                                   Santa Clara APA schedules.

11/6/2018     K. Beard                      1.0    Analyzed the model to be used at the auction to analyze bids.

11/6/2018     D. Galfus                     0.8    Participated in a meeting with Counsel (S. Maizel) re: next steps with
                                                   respect to asset sale processes and other case matters.

11/6/2018     J. Vizzini                    0.6    Participated in call with Cain Brothers regarding scorecard to assess
                                                   competing bids for certain assets.

11/6/2018     D. Galfus                     0.5    Participated in a call with Cain Brothers re: asset purchase agreement
                                                   valuation.

11/6/2018     C. Kearns                     0.4    Reviewed overall APA structure re: possible next “round” of asset sales.

11/7/2018     B. Park                       2.5    Analyzed fixed asset appraisal report.

11/7/2018     D. Galfus                     2.1    Evaluated treatment of payroll related obligations in the sale process.

11/7/2018     B. Park                       2.0    Analyzed operational budget for certain business units.

11/7/2018     B. Park                       1.9    Analyzed source files received for cash flow models.

11/7/2018     D. Galfus                     1.1    Reviewed the latest draft bid procedures.

11/7/2018     B. Park                       1.0    Prepared a list of outstanding items for cash flow model.

11/7/2018     J. Vizzini                    0.6    Addressed issues related to APA schedules for other likely stalking
                                                   horse bidders.

11/8/2018     D. Galfus                     2.2    Reviewed payroll related obligations in the sale process.

11/8/2018     B. Park                       1.5    Prepared a list of questions for R. Hernandez (VMF) re: billing.

11/8/2018     B. Park                       1.3    Prepared a mapping of location for certain physician groups.

11/8/2018     B. Park                       1.2    Continued to analyze general ledger data of certain operating divisions.

11/8/2018     D. Galfus                     1.2    Reviewed asset purchase agreement drafts.

11/8/2018     J. Schlant                    1.1    Prepared bid comparison model.

Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                      Desc
Date          Professional                 Main Document
                                         Hours               Page 37 of 384
                                                   Description

01. Asset Acquisition/Disposition

11/8/2018     C. Kearns                     0.5    Reviewed latest markup to draft bid procedures for next possible asset
                                                   sale.

11/8/2018     B. Park                       0.4    Discussed with R. Hernandez (VMF) status of billing issues.

11/9/2018     B. Park                       2.2    Prepared cash flow forecast.

11/9/2018     B. Park                       2.1    Refined cash flow forecast.

11/9/2018     J. Vizzini                    2.1    Responded to comments received from Counsel to Santa Clara
                                                   regarding disclosure schedules.

11/9/2018     J. Vizzini                    2.0    Continued responding to comments received from Counsel to Santa
                                                   Clara regarding disclosure schedules.

11/9/2018     B. Park                       1.8    Reviewed updated daily cash model.

11/9/2018     B. Park                       1.7    Analyzed updated general ledger data to assess operational strategies.

11/9/2018     B. Park                       1.0    Prepared overlay of forecast on accrual-based model.

11/9/2018     B. Park                       0.9    Compiled documents for a medical group for the data room.

11/9/2018     J. Vizzini                    0.3    Reviewed email correspondence related to final cure notice and Santa
                                                   Clara APA disclosure schedules.

11/9/2018     C. Kearns                     0.3    Reviewed status of asset sale process.

11/10/2018    N. Haslun                     2.8    Provided additional data to respond to questions of Buyer's Counsel on
                                                   the asset purchase agreement schedules.

11/10/2018    J. Vizzini                    1.1    Reviewed further draft of Santa Clara APA disclosure schedule
                                                   comments to finalize.

11/12/2018    J. Schlant                    2.9    Prepared bid comparison model.

11/12/2018    J. Emerson                    2.4    Prepared presentation re: sales proceeds analysis.

11/12/2018    P. Chadwick                   2.0    Prepared analysis of potential sale of select VMF medical groups.

11/12/2018    J. Vizzini                    0.9    Responded to comments received from Counsel to Santa Clara
                                                   regarding disclosure schedules.

11/12/2018    P. Chadwick                   0.6    Participated in call with Houlihan Lokey (A. Turnbull) regarding
                                                   update on liquidity relative to the timing of each asset sale.

11/12/2018    J. Vizzini                    0.3    Participated in call with Debtors and Counsel (T. Moyron of Dentons)
                                                   regarding Santa Clara APA schedules.

11/13/2018    B. Park                       2.9    Mapped physicians to physician groups in AR aging file.

Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
          Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                        Desc
Date         Professional                  Main Document
                                         Hours               Page 38 of 384
                                                   Description

01. Asset Acquisition/Disposition

11/13/2018   J. Emerson                     2.8    Prepared presentation for management related to certain sale scenarios.

11/13/2018   P. Chadwick                    1.1    Participated in call with Ally to update on sale process and its impact
                                                   on DIP.

11/13/2018   J. Vizzini                     0.8    Reviewed APA related to sale of certain hospitals.

11/13/2018   B. Park                        0.5    Prepared Gantt charts for management presentation.

11/14/2018   J. Schlant                     2.9    Prepared bid comparison model.

11/14/2018   D. Galfus                      2.9    Prepared BRG's analysis of bid scoring for the Debtors.

11/14/2018   B. Park                        2.9    Prepared exhibit related to potential asset sale.

11/14/2018   D. Galfus                      2.3    Analyzed the most recent APAs received by the Debtors.

11/14/2018   J. Vizzini                     2.3    Reviewed APA related to sale of certain hospitals.

11/14/2018   J. Vizzini                     1.1    Continued to review APA related to sale of certain hospitals.

11/14/2018   J. Schlant                     0.9    Reviewed bid comparison model.

11/14/2018   D. Galfus                      0.7    Participated in a call with Counsel (E. Abramson) re: APA diligence
                                                   matters.

11/14/2018   J. Vizzini                     0.7    Participated in call with Debtors and Counsel (E. Abramson of
                                                   Dentons) regarding schedules related to APA for sale of certain
                                                   hospitals.

11/14/2018   J. Vizzini                     0.7    Reviewed schedules to be provided for APA related to certain hospital
                                                   sales.

11/14/2018   C. Kearns                      0.2    Emailed with Management re: status of asset sales process.

11/15/2018   J. Schlant                     2.9    Reviewed bid comparison model.

11/15/2018   J. Schlant                     2.8    Prepared bid comparison model.

11/15/2018   J. Emerson                     2.7    Prepared presentation re sale proceeds analysis.

11/15/2018   J. Schlant                     2.6    Updated bid comparison model.

11/15/2018   D. Galfus                      2.5    Analyzed the latest draft of the APAs from bidders.

11/15/2018   J. Vizzini                     2.3    Continued to review bid scorecard for remaining hospital sales.

11/15/2018   D. Galfus                      2.3    Revised asset purchase model based on input from Financial
                                                   Management.

Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
          Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                       Desc
Date         Professional                  Main Document
                                         Hours               Page 39 of 384
                                                   Description

01. Asset Acquisition/Disposition

11/15/2018   D. Galfus                      2.3    Revised BRG's analysis of bid scoring for the Debtors.

11/15/2018   J. Vizzini                     2.1    Participated in meeting with Debtors to discuss bid scorecard for
                                                   remaining hospital sales.

11/15/2018   J. Vizzini                     1.7    Responded to questions from FTI on cure exhibits related to OCH and
                                                   SLRH for Santa Clara APA.

11/15/2018   J. Schlant                     1.6    Analyzed APA drafts from potential bidders.

11/15/2018   P. Chadwick                    1.6    Participated in call with Cain Brothers (J. Moloney), Dentons (S
                                                   Maizel), and Verity to review draft asset sale scorecard based on
                                                   proposed offer.

11/15/2018   D. Galfus                      1.5    Reviewed asset purchase model with Financial Management.

11/15/2018   J. Vizzini                     1.1    Reviewed bid scorecard related to potential sale.

11/15/2018   P. Chadwick                    0.9    Prepared proposed sale terms for certain assets.

11/15/2018   P. Chadwick                    0.7    Prepared proposed sale terms for certain assets.

11/15/2018   C. Kearns                      0.5    Reviewed markup to draft bid procedures.

11/15/2018   D. Galfus                      0.4    Analyzed the bid procedures mark up from UCC Counsel.

11/15/2018   P. Chadwick                    0.4    Identified various sale terms for certain assets.

11/16/2018   J. Schlant                     2.9    Analyzed APA drafts from potential bidders.

11/16/2018   J. Vizzini                     2.2    Reviewed other APA related to purchase of certain hospitals.

11/16/2018   J. Vizzini                     2.1    Reviewed APA related to purchase of certain hospitals.

11/16/2018   D. Galfus                      1.9    Analyzed the draft APAs from bidders in advance of call with Counsel
                                                   and Management.

11/16/2018   J. Schlant                     1.6    Reviewed bid comparison model.

11/16/2018   C. Kearns                      1.6    Reviewed draft APA by interested party as compared to our analysis of
                                                   total estimates proceeds.

11/16/2018   D. Galfus                      1.3    Prepared a discussion outline for the upcoming call with Management
                                                   regarding asset purchase bids.

11/16/2018   D. Galfus                      1.2    Participated in call with Management, Counsel and investment banker
                                                   regarding the latest bids.

11/16/2018   J. Vizzini                     0.3    Reviewed revised APA received from potential bidder.


Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
          Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                       Desc
Date         Professional                  Main Document
                                         Hours               Page 40 of 384
                                                   Description

01. Asset Acquisition/Disposition

11/17/2018   J. Schlant                     2.9    Processed changes to the bid comparison model.

11/17/2018   J. Schlant                     2.1    Prepared bid comparison model.

11/18/2018   J. Schlant                     2.9    Prepared bid comparison model.

11/18/2018   J. Schlant                     2.5    Processed comments on bid comparison model.

11/18/2018   B. Park                        1.5    Prepared presentation related to certain contractual commitments.

11/18/2018   J. Vizzini                     0.5    Reviewed initial draft of bid scorecard analysis for sale of OCH and
                                                   SLRH and provided comments.

11/18/2018   J. Vizzini                     0.2    Reviewed updated version of bid scorecard analysis related to the
                                                   potential sale of certain hospitals.

11/19/2018   J. Schlant                     2.9    Prepared bid comparison model.

11/19/2018   P. Chadwick                    2.9    Reviewed asset purchase agreement for certain assets from potential
                                                   buyer.

11/19/2018   J. Schlant                     2.8    Processed comments on bid comparison model.

11/19/2018   P. Chadwick                    2.7    Prepared analysis of draft asset purchase agreement from potential
                                                   buyer.

11/19/2018   J. Emerson                     2.7    Prepared proceeds analysis to calculated estimated benefit to the estate
                                                   under various sale scenarios.

11/19/2018   J. Schlant                     2.1    Reviewed bid comparison model.

11/19/2018   D. Galfus                      1.8    Assessed the comparison of APA bids.

11/19/2018   J. Schlant                     1.3    Analyzed APA drafts received from potential bidders.

11/19/2018   D. Galfus                      1.2    Participated in call with Management re: bid comparison report.

11/19/2018   J. Vizzini                     1.1    Reviewed revised draft of bid scorecard based on agreed to changes by
                                                   bidder.

11/19/2018   D. Galfus                      0.8    Analyzed recent draft APA from potential acquirer.

11/19/2018   C. Kearns                      0.8    Reviewed updates analysis - comparative scorecard re: potential asset
                                                   sales - based on current guidance.

11/19/2018   C. Kearns                      0.5    Reviewed draft presentation for the board based on latest sale guidance.

11/19/2018   J. Vizzini                     0.3    Reviewed further updated bid scorecard.



Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
          Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                        Desc
Date         Professional                  Main Document
                                         Hours               Page 41 of 384
                                                   Description

01. Asset Acquisition/Disposition

11/20/2018   J. Schlant                     2.8    Prepared bid comparison model.

11/20/2018   J. Schlant                     2.3    Incorporated comments into the bid comparison model.

11/20/2018   P. Chadwick                    2.0    Prepared analysis of draft asset purchase agreement from potential
                                                   buyer.

11/20/2018   P. Chadwick                    1.9    Reviewed asset purchase agreement for certain assets from potential
                                                   buyer.

11/20/2018   J. Schlant                     1.8    Analyzed APA drafts for various Debtor operations.

11/20/2018   D. Galfus                      1.0    Participated in a call re: the status of the sale process with Management.

11/20/2018   B. Park                        1.0    Participated in a call with VHS (R. Adcock, E. Paul) and Dentons re:
                                                   wind-down presentation.

11/20/2018   D. Galfus                      1.0    Participated in call with Management re: Cain Brothers, investment
                                                   banker, re: bid analysis.

11/20/2018   D. Galfus                      0.8    Prepared bid analysis model.

11/20/2018   C. Kearns                      0.5    Reviewed latest changes to proposed terms for asset sales.

11/20/2018   B. Park                        0.2    Prepared work plan priority list for upcoming offboards.

11/20/2018   B. Park                        0.1    Organized offboarding files related to various physician practices.

11/21/2018   B. Park                        2.9    Continued to refine presentation on certain operational scenarios.

11/21/2018   J. Schlant                     2.9    Prepared bid comparison model.

11/21/2018   D. Galfus                      2.8    Participated in a call with Management (E. Paul), Counsel (T. Moyron)
                                                   and investment banker re: draft APA comments.

11/21/2018   B. Park                        2.8    Participated in a call with VMF, Dentons, and Cain Brothers re: VMF
                                                   offboarding process.

11/21/2018   J. Vizzini                     2.7    Participated on call with Debtors and Counsel to discuss further
                                                   changes to APA for sale of SV, SFMC and SMC.

11/21/2018   P. Chadwick                    2.7    Prepared summary analysis of asset sale proceeds for certain operations.

11/21/2018   J. Schlant                     1.2    Analyzed APA drafts for certain Debtors

11/21/2018   D. Galfus                      1.1    Analyzed valuation issues under the asset purchase bids for potential
                                                   acquirers.

11/21/2018   P. Chadwick                    1.1    Participated in call with Management regarding status of sale process.


Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
          Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                          Desc
Date         Professional                  Main Document
                                         Hours               Page 42 of 384
                                                   Description

01. Asset Acquisition/Disposition

11/21/2018   D. Galfus                      0.8    Reviewed draft APA from potential acquirer.

11/21/2018   B. Park                        0.5    Continued to refine presentation on certain operational scenarios.

11/21/2018   C. Kearns                      0.3    Reviewed additional developments re: asset sale process.

11/24/2018   J. Vizzini                     2.4    Reviewed correspondence from Counsel to Santa Clara regarding cure
                                                   notice exhibits and APA Schedule 2.9.

11/26/2018   B. Park                        2.9    Prepared a proceeds analysis for practices.

11/26/2018   B. Park                        2.5    Prepared a master scorecard of certain operational wind-downs.

11/26/2018   P. Chadwick                    2.3    Prepared plan for certain operating groups go forward strategy
                                                   including sale process.

11/26/2018   B. Park                        2.3    Reviewed accounts receivable of a certain physician.

11/26/2018   P. Chadwick                    2.1    Prepared plan for certain operating groups go forward strategy
                                                   including sale process.

11/26/2018   B. Park                        2.0    Prepared analysis of anticipated proceeds from certain asset sales.

11/26/2018   P. Chadwick                    1.9    Prepared plan for certain operating groups go forward strategy
                                                   including sale process.

11/26/2018   D. Galfus                      1.7    Commented on draft APA for potential bidder.

11/26/2018   J. Schlant                     1.5    Processed comments on bid comparison model.

11/26/2018   B. Park                        1.5    Reviewed SOAR managed care contracts.

11/26/2018   P. Chadwick                    1.1    Prepared plan for certain operating groups go forward strategy
                                                   including sale process.

11/26/2018   P. Chadwick                    0.6    Participated in call with Houlihan Lokey (A. Turnbull) regarding
                                                   update on liquidity relative to the timing of each asset sale.

11/26/2018   D. Galfus                      0.4    Reviewed financing source for potential bidder.

11/26/2018   C. Kearns                      0.4    Reviewed latest status of financing for potential interested part re: the
                                                   asset sales.

11/26/2018   D. Galfus                      0.3    Analyzed the treatment of a vendor claim in the sale contracts.

11/26/2018   B. Park                        0.3    Discussed with L. Kresge (Verity) the status of the discontinued MRI
                                                   machine.

11/27/2018   B. Park                        2.9    Prepared a proceeds analysis for practices.


Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
          Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                       Desc
Date         Professional                  Main Document
                                         Hours               Page 43 of 384
                                                   Description

01. Asset Acquisition/Disposition

11/27/2018   B. Park                        2.9    Updated the sale proceeds analysis.

11/27/2018   J. Emerson                     2.8    Prepared analysis for certain sale strategies.

11/27/2018   P. Chadwick                    2.2    Reviewed asset purchase agreement draft.

11/27/2018   B. Park                        2.0    Updated master scorecard of potential asset sales.

11/27/2018   B. Park                        1.5    Analyzed certain settlement proposals received by Management from
                                                   parties in interest.

11/27/2018   D. Galfus                      1.4    Developed outline of issues on APA contract for upcoming call.

11/27/2018   D. Galfus                      1.2    Reviewed severance matters related to the sale process.

11/27/2018   B. Park                        0.8    Discussed with Y. Miranda (VMF) various operational matters.

11/27/2018   D. Galfus                      0.8    Participated in a call with Management (R. Adcock), Counsel (T.
                                                   Moyron) and Cain Brothers re: APA drafting and other sale matters.

11/27/2018   J. Vizzini                     0.8    Participated on call with Debtors and Counsel to discuss further
                                                   changes to APA for sale of SV, SFMC and SMC.

11/28/2018   J. Schlant                     2.9    Prepared bid comparison model.

11/28/2018   B. Park                        2.8    Prepared economic analysis for various wind-down strategies.

11/28/2018   J. Schlant                     2.8    Reviewed bid comparison model.

11/28/2018   B. Park                        2.7    Continued to prepare economic analysis for various wind-down
                                                   strategies.

11/28/2018   B. Park                        2.6    Continued to prepare economic analysis for various wind-down
                                                   strategies.

11/28/2018   J. Schlant                     2.6    Processed comments on bid comparison model.

11/28/2018   B. Park                        2.5    Continued to prepare economic analysis for various wind-down
                                                   strategies.

11/28/2018   B. Park                        2.4    Updated master scorecard of potential asset sales.

11/28/2018   P. Chadwick                    2.2    Prepared analysis of estimated proceeds based upon new asset purchase
                                                   agreement for remaining assets.

11/28/2018   P. Chadwick                    1.7    Reviewed asset purchase agreement provided by potential buyer certain
                                                   hospitals.

11/28/2018   D. Galfus                      1.6    Reviewed the latest APA from a potential bidder.


Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
          Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                        Desc
Date         Professional                  Main Document
                                         Hours               Page 44 of 384
                                                   Description

01. Asset Acquisition/Disposition

11/28/2018   D. Galfus                      0.9    Reviewed BRG's analysis of the bidders.

11/29/2018   B. Park                        2.9    Prepared updated proceeds analysis.

11/29/2018   B. Park                        2.7    Continued to prepare economic analysis re: various operational
                                                   strategies the Debtors were contemplating.

11/29/2018   B. Park                        2.7    Prepared economic analysis re: various operational strategies the
                                                   Debtors were contemplating.

11/29/2018   J. Schlant                     2.5    Prepared bid comparison model.

11/29/2018   J. Schlant                     2.5    Processed comments on bid comparison model.

11/29/2018   J. Schlant                     2.4    Reviewed bid comparison model.

11/29/2018   D. Galfus                      1.3    Participated in a call with Management, Counsel and a potential bidder
                                                   re: deal points.

11/29/2018   N. Haslun                      1.2    Analyzed draft proposal for sale of a Debtor's assets.

11/29/2018   C. Kearns                      1.0    Reviewed draft presentation for the board re: bid status and related
                                                   analyses.

11/29/2018   D. Galfus                      0.9    Participated in a call with Verity Management (A. Chou) re: the bid
                                                   scorecard.

11/29/2018   C. Kearns                      0.9    Reviewed latest APA redline from potential bidder.

11/29/2018   D. Galfus                      0.7    Evaluated a draft bid scorecard prepared by BRG for the Debtors.

11/29/2018   J. Vizzini                     0.6    Participated on call with Debtors, Counsel, Santa Clara County and its
                                                   advisors to discuss cure notice, system-contracts and transition services.

11/29/2018   D. Galfus                      0.5    Participated in a portion of a call with Verity Management (R. Adcock)
                                                   and Counsel (S. Maizel) re: recent bid proposals.

11/29/2018   C. Kearns                      0.4    Reviewed latest draft of bid scorecard comparison.

11/30/2018   B. Park                        2.8    Prepared proceeds analysis for certain units.

11/30/2018   P. Chadwick                    2.2    Prepared proceeds analysis on draft purchase agreement for select
                                                   Debtor assets.

11/30/2018   D. Galfus                      1.6    Reviewed the latest APA from a potential bidder.

11/30/2018   P. Chadwick                    1.3    Prepared comments to draft purchase agreement for select assets of
                                                   certain operating units

11/30/2018   D. Galfus                      0.9    Reviewed BRG's analysis of the bidders.

Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                        Desc
Date          Professional                 Main Document
                                         Hours               Page 45 of 384
                                                   Description

01. Asset Acquisition/Disposition

11/30/2018    J. Schlant                    0.5    Analyzed APA drafts to understand new terms.

11/30/2018    C. Kearns                     0.5    Reviewed draft board presentation and give comments.

11/30/2018    C. Kearns                     0.5    Reviewed latest APA redline.

11/30/2018    J. Vizzini                    0.4    Reviewed updated version of disclosure schedules for APA related to
                                                   sale of certain hospitals.

12/1/2018     D. Galfus                     0.9    Reviewed the latest APA drafts.

12/1/2018     D. Galfus                     0.6    Reviewed the updated scorecard related to the latest APA draft.

12/2/2018     J. Schlant                    2.9    Prepared bid comparison model.

12/2/2018     J. Schlant                    2.8    Processed comments on bid comparison model regarding employee
                                                   costs.

12/2/2018     P. Chadwick                   2.4    Reviewed latest asset purchase agreement from potential buyer of all
                                                   remaining assets for ability to pay secured claims.

12/2/2018     J. Schlant                    1.5    Analyzed APA drafts.

12/2/2018     C. Kearns                     1.3    Reviewed latest draft language proposed by potential bidders.

12/2/2018     D. Galfus                     0.8    Reviewed the updated scorecard related to the latest APA draft.

12/3/2018     J. Schlant                    2.6    Processed comments on bid comparison model regarding QAF program.

12/3/2018     J. Schlant                    2.4    Prepared bid comparison model.

12/3/2018     N. Haslun                     2.1    Evaluated analysis prepared to quantify potential bids for the sale of a
                                                   certain Debtor’s assets.

12/3/2018     J. Schlant                    1.8    Analyzed employee costs reflected in bid comparison model.

12/3/2018     D. Galfus                     1.6    Evaluated BRG's latest updated APA scoring analysis.

12/3/2018     P. Chadwick                   1.1    Participated in call with Cain (J. Moloney) Dentons (S. Maizel) and
                                                   Verity to review draft asset sale scorecard for Seton, St. Vincent's and
                                                   St. Francis proposed offer.

12/3/2018     D. Galfus                     0.9    Reviewed the latest draft APA agreements received.

12/3/2018     J. Vizzini                    0.5    Participated in update call to discuss APA disclosure schedules related
                                                   to sale of remaining hospitals.

12/3/2018     C. Kearns                     0.5    Reviewed latest scorecard comparing tentative bids.



Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                           Desc
Date          Professional                 Main Document
                                         Hours               Page 46 of 384
                                                   Description

01. Asset Acquisition/Disposition

12/3/2018     D. Galfus                     0.5    Reviewed summary prepared by Counsel of various APA provisions.

12/3/2018     C. Kearns                     0.4    Reviewed proposed changes to bid procedures for non conforming bids.

12/3/2018     D. Galfus                     0.1    Held call with Counsel related to APA provisions.

12/4/2018     P. Chadwick                   2.7    Participated in Board meeting regarding status of sale process.

12/4/2018     J. Schlant                    2.4    Analyzed employee costs reflected in bid comparison model.

12/4/2018     D. Galfus                     1.3    Participated in a call with Management, Cain, and Dentons to discuss
                                                   the latest APA draft and related open items.

12/4/2018     J. Schlant                    1.1    Analyzed bid comparison model for Board meeting.

12/4/2018     P. Chadwick                   1.1    Reviewed latest asset purchase agreement from potential buyer of all
                                                   remaining assets for ability to pay all secured claims.

12/4/2018     C. Kearns                     0.9    Reviewed our model (including key assumptions) re: the “scorecard” 
                                                   comparing tentative bids.

12/4/2018     D. Galfus                     0.8    Participated in a call re: receivable matters related to the asset sale
                                                   process.

12/4/2018     P. Chadwick                   0.6    Participated in call with Cain (J. Moloney) Dentons (S. Maizel) and
                                                   Verity to review draft asset sale scorecard for Seton, St Vincent's and St
                                                   Francis proposed offer.

12/4/2018     C. Kearns                     0.2    Discussed status of sale process with R. Adcock.

12/4/2018     D. Galfus                     0.2    Emailed Counsel re: new APA agreement.

12/4/2018     C. Kearns                     0.1    Reviewed status of Santa Clara auction timeline.

12/5/2018     B. Park                       2.9    Continued to update VMF master scorecard.

12/5/2018     P. Chadwick                   2.7    Prepared work plan for Santa Clara Transition Services planning team.

12/5/2018     J. Schlant                    2.3    Prepared bid comparison model.

12/5/2018     D. Galfus                     1.9    Reviewed the latest APA filings received by the Debtors.

12/5/2018     D. Galfus                     1.7    Reviewed BRG's updated scorecard related to the potential APA
                                                   transactions.

12/5/2018     J. Schlant                    1.5    Processed comments on bid comparison model related to receivables
                                                   collections.

12/5/2018     C. Kearns                     1.5    Provided comments on latest draft APA.


Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                        Desc
Date          Professional                 Main Document
                                         Hours               Page 47 of 384
                                                   Description

01. Asset Acquisition/Disposition

12/5/2018     P. Chadwick                   1.0    Participated in call with Cain (J. Moloney) Dentons (S. Maizel) and
                                                   Verity to review draft asset sale scorecard for Seton, St Vincent's and St
                                                   Francis proposed offer.

12/5/2018     D. Galfus                     0.9    Provided Counsel comments on latest APA draft.

12/5/2018     C. Kearns                     0.5    Reviewed updated “scorecard” of potential net proceeds from 
                                                   competing preliminary bids for the remaining assets.

12/5/2018     J. Vizzini                    0.4    Reviewed updated disclosure schedules related to APA for sale of
                                                   remaining hospitals.

12/6/2018     J. Schlant                    1.8    Processed comments on bid comparison model regarding sales timing.

12/6/2018     P. Chadwick                   1.8    Reviewed secured claim payment ability of latest APA from potential
                                                   buyer of all remaining assets.

12/6/2018     D. Galfus                     1.6    Reviewed the latest draft APA agreement received from Counsel.

12/6/2018     P. Chadwick                   1.0    Participated in call with Cain (J. Moloney) Dentons (S. Maizel) and
                                                   Verity to review draft asset sale scorecard for Seton, St Vincent's and St
                                                   Francis proposed offer.

12/6/2018     D. Galfus                     0.7    Analyzed the Debtors' working capital position under certain sale
                                                   scenarios.

12/6/2018     J. Vizzini                    0.5    Participated in call to discuss disclosure schedules related to APA for
                                                   sale or remaining hospitals.

12/6/2018     D. Galfus                     0.5    Reviewed certain tax related matters under various sale scenarios.

12/6/2018     C. Kearns                     0.4    Reviewed latest redline to draft APA.

12/7/2018     D. Galfus                     1.8    Analyzed the latest APA draft.

12/7/2018     J. Schlant                    1.6    Processed comments on bid comparison model regarding new APA
                                                   items.

12/7/2018     D. Galfus                     1.4    Updated BRG's analysis of the various APAs.

12/7/2018     J. Schlant                    1.2    Analyzed APA drafts.

12/7/2018     J. Vizzini                    1.0    Participated in call to discuss disclosure schedules related to APA for
                                                   sale or remaining hospitals.

12/7/2018     P. Chadwick                   1.0    Participated in call with Cain (J. Moloney) Dentons (S. Maizel) and
                                                   Verity to review draft asset sale scorecard for Seton, St Vincent's and St
                                                   Francis proposed offer.

12/7/2018     D. Galfus                     0.6    Prepared list of the issues for the latest APA drafts.


Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                         Desc
Date          Professional                 Main Document
                                         Hours               Page 48 of 384
                                                   Description

01. Asset Acquisition/Disposition

12/7/2018     D. Galfus                     0.4    Held call with J. Moloney, Cain re: latest APA draft.

12/7/2018     D. Galfus                     0.4    Participated in call with PwC (S. Blossom) and A. Fierro-Peretti, Verity
                                                   re: tax matters associated with the APAs.

12/7/2018     D. Galfus                     0.3    Evaluated APA tax issues.

12/7/2018     D. Galfus                     0.2    Held call with A. Fierro-Peretti, Verity, re: APA tax matters.

12/8/2018     J. Schlant                    2.8    Processed comments on bid comparison model regarding new APA
                                                   items.

12/8/2018     D. Galfus                     2.2    Participated in a call with Verity (A. Chou), Cain (J. Moloney) and
                                                   Dentons (T. Moyron) re: the latest APA drafts.

12/8/2018     J. Schlant                    2.0    Analyzed APA drafts.

12/8/2018     P. Chadwick                   1.7    Reviewed latest asset purchase agreement from potential buyer of all
                                                   remaining assets for ability to pay all secured claims.

12/8/2018     D. Galfus                     0.8    Reviewed APA agreements in advance of call with call with
                                                   Management and advisors.

12/8/2018     D. Galfus                     0.4    Held call with A. Chou, Verity re: APA matters.

12/10/2018    J. Schlant                    2.8    Prepared schedules related to bid comparison model.

12/10/2018    K. Beard                      2.4    Drafted a template used to list and price services to be included in
                                                   transition services agreements.

12/10/2018    P. Chadwick                   2.0    Reviewed secured claim payment ability of latest APA from potential
                                                   buyer of all remaining assets.

12/10/2018    J. Schlant                    1.8    Updated bid comparison model for revised APA drafts.

12/10/2018    P. Chadwick                   1.5    Prepared presentation to Board on current status of sale process.

12/10/2018    J. Schlant                    1.4    Analyzed QAF-related objections as they relate to the bid comparison
                                                   model.

12/10/2018    P. Chadwick                   1.3    Participated in meeting with Verity executives (T. Armada, S. Sharer),
                                                   Alvarez and Marsal (T. LeBarron), and Santa Clara County (P. Lorenz)
                                                   regarding transition services.

12/10/2018    K. Beard                      1.2    Participated in the weekly transition steering committee meeting with
                                                   Verity (A. Armada, A. Chou, S. Sharma) and SCC (J. Cookinham, S.
                                                   Clements, J. Mills).

12/10/2018    D. Galfus                     0.8    Analyzed the status of the latest APA drafts and related timing.



Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
          Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                          Desc
Date         Professional                  Main Document
                                         Hours               Page 49 of 384
                                                   Description

01. Asset Acquisition/Disposition

12/10/2018   C. Kearns                      0.8    Reviewed latest update to draft APA and related estimated net proceeds.

12/10/2018   D. Galfus                      0.7    Reviewed the latest turn of the APA agreement.

12/10/2018   J. Vizzini                     0.4    Participated in call with Debtors and Counsel (E. Abramson of
                                                   Dentons) regarding DRAFT APA schedules related to sale of
                                                   remaining hospitals.

12/11/2018   B. Park                        2.6    Updated proceeds analysis to reflect latest terms in sale negotiations.

12/11/2018   B. Park                        2.1    Updated scorecard tracking related to sale process.

12/11/2018   J. Schlant                     1.2    Analyzed bid comparison model for Board meeting.

12/11/2018   J. Schlant                     1.2    Prepared schedules related to bid comparison model.

12/11/2018   D. Galfus                      1.1    Revised the APA scorecards after the Board meeting.

12/11/2018   P. Chadwick                    0.9    Participated in Board meeting regarding status of sale process.

12/11/2018   C. Kearns                      0.9    Reviewed and analyzed latest “scorecard” analysis of draft competing 
                                                   bids.

12/11/2018   D. Galfus                      0.7    Prepared for upcoming diligence meeting with potential bidder.

12/11/2018   D. Galfus                      0.3    Held call with T. Moyron re: APA matters.

12/12/2018   B. Park                        2.6    Continued to update scorecard tracking for sale process.

12/12/2018   B. Park                        2.5    Updated scorecard tracking certain status changes in sales process.

12/12/2018   K. Beard                       2.3    Drafted a template used to list and price services to be included in
                                                   transition services agreements.

12/12/2018   B. Park                        2.2    Continued to update scorecard tracking for sales process.

12/12/2018   J. Schlant                     1.2    Analyzed employee costs in the bid comparison model.

12/12/2018   D. Galfus                      1.2    Reviewed the revised APA scorecard for certain updates.

12/12/2018   J. Vizzini                     0.9    Reviewed draft of sale order to provide any comments to Debtors'
                                                   Counsel.

12/12/2018   D. Galfus                      0.9    Reviewed the draft sales order from Counsel.

12/12/2018   J. Schlant                     0.6    Processed comments on bid comparison model regarding new APA
                                                   items.

12/12/2018   C. Kearns                      0.5    Reviewed latest asset sale comparative scorecard.

Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
          Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                        Desc
Date         Professional                  Main Document
                                         Hours               Page 50 of 384
                                                   Description

01. Asset Acquisition/Disposition

12/13/2018   K. Beard                       2.9    Drafted a template to track all necessary transition services and
                                                   associated costs.

12/13/2018   J. Schlant                     2.8    Prepared schedules related to employee costs for bid comparison model.

12/13/2018   D. Galfus                      1.8    Edited presentation for upcoming meeting with potential bidder.

12/13/2018   D. Galfus                      1.4    Reviewed presentation with Management (A. Chou) for upcoming
                                                   meeting with potential bidder.

12/13/2018   D. Galfus                      1.2    Reviewed the latest draft APA from a potential bidder.

12/13/2018   P. Chadwick                    0.9    Participated in meeting with Verity IT to discuss transition services
                                                   agreement with Santa Clara County.

12/13/2018   K. Beard                       0.8    Continued to draft a template to track all necessary transition services
                                                   and associated costs.

12/13/2018   P. Chadwick                    0.8    Participated in call with Ally regarding sale process update.

12/13/2018   D. Galfus                      0.8    Reviewed financial information in advance upcoming meeting with
                                                   potential bidder.

12/13/2018   P. Chadwick                    0.7    Participated in meeting with A&M (T. LeBarron) regarding transition
                                                   services agreement between Verity and Santa Clara County.

12/13/2018   D. Galfus                      0.5    Participated in call with SCC re: transition service arrangements.

12/13/2018   K. Beard                       0.5    Participated in weekly call with A&M (K. Sharma and T. LeBarron)
                                                   discussion the transition services process.

12/13/2018   D. Galfus                      0.4    Participated in a call with Cain (J. Moloney) and the Debtors (R.
                                                   Adcock) re: upcoming meeting with potential bidder.

12/13/2018   J. Vizzini                     0.4    Reviewed Debtors' Memorandum in support of entry of order
                                                   approving sale.

12/13/2018   D. Galfus                      0.2    Held call with C. Montgomery, Dentons re: SCC sale closing process.

12/14/2018   D. Galfus                      2.9    Participated in a meeting with senior management (R. Adcock, A.
                                                   Armada), Cain and the potential bidder to discuss various diligence
                                                   matters.

12/14/2018   P. Chadwick                    2.9    Participated in meeting with potential buyer for remaining hospitals to
                                                   answer due diligence questions regarding operating performance in last
                                                   fiscal year.

12/14/2018   P. Chadwick                    2.3    Participated in meeting with potential buyer for remaining hospitals to
                                                   answer due diligence questions regarding operating performance since
                                                   filing.


Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
          Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                        Desc
Date         Professional                  Main Document
                                         Hours               Page 51 of 384
                                                   Description

01. Asset Acquisition/Disposition

12/14/2018   P. Chadwick                    2.2    Participated in meeting with potential buyer for remaining hospitals to
                                                   answer due diligence questions regarding cash flow.

12/14/2018   P. Chadwick                    1.8    Prepared presentation to potential buyer of four hospitals on operating
                                                   results for diligence meeting.

12/14/2018   J. Schlant                     1.6    Prepared schedules related to employee costs for bid comparison model.

12/14/2018   D. Galfus                      1.1    Continued to participated in a meeting with senior management (R.
                                                   Adcock, A. Armada), Cain and the potential bidder to discuss various
                                                   diligence matters.

12/14/2018   P. Chadwick                    1.0    Participated in meeting with potential buyer for remaining hospitals to
                                                   answer due diligence questions regarding capital plans.

12/14/2018   D. Galfus                      1.0    Updated BRG's presentation on evaluation of certain bids for the
                                                   Debtors' assets.

12/14/2018   D. Galfus                      0.9    Prepared presentation for meeting with potential bidder.

12/14/2018   D. Galfus                      0.6    Participated in a pre-meeting with senior management (A. Armada, R.
                                                   Adcock) in preparation for a meeting with the potential bidder.

12/14/2018   C. Kearns                      0.5    Reviewed status of negotiations with key potential bidder.

12/14/2018   D. Galfus                      0.4    Analyzed the status of the bidder's assumed executory contracts.

12/14/2018   K. Beard                       0.3    Set up a central depository to compile data requests related to the
                                                   transition services agreement with Santa Clara County.

12/15/2018   P. Chadwick                    1.2    Reviewed latest asset purchase agreement from potential buyer of all
                                                   remaining assets for ability to pay all secured claims.

12/15/2018   D. Galfus                      0.6    Prepared an updated scorecard of bids.

12/15/2018   D. Galfus                      0.5    Reviewed the latest APA draft agreement.

12/15/2018   D. Galfus                      0.4    Reviewed the draft sale order from Counsel.

12/15/2018   D. Galfus                      0.2    Held call with A. Chou, CFO re: recent APA draft.

12/16/2018   K. Beard                       2.2    Set up a central depository to compile data requests related to the
                                                   transition services agreement with Santa Clara County.

12/16/2018   J. Vizzini                     0.3    Reviewed California Nurses Association Objection to Debtors Motion
                                                   for Order Approving Sale of Certain Assets to Santa Clara County.

12/16/2018   J. Vizzini                     0.3    Reviewed edits to the draft sale order based on comments from DIP
                                                   lender, Senior Lender and UCC, as provided by Counsel to the Debtors
                                                   (T. Moyron of Dentons).


Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
          Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                        Desc
Date         Professional                  Main Document
                                         Hours               Page 52 of 384
                                                   Description

01. Asset Acquisition/Disposition

12/16/2018   J. Vizzini                     0.3    Reviewed Memorandum in Support of Entry of Sale Order.

12/16/2018   J. Vizzini                     0.1    Reviewed Limited Objection and Reservation of Rights of Verity MOB
                                                   Financing LLC and Verity MOB Financing II.

12/16/2018   J. Vizzini                     0.1    Reviewed Local 39's Objection and Reservation of Rights to Debtors'
                                                   Motion for the Entry of an Order Approving sale of Certain Assets.

12/17/2018   B. Park                        2.9    Continued to update the VMF scorecard file.

12/17/2018   P. Chadwick                    2.9    Prepared model for calculating TSA costs with Santa Clara.

12/17/2018   J. Schlant                     2.9    Updated DIP Budget scenarios model for use in waterfall model.

12/17/2018   B. Park                        2.9    Updated the VMF scorecard file.

12/17/2018   K. Beard                       2.2    Developed list of proposed transition services for Santa Clara County.

12/17/2018   J. Schlant                     1.6    Analyzed issues relating to the allocation of asset purchase prices.

12/17/2018   K. Beard                       1.5    Participated in a meeting discussing revenue cycle applications during
                                                   the transition of sold hospitals with Verity (L. Gentry, N. Coppinger,
                                                   and L. Seargeant).

12/17/2018   P. Chadwick                    1.3    Participated in meeting with Verity executives (T. Armada, S. Sharer),
                                                   Alvarez and Marsal (T. LeBarron), and Santa Clara County (P. Lorenz)
                                                   regarding transition services.

12/17/2018   D. Galfus                      1.2    Reviewed the latest draft APAs from bidders.

12/17/2018   K. Beard                       1.1    Participated in the weekly transition steering committee meeting with
                                                   Verity (A. Armada, A. Chou, S. Sharma) and SCC (J. Cookinham, S.
                                                   Clements, J. Mills).

12/17/2018   D. Galfus                      0.8    Developed list of items to be updated related to the scorecard of bids.

12/17/2018   D. Galfus                      0.7    Analyzed estimated proceeds from certain asset sales.

12/17/2018   D. Galfus                      0.6    Reviewed the revised sales order draft.

12/17/2018   D. Galfus                      0.5    Reviewed certain sales objections filed.

12/17/2018   C. Kearns                      0.3    Reviewed latest status of discussions with a bidder.

12/18/2018   J. Schlant                     2.8    Updated DIP Budget scenarios model for use in waterfall model.

12/18/2018   K. Beard                       2.4    Analyzed necessary applications for the transition services agreement.

12/18/2018   D. Galfus                      2.4    Reviewed the closing conditions for the upcoming asset sale.

Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
          Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                        Desc
Date         Professional                  Main Document
                                         Hours               Page 53 of 384
                                                   Description

01. Asset Acquisition/Disposition

12/18/2018   K. Beard                       2.3    Planned the schedules and agendas for meetings in San Jose related to
                                                   the transition services agreement.

12/18/2018   P. Chadwick                    1.7    Prepared model for calculating TSA costs with Santa Clara.

12/18/2018   P. Chadwick                    1.7    Reviewed asset purchase agreement for certain medical group assets.

12/18/2018   K. Beard                       1.0    Participated in a call with Verity (J. Phillips, A. Lemus, R. Sherrod)
                                                   discussing supply chain applications to be included in the transition
                                                   services agreement.

12/18/2018   D. Galfus                      0.9    Revised the bid scorecard for the latest APAs.

12/18/2018   D. Galfus                      0.7    Reviewed replies to sale objections.

12/18/2018   D. Galfus                      0.6    Reviewed TSA matters related to the Santa Clara sale.

12/18/2018   D. Galfus                      0.4    Met with financial management of the Debtor to discuss closing
                                                   conditions to the asset sale.

12/18/2018   K. Beard                       0.4    Participated in call with A&M (K. Sharma and T. LeBarron) to prepare
                                                   for meetings in San Jose related to transition services for Santa Clara
                                                   County.

12/19/2018   K. Beard                       2.9    Participated in a meeting with Verity (S. Sharrer, J. Si, P. Ryan) and
                                                   Santa Clara County (G. Donnelly, L. Gomes, D Manson) regarding HR
                                                   needs in the transition services agreement.

12/19/2018   J. Schlant                     2.8    Updated DIP Budget scenarios model for use in waterfall model.

12/19/2018   P. Chadwick                    2.3    Participated in meeting with Alvarez and Marsal (T. LeBarron), Santa
                                                   Clara County (P. Lorenz) and Verity executives (T. Armada) regarding
                                                   defining transition services for Human Resources.

12/19/2018   P. Chadwick                    2.2    Participated in meeting with Alvarez and Marsal (T. LeBarron), Santa
                                                   Clara County (P. Lorenz) and Verity executives (T. Armada) regarding
                                                   defining transition services for Information Technology.

12/19/2018   K. Beard                       2.0    Participated in a meeting with Verity (T. Armada, C. James, E. Leader)
                                                   and Santa Clara County (P. Lorenz) regarding materials, rev cycle, IT,
                                                   and finance needs in the transition services agreement.

12/19/2018   D. Galfus                      1.3    Analyzed the impact of taxes on the Debtors' sale proceeds.

12/19/2018   P. Chadwick                    1.2    Participated in meeting with Alvarez and Marsal (T. LeBarron), Santa
                                                   Clara County (P. Lorenz) and Verity executives (T. Armada) regarding
                                                   defining transition services for Revenue Cycle Management.

12/19/2018   P. Chadwick                    0.9    Participated in meeting with Alvarez and Marsal (T. LeBarron), Santa
                                                   Clara County (P. Lorenz) and Verity executives (T. Armada) regarding
                                                   defining transition services for Finance.

Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
          Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                         Desc
Date         Professional                  Main Document
                                         Hours               Page 54 of 384
                                                   Description

01. Asset Acquisition/Disposition

12/19/2018   J. Vizzini                     0.9    Reviewed tentative ruling in advance of sale hearing.

12/19/2018   K. Beard                       0.8    Summarized notes related to transition services meetings in San Jose.

12/20/2018   J. Schlant                     2.8    Updated bid comparison model for revised APA drafts.

12/20/2018   K. Beard                       2.7    Assisted in the preparation of a draft transition services statement of
                                                   work for HR.

12/20/2018   K. Beard                       2.6    Assisted in the preparation of a draft transition services statement of
                                                   work for revenue cycle management.

12/20/2018   J. Schlant                     2.6    Updated DIP Budget scenarios model for use in waterfall model.

12/20/2018   J. Schlant                     2.1    Processed comments related to DIP Budget scenarios model.

12/20/2018   K. Beard                       1.9    Assisted in the preparation of a draft transition services statement of
                                                   work for materials management.

12/20/2018   K. Beard                       1.8    Prepared central data repository for all documents related to the
                                                   transition services agreement.

12/20/2018   P. Chadwick                    1.8    Prepared master summary of services to be provided to Santa Clara
                                                   County post sale.

12/20/2018   J. Vizzini                     1.2    Reviewed further draft of Sale Order for SCC.

12/20/2018   J. Vizzini                     1.2    Reviewed tentative ruling in advance of sale hearing.

12/20/2018   P. Chadwick                    0.9    Participated in call with A&M (T. LeBarron) regarding defining
                                                   services to be delivered under services agreement with Santa Clara
                                                   County.

12/20/2018   P. Chadwick                    0.9    Participated in call with potential buyer of certain operating practices.

12/20/2018   D. Galfus                      0.9    Reviewed the latest APA draft.

12/20/2018   K. Beard                       0.5    Participated in call with A&M (K. Sharma and T. LeBarron) to prepare
                                                   for meetings in San Jose related to transition services for Santa Clara
                                                   County.

12/20/2018   D. Galfus                      0.4    Evaluated TSA status related to SCC.

12/20/2018   J. Vizzini                     0.4    Prepared message to Debtors' Counsel regarding comments to draft sale
                                                   order.

12/21/2018   K. Beard                       2.9    Estimated costs associated with proposed transition services for Santa
                                                   Clara.

12/21/2018   J. Schlant                     2.8    Processed comments related to bid comparison model.

Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
          Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                         Desc
Date         Professional                  Main Document
                                         Hours               Page 55 of 384
                                                   Description

01. Asset Acquisition/Disposition

12/21/2018   J. Schlant                     1.5    Processed comments related to DIP Budget scenarios model.

12/21/2018   D. Galfus                      1.3    Reviewed updated scorecard of the recent APAs received.

12/21/2018   K. Beard                       1.2    Assisted in the preparation of a draft transition services statement of
                                                   work for HR.

12/21/2018   K. Beard                       0.6    Assisted in the preparation of a draft transition services statement of
                                                   work for revenue cycle management.

12/21/2018   C. Kearns                      0.5    Reviewed latest round of deal issues proposed by a bidder.

12/24/2018   B. Park                        2.8    Updated proceeds analyses.

12/24/2018   K. Beard                       0.8    Estimated costs associated with proposed transition services for Santa
                                                   Clara.

12/26/2018   J. Schlant                     2.6    Analyzed wind-down cash flow forecasts for use in waterfall model.

12/26/2018   J. Vizzini                     1.1    Reviewed further markup of draft sale order related to sale of assets to
                                                   SCC.

12/26/2018   K. Beard                       1.1    Updated the central data repository related to transition services for
                                                   Santa Clara County.

12/26/2018   D. Galfus                      0.9    Reviewed the status of the transition planning with the buyer.

12/26/2018   C. Kearns                      0.5    Reviewed latest redline of the APA.

12/26/2018   D. Galfus                      0.5    Updated the buyer score card comparison for Management.

12/26/2018   D. Galfus                      0.4    Reviewed replies by the AG to the SCC sales.

12/26/2018   D. Galfus                      0.2    Reviewed SCC's reply to the AG filing.

12/27/2018   K. Beard                       2.4    Analyzed payroll related services needed in the transition period for the
                                                   sale to Santa Clara County.

12/27/2018   K. Beard                       0.8    Analyzed objections in the court docket related to the sale motion.

12/27/2018   D. Galfus                      0.8    Reviewed the latest court filings related to the SCC sale.

12/27/2018   D. Galfus                      0.6    Reviewed status of deliverables related to the sale to SCC.

12/27/2018   D. Galfus                      0.6    Reviewed the draft APA from a proposed bidder.

12/27/2018   C. Kearns                      0.4    Reviewed redline to draft APA from a bidder.

12/27/2018   C. Kearns                      0.1    Emailed with Counsel and Committee Counsel re: draft bid procedures.

Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
          Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                          Desc
Date         Professional                  Main Document
                                         Hours               Page 56 of 384
                                                   Description

01. Asset Acquisition/Disposition

12/28/2018   J. Schlant                     2.9    Prepared presentation related to bid comparison analyses.

12/28/2018   J. Schlant                     2.1    Analyzed wind-down cash flow forecasts for use in waterfall model.

12/28/2018   B. Park                        1.5    Updated the proceeds analysis for certain physician groups.

12/28/2018   D. Galfus                      1.1    Reviewed the updated bid scorecard prepared by BRG.

12/28/2018   D. Galfus                      0.8    Participated in a call with Counsel (S. Maizel), Cain (J. Moloney) and
                                                   parties in interest re: the draft bid procedures.

12/28/2018   C. Kearns                      0.5    Reviewed creditors' comments to draft bid procedures.

12/28/2018   D. Galfus                      0.5    Reviewed the draft APA from a proposed bidder.

12/28/2018   D. Galfus                      0.4    Reviewed a draft mark up of the latest bid procedures.

12/28/2018   B. Park                        0.4    Updated VMF tracker of sale statuses of certain physician groups.

12/28/2018   K. Beard                       0.3    Drafted communication to Verity regarding future transition service
                                                   related meetings.

12/28/2018   C. Kearns                      0.2    Assessed potential analyses re: a Verity facility regarding bid
                                                   procedures.

12/31/2018   J. Schlant                     2.7    Processed comments on presentation related to bid comparison
                                                   analyses.

12/31/2018   D. Galfus                      1.7    Reviewed BRG's report on bid comparisons from potential bidders.

12/31/2018   K. Beard                       0.8    Set access groups for a central data repository related to the transition
                                                   services agreement with Santa Clara County.

12/31/2018   K. Beard                       0.7    Participated in the weekly transition steering committee meeting with
                                                   Verity (A. Armada, A. Chou, S. Sharma) and SCC (J. Cookinham, , J.
                                                   Mills).

12/31/2018   D. Galfus                      0.6    Participated in a call with the Verity Management team (T. Armada)
                                                   and the SCC Management team re: transition issues.

12/31/2018   K. Beard                       0.5    Participated in weekly call with A&M (K. Sharma and T. LeBarron)
                                                   discussion the transition services process.

12/31/2018   K. Beard                       0.5    Recorded transition service agreement related milestones on a shared
                                                   calendar.

12/31/2018   D. Galfus                      0.4    Reviewed status of matters related to the transition services
                                                   arrangements.




Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                          Desc
Date          Professional                 Main Document
                                         Hours               Page 57 of 384
                                                   Description

01. Asset Acquisition/Disposition

12/31/2018    J. Vizzini                    0.3    Reviewed changes made by court to Order Authorizing the Sale of
                                                   Certain of the Debtors' Assets to Santa Clara County Free and Clear of
                                                   Liens, Claims, Encumbrances.

Task Code Total Hours                     900.9

04. DIP Financing

8/31/2018     N. Haslun                     2.8    Analyzed DIP Credit Agreement.

8/31/2018     P. Chadwick                   2.8    Prepared comments to be negotiated on DIP agreement in order to
                                                   finalize and file in court.

8/31/2018     J. Schlant                    2.8    Updated cash flow model for latest DIP Budget.

8/31/2018     P. Chadwick                   2.5    Reviewed revised DIP agreement for and covenant restrictions.

8/31/2018     P. Chadwick                   2.2    Reviewed Initial DIP Budget for reasonableness based upon underlying
                                                   assumptions.

8/31/2018     P. Chadwick                   1.9    Reviewed Initial DIP Budget for risks in anticipation of DIP credit
                                                   agreement.

8/31/2018     P. Chadwick                   1.8    Reviewed revised DIP agreement for material economic terms.

8/31/2018     P. Chadwick                   1.3    Participated in meeting with Dentons (C. Montgomery) regarding draft
                                                   DIP agreement.

8/31/2018     N. Haslun                     1.1    Provided comments to DIP Credit Agreement.

9/3/2018      P. Chadwick                   2.2    Reviewed revised Initial Budget for reasonableness and risks to
                                                   covenants proposed by DIP Lender.

9/4/2018      J. Schlant                    2.8    Designed DIP Budget variance reporting template.

9/4/2018      J. Schlant                    2.7    Updated cash flow model to reflect new reporting format.

9/4/2018      P. Chadwick                   1.3    Participated in call with Houlihan Lokey (A. Turnbull) regarding DIP
                                                   Budget.

9/4/2018      J. Schlant                    1.1    Reviewed DIP Credit Agreement.

9/4/2018      J. Schlant                    0.5    Discussed DIP Budget variance reporting with Verity team.

9/4/2018      J. Schlant                    0.4    Analyzed borrowing base calculation template.

9/5/2018      J. Schlant                    2.9    Drafted DIP-related slides for presentation to secured lenders.

9/5/2018      J. Schlant                    2.1    Designed DIP Budget variance reporting template.



Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                          Desc
Date          Professional                 Main Document
                                         Hours               Page 58 of 384
                                                   Description

04. DIP Financing

9/5/2018      J. Schlant                    1.5    Updated cash flow model to facilitate report visuals.

9/5/2018      J. Schlant                    0.4    Attended call related to DIP Financing with Ally, Verity team.

9/6/2018      J. Schlant                    2.8    Created tables for DIP-related deck for presentation to secured lenders.

9/6/2018      J. Schlant                    2.7    Updated cash flow model for actual cash activity.

9/6/2018      J. Schlant                    2.3    Designed DIP Budget variance reporting template.

9/6/2018      J. Schlant                    1.6    Analyzed interim order authorizing postpetition financing.

9/6/2018      P. Chadwick                   1.2    Prepared proposed final schedule amounts for DIP Credit Agreement.

9/6/2018      J. Schlant                    1.1    Discussed DIP Budget variance reporting with Verity team.

9/6/2018      P. Chadwick                   1.1    Participated in call with DIP Lender to finalize schedules.

9/6/2018      J. Schlant                    0.8    Discussed reporting requirements with Verity team.

9/7/2018      J. Schlant                    2.9    Drafted DIP-related slides for presentation to secured lenders.

9/7/2018      J. Schlant                    1.6    Built graphs for presentation to secured lenders.

9/7/2018      P. Chadwick                   1.3    Participated in call with Ally to review open items for close interim
                                                   DIP financing.

9/7/2018      P. Chadwick                   1.3    Participated in call with General Counsel to identify material contracts
                                                   as required by DIP credit agreement.

9/7/2018      J. Schlant                    0.8    Processed Verity team comments on variance reporting template.

9/7/2018      J. Schlant                    0.2    Edited presentation for secured lenders.

9/8/2018      J. Schlant                    2.2    Drafted DIP-related slides for presentation to secured lenders.

9/9/2018      J. Schlant                    2.3    Processed comments on presentation to secured lenders.

9/10/2018     J. Schlant                    2.3    Designed DIP Budget variance reporting template.

9/10/2018     J. Schlant                    0.8    Discussed DIP Budget variance reporting with Verity team.

9/10/2018     J. Schlant                    0.5    Discussed DIP Budget variance reporting with Verity team.

9/10/2018     J. Schlant                    0.5    Edited presentation to secured lenders.

9/11/2018     P. Chadwick                   2.9    Prepared draft weekly reporting package for Ally Bank.


Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                        Desc
Date          Professional                 Main Document
                                         Hours               Page 59 of 384
                                                   Description

04. DIP Financing

9/11/2018     J. Schlant                    2.8    Refined DIP Budget variance reporting template.

9/11/2018     P. Chadwick                   0.8    Participated in call with Ally to review open items for close interim
                                                   DIP financing.

9/12/2018     J. Schlant                    2.6    Prepared weekly reporting documents for DIP lenders.

9/12/2018     J. Schlant                    2.5    Updated and refined DIP Budget variance report.

9/12/2018     P. Chadwick                   1.8    Revised weekly reporting package for Ally Bank.

9/12/2018     P. Chadwick                   1.4    Participated in review of DIP forecast with Verity finance.

9/12/2018     J. Schlant                    1.2    Updated DIP-related cash flow model.

9/12/2018     J. Schlant                    0.8    Attended meeting with Verity team to discuss reporting to DIP lenders.

9/13/2018     J. Schlant                    1.4    Drafted responses to DIP lender feedback on weekly reporting.

9/13/2018     P. Chadwick                   1.2    Prepared suggested modifications to DIP forecast based upon variances
                                                   experienced to date.

9/18/2018     J. Schlant                    2.9    Built presentation on DIP Budget for UCC advisors.

9/18/2018     P. Chadwick                   2.9    Prepared draft weekly reporting package for Ally Bank.

9/18/2018     J. Schlant                    1.5    Modified presentation on DIP Budget for UCC advisors.

9/18/2018     P. Chadwick                   1.2    Participated in meeting with FTI (N. Ganti) regarding the DIP Budget
                                                   diligence.

9/19/2018     J. Schlant                    2.1    Drafted DIP Budget variance report.

9/19/2018     J. Schlant                    1.9    Discussed DIP Budget variance report with Verity team.

9/20/2018     J. Schlant                    1.1    Participated in call with DIP Lenders.

9/20/2018     J. Schlant                    0.8    Prepared for call with DIP Lenders.

9/20/2018     J. Schlant                    0.8    Prepared responses to DIP issues.

9/20/2018     J. Schlant                    0.5    Updated DIP-related cash flow model.

9/21/2018     J. Schlant                    1.9    Updated DIP-related cash flow model.

9/21/2018     P. Chadwick                   1.2    Participated in call with FTI (N. Ganti) regarding DIP financing
                                                   diligence.



Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                        Desc
Date          Professional                 Main Document
                                         Hours               Page 60 of 384
                                                   Description

04. DIP Financing

9/21/2018     J. Schlant                    0.4    Prepared responses to DIP issues.

9/24/2018     P. Chadwick                   1.1    Participated in call with FTI (N. Ganti) regarding DIP financing
                                                   diligence.

9/25/2018     J. Schlant                    2.6    Met with UCC advisors and Debtor team to discuss DIP Budget.

9/25/2018     J. Schlant                    2.2    Drafted DIP Budget variance report.

9/25/2018     P. Chadwick                   1.2    Prepared draft weekly reporting package for Ally Bank.

9/25/2018     J. Schlant                    0.8    Met with UCC advisors and Debtor team to discuss borrowing base.

9/25/2018     P. Chadwick                   0.8    Participated in call with FTI (N. Ganti) regarding calculating of
                                                   borrowing base in accordance with DIP credit agreement.

9/26/2018     J. Schlant                    1.9    Forecasted professional fees for DIP Budget.

9/26/2018     J. Schlant                    1.2    Drafted DIP Budget variance report.

9/26/2018     J. Schlant                    1.1    Met with UCC advisors and Debtor team to discuss DIP Budget.

9/26/2018     J. Schlant                    0.6    Met with UCC advisors and Debtor team to discuss borrowing base.

9/27/2018     P. Chadwick                   1.2    Reviewed DIP Order for covenants reasonability against prior matters.

9/27/2018     J. Schlant                    0.9    Participated in call with DIP lender.

9/27/2018     P. Chadwick                   0.9    Reviewed DIP Budget for liquidity sufficiency to fund case.

9/27/2018     J. Schlant                    0.8    Prepared for call with DIP lender.

9/28/2018     J. Schlant                    1.1    Participated in call with DIP lender to discuss variance reporting.

9/28/2018     J. Schlant                    0.8    Updated DIP reporting package.

9/28/2018     J. Schlant                    0.6    Analyzed DIP Loan issues.

10/3/2018     J. Schlant                    2.9    Drafted DIP Budget variance report.

10/3/2018     J. Schlant                    1.6    Analyzed government supplemental payments for inclusion in DIP
                                                   Budget.

10/3/2018     J. Schlant                    1.2    Prepared reporting to DIP lender related to vendor deposits.

10/3/2018     J. Schlant                    0.5    Prepared correspondence with DIP lenders regarding clinical metrics.

10/4/2018     J. Schlant                    2.5    Drafted DIP Budget variance report.

Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                       Desc
Date          Professional                 Main Document
                                         Hours               Page 61 of 384
                                                   Description

04. DIP Financing

10/4/2018     P. Chadwick                   1.8    Reviewed revised Initial Budget for reasonableness and risks to
                                                   covenants proposed by DIP Lender.

10/4/2018     P. Chadwick                   1.2    Participated in case update call with DIP Lender and Debtor, including
                                                   A. Grate and A. Chou.

10/4/2018     J. Schlant                    1.2    Prepared for call with DIP lender by analyzing line item variances.

10/4/2018     J. Schlant                    1.1    Participated in weekly call with DIP lender, including A. Grate, A.
                                                   Chou.

10/5/2018     P. Chadwick                   0.9    Participated in call with UCC financial advisor (N. Ganti of FTI) to
                                                   discuss various case issues and requests.

10/6/2018     J. Schlant                    2.1    Prepared tables for presentation to Board related to DIP Budget.

10/6/2018     J. Schlant                    0.2    Updated DIP-related cash flow model.

10/7/2018     J. Schlant                    1.6    Prepared tables for presentation to Board related to DIP Budget.

10/7/2018     J. Schlant                    1.5    Updated DIP-related cash flow model.

10/7/2018     P. Chadwick                   1.4    Prepared proposed final schedule amounts for DIP Credit Agreement.

10/7/2018     P. Chadwick                   0.9    Participated in call with DIP Lender to finalize schedules.

10/8/2018     J. Schlant                    2.9    Prepared slides for BoD meeting related to DIP Budget.

10/8/2018     J. Schlant                    2.8    Reconciled changes in DIP Budget to DIP model.

10/8/2018     J. Schlant                    2.1    Prepared tables for presentation to Board related to DIP Budget.

10/9/2018     J. Vizzini                    2.9    Reviewed DIP motion and credit agreement to understand reporting
                                                   requirements.

10/9/2018     J. Schlant                    1.8    Coordinated fee estimates with other professionals on engagement for
                                                   inclusion in DIP Budget.

10/9/2018     J. Schlant                    1.4    Prepared slides for BoD meeting related to DIP Budget.

10/9/2018     J. Schlant                    1.2    Drafted DIP Budget variance report.

10/9/2018     J. Vizzini                    0.5    Reviewed professional fee estimates for updated DIP Budget.

10/9/2018     J. Vizzini                    0.5    Reviewed restructuring professional fee budget for DIP Budget.

10/9/2018     J. Vizzini                    0.3    Analyzed DIP Budget through December 1, 2018.

10/9/2018     J. Vizzini                    0.3    Reviewed borrowing base as of October 1, 2018.

Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
          Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                      Desc
Date         Professional                  Main Document
                                         Hours               Page 62 of 384
                                                   Description

04. DIP Financing

10/10/2018   J. Schlant                     2.9    Prepared professional fees forecast for revised DIP Budget.

10/10/2018   J. Schlant                     2.6    Drafted DIP Budget variance report.

10/10/2018   J. Schlant                     1.9    Coordinated fee estimates with other professionals on engagement for
                                                   inclusion in DIP Budget.

10/10/2018   J. Vizzini                     1.3    Reviewed current week variance report with updated carryforward
                                                   calculation.

10/10/2018   J. Vizzini                     1.3    Reviewed updated professional fee detail to the DIP Budget.

10/10/2018   P. Chadwick                    1.2    Held discussion with CFO regarding revised DIP budget.

10/10/2018   J. Schlant                     1.2    Participated in meeting with Verity team to discuss revised DIP
                                                   Budget, including A. Chou, P. Chadwick.

10/10/2018   J. Schlant                     1.0    Prepared cash line item forecasting for revised DIP Budget.

10/11/2018   J. Vizzini                     2.1    Reviewed updated DIP budget.

10/11/2018   J. Schlant                     1.4    Prepared for call with DIP lender by analyzing line item variances.

10/11/2018   J. Vizzini                     1.3    Analyzed changes to updated draft DIP Budget.

10/11/2018   J. Vizzini                     1.3    Participated in DIP Budget update meeting with finance team (A. Chou,
                                                   M. Chavira & A. Napolitano).

10/11/2018   J. Schlant                     1.2    Participated in meeting with Verity team to discuss revised DIP
                                                   Budget, including A. Chou, A. Napolitano.

10/11/2018   P. Chadwick                    0.9    Participated in DIP Lender variance call with A. Grate and A. Chou.

10/11/2018   J. Vizzini                     0.9    Participated in weekly call on DIP Budget variance with Lender.

10/11/2018   J. Schlant                     0.8    Participated in weekly call with DIP lender, including A. Grate, A.
                                                   Chou, P. Chadwick.

10/11/2018   J. Vizzini                     0.7    Continued review of updated DIP budget.

10/11/2018   J. Schlant                     0.6    Updated DIP-related cash flow model.

10/11/2018   J. Vizzini                     0.3    Prepared for weekly call with DIP lender.

10/12/2018   J. Schlant                     1.9    Updated DIP-related cash flow model.

10/12/2018   J. Vizzini                     0.7    Reviewed DIP Credit Agreement.




Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
          Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                      Desc
Date         Professional                  Main Document
                                         Hours               Page 63 of 384
                                                   Description

04. DIP Financing

10/12/2018   J. Vizzini                     0.4    Responded to inquiries from DIP lender regarding DIP Budget
                                                   reporting.

10/15/2018   J. Vizzini                     0.9    Reviewed DIP Credit Agreement.

10/15/2018   J. Schlant                     0.8    Participated in DIP Budget update meeting with DIP lender, including
                                                   A. Grate, A. Chou, P. Chadwick.

10/15/2018   P. Chadwick                    0.8    Participated in meeting with DIP Lender (A. Grate) and Debtors (A.
                                                   Chou) for a DIP budget update.

10/15/2018   C. Kearns                      0.3    Reviewed rolling DIP budget changes.

10/16/2018   J. Schlant                     1.4    Drafted DIP Budget variance report.

10/16/2018   P. Chadwick                    0.8    Participated in call with Ally Bank regarding sale process update and
                                                   DIP Budget.

10/17/2018   J. Schlant                     2.9    Drafted DIP Budget variance report.

10/17/2018   J. Vizzini                     2.1    Reviewed DIP variance analysis for week ended October 13.

10/17/2018   J. Schlant                     2.0    Compiled schedules for DIP lender reporting package.

10/17/2018   J. Vizzini                     1.0    Participate in call with A. Chou and finance team to discuss follow up
                                                   questions on revised DIP Budget.

10/17/2018   J. Vizzini                     0.4    Reviewed DIP Budget variance analysis prepared by Company.

10/17/2018   J. Vizzini                     0.3    Reviewed critical vendor schedule for inclusion in weekly reporting
                                                   package to DIP lenders.

10/18/2018   J. Schlant                     2.2    Drafted updated variance reporting for DIP lender.

10/18/2018   J. Schlant                     1.3    Prepared for call with DIP lender by analyzing line item variances.

10/18/2018   J. Vizzini                     1.1    Participated in call with Ally Bank to discuss DIP Budget variance
                                                   reporting.

10/18/2018   J. Vizzini                     1.1    Reviewed revised version of DIP variance and covenant reporting.

10/18/2018   P. Chadwick                    0.8    Participated in meeting with Ally Bank (A. Grate) regarding update of
                                                   liquidity and covenant compliance.

10/18/2018   J. Schlant                     0.8    Participated in weekly call with DIP lender, including A. Grate, A.
                                                   Chou, P. Chadwick.

10/18/2018   J. Vizzini                     0.4    Prepared for meeting with DIP Lenders regarding DIP Budget variance
                                                   reporting.


Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
          Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                        Desc
Date         Professional                  Main Document
                                         Hours               Page 64 of 384
                                                   Description

04. DIP Financing

10/19/2018   J. Vizzini                     2.2    Reviewed revised version of DIP variance and covenant reporting.

10/19/2018   J. Schlant                     1.6    Analyzed DIP lender reporting issues.

10/20/2018   J. Schlant                     0.8    Prepared presentation for UCC meeting regarding DIP Budget activity.

10/20/2018   J. Schlant                     0.4    Prepared DIP Budget reporting circulated to secured lender advisors.

10/21/2018   J. Schlant                     2.9    Reconciled changes in DIP Budget to DIP model.

10/21/2018   J. Schlant                     2.1    Prepared presentation for UCC meeting regarding DIP Budget activity.

10/22/2018   J. Schlant                     2.9    Prepared presentation on revised DIP Budget for DIP lenders.

10/22/2018   P. Chadwick                    2.3    Prepared updated DIP Budget presentation to Ally Bank.

10/22/2018   J. Vizzini                     1.5    Reviewed Debtors' comments/ inquiries related to revised DIP Budget
                                                   variance/ carryforward analysis for Ally Bank and made revisions.

10/22/2018   J. Vizzini                     0.6    Addressed follow up questions from Ally Bank related to updated DIP
                                                   Budget.

10/22/2018   J. Vizzini                     0.5    Participated in call with A. Grate of Ally Bank regarding DIP Budget
                                                   variances.

10/22/2018   C. Kearns                      0.5    Reviewed draft response to objection on bid procedures.

10/22/2018   J. Vizzini                     0.4    Reviewed reconciliation of actual net transfer activity reflected in DIP
                                                   Budget.

10/23/2018   J. Vizzini                     1.3    Participated in call with A. Grate of Ally Bank regarding updated DIP
                                                   Budget discussion.

10/23/2018   P. Chadwick                    1.3    Participated in meeting with Ally Bank (A. Grate) regarding Revised
                                                   DIP Budget.

10/23/2018   J. Schlant                     1.2    Prepared presentation on revised DIP Budget for DIP lenders.

10/23/2018   J. Schlant                     1.1    Participated in DIP Budget update meeting with UCC advisor,
                                                   including N. Ganti.

10/23/2018   J. Schlant                     0.9    Drafted responses to lender advisor requests for financial performance
                                                   data.

10/23/2018   F. Stevens                     0.4    Reviewed sample graphs of claims volume and dollars paid re: DIP
                                                   financing presentation of MSO volume.

10/24/2018   J. Schlant                     2.9    Analyzed DIP Budget carry-forwards for update to variance report
                                                   presentation.


Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
          Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                       Desc
Date         Professional                  Main Document
                                         Hours               Page 65 of 384
                                                   Description

04. DIP Financing

10/24/2018   J. Vizzini                     2.9    Reviewed DIP variance analysis and reporting for week ended October
                                                   20.

10/24/2018   J. Schlant                     2.8    Processed updates to presentation for UCC meeting related to DIP
                                                   Budget.

10/24/2018   P. Chadwick                    2.6    Prepared presentation to Ally Bank regarding Revised DIP Budget.

10/24/2018   J. Schlant                     1.9    Drafted DIP Budget variance report.

10/24/2018   J. Schlant                     1.5    Compiled schedules for DIP lender reporting package.

10/24/2018   J. Vizzini                     1.4    Continued to review DIP variance analysis and reporting for week
                                                   ended October 20.

10/24/2018   F. Stevens                     0.2    Reviewed revised charts for claims volume and dollars re: DIP
                                                   financing call.

10/25/2018   J. Schlant                     1.6    Compiled accumulated key case documents for circulation to expanded
                                                   BRG team.

10/25/2018   J. Schlant                     1.2    Coordinated responses to DIP lender requests regarding DIP Budget
                                                   detail.

10/25/2018   P. Chadwick                    1.1    Participated in meeting with Ally Bank (A. Grate) for the weekly
                                                   update call on the DIP budget.

10/25/2018   P. Chadwick                    1.1    Prepared draft response to diligence inquiries posed by FTI on DIP
                                                   Budget.

10/25/2018   J. Schlant                     1.0    Participated in weekly call with DIP lender, including A. Grate, A.
                                                   Chou.

10/25/2018   J. Schlant                     0.6    Prepared documents for circulation to DIP lender related to DIP
                                                   Budget revision.

10/26/2018   D. Galfus                      0.9    Developed a response to creditor request for budget testing.

10/26/2018   P. Chadwick                    0.5    Prepared draft response to diligence inquiries posed by Houlihan Lokey
                                                   on DIP Budget.

10/29/2018   J. Schlant                     2.1    Prepared documents related to DIP lender requests related to proforma
                                                   borrowing base.

10/29/2018   J. Schlant                     1.6    Prepared documents related to DIP lender requests related to proforma
                                                   borrowing base.

10/29/2018   P. Chadwick                    0.8    Reviewed memo on cash management changes required to met DIP
                                                   requirements.




Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                      Desc
Date          Professional                 Main Document
                                         Hours               Page 66 of 384
                                                   Description

04. DIP Financing

10/29/2018    J. Vizzini                    0.8    Reviewed responses to DIP Budget follow up questions from Ally
                                                   Bank.

10/29/2018    P. Chadwick                   0.3    Participated in call with Ally Bank (P. Tracy) regarding scheduling
                                                   bank audit.

10/30/2018    J. Schlant                    2.9    Prepared borrowing base analysis for DIP lender.

10/30/2018    J. Schlant                    2.4    Drafted DIP Budget variance report.

10/30/2018    J. Schlant                    2.2    Prepared documents related to DIP lender requests.

10/30/2018    J. Vizzini                    1.9    Reviewed Debtors' responses to DIP Budget follow up questions from
                                                   Ally Bank.

10/30/2018    J. Vizzini                    0.9    Reviewed pro forma borrowing base calculation based on follow up
                                                   question from Ally Bank.

10/30/2018    N. Haslun                     0.8    Performed quality control check of financial information prepared for
                                                   DIP lender.

10/30/2018    J. Vizzini                    0.2    Reviewed pro forma borrowing base calculation based on request from
                                                   Ally Bank.

10/31/2018    J. Schlant                    2.4    Updated borrowing base analysis for DIP lender.

10/31/2018    J. Schlant                    1.9    Drafted DIP Budget variance report.

10/31/2018    J. Vizzini                    1.5    Reviewed DIP Budget variance report for week ended October 27,
                                                   2018.

10/31/2018    J. Vizzini                    0.4    Reviewed updated 13-week DIP Budget.

10/31/2018    J. Vizzini                    0.3    Reviewed correspondence related to pro forma borrowing base
                                                   calculation for DIP.

10/31/2018    J. Vizzini                    0.3    Reviewed further draft of pro forma borrowing base calculation based
                                                   on request from Ally Bank.

10/31/2018    J. Vizzini                    0.3    Reviewed responses to inquiries from Ally Bank regarding variances.

10/31/2018    J. Vizzini                    0.2    Reviewed QAF 5 implementation schedule prepared by Debtors related
                                                   to inquiry by Ally Bank.

11/1/2018     J. Schlant                    2.9    Prepared documents requested by DIP lender.

11/1/2018     J. Schlant                    2.3    Updated DIP Model for use in waterfall model.

11/1/2018     J. Schlant                    1.6    Coordinated responses to requests from DIP lender.



Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                      Desc
Date          Professional                 Main Document
                                         Hours               Page 67 of 384
                                                   Description

04. DIP Financing

11/1/2018     P. Chadwick                   1.2    Prepared variance report DIP Budget with discussion on variances for
                                                   Ally Bank.

11/1/2018     J. Vizzini                    0.4    Participated in call with A. Grate of Ally Bank regarding follow up
                                                   requests.

11/1/2018     J. Vizzini                    0.3    Prepared for weekly update call with Ally Bank.

11/2/2018     J. Schlant                    1.6    Prepared for call with DIP lender.

11/2/2018     P. Chadwick                   1.1    Prepared presentation of variances to DIP Budget for week ending
                                                   October 27 for Ally.

11/2/2018     J. Schlant                    0.9    Participated in call with DIP lender.

11/2/2018     J. Vizzini                    0.9    Participated on weekly update call with Ally Bank re: DIP Budget
                                                   variances and flash reporting.

11/2/2018     J. Vizzini                    0.3    Held call with A. Chou and team regarding DIP variances and
                                                   discussion with Ally.

11/2/2018     J. Vizzini                    0.3    Reviewed downside DIP Budget Sensitivity prepared by Debtors for
                                                   Ally Bank.

11/3/2018     J. Schlant                    1.6    Prepared documents requested by DIP lender.

11/4/2018     J. Schlant                    0.6    Prepared documents requested by DIP lender.

11/4/2018     J. Vizzini                    0.3    Reviewed downside DIP Budget Sensitivity prepared by Debtors for
                                                   Ally Bank.

11/5/2018     J. Schlant                    1.6    Coordinated responses to DIP lender requests.

11/5/2018     J. Schlant                    1.6    Prepared documents requested by DIP lender.

11/5/2018     J. Schlant                    0.6    Coordinated responses to requests from DIP lender.

11/6/2018     J. Schlant                    2.6    Drafted weekly DIP Budget variance report.

11/6/2018     J. Schlant                    1.3    Coordinated responses to requests from DIP lender.

11/6/2018     C. Kearns                     0.2    Reviewed latest debt pricing per pacer.

11/7/2018     J. Schlant                    2.6    Drafted weekly DIP Budget variance report.

11/7/2018     J. Vizzini                    1.4    Reviewed weekly DIP budget variance report for the week ended
                                                   November 3, 2018.

11/7/2018     J. Schlant                    1.1    Coordinated responses to requests from DIP lender.


Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                         Desc
Date          Professional                 Main Document
                                         Hours               Page 68 of 384
                                                   Description

04. DIP Financing

11/7/2018     P. Chadwick                   0.9    Prepared responses to requests from Ally Bank.

11/8/2018     J. Schlant                    2.1    Prepared DIP model for use in waterfall model.

11/8/2018     J. Schlant                    0.6    Coordinated responses to requests from DIP lender.

11/9/2018     J. Schlant                    2.2    Coordinated responses to requests from DIP lender.

11/9/2018     P. Chadwick                   2.2    Prepared variance report DIP Budget with discussion on variances for
                                                   Ally Bank.

11/9/2018     J. Schlant                    2.0    Prepared for call with DIP lender.

11/9/2018     J. Schlant                    0.7    Participated in call with DIP lender.

11/9/2018     J. Vizzini                    0.7    Participated in discussion with Ally Bank (A. Grate) regarding DIP
                                                   reporting variances and performance trends.

11/9/2018     J. Vizzini                    0.4    Participated in discussion with Debtors regarding DIP reporting
                                                   variances and performance trends.

11/9/2018     D. Chang                      0.3    Participated in Ally Bank weekly business update call.

11/12/2018    J. Schlant                    1.6    Prepared DIP model for use in waterfall model.

11/13/2018    J. Schlant                    2.8    Updated professional fees forecast for DIP Budget.

11/13/2018    J. Schlant                    2.5    Drafted weekly DIP Budget variance report.

11/14/2018    J. Schlant                    2.6    Drafted weekly DIP Budget variance report.

11/14/2018    J. Schlant                    2.4    Coordinated responses to DIP lender audit requests.

11/14/2018    J. Schlant                    1.8    Updated professional fees forecast for DIP Budget.

11/14/2018    J. Vizzini                    1.3    Reviewed weekly DIP budget variance report for the week ended
                                                   November 10, 2018.

11/15/2018    J. Vizzini                    0.9    Participated in discussion with Ally Bank (A. Grate) regarding DIP
                                                   reporting variances and performance trends.

11/15/2018    J. Vizzini                    0.5    Participated in pre-call discussion with Debtors regarding DIP
                                                   reporting variances and performance trends.

11/19/2018    J. Schlant                    1.2    Coordinated responses to DIP lender audit requests.

11/19/2018    J. Vizzini                    0.8    Analyzed DIP Budget supporting waterfall analysis related to
                                                   administrative cost assumptions.



Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                       Desc
Date          Professional                 Main Document
                                         Hours               Page 69 of 384
                                                   Description

04. DIP Financing

11/19/2018    J. Schlant                    0.6    Prepared DIP Budget schedules.

11/21/2018    J. Schlant                    2.5    Drafted weekly DIP Budget variance report.

11/21/2018    J. Schlant                    1.4    Coordinated responses to DIP lender audit requests.

11/26/2018    J. Schlant                    2.7    Coordinated responses to DIP lender audit requests.

11/26/2018    J. Vizzini                    0.9    Reviewed DIP Budget variance report for week ending November 17,
                                                   2018.

11/27/2018    J. Schlant                    2.9    Coordinated responses to DIP lender audit requests.

11/27/2018    J. Schlant                    2.9    Prepared documents related to DIP lender audit requests.

11/27/2018    J. Schlant                    2.2    Reviewed documents related to DIP lender audit requests.

11/27/2018    J. Schlant                    1.9    Drafted weekly DIP Budget variance report.

11/27/2018    P. Chadwick                   1.8    Participated in meeting with Ally Bank regarding cash flow
                                                   performance against DIP Budget.

11/27/2018    J. Schlant                    1.2    Explained documents to DIP lender audit team.

11/28/2018    J. Schlant                    2.2    Coordinated responses to DIP lender audit requests.

11/28/2018    J. Schlant                    2.1    Drafted weekly DIP Budget variance report.

11/28/2018    P. Chadwick                   1.9    Participated in meeting with Ally Bank regarding operational
                                                   performance since filing date.

11/28/2018    J. Vizzini                    0.8    Reviewed DIP Budget variance report for week ending November 24,
                                                   2018.

11/29/2018    P. Chadwick                   1.8    Prepared Schedules required as exhibits to DIP Amendment.

11/29/2018    P. Chadwick                   1.3    Reviewed proposed DIP Amendment from Ally Bank for requirements
                                                   necessary to execute.

12/1/2018     P. Chadwick                   2.4    Prepared presentation to Board on Verity performance against DIP
                                                   Budget through November 24.

12/2/2018     P. Chadwick                   1.3    Revised presentation to Board on performance against DIP Budget
                                                   through November.

12/3/2018     J. Schlant                    0.6    Drafted responses to DIP lender audit requests.

12/4/2018     J. Schlant                    2.9    Prepared professional fees forecast for use in DIP Budget.



Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                        Desc
Date          Professional                 Main Document
                                         Hours               Page 70 of 384
                                                   Description

04. DIP Financing

12/4/2018     J. Schlant                    1.6    Drafted DIP Budget variance report for week ended 12/1.

12/4/2018     J. Schlant                    1.4    Prepared documents related to DIP lender audit requests.

12/4/2018     J. Schlant                    1.2    Drafted responses to DIP lender audit requests.

12/4/2018     P. Chadwick                   1.0    Participated in call with Ally to update on sale process and its impact
                                                   on DIP.

12/4/2018     C. Kearns                     0.4    Reviewed current status of performance versus operative DIP budget.

12/5/2018     J. Schlant                    2.4    Drafted DIP Budget variance report for week ended 12/1.

12/5/2018     J. Schlant                    0.9    Drafted responses to DIP lender audit requests.

12/5/2018     J. Schlant                    0.8    Analyzed professional fees forecast.

12/6/2018     J. Schlant                    1.4    Analyzed special tax payment issue.

12/6/2018     J. Schlant                    1.2    Prepared for weekly call with DIP Lender.

12/6/2018     J. Schlant                    0.8    Drafted responses to DIP lender audit requests.

12/6/2018     J. Schlant                    0.8    Participated in weekly variance report call with DIP Lender; A. Chou
                                                   participated.

12/11/2018    J. Schlant                    2.9    Prepared professional fees forecast for use in DIP Budget.

12/11/2018    J. Schlant                    2.1    Updated DIP Budget model for extended outlook.

12/11/2018    P. Chadwick                   2.0    Participated in call with Ally to update on sale process and its impact
                                                   on DIP.

12/11/2018    D. Galfus                     0.6    Evaluated the status of DIP forecast revisions.

12/12/2018    J. Schlant                    2.4    Analyzed professional fees forecast.

12/12/2018    J. Schlant                    2.2    Updated DIP Budget model for extended outlook.

12/12/2018    J. Schlant                    2.0    Drafted DIP Budget variance report for week ended 12/8.

12/12/2018    J. Vizzini                    0.8    Reviewed draft of DIP Budget variance report for week ended
                                                   December 8.

12/12/2018    J. Vizzini                    0.4    Reviewed list of potential changes for next DIP Budget update.

12/13/2018    J. Schlant                    1.8    Analyzed professional fees forecast.



Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
          Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                        Desc
Date         Professional                  Main Document
                                         Hours               Page 71 of 384
                                                   Description

04. DIP Financing

12/13/2018   J. Schlant                     0.8    Prepared for weekly call with DIP Lender by analyzing variances.

12/13/2018   D. Galfus                      0.6    Participated in a meeting with the finance team (T. Connor, A. Chou)
                                                   re: financing matters.

12/13/2018   J. Vizzini                     0.6    Participated in weekly call with Ally Bank (A. Grate and team)
                                                   regarding DIP Budget variances, liquidity and hospital performance.

12/13/2018   J. Schlant                     0.6    Participated in weekly variance report call with DIP Lender; A. Chou
                                                   participated.

12/16/2018   P. Chadwick                    2.4    Prepared sensitivities to current DIP Budget to gauge liquidity in
                                                   changing sale timing schedules.

12/17/2018   J. Schlant                     0.8    Addressed DIP lender audit team's inquiries related to government
                                                   payments.

12/17/2018   P. Chadwick                    0.8    Prepared sensitivities to current DIP Budget to gauge liquidity in
                                                   changing sale timing schedules.

12/18/2018   P. Chadwick                    0.9    Participated in call with Ally to update on sale process and its impact
                                                   on DIP.

12/18/2018   J. Schlant                     0.3    Addressed DIP lender audit team's inquiries related to government
                                                   payments.

12/19/2018   J. Schlant                     1.5    Drafted DIP Budget variance report for week ended 12/15.

12/19/2018   J. Schlant                     1.1    Processed comments related to DIP Budget variance report.

12/19/2018   J. Vizzini                     0.9    Reviewed DIP Budget variance report for week ended Dec 15, 2018.

12/19/2018   J. Schlant                     0.6    Addressed DIP lender audit team's inquiries related to government
                                                   payments.

12/19/2018   D. Galfus                      0.4    Held call with Management (A. Chou; T. Connor) re: funding matters
                                                   under the DIP.

12/19/2018   J. Schlant                     0.2    Discussed plans for draws with DIP lender (A. Grate).

12/20/2018   J. Schlant                     1.6    Prepared graphs related to capitation for weekly call with DIP Lender.

12/20/2018   J. Vizzini                     1.1    Participated on call with Debtors (A. Chou, M. Chavira and S. Sharma)
                                                   to discuss DIP Budget variances and operating metrics.

12/20/2018   J. Schlant                     0.8    Participated in weekly variance report call with DIP Lender - A. Chou
                                                   participated.

12/20/2018   J. Schlant                     0.8    Prepared for weekly call with DIP Lender by analyzing variances.



Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                        Desc
Date          Professional                 Main Document
                                         Hours               Page 72 of 384
                                                   Description

04. DIP Financing

12/20/2018    D. Chang                      0.6    Participated in Ally Bank weekly business update call.

12/20/2018    J. Vizzini                    0.6    Participated in call with Ally Bank (A. Grate) to discuss DIP Budget
                                                   variance reporting and operating trends.

12/20/2018    D. Galfus                     0.4    Participated in portion of the call with the DIP lenders re operating
                                                   results.

12/26/2018    D. Galfus                     0.3    Reviewed the status of funding under the DIP.

12/27/2018    J. Schlant                    1.6    Drafted DIP Budget variance report for week ended 12/22/18.

12/27/2018    J. Vizzini                    1.1    Reviewed DIP Budget variance report for week ended Dec 22, 2018.

12/27/2018    D. Galfus                     0.7    Reviewed the weekly DIP reporting and funding requests thereunder.

12/27/2018    J. Schlant                    0.6    Corresponded with DIP lender to establish borrowing plan for week.

12/28/2018    J. Schlant                    1.8    Drafted DIP Budget variance report for week ended 12/22/18.

12/28/2018    D. Galfus                     1.6    Analyzed the status of the current DIP forecast and related funding
                                                   timing.

12/28/2018    J. Schlant                    0.5    Corresponded with DIP lender to establish borrowing plan for week.

12/31/2018    D. Galfus                     0.9    Evaluated the status of the Debtors' funding needs.

Task Code Total Hours                     444.4

05. Professional Retention Fee Application Preparation

9/14/2018     J. Schlant                    0.9    Assembled BRG retention information for court filings.

9/14/2018     M. Haverkamp                  0.4    Prepared retention document package.

9/17/2018     M. Haverkamp                  2.9    Prepared Retention documents.

9/17/2018     M. Haverkamp                  1.7    Reviewed BRG retention application package.

9/17/2018     J. Schlant                    0.6    Developed list of parties for disinterestedness assertion.

9/18/2018     M. Haverkamp                  0.3    Prepared exhibits to declaration.

9/20/2018     M. Haverkamp                  2.9    Reviewed retention document draft.

9/25/2018     M. Haverkamp                  0.5    Prepared retention application.

9/26/2018     M. Haverkamp                  2.2    Prepared Verity retention documents.


Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                        Desc
Date          Professional                 Main Document
                                         Hours               Page 73 of 384
                                                   Description

05. Professional Retention Fee Application Preparation

9/27/2018     M. Haverkamp                  0.5    Prepared retention docs.

9/27/2018     M. Haverkamp                  0.3    Reviewed parties in interest related to declaration exhibits.

9/28/2018     M. Haverkamp                  2.6    Continued editing retention documents.

9/28/2018     P. Chadwick                   1.9    Prepared retention application including affidavit in support thereof.

9/28/2018     M. Haverkamp                  1.7    Edited retention documents.

9/28/2018     N. Haslun                     1.0    Provided comments to BRG's draft retention application.

9/28/2018     N. Haslun                     0.5    Edited BRG's retention application.

9/29/2018     M. Haverkamp                  1.4    Edited retention documents.

9/29/2018     M. Haverkamp                  0.6    Continued to edit retention documents.

9/29/2018     M. Haverkamp                  0.4    Held calls with Counsel (T. Moyron, S. Maizel) re: retention
                                                   documents.

9/30/2018     M. Haverkamp                  0.5    Edited retention documents for filing.

10/6/2018     M. Haverkamp                  0.5    Edited retention document package.

10/30/2018    M. Haverkamp                  0.2    Prepared September fee application.

10/31/2018    D. Galfus                     1.9    Prepared September fee application.

10/31/2018    M. Haverkamp                  0.6    Prepared September fee application.

11/1/2018     M. Haverkamp                  0.8    Prepared September fee statement.

11/5/2018     M. Haverkamp                  2.8    Prepared first monthly fee application.

11/5/2018     M. Haverkamp                  1.7    Continued to prepare first monthly fee app.

11/5/2018     M. Haverkamp                  1.4    Continued to prepare first monthly fee app.

11/6/2018     M. Haverkamp                  0.3    Prepared first monthly fee app.

11/9/2018     M. Haverkamp                  2.3    Prepared first monthly fee app.

11/10/2018    M. Haverkamp                  2.0    Prepared first monthly fee app.

11/12/2018    M. Haverkamp                  1.7    Prepared first monthly fee statement.



Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02           Desc
Date          Professional                 Main Document
                                         Hours               Page 74 of 384
                                                   Description

05. Professional Retention Fee Application Preparation

11/26/2018    M. Haverkamp                  1.3    Prepared first monthly fee app.

11/27/2018    M. Haverkamp                  2.1    Edited first monthly fee application.

11/27/2018    D. Galfus                     1.6    Prepared BRG's first monthly fee application.

11/28/2018    M. Haverkamp                  0.7    Edited first monthly fee application for filing.

11/30/2018    M. Haverkamp                  0.3    Prepared October fee statement.

12/3/2018     M. Haverkamp                  1.6    Edited October fee application for filing.

12/4/2018     M. Haverkamp                  0.1    Prepared fee detail file for UST review.

12/5/2018     M. Haverkamp                  2.5    Prepared October fee application.

12/6/2018     M. Haverkamp                  1.3    Prepared October fee application.

12/7/2018     M. Haverkamp                  2.4    Prepared October fee application.

12/7/2018     M. Haverkamp                  0.8    Continued preparing October fee application.

12/10/2018    M. Haverkamp                  2.7    Edited October fee application.

12/10/2018    M. Haverkamp                  1.3    Continued to edit October fee application.

12/11/2018    M. Haverkamp                  1.8    Prepared October fee application.

12/11/2018    D. Galfus                     1.7    Prepared BRG's October fee application.

12/12/2018    M. Haverkamp                  2.8    Prepared October fee application.

12/12/2018    M. Haverkamp                  2.1    Continued preparing October fee application.

12/13/2018    M. Haverkamp                  2.9    Drafted October fee application.

12/13/2018    D. Galfus                     1.8    Reviewed BRG's October fee application.

12/13/2018    M. Haverkamp                  1.4    Continued preparing October fee application.

12/14/2018    M. Haverkamp                  2.6    Prepared October fee application.

12/14/2018    M. Haverkamp                  2.3    Edited October fee application.

12/14/2018    M. Haverkamp                  1.9    Prepared November fee application.

12/14/2018    M. Haverkamp                  1.5    Continued preparing October fee application.

Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                        Desc
Date          Professional                 Main Document
                                         Hours               Page 75 of 384
                                                   Description

05. Professional Retention Fee Application Preparation

12/14/2018    M. Haverkamp                  1.4    Continued to edit October fee application.

12/14/2018    D. Galfus                     0.3    Edited BRG's October fee application.

12/16/2018    M. Haverkamp                  2.1    Edited October fee statement.

12/17/2018    M. Haverkamp                  2.9    Prepared October fee application.

12/17/2018    M. Haverkamp                  2.7    Prepared Verity November fee application.

12/17/2018    D. Galfus                     0.5    Reviewed BRG's October fee application.

12/29/2018    M. Haverkamp                  1.3    Prepared November fee application.

12/31/2018    M. Haverkamp                  2.9    Prepared November fee application.

12/31/2018    D. Galfus                     2.8    Reviewed the November fee application.

12/31/2018    M. Haverkamp                  2.3    Continued to prepare November fee application.

Task Code Total Hours                     100.7

06. Attend Hearings/Related Activities

9/4/2018      P. Chadwick                   2.9    Participated in First Day Hearing preparation with Dentons (S. Maizel).

9/5/2018      P. Chadwick                   1.3    Participated in First Day Hearing to ensure Counsel had requisite
                                                   financial information.

9/5/2018      P. Chadwick                   1.2    Participated in First Day Hearing preparation with Dentons (S. Maizel).

10/1/2018     P. Chadwick                   1.2    Participated in first day motion final hearing preparation with Dentons
                                                   (S. Maizel).

10/2/2018     P. Chadwick                   2.0    Participated in First Day Hearing preparation with Dentons (S. Maizel).

10/3/2018     P. Chadwick                   2.8    Participated in First Day Hearing to ensure Counsel had requisite
                                                   financial information.

10/3/2018     F. Stevens                    0.3    Reviewed communications re: hearing for shorten time to access
                                                   contract.

10/22/2018    D. Galfus                     2.9    Attended the Debtors 341 hearing.

10/22/2018    P. Chadwick                   2.3    Participated in 341 hearing with creditors.

10/22/2018    D. Galfus                     1.1    Continued to attend the Debtors 341 hearing of creditors.

10/22/2018    P. Chadwick                   0.8    Continued to participate in a portion of the 341 hearing with creditors.

Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                          Desc
Date          Professional                 Main Document
                                         Hours               Page 76 of 384
                                                   Description

06. Attend Hearings/Related Activities

10/24/2018    D. Galfus                     1.8    Attended court hearing related to bid procedures and other matters.

10/24/2018    C. Kearns                     1.8    Attended hearing on bid procedures for Santa Clara sales.

10/24/2018    D. Galfus                     0.5    Met with Debtors and Counsel at court house in advance of hearing to
                                                   discuss case issues and prep for UCC meeting.

10/24/2018    C. Kearns                     0.5    Prepared with Counsel for bid procedures hearing.

12/11/2018    D. Galfus                     0.4    Reviewed Court's tentative ruling on various matters.

12/18/2018    D. Galfus                     0.7    Reviewed the Judge's tentative ruling in advance of the sale hearing.

12/19/2018    J. Vizzini                    1.6    Attended sale hearing related to sale of OCH and SLRH to SCC.

12/19/2018    D. Galfus                     1.6    Attended the hearing for the sale order related to Santa Clara.

12/19/2018    D. Galfus                     0.7    Reviewed the tentative ruling from the Judge in advance of the sale
                                                   hearing.

12/19/2018    D. Galfus                     0.5    Met with Counsel, Cain (J. Moloney) and R. Adcock to prepare for the
                                                   sale hearing.

Task Code Total Hours                      28.9

07. Interaction/Meetings with Debtors/Counsel

8/31/2018     F. Stevens                    0.3    Held call with M. Schweitzer re: creditor questions.

9/4/2018      F. Stevens                    0.5    Attended meeting with Management to discuss health plan payments
                                                   and related reconciliation.

9/8/2018      J. Schlant                    1.2    Participated in call with Counsel and Investment Bank related to
                                                   presentation to secured lenders.

9/11/2018     P. Chadwick                   1.8    Participated in Verity Board of Directors meeting.

9/13/2018     P. Chadwick                   1.3    Participated in call with Debtors, Cain, Edelman and Dentons to
                                                   discuss sale process and case management.

9/14/2018     P. Chadwick                   0.6    Participated in call with Debtors, Cain, Edelman and Dentons to
                                                   discuss sale process and case management.

9/18/2018     P. Chadwick                   1.1    Participated in call with Debtors, Cain, Edelman and Dentons to
                                                   discuss sale process and case management.

9/19/2018     P. Chadwick                   1.0    Participated in call with Debtors, Cain, Edelman and Dentons to
                                                   discuss sale process and case management.




Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                       Desc
Date          Professional                 Main Document
                                         Hours               Page 77 of 384
                                                   Description

07. Interaction/Meetings with Debtors/Counsel

9/20/2018     P. Chadwick                   1.3    Participated in call with Debtors, Cain, Edelman and Dentons to
                                                   discuss sale process and case management.

9/21/2018     P. Chadwick                   1.0    Participated in call with Debtors, Cain, Edelman and Dentons to
                                                   discuss sale process and case management.

9/24/2018     P. Chadwick                   1.0    Participated in call with Debtors, Cain, Edelman and Dentons to
                                                   discuss sale process and case management.

9/25/2018     N. Haslun                     1.1    Participated in daily update call to review days events with
                                                   Management (A. Chou, S. Shamar).

9/25/2018     P. Chadwick                   0.9    Participated in call with Debtors, Cain, Edelman and Dentons to
                                                   discuss sale process and case management.

9/26/2018     P. Chadwick                   1.2    Participated in call with Debtors, Cain, Edelman and Dentons to
                                                   discuss sale process and case management.

9/26/2018     N. Haslun                     0.6    Participated in daily catch up call with Management (A. Chou, S.
                                                   Shamar) and Counsel (T. Moyron) to review the days events.

9/27/2018     P. Chadwick                   0.9    Participated in call with Debtors, Cain, Edelman and Dentons to
                                                   discuss sale process and case management.

9/27/2018     N. Haslun                     0.8    Participated in daily update call with Management and Counsel (A.
                                                   Chou, S. Shamar, T. Moyron) to review events of the day.

9/28/2018     P. Chadwick                   1.2    Participated in call with Debtors, Cain, Edelman and Dentons to
                                                   discuss sale process and case management.

9/28/2018     J. Schlant                    0.8    Participated in call with Debtor team to discuss UCC advisor visit.

9/28/2018     J. Schlant                    0.4    Participated in call with Debtor team to discuss case.

9/28/2018     N. Haslun                     0.4    Participated in daily check up call with Management (A. Chou, S.
                                                   Shamar, S. Ved) to review actual and planned events of the day.

10/1/2018     P. Chadwick                   0.8    Participated in call with Debtors, Cain, Edelman and Dentons to
                                                   discuss sale process and case management.

10/1/2018     N. Haslun                     0.8    Participated in daily check up call with Management (A. Chou, N.
                                                   Nguyen, S. Shamar) to review events of the day.

10/2/2018     P. Chadwick                   1.3    Participated in call with Debtors, Cain, Edelman and Dentons to
                                                   discuss sale process and case management.

10/2/2018     N. Haslun                     0.7    Participated in daily check up call with Management (A. Chou, S.
                                                   Shamar).

10/3/2018     P. Chadwick                   0.6    Participated in call with Debtors, Cain, Edelman and Dentons to
                                                   discuss sale process and case management.


Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                        Desc
Date          Professional                 Main Document
                                         Hours               Page 78 of 384
                                                   Description

07. Interaction/Meetings with Debtors/Counsel

10/4/2018     P. Chadwick                   0.6    Participated in call with Debtors, Cain, Edelman and Dentons to
                                                   discuss sale process and case management.

10/6/2018     D. Galfus                     0.3    Held call with CFO at the Debtors.

10/9/2018     C. Kearns                     2.2    Participated in meeting with the Board of Directors to review case
                                                   status including asset sales and DIP.

10/9/2018     C. Kearns                     2.0    Continued participating in meeting with the Board of Directors to
                                                   review case status including asset sales and DIP.

10/9/2018     C. Kearns                     1.5    Participated in status meeting with CEO, CFO and Dentons (S. Maizel,
                                                   T. Moyron) re: status of key work streams including Statements and
                                                   Schedules.

10/9/2018     C. Kearns                     1.0    Reviewed Board book materials on status of asset sale process, DIP,
                                                   claims and other key case issues.

10/10/2018    J. Vizzini                    1.2    Participated in meeting with Management (A. Chou & N. Nguyen)
                                                   regarding update on work streams.

10/10/2018    C. Kearns                     0.7    Met with CEO regarding retention plans and interaction with the UCC.

10/10/2018    C. Kearns                     0.7    Participated in “all hands” call re: status of SOFAs, DIP budget and 
                                                   ongoing reporting requirements.

10/10/2018    C. Kearns                     0.5    Met with CFO to discuss UCC interaction and upcoming critical
                                                   workstreams.

10/10/2018    C. Kearns                     0.5    Participated call with S. Alberts (Dentons) regarding issues and process
                                                   re: KEIP and KERP motion.

10/10/2018    J. Vizzini                    0.4    Participated in call with Debtors (A. Chou and finance team) regarding
                                                   case update.

10/10/2018    C. Kearns                     0.3    Participated in status call with Management and Dentons teams to kick
                                                   off the days work streams.

10/10/2018    J. Vizzini                    0.2    Participated in discussion with CFO regarding case workstreams and
                                                   reporting.

10/12/2018    J. Vizzini                    0.6    Participated in daily case update call with Debtors and Counsel (S.
                                                   Maizel of Dentons) to discuss case updates and work streams.

10/14/2018    C. Kearns                     0.3    Participated in conference call with S. Alberts (Dentons) re: steps to
                                                   move forward with proposed KEIP and KERP plans.

10/15/2018    J. Vizzini                    1.1    Participated in daily update call with Debtors regarding case issues and
                                                   work plan.

10/15/2018    C. Kearns                     0.3    Emailed with Dentons (S. Alberts) on process to roll out proposed
                                                   incentive and retention plans to key parties.

Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
          Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                        Desc
Date         Professional                  Main Document
                                         Hours               Page 79 of 384
                                                   Description

07. Interaction/Meetings with Debtors/Counsel

10/17/2018   C. Kearns                      2.2    Met with R. Adcock to discuss KEIP/ KERP programs, asset sale
                                                   process, DIP compliance, HR issues and Committee interaction.

10/17/2018   C. Kearns                      0.6    Participated in “all hands” status call with Management and Dentons re: 
                                                   current issues and work streams including vendor management, DIP
                                                   and Committee interaction.

10/18/2018   J. Vizzini                     0.7    Participated in daily update call with Debtors (A. Chou and finance
                                                   team) and Counsel (T. Moyron and S. Maizel) regarding case update
                                                   and next steps.

10/19/2018   P. Chadwick                    0.9    Reviewed revised reporting re: DIP variance and covenants.

10/22/2018   P. Chadwick                    0.7    Participated in call with Debtors, Cain, Edelman and Dentons to
                                                   discuss sale process and case management.

10/22/2018   J. Vizzini                     0.5    Participated in a portion of a daily update call with Debtors and
                                                   Counsel (E. Abramson) regarding case update and next steps.

10/23/2018   J. Vizzini                     1.2    Participated in daily update call with Debtors (A. Chou and finance
                                                   team) and Counsel (T. Moyron) regarding case update and next steps.

10/23/2018   J. Schlant                     1.1    Attended meeting with Verity team to discuss UCC meeting
                                                   preparation, including A. Chou.

10/23/2018   P. Chadwick                    0.5    Participated in call with Debtors to establish patient refunds accounting
                                                   protocol.

10/23/2018   C. Kearns                      0.1    Reviewed follow up memo for Management team re: call with
                                                   Committee advisors.

10/24/2018   C. Kearns                      1.0    Participated in pre-meeting with Dentons (S. Maizel) and Management
                                                   team prior to Committee meeting.

10/24/2018   C. Kearns                      0.3    Discussed Committee related issues with R. Adcock.

10/24/2018   C. Kearns                      0.2    Debriefed with R. Adcock following UCC meeting.

10/24/2018   D. Galfus                      0.2    Met with Debtors and Counsel (T. Moyron) after UCC meeting to
                                                   discuss next steps.

10/25/2018   D. Galfus                      1.1    Met with Management re: case matters and next steps.

10/25/2018   J. Vizzini                     1.1    Participated in daily update call with Debtors (A. Chou and finance
                                                   team) and Counsel (T. Moyron) regarding case update and next steps.

10/25/2018   J. Huebner                     1.0    Compiled data request list.

10/25/2018   N. Haslun                      1.0    Participated in daily catch up call with Management (A. Chou, N.
                                                   Nguyen) and Counsel (T. Moyron) regarding update on meetings/ calls
                                                   throughout the day and the following day.

Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                          Desc
Date          Professional                 Main Document
                                         Hours               Page 80 of 384
                                                   Description

07. Interaction/Meetings with Debtors/Counsel

10/25/2018    C. Kearns                     0.4    Met with senior management (including R. Adcock) re: next critical
                                                   issues to address to move these cases along, including asset sale
                                                   process.

10/25/2018    N. Haslun                     0.3    Held call with Counsel (T. Moyron) to discuss bankruptcy code
                                                   treatment of unclaimed property and patient trust fund account activity.

10/26/2018    C. Kearns                     0.6    Participated in “all hands” status call with Management and Dentons 
                                                   teams re: sale process, reporting issues, case calendar, patient refunds
                                                   and other matters.

10/29/2018    J. Vizzini                    1.7    Participated in daily update call with Debtors (A. Chou and finance
                                                   team) and Counsel (T. Moyron) regarding case update and next steps.

10/29/2018    J. Vizzini                    0.2    Prepared for daily update call with Debtors and Counsel.

10/30/2018    P. Chadwick                   1.0    Participated in meeting with Debtors' vendor resolution team (A.
                                                   Huber, S. Sharma, P. Wong) to address vendor complaints.

10/30/2018    D. Galfus                     0.8    Participated in a meeting with Management re: various project and their
                                                   status.

10/30/2018    F. Stevens                    0.6    Participated in daily check in call with Verity CFO re: open issues.

10/30/2018    J. Vizzini                    0.5    Participated in daily update call with Debtors (A. Chou and finance
                                                   team) and Counsel (T. Moyron) regarding case update and next steps.

10/30/2018    J. Vizzini                    0.2    Sent email to E. Paul, A. Chou and Debtor Counsel regarding progress
                                                   on OCH and SLRH cure process.

10/31/2018    C. Kearns                     1.2    Participated in telephonic Board of Directors meeting re: status of asset
                                                   sale process and financial reporting issues.

10/31/2018    C. Kearns                     0.5    Reviewed Board of Director materials in advance of Board call.

10/31/2018    J. Huebner                    0.2    Reviewed correspondence for data request.

11/1/2018     P. Chadwick                   1.2    Participated in call with Verity finance team to discuss status of critical
                                                   financial reporting workstreams.

11/1/2018     D. Galfus                     1.1    Participated in a meeting with Management to review work plans for
                                                   the finance function and status.

11/1/2018     N. Haslun                     1.1    Participated in daily check up call to review latest developments in the
                                                   case.

11/1/2018     J. Vizzini                    1.0    Participated on daily update call with Debtors and Counsel regarding
                                                   case update and next steps.

11/1/2018     J. Vizzini                    0.4    Prepared issues list related to Santa Clara cure notice and sale process
                                                   for discussion with Counsel.


Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                          Desc
Date          Professional                 Main Document
                                         Hours               Page 81 of 384
                                                   Description

07. Interaction/Meetings with Debtors/Counsel

11/2/2018     P. Chadwick                   0.7    Participated in call with Debtors, Cain Brothers, Edelman, and Dentons
                                                   to discuss sale process and case management.

11/2/2018     C. Kearns                     0.5    Participated in status call with Management, Cain Brothers and
                                                   Dentons teams re: asset sales, MOR and related reporting, vendor
                                                   program and other issues.

11/5/2018     D. Galfus                     1.3    Participated in a call with Financial Management and Counsel re: open
                                                   items and expected timing of next steps.

11/5/2018     J. Vizzini                    1.3    Participated on daily update call with Debtors and Counsel regarding
                                                   case update and next steps.

11/5/2018     J. Schlant                    1.2    Participated in daily check-in meeting with finance team.

11/5/2018     P. Chadwick                   1.1    Participated in call with Verity finance team to discuss status of critical
                                                   financial reporting workstreams.

11/5/2018     N. Haslun                     0.9    Participated in daily checkup call with Management and Counsel (A.
                                                   Chou, T. Moyron, S. Maizel).

11/5/2018     D. Galfus                     0.6    Prepared list of issues to discuss with Edelman.

11/6/2018     P. Chadwick                   1.2    Participated in call with Verity finance team to discuss status of critical
                                                   financial reporting workstreams.

11/6/2018     J. Vizzini                    1.0    Participated on daily update call with Debtors and Counsel regarding
                                                   case update and next steps.

11/6/2018     D. Galfus                     0.3    Participated in a call with Edelman re: recent filings by the Debtors.

11/7/2018     D. Galfus                     1.5    Participated in a meeting with Management and Counsel (T. Moyron)
                                                   re: critical finance matters and related next steps.

11/7/2018     J. Vizzini                    1.5    Participated on daily update call with Debtors and Counsel regarding
                                                   case update and next steps.

11/7/2018     J. Schlant                    1.4    Participated in daily check-in meeting with financial management (A.
                                                   Chou).

11/7/2018     P. Chadwick                   1.0    Participated in call with Verity finance team to discuss status of critical
                                                   financial reporting workstreams.

11/7/2018     D. Galfus                     0.6    Participated in a call with Management and Counsel (T. Moyron) re:
                                                   valuing certain investments.

11/8/2018     N. Haslun                     1.0    Participated in daily check up call with Management (A. Chou) and
                                                   Counsel (T. Moyron).

11/8/2018     P. Chadwick                   0.9    Participated in call with Verity finance team to discuss status of critical
                                                   financial reporting workstreams.


Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                          Desc
Date          Professional                 Main Document
                                         Hours               Page 82 of 384
                                                   Description

07. Interaction/Meetings with Debtors/Counsel

11/9/2018     J. Vizzini                    0.4    Reviewed DIP reporting package to prepare for pre-call with Debtors
                                                   to discuss certain variances and performance trends.

11/12/2018    N. Haslun                     1.0    Analyzed for Counsel (S. Alberts) and Management (S. Sharrer) a
                                                   certain employee benefits invoice.

11/12/2018    P. Chadwick                   1.0    Participated in call with Verity finance team to discuss status of critical
                                                   financial reporting workstreams.

11/12/2018    J. Vizzini                    0.4    Participated on daily update call with Debtors and Counsel regarding
                                                   case update and next steps.

11/13/2018    D. Galfus                     2.2    Participated in the daily catch up call with Senior Financial
                                                   Management.

11/13/2018    J. Vizzini                    2.2    Participated on daily update call with Debtors and Counsel regarding
                                                   case update and next steps, and issues related to Santa Clara transition.

11/13/2018    J. Schlant                    1.4    Participated in daily check-in meeting with financial management (A.
                                                   Chou).

11/13/2018    P. Chadwick                   1.1    Participated in call with Verity finance team to discuss status of critical
                                                   financial reporting workstreams.

11/13/2018    N. Haslun                     1.0    Held call with Counsel (S. Alberts) and Management (J. Si) to review
                                                   next steps regarding compliance with the wages order on benefits and
                                                   withholding taxes.

11/13/2018    C. Kearns                     0.5    Participated in status telecom with Adcock (CEO) re: sale process and
                                                   overall strategic direction of the case.

11/13/2018    N. Haslun                     0.3    Sent email to Counsel (S. Maizel, T. Moyron and S. Alberts) regarding
                                                   a vendor invoice.

11/14/2018    D. Galfus                     1.2    Participated in a meeting with financial Management (A. Chou) re:
                                                   open matters and next steps.

11/14/2018    J. Schlant                    1.2    Participated in daily check-in meeting with financial management (A.
                                                   Chou).

11/14/2018    J. Vizzini                    1.2    Participated on daily update call with Debtors and Counsel regarding
                                                   case update and next steps.

11/14/2018    P. Chadwick                   1.0    Participated in call with Verity finance team to discuss status of critical
                                                   financial reporting workstreams.

11/14/2018    J. Vizzini                    0.1    Reviewed status update correspondence from Debtors' CEO.

11/15/2018    J. Schlant                    1.4    Participated in daily check-in meeting with financial management (A.
                                                   Chou).




Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
          Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                          Desc
Date         Professional                  Main Document
                                         Hours               Page 83 of 384
                                                   Description

07. Interaction/Meetings with Debtors/Counsel

11/15/2018   P. Chadwick                    0.6    Participated in call with Verity finance team to discuss status of critical
                                                   financial reporting workstreams.

11/16/2018   C. Kearns                      0.7    Participated in all hands status call with Management, Dentons, and
                                                   Cain Brothers teams re: assets sale process, liquidity, reporting to
                                                   creditors and board interaction.

11/16/2018   P. Chadwick                    0.7    Participated in call with Debtors, Cain Brothers, Edelman and Dentons
                                                   to discuss sale process and case management.

11/19/2018   J. Vizzini                     1.2    Participated in meeting with Debtors to discuss updated bid
                                                   comparisons and waterfall analyses.

11/19/2018   C. Kearns                      1.1    Participated in call with Management (A. Chou) re: potential aggregate
                                                   proceeds and critical open issues for ongoing sale process.

11/20/2018   J. Vizzini                     1.0    Participated in call with Cain Brothers to discuss draft bid scorecard
                                                   and waterfall analyses.

11/20/2018   P. Chadwick                    1.0    Participated in call with Verity finance team to discuss status of critical
                                                   financial reporting workstreams.

11/20/2018   J. Schlant                     0.9    Participated in daily check-in meeting with financial management (A.
                                                   Chou).

11/20/2018   D. Galfus                      0.7    Participated in a call with Financial Management re: status of matters
                                                   and next steps.

11/26/2018   J. Vizzini                     1.4    Reviewed email correspondence from Counsel regarding SCC inquiry
                                                   into cure notice and APA schedules.

11/26/2018   P. Chadwick                    1.1    Participated in call with Verity finance team to discuss status of critical
                                                   financial reporting workstreams.

11/26/2018   J. Vizzini                     1.1    Participated on daily update call with Debtors and Counsel regarding
                                                   case update and next steps.

11/26/2018   C. Kearns                      0.5    Participated in “all hands” status call with Management team, Dentons, 
                                                   and Cain Brothers

11/27/2018   D. Galfus                      1.0    Participated in a call with Management (A. Chou) and Counsel (T.
                                                   Moyron) for the finance department daily check in.

11/27/2018   P. Chadwick                    1.0    Participated in call with Verity finance team to discuss status of critical
                                                   financial reporting workstreams.

11/27/2018   F. Stevens                     0.6    Participated in a portion of the daily check in call with BRG, Verity (A.
                                                   Chou) and Dentons (T. Moyron) re: open issues.

11/27/2018   J. Vizzini                     0.5    Participated on daily update call with Debtors and Counsel regarding
                                                   case update and next steps.



Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                          Desc
Date          Professional                 Main Document
                                         Hours               Page 84 of 384
                                                   Description

07. Interaction/Meetings with Debtors/Counsel

11/28/2018    P. Chadwick                   1.3    Participated in call with Verity finance team to discuss status of critical
                                                   financial reporting workstreams.

11/28/2018    D. Galfus                     1.1    Participated in a daily call in with the finance team.

11/28/2018    J. Vizzini                    1.0    Participated on daily update call with Debtors and Counsel regarding
                                                   case update and next steps.

11/29/2018    P. Chadwick                   1.1    Participated in call with Verity finance team to discuss status of critical
                                                   financial reporting work streams.

11/29/2018    J. Vizzini                    0.9    Participated on daily update call with Debtors and Counsel regarding
                                                   case update and next steps.

11/29/2018    D. Galfus                     0.8    Participated in the finance teams daily check in call with Management
                                                   (A. Chou).

11/29/2018    D. Galfus                     0.4    Participated in a call with PwC, Counsel and the Debtors re: tax matters
                                                   in the sale process.

11/30/2018    D. Galfus                     1.1    Participated in a daily call in with the finance team.

11/30/2018    P. Chadwick                   1.0    Participated in call with Debtors, Cain Brothers, Edelman and Dentons
                                                   to discuss sale process and case management.

11/30/2018    C. Kearns                     0.7    Participated in all hands status call the sale process, upcoming board
                                                   meeting and DIP audit results - with Management, Dentons, and Cain
                                                   Brothers teams.

11/30/2018    F. Stevens                    0.3    Participated in the daily check in call with managed care team.

12/2/2018     D. Galfus                     1.0    Participated in a call with senior management (A. Chou) re: latest APA
                                                   data and upcoming board meeting.

12/2/2018     D. Galfus                     0.2    Held follow up calls with A. Chou, CFO.

12/3/2018     J. Schlant                    2.7    Processed comments on presentation to Board.

12/3/2018     C. Kearns                     1.3    Reviewed latest draft presentation to the Board for upcoming meeting.

12/3/2018     P. Chadwick                   1.1    Participated in call with Verity finance team to discuss status of critical
                                                   financial reporting workstreams.

12/3/2018     D. Galfus                     0.9    Participated in a call with Management (A. Chou), Cain and Dentons
                                                   (T. Moyron) re: BRG's latest bids assessment.

12/3/2018     D. Galfus                     0.8    Participated in a call with Management (A. Chou), and Dentons (T.
                                                   Moyron) re: various BRG Board presentations.




Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                          Desc
Date          Professional                 Main Document
                                         Hours               Page 85 of 384
                                                   Description

07. Interaction/Meetings with Debtors/Counsel

12/3/2018     J. Vizzini                    0.8    Participated in daily update call with Debtors (A. Chou and finance
                                                   team) and Counsel (T. Moyron) to discuss SCC sale hearing, SCC cure
                                                   process and other case matters.

12/3/2018     D. Galfus                     0.6    Participated in a call with Management (A. Chou) and Dentons (T.
                                                   Moyron) re: various recovery matters.

12/3/2018     B. Park                       0.5    Discussed with Y. Miranda (VMF) re: noticing payers.

12/4/2018     D. Galfus                     2.9    Participated (telephonically) in the Debtors' Board meeting.

12/4/2018     C. Kearns                     2.0    Participated at Board meeting re: operations review, liquidity update,
                                                   and status of asset sale process.

12/4/2018     C. Kearns                     1.7    Continued participating at Board meeting re: operations review,
                                                   liquidity update, and status of asset sale process.

12/4/2018     P. Chadwick                   1.4    Presented update on VMF operations to Board.

12/4/2018     D. Galfus                     1.2    Continued to participate (telephonically) in a the Debtors' Board
                                                   meeting.

12/4/2018     P. Chadwick                   1.1    Participated in call with Verity finance team to discuss status of critical
                                                   financial reporting workstreams.

12/4/2018     D. Galfus                     0.7    Reviewed Board material in advance of the meeting.

12/4/2018     N. Haslun                     0.6    Analyzed Board of Directors presentation materials.

12/4/2018     J. Vizzini                    0.5    Participated in daily update call with Debtors (A. Chou and finance
                                                   team) and Counsel (T. Moyron) to discuss SCC sale hearing, SCC cure
                                                   process and other case matters.

12/4/2018     C. Kearns                     0.3    Reviewed prior board minutes and related as part of board package.

12/5/2018     B. Park                       1.5    Coordinated with Dr. Campbell (VMF) and VMF credentialing team on
                                                   payor notifications.

12/5/2018     P. Chadwick                   1.0    Participated in call with Verity finance team to discuss status of critical
                                                   financial reporting workstreams.

12/5/2018     D. Galfus                     0.6    Participated in a call with Management (A. Chou) and Dentons (T.
                                                   Moyron) to discuss the latest financial issues that required attention in
                                                   the case.

12/6/2018     B. Park                       1.0    Participated in a meeting with the VMF team (S. Campbell, R.
                                                   Roisman) re: patient care ombudsman.

12/6/2018     D. Galfus                     0.9    Participated in a call with Management (A. Chou) to discuss the latest
                                                   financial issues that required attention in the case.


Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                          Desc
Date          Professional                 Main Document
                                         Hours               Page 86 of 384
                                                   Description

07. Interaction/Meetings with Debtors/Counsel

12/6/2018     J. Vizzini                    0.9    Participated in daily update call with Debtors (A. Chou and finance
                                                   team) and Counsel (T. Moyron) to discuss SCC sale hearing, SCC cure
                                                   process and other case matters.

12/6/2018     B. Park                       0.4    Discussed with Y. Miranda (VMF) re: timing of patient notifications.

12/7/2018     P. Chadwick                   0.8    Participated in call with Debtors, Cain, Edelman and Dentons to
                                                   discuss sale process and case management.

12/7/2018     C. Kearns                     0.7    Participated in all hands status call with Management, Dentons and
                                                   Cain teams re: asset sales, union discussions, upcoming key dates and
                                                   other matters.

12/7/2018     D. Galfus                     0.4    Held call with the Verity finance team re: the APA drafts.

12/7/2018     D. Galfus                     0.2    Held call with T. Moyron, Dentons re: APA drafts.

12/10/2018    J. Vizzini                    1.3    Participated in daily update call with Debtors (A. Chou and finance
                                                   team) and Counsel (T. Moyron) to discuss SCC sale hearing, SCC cure
                                                   process, managed care update and other case matters.

12/10/2018    D. Galfus                     1.2    Participated in the daily check in call with the Debtors financial
                                                   management (A. Chou).

12/10/2018    J. Schlant                    0.9    Attended daily check-in meeting with A. Chou, regarding case updates.

12/10/2018    D. Galfus                     0.3    Held call with T. Moyron re: various case matters.

12/11/2018    D. Galfus                     0.8    Participated in a call with Counsel (S. Maizel), Cain (J. Moloney),
                                                   CEO (R. Adcock) and the Board to discuss the current state of the sale
                                                   process.

12/11/2018    D. Galfus                     0.5    Reviewed Board materials in advance of Board call.

12/11/2018    J. Vizzini                    0.2    Held discussion with A. Estrada of KCC regarding amended Schedule
                                                   G for SLRH.

12/12/2018    P. Chadwick                   1.4    Participated in meeting with Verity finance regarding potential
                                                   revisions to cash flow forecast.

12/12/2018    B. Park                       1.0    Participated in VMF executive meeting to discuss operating changes.

12/12/2018    D. Galfus                     0.9    Participated in a meeting with the finance team re: open issues and their
                                                   status.

12/12/2018    P. Chadwick                   0.9    Participated in meeting with Verity finance regarding potential
                                                   revisions to cash flow forecast.

12/12/2018    P. Chadwick                   0.8    Participated in call with Verity finance team to discuss status of critical
                                                   financial reporting workstreams.


Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
          Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                          Desc
Date         Professional                  Main Document
                                         Hours               Page 87 of 384
                                                   Description

07. Interaction/Meetings with Debtors/Counsel

12/12/2018   J. Vizzini                     0.6    Participated in daily update call with Debtors (A. Chou and finance
                                                   team) and Counsel (T. Moyron and S. Alberts).

12/13/2018   P. Chadwick                    1.7    Participated in meeting with A. Chou to prepare for diligence from
                                                   potential buyer of remaining four hospitals.

12/17/2018   D. Galfus                      1.1    Participated in a call with financial management (A. Chou) re: matters
                                                   to be addressed by the finance group.

12/17/2018   P. Chadwick                    1.1    Participated in call with Verity finance team to discuss status of critical
                                                   financial reporting workstreams.

12/17/2018   J. Vizzini                     1.0    Participated in daily update call with Debtors (A. Chou and finance
                                                   team) and Counsel (T. Moyron) to discuss SCC sale update, cure
                                                   process, status of sale process related to remaining hospitals and other
                                                   case issues.

12/17/2018   B. Park                        0.8    Participated in a VMF update call with Cain (E. Kim), VMF (S.
                                                   Campbell, R. Roisman), Dentons.

12/17/2018   C. Kearns                      0.3    Participated in status telecom with R. Adcock re: ongoing asset sale
                                                   process and union matters.

12/18/2018   J. Vizzini                     1.1    Participated in daily update call with Debtors (A. Chou and finance
                                                   team) and Counsel (T. Moyron) to discuss SCC sale issues and other
                                                   case matters.

12/18/2018   P. Chadwick                    1.0    Participated in call with Verity finance team to discuss status of critical
                                                   financial reporting workstreams.

12/18/2018   B. Park                        0.7    Discussed with R. Gaur (VMF) fee-for-service receipts.

12/18/2018   B. Park                        0.7    Discussed with S. Franco (VMF) the daily cash model.

12/18/2018   D. Galfus                      0.6    Participated in the daily check in call with financial management (A.
                                                   Chou).

12/19/2018   J. Schlant                     1.2    Attended daily check-in meeting with A. Chou, regarding case updates.

12/19/2018   D. Galfus                      1.2    Attended meeting with Counsel (S. Maizel, T. Moyron) and R. Adcock
                                                   and various parties in interest to resolve issues that the Debtor must
                                                   address in the upcoming weeks.

12/19/2018   J. Vizzini                     1.2    Attended post-hearing meetings with creditors and interested parties.

12/19/2018   D. Galfus                      1.2    Participated in daily call with the Debtors (A. Chou) re: various matters
                                                   facing the finance group.

12/19/2018   J. Vizzini                     1.2    Participated in daily update call with Debtors (A. Chou and finance
                                                   team) and Counsel (T. Moyron) to discuss SCC sale hearing, SCC cure
                                                   process and other case matters.


Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
           Case 2:18-bk-20151-ER          Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                          Desc
Date         Professional                  Main Document
                                         Hours               Page 88 of 384
                                                   Description

07. Interaction/Meetings with Debtors/Counsel

12/19/2018   P. Chadwick                    0.9    Participated in call with Verity finance team to discuss status of critical
                                                   financial reporting workstreams.

12/19/2018   N. Haslun                      0.8    Participated in daily check in call with Management (A. Chou) to
                                                   discuss updates for the day and work plan going forward.

12/20/2018   P. Chadwick                    1.0    Participated in call with Verity finance team to discuss status of critical
                                                   financial reporting workstreams.

12/20/2018   J. Vizzini                     0.7    Participated in daily update call with Debtors (A. Chou and finance
                                                   team) and Counsel (T. Moyron) to discuss SCC sale hearing, SCC cure
                                                   process and other case matters.

12/20/2018   D. Galfus                      0.6    Participated in a portion of the daily check in call with the finance team
                                                   (A. Chou).

12/20/2018   B. Park                        0.5    Discussed with S. Campbell (VMF) corporate employee data.

12/20/2018   B. Park                        0.5    Discussed with S. Franco (VMF) the daily cash model.

12/20/2018   J. Vizzini                     0.4    Participated in weekly call with financial advisor to UCC (N. Ganti)
                                                   and Cain Brothers (J. Moloney) regarding update on various sales
                                                   processes and related issues.

12/21/2018   P. Chadwick                    0.5    Participated in call with Debtors, Cain, Edelman and Dentons to
                                                   discuss sale process and case management.

12/21/2018   D. Galfus                      0.4    Participated in a call with the Debtor (E. Paul; A. Chou) and the
                                                   Management of the Debtors' investment re: the capital call.

12/21/2018   D. Galfus                      0.4    Participated in a pre-call with A. Chou re: the Debtors' investments
                                                   capital call.

12/21/2018   C. Kearns                      0.3    Participated in status call with Management, Cain and Dentons re: asset
                                                   sales and union issues.

12/27/2018   B. Park                        1.5    Discussed with S. Franco (VMF) check registers.

12/27/2018   J. Schlant                     1.1    Participated in call to discuss DIP loan borrowing need with A. Chou,
                                                   T. Conner.

12/27/2018   B. Park                        0.6    Discussed with T. Lu monthly health insurance reimbursement.

Task Code Total Hours                     193.6

08. Interaction/Meetings with Creditors

9/2/2018     P. Chadwick                    1.1    Participated in call with Houlihan Lokey (A. Turnbull) to update on
                                                   case status and protocol for lender diligence.

9/5/2018     P. Chadwick                    2.0    Prepared draft presentation to Lenders for in person meeting.


Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                        Desc
Date          Professional                 Main Document
                                         Hours               Page 89 of 384
                                                   Description

08. Interaction/Meetings with Creditors

9/6/2018      P. Chadwick                   1.7    Prepared draft presentation to Lenders for in person meeting.

9/6/2018      P. Chadwick                   0.6    Participated in call with PBGC to provide an overview of the case.

9/12/2018     J. Schlant                    2.7    Prepared documents related to secured lender diligence.

9/12/2018     J. Schlant                    1.7    Prepared diligence request response plan for secured lenders.

9/13/2018     J. Schlant                    2.9    Prepared documents related to secured lender diligence.

9/13/2018     J. Schlant                    2.1    Reviewed documents related to secured lender diligence.

9/13/2018     J. Schlant                    1.9    Performed analysis related to secured lender diligence.

9/14/2018     J. Schlant                    1.2    Prepared documents related to secured lender diligence.

9/14/2018     P. Chadwick                   0.6    Participated in formation meeting of Official Committee of Unsecured
                                                   Creditors.

9/15/2018     J. Schlant                    0.8    Prepared documents related to secured lender diligence.

9/15/2018     J. Schlant                    0.5    Participated in call with secured lender advisors.

9/16/2018     J. Schlant                    0.3    Participated in call with UCC financial advisor.

9/17/2018     J. Schlant                    2.5    Processed diligence request items for lenders.

9/17/2018     J. Schlant                    1.8    Prepared diligence request response plan for UCC.

9/17/2018     J. Schlant                    0.8    Participated in call with UCC advisors.

9/18/2018     J. Schlant                    2.9    Processed diligence request items for lenders.

9/18/2018     P. Chadwick                   1.2    Participated in call with Dentons (C. Montgomery) and UCC (D.
                                                   O'Donnell).

9/18/2018     J. Schlant                    0.9    Participated in call with UCC advisors.

9/19/2018     J. Schlant                    1.4    Corresponded with UCC advisors.

9/19/2018     J. Schlant                    1.1    Corresponded with secured advisors.

9/19/2018     J. Schlant                    0.7    Coordinated call with UCC advisors to discuss capitation.

9/20/2018     J. Schlant                    2.9    Prepared documents related to lender and creditor diligence.

9/20/2018     J. Schlant                    2.9    Processed diligence request items for lenders.


Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                        Desc
Date          Professional                 Main Document
                                         Hours               Page 90 of 384
                                                   Description

08. Interaction/Meetings with Creditors

9/20/2018     K. Beard                      0.5    Analyzed creditor diligence requests.

9/20/2018     F. Stevens                    0.1    Emailed Counsel re: information request from UCC financial advisor.

9/21/2018     J. Schlant                    2.9    Processed diligence request items for lenders.

9/21/2018     J. Schlant                    1.1    Prepared documents related to lender and creditor diligence.

9/22/2018     J. Schlant                    0.8    Processed diligence request items for lenders.

9/23/2018     J. Schlant                    0.8    Processed diligence request items for lenders.

9/24/2018     J. Schlant                    2.8    Performed analysis related to critical vendors for UCC advisors.

9/24/2018     J. Schlant                    2.8    Prepared documents related to lender and creditor diligence.

9/24/2018     J. Schlant                    2.8    Processed diligence request items for UCC advisors.

9/24/2018     J. Schlant                    1.2    Coordinated meetings with UCC advisors.

9/24/2018     J. Schlant                    1.1    Participated in meeting in preparation for UCC advisor visit.

9/24/2018     J. Schlant                    0.9    Participated in call with lenders.

9/25/2018     J. Schlant                    2.8    Prepared documents related to lender and creditor diligence.

9/25/2018     J. Schlant                    1.1    Met with UCC advisors to discuss case matters.

9/25/2018     J. Schlant                    0.6    Met with UCC advisors and Debtor team to discuss intercompany
                                                   activity.

9/26/2018     J. Schlant                    1.8    Drafted responses to lender advisor requests.

9/26/2018     J. Schlant                    0.3    Met with UCC advisors to discuss case matters.

9/27/2018     J. Schlant                    1.9    Coordinated responses to UCC advisor requests.

9/27/2018     J. Schlant                    0.4    Drafted responses to lender advisor requests.

9/28/2018     N. Haslun                     0.6    Participated in call with Management (A. Fierro-Peretti, Y. Wu, M.
                                                   Fuentes) to review materials provided to FTI and FTI's agenda for
                                                   meeting on Monday.

10/1/2018     J. Schlant                    1.2    Coordinated response to UCC questions regarding critical vendors,
                                                   wages.

10/2/2018     J. Schlant                    2.2    Drafted responses to lender advisor requests regarding severance, other
                                                   employee issues.


Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                        Desc
Date          Professional                 Main Document
                                         Hours               Page 91 of 384
                                                   Description

08. Interaction/Meetings with Creditors

10/2/2018     J. Schlant                    1.5    Built financial model related to medical foundation wind-down.

10/3/2018     J. Schlant                    1.5    Built financial model related to medical foundation wind-down.

10/5/2018     J. Schlant                    1.2    Coordinated responses to UCC advisor requests regarding MOB
                                                   financing.

10/5/2018     J. Schlant                    0.8    Participated in weekly call with UCC advisors, including N. Ganti.

10/5/2018     J. Schlant                    0.7    Coordinated responses to UCC advisor requests for financial data.

10/5/2018     J. Schlant                    0.6    Drafted responses to lender advisor requests regarding DIP Budget.

10/6/2018     P. Chadwick                   1.3    Prepared draft presentation to Lenders for in person meeting.

10/7/2018     P. Chadwick                   1.3    Revised proposed presentation to Lenders for in person meeting.

10/8/2018     J. Schlant                    0.6    Coordinated responses to UCC advisor requests for financial data.

10/9/2018     J. Schlant                    0.9    Drafted response to UCC cash management request.

10/9/2018     J. Vizzini                    0.7    Responded to outstanding information request list from FTI.

10/9/2018     J. Schlant                    0.6    Coordinated responses to UCC advisor requests regarding the
                                                   borrowing base.

10/9/2018     J. Vizzini                    0.2    Participated in call with N. Ganti of FTI as advisor to the Committee
                                                   regarding outstanding information requests.

10/10/2018    J. Schlant                    1.2    Coordinated responses to UCC advisor requests regarding payables.

10/10/2018    J. Vizzini                    0.6    Participated in call with N. Ganti of FTI regarding capitation payments.

10/10/2018    C. Kearns                     0.3    Developed draft agenda for upcoming meeting with the UCC.

10/10/2018    J. Vizzini                    0.2    Reviewed updated critical vendor and A/P list to be provided to UCC.

10/11/2018    J. Vizzini                    0.5    Prepared for update meeting with FTI.

10/11/2018    J. Vizzini                    0.4    Participated in call with UCC financial advisor (N. Ganti of FTI) to
                                                   discuss various case issues and requests.

10/11/2018    J. Schlant                    0.4    Participated in weekly call with UCC advisors, including N. Ganti.

10/15/2018    J. Vizzini                    0.6    Reviewed and responded to email inquiries from financial advisor to
                                                   UCC (N. Ganti of FTI).

10/16/2018    J. Schlant                    1.6    Coordinated responses to UCC advisor requests regarding statements
                                                   and schedules.

Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
          Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                        Desc
Date         Professional                  Main Document
                                         Hours               Page 92 of 384
                                                   Description

08. Interaction/Meetings with Creditors

10/17/2018   J. Schlant                     1.1    Updated model related to foundation wind-down.

10/18/2018   P. Chadwick                    1.2    Participated in meeting with FTI (N. Ganti) regarding update on sale
                                                   process and liquidity.

10/18/2018   J. Schlant                     1.1    Participated in weekly call with UCC advisors, including N. Ganti, P.
                                                   Chadwick.

10/18/2018   J. Vizzini                     0.9    Prepared presentation for Unsecured Creditors Committee regarding
                                                   overview of Debtors, financial update and key issues for hospitals and
                                                   sale process update.

10/18/2018   J. Vizzini                     0.8    Participated in call with A. Grate of Ally Bank regarding variance
                                                   reporting and covenant calculations.

10/18/2018   J. Vizzini                     0.5    Joined a portion of weekly update call with UCC financial advisor (N.
                                                   Ganti of FTI) regarding sale update and various case matters.

10/18/2018   D. Galfus                      0.5    Participated in a portion of the call with the UCC advisors (S. Starr) re
                                                   agenda of matters.

10/18/2018   C. Kearns                      0.5    Reviewed status of presentation materials for upcoming meeting with
                                                   the Committee.

10/21/2018   C. Kearns                      1.5    Participated in call with advisors to the DIP and two tranches of secures
                                                   debt with Dentons (S. Maizel, S. Alberts)to discuss proposed employee
                                                   incentive plans, asset sale process and upcoming hearing on Santa
                                                   Clara bid procedures.

10/21/2018   D. Galfus                      1.4    Participated in call with creditors advisors related KEIP/ KERP
                                                   programs.

10/22/2018   J. Schlant                     2.9    Analyzed DIP Budget for UCC meeting presentation.

10/22/2018   B. Park                        2.9    Continued to prepare KEIP presentation for the UCC.

10/22/2018   J. Schlant                     2.9    Prepared presentation for UCC meeting regarding DIP Budget activity.

10/22/2018   J. Schlant                     2.9    Processed updates to presentation for UCC meeting related to KEIP
                                                   and KERP.

10/22/2018   P. Chadwick                    2.6    Prepared draft presentation to UCC for face-to face meeting on Oct 24.

10/22/2018   B. Park                        2.5    Prepared KEIP presentation for the UCC.

10/22/2018   B. Park                        2.0    Continued to prepare KEIP presentation for the UCC.

10/22/2018   C. Kearns                      1.3    Reviewed draft presentation for upcoming meeting with the Committee.




Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
          Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                      Desc
Date         Professional                  Main Document
                                         Hours               Page 93 of 384
                                                   Description

08. Interaction/Meetings with Creditors

10/22/2018   J. Vizzini                     1.2    Reviewed draft presentation to the Unsecured Creditors Committee
                                                   including overview of Debtors, financial update and key issues for
                                                   hospitals and sale process update.

10/22/2018   D. Galfus                      0.5    Participated in a call with the Unsecured Creditors Committee re: the
                                                   KEIP and KERP program.

10/22/2018   C. Kearns                      0.5    Participated in call with Milbank (M. Shinderman, D. O’Donnell), FTI 
                                                   (N. Ganti) and Dentons (S. Alberts, T. Moyron) to discuss proposed
                                                   KEIP and KERP.

10/23/2018   J. Schlant                     2.9    Built tables for UCC meeting presentation.

10/23/2018   J. Schlant                     2.9    Processed updates to presentation for UCC meeting related to DIP
                                                   Budget.

10/23/2018   J. Schlant                     2.2    Updated UCC meeting presentation for Dentons comments.

10/23/2018   D. Galfus                      2.1    Revised the presentation for the upcoming UCC meeting.

10/23/2018   D. Galfus                      1.4    Participated in meeting with Management re: the UCC presentation and
                                                   other case matters.

10/23/2018   C. Kearns                      1.2    Commented on presentation for upcoming meeting with the Committee.

10/23/2018   P. Chadwick                    1.1    Participated in meeting with UCC (FTI - N. Ganti) regarding Revised
                                                   DIP Budget.

10/23/2018   B. Park                        1.0    Refined KEIP presentation for the UCC.

10/23/2018   D. Galfus                      0.8    Participated in a call with the Unsecured Creditors Committee re: the
                                                   KEIP/ KERP and other case issues.

10/23/2018   C. Kearns                      0.8    Participated in call with Milbank and FTI to continue the discussion
                                                   about proposed KEIP and KERP.

10/23/2018   C. Kearns                      0.2    Participated in call with R. Adcock, E. Paul (GC) and S. Alberts
                                                   (Dentons) to debrief after call with UCC advisors.

10/24/2018   J. Schlant                     2.9    Prepared for call with DIP lender by analyzing line item variances.

10/24/2018   P. Chadwick                    2.8    Prepared presentation to UCC for meeting on Wednesday on DIP
                                                   Budget and sale process update.

10/24/2018   C. Kearns                      2.7    Met with Creditors Committee to review status of asset sale process,
                                                   liquidity, operating results and KEIP/ KERP proposal.

10/24/2018   D. Galfus                      2.6    Attended the meeting with the Debtors (R. Adcock), Counsel (S.
                                                   Maizel) and the Unsecured Creditors Committee to discuss status of
                                                   case and related issues.


Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                        Desc
Date          Professional                 Main Document
                                         Hours               Page 94 of 384
                                                   Description

08. Interaction/Meetings with Creditors

10/24/2018    D. Galfus                     1.4    Continued to attend the meeting with the Debtors (R. Adcock), Counsel
                                                   (S. Maizel) and the Unsecured Creditors Committee to discuss status of
                                                   case and related issues.

10/24/2018    C. Kearns                     0.8    Continued meeting with Creditors Committee to review status of asset
                                                   sale process, liquidity, operating results, and KEIP/ KERP proposal.

10/24/2018    J. Schlant                    0.8    Prepared DIP reporting packages for circulation to lender/creditor
                                                   advisors.

10/24/2018    D. Galfus                     0.6    Edited presentation for UCC meeting.

10/24/2018    C. Kearns                     0.3    Reviewed final draft of presentation materials for the Committee.

10/25/2018    J. Schlant                    1.4    Prepared documents for circulation to UCC advisor related to
                                                   professional fees.

10/25/2018    D. Chang                      1.0    Participated in Ally Bank (A. Grate) weekly business update call with
                                                   Verity (M. Schweitzer), including update on managed care issues, MSO
                                                   weekly activity, and capitation payments.

10/25/2018    J. Schlant                    0.5    Participated in weekly call with UCC advisors, including N. Ganti.

10/26/2018    J. Schlant                    2.9    Prepared responses to secured lender advisor requests related to KEIP
                                                   and KERP.

10/26/2018    J. Schlant                    2.6    Prepared documents for circulation to secured lender advisor related to
                                                   KEIP and KERP.

10/26/2018    J. Vizzini                    0.2    Reviewed inquiries from senior lender advisors related to updated DIP
                                                   Budget and KIEP.

10/26/2018    C. Kearns                     0.1    Reviewed status of response to Committee information requests.

10/30/2018    J. Schlant                    1.8    Prepared responses to requests from secured lender advisor related to
                                                   KEIP and KERP.

10/31/2018    J. Schlant                    1.4    Prepared documents for reporting to secured lender advisor related to
                                                   KEIP and KERP.

10/31/2018    J. Schlant                    1.0    Prepared documents for DIP reporting to UCC advisor.

11/1/2018     P. Chadwick                   2.7    Prepared DIP Budget diligence responses for UCC.

11/1/2018     D. Galfus                     0.4    Participated in a call with FTI (N. Ganti) re: KEIP/KERP and other
                                                   case matters.

11/5/2018     P. Chadwick                   0.9    Responded to diligence question from FTI (N. Ganti) regarding the
                                                   payment of interest on PACE Bonds.

11/5/2018     C. Kearns                     0.2    Participated in call with Star and Zucker (FTI) re: claim related issues.

Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                      Desc
Date          Professional                 Main Document
                                         Hours               Page 95 of 384
                                                   Description

08. Interaction/Meetings with Creditors

11/6/2018     D. Galfus                     2.5    Participated in a meeting with Management, Counsel (S. Maizel)
                                                   various matters including asset purchase agreements.

11/6/2018     C. Kearns                     1.4    Participated by phone for portion of a meeting with Dentons, Cain
                                                   Brothers, Milbank and FTI to discuss asset sale process and bid
                                                   procedures.

11/7/2018     J. Schlant                    0.8    Prepared documents for reporting to UCC advisor.

11/7/2018     D. Galfus                     0.2    Corresponded with FTI (N. Ganti) re: patient refunds.

11/9/2018     D. Galfus                     0.3    Held call with FTI (N. Ganti) re: patient motion.

11/12/2018    P. Chadwick                   1.2    Prepared analysis on grants supporting charitable foundations in
                                                   response to questions from UCC (FTI; N. Ganti).

11/15/2018    J. Vizzini                    0.7    Participated on weekly update call with FTI (N. Ganti) as financial
                                                   advisor to the UCC.

11/16/2018    C. Kearns                     1.1    Participated in call with Management (Adcock), Cain Brothers and
                                                   Dentons (S. Maizel, T. Moyron) re: preliminary side by side analysis of
                                                   draft bids.

11/16/2018    J. Schlant                    0.8    Coordinated responses to UCC advisor requests.

11/26/2018    D. Galfus                     1.1    Participated in a call with Management (A. Chou) and Counsel (T.
                                                   Moyron) regarding open matters for the finance department.

11/28/2018    J. Schlant                    0.8    Coordinated responses to UCC advisor requests.

11/29/2018    J. Vizzini                    0.4    Participated on weekly update call with FTI as Counsel to the UCC.

11/30/2018    J. Schlant                    0.6    Coordinated responses to UCC advisor requests.

12/6/2018     J. Schlant                    0.7    Participated in weekly call with UCC Advisor regarding sale updates.
                                                   P. Chadwick participated.

12/7/2018     J. Schlant                    2.2    Drafted responses to UCC advisor requests.

12/10/2018    J. Schlant                    1.2    Analyzed historical financial results in response to questions from UCC
                                                   advisor.

12/10/2018    P. Chadwick                   0.9    Participated in call with Houlihan Lokey (A. Turnbull) regarding
                                                   update on liquidity relative to the timing of each asset sale.

12/13/2018    D. Galfus                     0.8    Participated in the UCC (N. Ganti) and Cain (J. Moloney) call to cover
                                                   various matters including status of the sale process.




Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
           Case 2:18-bk-20151-ER          Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                        Desc
Date         Professional                  Main Document
                                         Hours               Page 96 of 384
                                                   Description

08. Interaction/Meetings with Creditors

12/13/2018   J. Vizzini                     0.8    Participated in weekly update call with UCC advisors (N. Ganti) and
                                                   Cain Brothers (J. Moloney) for update on sales processes and other
                                                   case matters.

12/13/2018   J. Schlant                     0.6    Participated in weekly call with UCC Advisor regarding sale updates.

12/17/2018   P. Chadwick                    0.9    Participated in call with Houlihan Lokey (A. Turnbull) regarding
                                                   update on liquidity relative to the timing of each asset sale.

12/17/2018   J. Schlant                     0.3    Addressed UCC advisor's inquiries related to cure costs.

12/20/2018   D. Galfus                      0.7    Participated in a portion of a call with the UCC (N. Ganti) re asset sale
                                                   process and other case matters.

12/20/2018   J. Schlant                     0.4    Participated in weekly call with UCC Advisor regarding sale updates.

12/21/2018   J. Schlant                     0.9    Participated in call with 2015 and 2017 bond advisors regarding
                                                   general case matters.

12/21/2018   J. Schlant                     0.9    Prepared diligence items requested by 2015 and 2017 bond advisors.

12/21/2018   D. Galfus                      0.8    Participated in a call with the Grant Thornton advisor to the lenders to
                                                   address weekly matters including operating results.

12/21/2018   P. Chadwick                    0.7    Participated in call with Grant Thornton (R. Vanderbeek) regarding
                                                   cash collateral.

12/26/2018   J. Schlant                     1.1    Drafted responses to UCC advisor requests.

12/27/2018   J. Schlant                     0.7    Participated in weekly UCC update call with N. Ganti regarding cash
                                                   flows, sale update.

12/28/2018   C. Kearns                      0.8    Participated in a group call with Dentons, Committee advisors and
                                                   advisors to noteholders to discuss open issues re: draft bidding
                                                   procedures.

Task Code Total Hours                     195.2

09. Employee Issues/KEIP

9/4/2018     P. Chadwick                    0.9    Reviewed draft KEIP/KERP motion for compliance with the terms
                                                   approved by the Board.

9/7/2018     N. Haslun                      0.8    Held additional meeting with Management regarding employee related
                                                   bankruptcy questions.

9/7/2018     N. Haslun                      0.8    Held call with Management (A. Chou, T. O'Connor, A. Brown)
                                                   regarding employee bankruptcy issues and next steps.

9/7/2018     N. Haslun                      0.8    Held meeting with Management (A. Brown, M. Fuentes) regarding
                                                   employee related bankruptcy questions.


Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                        Desc
Date          Professional                 Main Document
                                         Hours               Page 97 of 384
                                                   Description

09. Employee Issues/KEIP

9/7/2018      N. Haslun                     0.8    Held meeting with Management (L. Guadagno, J. Dereal) regarding
                                                   employee communication questions.

9/7/2018      N. Haslun                     0.3    Held call with Management (T. O'Connor, A. Brown) regarding
                                                   employee issues cashing checks.

9/25/2018     N. Haslun                     1.1    Analyzed resolution of employee payroll paid prepetition.

9/26/2018     N. Haslun                     0.8    Participated in a call to discuss resolution of employee pay resolution
                                                   with Management (J. Si, A. Chou, S. Shamar).

9/26/2018     N. Haslun                     0.6    Held call with Management (A. Brown) to review possible resolution of
                                                   employee payroll claim.

9/27/2018     J. Schlant                    1.2    Prepared KEIP/KERP related documents.

9/27/2018     P. Chadwick                   1.1    Reviewed KEIP/KERP motion for reasonableness given liquidity and
                                                   sale process.

9/28/2018     N. Haslun                     1.0    Analyzed another KEIP - KERP plan in regards to comparison to the
                                                   Debtors KEIP - KERP plan.

10/1/2018     N. Haslun                     1.8    Analyzed data on insiders in regard to related Court filing being drafted
                                                   by Counsel.

10/1/2018     N. Haslun                     0.4    Held call with Management (J. Si) to review information needed for
                                                   completion of data needed for insider schedule.

10/1/2018     N. Haslun                     0.4    Reviewed draft reply to objections to wages motion.

10/2/2018     N. Haslun                     0.5    Participated in payroll call with Management (A. Chou, A. Brown).

10/3/2018     N. Haslun                     0.4    Held call with Management (J. Si) to discuss resolution of a
                                                   postpetition wage payment to an employee.

10/4/2018     J. Schlant                    1.2    Prepared responses for compensation consultant regarding KEIP and
                                                   KERP.

10/4/2018     N. Haslun                     0.7    Held call with Management (J. Si) to review latest updates with respect
                                                   to analysis of wage data in accordance with the Bankruptcy Code.

10/5/2018     P. Chadwick                   1.2    Reviewed draft KEIP/ KERP motion for compliance with the terms
                                                   approved by the Board.

10/6/2018     D. Galfus                     1.5    Analyzed KEIP/KERP program provisions.

10/6/2018     D. Galfus                     0.5    Developed outline of next steps on the KEIP and KERP program.

10/7/2018     D. Galfus                     0.8    Reviewed the draft motion related to the KEIP and KERP motion.



Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                      Desc
Date          Professional                 Main Document
                                         Hours               Page 98 of 384
                                                   Description

09. Employee Issues/KEIP

10/7/2018     D. Galfus                     0.5    Developed comments on the KEIP and KERP motion.

10/8/2018     J. Schlant                    2.9    Prepared KEIP/KERP comparables analysis.

10/8/2018     D. Galfus                     0.8    Reviewed various compensation reports for use in the KEIP and KERP
                                                   plans.

10/8/2018     D. Galfus                     0.6    Developed outline of open issues for KEIP/ KERP programs.

10/9/2018     J. Schlant                    2.9    Prepared KEIP/KERP comparables analysis.

10/9/2018     J. Schlant                    2.5    Prepared KEIP/KERP comparables analysis.

10/9/2018     D. Galfus                     1.6    Continued to prepare supporting schedules for compensation plan.

10/9/2018     D. Galfus                     1.1    Reviewed certain KEIP plans for comparability to the Debtors' plan.

10/9/2018     C. Kearns                     0.5    Reviewed proposed KEIP terms.

10/10/2018    C. Kearns                     2.7    Drafted declaration in support of motion for KEIP and KERP.

10/10/2018    J. Schlant                    2.2    Prepared KEIP/KERP comparables analysis.

10/10/2018    C. Kearns                     2.0    Reviewed KEIP and KERP comparables analysis.

10/10/2018    N. Haslun                     1.9    Updated prior presentation of the KEIP/ KERP.

10/10/2018    D. Galfus                     1.8    Revised schedules associated with the KEIP/ KERP program.

10/10/2018    D. Galfus                     1.7    Evaluated KEIP/ KERP comparable.

10/10/2018    C. Kearns                     1.3    Prepared list of KEIP and KERP plan term issues to be resolved with
                                                   Counsel.

10/10/2018    N. Haslun                     0.8    Updated work plan for completion of presentation on KEIP/ KERP.

10/10/2018    D. Galfus                     0.5    Held call with Counsel (S. Alberts) re: KEIP/KERP program.

10/11/2018    J. Schlant                    2.4    Prepared KEIP/KERP comparables analysis.

10/11/2018    B. Park                       2.2    Edited draft Kearns Declaration.

10/11/2018    B. Park                       2.1    Refined draft Kearns Declaration.

10/11/2018    B. Park                       1.6    Reviewed past BRG KEIP analysis.

10/11/2018    B. Park                       1.3    Reviewed August BOD presentation on compensation.


Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
          Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                    Desc
Date         Professional                  Main Document
                                         Hours               Page 99 of 384
                                                   Description

09. Employee Issues/KEIP

10/11/2018   N. Haslun                      1.2    Updated work plan for completion of presentation of KEIP/ KERP.

10/11/2018   D. Galfus                      0.9    Reviewed schedules associated with the KEIP/ KERP program.

10/11/2018   C. Kearns                      0.8    Drafted KEIP declaration.

10/12/2018   B. Park                        2.1    Continued to prepare summary tables and exhibits for the Kearns
                                                   Declaration.

10/12/2018   C. Kearns                      2.0    Drafted declaration re: KEIP and KERP motion.

10/12/2018   B. Park                        2.0    Prepared summary tables and exhibits for the Kearns Declaration.

10/12/2018   B. Park                        1.7    Analyzed form 990s for comparable hospitals to analyze industry
                                                   compensation.

10/12/2018   B. Park                        1.4    Continued to prepare summary tables and exhibits for the Kearns
                                                   Declaration.

10/12/2018   B. Park                        1.0    Reviewed form 990s for comparable hospitals to analyze industry
                                                   compensation.

10/12/2018   B. Park                        1.0    Reviewed past BRG comparable analyses.

10/12/2018   J. Schlant                     0.8    Prepared KEIP/KERP comparables analysis.

10/12/2018   C. Kearns                      0.8    Reviewed comparables re: the proposed KEIP plan.

10/12/2018   D. Galfus                      0.8    Reviewed draft KEIP/ KERP presentation documents.

10/12/2018   D. Galfus                      0.6    Edited BRG's draft presentation documents related to the KEIP and
                                                   KERP programs.

10/12/2018   C. Kearns                      0.5    Reviewed comparables re: the proposed KERP plan.

10/13/2018   B. Park                        2.5    Continued to prepare KEIP comparables analysis.

10/13/2018   B. Park                        2.4    Continued to prepare KEIP comparables analysis.

10/13/2018   B. Park                        2.3    Continued to prepare KEIP comparables analysis.

10/13/2018   B. Park                        2.2    Continued to prepare KEIP comparables analysis.

10/13/2018   B. Park                        2.1    Prepared KEIP comparables analysis.

10/13/2018   D. Galfus                      1.2    Reviewed BRG's draft presentation related to the KEIP and KERP
                                                   programs.

10/13/2018   J. Schlant                     0.8    Prepared KEIP/KERP comparables analysis.

Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
          Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                       Desc
Date         Professional                 Main Document
                                         Hours              Page 100 of 384
                                                   Description

09. Employee Issues/KEIP

10/14/2018   B. Park                        2.1    Edited draft Kearns Declaration.

10/14/2018   B. Park                        1.9    Continued to edit draft Kearns Declaration.

10/14/2018   D. Galfus                      1.2    Reviewed the latest version of the KEIP and KERP program materials.

10/14/2018   C. Kearns                      0.7    Drafted declaration re: KEIP and KERP motion.

10/14/2018   C. Kearns                      0.7    Reviewed compensation data re: the system level executives in
                                                   connection with the KEIP.

10/15/2018   J. Schlant                     2.9    Prepared KEIP/KERP comparables analysis.

10/15/2018   B. Park                        2.6    Continued to edit KEIP comparable analysis.

10/15/2018   B. Park                        2.5    Edited KEIP comparable analysis.

10/15/2018   B. Park                        2.2    Reviewed KEIP comparables from other bankruptcy matters to ensure
                                                   completeness of Verity KEIP analysis.

10/15/2018   B. Park                        1.7    Continued to edit draft Kearns Declaration for distribution.

10/15/2018   B. Park                        1.4    Edited draft Kearns Declaration for distribution.

10/15/2018   J. Schlant                     1.4    Prepared KEIP/KERP declaration.

10/15/2018   C. Kearns                      0.8    Drafted KEIP declaration.

10/15/2018   B. Park                        0.8    Incorporated senior professionals' edits to draft Kearns Declaration.

10/15/2018   D. Galfus                      0.7    Reviewed the updated KEIP/ KERP memo.

10/16/2018   J. Schlant                     2.9    Prepared KEIP/KERP comparables analysis.

10/16/2018   J. Schlant                     2.9    Reviewed KEIP/ KERP comparables analysis.

10/16/2018   B. Park                        2.8    Continued to ensure quality of KERP comparable analysis.

10/16/2018   B. Park                        2.7    Added additional companies to the KEIP comparable analysis.

10/16/2018   J. Schlant                     2.7    Prepared KEIP/KERP declaration.

10/16/2018   B. Park                        2.6    Edited KEIP comparable analysis.

10/16/2018   B. Park                        2.5    Incorporated edits to the draft Kearns Declaration.

10/16/2018   J. Schlant                     1.8    Researched KEIP/KERP comparables.


Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
          Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                      Desc
Date         Professional                 Main Document
                                         Hours              Page 101 of 384
                                                   Description

09. Employee Issues/KEIP

10/16/2018   B. Park                        1.7    Continued to ensure quality of KERP comparable analysis.

10/16/2018   D. Galfus                      1.6    Reviewed the KEIP/ KERP plan related documents.

10/16/2018   B. Park                        1.5    Continued to ensure quality of KERP comparable analysis.

10/16/2018   D. Galfus                      1.4    Edited the KEIP/ KERP plan documents.

10/16/2018   D. Galfus                      1.2    Reviewed KEIP/ KERP comparables.

10/16/2018   B. Park                        1.0    Continued to ensure quality of KERP comparable analysis.

10/16/2018   C. Kearns                      0.8    Reviewed updated analyses of comparable retention and incentive plans.

10/16/2018   B. Park                        0.5    Performed a quality control on KERP comparable analysis.

10/16/2018   C. Kearns                      0.5    Reviewed draft KEIP and KERP plans.

10/17/2018   J. Schlant                     2.9    Prepared data tables for KEIP/KERP declaration.

10/17/2018   J. Schlant                     2.9    Prepared KEIP/KERP declaration.

10/17/2018   B. Park                        2.0    Edited exhibits in Kearns Declaration pursuant to changes in proposed
                                                   terms.

10/17/2018   B. Park                        2.0    Edited exhibits in Kearns Declaration pursuant to senior professionals
                                                   comments.

10/17/2018   D. Galfus                      1.9    Revised the KEIP/ KERP program documents.

10/17/2018   J. Schlant                     1.8    Prepared KEIP/KERP comparables analysis.

10/17/2018   C. Kearns                      1.6    Drafted declaration on KEIP and KERP.

10/17/2018   C. Kearns                      1.5    Commented on draft plans for KEIP and KERP.

10/17/2018   D. Galfus                      1.4    Continued to revise KEIP documents.

10/17/2018   C. Kearns                      1.4    Reviewed draft diligence materials for DIP, UST, and Committee re:
                                                   proposed KEIP and KERP.

10/17/2018   D. Galfus                      1.2    Reviewed the latest draft of KEIP/ KERP documents from Counsel.

10/17/2018   B. Park                        1.0    Edited draft Kearns Declaration per senior professionals' comments.

10/17/2018   B. Park                        0.6    Edited excel files backing up all exhibits to Kearns KEIP/ KERP
                                                   declaration.



Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
          Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                    Desc
Date         Professional                 Main Document
                                         Hours              Page 102 of 384
                                                   Description

09. Employee Issues/KEIP

10/17/2018   C. Kearns                      0.4    Reviewed prior management incentive plan participation history.

10/17/2018   D. Galfus                      0.4    Reviewed the KEIP/ KERP program with Management.

10/18/2018   B. Park                        2.9    Ensured quality of form 990s compensation exhibit.

10/18/2018   J. Schlant                     2.9    Prepared KEIP/KERP declaration.

10/18/2018   D. Galfus                      2.1    Edited the KEIP/ KERP program documents.

10/18/2018   D. Galfus                      1.7    Analyzed the latest KEIP/ KERP program.

10/18/2018   J. Schlant                     1.6    Analyzed employee compensation matters related to KEIP and KERP
                                                   declaration.

10/18/2018   B. Park                        1.5    Continued to ensure quality of KERP comparable analysis.

10/18/2018   J. Schlant                     1.4    Prepared data tables for KEIP/KERP declaration.

10/18/2018   C. Kearns                      1.3    Drafted KEIP declaration.

10/18/2018   B. Park                        1.1    Reviewed draft of Kearns Declaration.

10/18/2018   B. Park                        1.0    Finalized form 990s compensation exhibit for Kearns KEIP declaration.

10/18/2018   C. Kearns                      0.5    Reviewed draft KEIP motion and provide comments.

10/18/2018   C. Kearns                      0.4    Met with R. Adcock re: status of KEIP/ KERP process.

10/18/2018   D. Galfus                      0.3    Participated in a discussion with Management re: KEIP/ KERP
                                                   document edits.

10/18/2018   C. Kearns                      0.2    Exchanged emails with Dentons team (S. Alberts) on KEIP related
                                                   issues.

10/19/2018   J. Schlant                     2.5    Prepared KEIP/KERP declaration.

10/19/2018   D. Galfus                      2.5    Revised the KEIP/ KERP program documents.

10/19/2018   J. Schlant                     1.8    Analyzed employee compensation matters related to KEIP and KERP
                                                   declaration.

10/19/2018   D. Galfus                      1.7    Analyzed the latest KEIP/ KERP program.

10/19/2018   C. Kearns                      1.2    Drafted KEIP declaration.

10/19/2018   D. Galfus                      1.1    Continued to revise the KEIP/ KERP program documents.



Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
          Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                      Desc
Date         Professional                 Main Document
                                         Hours              Page 103 of 384
                                                   Description

09. Employee Issues/KEIP

10/19/2018   C. Kearns                      0.8    Reviewed confidential employee MIP and severance information.

10/20/2018   J. Schlant                     2.9    Prepared KEIP/KERP declaration.

10/20/2018   B. Park                        2.8    Prepared additional exhibits for the Kearns Declaration.

10/20/2018   D. Galfus                      1.6    Edited the KEIP/ KERP program documents.

10/20/2018   B. Park                        0.5    Edited the Kearns KEIP/ KERP Declaration.

10/20/2018   C. Kearns                      0.5    Participated in conference call with R. Adcock, General Counsel, and
                                                   S. Alberts (Dentons) regarding status of KEIP/ KERP motion and steps
                                                   re: internal communication with employees once motion is filed.

10/20/2018   B. Park                        0.4    Continued to edit the Kearns KEIP/ KERP Declaration.

10/20/2018   C. Kearns                      0.4    Exchanged emails with Findley re: follow up on confidential
                                                   compensation study.

10/21/2018   J. Schlant                     2.9    Prepared KEIP/KERP declaration.

10/21/2018   P. Chadwick                    1.3    Participated in call with 2005 Bondholders (Mintz Levin - I. Hamell) to
                                                   review the draft KEIP/ KERP plan.

10/21/2018   D. Galfus                      0.7    Edited the KEIP/ KERP program documents.

10/21/2018   C. Kearns                      0.5    Commented on Dentons draft motion in support of proposed KEIP and
                                                   KERP.

10/22/2018   J. Schlant                     2.9    Prepared KEIP/KERP declaration.

10/22/2018   B. Park                        2.6    Edited KEIP/ KERP Kearns Declaration.

10/22/2018   D. Galfus                      2.5    Reviewed the various KEIP/ KERP program documents for filing.

10/22/2018   P. Chadwick                    0.5    Participated in meeting with UCC (FTI - N. Ganti; Milbank- D.
                                                   O'Donnell) regarding proposed KEIP/ KERP program.

10/22/2018   C. Kearns                      0.3    Reviewed redline to KEIP plan document to resolve comments from
                                                   secured lender.

10/22/2018   C. Kearns                      0.2    Updated draft declaration on KEIP and KERP.

10/23/2018   B. Park                        2.9    Edited Kearns KEIP/ KERP Declaration.

10/23/2018   B. Park                        2.8    Reviewed Kearns KEIP/ KERP Declaration.

10/23/2018   B. Park                        2.7    Incorporated Counsel's edits into Kearns KEIP/ KERP Declaration.



Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
          Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                       Desc
Date         Professional                 Main Document
                                         Hours              Page 104 of 384
                                                   Description

09. Employee Issues/KEIP

10/23/2018   D. Galfus                      2.7    Reviewed the KEIP/ KERP program documents for filing.

10/23/2018   D. Galfus                      1.7    Edited the final KEIP/ KERP program documents.

10/23/2018   D. Galfus                      1.5    Reviewed Kearns final declaration for filing with the KEIP/ KERP
                                                   motion.

10/23/2018   P. Chadwick                    1.1    Participated in meeting with UCC (FTI - N. Ganti; Milbank - D.
                                                   O'Donnell) regarding proposed KEIP/ KERP program.

10/23/2018   C. Kearns                      1.0    Finalized declaration in support of KEIP and KERP motion.

10/24/2018   J. Schlant                     0.4    Performed research related to KEIP/KERP Declaration.

10/25/2018   N. Haslun                      0.7    Held call with Management (J. Si) to review status of completion of
                                                   wage motion cap analysis.

10/26/2018   N. Haslun                      2.6    Analyzed final wages order as compared to interim wages order.

10/26/2018   N. Haslun                      2.1    Updated tracker for changes made in the final wages order.

10/26/2018   D. Galfus                      1.8    Developed a plan to address open KEIP issues.

10/26/2018   N. Haslun                      0.8    Participated in call with Management (S. Sharer, J. Si) to review next
                                                   steps with respect to compliance with the final wage order.

10/26/2018   C. Kearns                      0.2    Emailed with Dentons re: UST requests for additional information on
                                                   KEIP and KERP.

10/27/2018   D. Galfus                      2.6    Prepared analysis to address open matters related to the KEIP program.

10/27/2018   D. Galfus                      1.5    Edited analysis related to the KEIP/ KERP program based on
                                                   comments from the Debtors and Counsel.

10/27/2018   J. Schlant                     1.2    Prepared KEIP/KERP supplemental information presentation.

10/28/2018   D. Galfus                      2.6    Prepared presentation of supplemental KEIP and KERP data for
                                                   Counsel.

10/28/2018   J. Schlant                     1.2    Prepared KEIP/KERP supplemental information presentation.

10/28/2018   D. Galfus                      0.9    Edited presentation of the supplemental KEIP/ KERP program
                                                   information.

10/29/2018   J. Schlant                     2.8    Analyzed KEIP payout scenarios.

10/29/2018   P. Chadwick                    2.8    Prepared presentation to US Trustee regarding KEIP/ KERP plans.

10/29/2018   J. Schlant                     2.7    Prepared memo related to KEIP payout scenarios.


Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
          Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                     Desc
Date         Professional                 Main Document
                                         Hours              Page 105 of 384
                                                   Description

09. Employee Issues/KEIP

10/29/2018   J. Schlant                     0.9    Prepared KEIP/KERP supplemental information presentation.

10/29/2018   D. Galfus                      0.8    Prepared supplemental KEIP/ KERP program information.

10/29/2018   C. Kearns                      0.5    Responded to Committee asks for revisions to KEIP and KERP.

10/29/2018   C. Kearns                      0.3    Reviewed summary of possible response to UST re: the proposed KEIP
                                                   and KERP.

10/29/2018   C. Kearns                      0.2    Emailed with Dentons (S. Alberts) and Management team regarding
                                                   UST requests for additional information on KEIP and KERP.

10/30/2018   D. Galfus                      2.9    Prepared supplemental information related to the KEIP and KERP
                                                   motions.

10/30/2018   P. Chadwick                    1.6    Reviewed presentation to US Trustee responding to KEIP Motion
                                                   diligence requests.

10/30/2018   J. Schlant                     1.5    Prepared memo related to KEIP payout scenarios.

10/30/2018   D. Galfus                      1.4    Prepared analysis re: certain KEIP and KERP metrics.

10/30/2018   P. Chadwick                    0.8    Met with Management to finalize KEIP/ KERP presentation to UST.

10/30/2018   C. Kearns                      0.6    Reviewed draft responses to UST request for additional information
                                                   regarding construct of proposed KEIP and KERP plans.

10/31/2018   J. Schlant                     2.7    Processed changes to KEIP/KERP supplemental information
                                                   presentation.

10/31/2018   P. Chadwick                    1.8    Reviewed presentation to US Trustee responding to KEIP Motion
                                                   diligence requests.

10/31/2018   D. Galfus                      1.7    Updated analysis of certain KEIP and KERP program metrics.

10/31/2018   D. Galfus                      1.6    Analyzed the Debtors' employee caps analysis.

10/31/2018   D. Galfus                      1.5    Participated in a meeting with Management (R. Adcock) and Counsel
                                                   (S. Alberts) re: the KEIP and KERP program.

10/31/2018   D. Galfus                      1.3    Participated in a follow up meeting with Management and Counsel (S.
                                                   Alberts) re: the employee caps analysis.

10/31/2018   D. Galfus                      1.2    Edited BRG's presentation on the KEIP and KERP supplemental data.

10/31/2018   J. Schlant                     0.8    Prepared memo related to KEIP payout scenarios.

10/31/2018   P. Chadwick                    0.5    Met with Management to finalize KEIP/ KERP presentation to UST.




Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                     Desc
Date          Professional                Main Document
                                         Hours              Page 106 of 384
                                                   Description

09. Employee Issues/KEIP

10/31/2018    D. Galfus                     0.5    Participated in a meeting with Management and Counsel (S. Alberts)
                                                   re: the employee caps analysis.

10/31/2018    C. Kearns                     0.3    Reviewed final version of supplemental material for the UST re:
                                                   proposed KEIP and KERP plans.

11/1/2018     N. Haslun                     2.3    Analyzed payroll data in regards to the final wage order.

11/1/2018     P. Chadwick                   1.3    Participated in meeting to review schedule of 7,500 employees pre
                                                   petition wages and benefits claims.

11/1/2018     D. Galfus                     0.7    Met with R. Adcock re: KEIP and KERP program and other case
                                                   matters.

11/1/2018     P. Chadwick                   0.6    Participated in meeting with US Trustee regarding diligence of
                                                   KEIP/KERP motion.

11/1/2018     D. Galfus                     0.4    Met with the UST and Counsel to discuss KEIP and KERP program
                                                   and other case matters.

11/1/2018     C. Kearns                     0.3    Participated by phone re: meeting with the UST regarding KEIP and
                                                   KERP supplemental information.

11/2/2018     N. Haslun                     2.7    Analyzed actual payroll and benefits data compared to requirements of
                                                   the wages motion.

11/2/2018     N. Haslun                     2.5    Continued to analyze actual payroll and benefits data compared to
                                                   requirements of the wages motion.

11/2/2018     D. Galfus                     0.6    Reviewed the status of employee programs.

11/3/2018     D. Galfus                     0.6    Reviewed memo on status of employee programs v first day orders.

11/5/2018     B. Park                       2.9    Prepared severance and PTO analysis.

11/5/2018     N. Haslun                     2.7    Analyzed payroll data in connection with the Final Wages Order.

11/5/2018     P. Chadwick                   1.9    Prepared memorandum on prepetition wages paid to employees by cap
                                                   defined in wages order.

11/5/2018     P. Chadwick                   1.7    Prepared revised analysis on payments made on prepetition wages by
                                                   employee versus statutory cap.

11/5/2018     D. Galfus                     0.8    Reviewed the employee caps memo.

11/5/2018     N. Haslun                     0.5    Analyzed data provided with respect to tuition reimbursements and
                                                   drafted email to Counsel (S. Alberts) regarding same.

11/5/2018     B. Park                       0.5    Discussed with T. Wiese (VMF) employee severance obligations.



Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                        Desc
Date          Professional                Main Document
                                         Hours              Page 107 of 384
                                                   Description

09. Employee Issues/KEIP

11/5/2018     P. Chadwick                   0.5    Participated in call with Dentons (S. Alberts) regarding analysis of
                                                   prepetition wages paid versus ordered caps.

11/5/2018     D. Galfus                     0.4    Developed an approval process for employee payments.

11/5/2018     N. Haslun                     0.4    Held call with Management (J. Si) and Counsel (S. Alberts) regarding
                                                   compliance with the final Wages Order.

11/6/2018     N. Haslun                     2.8    Analyzed payroll data in regards to wages motion compliance.

11/6/2018     P. Chadwick                   1.8    Prepared revised analysis of payments prepetition wages on a by
                                                   employee basis for review by Dentons.

11/6/2018     D. Galfus                     0.6    Reviewed employee payment obligations subject to statutory
                                                   limitations.

11/6/2018     B. Park                       0.4    Reviewed severance policy received for impact on employee
                                                   obligations.

11/7/2018     N. Haslun                     2.7    Drafted memo to Management regarding wages motion compliance.

11/7/2018     N. Haslun                     2.1    Continued to draft memo to Management regarding wages motion
                                                   compliance.

11/7/2018     D. Galfus                     0.6    Reviewed the updated wages memo re: statutory caps.

11/7/2018     N. Haslun                     0.5    Participated in call with Management (A. Fierro-Peretti, A. Napolitano,
                                                   M. Chavira) regarding inclusion of cumulative activity in the MOR
                                                   going forward.

11/8/2018     N. Haslun                     2.5    Updated analysis of compliance with wages motion based on comments
                                                   received.

11/8/2018     J. Schlant                    1.6    Analyzed employee costs for waterfall worksheet.

11/8/2018     D. Galfus                     0.7    Participated in call with Counsel and Management re: the employee
                                                   wages.

11/9/2018     D. Galfus                     1.6    Analyzed the employee obligations data.

11/9/2018     D. Galfus                     1.5    Analyzed potential severance claims.

11/9/2018     N. Haslun                     0.7    Drafted email to Counsel (S. Alberts) regarding next steps with respect
                                                   to wages motion analysis.

11/12/2018    C. Kearns                     0.3    Reviewed preliminary findings by the Court re: the KEIP and KERP
                                                   motions and related emails with Dentons' team.

11/13/2018    D. Galfus                     0.9    Analyzed payroll matters for the Debtors' operations.



Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                           Desc
Date          Professional                Main Document
                                         Hours              Page 108 of 384
                                                   Description

09. Employee Issues/KEIP

11/14/2018    B. Park                       2.6    Prepared severance and PTO analysis.

11/21/2018    D. Galfus                     0.8    Analyzed employment related obligations for the Debtors.

11/29/2018    N. Haslun                     1.0    Prepared analysis supporting payment of tuition reimbursements going
                                                   forward.

12/3/2018     D. Galfus                     0.5    Participated in a call with J. Si, Verity re: various employment
                                                   obligations.

12/4/2018     N. Haslun                     2.6    Analyzed updated data prepared in connection with the Wages Order.

12/4/2018     N. Haslun                     2.5    Continued to draft memo summarizing data prepared in regards to the
                                                   Wages Order.

12/4/2018     N. Haslun                     2.1    Drafted memo summarizing data prepared in regards to the Wages
                                                   Order.

12/4/2018     N. Haslun                     1.4    Continued to analyze updated data prepared in connection with the
                                                   Wages Order.

12/4/2018     D. Galfus                     0.9    Analyzed employee obligations for the Debtors.

12/4/2018     D. Galfus                     0.3    Evaluated wage matters related to the prepetition period.

12/5/2018     N. Haslun                     2.4    Edited report on compliance with Wages order.

12/5/2018     D. Galfus                     0.9    Analyzed employee related matters including certain reporting thereof.

12/6/2018     J. Schlant                    2.2    Analyzed KEIP-KERP final motion.

12/6/2018     N. Haslun                     1.6    Edited report on wage order compliance.

12/6/2018     D. Galfus                     1.2    Edited correspondence directed to participants in the KEIP and KERP
                                                   plans.

12/6/2018     D. Galfus                     0.8    Reviewed employee compensation related matters including certain
                                                   reporting matters.

12/6/2018     C. Kearns                     0.2    Reviewed and commented on draft letters to KEIP and KERP
                                                   participants.

12/10/2018    D. Galfus                     1.4    Evaluated potential severance obligations for the Debtors.

12/10/2018    D. Galfus                     0.3    Held call with S. Alberts re: employee obligations.

12/11/2018    D. Galfus                     1.5    Prepared information for the individual participant packages related to
                                                   the KEIP and KERP plans.



Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                       Desc
Date          Professional                Main Document
                                         Hours              Page 109 of 384
                                                   Description

09. Employee Issues/KEIP

12/11/2018    D. Galfus                     1.4    Evaluated issues related to employment obligations for the Debtors'
                                                   operations.

12/12/2018    D. Galfus                     0.6    Evaluated the potential employee obligations for the prepetition period.

12/12/2018    D. Galfus                     0.5    Held call with J. Si re: employee obligations.

12/12/2018    C. Kearns                     0.5    Reviewed status of union discussions and potential ramifications.

12/12/2018    D. Galfus                     0.3    Held call with S. Alberts, Dentons re: employee obligations and other
                                                   case matters.

12/13/2018    B. Park                       2.2    Continued to analyze VMF employee data.

12/13/2018    B. Park                       2.1    Analyzed VMF employee data.

12/13/2018    D. Galfus                     2.1    Evaluated the latest employee obligation data from the Debtors.

12/14/2018    D. Galfus                     0.8    Analyzed the latest employee obligation data from the Debtors.

12/17/2018    C. Kearns                     0.2    Reviewed status of union discussions re: Santa Clara sale.

12/18/2018    D. Galfus                     0.4    Reviewed issues related to employment matters.

12/19/2018    B. Park                       2.9    Analyzed VMF corporate employee data.

12/19/2018    B. Park                       2.8    Continued to analyze VMF corporate employee data.

12/19/2018    B. Park                       2.7    Continued to analyze VMF corporate employee data.

12/28/2018    B. Park                       1.5    Analyzed health insurance reimbursement for certain doctors.

Task Code Total Hours                     382.8

10. Recovery/SubCon/Lien Analysis

8/31/2018     K. Beard                      1.0    Listed proposed assumptions for a waterfall model.

9/2/2018      K. Beard                      2.9    Updated assumptions in the waterfall model.

9/2/2018      K. Beard                      1.2    Continued to update assumptions in the waterfall model.

9/7/2018      K. Beard                      0.4    Updated assumptions in the waterfall model.

9/7/2018      J. Schlant                    0.2    Prepared DIP-related cash flow model for inclusion in waterfall model.

9/8/2018      K. Beard                      2.9    Analyzed bids in the waterfall model.



Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                        Desc
Date          Professional                Main Document
                                         Hours              Page 110 of 384
                                                   Description

10. Recovery/SubCon/Lien Analysis

9/8/2018      K. Beard                      2.9    Continued to analyze bids in the waterfall model.

9/8/2018      K. Beard                      1.2    Continued to analyze bids in the waterfall model.

10/6/2018     K. Beard                      2.9    Updated the internal waterfall model to incorporate new assumptions.

10/6/2018     K. Beard                      2.1    Continued to update the internal waterfall model to incorporate new
                                                   assumptions.

10/7/2018     K. Beard                      2.9    Updated the internal waterfall model to incorporate new assumptions.

10/7/2018     K. Beard                      0.6    Continued to update the internal waterfall model to incorporate new
                                                   assumptions.

10/8/2018     K. Beard                      2.9    Continued to draft a presentation estimating the waterfall impact of the
                                                   filed APA.

10/8/2018     K. Beard                      2.9    Drafted a presentation estimating the waterfall impact of the filed APA.

10/8/2018     K. Beard                      2.6    Continued to draft a presentation estimating the waterfall impact of the
                                                   filed APA.

10/8/2018     K. Beard                      0.7    Continued to draft a presentation estimating the waterfall impact of the
                                                   filed APA.

10/8/2018     C. Kearns                     0.5    Reviewed draft presentation to Board on recovery waterfall.

10/9/2018     J. Vizzini                    2.2    Analyzed transaction proceeds analysis.

10/9/2018     C. Kearns                     0.8    Reviewed draft illustrative waterfall analysis requested by Counsel.

10/10/2018    J. Vizzini                    1.8    Reviewed updated sales proceeds analysis for distribution to creditor
                                                   groups.

10/10/2018    J. Vizzini                    0.8    Reviewed detail for QAF payments supporting sales proceeds analysis.

10/11/2018    J. Vizzini                    1.3    Performed further review of sales proceeds analysis and supporting
                                                   details.

10/11/2018    J. Vizzini                    1.1    Prepared preliminary draft outline for eventual wind down analysis.

10/11/2018    K. Beard                      0.4    Summarized additions to the court docket.

10/18/2018    J. Schlant                    2.0    Updated DIP Model for use in waterfall model.

10/20/2018    K. Beard                      1.4    Calculated savings generated by closing hospital sales early.

10/21/2018    J. Schlant                    2.9    Updated DIP Model for use in waterfall model.



Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
          Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                          Desc
Date         Professional                 Main Document
                                         Hours              Page 111 of 384
                                                   Description

10. Recovery/SubCon/Lien Analysis

10/29/2018   J. Schlant                     1.6    Updated DIP Model for use in waterfall model.

10/29/2018   C. Kearns                      1.2    Reviewed preliminary analyses of potential value for remaining
                                                   medical centers and facilities.

10/31/2018   J. Schlant                     1.6    Updated DIP Model for use in waterfall model.

11/13/2018   B. Park                        2.5    Prepared exhibits for wind-down presentation.

11/13/2018   B. Park                        1.5    Analyzed employee obligations for certain wind down scenarios.

11/16/2018   K. Beard                       2.9    Updated assumptions in the waterfall model.

11/16/2018   J. Schlant                     1.7    Analyzed DIP Budget for use in waterfall.

11/16/2018   K. Beard                       0.6    Continued to update assumptions in the waterfall model.

11/17/2018   K. Beard                       2.9    Continued to update assumptions in the waterfall model.

11/17/2018   K. Beard                       2.9    Updated assumptions in the waterfall model.

11/17/2018   K. Beard                       0.9    Continued to update assumptions in the waterfall model.

11/17/2018   J. Schlant                     0.6    Analyzed DIP Budget for use in waterfall.

11/18/2018   K. Beard                       2.9    Updated assumptions in the waterfall model.

11/18/2018   K. Beard                       2.5    Continued to update assumptions in the waterfall model.

11/18/2018   J. Vizzini                     2.3    Reviewed draft of waterfall analysis presentation.

11/18/2018   J. Schlant                     1.4    Analyzed DIP Budget for use in waterfall.

11/18/2018   J. Vizzini                     1.3    Edited draft waterfall analysis presentation.

11/19/2018   K. Beard                       2.9    Continued to update assumptions in the waterfall model.

11/19/2018   K. Beard                       2.9    Updated assumptions in the waterfall model.

11/19/2018   K. Beard                       2.4    Continued to update assumptions in the waterfall model.

11/19/2018   J. Vizzini                     1.0    Reviewed further draft of waterfall analysis presentation.

11/19/2018   J. Vizzini                     0.8    Participated in call to discuss revised waterfall presentation.

11/19/2018   J. Vizzini                     0.6    Reviewed further updated waterfall recovery analysis.



Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                        Desc
Date          Professional                Main Document
                                         Hours              Page 112 of 384
                                                   Description

10. Recovery/SubCon/Lien Analysis

11/20/2018    K. Beard                      2.9    Updated assumptions in the waterfall model.

11/20/2018    K. Beard                      2.8    Continued to update assumptions in the waterfall model.

11/20/2018    D. Galfus                     1.6    Prepared preliminary waterfall modeling for the Debtors.

11/20/2018    D. Galfus                     0.9    Analyzed the Debtors' secured debt obligations impact on recovery
                                                   modeling.

11/27/2018    K. Beard                      2.9    Updated assumptions in the waterfall model.

11/27/2018    J. Schlant                    1.4    Prepared debt stack related to waterfall model.

11/27/2018    K. Beard                      0.3    Incorporated changes in assumptions in the waterfall model.

11/28/2018    K. Beard                      2.9    Continued to update assumptions in the waterfall model.

11/28/2018    K. Beard                      2.9    Continued to update assumptions in the waterfall model.

11/28/2018    B. Park                       2.9    Prepared economic analysis for certain wind-down proposals.

11/28/2018    K. Beard                      2.5    Continued to update assumptions in the waterfall model.

11/28/2018    K. Beard                      1.9    Updated assumptions in the waterfall model.

11/29/2018    K. Beard                      2.9    Updated assumptions in the waterfall model.

11/29/2018    B. Park                       2.6    Prepared economic analysis re: a certain wind-down proposal.

11/29/2018    K. Beard                      2.0    Continued to update assumptions in the waterfall model.

12/1/2018     K. Beard                      1.4    Updated assumptions in the waterfall model per the latest budget and
                                                   claim estimates.

12/2/2018     K. Beard                      2.9    Updated assumptions in the waterfall model per the latest budget and
                                                   claim estimates.

12/2/2018     K. Beard                      2.9    Updated assumptions in the waterfall model per the latest
                                                   correspondence with potential bidders.

12/2/2018     P. Chadwick                   2.6    Prepared analysis of net proceeds available to pay secured creditors
                                                   based upon the latest asset purchase agreement with a potential buyer
                                                   for all remaining assets.

12/2/2018     K. Beard                      0.8    Continued to update assumptions in the waterfall model per the latest
                                                   correspondence with potential bidders.

12/2/2018     D. Galfus                     0.7    Evaluated recoveries under various scenarios for the Debtors.



Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                        Desc
Date          Professional                Main Document
                                         Hours              Page 113 of 384
                                                   Description

10. Recovery/SubCon/Lien Analysis

12/3/2018     K. Beard                      2.9    Continued to draft a presentation estimating creditor recoveries per the
                                                   latest correspondence with potential bidders.

12/3/2018     K. Beard                      2.9    Drafted a presentation estimating creditor recoveries per the latest
                                                   correspondence with potential bidders.

12/3/2018     K. Beard                      2.9    Updated assumptions in the waterfall model per the latest
                                                   correspondence with potential bidders.

12/3/2018     P. Chadwick                   2.6    Prepared analysis of net proceeds available to pay secured creditors
                                                   based upon the latest asset purchase agreement with a potential buyer
                                                   for all remaining assets.

12/3/2018     K. Beard                      1.9    Continued to draft a presentation estimating creditor recoveries per the
                                                   latest correspondence with potential bidders.

12/3/2018     P. Chadwick                   1.6    Reviewed secured claim payment ability of latest APA from potential
                                                   buyer of all remaining assets.

12/3/2018     D. Galfus                     1.4    Analyzed hypothetical recovery models for Counsel.

12/4/2018     P. Chadwick                   1.8    Prepared analysis of net proceeds available to pay secured creditors
                                                   based upon the latest asset purchase agreement with a potential buyer
                                                   for all remaining assets.

12/4/2018     P. Chadwick                   1.2    Continued preparing analysis of net proceeds available to pay secured
                                                   creditors based upon the latest asset purchase agreement with a
                                                   potential buyer for all remaining assets.

12/5/2018     P. Chadwick                   1.8    Prepared analysis of net proceeds available to pay secured creditors
                                                   based upon the latest asset purchase agreement with a potential buyer
                                                   for all remaining assets.

12/5/2018     P. Chadwick                   1.2    Continued to prepare analysis of net proceeds available to pay secured
                                                   creditors based upon the latest asset purchase agreement with a
                                                   potential buyer for all remaining assets.

12/6/2018     P. Chadwick                   2.3    Prepared analysis of net proceeds available to pay secured creditors
                                                   based upon the latest asset purchase agreement with a potential buyer
                                                   for all remaining assets.

12/6/2018     P. Chadwick                   1.7    Continued preparing analysis of net proceeds available to pay secured
                                                   creditors based upon the latest asset purchase agreement with a
                                                   potential buyer for all remaining assets.

12/7/2018     P. Chadwick                   2.7    Prepared analysis of net proceeds available to pay secured creditors
                                                   based upon the latest asset purchase agreement with a potential buyer
                                                   for all remaining assets.

12/7/2018     K. Beard                      1.8    Updated assumptions in the waterfall model.




Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                      Desc
Date          Professional                Main Document
                                         Hours              Page 114 of 384
                                                   Description

10. Recovery/SubCon/Lien Analysis

12/8/2018     P. Chadwick                   2.2    Prepared analysis of net proceeds available to pay secured creditors
                                                   based upon the latest asset purchase agreement with a potential buyer
                                                   for all remaining assets.

12/8/2018     K. Beard                      1.7    Estimated recoveries for creditors per the latest communication with
                                                   potential bidders.

12/10/2018    K. Beard                      2.9    Estimated recoveries for creditors per the latest communication with
                                                   potential bidders.

12/10/2018    P. Chadwick                   1.6    Prepared analysis of net proceeds available to pay secured creditors
                                                   based upon the latest asset purchase agreement with a potential buyer
                                                   for all remaining assets.

12/10/2018    D. Galfus                     0.6    Analyzed various unsecured claims for the recovery model.

12/11/2018    K. Beard                      1.3    Updated assumptions in the waterfall model.

12/12/2018    K. Beard                      2.7    Updated assumptions in the waterfall model per latest proposed bid.

12/12/2018    P. Chadwick                   1.7    Prepared analysis of net proceeds available to pay secured creditors
                                                   based upon the latest asset purchase agreement with a potential buyer
                                                   for all remaining assets.

12/13/2018    K. Beard                      2.3    Drafted a presentation detailing proposed hospital bid comparisons.

12/13/2018    P. Chadwick                   0.8    Prepared analysis of net proceeds available to pay secured creditors
                                                   based upon the latest asset purchase agreement with a potential buyer
                                                   for all remaining assets.

12/14/2018    K. Beard                      2.0    Drafted a presentation detailing proposed hospital bid comparison
                                                   analysis.

12/14/2018    P. Chadwick                   0.8    Prepared analysis of net proceeds available to pay secured creditors
                                                   based upon the latest asset purchase agreement with a potential buyer
                                                   for all remaining assets.

12/15/2018    P. Chadwick                   0.9    Prepared analysis of net proceeds available to pay secured creditors
                                                   based upon the latest asset purchase agreement with a potential buyer
                                                   for all remaining assets.

12/17/2018    B. Park                       1.2    Prepared a list of VMF assets at a certain physician group.

12/19/2018    D. Galfus                     0.9    Reviewed recovery results under various hypothetical scenarios.

12/21/2018    D. Galfus                     1.4    Analyzed recovery models under certain hypothetical scenarios.

12/26/2018    K. Beard                      2.8    Updated waterfall model to reflect the latest proposed bid.

12/26/2018    D. Galfus                     0.4    Analyzed the latest recovery modeling prepared by BRG.


Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                       Desc
Date          Professional                Main Document
                                         Hours              Page 115 of 384
                                                   Description

10. Recovery/SubCon/Lien Analysis

12/27/2018    K. Beard                      2.5    Prepared a presentation illustrating impact on creditors from proposed
                                                   hospital bids.

12/27/2018    B. Park                       1.0    Analyzed reconciliations received from the VMF accounting team
                                                   (deposits and long term employee receivables).

12/28/2018    K. Beard                      2.9    Prepared a presentation illustrating waterfall of value from proposed
                                                   hospital bids.

12/28/2018    K. Beard                      2.5    Continued to prepare a presentation illustrating impact on creditors
                                                   proposed hospital bids.

12/31/2018    K. Beard                      2.7    Prepared a presentation estimating recoveries generated by currently
                                                   proposed hospital bids.

Task Code Total Hours                     202.6

11. Claim Analysis/Accounting

9/7/2018      F. Stevens                    0.5    Participated in a call with J. Huebner and G. Russo re: various proof of
                                                   claims processes.

9/7/2018      F. Stevens                    0.5    Reviewed email re: ALL Care medical group IBNR calculation.

9/7/2018      F. Stevens                    0.3    Emailed with accounting, PFS, M Schweitzer re: LA Care cap matters.

9/7/2018      F. Stevens                    0.3    Reviewed documents from R Adcock re: Seoul medical group and
                                                   Central health plan.

9/7/2018      F. Stevens                    0.2    Held call with M. Schweitzer re: health plan communication.

9/9/2018      N. Haslun                     0.7    Participated in call with Counsel (S. Maizel, T. Moyron) to discuss
                                                   priority of certain claims.

9/12/2018     F. Stevens                    0.7    Reviewed underpayment analysis prepared from PFS data re:
                                                   quantification of health plan underpayments to Debtors.

9/12/2018     F. Stevens                    0.1    Discussed with Sumer accounting re: CMS overpayments.

9/12/2018     F. Stevens                    0.1    Requested PFS data file re: CMS overpayments.

9/20/2018     N. Haslun                     0.7    Participated in call with Management (J. Si, A. Brown) to review
                                                   payroll to be run related to a union settlement.

9/22/2018     P. Chadwick                   1.0    Participated in call with Verity finance team regarding prepetition
                                                   claims administered by a third party claims administrator.

9/25/2018     P. Chadwick                   0.8    Participated in call with Verity Medical Foundation regarding claims
                                                   processing.




Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                        Desc
Date          Professional                Main Document
                                         Hours              Page 116 of 384
                                                   Description

11. Claim Analysis/Accounting

10/1/2018     N. Haslun                     0.6    Held call with Management (N. Coppinger, N. Nguyen) to discuss
                                                   supporting data for insurance and patient overpayments.

10/1/2018     N. Haslun                     0.5    Held call with Counsel (K. Keen) to discuss schedule of insurance and
                                                   patient overpayments.

10/5/2018     J. Emerson                    1.8    Prepared analysis of potential secured claims based on UCC-1 filings.

10/5/2018     J. Emerson                    0.9    Continued to prepare analysis of potential secured claims based on
                                                   UCC-1 filings.

10/6/2018     J. Emerson                    2.1    Revised analysis of potential secured claims.

10/6/2018     J. Emerson                    1.4    Continued to revise analysis of potential secured claims.

10/8/2018     N. Haslun                     1.1    Participated in update call with Management (S. Sharrer) and Counsel
                                                   (S. Alberts) to review next steps with respect to a benefit plan vendors
                                                   claims.

10/9/2018     N. Haslun                     1.5    Analyzed union CBA in regards to scheduling a claim regarding
                                                   prepetition compensation due pursuant to the CBA terms.

10/11/2018    B. Park                       1.7    Compiled creditor addresses for noticing.

10/17/2018    J. Emerson                    2.5    Prepared detailed analysis of Quality Assurance Fee amounts as of the
                                                   Petition Date.

10/23/2018    J. Huebner                    0.5    Developed claims data field request.

10/24/2018    J. Emerson                    2.9    Continued to prepare analysis of patient refunds claims to determine
                                                   amount and number for inclusion in motion.

10/24/2018    J. Emerson                    2.9    Prepared analysis of patient refunds claims to determine amount and
                                                   number for inclusion in motion.

10/24/2018    J. Emerson                    2.6    Continued to prepare analysis of patient refunds claims to determine
                                                   amount and number for inclusion in motion.

10/24/2018    N. Haslun                     1.8    Developed work plan for analysis needed for patient refund motion
                                                   being prepared by Counsel.

10/24/2018    D. Galfus                     1.6    Reviewed patient refund claims in order to develop a strategy for their
                                                   disposition.

10/24/2018    C. Kearns                     0.2    Reviewed issues re: patient refunds.

10/25/2018    C. Kearns                     0.2    Reviewed status of patient reimbursement motion.

10/26/2018    P. Chadwick                   0.8    Participated in call with St. Vincent IPA regarding potential settlement
                                                   of claims.


Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                         Desc
Date          Professional                Main Document
                                         Hours              Page 117 of 384
                                                   Description

11. Claim Analysis/Accounting

10/26/2018    P. Chadwick                   0.7    Participated in call with Debtors regarding St. Vincent IPA claims.

10/26/2018    D. Galfus                     0.4    Developed action plan for patient refund claims.

10/30/2018    D. Galfus                     0.5    Participated in a call re: patient refund claims.

11/1/2018     J. Vizzini                    1.4    Held discussion with R. Dino of SLRH A/P regarding claim/ contract
                                                   discrepancies.

11/1/2018     J. Emerson                    0.9    Edited outline of cure notice process.

11/1/2018     D. Galfus                     0.7    Analyzed the status of the patient refund accounting.

11/1/2018     J. Vizzini                    0.5    Reviewed working draft of SLRH cure notice exhibit.

11/1/2018     J. Vizzini                    0.3    Held discussion with in-house Counsel to discuss cure notice issues.

11/2/2018     J. Emerson                    2.4    Prepared analysis of Schedule F detail for certain insurance companies
                                                   related to cure notice.

11/6/2018     N. Haslun                     2.6    Analyzed potential vendor claims.

11/6/2018     J. Vizzini                    0.6    Developed cure claim reconciliation process.

11/7/2018     J. Emerson                    2.9    Prepared draft estimated cure cost for the Santa Clara Assets.

11/7/2018     D. Chang                      1.5    Analyzed claims data for St. Vincent and St. Francis.

11/7/2018     J. Schlant                    0.8    Evaluated potential preference claims.

11/7/2018     D. Galfus                     0.5    Evaluated the draft motion on patient refunds.

11/7/2018     J. Vizzini                    0.4    Held discussion with E. Paul regarding Verity/ OCH/ SLRH leases and
                                                   relative to cure notice.

11/7/2018     J. Vizzini                    0.4    Reviewed edits to cure notice.

11/8/2018     D. Chang                      1.7    Prepared files related to LA Care claims data for St. Vincent and St.
                                                   Francis.

11/8/2018     D. Galfus                     1.5    Analyzed the patient refund accounting underlying the claims.

11/9/2018     J. Emerson                    2.4    Revised cure schedules to reflect new information.

11/9/2018     D. Galfus                     0.8    Reviewed the patient refund claims data.

11/9/2018     D. Galfus                     0.7    Reviewed certain vendor claims.



Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                         Desc
Date          Professional                Main Document
                                         Hours              Page 118 of 384
                                                   Description

11. Claim Analysis/Accounting

11/9/2018     D. Galfus                     0.5    Participated in a call with Management and Counsel re: pension matters.

11/9/2018     D. Galfus                     0.4    Participated in a call with Counsel (C. Montgomery) re: certain vendor
                                                   matters.

11/10/2018    J. Vizzini                    1.1    Reviewed further draft of cure notice exhibits for Santa Clara cure
                                                   notice.

11/10/2018    J. Vizzini                    0.2    Reviewed draft cure notice prepared by Dentons.

11/12/2018    J. Emerson                    2.9    Revised cure schedules to reflect updated information.

11/13/2018    J. Emerson                    1.6    Prepared claims/ lease detail for certain vendors re: cure reconciliation.

11/13/2018    D. Galfus                     1.3    Analyzed a vendor contract for matters in dispute.

11/13/2018    K. Parker                     0.8    Developed claims look up tool.

11/13/2018    M. Moschel                    0.8    Developed claims look up tool.

11/13/2018    J. Huebner                    0.8    Developed claims look up tool.

11/13/2018    P. Pozzi                      0.8    Developed claims look up tool.

11/13/2018    D. Galfus                     0.5    Reviewed claims related to patient refunds.

11/14/2018    P. Pozzi                      0.5    Developed claims look up tool.

11/14/2018    D. Galfus                     0.5    Held call with Counsel (C. Montgomery) on vendor matters.

11/15/2018    K. Beard                      1.5    Updated assumptions in the waterfall model.

11/15/2018    D. Galfus                     0.5    Held call with Financial Management re: vendor matters.

11/15/2018    P. Pozzi                      0.3    Developed claims look up tool.

11/15/2018    M. Moschel                    0.3    Developed claims look up tool.

11/15/2018    D. Galfus                     0.3    Held call with Counsel (C. Montgomery) on vendor matters.

11/16/2018    D. Chang                      2.0    Prepared files related to LA Care claims data for St. Vincent and St.
                                                   Francis.

11/16/2018    D. Galfus                     0.7    Reviewed certain information related to vendor claim matters.

11/26/2018    J. Emerson                    1.1    Continued to prepare claims/ lease detail for certain vendors re: cure
                                                   reconciliation.



Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                         Desc
Date          Professional                Main Document
                                         Hours              Page 119 of 384
                                                   Description

11. Claim Analysis/Accounting

11/27/2018    J. Emerson                    2.6    Prepared claims/ lease detail for certain vendors re: cure reconciliation.

11/27/2018    J. Emerson                    1.9    Continued to prepare claims/ lease detail for certain vendors re: cure
                                                   reconciliation.

11/27/2018    J. Vizzini                    0.2    Reviewed email correspondence related to Kforce pre-petition and post-
                                                   petition claims.

11/29/2018    P. Chadwick                   2.8    Prepared revised proceeds analysis based upon revised purchase
                                                   agreement for certain hospitals.

12/1/2018     D. Galfus                     0.6    Reviewed the secured debt summary.

12/1/2018     D. Galfus                     0.4    Evaluated the latest unsecured claims data.

12/3/2018     D. Galfus                     0.6    Evaluated the unsecured claims pool for the recovery model.

12/4/2018     J. Emerson                    2.4    Prepared analysis of Schedule F detail for certain vendors related to
                                                   cure notice.

12/5/2018     J. Emerson                    2.5    Prepared analysis of Schedule F detail for certain vendors related to
                                                   cure notice.

12/5/2018     P. Chadwick                   2.2    Reviewed latest asset purchase agreement from potential buyer of all
                                                   remaining assets for ability to pay all secured claims.

12/5/2018     D. Galfus                     0.6    Reviewed operational matters related to patient refunds.

12/5/2018     D. Galfus                     0.4    Reviewed the status of real estate tax matters.

12/6/2018     J. Emerson                    2.0    Prepared analysis of claims as of 12/5 in preparation of cure schedules.

12/6/2018     J. Emerson                    1.1    Prepared analysis of Schedule F detail for various vendors related to
                                                   cure notice objections.

12/6/2018     D. Chang                      1.0    Collected Conifer claims data for BRG analysis and organization of
                                                   MSO historical claims.

12/7/2018     J. Emerson                    2.6    Continued to prepare analysis of claims as of 12/5 in preparation of
                                                   cure schedules.

12/7/2018     J. Emerson                    2.4    Continued to prepare analysis of claims as of 12/5 in preparation of
                                                   cure schedules.

12/7/2018     J. Emerson                    1.0    Prepared analysis of vendor claims related to cure notice objections.

12/7/2018     J. Huebner                    0.7    Reviewed data validations of Conifer claims data to assess
                                                   completeness.

12/7/2018     P. Pozzi                      0.6    Loaded Conifer claims data.


Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
          Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                       Desc
Date         Professional                 Main Document
                                         Hours              Page 120 of 384
                                                   Description

11. Claim Analysis/Accounting

12/10/2018   J. Emerson                     2.9    Prepared claims schedule for cure notices as of 12/5.

12/10/2018   T. Konitzer                    2.9    Prepared Conifer claims data base.

12/10/2018   T. Konitzer                    2.8    Continued to load Conifer claims data.

12/10/2018   J. Emerson                     2.8    Prepared comparison of Schedule F claims to open AP as of 12/5.

12/10/2018   J. Emerson                     2.4    Continued to prepare comparison of Schedule F claims to open AP as
                                                   of 12/5.

12/10/2018   J. Emerson                     2.1    Continued to prepare comparison of Schedule F claims to open AP as
                                                   of 12/5.

12/10/2018   J. Emerson                     0.5    Prepared analysis of vendor claims related to cure notice objections.

12/10/2018   D. Galfus                      0.5    Reviewed the status of the patient refund program.

12/10/2018   P. Pozzi                       0.1    Loaded Conifer claims data.

12/11/2018   J. Emerson                     1.6    Prepared analysis of Schedule F detail for vendors for incorporation
                                                   into cure notice objections.

12/11/2018   T. Konitzer                    1.0    Prepared Conifer claims database.

12/11/2018   D. Galfus                      0.5    Analyzed property tax claims.

12/12/2018   T. Konitzer                    2.9    Validated Conifer claims data.

12/12/2018   J. Emerson                     2.6    Prepared analysis of Schedule F detail for certain vendors related to
                                                   cure notice objections.

12/12/2018   J. Emerson                     2.4    Revised claims crosswalk to reflect revised claims analysis.

12/12/2018   P. Pozzi                       1.9    Loaded Conifer claims data.

12/13/2018   T. Konitzer                    2.1    Validated Conifer claims data.

12/13/2018   P. Pozzi                       1.1    Validated Conifer claims data.

12/14/2018   T. Konitzer                    2.9    Loaded MedPoint claims into database.

12/14/2018   J. Emerson                     2.8    Prepared exhibit to be filed - Draft Analysis of Santa Clara's Rejected
                                                   Contracts and Related Cure Amounts, specifically O'Connor Hospital.

12/14/2018   J. Emerson                     2.7    Continued to prepare exhibit re: Draft Analysis of Santa Clara's
                                                   Rejected Contracts and Related Cure Amounts, specifically O'Connor
                                                   Hospital.


Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
          Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                       Desc
Date         Professional                 Main Document
                                         Hours              Page 121 of 384
                                                   Description

11. Claim Analysis/Accounting

12/14/2018   T. Konitzer                    2.6    Continued loading MedPoint claims data.

12/14/2018   T. Konitzer                    1.8    Continued loading MedPoint claims data.

12/14/2018   J. Emerson                     1.5    Continued to prepare exhibit re: Draft Analysis of Santa Clara's
                                                   Rejected Contracts and Related Cure Amounts, specifically St. Louise
                                                   Regional Hospital.

12/14/2018   J. Emerson                     1.2    Prepared exhibit to be filed - Draft Analysis of Santa Clara's Rejected
                                                   Contracts and Related Cure Amounts, specifically St. Louise Regional
                                                   Hospital.

12/14/2018   J. Emerson                     1.0    Continued to prepare exhibit re: Draft Analysis of Santa Clara's
                                                   Rejected Contracts and Related Cure Amounts, specifically St. Louise
                                                   Regional Hospital.

12/14/2018   P. Pozzi                       0.3    Validated Conifer claims data.

12/15/2018   J. Emerson                     2.8    Continued to prepare analysis of Designation of Assumed Contracts
                                                   and Assumed Leases (O'Connor Hospital).

12/15/2018   J. Emerson                     2.8    Prepared analysis of Designation of Assumed Contracts and Assumed
                                                   Leases (O'Connor Hospital).

12/16/2018   J. Emerson                     2.9    Continued to prepare analysis of Designation of Assumed Contracts
                                                   and Assumed Leases (O'Connor Hospital).

12/16/2018   J. Emerson                     2.8    Continued to prepare exhibit re: Assumed Contracts and Assumed
                                                   Leases (St. Louise Regional Hospital).

12/16/2018   J. Emerson                     2.8    Prepared exhibit to be filed - Assumed Contracts and Assumed Leases
                                                   (St. Louise Regional Hospital).

12/16/2018   J. Emerson                     2.7    Continued to prepare exhibit re: Assumed Contracts and Assumed
                                                   Leases (St. Louise Regional Hospital).

12/16/2018   J. Emerson                     1.0    Continued to revise exhibit re: Assumed Contracts and Assumed Leases
                                                   to reflect new information.

12/16/2018   J. Emerson                     1.0    Revised exhibit re: Assumed Contracts and Assumed Leases to reflect
                                                   new information.

12/17/2018   J. Emerson                     2.8    Prepared claims analysis related to additional assumed contracts.

12/17/2018   J. Emerson                     2.7    Updated exhibit re: Assumed Contracts and Assumed Leases to reflect
                                                   new information.

12/17/2018   J. Emerson                     2.4    Continued to prepare claims analysis related to additional assumed
                                                   contracts.




Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
          Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                         Desc
Date         Professional                 Main Document
                                         Hours              Page 122 of 384
                                                   Description

11. Claim Analysis/Accounting

12/17/2018   J. Emerson                     2.1    Prepared analysis of claims related to multi facility contracts Santa
                                                   Clara is rejecting.

12/17/2018   J. Emerson                     1.7    Continued to prepare analysis of claims related to multi facility
                                                   contracts Santa Clara is rejecting.

12/17/2018   P. Pozzi                       1.7    Validated Conifer claims data.

12/17/2018   A. Asgeirsson                  0.2    Reviewed data received regarding Conifer contracts.

12/18/2018   J. Emerson                     2.8    Continued to revise analysis of executory contract claims to reflect
                                                   Santa Clara's assumptions, specifically O'Connor Hospital.

12/18/2018   J. Emerson                     2.8    Revised analysis of executory contract claims to reflect Santa Clara's
                                                   assumptions, specifically O'Connor Hospital.

12/18/2018   J. Emerson                     2.7    Revised analysis of executory contract claims to reflect Santa Clara's
                                                   assumptions, specifically St. Louise Regional Hospital.

12/18/2018   J. Emerson                     2.4    Continued to revise analysis of executory contract claims to reflect
                                                   Santa Clara's assumptions, specifically St. Louise Regional Hospital.

12/18/2018   D. Chang                       1.5    Performed analysis of claims data to verify variance amount for LA
                                                   Care complaint.

12/19/2018   J. Emerson                     2.9    Prepared list of top 10 cure amounts to be diligences to determine if
                                                   claims relate to executory contracts.

12/19/2018   J. Emerson                     2.8    Revised exhibit re: list of top 10 cure amounts to reflect new
                                                   information.

12/19/2018   D. Chang                       2.5    Performed analysis to reconcile IPA pre petition paid and unpaid
                                                   settlement amounts.

12/20/2018   D. Chang                       1.5    Performed analysis to reconcile IPA pre petition paid and unpaid
                                                   settlement amounts.

12/21/2018   D. Chang                       1.5    Analyzed LA Care claims data for St. Vincent and St. Francis and
                                                   prepared charts to show under paid and zero paid balances.

12/21/2018   D. Galfus                      0.6    Analyzed the level of secured claims.

12/26/2018   K. Beard                       0.6    Analyzed filed priority claims.

12/27/2018   P. Pozzi                       2.1    Validated Central Health claims data.

12/27/2018   P. Pozzi                       2.0    Continued validating Central Health claims data.

12/27/2018   P. Pozzi                       1.3    Validated Medpoint claims data.



Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                        Desc
Date          Professional                Main Document
                                         Hours              Page 123 of 384
                                                   Description

11. Claim Analysis/Accounting

12/27/2018    D. Galfus                     1.2    Analyzed various priority claims filed against the Debtors' estate.

12/28/2018    P. Pozzi                      1.9    Validated Medpoint claims data.

Task Code Total Hours                     221.5

12. Statements and Schedules

9/12/2018     N. Haslun                     0.5    Reviewed information received for Statements and Schedules and sent
                                                   follow up emails.

9/17/2018     N. Haslun                     0.2    Held call with N. Nguyen to discuss completion of executory contract
                                                   schedule for the Statements and Schedules.

9/19/2018     N. Haslun                     0.6    Participated in call with Management (A. Brown, A. Fierro-Peretti, D.
                                                   Frost, B. Bennett) to discuss data being developed for the 7 day report
                                                   to the U.S. Trustee.

9/19/2018     N. Haslun                     0.3    Analyzed data reported for Statements and Schedules on accounts
                                                   receivables.

9/19/2018     N. Haslun                     0.3    Held call with Management (N. Nguyen) to discuss planning for review
                                                   of drafts of Schedules and Statements.

9/21/2018     N. Haslun                     1.7    Analyzed data submitted for the Schedules and Statements.

9/22/2018     N. Haslun                     2.7    Provided comments to Schedules and SOFAs submitted.

9/22/2018     J. Emerson                    2.5    Analyzed Debtors' completeness of Statements and Schedules in
                                                   preparation of filing.

9/22/2018     J. Emerson                    2.4    Prepared analysis of insider payments for inclusion in Debtors'
                                                   Statements and Schedules.

9/22/2018     N. Haslun                     1.4    Continued to provide comments to Schedules and SOFAs submitted.

9/22/2018     J. Emerson                    1.2    Analyzed Debtors' draft Statements and Schedules, specifically the
                                                   patient refund amounts.

9/22/2018     N. Haslun                     0.7    Updated schedules and SOFAs work plan.

9/23/2018     J. Emerson                    2.5    Prepared analysis of voided checks to determine magnitude of
                                                   additional unsecured claims.

9/23/2018     N. Haslun                     1.2    Analyzed data submitted for the SOFAs.

9/23/2018     N. Haslun                     1.1    Analyzed schedules submitted for the SOALs.

9/24/2018     J. Emerson                    2.8    Prepared analysis of patient refunds at Verity Health System for
                                                   inclusion as unsecured claims in the Debtors' Statements and Schedules.


Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                        Desc
Date          Professional                Main Document
                                         Hours              Page 124 of 384
                                                   Description

12. Statements and Schedules

9/24/2018     J. Emerson                    2.8    Prepared analysis of patient refunds at Verity Medical Foundation for
                                                   inclusion as unsecured claims in the Debtors' Statements and Schedules.

9/24/2018     J. Emerson                    2.7    Prepared analysis of patient refunds for inclusion as unsecured claims
                                                   in the Debtors' Statements and Schedules.

9/24/2018     N. Haslun                     2.1    Analyzed schedules and SOFAs submitted.

9/24/2018     N. Haslun                     1.9    Provided comments to Schedules and SOFAs received.

9/24/2018     N. Haslun                     1.7    Provided comments to SOFAs and Schedules submitted.

9/24/2018     N. Haslun                     1.5    Updated work plan for completion of the SOALs and SOFAs.

9/24/2018     J. Emerson                    1.4    Prepared schedule of financial affairs (SOFA 3) for inclusion in filing.

9/24/2018     N. Haslun                     0.7    Held call with Management (L. Cheung) to discuss schedule E/F items
                                                   reported.

9/24/2018     N. Haslun                     0.7    Participated in call with Management (J. Si, S. Sharrer) regarding
                                                   payroll analysis required in accordance with the Bankruptcy Code.

9/24/2018     N. Haslun                     0.5    Prepared analysis for resolution of an employee prepetition wage
                                                   payment.

9/24/2018     N. Haslun                     0.4    Emailed Management (L. Gentry) regarding instructions for completing
                                                   SOFA on setoffs.

9/24/2018     N. Haslun                     0.3    Met with Management (A. Fierro-Peretti, Y. Wu) to coordinate on
                                                   completion of SOALs and SOFAs.

9/25/2018     J. Emerson                    2.8    Analyzed accrued amounts owed to employees as compared to the
                                                   maximum allowed amount.

9/25/2018     J. Emerson                    2.4    Prepared schedule of assets and liabilities, specially AB3/ AB4.

9/25/2018     N. Haslun                     0.9    Analyzed schedules and SOFAs submitted for review.

9/25/2018     N. Haslun                     0.8    Held call with Management (A. Fierro-Peretti, L. Cheung) to review
                                                   schedule E/F.

9/26/2018     N. Haslun                     2.5    Provided comments to submitted schedules and SOFAs.

9/26/2018     N. Haslun                     1.9    Continued to provide comments to submitted Schedules and SOFAs.

9/26/2018     J. Emerson                    1.6    Analyzed KCC requirements for Schedule F.

9/26/2018     N. Haslun                     1.4    Continued to provide comments to submitted Schedules and SOFAs.




Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                       Desc
Date          Professional                Main Document
                                         Hours              Page 125 of 384
                                                   Description

12. Statements and Schedules

9/26/2018     N. Haslun                     0.9    Drafted email to team with comments to submitted Schedules and
                                                   SOFAs.

9/26/2018     N. Haslun                     0.5    Held three calls with Counsel (K. Keen) to discuss completion of
                                                   Schedules and SOFAs.

9/26/2018     N. Haslun                     0.5    Held two meetings with Management (R. Dino) regarding finalizing
                                                   SOALs.

9/27/2018     J. Emerson                    2.8    Continued to prepare analysis of certain Debtor asset valuation for
                                                   inclusion in schedule of assets (SOAL 55).

9/27/2018     N. Haslun                     2.8    Performed quality control check of Schedule of cash at the petition date.

9/27/2018     J. Emerson                    2.7    Revised analysis payments made by the Debtors (SOFA 3) for inclusion
                                                   in filing.

9/27/2018     J. Emerson                    2.6    Prepared analysis of certain Debtor asset valuation for inclusion in
                                                   schedule of assets (SOAL 55).

9/27/2018     N. Haslun                     1.7    Performed quality control check of schematic of bank accounts
                                                   requested by the U.S. Trustee.

9/27/2018     N. Haslun                     1.2    Analyzed SOFA 15 draft - Healthcare bankruptcies.

9/27/2018     J. Emerson                    1.2    Revised schedule of assets and liabilities, specially AB3/ AB4.

9/27/2018     N. Haslun                     1.1    Provided comments to Schedules and Statements drafts submitted.

9/27/2018     N. Haslun                     0.9    Performed quality control check of revised draft of SOFA 15.

9/27/2018     N. Haslun                     0.4    Met with Management (A. Fierro-Peretti, Y. Wu, M. Fuentes) to review
                                                   requirements for completion of schedules.

9/28/2018     J. Emerson                    2.8    Prepared draft schedule F summary based on the Debtors' initial
                                                   accounts payable run.

9/28/2018     J. Emerson                    2.7    Continued to prepare draft schedule F summary based on the Debtors'
                                                   initial accounts payable run.

9/28/2018     N. Haslun                     2.3    Analyzed data submitted in regards to completion of the SOFAs and
                                                   SOALs.

9/28/2018     J. Emerson                    2.3    Prepared schedule of financial affairs 28.

9/28/2018     N. Haslun                     1.2    Held call with Management (A. Fierro-Peretti, Y. Wu) to review the
                                                   Schedule E/F excel file.

9/28/2018     N. Haslun                     1.1    Continued to analyze data submitted in regards to completion of the
                                                   SOFAs and SOALs.


Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                       Desc
Date          Professional                Main Document
                                         Hours              Page 126 of 384
                                                   Description

12. Statements and Schedules

9/28/2018     N. Haslun                     1.0    Updated tracker of the submitted SOFAs and SOALs.

9/28/2018     N. Haslun                     0.9    Analyzed SOFA 4 prior to submission to Counsel for review.

9/28/2018     J. Emerson                    0.9    Revised schedule 55 re: certain Debtor asset valuations.

9/28/2018     N. Haslun                     0.3    Analyzed SOFA 55 prior to submission to Counsel for review.

9/29/2018     J. Emerson                    2.8    Prepared draft schedule F summary of unsecured claims, specifically
                                                   patient refunds.

9/29/2018     J. Emerson                    2.6    Continued to prepare draft schedule F summary of unsecured claims,
                                                   specifically patient refunds.

9/29/2018     N. Haslun                     2.6    Reviewed data submitted for completed SOFAs and SOALs.

9/29/2018     J. Emerson                    2.4    Prepared draft schedule F (summary of unsecured claims), specifically
                                                   claims due to government entities.

9/29/2018     N. Haslun                     2.1    Analyzed submitted schedule E/F excel file in order to develop list of
                                                   questions on the data.

9/29/2018     N. Haslun                     1.9    Continued to reviewed data submitted for completed SOFAs and
                                                   SOALs.

9/29/2018     N. Haslun                     0.9    Held call with Management (A. Fierro-Peretti) to discuss next steps
                                                   regarding completion of the SOFAs and SOALs.

9/29/2018     N. Haslun                     0.7    Drafted email to Verity Management team and Dentons to accompany
                                                   distribution of Schedule E/F for their review.

9/29/2018     N. Haslun                     0.6    Drafted email to the unsecured claim team regarding follow up analysis
                                                   to be completed with respect to the Schedule E/F excel file.

9/29/2018     J. Emerson                    0.6    Prepared draft schedule F (summary of unsecured claims), specifically
                                                   trade claims.

9/29/2018     N. Haslun                     0.5    Held call with Management (A. Fierro-Peretti) to discuss completion of
                                                   SOFAs and SOALs.

9/29/2018     N. Haslun                     0.5    Held call with Management (N. Nguyen) to discuss next steps
                                                   regarding completion of the SOFAs and SOALs.

9/29/2018     N. Haslun                     0.4    Held call with Counsel (T. Moyron) to discuss next steps regarding
                                                   completion of SOFAs and SOALs.

9/30/2018     N. Haslun                     2.8    Analyzed data submitted in support of completion of Schedules and
                                                   Statements.

9/30/2018     J. Emerson                    2.8    Continued to prepare draft schedule F (summary of unsecured claims),
                                                   specifically trade claims.

Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                      Desc
Date          Professional                Main Document
                                         Hours              Page 127 of 384
                                                   Description

12. Statements and Schedules

9/30/2018     J. Emerson                    2.7    Prepared draft schedule F (summary of unsecured claims), specifically
                                                   trade claims.

9/30/2018     J. Emerson                    2.4    Continued to prepare draft schedule F (summary of unsecured claims),
                                                   specifically trade claims.

9/30/2018     N. Haslun                     1.7    Continued to analyze data submitted in support of completion of
                                                   Schedules and Statements.

9/30/2018     N. Haslun                     1.5    Updated the Schedules and Statements tracker.

9/30/2018     N. Haslun                     1.3    Continued to analyze data submitted in support of Schedules and
                                                   Statements.

9/30/2018     N. Haslun                     0.5    Held calls with Counsel (K. Keen) to discuss completion of Schedules
                                                   and Statements.

9/30/2018     N. Haslun                     0.4    Held call with Management (A. Fierro-Peretti) to discuss next steps to
                                                   complete Schedules and Statements.

9/30/2018     N. Haslun                     0.4    Held call with Management (A. Fierro-Peretti, M. Fuentes) to discuss
                                                   completion of certain of the Schedules.

9/30/2018     N. Haslun                     0.2    Drafted email to Management (A. Armada, E. Leader) regarding data
                                                   needed to complete one SOFA.

9/30/2018     N. Haslun                     0.2    Held call with Management (A. Armada) to discuss completion of one
                                                   of the SOFAs.

10/1/2018     J. Emerson                    2.8    Continued to prepare draft Schedule F (summary of unsecured claims),
                                                   specifically trade claims.

10/1/2018     J. Emerson                    2.7    Continued to prepare draft Schedule F (summary of unsecured claims),
                                                   specifically trade claims.

10/1/2018     J. Emerson                    2.6    Prepared draft Schedule F (summary of unsecured claims), specifically
                                                   trade claims.

10/1/2018     J. Emerson                    2.4    Prepared draft Schedule F (summary of unsecured claims), specifically
                                                   Employee Claim (amount over $12,850 cap).

10/1/2018     N. Haslun                     1.8    Analyzed data submitted for completion of SOFAs and SOALs.

10/1/2018     H. Miller                     1.4    Participated in preparation of SOFAs.

10/1/2018     N. Haslun                     1.2    Analyzed data submitted for SOFAs and SOALs.

10/1/2018     N. Haslun                     1.2    Provided comments to cash flow schematic for the U.S. Trustee.

10/1/2018     J. Emerson                    1.0    Continued to prepare draft Schedule F (summary of unsecured claims),
                                                   specifically Employee Claim (amount over $12,850 cap).

Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                     Desc
Date          Professional                Main Document
                                         Hours              Page 128 of 384
                                                   Description

12. Statements and Schedules

10/1/2018     N. Haslun                     0.8    Held call with Management (N. Nguyen, A. Fierro-Peretti) to provide
                                                   update on status of completion of SOFAs and SOALs.

10/1/2018     N. Haslun                     0.8    Met with Management (A. Fierro-Peretti, N. Clay) to review next steps
                                                   for validating Schedule F.

10/1/2018     N. Haslun                     0.5    Held call with Management (L. Cheung) to review open questions with
                                                   respect to analysis of claims for the SOALs.

10/1/2018     N. Haslun                     0.3    Emailed Counsel (K. Keen, S. Maizel) regarding comments received on
                                                   SOAL 55.

10/1/2018     N. Haslun                     0.3    Held call with KCC (L. Do) to answer questions on completing SOFAs
                                                   and SOALs.

10/1/2018     H. Miller                     0.3    Participated in preparation of Schedule G.

10/2/2018     J. Emerson                    2.8    Revised Schedule 55 re: certain Debtor asset valuations.

10/2/2018     N. Haslun                     2.4    Updated SOAL 55 to reflect comments received from Counsel.

10/2/2018     N. Haslun                     2.1    Reviewed data submitted for completion of SOFAs and SOALs.

10/2/2018     N. Haslun                     1.6    Continued to review data submitted for completion of SOFAs and
                                                   SOALs.

10/2/2018     N. Haslun                     1.5    Updated SOFA and SOAL Tracker.

10/2/2018     N. Haslun                     1.4    Analyzed guarantee transaction details in order to complete SOFA on
                                                   non ordinary course transfers.

10/2/2018     N. Haslun                     1.2    Updated work plan for completion of SOFAs and SOALs.

10/3/2018     J. Emerson                    2.9    Revised draft Schedule F to remove duplicative Debtor claims.

10/3/2018     N. Haslun                     2.8    Edited SOAL 55 to incorporate comments from Counsel.

10/3/2018     N. Haslun                     2.6    Analyzed data submitted to complete SOALs.

10/3/2018     J. Emerson                    2.6    Continued to revise draft Schedule F to remove duplicative Debtor
                                                   claims.

10/3/2018     J. Emerson                    2.5    Prepared Statements and Schedules (Schedule F) for Verity Medical
                                                   Foundation.

10/3/2018     J. Emerson                    2.0    Continued to prepare Statements and Schedules (Schedule F) for Verity
                                                   Medical Foundation.

10/3/2018     H. Miller                     1.6    Reviewed and analyzed Schedule E/F to the SOFA.



Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                       Desc
Date          Professional                Main Document
                                         Hours              Page 129 of 384
                                                   Description

12. Statements and Schedules

10/3/2018     J. Emerson                    1.4    Continued to prepare Statements and Schedules (Schedule F) for Verity
                                                   Medical Foundation.

10/3/2018     N. Haslun                     1.2    Analyzed data submitted for completion of SOFAs and SOALs.

10/3/2018     N. Haslun                     0.7    Followed up by email regarding completion of SOFA 15.

10/4/2018     J. Emerson                    2.9    Prepared Statements and Schedules (Schedule F), specifically claims
                                                   due to government entities.

10/4/2018     J. Emerson                    2.8    Continued to prepare Statements and Schedules (Schedule F) for Verity
                                                   Medical Foundation.

10/4/2018     J. Emerson                    2.6    Continued to prepare Statements and Schedules (Schedule F),
                                                   specifically claims due to government entities.

10/4/2018     N. Haslun                     2.5    Analyzed draft SOFAs and SOALs provided by KCC.

10/4/2018     J. Emerson                    2.5    Revised Statements and Schedules (Schedule F) to reflect new
                                                   information.

10/4/2018     N. Haslun                     1.8    Continued to analyze draft SOFAs and SOALs provided by KCC.

10/4/2018     N. Haslun                     1.3    Analyzed data submitted for completion of SOALs.

10/4/2018     N. Haslun                     1.3    Updated work plan for completion of SOFAs and SOALs.

10/4/2018     J. Emerson                    1.2    Continued to revise Statements and Schedules (Schedule F) to reflect
                                                   new information.

10/4/2018     N. Haslun                     1.2    Drafted a portion of the Global Notes to the SOFAs and SOALs.

10/4/2018     N. Haslun                     0.4    Met with Counsel (T. Moyron, G. Miller) to review next steps with
                                                   respect to scheduling litigation claims.

10/5/2018     J. Emerson                    2.8    Revised Schedule 55 re: certain Debtor asset valuations to reflect
                                                   comments from Counsel.

10/5/2018     H. Miller                     1.6    Reviewed SOFA schedules.

10/5/2018     N. Haslun                     1.3    Reviewed data submitted for completion of the SOALs.

10/5/2018     N. Haslun                     0.7    Analyzed data submitted to complete the SOALs.

10/5/2018     N. Haslun                     0.5    Held call with Management (J. Si) to review information needed for
                                                   Schedule F.

10/5/2018     H. Miller                     0.1    Participated in preparation of Schedule G.




Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                           Desc
Date          Professional                Main Document
                                         Hours              Page 130 of 384
                                                   Description

12. Statements and Schedules

10/6/2018     N. Haslun                     1.3    Analyzed schedule of intercompany receivables and payables in regards
                                                   to the SOALs.

10/6/2018     N. Haslun                     1.0    Drafted notes for the global notes in regards to Schedule F.

10/6/2018     N. Haslun                     0.3    Reviewed Schedule H - CoDebtors.

10/6/2018     N. Haslun                     0.2    Analyzed SOFA 13 - property transferred outside the ordinary course
                                                   of business.

10/7/2018     J. Emerson                    2.8    Prepared draft Schedule F (summary of unsecured claims), specifically
                                                   insurance claims.

10/7/2018     C. Barns                      2.6    Reviewed First Day Motions and other case materials to prepare for
                                                   meetings re: Statements and Schedules.

10/7/2018     C. Barns                      1.6    Reviewed entity chart to update the Statements and Schedules.

10/7/2018     J. Emerson                    1.5    Continued to prepare draft Schedule F (summary of unsecured claims),
                                                   specifically insurance claims.

10/7/2018     C. Barns                      1.5    Reviewed first day motions to update Statements and Schedules.

10/7/2018     N. Haslun                     1.4    Updated work plan for completion of the SOFAs and SOALs.

10/7/2018     N. Haslun                     1.1    Performed quality control check of intercompany receivable and
                                                   payable schedule prepared for the SOALs.

10/7/2018     N. Haslun                     0.7    Held call with Management (A. Fierro-Peretti, Y. Wu) to review next
                                                   steps for completing the SOALs.

10/7/2018     N. Haslun                     0.6    Analyzed portion of Schedule F prepared for submission to Dentons.

10/7/2018     N. Haslun                     0.5    Drafted a global note with respect to liabilities on Schedule F.

10/8/2018     J. Emerson                    2.9    Prepared draft Schedule F (summary of unsecured claims), specifically
                                                   risk sharing liabilities.

10/8/2018     J. Emerson                    2.8    Continued to prepare draft Schedule F (summary of unsecured claims),
                                                   specifically risk sharing liabilities.

10/8/2018     N. Haslun                     2.8    Provided comments to SOFA and SOAL data submitted regarding
                                                   completion of the Schedules and Statements.

10/8/2018     C. Barns                      2.7    Continued to comment on updated drafts of Statements and Schedules.

10/8/2018     J. Emerson                    2.7    Continued to prepare draft Schedule F (summary of unsecured claims),
                                                   specifically risk sharing liabilities.

10/8/2018     D. Galfus                     2.5    Developed final KEIP and KERP programs.


Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                      Desc
Date          Professional                Main Document
                                         Hours              Page 131 of 384
                                                   Description

12. Statements and Schedules

10/8/2018     C. Barns                      2.5    Reviewed drafts of Schedules.

10/8/2018     C. Barns                      2.5    Reviewed drafts of Statements.

10/8/2018     N. Haslun                     2.4    Analyzed SOFA and SOAL data submitted in regards to completion of
                                                   Schedules and Statements.

10/8/2018     C. Barns                      2.3    Commented on updated drafts of Statements.

10/8/2018     D. Galfus                     2.2    Reviewed the Debtors' Statements and schedules.

10/8/2018     C. Barns                      2.1    Participated in meeting with J. Emerson re: Schedule E/F.

10/8/2018     J. Emerson                    2.1    Prepared draft Schedule E/F (summary of unsecured claims).

10/8/2018     N. Haslun                     1.8    Updated the work plan for completion of the SOFAs and SOALs.

10/8/2018     H. Miller                     1.7    Participated in preparation of SOFAs.

10/8/2018     J. Emerson                    1.2    Continued to revise Statements and Schedules exhibits.

10/8/2018     N. Haslun                     1.2    Participated in update call with Management (A. Chou, Andrew Fierro-
                                                   Peretti) and Counsel (K. Keen, T. Moyron) to review status of
                                                   completion of Schedules and Statements.

10/8/2018     C. Barns                      1.1    Updated Schedule E/F.

10/8/2018     D. Galfus                     1.0    Continued to review the Debtors' Statements and schedules.

10/8/2018     N. Haslun                     0.8    Continued to analyze SOFA and SOAL data submitted in regards to
                                                   completion of Schedules and Statements.

10/8/2018     J. Emerson                    0.7    Continued to prepare draft Schedule F (summary of unsecured claims),
                                                   specifically risk sharing liabilities.

10/8/2018     D. Galfus                     0.7    Prepared outline of open issues for follow up on the Statements and
                                                   Schedules.

10/8/2018     C. Barns                      0.6    Participated in call with Dentons team (T. Moyron, K. Keen), and
                                                   Company (A. Peretti) re: Statements and Schedules.

10/8/2018     J. Emerson                    0.6    Revised Statements and Schedules exhibits.

10/8/2018     N. Haslun                     0.5    Edited work plan for completion of Schedules E/F in connection with
                                                   completion of Statements and Schedules.

10/9/2018     D. Galfus                     2.8    Prepared schedules for the KEIP/ KERP program.




Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                        Desc
Date          Professional                Main Document
                                         Hours              Page 132 of 384
                                                   Description

12. Statements and Schedules

10/9/2018     N. Haslun                     2.7    Analyzed SOFA and SOAL data submitted in regards to completion of
                                                   the Schedules and Statements.

10/9/2018     C. Barns                      2.5    Reviewed drafts of Statements and Schedules with KCC (A. Estrada)
                                                   and Company (A. Peretti, N. Nguyen, A. Chou).

10/9/2018     C. Barns                      2.2    Participated in meeting with Dentons team (T. Moyron, K. Keen), and
                                                   Company (A. Peretti) re: Schedule F.

10/9/2018     C. Barns                      2.2    Updated outstanding Statements and Schedules based on new
                                                   information from Company.

10/9/2018     J. Emerson                    2.1    Prepared draft Schedule F (summary of unsecured claims), specifically
                                                   patient refund claims.

10/9/2018     C. Barns                      2.1    Reviewed drafts of Statements and Schedules with Dentons team (T.
                                                   Moyron, C. Doherty, G. Medina).

10/9/2018     N. Haslun                     2.1    Updated work plan for completion of Schedules and Statements to
                                                   incorporate staff changes.

10/9/2018     J. Emerson                    2.0    Continued to prepare draft Schedule F (summary of unsecured claims),
                                                   specifically patient refund claims.

10/9/2018     J. Emerson                    1.8    Continued to prepare draft Schedule F (summary of unsecured claims),
                                                   specifically patient refund claims.

10/9/2018     D. Galfus                     1.8    Participated in a detailed meeting of the status of open issues with the
                                                   Statements and Schedules.

10/9/2018     D. Galfus                     1.8    Reviewed draft of Statements and Schedules for the Debtors.

10/9/2018     N. Haslun                     1.6    Continued to analyze SOFA and SOAL data submitted in regards to
                                                   completion of the Schedules and Statements.

10/9/2018     C. Barns                      1.6    Reviewed updated drafts of Statements and Schedules.

10/9/2018     C. Barns                      1.1    Updated Schedule F for employee claims given updated information
                                                   from Company.

10/9/2018     J. Schlant                    0.9    Participated in review of SOAL 77, E and F with N. Haslun.

10/9/2018     N. Haslun                     0.9    Reviewed SOAL 77 and Schedules E/F with J. Schlant.

10/9/2018     C. Barns                      0.7    Updated Schedule E for updates given call with Dentons team.

10/9/2018     D. Galfus                     0.6    Participated in meeting with the Debtors and Counsel re: status of
                                                   Statements and Schedules.

10/9/2018     C. Barns                      0.6    Reviewed employee claim file with Company (J. Si) to update Schedule
                                                   F.

Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                       Desc
Date          Professional                Main Document
                                         Hours              Page 133 of 384
                                                   Description

12. Statements and Schedules

10/9/2018     D. Galfus                     0.5    Developed work plan for completion of the Statements and Schedules.

10/9/2018     C. Barns                      0.5    Held discussion with Company (A. Peretti) re: guarantees.

10/9/2018     C. Kearns                     0.5    Reviewed status of key open issues to complete Statements and
                                                   Schedules.

10/9/2018     C. Barns                      0.4    Held call with Dentons team (T. Moyron, K. Keen) re: Schedule E.

10/10/2018    J. Emerson                    2.9    Updated Statements and Schedules to reflect edits from Counsel.

10/10/2018    M. Haverkamp                  2.8    Continued researching creditor details for notice list.

10/10/2018    J. Emerson                    2.8    Continued to update Statements and Schedules to reflect edits from
                                                   Counsel.

10/10/2018    J. Emerson                    2.7    Continued to update Statements and Schedules to reflect edits from
                                                   Counsel, specifically trade claims.

10/10/2018    J. Emerson                    2.7    Continued to update Statements and Schedules to reflect edits from
                                                   Counsel.

10/10/2018    C. Barns                      2.5    Reviewed updated drafts of Statements.

10/10/2018    N. Haslun                     2.4    Performed quality control check of unsecured claim Schedule F.

10/10/2018    C. Barns                      2.4    Reviewed updated drafts of Schedules.

10/10/2018    J. Emerson                    2.3    Continued to update Statements and Schedules to reflect edits from
                                                   Counsel.

10/10/2018    M. Haverkamp                  2.3    Researched creditor details for notice list.

10/10/2018    C. Barns                      2.2    Continued to review updated drafts of Statements and Schedules.

10/10/2018    D. Galfus                     2.2    Prepared unsecured claims data for Statements and Schedules.

10/10/2018    J. Emerson                    2.1    Continued to update Statements and Schedules to reflect edits from
                                                   Counsel, specifically trade claims.

10/10/2018    N. Haslun                     1.8    Analyzed SOFA and SOAL data received in regards to completion of
                                                   Schedules and Statements.

10/10/2018    D. Galfus                     1.6    Reviewed draft Statements and Schedules.

10/10/2018    H. Miller                     1.5    Analyzed Schedule B to the SOFA.

10/10/2018    D. Galfus                     1.5    Participated in a portion of meeting with Counsel (T. Moyron) to
                                                   review changes to the Statements and Schedules.


Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
          Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                       Desc
Date         Professional                 Main Document
                                         Hours              Page 134 of 384
                                                   Description

12. Statements and Schedules

10/10/2018   C. Barns                       1.5    Updated Schedule F for missing addresses.

10/10/2018   D. Galfus                      1.4    Edited draft Statements and Schedules.

10/10/2018   N. Haslun                      1.0    Continued to perform quality control check of unsecured claim
                                                   Schedule F.

10/10/2018   M. Haverkamp                   0.9    Continued researching creditor details for notice list.

10/10/2018   C. Barns                       0.9    Updated Schedule F for additional missing addresses.

10/10/2018   C. Barns                       0.9    Updated SOFA 3 and 4 for all Debtors.

10/10/2018   C. Barns                       0.8    Updated Schedule E for new invoices.

10/10/2018   C. Barns                       0.7    Drafted Global Notes to add to Statements and Schedules.

10/10/2018   C. Barns                       0.7    Reviewed executory contract with union for possible inclusion in
                                                   Statements and Schedules.

10/10/2018   C. Barns                       0.6    Reviewed DIP motion for promissory notes inclusion in Schedules D
                                                   and F.

10/10/2018   C. Barns                       0.6    Reviewed SOFA 4 with Company (E. Paul) to confirm list for
                                                   correctness.

10/10/2018   C. Barns                       0.6    Reviewed tax invoices for possible inclusion in Schedule E.

10/10/2018   N. Haslun                      0.5    Analyzed tax claim just received in regards to disclosure on Schedule
                                                   E/F.

10/10/2018   N. Haslun                      0.5    Analyzed the terms of union CBA regarding prepetition employee
                                                   obligations in regards to disclosure in the SOALs.

10/10/2018   C. Barns                       0.5    Held discussion with Company (A. Huber, N. Nguyen) and Dentons (T.
                                                   Moyron) re: SOFA 14.

10/10/2018   C. Kearns                      0.5    Reviewed status of Statements and Schedules.

10/10/2018   N. Haslun                      0.4    Analyzed tax claim received for classification in the SOALs.

10/10/2018   D. Galfus                      0.4    Developed open item list for steps to be completed re: the Statements
                                                   and Schedules.

10/10/2018   C. Barns                       0.4    Reviewed status of missing addresses for Schedule F.

10/10/2018   D. Galfus                      0.3    Participated in meeting with the Debtors and Counsel (T. Moyron) re:
                                                   certain Statements and Schedules.

10/10/2018   H. Miller                      0.1    Analyzed Schedule D to the SOFA schedules.

Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
          Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                       Desc
Date         Professional                 Main Document
                                         Hours              Page 135 of 384
                                                   Description

12. Statements and Schedules

10/11/2018   K. Beard                       2.9    Assisted with the preparation of Schedule F.

10/11/2018   J. Schlant                     2.9    Prepared adjustments to Schedule F.

10/11/2018   S. Spector                     2.9    Researched company mailing addresses and divisional headquarters for
                                                   inclusion in statements and mailings.

10/11/2018   S. Spector                     2.9    Researched creditor addresses for Statements and Schedules.

10/11/2018   N. Haslun                      2.8    Analyzed drafts of the SOFAs and SOALs to provide comments.

10/11/2018   N. Haslun                      2.8    Analyzed SOFA and SOAL data received in regards to completion of
                                                   Schedules and Statements.

10/11/2018   J. Schlant                     2.6    Analyzed physician payments for proper reflection within Schedule F.

10/11/2018   C. Barns                       2.5    Commented on updated drafts of Schedules.

10/11/2018   C. Barns                       2.5    Commented on updated drafts of Statements.

10/11/2018   J. Emerson                     2.5    Continued to prepare draft Schedule F (summary of unsecured claims),
                                                   specifically pension claims.

10/11/2018   J. Emerson                     2.5    Prepared draft Schedule F (summary of unsecured claims), specifically
                                                   pension claims.

10/11/2018   C. Barns                       2.5    Reviewed drafts of Statements and Schedules.

10/11/2018   J. Emerson                     2.4    Prepared SOAL 77 exhibit.

10/11/2018   Z. Loubert                     2.4    Researched unsecured creditor addresses for inclusion in Statements
                                                   and Schedules.

10/11/2018   D. Galfus                      2.3    Prepared unsecured claims data for Statements and Schedules.

10/11/2018   M. Haverkamp                   2.3    Researched unsecured creditor addresses for inclusion in Statements
                                                   and Schedules.

10/11/2018   K. Ozuna                       2.3    Researched unsecured creditor addresses for inclusion in Statements
                                                   and Schedules.

10/11/2018   D. Galfus                      1.9    Developed strategy to deal with patient claims in the Statements and
                                                   Schedules.

10/11/2018   D. Galfus                      1.7    Edited draft Statements and Schedules.

10/11/2018   N. Haslun                      1.6    Continued to analyze drafts of the SOFAs and SOALs to provide
                                                   comments.



Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
          Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                       Desc
Date         Professional                 Main Document
                                         Hours              Page 136 of 384
                                                   Description

12. Statements and Schedules

10/11/2018   K. Ozuna                       1.6    Researched unsecured creditor addresses using the internet for report
                                                   support.

10/11/2018   K. Beard                       1.5    Continued to assist with the preparation of Schedule F.

10/11/2018   D. Galfus                      1.4    Prepared edits for the Statements and Schedules.

10/11/2018   K. Ozuna                       1.4    Verified unsecured creditor addresses for inclusion in schedules.

10/11/2018   J. Emerson                     1.2    Revised Statements and Schedules in preparation for filing.

10/11/2018   J. Emerson                     1.1    Prepared analysis of Statements and Schedule re: claims by group

10/11/2018   C. Barns                       1.1    Reviewed Schedule G with Dentons Team (T. Moyron, K. Keen) and
                                                   Company (A. Peretti, N. Nguyen) re: potential duplicate contracts listed.

10/11/2018   C. Barns                       1.1    Updated Schedule F for employee claims given new information from
                                                   Company.

10/11/2018   C. Barns                       0.9    Drafted correspondence to KCC team re: comments on Statements and
                                                   Schedules.

10/11/2018   C. Barns                       0.8    Held discussion with Company (A. Peretti) and Dentons (T. Moyron)
                                                   re: outstanding items related to Statements and Schedules.

10/11/2018   D. Galfus                      0.8    Participated in a meeting with Counsel and the Debtors re: Statements
                                                   and Schedules.

10/11/2018   K. Ozuna                       0.8    Researched mailing addresses of unsecured creditors using public
                                                   domains for inclusion in statements and exhibits.

10/11/2018   D. Galfus                      0.8    Reviewed claims for insurance refunds with the Debtors for the
                                                   Statements and Schedules.

10/11/2018   C. Barns                       0.7    Drafted Global Notes to add to Statements and Schedules.

10/11/2018   D. Galfus                      0.7    Participated in meeting with the Debtors and Counsel (T. Moyron) re:
                                                   certain Statements and Schedules.

10/11/2018   C. Barns                       0.7    Reviewed mechanics liens for possible inclusion in Schedule D.

10/11/2018   C. Barns                       0.6    Updated Schedule E for new tax claims.

10/11/2018   N. Haslun                      0.5    Drafted email to Counsel regarding reporting a secured claim for a
                                                   vendor in the Schedule D.

10/11/2018   C. Kearns                      0.2    Reviewed status of Statements and Schedules.

10/12/2018   J. Emerson                     2.9    Continued to revise Statements and Schedules in preparation for filing.



Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
          Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                        Desc
Date         Professional                 Main Document
                                         Hours              Page 137 of 384
                                                   Description

12. Statements and Schedules

10/12/2018   J. Emerson                     2.8    Continued to revise Statements and Schedules in preparation for filing.

10/12/2018   J. Schlant                     2.7    Reviewed adjustments to Schedule F.

10/12/2018   N. Haslun                      2.6    Performed quality control check of drafts of SOFAs and SOALs.

10/12/2018   N. Haslun                      2.6    Performed quality control check of drafts of SOFAs and SOALs.

10/12/2018   J. Emerson                     2.5    Continued to revise Statements and Schedules in preparation for filing.

10/12/2018   C. Barns                       2.5    Reviewed updated drafts of Schedules.

10/12/2018   C. Barns                       2.5    Reviewed updated drafts of Statements.

10/12/2018   C. Barns                       2.4    Continued to review updated drafts of Statements and Schedules.

10/12/2018   D. Galfus                      2.3    Reviewed drafts of the latest Statements and Schedules.

10/12/2018   C. Barns                       2.1    Updated Statements and Schedules for comments from Company.

10/12/2018   H. Miller                      1.5    Analyzed SOFA schedules.

10/12/2018   D. Galfus                      1.4    Reviewed latest version of estimated unsecured claims for the
                                                   Statements and Schedules.

10/12/2018   J. Emerson                     1.3    Continued to revise Statements and Schedules in preparation for filing.

10/12/2018   D. Galfus                      1.2    Developed list of potential edits to the Statements and Schedules.

10/12/2018   N. Haslun                      1.1    Analyzed data submitted for completion of SOFAs and SOALs.

10/12/2018   D. Galfus                      1.1    Participated in a meeting with Counsel (T. Moyron) and certain Debtor
                                                   personnel to review changes to the Statements and Schedules.

10/12/2018   P. Chadwick                    1.0    Participated in materials management meeting to resolve supply chain
                                                   challenges.

10/12/2018   C. Barns                       0.8    Drafted correspondence to KCC team re: updates to Statements and
                                                   Schedules.

10/12/2018   D. Galfus                      0.7    Participated in a meeting with Counsel (T. Moyron) in order to develop
                                                   a plan to address open issues related to the Statements and Schedules.

10/12/2018   K. Beard                       0.3    Analyzed global notes in the Statements and Schedules.

10/12/2018   H. Miller                      0.2    Reviewed Schedule J to the SOFA.

10/13/2018   J. Emerson                     2.9    Updated draft Schedule E (priority unsecured claims).


Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
          Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                        Desc
Date         Professional                 Main Document
                                         Hours              Page 138 of 384
                                                   Description

12. Statements and Schedules

10/13/2018   J. Emerson                     2.8    Continued to update draft Schedule E (priority unsecured claims).

10/13/2018   J. Emerson                     2.8    Reconciled certain Schedule F claims to determine accuracy.

10/13/2018   D. Galfus                      2.8    Reviewed drafts of the latest Statements and Schedules.

10/13/2018   N. Haslun                      2.7    Continued to perform quality control check of near final draft of
                                                   SOFAs.

10/13/2018   C. Barns                       2.5    Commented on drafts of Schedules.

10/13/2018   C. Barns                       2.5    Continued to comment on drafts of Schedules.

10/13/2018   N. Haslun                      2.5    Performed quality control check of near final draft of SOFAs.

10/13/2018   N. Haslun                      2.3    Continued to perform quality control check of near final draft of
                                                   SOFAs.

10/13/2018   J. Emerson                     2.0    Continued to reconcile certain Schedule F claims to determine accuracy.

10/13/2018   N. Haslun                      1.7    Continued to perform quality control check of near final draft of
                                                   SOFAs.

10/13/2018   N. Haslun                      1.5    Continued to perform quality control check of near final draft of
                                                   SOFAs.

10/13/2018   C. Barns                       1.4    Reviewed draft of Global Notes.

10/13/2018   D. Galfus                      1.3    Continued to review the Debtors' Statements and Schedules.

10/13/2018   D. Galfus                      1.3    Reviewed global notes to the Statements and Schedules.

10/13/2018   D. Galfus                      1.1    Developed work plan to address open items in the Statements and
                                                   Schedules.

10/13/2018   D. Galfus                      1.1    Reviewed a revised version of estimated unsecured claims for the
                                                   Statements and Schedules.

10/13/2018   C. Barns                       0.9    Drafted correspondence to KCC team for BRG Team's comments to
                                                   Statements and Schedules.

10/13/2018   C. Barns                       0.9    Held discussion with Dentons (T. Moyron, K. Keen) re: updates to
                                                   Statements and Schedules.

10/13/2018   C. Barns                       0.8    Held discussion with Dentons (T. Moyron) re: Global Notes.

10/13/2018   C. Barns                       0.6    Corresponded with Company (A. Peretti) re: outstanding questions for
                                                   Statements and Schedules.

10/13/2018   D. Galfus                      0.6    Discussed potential edits to the global notes with Counsel (T. Moyron).

Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
          Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                       Desc
Date         Professional                 Main Document
                                         Hours              Page 139 of 384
                                                   Description

12. Statements and Schedules

10/13/2018   C. Barns                       0.6    Held discussion with N. Haslun re: Global Notes.

10/13/2018   N. Haslun                      0.6    Met with C. Barns re: Statements and Schedules Global Notes.

10/14/2018   K. Beard                       2.9    Assisted in the preparation of Schedule F - unsecured creditors.

10/14/2018   K. Beard                       2.9    Continued to assist in the preparation of Schedule F.

10/14/2018   J. Schlant                     2.9    Performed quality review of Statements and Schedules.

10/14/2018   J. Schlant                     2.9    Reviewed adjustments to Schedule F.

10/14/2018   P. Chadwick                    2.6    Reviewed Statements and Schedules draft.

10/14/2018   D. Galfus                      2.6    Reviewed the Statements and Schedules for filing.

10/14/2018   C. Barns                       2.5    Commented on updated drafts of Statements.

10/14/2018   C. Barns                       2.5    Continued to review updated drafts of Statements.

10/14/2018   K. Beard                       2.4    Continued to assist in the preparation of Schedule F.

10/14/2018   N. Haslun                      2.4    Performed quality control check of near final SOALs.

10/14/2018   N. Haslun                      2.3    Continued to perform quality control check of near final SOALs.

10/14/2018   N. Haslun                      2.2    Continued to perform quality control check of near final SOALs.

10/14/2018   N. Haslun                      2.1    Continued to perform quality control check of near final SOALs.

10/14/2018   J. Emerson                     2.0    Continued to update Statements and Schedules to include correct
                                                   addresses.

10/14/2018   J. Emerson                     2.0    Updated Statements and Schedules to include correct addresses.

10/14/2018   D. Galfus                      1.8    Continued to review the Debtors' Statements and Schedules.

10/14/2018   D. Galfus                      1.7    Edited the global notes to the Statements and Schedules.

10/14/2018   D. Galfus                      0.7    Discussed open issues related to the Statements and Schedules with the
                                                   Debtors' financial management and Counsel.

10/14/2018   C. Barns                       0.6    Held call with Company (A. Peretti) and Dentons team (T. Moyron, K.
                                                   Keen) re: updates to Statements and Schedules.

10/14/2018   C. Barns                       0.5    Held call with Company (A. Peretti) and Dentons team (T. Moyron, K.
                                                   Keen) re: additional updates to Statements and Schedules.



Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                        Desc
Date          Professional                Main Document
                                         Hours              Page 140 of 384
                                                   Description

12. Statements and Schedules

10/15/2018    D. Galfus                     2.1    Continued attending meeting at Counsel's office in order to finalize the
                                                   Statements and Schedules.

10/15/2018    D. Galfus                     1.8    Attended meeting at Counsel's office in order to finalize the Statements
                                                   and Schedules for filing.

10/15/2018    H. Miller                     1.5    Reviewed executory contract cure amounts.

10/15/2018    D. Galfus                     0.5    Reviewed potential changes to the Statements and Schedules.

10/15/2018    H. Miller                     0.2    Reviewed Schedule I to SOFA.

10/17/2018    H. Miller                     2.7    Reviewed critical vendor proposals.

10/17/2018    H. Miller                     1.8    Reviewed Schedule A to the SOFA.

10/17/2018    M. Galfus                     1.0    Researched assets and liabilities levels for certain comparables.

10/19/2018    H. Miller                     1.5    Reviewed SOFA schedules.

10/19/2018    H. Miller                     0.2    Analyzed Schedule D to the SOFA schedules.

10/22/2018    J. Vizzini                    0.6    Reviewed updated APA Disclosure Schedule 2.9 and schedule G.

10/24/2018    H. Miller                     1.8    Analyzed Schedule D to the SOFA.

10/26/2018    H. Miller                     1.5    Reviewed SOFA schedules.

10/26/2018    H. Miller                     0.2    Reviewed Schedule J to the SOFA.

11/1/2018     J. Emerson                    2.9    Prepared analysis comparing the filed Schedule G vs Verity's internal
                                                   database.

11/1/2018     J. Emerson                    2.8    Prepared analysis comparing the filed Schedule G versus Verity's
                                                   internal database.

11/1/2018     J. Emerson                    2.4    Continued to prepare analysis comparing the filed Schedule G versus
                                                   Verity's internal database.

11/2/2018     C. Kearns                     0.4    Reviewed draft September MOR and give comments before its release.

11/6/2018     J. Emerson                    2.8    Prepared analysis of Schedule F claims as of the Petition Date to 10/31
                                                   Open AP file.

11/27/2018    J. Vizzini                    1.0    Reviewed email from Counsel regarding archived contracts that were
                                                   excluded from filed Schedule G.

11/29/2018    J. Vizzini                    0.2    Held discussion with claims agent regarding amended Schedule G for
                                                   SLRH.


Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                       Desc
Date          Professional                Main Document
                                         Hours              Page 141 of 384
                                                   Description

12. Statements and Schedules

Task Code Total Hours                     572.9

13. Intercompany Transactions/Balances

9/7/2018      J. Schlant                    0.5    Researched inquiries related to intercompany activity.

9/17/2018     J. Schlant                    2.1    Prepared intercompany balance analysis.

9/18/2018     J. Schlant                    2.9    Prepared intercompany balance analysis.

9/24/2018     J. Schlant                    2.2    Reviewed intercompany analysis with Debtor team.

10/2/2018     J. Schlant                    2.9    Drafted intercompany balance schedules.

10/3/2018     J. Schlant                    2.9    Drafted responses to lender advisor requests regarding intercompany
                                                   activity.

10/3/2018     J. Schlant                    1.8    Drafted intercompany balance schedules.

10/3/2018     J. Schlant                    0.4    Analyzed intercompany balances.

10/5/2018     J. Emerson                    2.8    Prepared intercompany claims schedule for inclusion in Statements and
                                                   Schedules.

10/5/2018     J. Emerson                    2.4    Continued to prepare intercompany claims schedule for inclusion in
                                                   Statements and Schedules.

10/6/2018     J. Schlant                    2.9    Drafted intercompany balance schedules.

10/12/2018    K. Beard                      2.9    Drafted a presentation detailing intercompany balances.

10/12/2018    K. Beard                      1.6    Continued to draft a presentation detailing intercompany balances.

10/12/2018    D. Galfus                     1.6    Reviewed the Debtors' intercompany claims.

10/12/2018    D. Galfus                     1.2    Reviewed BRG's presentation of the Debtors' intercompany claims.

10/12/2018    D. Galfus                     0.5    Edited BRG's presentation of intercompany claims.

10/13/2018    J. Schlant                    1.2    Drafted intercompany balance schedules.

10/13/2018    D. Galfus                     0.8    Edited BRG presentation of the Debtors' intercompany claims.

11/26/2018    J. Schlant                    2.9    Prepared intercompany analysis.

12/18/2018    J. Schlant                    2.8    Prepared intercompany detail for the month of November.

12/18/2018    J. Schlant                    1.2    Processed comments related to November intercompany detail.


Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                            Desc
Date          Professional                Main Document
                                         Hours              Page 142 of 384
                                                   Description

13. Intercompany Transactions/Balances

12/18/2018    D. Galfus                     1.1    Analyzed the changes in intercompany claims.

12/21/2018    D. Galfus                     0.5    Reviewed intercompany reporting prepared by BRG.

Task Code Total Hours                      42.1

14. Executory Contracts/Leases

9/3/2018      P. Chadwick                   2.0    Reviewed preliminary list of material contracts for relevance to DIP
                                                   agreement.

9/4/2018      F. Stevens                    0.8    Reviewed of recent risk pool reports by payer re: potential rejection of
                                                   contracts.

9/6/2018      F. Stevens                    0.5    Held discussion with M. Schweitzer re: contract documents and notice
                                                   from Central health plan.

9/6/2018      F. Stevens                    0.2    Analyzed rejection of medical group contracts and payer agreements
                                                   with specific foundation medical groups.

9/7/2018      P. Chadwick                   0.8    Participated in call with St. Francis regarding potential leasing of
                                                   dialysis machines.

9/7/2018      F. Stevens                    0.7    Reviewed SVIPA court filings re: motion for shortened notice and
                                                   damage demand.

9/7/2018      F. Stevens                    0.1    Reviewed email E. Paul to Dentons and BRG team regarding proposed
                                                   opposition motion to SVIPA.

9/7/2018      F. Stevens                    0.1    Reviewed emails re: rejection of cap contracts.

9/10/2018     F. Stevens                    0.2    Reviewed contract files and analysis of out of network risk pool
                                                   management.

9/13/2018     F. Stevens                    0.1    Emailed S. Campbell, R. Roisman, and M. Schweitzer re: motion for
                                                   rejection of PSA and health plan contracts.

9/13/2018     F. Stevens                    0.1    Emailed with Dentons (T. Moyron) re: timing for rejection of contracts
                                                   with physicians and hospitals.

9/13/2018     F. Stevens                    0.1    Evaluated the financial impact of rejection of certain contracts.

9/14/2018     F. Stevens                    0.3    Reviewed schedules re: Molina health plan contract negotiation.

9/20/2018     P. Chadwick                   1.0    Participated in review of capitation contracts for profitability.

10/3/2018     F. Stevens                    0.4    Reviewed contract and related termination notice from USC Keck
                                                   medical center.

10/4/2018     P. Chadwick                   0.8    Reviewed preliminary list of material contracts for relevance to DIP
                                                   agreement.

Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                        Desc
Date          Professional                Main Document
                                         Hours              Page 143 of 384
                                                   Description

14. Executory Contracts/Leases

10/9/2018     C. Barns                      0.7    Reviewed contracts in contract database per Management's request.

10/9/2018     F. Stevens                    0.2    Reviewed Stanford contract re: contract termination language.

10/11/2018    J. Vizzini                    1.4    Analyzed Vituity contract proposal.

10/13/2018    K. Beard                      2.9    Calculated cure costs at St. Louise.

10/13/2018    K. Beard                      2.9    Continued to calculate cure costs at St. Louise.

10/13/2018    K. Beard                      2.1    Continued to calculate cure costs at St. Louise.

10/14/2018    J. Vizzini                    1.2    Planned process for preparing analysis of cure amounts related to
                                                   O'Connor Hospital and St. Louise section 363 sales.

10/14/2018    J. Schlant                    0.8    Analyzed physician contract issues related to VMF wind-down.

10/14/2018    J. Schlant                    0.6    Discussed APA-related cure analysis with team, including D. Galfus
                                                   and T. Moyron

10/15/2018    J. Emerson                    2.8    Analyzed Schedule G in preparation of preparing cure schedules
                                                   related to the asset purchase agreement.

10/15/2018    J. Emerson                    2.7    Prepared draft schedule of executory contracts related to cure amounts.

10/15/2018    J. Emerson                    2.5    Continued to prepare draft schedule of executory contracts related to
                                                   cure amounts.

10/15/2018    J. Emerson                    2.5    Continued to prepare draft schedule of executory contracts related to
                                                   cure amounts.

10/15/2018    J. Emerson                    2.3    Continued to prepare draft schedule of executory contracts related to
                                                   cure amounts.

10/15/2018    N. Haslun                     1.9    Analyzed executory contract source for Santa Clara assets in regards to
                                                   developing work plan for identifying cure payments.

10/15/2018    J. Schlant                    1.5    Analyzed physician contract issues.

10/15/2018    J. Vizzini                    1.4    Reviewed Schedules E/F and G for O'Connor Hospital in conjunction
                                                   with preparation of cure notice related to sale.

10/15/2018    J. Emerson                    1.2    Continued to prepare draft schedule of executory contracts related to
                                                   cure amounts.

10/15/2018    F. Stevens                    0.8    Reviewed CHP contract and amendments re: CHP failure to pay
                                                   capitation.

10/15/2018    J. Vizzini                    0.6    Continued planning process for preparing analysis of cure amounts
                                                   related to O'Connor Hospital and St. Louise section 363 sales.

Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
          Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                         Desc
Date         Professional                 Main Document
                                         Hours              Page 144 of 384
                                                   Description

14. Executory Contracts/Leases

10/15/2018   J. Vizzini                     0.4    Held discussion with N. Nguyen of Verity regarding cure analysis and
                                                   APA schedules.

10/15/2018   J. Vizzini                     0.4    Participated in call with S. Ruby of legal to discuss issues related to
                                                   executory contracts and related cure amounts.

10/16/2018   J. Emerson                     2.9    Continued to prepare exhibit detailing executory contracts with no
                                                   Schedule F claim amounts.

10/16/2018   J. Emerson                     2.8    Prepared exhibit detailing executory contracts with no Schedule F
                                                   claim amounts.

10/16/2018   J. Emerson                     2.6    Continued to prepare exhibit of St. Louise Schedule of Executory
                                                   Contracts and Related Cure Amounts.

10/16/2018   J. Emerson                     2.4    Prepared St. Louise Schedule of Executory Contracts and Related Cure
                                                   Amounts exhibit.

10/16/2018   J. Emerson                     2.1    Continued to prepare exhibit of St. Louise Schedule of Executory
                                                   Contracts and Related Cure Amounts.

10/16/2018   J. Vizzini                     0.7    Participated in call with Counsel regarding cure notice process.

10/16/2018   J. Vizzini                     0.7    Participated on call with N. Nguyen of Debtors regarding cure process.

10/16/2018   J. Emerson                     0.7    Revised St. Louise Schedule of Executory Contracts and Related Cure
                                                   Amounts.

10/18/2018   J. Emerson                     2.9    Prepared analysis comparing Schedule G to Verity's internal contract
                                                   system (Meditract).

10/18/2018   J. Emerson                     2.8    Continued to prepare analysis comparing Schedule G to Verity's
                                                   internal contract system (Meditract).

10/18/2018   D. Galfus                      0.8    Analyzed the Debtors' various executory contracts.

10/18/2018   J. Vizzini                     0.4    Analyzed contract data with respect to cure notice.

10/18/2018   J. Vizzini                     0.4    Prepared correspondence with respect to Santa Clara assumed contracts
                                                   and related cure.

10/18/2018   J. Vizzini                     0.3    Held discussion with C. James, OCH/SLRH CFO regarding contracts to
                                                   be assumed and cure determination process.

10/20/2018   J. Emerson                     2.1    Prepared cure schedule for top 100 O'Connor contracts.

10/20/2018   J. Emerson                     2.1    Prepared cure schedule for top 50 St. Louise contracts.

10/21/2018   J. Vizzini                     2.2    Reviewed cure amounts related to OCH and SLRH top vendor
                                                   contracts.


Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
          Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                       Desc
Date         Professional                 Main Document
                                         Hours              Page 145 of 384
                                                   Description

14. Executory Contracts/Leases

10/21/2018   J. Emerson                     1.8    Prepared cure schedule for top 100 O'Connor contracts.

10/21/2018   J. Emerson                     1.4    Continued to prepare cure schedule for top 100 O'Connor contracts.

10/21/2018   J. Emerson                     1.4    Continued to prepare cure schedule for top 100 O'Connor contracts.

10/21/2018   D. Galfus                      0.5    Reviewed draft of certain cure data for executory contracts.

10/22/2018   K. Beard                       2.1    Calculated cure costs for St. Louise.

10/22/2018   J. Emerson                     2.1    Revised cure schedule for top 50 St. Louise contracts.

10/22/2018   J. Vizzini                     1.4    Prepared analyses related to cure amounts under Santa Clara APA.

10/22/2018   J. Vizzini                     1.4    Reviewed analysis related to cure amounts for OCH and SLRH.

10/22/2018   J. Vizzini                     0.4    Participated in call with C. James regarding review of cure amounts for
                                                   select contracts related to SLRH and OCH.

10/22/2018   J. Vizzini                     0.3    Participated in call with T. Moyron of Dentons regarding cure notice
                                                   and disclosures.

10/23/2018   N. Haslun                      2.8    Analyzed contracts to determine if should be included in APA schedule
                                                   regarding sale of Santa Clara assets.

10/23/2018   J. Vizzini                     2.7    Continued to analyze data related to cure amounts under Santa Clara
                                                   APA.

10/23/2018   J. Vizzini                     1.6    Analyzed data related to cure amounts under Santa Clara APA.

10/23/2018   J. Vizzini                     1.2    Responded to inquiries from M. Nanda regarding cure analysis related
                                                   to Santa Clara APA.

10/23/2018   J. Vizzini                     0.9    Participated in call with M. Nanda and M. Wang of Debtors regarding
                                                   cure analysis related to Santa Clara Asset Purchase Agreement.

10/23/2018   J. Vizzini                     0.4    Reviewed physician contracts related to APA Disclosure Schedule 2.9.

10/23/2018   J. Vizzini                     0.2    Continued to analyze data related to cure amounts under Santa Clara
                                                   APA.

10/24/2018   J. Vizzini                     2.9    Continued to analyze data related to cure amounts for OCH under Santa
                                                   Clara APA.

10/24/2018   J. Emerson                     2.1    Revised cure schedule for top 100 O'Connor contracts.

10/24/2018   J. Vizzini                     1.1    Continued to analyze data related to cure amounts for OCH under Santa
                                                   Clara APA.



Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
          Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                      Desc
Date         Professional                 Main Document
                                         Hours              Page 146 of 384
                                                   Description

14. Executory Contracts/Leases

10/24/2018   J. Vizzini                     1.1    Participated in call with M. Nanda, N. Bouphasavanh, and R. Dino of
                                                   the Debtors regarding cure analysis for OCH related to Santa Clara
                                                   Asset Purchase Agreement.

10/24/2018   J. Vizzini                     0.9    Analyzed data related to cure amounts for SLRH under Santa Clara
                                                   APA.

10/24/2018   J. Vizzini                     0.9    Participated in follow up call with M. Nanda, N. Bouphasavanh, and R.
                                                   Dino of the Debtors regarding cure analysis for OCH related to Santa
                                                   Clara Asset Purchase Agreement.

10/25/2018   J. Vizzini                     2.9    Analyzed data related to cure amounts for SLRH under Santa Clara
                                                   APA.

10/25/2018   J. Vizzini                     2.9    Continued to analyze data related to cure amounts for SLRH under
                                                   Santa Clara APA.

10/25/2018   J. Emerson                     2.8    Continued to update cure schedule for top 100 O'Connor contracts.

10/25/2018   J. Emerson                     2.7    Continued to revise cure schedules for O'Connor and St. Louise
                                                   hospitals.

10/25/2018   P. Chadwick                    2.6    Reviewed draft proposed schedule of potential cure payments for top
                                                   1,000 contracts at O'Connor.

10/25/2018   J. Emerson                     2.5    Updated cure schedules for O'Connor and St. Louise hospitals.

10/25/2018   J. Emerson                     2.4    Continued to revise cure schedules for O'Connor and St. Louise
                                                   hospitals.

10/25/2018   J. Vizzini                     2.0    Continued to analyze data related to cure amounts for SLRH under
                                                   Santa Clara APA.

10/25/2018   J. Schlant                     1.9    Performed analysis related to cure costs.

10/25/2018   J. Emerson                     1.6    Continued to revise cure schedules for O'Connor and St. Louise
                                                   hospitals.

10/25/2018   P. Chadwick                    1.3    Reviewed draft proposed schedule of potential cure payments for top
                                                   1,000 contracts at St Louise.

10/25/2018   J. Vizzini                     0.7    Held discussion with S. Sharma and E. Paul of Debtors regarding Santa
                                                   Clara cure process and calculations.

10/25/2018   J. Vizzini                     0.3    Prepared plan to address cure process for remainder of contracts related
                                                   to Santa Clara APA.

10/26/2018   J. Emerson                     2.9    Prepared mapping between executory contracts and Schedule F for
                                                   remaining O'Connor Hospital contracts.




Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
          Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                      Desc
Date         Professional                 Main Document
                                         Hours              Page 147 of 384
                                                   Description

14. Executory Contracts/Leases

10/26/2018   J. Emerson                     2.8    Prepared mapping between executory contracts and Schedule F for
                                                   remaining St. Louise hospital contracts.

10/26/2018   J. Vizzini                     1.6    Analyzed additional contracts added to preliminary cure list for SLRH
                                                   and OCH under Santa Clara APA.

10/26/2018   D. Galfus                      0.9    Reviewed cure statements for certain executory contracts prepared by
                                                   BRG.

10/26/2018   J. Vizzini                     0.7    Addressed issues related to illustrative cure notices for SLRH and OCH
                                                   for Santa Clara APA.

10/27/2018   J. Emerson                     2.1    Prepared mapping between executory contracts and Schedule F for
                                                   remaining O'Connor Hospital contracts.

10/28/2018   J. Emerson                     2.4    Prepared mapping between executory contracts and Schedule F for
                                                   remaining St. Louise hospital contracts.

10/28/2018   J. Vizzini                     0.4    Reviewed methodology/process for cure analysis related to non-top 150
                                                   contracts related to Santa Clara APA to review with Debtors.

10/29/2018   J. Emerson                     2.9    Prepared mapping between executory contracts and Schedule F for
                                                   remaining O'Connor Hospital contracts.

10/29/2018   J. Emerson                     2.8    Prepared mapping between executory contracts and Schedule F for
                                                   remaining St. Louise hospital contracts.

10/29/2018   J. Emerson                     2.4    Prepared cure schedule for remaining O'Connor hospital contracts.

10/29/2018   J. Vizzini                     1.6    Reviewed methodology/process for cure analysis related to non-top 150
                                                   contracts related to Santa Clara APA to review with Debtors.

10/29/2018   J. Emerson                     1.4    Continued to prepare cure schedule for remaining O'Connor hospital
                                                   contracts.

10/29/2018   J. Vizzini                     0.2    Held discussion with C. James of Debtor regarding work plan to
                                                   address full cure notice related to Santa Clara APA.

10/30/2018   J. Emerson                     2.9    Continued to prepare cure schedule for remaining O'Connor hospital
                                                   contracts.

10/30/2018   J. Emerson                     2.8    Continued to prepare cure schedule for remaining O'Connor hospital
                                                   contracts.

10/30/2018   J. Emerson                     2.8    Prepared cure schedule for remaining St. Louise hospital contracts.

10/30/2018   J. Vizzini                     2.1    Participated in call with N. Bouphasavanh of Debtors regarding cure
                                                   amounts for remainder OCH contracts.

10/30/2018   J. Vizzini                     1.7    Reviewed cross walk related to non top-100 contracts at OCH related
                                                   to Santa Clara APA.


Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                        Desc
Date          Professional                Main Document
                                         Hours              Page 148 of 384
                                                   Description

14. Executory Contracts/Leases

10/30/2018    J. Emerson                    1.6    Continued to prepare cure schedule for remaining St. Louise hospital
                                                   contracts.

10/30/2018    J. Vizzini                    1.0    Participated in call with M. Laguna of Debtors regarding cure amounts
                                                   for remainder SLRH contracts.

10/30/2018    J. Vizzini                    0.8    Reviewed cross walk related to non top-54 contracts at SLRH related to
                                                   Santa Clara APA.

10/30/2018    J. Vizzini                    0.2    Sent email to M. Nanda and R. Dino regarding OCH claim amounts
                                                   and contracts to be investigated.

10/31/2018    B. Park                       2.4    Reviewed all SOAR contracts to analyze potential obligations.

10/31/2018    J. Emerson                    2.4    Revised cure schedule for remaining St. Louise hospital contracts to
                                                   reflect edits from Counsel.

10/31/2018    J. Emerson                    1.5    Continued to revise cure schedule for remaining St. Louise hospital
                                                   contracts to reflect edits from Counsel.

10/31/2018    J. Vizzini                    1.3    Held call with M. Laguna of Debtors regarding cure amounts for
                                                   remainder of SLRH contracts.

10/31/2018    J. Emerson                    1.2    Revised cure schedule for remaining O'Connor hospital contracts to
                                                   reflect edits from Counsel.

10/31/2018    B. Park                       1.0    Compiled SOAR contracts to analyze potential obligations.

10/31/2018    J. Vizzini                    0.8    Reviewed edits to cure notice for OCH related to non-top 100 contracts.

10/31/2018    J. Vizzini                    0.5    Sent email to M. Nanda and R. Dino regarding SLRH claim amounts
                                                   and contracts to be investigated.

10/31/2018    B. Park                       0.4    Held discussion with M. Blevins (VMF) re: SOAR contracts.

11/1/2018     J. Emerson                    2.1    Analyzed potential rejection claims.

11/1/2018     J. Vizzini                    2.0    Work related to cure/multi facility contracts.

11/1/2018     J. Vizzini                    1.4    Work related to cure/multi facility contracts.

11/1/2018     J. Vizzini                    0.3    Held follow up discussion with N. Nguyen regarding contract/ vendor
                                                   questions related to cure notice for OCH.

11/1/2018     J. Vizzini                    0.2    Held follow up discussion with M. Laguna regarding contract/ vendor
                                                   questions related to cure notice for SLRH.

11/2/2018     J. Vizzini                    1.7    Reviewed draft of changes to cure schedule based on discussions with
                                                   Debtors..



Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                        Desc
Date          Professional                Main Document
                                         Hours              Page 149 of 384
                                                   Description

14. Executory Contracts/Leases

11/2/2018     J. Vizzini                    1.2    Reviewed contraction rejections related to hospital payor contracts for
                                                   potential impact on cure notice.

11/3/2018     J. Vizzini                    0.2    Held discussion with L. Macksoud of Dentons regarding status of
                                                   review of multi-facility contract.

11/5/2018     J. Emerson                    2.9    Prepared analysis of potential cure amounts related to multi facility
                                                   contracts.

11/5/2018     J. Emerson                    2.8    Continued to prepare Schedule F detail for certain vendors re: cure
                                                   reconciliation.

11/5/2018     J. Emerson                    2.8    Prepared Schedule F detail for certain vendors re: cure reconciliation.

11/5/2018     J. Vizzini                    2.4    Estimated rejection damages for certain leases

11/5/2018     J. Vizzini                    2.4    Reviewed schedule G related to SLRH/OCH/Verity regarding multi-
                                                   facility contracts.

11/5/2018     J. Emerson                    2.0    Continued to prepare Schedule F detail for certain vendors re: cure
                                                   reconciliation.

11/5/2018     J. Vizzini                    1.8    Reviewed draft of changes to cure schedule based on discussions with
                                                   Debtors..

11/5/2018     D. Galfus                     1.4    Evaluated the process for executory contract cures.

11/5/2018     P. Chadwick                   1.1    Responded to diligence question from FTI (N. Ganti) regarding the
                                                   payment of leases to Nantworks.

11/5/2018     D. Galfus                     0.6    Participated in a call with Management and Counsel re: executory
                                                   contracts and related action plan.

11/5/2018     J. Vizzini                    0.6    Participated in call with management and Dentons (L. Macksoud)
                                                   regarding legal analysis of on multi-facility contracts and related impact
                                                   on cure process.

11/5/2018     J. Vizzini                    0.3    Held follow up discussion with L. Macksoud of Dentons regarding
                                                   status of multi-facility contract review.

11/6/2018     J. Emerson                    2.8    Revised analysis comparing the filed Schedule G vs Verity's internal
                                                   database.

11/6/2018     J. Emerson                    2.5    Revised cure schedule to reflect newly added contracts.

11/6/2018     K. Beard                      1.4    Calculated cure costs for O'Connor and St. Louise.

11/6/2018     J. Schlant                    1.1    Analyzed AP for cure cost calculation.

11/6/2018     D. Galfus                     1.1    Analyzed executory contract cure amounts.


Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                          Desc
Date          Professional                Main Document
                                         Hours              Page 150 of 384
                                                   Description

14. Executory Contracts/Leases

11/6/2018     J. Vizzini                    0.4    Held discussion with N. Nguyen and E. Abramson of Dentons
                                                   regarding multi-facility contracts.

11/7/2018     D. Galfus                     1.2    Evaluated the treatment of executory contracts in sales process.

11/7/2018     J. Vizzini                    1.1    Reviewed revised Multi-Facility Contract schedule provided by
                                                   Debtors.

11/7/2018     J. Emerson                    1.0    Prepared Schedule F detail for certain vendors re: cure reconciliation.

11/7/2018     J. Vizzini                    0.8    Responded to comments from Counsel and the Debtors regarding
                                                   contracts and cure amounts.

11/7/2018     J. Vizzini                    0.6    Held call with Debtors and L. Abramson of Dentons regarding revised
                                                   Multi-Facility contract schedule and revised equipment lease schedule.

11/7/2018     J. Vizzini                    0.6    Participated in call with Debtors regarding Premier contracts.

11/7/2018     J. Vizzini                    0.6    Reviewed transition service agreement issues regarding multi-facility
                                                   contracts.

11/7/2018     J. Vizzini                    0.5    Reviewed email correspondence related to Premier contracts.

11/8/2018     J. Vizzini                    2.9    Addressed comments from Counsel regarding executory
                                                   contracts/leases with Debtors.

11/8/2018     J. Emerson                    1.2    Continued to prepare schedule f detail for certain vendors re: cure
                                                   reconciliation.

11/8/2018     J. Emerson                    1.2    Prepared Schedule F detail for certain vendors re: cure reconciliation.

11/8/2018     B. Park                       1.0    Analyzed potential rejection damages related to certain leases.

11/8/2018     D. Galfus                     0.9    Analyzed impact of executory contracts on the sale process.

11/8/2018     K. Beard                      0.4    Analyzed leases in regards to potential rejection damages.

11/9/2018     J. Emerson                    1.3    Finalized exhibit re: Executory Contracts Subject to Assumption.

11/9/2018     D. Galfus                     1.2    Reviewed the executory contract claims.

11/10/2018    J. Emerson                    2.6    Prepared claims/ lease detail for certain vendors re: cure reconciliation.

11/11/2018    J. Vizzini                    2.4    Prepared cure objection process work plan.

11/11/2018    J. Emerson                    1.9    Continued to prepare schedule F lease detail for certain vendors re:
                                                   cure reconciliation.

11/11/2018    J. Emerson                    1.8    Prepared Schedule F lease detail for certain vendors re: cure
                                                   reconciliation.

Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
          Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                         Desc
Date         Professional                 Main Document
                                         Hours              Page 151 of 384
                                                   Description

14. Executory Contracts/Leases

11/12/2018   J. Vizzini                     0.4    Responded to inquiry from Counsel regarding cure costs related to
                                                   specific executory contracts.

11/13/2018   K. Beard                       2.5    Drafted template to track cure objections.

11/13/2018   B. Park                        2.0    Analyzed leases for potential rejection.

11/13/2018   J. Emerson                     1.8    Prepared claims/ lease detail for certain vendors re: cure reconciliation.

11/13/2018   J. Vizzini                     1.4    Addressed follow up issues related to cure objection resolution process.

11/13/2018   P. Chadwick                    1.3    Participated in meeting with Verity Medical Foundation Management
                                                   to review certain contracts.

11/13/2018   J. Vizzini                     1.1    Participated in meeting with Debtors regarding cure objection
                                                   resolution process.

11/13/2018   P. Chadwick                    0.9    Reviewed contract of vendor refusing to perform postpetition to assess
                                                   relevant terms.

11/13/2018   D. Galfus                      0.8    Analyzed executory contract claims.

11/13/2018   P. Chadwick                    0.8    Participated in meeting with Verity Medical Foundation Management
                                                   to review certain contracts.

11/14/2018   J. Emerson                     2.7    Prepared presentation re: contractual commitments and related cure
                                                   costs.

11/14/2018   K. Beard                       1.9    Reconciled cure amounts.

11/14/2018   P. Chadwick                    1.7    Participated in meeting with Verity Medical Foundation Management
                                                   to review operational matters.

11/14/2018   J. Emerson                     1.5    Prepared claims/ lease detail for certain vendors re: cure reconciliation.

11/14/2018   J. Vizzini                     0.9    Updated cure objection/ inquiry process outline and communicated to
                                                   Counsel/ Debtors.

11/15/2018   K. Beard                       1.2    Reconciled cure amounts.

11/15/2018   J. Vizzini                     0.3    Held discussion with FTI (X. Chang ) as financial advisor to the UCC
                                                   to discuss follow up questions on cure notice exhibits.

11/15/2018   J. Vizzini                     0.2    Provided updates for cure notice objection/inquiry tracker.

11/16/2018   J. Emerson                     1.7    Prepared claims/ lease detail for certain vendors re: cure reconciliation.

11/16/2018   J. Emerson                     1.5    Prepared claims/ lease detail for certain vendors re: cure reconciliation.

11/16/2018   J. Vizzini                     1.2    Prepared list of potential edits to be made to cure schedules.

Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
          Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                         Desc
Date         Professional                 Main Document
                                         Hours              Page 152 of 384
                                                   Description

14. Executory Contracts/Leases

11/16/2018   P. Chadwick                    1.2    Reviewed lease agreements for operating terms.

11/16/2018   P. Chadwick                    1.1    Reviewed lease agreements for terms.

11/17/2018   K. Beard                       1.1    Reconciled cure amounts.

11/18/2018   K. Beard                       0.6    Reconciled cure amounts.

11/18/2018   J. Vizzini                     0.2    Responded to inquiries from vendors/contract counterparties regarding
                                                   cure amounts related to OCH and SLRH.

11/19/2018   J. Vizzini                     0.9    Reviewed correspondence related to cure exhibit amount inquiries and
                                                   variances.

11/19/2018   J. Vizzini                     0.8    Reviewed additional correspondence related to cure exhibit amount
                                                   inquiries and variances.

11/19/2018   J. Emerson                     0.6    Prepared claims/ lease detail for certain vendors re: cure reconciliation.

11/19/2018   D. Galfus                      0.6    Reviewed status of cure process for executory contracts.

11/19/2018   J. Vizzini                     0.2    Held discussion with G. Miller of Dentons regarding executory contract
                                                   status of various vendor contracts.

11/20/2018   J. Vizzini                     1.7    Responded to correspondence from contract counterparties regarding
                                                   cure amount discrepancy.

11/21/2018   J. Emerson                     2.1    Prepared claims/ lease detail for certain vendors re: cure reconciliation.

11/21/2018   P. Chadwick                    1.9    Reviewed potential cure costs associated with O'Connor.

11/21/2018   P. Chadwick                    1.9    Reviewed potential cure costs associated with St Louise.

11/21/2018   J. Vizzini                     1.7    Responded to correspondence from contract counterparties regarding
                                                   cure amount discrepancy.

11/21/2018   K. Beard                       0.8    Reconciled cure balances.

11/21/2018   J. Vizzini                     0.6    Held discussion with Debtor regarding cure amount discrepancy related
                                                   to payer contract.

11/21/2018   D. Galfus                      0.6    Reviewed the status of the cure reconciliation process on executory
                                                   contracts.

11/24/2018   J. Vizzini                     0.7    Investigated inquiry from landlord regarding potential assumption and
                                                   assignment of lease and cure amount.

11/26/2018   J. Vizzini                     1.8    Responded to email from SCC regarding review of cure notice and
                                                   executory contracts/leases.


Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
          Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                       Desc
Date         Professional                 Main Document
                                         Hours              Page 153 of 384
                                                   Description

14. Executory Contracts/Leases

11/26/2018   K. Beard                       1.6    Tracked communications related to cure reconciliation.

11/26/2018   D. Galfus                      1.3    Reviewed the cure process status under the sale contract.

11/26/2018   J. Vizzini                     1.1    Responded to correspondence from contract counterparties regarding
                                                   cure amount discrepancy.

11/26/2018   J. Vizzini                     0.8    Held discussion with Debtor regarding executory contracts and leases
                                                   related to OCH and SLRH.

11/26/2018   J. Vizzini                     0.4    Reviewed updated cure objection/ inquiry log related to sale of OCH/
                                                   SLRH.

11/26/2018   J. Vizzini                     0.2    Respond to email from Dentons (G. Miller) regarding review of
                                                   contracts for executory status.

11/26/2018   J. Vizzini                     0.2    Responded to correspondence from contract counterparties regarding
                                                   cure amount discrepancy.

11/27/2018   J. Vizzini                     2.9    Reviewed updated cure objection/ inquiry log related to sale of OCH/
                                                   SLRH.

11/27/2018   P. Chadwick                    1.9    Reviewed physicians contracts to identify potential damage claims
                                                   associated therewith.

11/27/2018   B. Park                        1.5    Analyzed file received from Y. Miranada (VMF) re: payer contracts.

11/27/2018   P. Chadwick                    1.4    Analyzed potential rejection damages under various operating
                                                   strategies.

11/27/2018   J. Vizzini                     1.3    Continued to respond to correspondence from contract counterparties
                                                   regarding cure amount discrepancy.

11/27/2018   P. Chadwick                    1.2    Reviewed physicians contracts to understand certain potential rejection
                                                   claims.

11/27/2018   J. Vizzini                     0.6    Continued to respond to correspondence from contract counterparties
                                                   regarding cure amount discrepancy.

11/27/2018   J. Vizzini                     0.5    Continued to review updated cure objection/ inquiry log related to sale
                                                   of OCH/ SLRH.

11/27/2018   J. Vizzini                     0.2    Reviewed correspondence from Counsel (G. Miller of Dentons)
                                                   regarding alternate cure notice objection deadline.

11/28/2018   J. Emerson                     2.7    Prepared crosswalk for cure schedule related to the multi facility
                                                   contracts.

11/28/2018   J. Emerson                     2.7    Prepared crosswalk for cure schedule related to the multi facility
                                                   contracts.



Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
          Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                         Desc
Date         Professional                 Main Document
                                         Hours              Page 154 of 384
                                                   Description

14. Executory Contracts/Leases

11/28/2018   N. Haslun                      1.9    Developed proposed resolution for go forward treatment of a Debtor's
                                                   executory contract.

11/28/2018   J. Vizzini                     1.9    Reviewed and addressed objection to cure notice filed by Smith &
                                                   Nephew.

11/28/2018   J. Vizzini                     1.8    Reviewed inquiries related to cure notice for various counterparties.

11/28/2018   K. Beard                       1.6    Tracked communications related to cure reconciliation.

11/28/2018   P. Chadwick                    1.2    Analyzed leases for potential rejection damages.

11/28/2018   P. Chadwick                    1.1    Analyzed leases and potential rejection damages.

11/28/2018   P. Chadwick                    1.1    Analyzed leases at certain operational units for the potential rejection
                                                   damages related thereto.

11/28/2018   P. Chadwick                    1.1    Analyzed leases for the potential rejection damages related thereof.

11/28/2018   J. Vizzini                     0.7    Responded to vendor inquiry regarding cure notice.

11/28/2018   J. Vizzini                     0.6    Reviewed vendor objection to cure notice.

11/28/2018   J. Vizzini                     0.5    Reviewed vendor contracts in conjunction with responding to cure
                                                   inquiry.

11/28/2018   J. Vizzini                     0.4    Prepared work plan to address cure notice supplement to multi-facility
                                                   contracts.

11/28/2018   J. Vizzini                     0.4    Reviewed correspondence related to multi-facility contract.

11/28/2018   J. Vizzini                     0.2    Held discussion with Counsel (T. Moyron) regarding cure inquires and
                                                   objections filed.

11/29/2018   J. Vizzini                     2.9    Addressed inquiries related to cure notice for various counterparties.

11/29/2018   J. Emerson                     2.4    Prepared crosswalk for cure schedule related to the multi facility
                                                   contracts.

11/29/2018   J. Vizzini                     1.6    Reviewed crosswalk related to multi-facility contracts for cure notice
                                                   supplement.

11/29/2018   K. Beard                       1.2    Tracked communications related to cure reconciliation.

11/29/2018   D. Galfus                      0.8    Reviewed objections to the Debtors' cure motion.

11/29/2018   J. Vizzini                     0.6    Reviewed comparison of multi-facility contracts to Schedule G for
                                                   OCH and SLRH.

11/29/2018   J. Vizzini                     0.6    Reviewed court docket for additional cure objections filed.

Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                        Desc
Date          Professional                Main Document
                                         Hours              Page 155 of 384
                                                   Description

14. Executory Contracts/Leases

11/29/2018    J. Vizzini                    0.5    Reviewed vendor objections to cure notice.

11/29/2018    J. Emerson                    0.3    Prepared crosswalk for cure schedule related to the multi facility
                                                   contracts.

11/30/2018    K. Beard                      2.9    Continued to track vendor communications related to cure
                                                   reconciliation.

11/30/2018    K. Beard                      2.9    Tracked communications related to cure reconciliation.

11/30/2018    J. Emerson                    2.1    Prepared crosswalk for cure schedule related to the multi facility
                                                   contracts.

11/30/2018    J. Vizzini                    1.9    Reviewed cure objection filed by the California Dept. of Health
                                                   Services.

11/30/2018    J. Vizzini                    1.8    Prepared cure notice supplement.

11/30/2018    J. Vizzini                    1.4    Held discussion with Debtors (E. Leader of IT) regarding multi-facility
                                                   contracts.

11/30/2018    J. Vizzini                    1.3    Reviewed inquiries related to cure notice for various counterparties.

11/30/2018    K. Beard                      1.2    Continued to track vendor communications related to cure
                                                   reconciliation.

11/30/2018    J. Vizzini                    1.2    Reviewed potential additions to multi-facility contracts.

11/30/2018    J. Emerson                    1.0    Revised crosswalk for multi facility contracts.

11/30/2018    J. Vizzini                    0.9    Reviewed inquiries/objections to cure notice and supporting data.

11/30/2018    J. Vizzini                    0.5    Held discussion with Debtors (L. Gentry) regarding multi-facility
                                                   contracts and cure.

11/30/2018    J. Emerson                    0.3    Continued to revise crosswalk for multi facility contracts.

12/1/2018     J. Emerson                    2.2    Prepared cure supplement to reflect additional contracts.

12/2/2018     J. Emerson                    2.7    Revised cure supplement to reflect additional contracts.

12/2/2018     J. Emerson                    2.4    Prepared schedule to map claims as of the petition date to multi facility
                                                   executory contracts.

12/2/2018     K. Beard                      2.4    Reconciled the cure amounts from vendors with internal estimates.

12/2/2018     J. Emerson                    2.1    Prepared Schedule F detail for certain vendors re: cure reconciliation.

12/3/2018     B. Park                       2.8    Analyzed contracts for downstream physicians.


Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                         Desc
Date          Professional                Main Document
                                         Hours              Page 156 of 384
                                                   Description

14. Executory Contracts/Leases

12/3/2018     J. Vizzini                    2.5    Developed methodology for reporting of cure related to multi-facility
                                                   contracts.

12/3/2018     J. Vizzini                    2.4    Continued to review correspondence/ detail related to cure notice
                                                   inquires and objections.

12/3/2018     J. Emerson                    2.2    Revised cure supplement to reflect new information.

12/3/2018     B. Park                       1.9    Analyzed contracts for VMG physicians.

12/3/2018     J. Vizzini                    1.9    Reviewed correspondence/ detail related to cure notice inquires and
                                                   objections.

12/3/2018     B. Park                       1.8    Analyzed downstream contracted physicians.

12/3/2018     K. Beard                      1.8    Analyzed the impact of critical vendor payments on cure amounts.

12/3/2018     B. Park                       1.8    Continued to analyze contracts for downstream physicians.

12/3/2018     J. Vizzini                    1.1    Met with S. Ved of Debtors to discuss cure reconciliations for contract
                                                   counterparties on extension.

12/3/2018     J. Vizzini                    0.9    Continued to review correspondence/ detail related to cure notice
                                                   inquires and objections.

12/3/2018     J. Vizzini                    0.5    Reviewed correspondence related to Nant leases.

12/3/2018     J. Vizzini                    0.1    Responded to emails related to cure notice reconciliations.

12/4/2018     J. Vizzini                    2.9    Prepared status update for Counsel of cure inquiries that will require
                                                   settlement stipulation or further extension.

12/4/2018     J. Vizzini                    2.9    Reviewed draft of cure notice exhibit related to multi-facility contracts.

12/4/2018     J. Emerson                    2.8    Prepared schedule to map claims as of the petition date to multi facility
                                                   executory contracts.

12/4/2018     J. Emerson                    2.7    Continued to prepare claims crosswalk related to the multi facility
                                                   executory contracts.

12/4/2018     J. Vizzini                    2.6    Continued to prepare status update for Counsel of cure inquiries that
                                                   will require settlement stipulation or further extension.

12/4/2018     J. Emerson                    2.5    Continued to prepare claims crosswalk related to the multi facility
                                                   executory contracts.

12/4/2018     J. Emerson                    2.3    Continued to prepare claims crosswalk related to the multi facility
                                                   executory contracts.

12/4/2018     K. Beard                      1.9    Reconciled the cure amounts from vendors with internal estimates.


Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                          Desc
Date          Professional                Main Document
                                         Hours              Page 157 of 384
                                                   Description

14. Executory Contracts/Leases

12/4/2018     J. Vizzini                    1.8    Met with Debtors (S. Sharrer of HR) to discuss human resource related
                                                   multi-facility contracts.

12/4/2018     J. Vizzini                    1.5    Reviewed correspondence/ detail related to cure notice inquires and
                                                   objections.

12/4/2018     B. Park                       1.5    Reviewed lease agreements for Santa Clara Family Medicine location.

12/4/2018     K. Beard                      1.3    Continued to reconcile cure amounts to original estimates.

12/4/2018     J. Vizzini                    1.2    Continued to review draft of cure notice exhibit related to multi-facility
                                                   contracts.

12/4/2018     J. Vizzini                    0.7    Responded to emails related to cure notice inquiries that were granted
                                                   extensions.

12/4/2018     J. Vizzini                    0.2    Reviewed draft cure notice supplement received from Counsel.

12/5/2018     J. Vizzini                    2.9    Continued to review draft of cure notice exhibit related to multi-facility
                                                   contracts.

12/5/2018     J. Vizzini                    2.9    Continued to review draft of cure notice exhibit related to multi-facility
                                                   contracts.

12/5/2018     J. Vizzini                    2.9    Reviewed draft of cure notice exhibit related to multi-facility contracts.

12/5/2018     J. Emerson                    2.8    Revised analysis comparing the filed Schedule G versus Verity's
                                                   internal database.

12/5/2018     J. Emerson                    2.7    Continued to prepare exhibit re: executory contracts subject to
                                                   assumption related to multi facility contracts.

12/5/2018     J. Emerson                    2.7    Prepared exhibit to be filed (executory contracts subject to assumption
                                                   related to multi facility contracts)).

12/5/2018     B. Park                       1.4    Continued to reconcile master VMF file to missing physician contracts.

12/5/2018     B. Park                       1.3    Reconciled master VMF file to missing physician contracts.

12/5/2018     B. Park                       1.2    Continued to reconcile master VMF file to missing lease agreements.

12/5/2018     B. Park                       0.9    Reconciled master VMF file to missing lease agreements.

12/5/2018     J. Vizzini                    0.7    Continued to review draft of cure notice exhibit related to multi-facility
                                                   contracts.

12/5/2018     K. Beard                      0.3    Analyzed the impact of critical vendor payments on cure amounts.

12/5/2018     J. Vizzini                    0.3    Responded to comments on draft cure supplement exhibit.



Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                         Desc
Date          Professional                Main Document
                                         Hours              Page 158 of 384
                                                   Description

14. Executory Contracts/Leases

12/6/2018     J. Emerson                    2.8    Revised exhibit re: executory contracts subject to assumption related to
                                                   multi facility contracts.

12/6/2018     J. Vizzini                    1.2    Reviewed final cure notice supplement.

12/6/2018     J. Vizzini                    1.1    Reviewed cure objection filed by Smith & Nephew.

12/6/2018     P. Chadwick                   1.0    Participated in call with Verity Managed Care Organizations resolution
                                                   team regarding contracts disputes impact on liquidity.

12/6/2018     K. Beard                      0.9    Reconciled the cure amounts from vendors with internal estimates.

12/6/2018     J. Vizzini                    0.3    Responded to emails related to cure notice inquiries that were granted
                                                   extensions.

12/6/2018     J. Vizzini                    0.3    Reviewed cure objection filed by CIGNA Entities.

12/6/2018     J. Vizzini                    0.3    Reviewed cure objection filed by Roche Diagnostics.

12/6/2018     J. Vizzini                    0.3    Reviewed draft of cure notice exhibit related to multi-facility contracts.

12/6/2018     J. Vizzini                    0.3    Reviewed Verity system contract related to Cure Notice Supplement.

12/6/2018     J. Vizzini                    0.2    Reviewed cure objection filed by Cerner Corporation.

12/6/2018     J. Vizzini                    0.1    Reviewed cure objection filed by Blue Shield of CA.

12/6/2018     J. Vizzini                    0.1    Reviewed cure objection filed by Surgical Information Systems.

12/7/2018     J. Vizzini                    0.5    Held discussion with Counsel regarding cure reconciliations and next
                                                   steps for various counterparties.

12/7/2018     J. Vizzini                    0.5    Responded to correspondence regarding cure inquiries.

12/7/2018     J. Vizzini                    0.5    Reviewed updated cure reconciliations related to insurance
                                                   overpayments.

12/7/2018     J. Vizzini                    0.5    Updated work plan related to cure analysis for remaining hospitals.

12/7/2018     J. Vizzini                    0.3    Held discussion with Counsel to United Healthcare regarding cure
                                                   discrepancy.

12/7/2018     J. Vizzini                    0.3    Held discussion with Debtors (N. Coppinger) regarding payor contract
                                                   cure reconciliations.

12/7/2018     J. Vizzini                    0.3    Held discussion with J. Doung of Debtors regarding cure
                                                   reconciliations.

12/8/2018     J. Vizzini                    1.1    Reviewed updated cure reconciliations related to insurance
                                                   overpayments for United Healthcare.

Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                        Desc
Date          Professional                Main Document
                                         Hours              Page 159 of 384
                                                   Description

14. Executory Contracts/Leases

12/8/2018     J. Vizzini                    0.5    Prepared response to Counsel to insurance company regarding cure
                                                   reconciliation.

12/8/2018     J. Vizzini                    0.4    Prepared response to Counsel to another contract counterparty
                                                   regarding cure reconciliation.

12/8/2018     J. Vizzini                    0.3    Prepared response to Counsel to contract counterparty regarding cure
                                                   reconciliation.

12/10/2018    J. Emerson                    2.8    Continued to prepare claims schedule for cure notices as of 12/5.

12/10/2018    J. Vizzini                    2.3    Updated cure objection tracker based on correspondence with
                                                   counterparties.

12/10/2018    J. Vizzini                    1.4    Prepared response to Counsel to contract counterparty regarding cure
                                                   reconciliation.

12/10/2018    J. Vizzini                    0.9    Reviewed objection to cure notice filed by Medtronic and related
                                                   support.

12/10/2018    J. Vizzini                    0.7    Reviewed cure objection filed by Surgical Information Systems and
                                                   responded to counterparty.

12/10/2018    D. Galfus                     0.7    Reviewed the status of the executory contract assessment by the
                                                   Debtors.

12/10/2018    J. Vizzini                    0.6    Reviewed additional detail received from Counsel to ARUP regarding
                                                   cure related issues.

12/10/2018    J. Vizzini                    0.6    Reviewed DRAFT stipulation to be entered into with insurance
                                                   company regarding process to resolve overpayment claims.

12/10/2018    J. Vizzini                    0.6    Reviewed objection to cure notice filed by Blue Roche Diagnostics.

12/10/2018    J. Vizzini                    0.5    Responded to correspondence from UCH, PharMerica and SIS
                                                   regarding cure related issues.

12/10/2018    J. Vizzini                    0.5    Reviewed objection to cure notice filed by Cerner Corporation.

12/10/2018    J. Vizzini                    0.4    Held discussion with Counsel to ARUP regarding outstanding cure
                                                   issues.

12/10/2018    J. Vizzini                    0.4    Provided update on cure objection process for Debtors' Counsel.

12/10/2018    J. Vizzini                    0.4    Responded to correspondence from Pharmerica and Shared Imaging
                                                   regarding cure inquires/ reconciliation.

12/10/2018    J. Vizzini                    0.4    Reviewed correspondence regarding service/affiliation agreements for
                                                   OCH related to cure notice.




Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
          Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                       Desc
Date         Professional                 Main Document
                                         Hours              Page 160 of 384
                                                   Description

14. Executory Contracts/Leases

12/10/2018   J. Vizzini                     0.3    Responded to correspondence from Verity team working on Santa
                                                   Clara transition regarding various contracts.

12/10/2018   J. Vizzini                     0.3    Reviewed cure objection filed by CIGNA Entities.

12/10/2018   J. Vizzini                     0.2    Prepared correspondence to Verity team regarding further
                                                   reconciliation of claims/ cure amounts related to payor contract for
                                                   OCH and SLRH.

12/10/2018   J. Vizzini                     0.2    Prepared email correspondence related to Santa Clara's requirement to
                                                   provide list of contracts to be assumed by date certain.

12/10/2018   J. Vizzini                     0.2    Responded to email correspondence from Counsel to ARUP regarding
                                                   cure amounts and contract.

12/10/2018   J. Vizzini                     0.2    Reviewed objection to cure notice filed by Blue Shield.

12/11/2018   J. Emerson                     2.8    Continued to prepare the claims crosswalk for Seton Medical Center
                                                   for the purposes of preparing the cure notice for top 100 O'Connor
                                                   contracts.

12/11/2018   J. Emerson                     2.8    Prepared claims crosswalk for Seton Medical Center for the purposes
                                                   of preparing the cure notice for top 100 O'Connor contracts.

12/11/2018   B. Park                        2.4    Analyzed malpractice insurance tail costs.

12/11/2018   J. Vizzini                     1.9    Reviewed objection to cure notice filed by Abbott Labs, Inc. and
                                                   related support.

12/11/2018   J. Emerson                     1.8    Continued to prepare the claims crosswalk for Seton Medical Center
                                                   for the purposes of preparing the cure notice for top 100 O'Connor
                                                   contracts.

12/11/2018   K. Beard                       1.8    Estimated cure amounts for multihospital contracts.

12/11/2018   J. Vizzini                     1.7    Updated cure objection tracker based on correspondence with
                                                   counterparties.

12/11/2018   B. Park                        1.2    Analyzed payer contracts by physician group.

12/11/2018   N. Haslun                      1.2    Analyzed terms of a VMF lease with respect to an inquiry by Counsel
                                                   to the landlord.

12/11/2018   P. Chadwick                    1.1    Participated in call with Verity Managed Care Organizations resolution
                                                   team regarding contracts disputes impact on liquidity.

12/11/2018   J. Vizzini                     1.0    Reviewed objection to cure notice filed by GE HFS and related support.

12/11/2018   J. Vizzini                     0.9    Reviewed limited objection to cure notice filed by OCH Forest 1 and
                                                   O'Connor Health Center.


Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
          Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                      Desc
Date         Professional                 Main Document
                                         Hours              Page 161 of 384
                                                   Description

14. Executory Contracts/Leases

12/11/2018   J. Vizzini                     0.8    Reviewed objection to cure notice filed by Specialty Cardiovascular
                                                   Resources, LLC and related support.

12/11/2018   J. Vizzini                     0.7    Reviewed omnibus cure objection filed by Stanford.

12/11/2018   J. Vizzini                     0.6    Reviewed objection to cure notice filed by CR Bard and related support.

12/11/2018   J. Vizzini                     0.5    Held follow up discussion with K. Eckhardt (Counsel to S&N)
                                                   regarding outstanding cure amounts.

12/11/2018   J. Vizzini                     0.4    Responded to correspondence from Stanford regarding cure objection.

12/11/2018   J. Vizzini                     0.4    Reviewed correspondence from Counsel to Smith & Nephew regarding
                                                   cure objection.

12/11/2018   J. Vizzini                     0.3    Reviewed correspondence from Counsel to Medecision regarding cure
                                                   notice and amounts.

12/11/2018   J. Vizzini                     0.3    Reviewed limited objection to cure notice filed by Aetna.

12/11/2018   J. Vizzini                     0.2    Held discussion with Counsel to Cerner Corp. regarding objection to
                                                   cure notice.

12/11/2018   J. Vizzini                     0.2    Responded to correspondence from Counsel to Genesis Medicus
                                                   regarding potential assumption of contracts.

12/11/2018   J. Vizzini                     0.2    Reviewed email correspondence from Debtors (E. Paul) regarding cure
                                                   objection filed by OCH Forest 1/ O'Connor Health Center 1.

12/11/2018   J. Vizzini                     0.2    Reviewed objection to cure notice filed by Care 1st Health Plans. and
                                                   related support.

12/12/2018   K. Beard                       1.5    Estimated cure amounts for multihospital contracts.

12/12/2018   P. Chadwick                    1.2    Reviewed contracts designated for assumption by Santa Clara for
                                                   potential impact on proceeds.

12/12/2018   J. Vizzini                     1.2    Reviewed email correspondence from K. Eckhardt regarding S&N cure
                                                   objection.

12/12/2018   J. Vizzini                     0.7    Updated cure objection tracker based on correspondence with
                                                   counterparties and additional information received.

12/12/2018   J. Vizzini                     0.6    Reviewed email correspondence and additional detail from M. Caruso
                                                   as Counsel to Cardinal Health regarding Cure Notice Supplement
                                                   issues.

12/12/2018   J. Vizzini                     0.5    Reviewed Notice of Designation of Assumed Contracts and Assumed
                                                   Leases provided by Santa Clara County.




Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
          Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                       Desc
Date         Professional                 Main Document
                                         Hours              Page 162 of 384
                                                   Description

14. Executory Contracts/Leases

12/12/2018   J. Vizzini                     0.4    Responded to email from the Debtors (C. James) regarding treatment of
                                                   physician contracts.

12/12/2018   J. Vizzini                     0.4    Reviewed contract detail received from A. Huber related to OCH
                                                   Forecast 1 Cure objection.

12/12/2018   J. Vizzini                     0.4    Reviewed email correspondence from J. Moe at Dentons regarding
                                                   certain SLRH contracts for equipment rentals and related cure amounts.

12/12/2018   J. Vizzini                     0.3    Held discussion with Debtors (C. James) regarding S&N contract.

12/12/2018   J. Vizzini                     0.3    Reviewed results of contract search in response to inquiry from
                                                   Counsel to US Bank regarding cure amounts on various leases.

12/12/2018   J. Vizzini                     0.2    Held discussion with D. Leigh as Counsel to ARUP regarding cure
                                                   objection.

12/12/2018   J. Vizzini                     0.2    Responded to email inquiry from W. Schumacher regarding Nantworks,
                                                   LLC lease agreement.

12/12/2018   J. Vizzini                     0.2    Reviewed email correspondence from Counsel to Bard (K. Eckhardt)
                                                   regarding detail needed to reconcile cure amount.

12/12/2018   J. Vizzini                     0.1    Held discussion with S. Sharma regarding S&N contract.

12/13/2018   J. Emerson                     2.8    Prepared analysis of Santa Clara's assumed rejections, specifically
                                                   O'Connor Hospital.

12/13/2018   J. Emerson                     2.7    Continued to prepare analysis of Santa Clara's assumed rejections,
                                                   specifically O'Connor Hospital.

12/13/2018   J. Emerson                     2.4    Continued to prepare analysis of Santa Clara's assumed rejections,
                                                   specifically O'Connor Hospital.

12/13/2018   J. Emerson                     1.8    Prepared analysis of Santa Clara's assumed rejections, specifically St.
                                                   Louise Regional Hospital.

12/13/2018   J. Emerson                     1.5    Continued to prepare analysis of Santa Clara's assumed rejections,
                                                   specifically St. Louise Regional Hospital.

12/13/2018   J. Vizzini                     1.4    Updated cure notice objection tracker for current correspondence and
                                                   rejected contracts per SCC.

12/13/2018   J. Vizzini                     1.1    Reviewed Notice of Designation of Assumed Contracts and Assumed
                                                   Leases provided by Santa Clara County relative to cure notice
                                                   objections and inquiries.

12/13/2018   J. Vizzini                     0.9    Responded to email from Counsel (T. Moyron of Dentons) regarding
                                                   Notice of Designation of Assumed Contracts and Leases.

12/13/2018   J. Vizzini                     0.7    Reviewed prepared list of Assumed Contracts and Leases to be
                                                   assumed by SCC, based on notice provided by SCC.

Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
          Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                      Desc
Date         Professional                 Main Document
                                         Hours              Page 163 of 384
                                                   Description

14. Executory Contracts/Leases

12/13/2018   J. Vizzini                     0.6    Participated in call with Debtors (E. Paul) and Counsel (T. Moyron and
                                                   G. Miller of Dentons) regarding issues related to insurance
                                                   overpayments and Notice of Contracts to be Assumed by buyer.

12/13/2018   K. Beard                       0.5    Analyzed the impact of critical vendor payments to proposed cure
                                                   amounts.

12/13/2018   J. Vizzini                     0.4    Responded to call from Counsel to Abbott Labs (S. Wisotski) regarding
                                                   cure notice objection.

12/13/2018   J. Vizzini                     0.3    Responded to inquiry from R. McDonald at CliniComp regarding
                                                   assumption of contract by buyer of SLRH and OCH.

12/13/2018   J. Vizzini                     0.2    Held discussion with Debtors' Counsel (E. Paul) regarding Notice of
                                                   Designation of Assumed Contracts and Assumed Leases provided by
                                                   purchaser.

12/13/2018   J. Vizzini                     0.2    Held discussion with J. O'Hare of Cerner regarding objection to cure
                                                   notice.

12/13/2018   J. Vizzini                     0.2    Responded to email from PharMerica regarding cure notice objection.

12/13/2018   J. Vizzini                     0.2    Reviewed additional detail received from Counsel to ARUP regarding
                                                   cure related issues and confirmed with Verity accounting.

12/13/2018   J. Vizzini                     0.2    Reviewed Debtor's findings related to cure costs for certain executory
                                                   contracts.

12/13/2018   J. Vizzini                     0.2    Reviewed detail received from Cerner Corp. regarding objection to
                                                   cure notice.

12/13/2018   J. Vizzini                     0.2    Reviewed emails from Counsel to Medtronic (D. Guess ) regarding
                                                   detail supporting cure amounts.

12/13/2018   J. Vizzini                     0.2    Reviewed vendor contract with respect to cure objection.

12/13/2018   J. Vizzini                     0.1    Reviewed correspondence from S. Wisotoski as Counsel to Abbot Labs
                                                   regarding cure notice objection.

12/14/2018   N. Haslun                      1.1    Analyzed proposed amended contract with a VMF physician practice
                                                   group.

12/14/2018   J. Vizzini                     0.7    Reviewed first draft of list of Assumed Contracts and Leases related to
                                                   SCC sale.

12/14/2018   N. Haslun                      0.5    Analyzed proposed new contract for VMF electronic medical records.

12/14/2018   J. Vizzini                     0.5    Responded to email from D. Guess as Counsel to Medtronic regarding
                                                   assumption of contracts.




Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
          Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                       Desc
Date         Professional                 Main Document
                                         Hours              Page 164 of 384
                                                   Description

14. Executory Contracts/Leases

12/14/2018   J. Vizzini                     0.5    Reviewed supporting detail provided by Cerner (J. O'Hair) relative to
                                                   objection to Cure Notice.

12/14/2018   J. Vizzini                     0.4    Participated in call with Dentons (T. Moyron and G. Miller) regarding
                                                   Notice of Designation of Assumed Contracts and Assumed Leases
                                                   provided by Santa Clara County.

12/14/2018   J. Vizzini                     0.3    Responded to email from M. Lessne as Counsel to Genesis Medicus
                                                   regarding assumption of contracts.

12/14/2018   J. Vizzini                     0.3    Responded to email from T. Guilfoyle as Counsel to Infor Systems
                                                   regarding assumption of contracts.

12/14/2018   J. Vizzini                     0.2    Responded to email from T. Guilfoyle as Counsel to Infor Systems
                                                   regarding assumption of contracts.

12/14/2018   J. Vizzini                     0.2    Reviewed email correspondence regarding status of updated cure
                                                   analysis and crosswalk for cure notice exhibits for remaining hospitals.

12/14/2018   J. Vizzini                     0.1    Held discussion with G. Miller regarding next steps for certain cure
                                                   objection claims.

12/15/2018   J. Vizzini                     2.1    Reviewed prepared list of Assumed Contracts and Leases related to
                                                   OCH to be assumed by SCC, based on notice provided by SCC.

12/15/2018   J. Vizzini                     1.7    Reviewed prepared list of Assumed Contracts and Leases related to
                                                   SLRH to be assumed by SCC, based on notice provided by SCC.

12/15/2018   J. Vizzini                     1.3    Updated cure notice objection tracker to reflect latest correspondence
                                                   with counterparties.

12/15/2018   J. Vizzini                     0.4    Reviewed supplemental objection of GE HFS, LLC to proposed
                                                   assumption and assignment of leases.

12/16/2018   J. Vizzini                     2.1    Reviewed prepared list of Assumed Contracts and Leases related to
                                                   OCH to be assumed by SCC, based on notice provided by SCC.

12/16/2018   J. Vizzini                     0.6    Updated cure notice objection tracker to reflect latest correspondence
                                                   with counterparties.

12/16/2018   J. Vizzini                     0.3    Held discussion with J. Emerson regarding next steps for certain cure
                                                   objection claims.

12/16/2018   J. Vizzini                     0.3    Responded to email correspondence from Counsel to Nantworks, LLC
                                                   regarding status of assumption or rejection of lease.

12/16/2018   J. Vizzini                     0.3    Reviewed Oracle's Limited Objection to and Reservation of Rights
                                                   Regarding Debtors' Motion for Entry of an Order Approving APA and
                                                   Approving Procedures Related to the Assumption of Certain Executory
                                                   Contracts.




Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
          Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                        Desc
Date         Professional                 Main Document
                                         Hours              Page 165 of 384
                                                   Description

14. Executory Contracts/Leases

12/16/2018   J. Vizzini                     0.2    Reviewed Declaration in Support of Objection of Cigna Entities to
                                                   Notice of Counterparties to Executory Contracts and Unexpired Leases
                                                   of the Debtors that May be Assumed.

12/16/2018   J. Vizzini                     0.2    Reviewed Notice Related to Contracts Designated by Santa Clara
                                                   County for Assumption and Assignment and provide comments to
                                                   Counsel.

12/16/2018   J. Vizzini                     0.2    Reviewed objection to cure notice filed by United Healthcare.

12/16/2018   J. Vizzini                     0.2    Reviewed Smith & Nephew Inc.'s Supplemental Objection to Proposed
                                                   Cure Amounts and Limited Objection to Assumption and Assignment
                                                   of Executory Contracts.

12/16/2018   J. Vizzini                     0.1    Reviewed Abbott Laboratories Inc.'s Supplemental Objection to
                                                   Proposed Assumption and Assignment of Various Contracts and
                                                   Reservation of Rights.

12/17/2018   J. Vizzini                     2.9    Edited prepared list of Assumed Contracts and Leases related to SLRH
                                                   to be assumed by SCC, based on notice provided by SCC.

12/17/2018   D. Galfus                      1.3    Analyzed estimated cure costs associated with executory contracts.

12/17/2018   J. Vizzini                     0.9    Reviewed prepared list of Assumed Contracts and Leases related to
                                                   SLRH to be assumed by SCC, based on notice provided by SCC.

12/17/2018   K. Beard                       0.8    Analyzed objections in the court docket related to Verity's cure notice.

12/17/2018   P. Chadwick                    0.8    Reviewed status of resolving cure objections.

12/17/2018   J. Vizzini                     0.7    Edited prepared list of Assumed Contracts and Leases related to OCH
                                                   to be assumed by SCC, based on notice provided by SCC.

12/17/2018   J. Vizzini                     0.7    Prepared message to P. Lawrence of SCC regarding list of designated
                                                   contracts to be assumed.

12/17/2018   J. Vizzini                     0.6    Participated in call with SCC Counsel (P. Lawrence) and Debtors'
                                                   Counsel (T. Moyron) regarding designated assumed contracts.

12/17/2018   D. Galfus                      0.4    Participated in a portion of call related to cure costs.

12/17/2018   J. Vizzini                     0.4    Responded to email inquiry from FTI as financial advisor to the UCC
                                                   regarding list of contracts designated by SCC as assumed contracts.

12/17/2018   J. Vizzini                     0.3    Responded to email correspondence from Counsel to Smith & Nephew
                                                   (K. Eckhardt) regarding cure negotiation.

12/17/2018   J. Vizzini                     0.3    Responded to email correspondence from Counsel to Surgical
                                                   Information Systems regarding status of assumption or rejection of
                                                   lease.



Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
          Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                       Desc
Date         Professional                 Main Document
                                         Hours              Page 166 of 384
                                                   Description

14. Executory Contracts/Leases

12/17/2018   J. Vizzini                     0.3    Reviewed comparison of multi facility contracts to individual OCH and
                                                   SLRH cure contract list.

12/17/2018   J. Vizzini                     0.2    Participated in call with Debtors (M. Laguna and Nino B.) to discuss
                                                   GE HFS, LLC leases relative to cure objection.

12/17/2018   J. Vizzini                     0.2    Responded to email correspondence from Counsel to Cochlear (M.
                                                   Moedritzer) regarding status of contract.

12/17/2018   J. Vizzini                     0.2    Responded to email correspondence from Counsel to Quadramed Corp
                                                   (S. Carroll ) regarding status of contract as assumed or rejected.

12/17/2018   J. Vizzini                     0.2    Responded to email correspondence from Counsel to SpecialtyCare
                                                   Cardiovascular (J. Parrish ) regarding status of contract.

12/17/2018   J. Vizzini                     0.2    Responded to email from Counsel to CIGNA regarding claim objection
                                                   and review/reconciliation.

12/18/2018   J. Vizzini                     2.9    Continued to review list of Designated Assumed Contracts provided by
                                                   SCC.

12/18/2018   J. Vizzini                     2.9    Reviewed list of Designated Assumed Contracts provided by SCC.

12/18/2018   J. Vizzini                     1.3    Continued to review list of Designated Assumed Contracts provided by
                                                   SCC.

12/18/2018   P. Chadwick                    1.1    Reviewed status of resolving cure objections.

12/18/2018   D. Galfus                      1.1    Reviewed the latest summary of potential cure costs.

12/18/2018   K. Beard                       1.0    Analyzed objections in the court docket related to Verity's cure notice.

12/18/2018   J. Vizzini                     0.9    Segregated multi-facility contracts from OCH/ SHRH contracts and
                                                   cure list.

12/18/2018   J. Vizzini                     0.6    Reviewed docket for objections filed related to executory contracts and
                                                   cure amounts.

12/18/2018   J. Vizzini                     0.5    Responded to email correspondence from Counsel to Infor US (T.
                                                   Guilfoyle) regarding cure notice objection.

12/18/2018   J. Vizzini                     0.3    Participated in call with SCC Counsel (P. Lawrence) regarding
                                                   designated assumed contracts.

12/19/2018   B. Park                        2.9    Reviewed physician contracts.

12/19/2018   J. Emerson                     2.8    Continued to prepare list of top 10 cure amounts to be diligences to
                                                   determine if claims relate to executory contracts.

12/19/2018   J. Vizzini                     1.1    Reviewed additional cure related objections.


Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
          Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                       Desc
Date         Professional                 Main Document
                                         Hours              Page 167 of 384
                                                   Description

14. Executory Contracts/Leases

12/19/2018   J. Vizzini                     0.9    Followed up with counterparties regarding cure objections.

12/19/2018   J. Vizzini                     0.8    Updated cure notice objection tracker to reflect latest correspondence
                                                   with counterparties and Designated Assumed Contracts and Leases.

12/19/2018   J. Vizzini                     0.5    Met with Counsel (T. Moyron) to discuss issues related to hearing.

12/19/2018   J. Vizzini                     0.4    Prepared information for potential need at sale hearing.

12/19/2018   J. Vizzini                     0.3    Reviewed correspondence from Counsel to Cardinal regarding cure
                                                   objection.

12/20/2018   J. Emerson                     2.4    Prepared mapping between executory contracts and revised claims
                                                   (Seton Medical Center) in preparation of the cure schedules.

12/20/2018   J. Emerson                     2.1    Continued to prepare mapping between executory contracts and revised
                                                   claims for Seton Medical Center in preparation of the cure schedules.

12/20/2018   J. Vizzini                     1.4    Updated cure notice objection tracker to reflect latest correspondence
                                                   with counterparties and Designated Assumed Contracts and Leases.

12/20/2018   J. Vizzini                     0.4    Reviewed email correspondence and detail from Counsel to Cigna (J.
                                                   Wisler) regarding cure objection.

12/20/2018   J. Vizzini                     0.3    Evaluated contracts designated by SCC as assumed contracts for
                                                   executory status.

12/20/2018   J. Vizzini                     0.3    Held discussion with Counsel to Medline regarding designated
                                                   contracts to be assumed.

12/20/2018   J. Vizzini                     0.3    Responded to email inquiry on contracts from Counsel to McKesson/
                                                   Allscripts (J. Garfinkle).

12/20/2018   J. Vizzini                     0.2    Responded to email correspondence from Counsel to Cardinal Health
                                                   (M. Caruso) regarding cure and designation of contracts to be assumed.

12/20/2018   J. Vizzini                     0.2    Responded to email from Counsel to CIGNA regarding claim objection
                                                   and review/reconciliation.

12/20/2018   J. Vizzini                     0.2    Reviewed correspondence from Counsel to Cardinal regarding cure
                                                   objection.

12/20/2018   J. Vizzini                     0.1    Responded to Counsel to Medline regarding status of Medline contract
                                                   as not being a designated assumed contract.

12/21/2018   J. Emerson                     2.7    Continued to prepare mapping between executory contracts and revised
                                                   claims (Seton Medical Center) in preparation of the cure schedules.

12/21/2018   P. Chadwick                    1.3    Reviewed operating agreement for requirements for less than quarterly
                                                   risk sharing payments.



Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
           Case 2:18-bk-20151-ER          Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                      Desc
Date         Professional                 Main Document
                                         Hours              Page 168 of 384
                                                   Description

14. Executory Contracts/Leases

12/21/2018   J. Vizzini                     1.0    Held discussion with N. Coppinger regarding cure analysis related to
                                                   overpayments to various insurers.

12/21/2018   D. Galfus                      0.6    Analyzed the latest estimate of cure claims.

12/26/2018   J. Emerson                     2.4    Prepared mapping between executory contracts and revised claims (St.
                                                   Francis) in preparation of the cure schedules.

12/26/2018   J. Vizzini                     1.1    Reviewed Notice of Filing Listing Objections to Proposed Cure
                                                   Amounts and Assumption and Assignment of Certain Executory
                                                   Contracts and Unexpired Leases Re: Authorizing the Sale of Certain
                                                   Assets.

12/26/2018   J. Emerson                     1.0    Continued to prepare mapping between executory contracts and revised
                                                   claims (St. Francis) in preparation of the cure schedules.

12/27/2018   J. Emerson                     2.6    Prepared mapping between executory contracts and revised claims (St.
                                                   Vincent) in preparation of the cure schedules.

12/27/2018   N. Haslun                      2.1    Analyzed contract terms of a VMF contract with a physician group.

12/27/2018   J. Emerson                     0.8    Continued to prepare mapping between executory contracts and revised
                                                   claims (multi facility contracts) in preparation of the cure schedules.

12/28/2018   N. Haslun                      2.8    Analyzed a VMF contract terms in regards to amounts paid by VMF.

12/28/2018   J. Emerson                     2.6    Prepared mapping between executory contracts and revised claims (St.
                                                   Vincent) in preparation of the cure schedules.

12/30/2018   J. Vizzini                     0.4    Reviewed overpayment claims file related to payor contract cure
                                                   amount sent by Verity.

12/31/2018   J. Emerson                     2.8    Prepared mapping between executory contracts and revised claims
                                                   (multi facility contracts) in preparation of the cure schedules.

12/31/2018   J. Emerson                     2.6    Continued to prepare mapping between executory contracts and revised
                                                   claims (multi facility contracts) in preparation of the cure schedules.

12/31/2018   J. Emerson                     1.1    Continued to prepare mapping between executory contracts and revised
                                                   claims (multi facility contracts) in preparation of the cure schedules.

Task Code Total Hours                     613.2

17. Analysis of Historical Results

9/4/2018     M. Yastrebova                  0.5    Updated bond prices for debt.

9/5/2018     J. Schlant                     1.8    Analyzed historical cash activity.

9/6/2018     J. Schlant                     0.8    Reviewed historical Company audits.



Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                       Desc
Date          Professional                Main Document
                                         Hours              Page 169 of 384
                                                   Description

17. Analysis of Historical Results

9/6/2018      J. Schlant                    0.7    Prepared schedules for financial reporting format.

9/10/2018     M. Yastrebova                 0.5    Updated bond prices for debt.

9/17/2018     M. Yastrebova                 0.5    Updated bond prices for debt.

9/25/2018     M. Yastrebova                 0.4    Updated bond prices for debt.

11/6/2018     B. Park                       0.5    Discussed with L. Kresge (VMF) the historical financial position.

11/16/2018    D. Chang                      0.7    Updated charts and graphs for SVMC-SFMC capitation payment
                                                   tracking project.

11/29/2018    P. Chadwick                   2.2    Reviewed 2017 Bond intercreditor agreement to understand the
                                                   redemption requirements.

12/13/2018    D. Galfus                     1.9    Reviewed reports on the historical earnings of the Debtors' hospitals.

12/16/2018    B. Park                       2.8    Analyzed historical P&Ls for certain physician groups.

12/20/2018    B. Park                       2.0    Reviewed updated November financials.

12/21/2018    D. Galfus                     0.9    Analyzed financial information and related documents associated with
                                                   the Debtors' investment in a medical operation.

Task Code Total Hours                      16.2

18. Operating and Other Reports

9/4/2018      J. Schlant                    1.9    Created financial reporting calendar.

9/10/2018     N. Haslun                     1.5    Held meeting with Management (A. Fierro-Peretti, M. Fuentes, Y. Wu)
                                                   to review plan for completing MORs.

9/11/2018     J. Schlant                    2.6    Analyzed payment detail by payer and created summary tables.

9/12/2018     N. Haslun                     0.3    Participated in portion of a call with Management (Andrew Fierro-
                                                   Peretti, T. Schroeder) to discuss reporting for the MORs.

9/13/2018     N. Haslun                     1.0    Reviewed US Trustee instructions for MOR preparation in preparation
                                                   for meeting with the U.S. Trustee.

9/13/2018     N. Haslun                     0.9    Participated in meeting with Management (A. Fierro-Peretti, M.
                                                   Fuentes) regarding the first MOR.

9/14/2018     N. Haslun                     1.1    Participated in initial Debtor meeting with the U.S. Trustee (G. Baddin)
                                                   and Counsel (T. Moyron, S. Maizel) to discuss information to be
                                                   completed for the 7 day schedule and first MOR.

9/16/2018     J. Schlant                    0.5    Prepared updated financial information for advisors.


Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                       Desc
Date          Professional                Main Document
                                         Hours              Page 170 of 384
                                                   Description

18. Operating and Other Reports

9/17/2018     N. Haslun                     1.5    Analyzed U.S. Trustee document setting out requirements for Debtors
                                                   in possession with respect to developing a template for the September
                                                   MOR.

9/17/2018     N. Haslun                     1.5    Participated in call with Management (A. Chou, M. Chavira, N.
                                                   Napolitano, T. O'Connor, A. Fierro-Peretti) to review plan for next
                                                   steps for the September MOR.

9/17/2018     N. Haslun                     1.1    Prepared list of follow up items from call with U.S. Trustee on Friday.

9/17/2018     J. Schlant                    0.4    Coordinated efforts on MOR development.

9/17/2018     N. Haslun                     0.2    Drafted email to Counsel (T. Moyron, S. Maizel) regarding
                                                   clarification needed to complete the 7 day MOR report to the U.S.
                                                   Trustee.

9/18/2018     N. Haslun                     2.8    Developed template for September MOR.

9/18/2018     P. Chadwick                   1.2    Participated in meting with Verity regarding preparation of Monthly
                                                   Operating Report.

9/18/2018     N. Haslun                     1.1    Analyzed UST instructions for completion of MORs in regards to the
                                                   September MOR template.

9/18/2018     N. Haslun                     1.0    Participated in a call with Management (A. Fierro Peretti, A.
                                                   Napolitano. T. O'Connor, M. Chavira) to discuss completion of the
                                                   September MOR.

9/18/2018     N. Haslun                     0.6    Participated in a call with Management (A. Fierro Peretti, A. Brown) to
                                                   discuss completion of compensation related information for the initial 7
                                                   Day MOR.

9/18/2018     N. Haslun                     0.6    Prepared response on reporting secured claims in the 7 Day MOR
                                                   report for the US Trustee.

9/18/2018     J. Schlant                    0.5    Discussed foundation-related financial model.

9/18/2018     N. Haslun                     0.5    Drafted and sent emails to the vendor team following up on open
                                                   vendor terms discussions.

9/18/2018     N. Haslun                     0.4    Analyzed cash receipts and disbursement data in regards to the
                                                   September MOR.

9/18/2018     N. Haslun                     0.2    Held call with Management (T. O'Connor) to discuss next steps re: the
                                                   September MOR.

9/19/2018     J. Schlant                    2.4    Built cash flow template related to MOR.

9/19/2018     N. Haslun                     2.1    Prepared presentation of plan for completion of MOR to Management.

9/19/2018     N. Haslun                     1.5    Updated work plan for September MOR.

Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                        Desc
Date          Professional                Main Document
                                         Hours              Page 171 of 384
                                                   Description

18. Operating and Other Reports

9/19/2018     K. Beard                      1.1    Analyzed the proposed MOR format.

9/19/2018     N. Haslun                     1.1    Participated in call with Management (M. Chavira, A. Fierro-Peretti, P.
                                                   Vincent) to review planned reporting process for the MOR.

9/19/2018     N. Haslun                     1.0    Analyzed cash receipts and disbursements file in regards to the
                                                   September MOR.

9/19/2018     N. Haslun                     0.7    Evaluated newly prepared payroll file for data needed for evaluation of
                                                   statutory cap.

9/19/2018     J. Schlant                    0.6    Discussed MOR cash flow template with Verity team.

9/19/2018     N. Haslun                     0.2    Drafted email to Counsel (T. Moyron, S. Maizel) regarding
                                                   requirements for reporting to US Trustee in the 7 day package.

9/20/2018     J. Schlant                    1.6    Analyzed cash flows related to declaration.

9/20/2018     J. Schlant                    1.1    Discussed MOR cash flow template with Verity team.

9/20/2018     N. Haslun                     1.0    Participated in meeting with Management (A. Chou, A. Fierro-Peretti)
                                                   regarding draft MOR.

9/20/2018     N. Haslun                     0.8    Analyzed cash flow data regarding MOR submission.

9/21/2018     J. Emerson                    2.7    Prepared cash bank account exhibit for inclusion in mock Monthly
                                                   Operating Report.

9/21/2018     J. Emerson                    2.3    Prepared analysis of Debtors' cash activity for potential inclusion in
                                                   monthly operating report.

9/21/2018     N. Haslun                     1.4    Participated in call with Counsel (T. Moyron) and Management (A.
                                                   Fierro-Peretti) to review draft submission to the U.S. Trustee.

9/22/2018     N. Haslun                     0.4    Emailed Counsel (T. Moyron, G. Medina) responsibilities for
                                                   completion of schedules and SOFAs.

9/23/2018     J. Emerson                    2.3    Continued to prepare mock up monthly operating report for the US
                                                   Trustee.

9/23/2018     J. Emerson                    1.8    Prepared mock up Monthly Operating Report for the US Trustee.

9/24/2018     N. Haslun                     0.3    Drafted email to vendor resolution team summarizing recent
                                                   discussions regarding a proposal from a vendor.

9/25/2018     J. Emerson                    2.9    Continued to prepare mock up monthly operating report for the US
                                                   Trustee.

9/25/2018     N. Haslun                     2.7    Developed work plan for completion of MOR.



Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                       Desc
Date          Professional                Main Document
                                         Hours              Page 172 of 384
                                                   Description

18. Operating and Other Reports

9/25/2018     J. Emerson                    2.7    Prepared mock up Monthly Operating Report for the US Trustee.

9/25/2018     N. Haslun                     1.2    Provided comments to draft MOR.

9/25/2018     N. Haslun                     1.0    Participated in MOR Update call with Management (A. Chou, S.
                                                   Shamar).

9/25/2018     J. Emerson                    0.8    Prepared exhibit of Debtors' banks accounts for distribution to the US
                                                   Trustee.

9/26/2018     J. Emerson                    2.9    Revised mock up of monthly operating report for the US Trustee.

9/26/2018     J. Emerson                    2.8    Continued to prepare mock up of monthly operating report for the US
                                                   Trustee.

9/26/2018     J. Emerson                    2.8    Continued to prepare mock up of monthly operating report for the US
                                                   Trustee.

9/26/2018     N. Haslun                     1.0    Participated in a call to discuss MOR work plan and next steps with
                                                   Counsel (T. Moyron) and Management (A. Chou).

9/26/2018     P. Chadwick                   1.0    Participated in meeting regarding draft Monthly Operating Report to
                                                   present to US Trustee.

9/27/2018     N. Haslun                     1.5    Performed quality control check of schematic of bank accounts
                                                   requested by the U.S. Trustee.

9/27/2018     J. Emerson                    1.3    Revised exhibit of Debtors' banks accounts for distribution to the US
                                                   Trustee.

9/27/2018     J. Schlant                    0.8    Participated in call related to monthly operating reporting.

9/28/2018     N. Haslun                     0.5    Participated in meeting with Management (S. Shamar, S. Ved) to
                                                   review process for approval and payment of postpetition invoices in
                                                   regards to the MOR.

10/2/2018     J. Emerson                    2.8    Continued to prepare exhibits for inclusion in September monthly
                                                   operating report.

10/2/2018     J. Emerson                    2.7    Prepared exhibits for inclusion in September monthly operating report.

10/2/2018     J. Emerson                    2.4    Continued to prepare exhibits for inclusion in September monthly
                                                   operating report.

10/2/2018     F. Stevens                    0.3    Attended call re: MOR filing.

10/3/2018     J. Emerson                    2.8    Prepared exhibits for inclusion in September monthly operating report.

10/3/2018     N. Haslun                     2.5    Prepared draft of MOR for meeting with the U.S. Trustee.



Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                      Desc
Date          Professional                Main Document
                                         Hours              Page 173 of 384
                                                   Description

18. Operating and Other Reports

10/3/2018     N. Haslun                     1.7    Continued to prepare draft of MOR for meeting with the U.S. Trustee.

10/3/2018     J. Schlant                    0.8    Analyzed employee compensation related to VMF wind-down.

10/3/2018     N. Haslun                     0.3    Held call with Management (S. Shamar) to review postpetition
                                                   procedures regarding payment of invoices, in regards to the draft MOR.

10/4/2018     F. Stevens                    2.6    Prepared information for MOR filing re: Fee for Service claims against
                                                   multiple payers for each hospital.

10/4/2018     F. Stevens                    2.5    Revised risk pool files re: MOR filing.

10/4/2018     N. Haslun                     1.0    Held meeting with Management (A. Fierro-Peretti, A. Chou, T.
                                                   Connor) and Counsel (T. Moyron) to review the draft MOR in advance
                                                   of sending to the U.S. Trustee.

10/4/2018     N. Haslun                     0.8    Reviewed revised draft of MOR for to be provided to the U.S. Trustee.

10/4/2018     N. Haslun                     0.7    Met with Counsel (K. Howard) to review employee claims.

10/4/2018     F. Stevens                    0.5    Prepared documents for fee for service payers and IPA risk pool
                                                   partners re: MOR filing.

10/4/2018     F. Stevens                    0.2    Reviewed risk pool information for MOR.

10/5/2018     N. Haslun                     2.8    Participated in meeting with Management (A. Chou, T. Connor, A.
                                                   Fierro-Peretti), Counsel (T. Moyron) and the U.S. Trustee (G. Baddin)
                                                   to review draft MOR and other open items.

10/6/2018     N. Haslun                     0.8    Edited list of items to be followed up on from the meeting with the U.S.
                                                   Trustee.

10/6/2018     N. Haslun                     0.3    Edited draft sample MOR submission to be provided to the U.S.
                                                   Trustee.

10/7/2018     N. Haslun                     0.8    Updated work plan for completion of Monthly Operating Report.

10/9/2018     J. Emerson                    2.8    Prepared exhibits for inclusion in September monthly operating report.

10/9/2018     J. Emerson                    2.4    Continued to prepare exhibits for inclusion in September monthly
                                                   operating report.

10/9/2018     J. Emerson                    2.4    Continued to prepare exhibits for inclusion in September monthly
                                                   operating report.

10/10/2018    N. Haslun                     2.9    Revised the draft MOR for Management review.

10/11/2018    J. Emerson                    2.9    Edited September monthly operating report exhibits.

10/11/2018    J. Emerson                    2.8    Continued to edit September monthly operating report exhibits.

Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
          Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                      Desc
Date         Professional                 Main Document
                                         Hours              Page 174 of 384
                                                   Description

18. Operating and Other Reports

10/11/2018   J. Emerson                     2.8    Continued to edit September monthly operating report exhibits.

10/11/2018   N. Haslun                      2.3    Revised the MOR mock up to reflect comments received.

10/11/2018   N. Haslun                      1.3    Prepared draft email to the U.S. Trustee to accompany the draft mock
                                                   up of the MOR.

10/12/2018   N. Haslun                      2.1    Edited the draft mock up MOR to reflect changes suggested by
                                                   Management.

10/12/2018   N. Haslun                      1.9    Revised draft mock up MOR to reflect comments received.

10/15/2018   N. Haslun                      2.7    Revised draft MOR for comments received.

10/17/2018   N. Haslun                      2.4    Analyzed the Debtors' bank statement schedule in regards to the first
                                                   MOR.

10/23/2018   N. Haslun                      1.5    Analyzed restricted cash accounts as reported in the SOALs.

10/24/2018   N. Haslun                      2.9    Updated work plan for completion of the September MOR.

10/24/2018   N. Haslun                      0.8    Held call with Management (A. Fierro-Peretti, Y. Wu, M. Fuentes) to
                                                   discuss next steps for completion of the September MOR.

10/25/2018   N. Haslun                      2.0    Analyzed VHS accounts payable for September 30, 2018 in regards to
                                                   the MOR.

10/25/2018   N. Haslun                      1.8    Analyzed VMF accounts payable for September 30, 2018 in regards to
                                                   the MOR.

10/25/2018   J. Schlant                     1.2    Updated cash flowchart schematic for MOR.

10/25/2018   N. Haslun                      0.4    Updated work plan for completion of MOR for September.

10/26/2018   N. Haslun                      1.8    Analyzed accounts payable aging for the September MOR.

10/26/2018   N. Haslun                      0.6    Participated in call with Management (M. Chavez, A. Fierro-Peretti) to
                                                   review cash activity reports drafted for the September MOR.

10/26/2018   N. Haslun                      0.4    Provided comments to data submitted for the September MOR.

10/26/2018   C. Kearns                      0.2    Emailed with Dentons and Management on MOR and other reporting
                                                   matters.

10/27/2018   J. Schlant                     1.8    Processed changes to cash flowchart schematic for MOR.

10/28/2018   N. Haslun                      2.8    Drafted the MOR for September.

10/28/2018   J. Schlant                     2.6    Updated cash flowchart schematic for MOR.


Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                     Desc
Date          Professional                Main Document
                                         Hours              Page 175 of 384
                                                   Description

18. Operating and Other Reports

10/28/2018    N. Haslun                     2.4    Performed quality control check of data submitted for the MOR for
                                                   September.

10/28/2018    J. Schlant                    1.2    Updated cash flowchart schematic for MOR.

10/29/2018    P. Chadwick                   2.7    Reviewed draft MOR for September and provide comments.

10/29/2018    N. Haslun                     2.3    Performed quality control analysis of data submitted for the September
                                                   MOR.

10/29/2018    N. Haslun                     2.1    Updated draft MOR for new data received.

10/29/2018    J. Schlant                    1.3    Prepared payables schedule related to preference analysis.

10/29/2018    N. Haslun                     1.2    Analyzed cash flows in draft cash flow section of the September MOR.

10/29/2018    D. Galfus                     1.2    Provided comments on the Debtors' September MOR filing.

10/29/2018    N. Haslun                     1.2    Updated calculations of U.S. Trustee fees.

10/30/2018    P. Chadwick                   2.8    Reviewed updated draft September Monthly Operating Report.

10/30/2018    N. Haslun                     2.8    Updated September MOR for revised data received.

10/30/2018    D. Galfus                     2.3    Reviewed the Debtors' September MOR filing.

10/30/2018    N. Haslun                     1.8    Continued to update September MOR for revised data received.

10/31/2018    N. Haslun                     1.9    Updated the September MOR to reflect comments received.

10/31/2018    P. Chadwick                   1.3    Reviewed further draft September Monthly Operating Report.

10/31/2018    D. Galfus                     1.3    Reviewed the Debtors' MOR filing.

10/31/2018    N. Haslun                     1.2    Analyzed the updated insurance schedule received from the insurance
                                                   broker in connection with the MOR.

11/1/2018     N. Haslun                     2.7    Continued to edit the MOR for new data received.

11/1/2018     N. Haslun                     2.6    Edited the MOR for new data received.

11/1/2018     N. Haslun                     2.0    Continued to edit the MOR for new data received.

11/1/2018     D. Galfus                     1.3    Analyzed the latest draft of the MOR for September 2018.

11/1/2018     J. Schlant                    1.2    Updated cash flowchart schematic.

11/2/2018     P. Chadwick                   2.3    Reviewed draft Monthly Operating Report for month of September.

Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                        Desc
Date          Professional                Main Document
                                         Hours              Page 176 of 384
                                                   Description

18. Operating and Other Reports

11/2/2018     N. Haslun                     2.1    Edited the September MOR for comments received.

11/2/2018     D. Galfus                     1.6    Reviewed the final version of the MOR for September.

11/3/2018     D. Galfus                     0.9    Finalized the MOR for September for distribution.

11/4/2018     D. Galfus                     1.6    Reviewed the MOR filing for the month of September.

11/4/2018     D. Galfus                     0.5    Participated in a call with (A. Chou) Management and Counsel (T.
                                                   Moyron) to discuss the MOR filing.

11/5/2018     N. Haslun                     1.5    Analyzed September MOR in regards to preparing a proposal for
                                                   reporting cumulative data going forward.

11/5/2018     N. Haslun                     1.1    Updated work plan for the October MOR.

11/5/2018     D. Galfus                     0.5    Developed work plan for subsequent MORs.

11/5/2018     D. Galfus                     0.5    Reviewed the MOR filing for the month of September.

11/5/2018     N. Haslun                     0.4    Finalized MOR for filing with the Court.

11/6/2018     J. Emerson                    1.2    Analyzed filed September Monthly Operating Report.

11/6/2018     D. Galfus                     0.9    Developed work plan for upcoming MOR filings.

11/6/2018     J. Schlant                    0.6    Updated cash flowchart schematic.

11/7/2018     J. Schlant                    0.4    Prepared presentation related to clinical metrics.

11/7/2018     N. Haslun                     0.3    Drafted email to Management (A. Fierro-Peretti) regarding proposal for
                                                   cumulative reporting on the MOR.

11/13/2018    D. Galfus                     1.2    Reviewed matters related to MOR reporting.

11/14/2018    J. Emerson                    2.9    Continued to prepare BRG's presentation of various operational
                                                   strategies.

11/14/2018    J. Emerson                    2.9    Prepared BRG's presentation of various operational strategies

11/14/2018    J. Emerson                    2.7    Continued to prepare BRG's presentation of various operational
                                                   strategies.

11/18/2018    J. Emerson                    2.4    Continued to prepare BRG's presentation on various operating
                                                   scenarios.

11/18/2018    B. Park                       2.2    Continued to prepare BRG's presentation of various expiring
                                                   operational contracts.



Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
          Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                       Desc
Date         Professional                 Main Document
                                         Hours              Page 177 of 384
                                                   Description

18. Operating and Other Reports

11/18/2018   B. Park                        2.1    Continued to prepare BRG's presentation of various expiring
                                                   operational contracts.

11/18/2018   B. Park                        1.9    Prepared BRG's presentation of various expiring operational contracts.

11/18/2018   J. Emerson                     0.9    Prepared BRG's presentation on various operating scenarios.

11/19/2018   D. Galfus                      1.5    Participated in call with Management re: BRG's report on operations.

11/19/2018   D. Galfus                      1.4    Reviewed BRG's presentation on VMF operations.

11/19/2018   B. Park                        1.3    Edited BRG's presentation on various operating strategies to reflect
                                                   comments from Management.

11/19/2018   D. Galfus                      0.9    Edited report on VMF operations.

11/19/2018   D. Galfus                      0.4    Reviewed matters related to MOR reporting.

11/20/2018   B. Park                        2.2    Continued to edit presentation with Management's comments on
                                                   operating strategies.

11/20/2018   B. Park                        2.0    Edited BRG's presentation on various operating strategies to reflect
                                                   comments from Management.

11/20/2018   D. Galfus                      1.1    Participated in call with Management re: BRG's report on operations.

11/20/2018   D. Galfus                      0.5    Advised on matters related to MOR reporting.

11/21/2018   N. Haslun                      1.9    Edited presentation of go forward cash flow forecast for VMF.

11/21/2018   N. Haslun                      1.8    Analyzed data submitted for the October MOR.

11/21/2018   D. Galfus                      0.4    Reviewed matters related to upcoming MOR reporting.

11/23/2018   P. Chadwick                    0.6    Prepared work plan for BRG staff in finalizing MOR report.

11/24/2018   N. Haslun                      1.5    Updated October MOR Work plan for the week.

11/26/2018   N. Haslun                      2.3    Analyzed data supporting the October MOR.

11/26/2018   D. Galfus                      0.6    Reviewed MOR reporting matters.

11/27/2018   N. Haslun                      2.9    Edited the draft October MOR.

11/27/2018   N. Haslun                      2.8    Continued to analyze data supporting the October MOR.

11/27/2018   N. Haslun                      2.6    Analyzed data supporting the October MOR.



Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                       Desc
Date          Professional                Main Document
                                         Hours              Page 178 of 384
                                                   Description

18. Operating and Other Reports

11/27/2018    N. Haslun                     2.6    Performed quality control analysis of data supporting the October

11/27/2018    D. Galfus                     0.8    Developed BRG work plan for completion of various open items in the
                                                   MOR.

11/28/2018    N. Haslun                     2.7    Drafted October MOR.

11/28/2018    N. Haslun                     2.6    Edited the October MOR.

11/28/2018    J. Schlant                    2.6    Prepared clinical metrics presentation.

11/28/2018    N. Haslun                     2.5    Performed quality control check of October MOR.

11/28/2018    N. Haslun                     2.4    Analyzed supporting financial statement detail in regards to the
                                                   October MOR.

11/28/2018    D. Galfus                     1.5    Reviewed the MOR for October 2018.

11/29/2018    J. Schlant                    2.9    Prepared slides for presentation to Board.

11/29/2018    N. Haslun                     2.5    Performed quality control review of October MOR.

11/29/2018    N. Haslun                     1.9    Continued to perform quality control review of October MOR.

11/29/2018    N. Haslun                     1.4    Edited the October MOR.

11/29/2018    D. Galfus                     0.9    Reviewed the latest draft MOR.

11/30/2018    J. Schlant                    2.8    Reviewed slides for presentation to Board.

11/30/2018    J. Schlant                    2.6    Processed comments on presentation to Board.

11/30/2018    D. Galfus                     1.5    Reviewed the MOR for October 2018.

12/3/2018     B. Park                       2.8    Prepared payor notification list.

12/4/2018     B. Park                       2.0    Prepared payor nomination list.

12/5/2018     B. Park                       2.7    Prepared payor notification list.

12/5/2018     N. Haslun                     0.7    Provided comments on MOR work plan for November.

12/5/2018     D. Galfus                     0.4    Reviewed the status of upcoming MOR filings.

12/10/2018    N. Haslun                     1.1    Updated November MOR work plan.

12/12/2018    N. Haslun                     1.3    Analyzed data submitted re: the draft November MOR.


Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
          Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                      Desc
Date         Professional                 Main Document
                                         Hours              Page 179 of 384
                                                   Description

18. Operating and Other Reports

12/17/2018   N. Haslun                      2.0    Analyzed data supporting the draft November MOR.

12/17/2018   N. Haslun                      1.8    Continued to analyze data supporting the draft November MOR.

12/17/2018   J. Schlant                     1.8    Updated the cash management flowchart for use in the MOR.

12/18/2018   N. Haslun                      2.6    Analyzed draft November MOR.

12/18/2018   N. Haslun                      2.3    Edited draft November MOR.

12/18/2018   N. Haslun                      2.0    Provided comments to draft November MOR.

12/19/2018   J. Schlant                     0.6    Updated the cash management flowchart for use in the MOR.

12/20/2018   N. Haslun                      2.6    Analyzed data supporting the draft November MOR.

12/20/2018   N. Haslun                      1.9    Analyzed accounts payable aging with respect to the November MOR.

12/20/2018   P. Chadwick                    1.8    Reviewed draft MOR for November.

12/20/2018   N. Haslun                      1.1    Provided comments to the draft November MOR.

12/20/2018   D. Galfus                      0.4    Reviewed professional fee reporting schedule prepared by BRG.

12/21/2018   N. Haslun                      2.4    Performed detailed quality control check of draft November MOR.

12/21/2018   N. Haslun                      2.1    Edited draft November MOR.

12/22/2018   D. Galfus                      1.0    Reviewed the November MOR in order to provide comments to the
                                                   finance team.

12/24/2018   N. Haslun                      2.1    Responded to comments received on the draft November MOR.

12/24/2018   N. Haslun                      1.8    Edited draft November MOR.

12/26/2018   N. Haslun                      2.6    Performed detailed quality control review of draft November MOR.

12/26/2018   D. Galfus                      0.6    Reviewed issues related to the November MOR.

12/27/2018   N. Haslun                      2.1    Edited draft MOR for November.

12/27/2018   N. Haslun                      1.8    Continued to edit draft MOR for November.

12/27/2018   D. Galfus                      0.8    Participated in a call with financial management (A. Chou) re: the
                                                   November MOR and other matters.

12/27/2018   D. Galfus                      0.6    Reviewed the draft November MOR in advance of filing.


Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                        Desc
Date          Professional                Main Document
                                         Hours              Page 180 of 384
                                                   Description

18. Operating and Other Reports

12/28/2018    N. Haslun                     1.7    Edited draft November Monthly Operating Report.

12/28/2018    D. Galfus                     0.6    Reviewed the latest changes to the November MOR.

Task Code Total Hours                     348.9

19. Cash Flow/Cash Management Liquidity

8/31/2018     F. Stevens                    0.2    Held call with M. Schweitzer re: check cashing and equal treatment of
                                                   all creditors.

8/31/2018     F. Stevens                    0.2    Held call with Peter Chadwick re: top 50 creditors and risk pool
                                                   payments not sent/ cashed.

9/2/2018      P. Chadwick                   0.9    Participated in call with Jones Day (B. Bennet) Dentons (C.
                                                   Montgomery) and Debtor (R. Adcock) regarding 2017 Lenders'
                                                   potential consent to cash collateral.

9/4/2018      F. Stevens                    0.4    Participated in meeting with Management to discuss check process re:
                                                   bounced checks.

9/4/2018      F. Stevens                    0.4    Researched Health plan premium payments re: PMPM capitation rate
                                                   by line of business.

9/5/2018      F. Stevens                    0.2    Attended to matters re: vendor wanting shorter time frame for payment
                                                   and impact on cash flow.

9/7/2018      J. Schlant                    0.3    Reviewed calculation of debt service amounts to be paid.

9/9/2018      P. Chadwick                   2.1    Reviewed weekly disbursements against DIP Budget for potential
                                                   variances.

9/9/2018      K. Beard                      1.6    Drafted a schedule to track payments against limits in the wage motion.

9/10/2018     K. Beard                      2.0    Prepared a schedule to track critical vendor payments.

9/11/2018     P. Chadwick                   1.2    Analyzed prior week's cash results for significant variances.

9/11/2018     P. Chadwick                   1.0    Analyzed significant variances for permanent versus temporary cash
                                                   impacts.

9/11/2018     F. Stevens                    0.4    Reviewed accounting issues of receivable matters.

9/12/2018     J. Schlant                    2.6    Performed payables analysis related to payment proposals.

9/12/2018     P. Chadwick                   1.3    Analyzed significant variances for permanent versus temporary cash
                                                   impacts.

9/13/2018     J. Schlant                    2.2    Performed payables analysis related to certain vendors.



Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                        Desc
Date          Professional                Main Document
                                         Hours              Page 181 of 384
                                                   Description

19. Cash Flow/Cash Management Liquidity

9/13/2018     J. Schlant                    1.3    Drafted correspondence related to payment proposals.

9/13/2018     J. Schlant                    0.3    Performed payables analysis related to payment proposals.

9/14/2018     J. Schlant                    1.3    Coordinated check run processes with Verity team.

9/17/2018     J. Schlant                    1.1    Performed vendor invoice analysis.

9/17/2018     J. Schlant                    0.4    Analyzed cash flows information.

9/18/2018     J. Schlant                    2.9    Built postpetition cash flowchart.

9/18/2018     P. Chadwick                   1.2    Analyzed prior week's cash results for significant variances.

9/18/2018     P. Chadwick                   1.0    Analyzed significant variances for permanent versus temporary cash
                                                   impacts.

9/18/2018     J. Schlant                    0.8    Analyzed payments related to physicians.

9/19/2018     J. Schlant                    2.8    Analyzed payments related to physicians.

9/19/2018     J. Schlant                    1.3    Drafted deck related to vendor payments.

9/25/2018     P. Chadwick                   2.0    Analyzed prior week's cash results for significant variances.

9/25/2018     P. Chadwick                   1.8    Analyzed significant variances for permanent versus temporary cash
                                                   impacts.

9/25/2018     J. Schlant                    0.8    Met with UCC advisors and Debtor team to discuss cash management
                                                   process.

9/26/2018     J. Schlant                    2.5    Prepared related party payment analysis.

9/26/2018     J. Schlant                    2.2    Built financial model related to medical foundation.

9/27/2018     J. Schlant                    2.9    Built financial model related to medical foundation.

9/30/2018     J. Schlant                    1.3    Prepared cash flow management flowchart.

9/30/2018     K. Beard                      0.4    Evaluated escrow funds availability.

10/1/2018     J. Schlant                    1.4    Analyzed payments related to VMF physician compensation in dispute.

10/1/2018     J. Schlant                    1.2    Prepared cash management flowchart.

10/1/2018     J. Schlant                    0.8    Prepared insurance payment schedule.

10/2/2018     P. Chadwick                   1.2    Prepared draft weekly reporting package for Ally Bank.

Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                        Desc
Date          Professional                Main Document
                                         Hours              Page 182 of 384
                                                   Description

19. Cash Flow/Cash Management Liquidity

10/2/2018     P. Chadwick                   1.0    Analyzed significant variances for permanent versus temporary cash
                                                   impacts.

10/2/2018     P. Chadwick                   0.9    Analyzed prior week's cash results for significant variances.

10/2/2018     J. Schlant                    0.6    Prepared cash management flowchart.

10/2/2018     J. Schlant                    0.4    Analyzed payments related to VMF physician compensation in dispute.

10/3/2018     P. Chadwick                   0.8    Participated in call with Jones Day (B. Bennet) Dentons (C.
                                                   Montgomery) and Debtor (R. Adcock) regarding 2017 Lenders'
                                                   potential consent to cash collateral.

10/3/2018     J. Schlant                    0.8    Prepared cash management flowchart.

10/4/2018     J. Schlant                    2.9    Drafted AP schedule related to physicians.

10/5/2018     J. Schlant                    1.4    Prepared professional fee payment forecast.

10/9/2018     P. Chadwick                   2.2    Prepared draft weekly reporting package for Ally Bank.

10/9/2018     P. Chadwick                   1.0    Analyzed significant variances for permanent versus temporary cash
                                                   impacts.

10/9/2018     P. Chadwick                   0.9    Analyzed prior week's cash results for significant variances.

10/9/2018     D. Galfus                     0.6    Reviewed the status of the updated cash flow forecast.

10/10/2018    C. Kearns                     0.5    Reviewed current status of liquidity under the DIP and new rolling
                                                   budget.

10/10/2018    M. Haverkamp                  0.3    Reviewed expected fee application filing schedule for budgeting
                                                   purposes.

10/11/2018    J. Vizzini                    0.9    Analyzed details to severance policy to understand potential impact on
                                                   cash flows.

10/12/2018    P. Chadwick                   2.6    Prepared draft weekly reporting package for Ally Bank.

10/12/2018    P. Chadwick                   2.2    Analyzed prior week's cash results for significant variances.

10/12/2018    P. Chadwick                   1.2    Analyzed significant variances for permanent versus temporary cash
                                                   impacts.

10/15/2018    K. Beard                      2.6    Analyzed proposed foundation funded pass through payments.

10/16/2018    P. Chadwick                   1.0    Analyzed significant variances for permanent versus temporary cash
                                                   impacts.



Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
          Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                        Desc
Date         Professional                 Main Document
                                         Hours              Page 183 of 384
                                                   Description

19. Cash Flow/Cash Management Liquidity

10/16/2018   P. Chadwick                    0.9    Analyzed prior week's cash results for significant variances.

10/16/2018   P. Chadwick                    0.8    Prepared draft weekly reporting package for Ally Bank.

10/20/2018   C. Kearns                      0.4    Reviewed cash flow impact of proposed Santa Clara sale.

10/23/2018   N. Haslun                      1.9    Drafted work plan for completion of enhanced cash flow forecast for
                                                   VMF.

10/23/2018   N. Haslun                      1.5    Updated work plan with respect to VMF enhanced cash flow model.

10/24/2018   B. Park                        2.0    Reviewed daily cash forecast to understand VMF cash flow.

10/24/2018   B. Park                        1.6    Analyzed daily cash forecast to understand VMF cash flow.

10/24/2018   P. Chadwick                    1.6    Prepared draft weekly reporting package for Ally Bank.

10/24/2018   P. Chadwick                    0.8    Analyzed significant variances for permanent versus temporary cash
                                                   impacts.

10/24/2018   P. Chadwick                    0.6    Analyzed prior week's cash results for significant variances.

10/25/2018   N. Haslun                      2.1    Analyzed VMF Cash flow model in regards to developing an enhanced
                                                   cash flow model.

10/25/2018   D. Galfus                      1.7    Reviewed the forecast under certain wind down plans related to the
                                                   Debtors.

10/25/2018   B. Park                        1.5    Held discussion with S. Franco re: daily cash flow forecast.

10/25/2018   N. Haslun                      0.9    Developed work plan for enhanced VMF cash flow model.

10/26/2018   D. Galfus                      2.7    Reviewed cash management motion and related documents.

10/26/2018   P. Chadwick                    1.3    Analyzed potential seismic cash investments required during DIP
                                                   period for Seton.

10/26/2018   P. Chadwick                    0.9    Analyzed potential seismic cash investments required during DIP
                                                   period for St. Vincent.

10/26/2018   J. Schlant                     0.9    Performed research related to cash management motion.

10/26/2018   D. Galfus                      0.3    Participated in a call with the Debtors (T. Conner) and Counsel re:
                                                   changes required to the cash management.

10/27/2018   D. Galfus                      1.4    Participated in a call with the Debtors (R. Adcock) and Counsel re:
                                                   cash management changes required.

10/27/2018   P. Chadwick                    1.0    Participated in call with Dentons (T. Moyron) regarding DACA
                                                   agreements necessary for Ally Bank.

Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                     Desc
Date          Professional                Main Document
                                         Hours              Page 184 of 384
                                                   Description

19. Cash Flow/Cash Management Liquidity

10/27/2018    P. Chadwick                   0.8    Reviewed cash management fund flow structure in advance of call with
                                                   Dentons on DACA requirements.

10/27/2018    D. Galfus                     0.4    Prepared work plan for cash management changes required.

10/28/2018    D. Galfus                     0.8    Edited cash management presentation.

10/29/2018    B. Park                       2.4    Continued to prepare wind-down cash flow analysis by physician group
                                                   for VMF.

10/29/2018    B. Park                       2.3    Continued to prepare wind-down cash flow analysis by physician group
                                                   for VMF.

10/29/2018    B. Park                       2.2    Continued to prepare wind-down cash flow analysis by physician group
                                                   for VMF.

10/29/2018    B. Park                       2.1    Prepared wind-down cash flow analysis by physician group for VMF.

10/30/2018    B. Park                       1.6    Continued to prepare wind-down cash flow analysis by physician group
                                                   for VMF.

10/30/2018    B. Park                       1.4    Prepared wind-down cash flow analysis by physician group for VMF.

10/30/2018    D. Galfus                     0.8    Participated in a call re: employee wage caps.

10/30/2018    D. Galfus                     0.6    Reviewed the cash management changes required by the DIP lender.

10/31/2018    B. Park                       2.5    Prepared wind-down cash flow analysis by physician group for VMF.

10/31/2018    N. Haslun                     2.0    Analyzed cash flow forecast scenarios with respect to VMF.

11/1/2018     B. Park                       2.5    Prepared cash flow analysis by practice group.

11/1/2018     D. Galfus                     0.7    Reviewed the status of the cash accounts memo.

11/1/2018     C. Kearns                     0.3    Reviewed current liquidity status.

11/2/2018     B. Park                       2.9    Prepared cash flow analysis by various operating group.

11/2/2018     B. Park                       0.6    Discussed with S. Franco (VMF) daily cash flow forecast.

11/2/2018     D. Galfus                     0.4    Participated in a cash management call with Management and Counsel.

11/5/2018     B. Park                       2.0    Prepared Schedule of actual disbursements over the last four months
                                                   for various operating units.

11/5/2018     P. Chadwick                   0.6    Participated in call with Houlihan Lokey (A. Turnbull) regarding
                                                   update on liquidity relative to the timing of each asset sale.



Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                        Desc
Date          Professional                Main Document
                                         Hours              Page 185 of 384
                                                   Description

19. Cash Flow/Cash Management Liquidity

11/5/2018     N. Haslun                     0.4    Reviewed status of cash flow model for the Debtors.

11/6/2018     B. Park                       2.9    Updated severance and PTO analysis for cash flow analysis.

11/6/2018     N. Haslun                     2.0    Analyzed potential operating cash flows under various scenarios.

11/6/2018     B. Park                       2.0    Reviewed professional services agreement for cash flow impact on
                                                   operations.

11/6/2018     B. Park                       1.0    Prepared Schedule of actual disbursements over the last four months
                                                   for cash flow model.

11/7/2018     J. Emerson                    2.7    Prepared cash flow forecast model.

11/7/2018     N. Haslun                     2.5    Updated work plan for completion of VMF cash flow forecast model.

11/7/2018     J. Emerson                    2.4    Continued to prepare cash flow forecast model.

11/7/2018     J. Schlant                    2.3    Prepared cash flow model for Debtors operations.

11/7/2018     B. Park                       2.2    Analyzed AP payment detail for impact on cash flows.

11/7/2018     N. Haslun                     2.1    Analyzed cash flow projections regarding certain operating programs.

11/7/2018     B. Park                       2.0    Analyzed operating units daily cash flow model.

11/7/2018     J. Emerson                    1.8    Continued to prepare cash flow forecast model.

11/7/2018     B. Park                       1.5    Prepared Schedule of actual receipts over the last four months for cash
                                                   flow model.

11/7/2018     D. Galfus                     0.7    Evaluated the valuation of certain investments in miscellaneous assets.

11/8/2018     B. Park                       2.9    Continued to prepare cash flow model.

11/8/2018     J. Schlant                    2.9    Prepared cash flow model for Debtors operations.

11/8/2018     J. Emerson                    2.8    Prepared cash flow forecast model for purposes of determining
                                                   liquidity needs.

11/8/2018     J. Emerson                    2.8    Prepared cash flow forecast model for purposes of determining
                                                   liquidity needs.

11/8/2018     N. Haslun                     2.7    Updated work plan for completing cash flow forecast model for VMF.

11/8/2018     N. Haslun                     2.6    Analyzed cash flows for certain customer program.

11/8/2018     J. Emerson                    2.4    Continued to prepare cash flow forecast model for purposes of
                                                   determining liquidity needs.

Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                         Desc
Date          Professional                Main Document
                                         Hours              Page 186 of 384
                                                   Description

19. Cash Flow/Cash Management Liquidity

11/8/2018     B. Park                       1.6    Prepared cash flow model.

11/8/2018     B. Park                       1.0    Continued to prepare cash flow model.

11/8/2018     N. Haslun                     0.8    Evaluated forecasted cash flows related to one VMF program.

11/8/2018     J. Schlant                    0.8    Reviewed Foundation cash flow model.

11/9/2018     N. Haslun                     2.8    Continued to develop scenario analysis for certain operating groups and
                                                   the related go forward cash flow forecast.

11/9/2018     J. Emerson                    2.5    Prepared analysis to determine benefit to the estate for certain asset
                                                   sales.

11/9/2018     N. Haslun                     2.4    Developed analysis for VMF go forward cash flow forecast.

11/9/2018     B. Park                       2.0    Continued to prepare overlay of forecast on accrual-based model.

11/9/2018     B. Park                       1.0    Edited cash flow forecast for physician operations.

11/9/2018     P. Chadwick                   0.9    Participated in call with Ally Bank regarding update on variances to
                                                   Cash Budget.

11/9/2018     P. Chadwick                   0.9    Prepared draft responses to vendor complaints to ensure continued
                                                   source of supply.

11/9/2018     N. Haslun                     0.5    Held two calls with Management (R. Roisman) regarding analysis of
                                                   cash flows for one VMF program.

11/11/2018    B. Park                       2.0    Updated working cash flow model to flex operating assumptions.

11/12/2018    J. Schlant                    2.9    Updated Foundation cash flow model.

11/12/2018    N. Haslun                     2.8    Continued to analyze data in regards to the go forward operational cash
                                                   flow forecast.

11/12/2018    J. Emerson                    2.8    Prepared cash flow forecast model for purposes of determining
                                                   liquidity needs.

11/12/2018    J. Emerson                    2.7    Prepared cash flow forecast model for purposes of determining
                                                   liquidity needs.

11/12/2018    B. Park                       2.6    Continued to update cash flow model to accommodate changes in
                                                   operating assumptions.

11/12/2018    N. Haslun                     2.5    Analyzed data in regards to the cash flow forecast.

11/12/2018    B. Park                       2.5    Continued to update cash flow model to accommodate changes in
                                                   operating assumptions.


Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
          Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                          Desc
Date         Professional                 Main Document
                                         Hours              Page 187 of 384
                                                   Description

19. Cash Flow/Cash Management Liquidity

11/12/2018   B. Park                        2.4    Modelled variables into cash flow forecast for operating strategies.

11/12/2018   B. Park                        2.3    Modified cash flow forecasts for changing assumptions.

11/12/2018   B. Park                        2.2    Continued to update cash flow model to accommodate changes in
                                                   operating assumptions.

11/12/2018   P. Chadwick                    2.2    Prepared revised cash flow forecast for Verity Medical Foundation.

11/12/2018   J. Schlant                     1.4    Reviewed Foundation cash flow model.

11/12/2018   B. Park                        1.0    Continued to update cash flow model to accommodate changes in
                                                   operating assumptions.

11/12/2018   J. Emerson                     0.8    Prepared cash flow forecast under various operating strategies.

11/12/2018   J. Schlant                     0.8    Prepared presentation for cash flow model of certain operations.

11/13/2018   J. Emerson                     2.9    Prepared cash flows analysis of various operational strategies.

11/13/2018   J. Emerson                     2.8    Continued to prepare cash flow analysis of various operational
                                                   strategies.

11/13/2018   N. Haslun                      2.7    Analyzed certain contract terms in regards to the cash flow forecast.

11/13/2018   N. Haslun                      2.7    Developed analysis for the VMF go forward cash forecast.

11/13/2018   N. Haslun                      2.5    Drafted presentation on the VMF go forward cash flow forecast.

11/13/2018   J. Schlant                     1.6    Updated Foundation cash flow model.

11/13/2018   J. Schlant                     1.4    Reviewed Foundation cash flow model.

11/13/2018   P. Chadwick                    1.0    Participated in meeting with Verity Medical Foundation Management
                                                   to review cash flow forecast.

11/14/2018   B. Park                        2.8    Edited cash flow forecast for operations under varying scenarios.

11/14/2018   N. Haslun                      2.7    Developed analysis for certain operations go forward cash flow forecast.

11/14/2018   B. Park                        2.7    Prepared AR analysis by physician group.

11/14/2018   N. Haslun                      2.5    Developed scenario analysis for the VMF go forward cash flow
                                                   forecast.

11/14/2018   B. Park                        2.5    Discussed with VMF employees the current cash management process.

11/14/2018   N. Haslun                      1.8    Met with Management (R. Roisman, S. Campbell, N. McMahon) to
                                                   review the VMF cash management process.

Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
          Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                        Desc
Date         Professional                 Main Document
                                         Hours              Page 188 of 384
                                                   Description

19. Cash Flow/Cash Management Liquidity

11/14/2018   N. Haslun                      1.7    Drafted presentation of scenarios in regards to the VMF go forward
                                                   cash flow forecast.

11/14/2018   P. Chadwick                    1.3    Participated in meeting with Verity Medical Foundation Management
                                                   to review treasury funds flow.

11/14/2018   N. Haslun                      0.8    Held call with Management (R. Roisman, M. Kwok) and Counsel (P.
                                                   Maxcy) to discuss next steps regarding the VMF go forward cash flow
                                                   forecast.

11/15/2018   B. Park                        2.4    Prepared cash flow presentation re: various operations.

11/15/2018   B. Park                        2.2    Prepared cash flow presentation re: certain operating units.

11/15/2018   B. Park                        2.0    Prepared cash flow presentation related to certain operating strategies.

11/15/2018   J. Emerson                     1.5    Revised operations presentation to reflect comments.

11/15/2018   N. Haslun                      1.4    Edited VMF go forward cash flow forecast presentation.

11/15/2018   N. Haslun                      1.4    Participated in call with Management (S. Campbell, R. Roisman) to
                                                   discuss next steps in regards to the VMF go forward cash flow forecast.

11/15/2018   N. Haslun                      1.3    Updated work plan for presentation related to go forward cash flow
                                                   forecast.

11/15/2018   J. Vizzini                     0.5    Reviewed updated professional fee budget to support subsequent DIP
                                                   Budget update.

11/16/2018   J. Emerson                     2.9    Prepared cash flow presentation slides.

11/16/2018   N. Haslun                      2.4    Analyzed data underlying cash flow forecast.

11/16/2018   N. Haslun                      1.2    Held call with Management (T. Wiese) to discuss VMF personnel
                                                   matters in regards to the VMF go forward cash flow forecast.

11/18/2018   J. Emerson                     2.7    Revised operations presentation to reflect updated information.

11/19/2018   N. Haslun                      2.7    Continued to analyze data supporting information related to the go
                                                   forward operational cash flow forecast.

11/19/2018   B. Park                        2.6    Developed updated cash flow forecast for certain operating strategies

11/19/2018   N. Haslun                      2.5    Analyzed data supporting cash flow forecast.

11/19/2018   N. Haslun                      2.4    Drafted presentation in regards to VMF go forward cash flow forecast.

11/19/2018   J. Emerson                     2.4    Prepared cash flow presentation slides.



Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
          Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                         Desc
Date         Professional                 Main Document
                                         Hours              Page 189 of 384
                                                   Description

19. Cash Flow/Cash Management Liquidity

11/19/2018   N. Haslun                      2.1    Continued to draft presentation in regards to certain operations and the
                                                   go forward cash flow forecast.

11/19/2018   B. Park                        2.0    Edited the VMF operational cash flow analysis.

11/19/2018   P. Chadwick                    0.6    Participated in call with Houlihan Lokey (A. Turnbull) regarding
                                                   update on liquidity relative to the timing of each asset sale.

11/19/2018   B. Park                        0.5    Edited the VMF cash flow forecast slides.

11/20/2018   J. Emerson                     2.9    Updated presentation on updated operational cash flow forecast.

11/20/2018   N. Haslun                      2.8    Analyzed data supporting cash flow plan presentation for management.

11/20/2018   N. Haslun                      2.7    Continued to edit presentation of go forward cash flow plan for certain
                                                   operations.

11/20/2018   B. Park                        2.3    Analyzed changes in cash flows after adjusting operating scenarios per
                                                   comments from management.

11/20/2018   B. Park                        2.3    Prepared updated forecast for operating plan.

11/20/2018   N. Haslun                      2.3    Updated work plan for go forward cash flow forecast.

11/20/2018   N. Haslun                      1.7    Continued to analyzed data supporting go forward cash flow plan
                                                   presentation for certain operating units.

11/20/2018   J. Emerson                     1.6    Finalized initial draft of the VMF presentation related to operations.

11/20/2018   J. Emerson                     1.0    Prepared final BRG presentation related to various operating
                                                   scenarios.

11/21/2018   J. Emerson                     2.5    Prepared proceeds analysis for certain operations with expiring
                                                   contracts.

11/21/2018   N. Haslun                      2.4    Continued to analyze data supporting go forward cash flow forecast.

11/21/2018   J. Emerson                     2.4    Prepared cash flow analysis related to certain expiring contracts.

11/21/2018   N. Haslun                      2.1    Analyzed data supporting cash flow forecast for management.

11/25/2018   J. Emerson                     2.2    Prepare claims / lease detail for certain vendors re: cure reconciliation

11/26/2018   J. Emerson                     2.9    Prepared proceeds analysis for certain operations with expiring
                                                   contracts.

11/26/2018   J. Emerson                     2.8    Continued to prepare proceeds analysis for certain operations with
                                                   expiring contracts.

11/26/2018   J. Emerson                     2.8    Prepared analysis for certain physicians with expiring contracts.

Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
          Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                       Desc
Date         Professional                 Main Document
                                         Hours              Page 190 of 384
                                                   Description

19. Cash Flow/Cash Management Liquidity

11/26/2018   N. Haslun                      2.7    Developed cash flow forecast for segment of VMF's operations in
                                                   regards to go forward operational plan.

11/26/2018   B. Park                        2.2    Analyzed accounts receivable for certain medical groups for impact on
                                                   cash flows.

11/26/2018   J. Emerson                     2.1    Continued to prepare proceeds analysis for various operational groups
                                                   with expiring contracts.

11/26/2018   B. Park                        2.1    Prepare analysis of proceeds expected for certain operating segments.

11/27/2018   J. Emerson                     2.7    Prepared proceeds analysis for certain operations with expiring
                                                   contracts.

11/27/2018   D. Galfus                      1.7    Reviewed fee statements from case professionals for the Debtors.

11/27/2018   N. Haslun                      1.5    Analyzed cash flow forecast in regards to developing a go forward
                                                   operational plan.

11/27/2018   B. Park                        1.0    Analyzed accounts receivable impact on liquidity.

11/27/2018   N. Haslun                      1.0    Participated in call with Management (Dr. Campbell) and discussed
                                                   VMF's forecast for the next three months.

11/27/2018   B. Park                        1.0    Reviewed certain practice agreements to quantify the cash flow streams
                                                   related thereto.

11/27/2018   D. Galfus                      0.8    Prepared summary of case professional fees.

11/27/2018   J. Vizzini                     0.8    Reviewed actual cash flow detail.

11/27/2018   B. Park                        0.6    Reviewed staffing agreement to understand cash flow effects.

11/27/2018   N. Haslun                      0.3    Commented on BRG's responses to Management request regarding
                                                   various operational cash flow analyses.

11/28/2018   J. Emerson                     2.8    Prepared proceeds analysis for certain sale opportunities.

11/28/2018   J. Emerson                     1.9    Prepared cash flow forecast model for purposes of determining
                                                   liquidity needs.

11/28/2018   J. Emerson                     1.4    Continued to prepare proceeds analysis for various operational groups.

11/28/2018   J. Emerson                     0.7    Prepared cash flow forecast model for purposes of determining
                                                   liquidity needs.

11/29/2018   J. Emerson                     2.7    Prepared cash flow forecast model for purposes of determining
                                                   liquidity needs.

11/29/2018   J. Emerson                     2.6    Prepared proceeds analysis for various operational groups.


Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                          Desc
Date          Professional                Main Document
                                         Hours              Page 191 of 384
                                                   Description

19. Cash Flow/Cash Management Liquidity

11/29/2018    B. Park                       1.8    Prepared proceeds analysis for certain operating segments.

11/30/2018    P. Chadwick                   2.5    Prepared revised cash flow for VMF through June 2019.

11/30/2018    N. Haslun                     2.2    Analyzed data supporting cash flow forecast.

11/30/2018    B. Park                       1.4    Prepare proceeds analysis for certain operating segments.

12/3/2018     N. Haslun                     2.0    Performed quality control review of report for the Board on VMF cash
                                                   forecast.

12/3/2018     N. Haslun                     0.9    Performed quality control check of detailed VMF cash forecast for
                                                   working group.

12/4/2018     B. Park                       2.9    Continued to refine cash flow analysis for a VMF operating location.

12/4/2018     B. Park                       1.8    Refined cash flow analysis for a VMF operating location.

12/4/2018     P. Chadwick                   1.0    Participated in call with Verity Managed Care Organizations resolution
                                                   team regarding contracts disputes impact on liquidity.

12/4/2018     N. Haslun                     0.9    Analyzed updated to VMF cash flow forecast.

12/5/2018     B. Park                       2.9    Refined VMG cash flow analysis.

12/5/2018     N. Haslun                     1.9    Updated VMF near term cash flow forecast in regards to the
                                                   operational plan.

12/5/2018     B. Park                       1.8    Continued to refine VMG cash flow analysis.

12/5/2018     B. Park                       1.0    Analyzed disbursement activity in November.

12/5/2018     B. Park                       0.5    Prepared emails requesting actual cash activity.

12/6/2018     J. Emerson                    2.7    Analyzed latest VMF scorecard to determine reasonableness of cash
                                                   flow projections.

12/6/2018     J. Emerson                    2.4    Analyzed SOAR term sheet in in preparation of proceeds analysis.

12/6/2018     B. Park                       1.7    Updated VMF operating scorecard.

12/6/2018     P. Chadwick                   1.1    Participated in call with Verity finance team to discuss status of critical
                                                   financial reporting workstreams.

12/6/2018     B. Park                       1.0    Refined cash flow analysis for a certain location.

12/6/2018     D. Galfus                     0.3    Evaluated certain property tax issues.

12/10/2018    B. Park                       2.8    Analyzed VMF cash flows for certain physician groups.

Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
          Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                          Desc
Date         Professional                 Main Document
                                         Hours              Page 192 of 384
                                                   Description

19. Cash Flow/Cash Management Liquidity

12/10/2018   B. Park                        2.7    Updated proceeds analysis for certain VMF physician groups.

12/10/2018   B. Park                        2.6    Updated VMF cash flow analysis.

12/10/2018   B. Park                        2.5    Updated VMF scorecards tracking certain operating changes.

12/10/2018   N. Haslun                      2.4    Developed timing forecast for significant items in the VMF cash flow
                                                   forecast.

12/10/2018   B. Park                        2.3    Prepared analysis to reflect latest terms in negotiations with practice.

12/10/2018   P. Chadwick                    1.1    Participated in call with Verity finance team to discuss status of critical
                                                   financial reporting workstreams.

12/11/2018   J. Emerson                     2.7    Analyzed latest operating analysis to determine reasonableness as
                                                   compared to cash flow projections.

12/11/2018   B. Park                        2.7    Updated analysis to reflect latest changes in operating terms.

12/11/2018   B. Park                        2.5    Updated liquidity analysis for certain VMF physician groups.

12/11/2018   B. Park                        2.3    Updated VMF scorecards tracking.

12/11/2018   B. Park                        2.2    Updated VMF scorecards tracking analysis.

12/11/2018   N. Haslun                      2.1    Analyzed employee PTO balances with respect to the VMF cash flow
                                                   forecast.

12/11/2018   N. Haslun                      1.4    Analyzed terms of a VMF contract for employee costs with respect to
                                                   the VMF cash flow forecast.

12/11/2018   D. Galfus                      1.3    Reviewed the professional fee invoices and related payment mechanics.

12/11/2018   N. Haslun                      1.0    Analyzed historical payment trend for one of VMF's physician groups
                                                   with respect to the VMF cash flow forecast.

12/12/2018   J. Emerson                     2.7    Analyzed latest VMF scorecard to determine reasonableness of cash
                                                   flow projections.

12/12/2018   N. Haslun                      1.8    Updated list of timing for completion of significant items in the VMF
                                                   cash flow forecast.

12/12/2018   D. Galfus                      1.4    Reviewed certain assumptions related to an updated cash flow forecast.

12/12/2018   P. Chadwick                    1.3    Prepared revised cash flow forecast for VMF.

12/12/2018   N. Haslun                      1.0    Analyzed list of VMF employees with respect to the VMF cash flow
                                                   forecast.



Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
          Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                       Desc
Date         Professional                 Main Document
                                         Hours              Page 193 of 384
                                                   Description

19. Cash Flow/Cash Management Liquidity

12/12/2018   D. Galfus                      0.9    Participated in a meeting with the finance team at Verity (A. Chou) re:
                                                   updated cash flow forecast.

12/12/2018   D. Galfus                      0.6    Analyzed an updated professional fee forecast.

12/12/2018   D. Galfus                      0.6    Reviewed the status of property tax payments for the post petition
                                                   period.

12/13/2018   J. Schlant                     2.9    Prepared by-hospital financial schedules.

12/13/2018   B. Park                        2.4    Continued to update cash flows analysis for certain physician groups.

12/13/2018   B. Park                        2.3    Updated cash flow analysis for certain physician groups.

12/13/2018   P. Chadwick                    2.2    Prepared revised VMF cash flow forecast based on revised timeline for
                                                   facility closures.

12/13/2018   J. Schlant                     1.2    Processed comments on by-hospital financial schedules.

12/13/2018   P. Chadwick                    0.9    Participated in call with Verity Managed Care Organizations resolution
                                                   team regarding contracts disputes impact on liquidity.

12/13/2018   P. Chadwick                    0.8    Reviewed professional fees invoices to process for payment.

12/13/2018   B. Park                        0.7    Continued to update cash flow analysis for certain physician groups.

12/14/2018   B. Park                        2.8    Prepared VMF cash flow forecast.

12/14/2018   B. Park                        2.7    Refined VMF cash flow forecast to break out physician group activity.

12/14/2018   B. Park                        2.6    Continued to refine VMF cash flow forecast to break out physician
                                                   group activity.

12/14/2018   B. Park                        1.9    Analyzed accounts receivable data.

12/14/2018   J. Schlant                     1.8    Processed comments on by-hospital financial schedules.

12/15/2018   B. Park                        2.9    Updated VMF cash flow forecast.

12/15/2018   B. Park                        2.5    Extended VMF cash flow forecast through October.

12/16/2018   B. Park                        2.9    Updated the VMF cash flow forecast for November general ledger
                                                   close.

12/16/2018   B. Park                        2.6    Refined the VMF cash flow forecast.

12/16/2018   B. Park                        2.5    Updated dates of certain sales to be reflected in the VMF cash flow
                                                   forecast.



Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
          Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                      Desc
Date         Professional                 Main Document
                                         Hours              Page 194 of 384
                                                   Description

19. Cash Flow/Cash Management Liquidity

12/17/2018   B. Park                        2.5    Updated the VMF cash flow forecast for November general ledger
                                                   close.

12/17/2018   N. Haslun                      1.6    Analyzed cash flow scenarios for VMF cash flow forecast.

12/17/2018   N. Haslun                      1.3    Analyzed asset values at VMF with respect to the updated cash flow
                                                   forecast.

12/17/2018   N. Haslun                      1.1    Analyzed schedule of payor contracts at VMF with respect to the cash
                                                   flow forecast.

12/17/2018   D. Galfus                      0.5    Analyzed the Debtors' latest funding needs.

12/17/2018   D. Galfus                      0.2    Held conversation with Debtors' finance team re: updated cash flow
                                                   forecast.

12/18/2018   B. Park                        2.5    Updated the VMF cash flow forecast for November general ledger
                                                   close.

12/18/2018   N. Haslun                      2.4    Provided comments to the update to VMF go forward cash flow plan.

12/18/2018   B. Park                        2.0    Continued to update the VMF cash flow forecast for November general
                                                   ledger close.

12/18/2018   B. Park                        1.9    Analyzed the VMF daily cash model to track recent cash flows.

12/18/2018   N. Haslun                      1.8    Analyzed update to VMF go forward cash flow plan.

12/18/2018   B. Park                        1.8    Continued to analyze the VMF daily cash model to track recent cash
                                                   flows.

12/18/2018   J. Schlant                     1.2    Analyzed updates to the medical foundation financial model.

12/18/2018   P. Chadwick                    1.1    Participated in call with Verity Managed Care Organizations resolution
                                                   team regarding contracts disputes impact on liquidity.

12/18/2018   D. Galfus                      0.5    Reviewed the latest cash flow update for the Debtors.

12/19/2018   P. Chadwick                    2.2    Prepared revised budget for costs of supporting Transition Service
                                                   Agreement with Santa Clara.

12/19/2018   N. Haslun                      2.1    Analyzed draft cash flow forecast for VMF.

12/19/2018   N. Haslun                      2.1    Continued to analyze draft cash flow forecast for VMF.

12/19/2018   N. Haslun                      1.4    Developed scenario analysis of VMF cash flow plan.

12/19/2018   D. Galfus                      0.7    Analyzed the Debtors' updated draft cash flow forecast.

12/19/2018   D. Galfus                      0.2    Discussed up coming funding needs for the Debtors with A. Chou.

Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
          Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                        Desc
Date         Professional                 Main Document
                                         Hours              Page 195 of 384
                                                   Description

19. Cash Flow/Cash Management Liquidity

12/20/2018   B. Park                        2.9    Analyzed the VMF daily cash model to track recent cash flows.

12/20/2018   B. Park                        2.8    Continued to analyze the VMF daily cash model to track recent cash
                                                   flows.

12/20/2018   P. Chadwick                    2.7    Prepared revised cash budget for VMF based upon latest trends.

12/20/2018   N. Haslun                      2.3    Developed scenario analysis for the VMF cash flow forecast to
                                                   evaluate available options.

12/20/2018   B. Park                        2.0    Continued to refine VMF cash flow forecast.

12/20/2018   B. Park                        2.0    Refined VMF cash flow forecast.

12/20/2018   D. Galfus                      1.4    Analyzed the Debtors' investment in a joint venture and its related
                                                   capital call.

12/20/2018   D. Galfus                      1.1    Reviewed BRG's presentation on the updated cash flow forecasts.

12/20/2018   N. Haslun                      0.8    Analyzed VMF revenue cycle cash flow forecast.

12/20/2018   D. Galfus                      0.5    Evaluated potential effects of taxes on the sale transaction.

12/20/2018   P. Chadwick                    0.4    Participated in call with Verity Managed Care Organizations resolution
                                                   team regarding contracts disputes impact on liquidity.

12/21/2018   D. Galfus                      0.5    Reviewed the latest forecast of admin costs including professional fees.

12/21/2018   D. Galfus                      0.2    Held call with T. Connor, Treasurer re: one of the Debtors investments
                                                   and its related capital call.

12/26/2018   B. Park                        2.9    Continued to refine VMF cash flow forecast.

12/26/2018   B. Park                        2.6    Refined VMF cash flow forecast.

12/26/2018   B. Park                        2.5    Continued to refine VMF cash flow forecast.

12/26/2018   D. Galfus                      0.6    Analyzed the latest professional fee forecast.

12/26/2018   D. Galfus                      0.4    Reviewed the updated cash flow budget for the Debtors.

12/27/2018   B. Park                        2.9    Analyzed November bank transactions in relation to the daily cash
                                                   model.

12/27/2018   N. Haslun                      2.4    Updated work plan for VMF cash flow forecast analysis.

12/27/2018   J. Schlant                     2.2    Analyzed cash position and corresponding need for DIP borrowings.

12/27/2018   B. Park                        2.0    Reviewed updated daily cash model received from company.

Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                         Desc
Date          Professional                Main Document
                                         Hours              Page 196 of 384
                                                   Description

19. Cash Flow/Cash Management Liquidity

12/27/2018    N. Haslun                     1.5    Analyzed cash flow impact of contract terms with a VMF physician
                                                   group.

12/27/2018    D. Galfus                     0.3    Analyzed the cash needs of one of the Debtors' operating investments.

12/28/2018    B. Park                       2.9    Analyzed receivables on the balance sheet.

12/28/2018    B. Park                       1.8    Continued to analyze receivables on the balance sheet.

12/28/2018    J. Schlant                    1.6    Analyzed cash position and corresponding need for DIP borrowings.

12/28/2018    D. Galfus                     0.9    Evaluated latest information for certain of the Debtors' investments and
                                                   funding requirements.

12/31/2018    J. Schlant                    2.3    Analyzed cash position and corresponding need for DIP borrowings.

Task Code Total Hours                     577.2

20. Projections/Business Plan/Other

12/5/2018     N. Haslun                     2.1    Analyzed data underlying VMF's revised near-term operational plan.

12/6/2018     N. Haslun                     2.8    Drafted revised VMF near-term operational plan.

12/6/2018     N. Haslun                     2.7    Continued to draft VMF revised near-term operational plan.

12/6/2018     N. Haslun                     2.1    Analyzed data supporting revised near-term VMF operational plan.

12/6/2018     N. Haslun                     1.5    Participated in VMF Leadership meeting with S. Campbell, R. Roisman
                                                   to review VMF near-term operational forecast.

12/7/2018     N. Haslun                     2.6    Edited VMF near-term operational plan.

12/7/2018     B. Park                       2.0    Edited the response to the patient care ombudsman report.

12/7/2018     N. Haslun                     1.5    Continued to edit VMF near-term operational plan.

12/16/2018    B. Park                       2.7    Forecasted P&Ls for certain physician groups.

12/19/2018    N. Haslun                     2.8    Continued to update work plan for VMF go-forward plan.

12/19/2018    N. Haslun                     2.5    Updated work plan for VMF go-forward plan.

Task Code Total Hours                      25.3

22. Preference/Avoidance Actions

10/1/2018     B. Park                       2.8    Prepared a preliminary preference analysis on certain vendors.



Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                       Desc
Date          Professional                Main Document
                                         Hours              Page 197 of 384
                                                   Description

22. Preference/Avoidance Actions

10/1/2018     J. Schlant                    1.8    Performed preference analysis related to specific vendors.

10/1/2018     B. Park                       1.0    Continued to prepare a preliminary preference analysis on certain
                                                   vendors.

10/1/2018     B. Park                       0.6    Reviewed A/P summary for certain vendors in support of preference
                                                   analysis.

10/2/2018     J. Schlant                    1.5    Performed preference analysis related to specific vendors.

10/19/2018    B. Park                       0.8    Reviewed vendor preference analysis.

10/22/2018    R. Wright                     2.7    Reviewed preferential payment analysis prepared by Cardinal.

10/22/2018    R. Wright                     1.6    Analyzed new value defenses available to Cardinal.

10/22/2018    R. Wright                     0.8    Reviewed draft preferential payment analysis for the Medical division.

10/22/2018    B. Park                       0.2    Reviewed vendor preference analysis.

Task Code Total Hours                      13.8

25. Litigation

9/8/2018      F. Stevens                    1.4    Drafted declaration for motion re: SVIPA motion to shorten notice.

9/8/2018      F. Stevens                    0.2    Reviewed additional documents related to contractual relationship.

9/8/2018      F. Stevens                    0.2    Reviewed email from Dentons (T. Moyron) re: specific issues for
                                                   consideration SVIPA shorten notice.

9/8/2018      F. Stevens                    0.1    Corresponded with E. Paul, T. Moyron re: state court filing by SVIPA
                                                   of litigation.

9/8/2018      F. Stevens                    0.1    Emailed E. Paul re: response to SVIPA shorten notice.

9/8/2018      F. Stevens                    0.1    Emailed M. Schweitzer re: capitation PowerPoint.

9/8/2018      F. Stevens                    0.1    Emailed with T. Moyron, Counsel re: declaration.

9/8/2018      F. Stevens                    0.1    Read email from T. Moyron, Counsel re: drafting motion and
                                                   declaration.

9/8/2018      F. Stevens                    0.1    Reviewed documents re: SVIPA SV contractual relationship.

9/8/2018      F. Stevens                    0.1    Reviewed email from (T. Moyron) Dentons re: clarification of drafting
                                                   instructions.

9/9/2018      F. Stevens                    0.4    Drafted changes to motion and declaration re: SVIPA motion for
                                                   shorten notice.

Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                       Desc
Date          Professional                Main Document
                                         Hours              Page 198 of 384
                                                   Description

25. Litigation

9/9/2018      F. Stevens                    0.2    Reviewed redline of motion and declaration re: SVIPA shorten time
                                                   frame.

9/9/2018      F. Stevens                    0.2    Reviewed redline of motion and declaration re: SVIPA shorten time
                                                   frame.

9/9/2018      F. Stevens                    0.2    Reviewed second redline of motion and declaration re: SVIPA shorten
                                                   time frame.

9/9/2018      F. Stevens                    0.2    Revised motion and declaration re: SVIPA motion for shorten notice.

9/9/2018      F. Stevens                    0.1    Finalized declaration re: motion to oppose shorten notice by SVIPA.

9/9/2018      F. Stevens                    0.1    Reviewed email re: motion to oppose SVIPA shorten notice filling.

9/9/2018      F. Stevens                    0.1    Reviewed revised declaration re: opposition to SVIPA shorten notice
                                                   motion.

9/10/2018     F. Stevens                    1.8    Reviewed SV SVIPA contract documents re: risk pool dispute.

9/12/2018     F. Stevens                    0.2    Emailed R. Adcock E. Paul re: health plan underpayment and
                                                   communications.

9/13/2018     F. Stevens                    0.3    Reviewed schedule produced by outside consultant re: SV SVIPA 2016
                                                   claims detail.

9/13/2018     F. Stevens                    0.2    Reviewed revised letter from Dentons re: Heritage off set of fee for
                                                   service claims.

9/13/2018     F. Stevens                    0.1    Emailed with L. Whidden at Dentons re: call regarding risk pools.

9/13/2018     F. Stevens                    0.1    Held discussion with Debtors re: SVIPA check register of payments.

9/13/2018     F. Stevens                    0.1    Met with M. Schweitzer re: questions for outside consultant for
                                                   disputed claims analysis.

9/14/2018     F. Stevens                    0.9    Held call with L. Whidden, Dentons re: discussion of SVIPA
                                                   documents and issues for motion and declaration.

9/14/2018     F. Stevens                    0.2    Reviewed declaration re: Seton Hospital monthly negative run rate.

9/14/2018     F. Stevens                    0.2    Reviewed documents from Dentons re: SVIPA dispute.

9/14/2018     F. Stevens                    0.1    Drafted email response and forward to Counsel re: AppleCare Counsel
                                                   email ADS.

9/14/2018     F. Stevens                    0.1    Drafted email to Verity Management re: Heritage fee for service
                                                   patients.

9/16/2018     F. Stevens                    0.1    Emailed with L Whidden, Dentons re: SVIPA dispute.


Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                      Desc
Date           Professional               Main Document
                                         Hours              Page 199 of 384
                                                   Description

25. Litigation

9/19/2018      F. Stevens                   1.0    Held call with FIs from creditors committee re: ST IPA dispute.

9/19/2018      F. Stevens                   0.2    Reviewed emails re: Fi committee request for information specific to
                                                   SV IPA dispute.

9/25/2018      F. Stevens                   1.0    Held call with M. Schweitzer and outside consultant for Verity re:
                                                   SVIPA risk pool settlement.

9/25/2018      F. Stevens                   0.4    Held call with DMHC re: financial condition of VMF.

9/25/2018      F. Stevens                   0.3    Met with M. Chavira re: VMF financial backup and funding for DMHC
                                                   compliance.

Task Code Total Hours                      11.3

27. Plan of Reorganization/Disclosure Statement

10/16/2018     P. Chadwick                  2.3    Prepared considerations for wind down plan of VMF and its
                                                   professional services agreements parties.

10/17/2018     J. Emerson                   2.5    Evaluated VMF wind down steps in preparation of VMF wind down.

10/18/2018     C. Kearns                    0.3    Reviewed status of Foundation wind down.

10/24/2018     B. Park                      1.2    Reviewed VMF wind-down files received.

10/24/2018     B. Park                      1.0    Participated in a meeting with R. Roisman and S. Campbell (VMF) re:
                                                   wind-down process.

10/25/2018     B. Park                      2.9    Continued to prepare wind-down budget by physician group for VMF.

10/25/2018     B. Park                      2.3    Continued to prepare wind-down budget by physician group for VMF.

10/25/2018     B. Park                      2.2    Continued to prepare wind-down budget by physician group for VMF.

10/25/2018     B. Park                      2.1    Prepared wind-down budget by physician group for VMF.

10/26/2018     B. Park                      2.8    Continued to prepare wind-down budget by physician group for VMF.

10/26/2018     B. Park                      2.2    Continued to prepare wind-down budget by physician group for VMF.

10/26/2018     B. Park                      1.1    Prepared wind-down budget by physician group for VMF.

10/30/2018     P. Chadwick                  2.1    Prepared draft model for the wind down of Verity Medical Foundation.

10/31/2018     P. Chadwick                  1.6    Prepared draft model for the wind down of Verity Medical Foundation.

Task Code Total Hours                      26.6

31. Planning

Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                        Desc
Date           Professional               Main Document
                                         Hours              Page 200 of 384
                                                   Description

31. Planning

9/4/2018       F. Stevens                   1.4    Met with CEO re: BRG near term work streams.

9/4/2018       J. Schlant                   1.1    Prepared index of all professionals on engagement.

9/4/2018       K. Beard                     0.2    Planned work streams for the day.

9/5/2018       N. Haslun                    1.2    Updated work plan for the BRG team.

9/5/2018       K. Beard                     0.5    Planned workstreams for the day.

9/10/2018      N. Haslun                    2.6    Updated work plan to incorporate revised priorities.

9/10/2018      P. Chadwick                  0.9    Participated in meeting with Verity to prepare work plan for satisfying
                                                   SOFA/SOAL reporting requirements.

9/10/2018      N. Haslun                    0.7    Held call with Management (A. Chou, S. Sharrer, R. Miszerak-Mohun)
                                                   to develop next steps regarding measuring employee payments versus
                                                   the statutory cap.

9/11/2018      J. Schlant                   2.3    Updated financial reporting calendar for circulation among Verity team.

9/11/2018      N. Haslun                    0.5    Updated work plan for the day.

9/11/2018      N. Haslun                    0.4    Participated in work plan meeting for priorities for the day with
                                                   Management (A. Chou).

9/11/2018      J. Schlant                   0.4    Prepared case work plan.

9/18/2018      N. Haslun                    1.5    Updated work plan.

9/18/2018      N. Haslun                    0.6    Participated in daily recap call with Management (A. Chou, S. Shamar).

9/21/2018      J. Schlant                   0.6    Discussed case issues with Verity team.

9/24/2018      F. Stevens                   1.0    Participated in check in call with lawyers and consultants re: status of
                                                   offers and bankruptcy proceedings.

9/25/2018      N. Haslun                    0.9    Updated work plan.

9/27/2018      N. Haslun                    0.6    Updated work plan for completion of Schedules and Statements.

10/2/2018      J. Schlant                   0.6    Prepared working group contact list.

10/2/2018      K. Beard                     0.2    Distributed court filings to team.

10/4/2018      F. Stevens                   0.2    Held call with M. Sanford re: work requested.

10/4/2018      F. Stevens                   0.2    Reviewed emails re: update on current assignments.


Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                       Desc
Date           Professional               Main Document
                                         Hours              Page 201 of 384
                                                   Description

31. Planning

10/5/2018      N. Haslun                    0.4    Updated case work plan.

10/6/2018      N. Haslun                    2.7    Updated work plan for the next week.

10/6/2018      N. Haslun                    2.3    Continued to update work plan for the next week.

10/7/2018      P. Chadwick                  0.7    Reviewed staffing for various workstreams.

10/8/2018      J. Schlant                   0.8    Compiled accumulated key case documents for circulation to expanded
                                                   BRG team.

10/9/2018      J. Schlant                   1.4    Compiled accumulated key case documents for circulation to expanded
                                                   BRG team.

10/11/2018     J. Schlant                   2.2    Drafted key dates calendar.

10/16/2018     D. Galfus                    0.4    Developed work plan for BRG and related next steps.

10/16/2018     J. Vizzini                   0.4    Updated case work plan.

10/17/2018     D. Galfus                    0.5    Participated in a conference call with Management (A. Chou) and
                                                   professionals re: various case issues.

10/18/2018     D. Galfus                    0.3    Developed BRG's staffing plan.

10/19/2018     A. Asgeirsson                0.8    Met with M. Schweitzer regarding MSO data download process.

10/19/2018     J. Vizzini                   0.8    Prepared work plan for Verity Medical Foundation wind down plan.

10/19/2018     D. Galfus                    0.4    Revised BRG's staffing plan.

10/22/2018     K. Beard                     1.8    Drafted a team work plan.

10/22/2018     J. Vizzini                   0.7    Updated case work plan.

10/23/2018     D. Chang                     1.0    Updated follow up task list from managed care team project update
                                                   meeting.

10/23/2018     A. Asgeirsson                0.5    Met with M. Schweitzer regarding MSO data download process.

10/25/2018     A. Asgeirsson                1.0    Met with M. Schweitzer and MSO representatives regarding MSO data
                                                   download process.

10/25/2018     D. Chang                     1.0    Updated follow up task list from managed care team project update
                                                   meeting.

10/29/2018     J. Vizzini                   0.8    Updated case work plan and current week's deliverables list.

10/29/2018     P. Chadwick                  0.4    Participated in call with US Trustee regarding calculation of fees.

Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                       Desc
Date           Professional               Main Document
                                         Hours              Page 202 of 384
                                                   Description

31. Planning

10/31/2018     D. Galfus                    0.6    Prepared BRG work plan and related staffing.

11/1/2018      J. Vizzini                   0.6    Updated case work plan/ deliverable schedule for completed and new
                                                   items.

11/1/2018      D. Galfus                    0.3    Developed BRG work plan and related staffing.

11/7/2018      N. Haslun                    1.0    Updated work plan regarding VMF.

11/8/2018      D. Galfus                    0.5    Updated BRG work plan and related staffing.

11/8/2018      J. Vizzini                   0.4    Updated case work plan.

11/12/2018     J. Vizzini                   1.4    Continued to prepare cure objection process work plan.

11/13/2018     D. Galfus                    0.5    Prepared BRG work plan and related staffing.

11/13/2018     J. Vizzini                   0.4    Updated case work plan.

11/19/2018     N. Haslun                    2.1    Updated work plan for October MOR.

11/21/2018     J. Vizzini                   1.1    Address various case issues to updated BRG's work plan

11/21/2018     D. Galfus                    0.5    Developed BRG work plan and related staffing.

11/23/2018     P. Chadwick                  1.7    Prepared work plan for BRG staff in addressing Board requested
                                                   analyses.

11/23/2018     P. Chadwick                  1.3    Prepared work plan for BRG staff in addressing operational matters.

11/23/2018     P. Chadwick                  1.1    Prepared work plan for BRG staff in addressing St Louise cure
                                                   objections.

11/23/2018     P. Chadwick                  0.9    Prepared work plan for BRG staff in responding to Ally Bank audit
                                                   inquiries.

11/23/2018     P. Chadwick                  0.5    Prepared work plan for BRG staff in addressing O'Connor cure
                                                   objections.

11/24/2018     N. Haslun                    2.4    Updated VMF work plan for the week.

11/26/2018     J. Vizzini                   1.1    Updated case work plan.

11/26/2018     D. Galfus                    0.8    Developed BRG work plan and related staffing for the week ahead.

11/29/2018     D. Chang                     0.4    Participated in a conference with a potential purchaser re: proposal to
                                                   purchase certain current assets.

11/30/2018     N. Haslun                    1.8    Updated VMF work plan.

Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                        Desc
Date           Professional               Main Document
                                         Hours              Page 203 of 384
                                                   Description

31. Planning

12/5/2018      K. Beard                     2.3    Planned project management process for transition service agreements.

12/5/2018      N. Haslun                    1.5    Updated VMF work plan.

12/6/2018      C. Kearns                    1.0    Commented on latest work plan.

12/10/2018     N. Haslun                    2.2    Updated VMF work plan.

12/10/2018     D. Galfus                    0.4    Prepared BRG work plan for the week and related staffing.

12/11/2018     N. Haslun                    1.1    Updated VMF work plan.

12/12/2018     N. Haslun                    1.8    Updated VMF work plan.

12/12/2018     N. Haslun                    0.6    Updated VHS work plan with respect to utility deposit open items.

12/12/2018     D. Galfus                    0.5    Developed BRG work plan and related schedule for the next few weeks.

12/15/2018     D. Galfus                    0.3    Updated BRG's work plan and related staffing.

12/17/2018     N. Haslun                    1.0    Updated VMF work plan.

12/17/2018     P. Pozzi                     0.4    Developed work plan regarding data loading.

12/19/2018     J. Huebner                   0.8    Developed engagement work plan for staff assignment.

12/19/2018     P. Pozzi                     0.1    Developed work plan regarding data loading.

12/20/2018     D. Galfus                    0.3    Prepared BRG's work plan and related staffing.

12/28/2018     N. Haslun                    1.6    Updated VMF work plan.

12/31/2018     D. Galfus                    0.6    Updated BRG's work plan and related staffing.

Task Code Total Hours                      77.8

32. Document Review

8/31/2018      K. Beard                     0.7    Analyzed files that were recently added to the data room.

9/2/2018       K. Beard                     1.8    Compiled all first day motions so they could be mailed to LA.

9/3/2018       N. Haslun                    1.5    Reviewed first day motions to be included in binders for the team.

9/5/2018       K. Beard                     1.1    Summarized additions to the court docket.

9/6/2018       M. Galfus                    0.5    Prepared documents for Verity matter.


Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                        Desc
Date          Professional                Main Document
                                         Hours              Page 204 of 384
                                                   Description

32. Document Review

9/7/2018      J. Schlant                    0.5    Analyzed interim order authorizing postpetition financing.

9/7/2018      K. Beard                      0.4    Distributed additions to the court docket.

9/10/2018     K. Beard                      0.8    Drafted a schedule of first day motions and related orders.

9/10/2018     K. Beard                      0.7    Analyzed new filings in the court docket.

9/11/2018     K. Beard                      0.4    Analyzed additions to the court docket.

9/12/2018     K. Beard                      0.4    Summarized updates to the court docket.

9/14/2018     J. Schlant                    1.1    Reviewed recent court filings.

9/14/2018     K. Beard                      0.3    Analyzed additions to the court docket.

9/16/2018     K. Beard                      0.1    Distributed filings that were recently added to the court docket.

9/19/2018     K. Beard                      0.2    Distributed recent court docket filings.

9/20/2018     K. Beard                      0.7    Summarized new filings in the court docket.

9/21/2018     J. Emerson                    2.8    Analyzed first day motions.

9/24/2018     K. Beard                      1.1    Analyzed new filings in the court docket.

9/26/2018     K. Beard                      0.9    Analyzed newly added filings in the court docket.

10/1/2018     M. Yastrebova                 0.5    Updated debt prices.

10/3/2018     M. Galfus                     0.5    Researched comparable MORs.

10/3/2018     K. Beard                      0.3    Summarized court docket additions.

10/4/2018     K. Beard                      0.4    Distributed recently filed court documents.

10/5/2018     K. Beard                      0.3    Summarized recent court filings for team.

10/8/2018     M. Galfus                     0.5    Researched Verity's case summary and profile from various sources.

10/8/2018     M. Yastrebova                 0.3    Updated debt prices.

10/9/2018     J. Vizzini                    2.3    Reviewed Debtor background and case filing information.

10/9/2018     J. Vizzini                    1.4    Reviewed Board presentation covering motions filed to date, financial
                                                   update and sales process.



Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                    Desc
Date          Professional                Main Document
                                         Hours              Page 205 of 384
                                                   Description

32. Document Review

10/10/2018    M. Galfus                     2.9    Drafted Kearns Declaration for Verity's KEIP/ KERP documents.

10/10/2018    M. Galfus                     0.9    Continued to draft Kearns Declaration for Verity's KEIP/ KERP
                                                   documents.

10/11/2018    M. Galfus                     0.6    Researched 990 and 990-T forms for companies comparable to Verity.

10/12/2018    M. Galfus                     0.5    Researched MORs for companies comparable to Verity.

10/15/2018    J. Vizzini                    0.5    Reviewed docket for filings related to APA and bid procedures.

10/16/2018    E. Lord                       1.0    Updated Verity bond pricing spreadsheet.

10/16/2018    M. Yastrebova                 0.3    Updated debt prices.

10/18/2018    C. Kearns                     0.8    Reviewed KEIP/ KERP materials to be provided to key parties (DIP,
                                                   UST, Committee).

10/22/2018    M. Yastrebova                 0.3    Updated bond prices.

10/29/2018    M. Yastrebova                 0.3    Updated bond prices.

10/29/2018    J. Vizzini                    0.2    Reviewed Order on Debtors' Motion Establishing Procedures for
                                                   Monthly Payment of Fees and Expense Reimbursement.

11/1/2018     K. Beard                      0.4    Summarized new docket filings.

11/2/2018     K. Beard                      0.2    Summarized new docket filings.

11/5/2018     K. Beard                      0.3    Summarized additions to the court docket.

11/6/2018     K. Beard                      0.2    Summarized additions to the court docket.

11/7/2018     K. Beard                      0.2    Distributed court docket additions.

11/9/2018     K. Beard                      0.1    Summarized additions to the court docket.

11/11/2018    P. Chadwick                   1.2    Reviewed Conduit motion allowing for the funding of grants to pay
                                                   prepetition liabilities.

11/11/2018    K. Beard                      0.2    Summarized additions to the court docket.

11/11/2018    K. Beard                      0.2    Summarized additions to the court docket.

11/12/2018    J. Schlant                    0.7    Reviewed docket for professional fee orders.

11/13/2018    K. Beard                      0.2    Summarized additions to court docket.



Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                        Desc
Date          Professional                Main Document
                                         Hours              Page 206 of 384
                                                   Description

32. Document Review

11/14/2018    K. Beard                      0.6    Analyzed professional expense reimbursement requests.

11/14/2018    K. Beard                      0.2    Analyzed additions to court docket.

11/15/2018    K. Beard                      0.2    Distributed court docket additions.

11/16/2018    K. Beard                      0.2    Analyzed court docket filings.

11/16/2018    J. Vizzini                    0.1    Reviewed amended order on Debtors’ motion establishing procedures 
                                                   for monthly payment of fees and expense reimbursement.

11/20/2018    K. Beard                      0.6    Analyzed court docket filings.

11/21/2018    K. Beard                      0.3    Distributed court docket additions.

11/26/2018    K. Beard                      0.2    Summarized court docket additions.

11/26/2018    C. Kearns                     0.1    Reviewed proposed agenda for upcoming board meeting.

11/27/2018    K. Beard                      1.9    Analyzed outside professional fee application.

11/27/2018    K. Beard                      0.3    Analyzed court docket additions.

11/28/2018    K. Beard                      0.2    Distributed court docket additions.

11/28/2018    J. Vizzini                    0.1    Reviewed court docket for relevant filings.

12/4/2018     K. Beard                      0.1    Distributed additions in the court docket in order to notify the team of
                                                   recent filings.

12/5/2018     K. Beard                      0.3    Analyzed additions to the court docket in order to notify the team of
                                                   recent filings.

12/6/2018     M. DeSalvio                   2.3    Researched ombudsman related court documents for comparable cases.

12/6/2018     K. Beard                      0.2    Summarized additions to the court docket in order to notify the team of
                                                   recent filings.

12/10/2018    K. Beard                      0.3    Summarized additions to the court docket in order to notify the team of
                                                   recent filings.

Task Code Total Hours                      42.9

35. Employee Management/Retention

9/4/2018      P. Chadwick                   1.8    Reviewed CBA's requiring negotiation for potential strategies to ensure
                                                   labor support.

9/4/2018      F. Stevens                    0.2    Reviewed Verity employee benefit funding requirements.


Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                        Desc
Date          Professional                Main Document
                                         Hours              Page 207 of 384
                                                   Description

35. Employee Management/Retention

9/6/2018      N. Haslun                     0.6    Met with Management (S. Aguilar) to review status for payroll on
                                                   9/7/18.

9/6/2018      N. Haslun                     0.6    Provided instructions to Management (D. Ortega, S. Ved) regarding
                                                   compliance with the wages motion.

9/10/2018     N. Haslun                     2.8    Developed template for calculating employee payments versus the
                                                   statutory cap.

9/10/2018     N. Haslun                     0.7    Analyzed employee backup data to be used to calculate payments
                                                   versus statutory employee cap.

9/11/2018     N. Haslun                     2.9    Developed summary of payments permitted per the Wages Order to be
                                                   utilized by payroll staff.

9/11/2018     N. Haslun                     2.8    Analyzed wages motion in regards to providing chart to payroll staff
                                                   setting out payments permitted going forward.

9/11/2018     N. Haslun                     2.5    Analyzed wages order in regards to providing chart to payroll staff
                                                   setting out payments permitted going forward.

9/11/2018     N. Haslun                     1.5    Continued to analyze wages motion in regards to providing chart to
                                                   payroll staff setting out payments permitted going forward.

9/11/2018     N. Haslun                     0.6    Participated in call with Management (A. Chou, S. Sharrer, T.
                                                   O'Connor) to discuss any payroll issues encountered.

9/12/2018     N. Haslun                     2.7    Drafted chart of procedures related to payment permitted under the
                                                   wages order for PTO.

9/12/2018     N. Haslun                     1.9    Edited chart of procedures related to payment under the wages order.

9/12/2018     N. Haslun                     1.7    Continued to draft chart of procedures related to payments permitted
                                                   under the wages order.

9/12/2018     N. Haslun                     1.1    Drafted next steps for calculations to be completed with respect to the
                                                   wages order.

9/12/2018     N. Haslun                     0.6    Held second call with Management (S. Sharrer) to review analysis
                                                   prepared regarding compliance with Wages Order.

9/12/2018     N. Haslun                     0.5    Held call with Counsel (S. Alberts) to review next steps regarding
                                                   analysis of compliance with Wages Order.

9/12/2018     N. Haslun                     0.3    Held second call with Counsel (S. Alberts) to review next steps
                                                   regarding analysis of compliance with Wages Order.

9/13/2018     N. Haslun                     1.2    Analyzed the Debtors retirement plans in regards to Wage order
                                                   compliance.

9/13/2018     N. Haslun                     1.0    Updated the payment summary of PTO/ ESL.


Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                          Desc
Date          Professional                Main Document
                                         Hours              Page 208 of 384
                                                   Description

35. Employee Management/Retention

9/14/2018     N. Haslun                     2.8    Edited the internal VHS memo on wages and the statutory cap.

9/14/2018     N. Haslun                     0.9    Participated in call with Management (A. Chou, A. Brown) to discuss
                                                   any new issues with payroll.

9/14/2018     N. Haslun                     0.4    Participated in call with Management (S. Sharrer) and Counsel (S.
                                                   Alberts) to discuss VHS internal memo on wages and the statutory cap.

9/14/2018     N. Haslun                     0.2    Drafted email to Management (J. Si) regarding information needed for
                                                   employee wages and the statutory cap.

9/17/2018     N. Haslun                     0.7    Met with Management (R. Miszerak-Mohun) to discuss the calculation
                                                   of an employee's prepetition wages paid post postpetition versus the
                                                   statutory cap.

9/17/2018     N. Haslun                     0.5    Participated in call with Management (A. Chou, A. Brown) to review
                                                   any new issues with respect to payroll.

9/17/2018     N. Haslun                     0.3    Emailed Counsel (S. Alberts) regarding treatment of an employee's
                                                   wees versus the statutory cap.

9/18/2018     P. Chadwick                   0.8    Participated in meeting with Verity regarding Seton Medical staff.

9/19/2018     N. Haslun                     0.7    Participated in call with Management (J. Si) to discuss payroll
                                                   information needed in connection with Wages motion.

9/19/2018     N. Haslun                     0.5    Participated in call with Management (A. Brown, S. Aguilar) to discuss
                                                   any questions regarding processing payroll in accordance with
                                                   bankruptcy requirements.

9/19/2018     N. Haslun                     0.2    Participated in call with Management (L. Guadagno) to discuss
                                                   application of company policies with respect to the bankruptcy filing.

9/20/2018     N. Haslun                     0.8    Participated in meeting with Management (A. Chou, A. Brown) to
                                                   discuss any payroll issues since the last call.

9/21/2018     N. Haslun                     0.8    Participated in payroll call.

9/25/2018     N. Haslun                     1.3    Prepared follow up list for payroll analysis required for bankruptcy
                                                   rules for Management (S. Sharrer, J. Si).

9/25/2018     N. Haslun                     0.3    Participated in payroll call.

9/27/2018     N. Haslun                     0.7    Participated in part of a call with Management to discuss any payroll
                                                   issues (J. Si, A. Chou).

9/28/2018     N. Haslun                     0.5    Participated in payroll call with Management (J. Si, A. Chou, A.
                                                   Brown) to review any payroll issues as a result of the bankruptcy.

9/28/2018     N. Haslun                     0.3    Held call with Counsel (T. Moyron) to discuss resolution of payroll
                                                   issues related to the bankruptcy filing.


Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                      Desc
Date          Professional                Main Document
                                         Hours              Page 209 of 384
                                                   Description

35. Employee Management/Retention

10/2/2018     J. Schlant                    1.4    Updated cash flowchart schematic for MOR.

10/5/2018     N. Haslun                     0.3    Responded to an employee request for postpetition payout of PTO.

10/9/2018     N. Haslun                     1.0    Held call with Management (J. Si) regarding resolution of employee
                                                   payments in accordance with Bankruptcy rules.

10/9/2018     N. Haslun                     0.9    Held call with Management (J. Si) regarding the terms of additional
                                                   compensation per a union CBA and treatment under the Bankruptcy
                                                   Code.

10/10/2018    N. Haslun                     0.6    Drafted email to Counsel (T. Moyron, S. Maizel) regarding a union
                                                   CBA terms with respect to prepetition employee obligations.

10/10/2018    J. Vizzini                    0.3    Reviewed email from Debtors' Counsel (S. Alberts) regarding required
                                                   pension payments.

10/11/2018    J. Vizzini                    0.2    Held discussion with S. Sherrer of HR to discuss severance policies.

10/20/2018    C. Kearns                     0.1    Emailed Committee advisors on employee related issues.

10/24/2018    B. Park                       2.5    Reviewed VMF off-boarding tracker.

10/25/2018    B. Park                       2.0    Analyzed off boarding files in shared drive.

10/25/2018    N. Haslun                     0.8    Analyzed the Debtors' policies regarding tuition reimbursement in
                                                   regards to bankruptcy code compliance.

10/30/2018    N. Haslun                     2.5    Analyzed data submitted regarding payments made pursuant to the final
                                                   wages order.

10/30/2018    N. Haslun                     2.1    Continued to analyze data submitted regarding payments made pursuant
                                                   to the final wages order.

10/31/2018    N. Haslun                     2.4    Continued to analyze payroll data in connection with the wages order.

10/31/2018    N. Haslun                     2.1    Analyzed payroll data in connection with the wages order.

10/31/2018    B. Park                       2.1    Prepared status update on SOAR off boarding progress.

10/31/2018    N. Haslun                     1.5    Analyzed calculation of the caps in the wages motion.

Task Code Total Hours                      63.5

36. Operation Management

8/31/2018     H. Miller                     2.4    Reviewed chapter 11 filing documents.

8/31/2018     H. Miller                     2.1    Continued to review chapter 11 filing documents.



Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                        Desc
Date          Professional                Main Document
                                         Hours              Page 210 of 384
                                                   Description

36. Operation Management

8/31/2018     H. Miller                     1.5    Continued to review chapter 11 filing documents.

8/31/2018     P. Chadwick                   1.2    Participated in meeting with Edelman, Dentons (T. Moyron), and
                                                   Debtors (R. Adcock) regarding communicating plan for filing date.

8/31/2018     F. Stevens                    0.2    Emailed with DMHC re: scheduling initial call.

8/31/2018     F. Stevens                    0.2    Revised email to DMHC re: liaison with Department.

9/4/2018      F. Stevens                    0.9    Attended meeting with M. Schweitzer re: post petition operations of
                                                   Managed care department.

9/4/2018      F. Stevens                    0.3    Prepared memo to M. Schweitzer re: interviews of staff and reorg of
                                                   department.

9/4/2018      F. Stevens                    0.2    Held meeting with M. Schweitzer re: providers refusing patients
                                                   without documentation that post petition expenses will be paid.

9/5/2018      F. Stevens                    0.9    Reviewed of managed care department re: pre and post petition work
                                                   requirements.

9/5/2018      F. Stevens                    0.6    Reviewed files from client re: submission of information to DMHC.

9/5/2018      F. Stevens                    0.5    Held call with DMHC re: bankruptcy, continuity of patient care,
                                                   reporting to department,.

9/5/2018      F. Stevens                    0.5    Held discussion with M. Schweitzer re: answer to provider questions
                                                   for payment of post petition services.

9/5/2018      F. Stevens                    0.5    Interviewed key employees in managed care group regarding
                                                   responsibilities.

9/5/2018      F. Stevens                    0.5    Interviewed M. Sanford re: responsibilities.

9/5/2018      F. Stevens                    0.5    Interviewed personnel re: responsibilities.

9/5/2018      F. Stevens                    0.2    Emailed foundation leadership and accounting re: DMHC CAP and
                                                   reporting.

9/5/2018      F. Stevens                    0.2    Held discussion with M. Schweitzer re: employee interviews.

9/5/2018      F. Stevens                    0.2    Reviewed files re: termination notice of Central health plan.

9/5/2018      F. Stevens                    0.1    Emailed R. Adcock and P. Chadwick re: DMHC and oversight of
                                                   MSOs.

9/6/2018      F. Stevens                    0.7    Requested information from Foundation re: conversion of capitation to
                                                   fee for service for medical groups.




Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                         Desc
Date          Professional                Main Document
                                         Hours              Page 211 of 384
                                                   Description

36. Operation Management

9/6/2018      F. Stevens                    0.5    Interviewed managed care employees regarding capitation
                                                   reconciliation.

9/6/2018      F. Stevens                    0.5    Interviewed personnel regarding their responsibilities.

9/6/2018      F. Stevens                    0.5    Participated in a discussion of Heritage with Dentons Counsel.

9/6/2018      F. Stevens                    0.5    Participated in a discussion with Management re: Foundation
                                                   physicians and capitation re: DMHC report.

9/6/2018      N. Haslun                     0.3    Analyzed secured lender interest invoices for compliance with Interim
                                                   DIP Order.

9/6/2018      F. Stevens                    0.3    Responded to emails regarding Foundation operations.

9/6/2018      F. Stevens                    0.3    Reviewed outstanding fee for service AR re: health plan funds owed
                                                   Verity hospitals.

9/6/2018      F. Stevens                    0.2    Held discussion with M. Schweitzer re: Health Net/ DMHC issue of
                                                   nonpayment of prepetition claim.

9/6/2018      F. Stevens                    0.2    Participated in a discussion with Management regarding Pharmacy
                                                   issues.

9/6/2018      F. Stevens                    0.2    Prepared email re: DMHC requested information.

9/6/2018      F. Stevens                    0.2    Reviewed LA Care agreements with ST and SF hospitals.

9/6/2018      F. Stevens                    0.1    Emailed with accounting re: information associated with LA Care.

9/6/2018      F. Stevens                    0.1    Resent two files re: DMHC filing health plan relationships.

9/7/2018      F. Stevens                    0.7    Participated in a call with Foundation Management and M Schweitzer
                                                   re: AllCare and other matters.

9/7/2018      F. Stevens                    0.2    Reviewed email from M Schweitzer re: DMHC/ healthnet claims issues.

9/7/2018      F. Stevens                    0.1    Reviewed health net request of refund of check erroneously sent to
                                                   Verity.

9/8/2018      F. Stevens                    0.1    Emailed E. Paul re: chart of capitation risk pool sharing.

9/10/2018     P. Chadwick                   1.2    Participated in call with Managed Care Organization regarding the
                                                   processing of claims postpetition.

9/10/2018     F. Stevens                    0.7    Participated in call with personnel from Accounting, PFS, and M
                                                   Schweitzer re: LA Care data regarding capitation deduction and off set
                                                   of fee for service payments.

9/10/2018     F. Stevens                    0.5    Held call with M. Schweitzer re: risk pools.

Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                         Desc
Date          Professional                Main Document
                                         Hours              Page 212 of 384
                                                   Description

36. Operation Management

9/10/2018     F. Stevens                    0.2    Reviewed LA Care analysis of accounting underpayments.

9/11/2018     F. Stevens                    1.5    Drafted fee for service and capitation letters re: update health plan on
                                                   bankruptcy.

9/11/2018     N. Haslun                     0.8    Participated in call with Management (C. Mullins, S. Ved, J. Chung) to
                                                   discuss plan to modify VMF accounting software to track prepetition
                                                   payables.

9/11/2018     F. Stevens                    0.5    Met with Management, Dentons and BRG re: development and
                                                   implementation of health plan communication process.

9/11/2018     F. Stevens                    0.4    Drafted letter to provider organizations re: bankruptcy filing and
                                                   process.

9/11/2018     F. Stevens                    0.3    Reviewed underpayment analysis of health plans using PFS data.

9/11/2018     F. Stevens                    0.2    Discussed with M. Schweitzer re: health plan communication.

9/11/2018     F. Stevens                    0.2    Discussed with S. Campbell re: DMHC filing requirements.

9/11/2018     F. Stevens                    0.2    Drafted email to MSO re: pre and post petition claims processing.

9/11/2018     F. Stevens                    0.2    Emailed LA Care and Regal claims EOBS.

9/11/2018     F. Stevens                    0.2    Held discussion with M Schweitzer re: MSO questions re: letters and
                                                   processing of claims.

9/11/2018     F. Stevens                    0.2    Reviewed emails re: Applecare MSO questions.

9/11/2018     F. Stevens                    0.2    Revised health plan letters re: updated website for creditors.

9/11/2018     F. Stevens                    0.1    Drafted email to Dentons re: draft health plan letters.

9/11/2018     F. Stevens                    0.1    Reviewed revised memo to MSOs from M Schweitzer re: pre and post
                                                   petition claims processing.

9/12/2018     F. Stevens                    0.5    Discussed with M. Schweitzer issues re: providers and MSOs to be
                                                   responded to today.

9/12/2018     F. Stevens                    0.5    Held call with Dentons, BRG and bankruptcy Counsel for Applecare
                                                   entities re: operational questions.

9/12/2018     F. Stevens                    0.4    Drafted update for DMHC re: Verity health plan communications and
                                                   analysis of underpayments.

9/12/2018     F. Stevens                    0.4    Held call with Foundation leadership and BRG re: timing of wind down
                                                   of physician operations rejection of PSAs.




Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                          Desc
Date          Professional                Main Document
                                         Hours              Page 213 of 384
                                                   Description

36. Operation Management

9/12/2018     F. Stevens                    0.4    Reviewed Dentons revised letters to be sent to health plans re:
                                                   communication of post petition operations.

9/12/2018     F. Stevens                    0.2    Emailed Foundation leadership re: DMHC filing documents.

9/12/2018     F. Stevens                    0.2    Held call with DMHC re: corrective action plan.

9/12/2018     F. Stevens                    0.2    Held discussion with Management re: communication with physicians.

9/12/2018     F. Stevens                    0.1    Emailed foundation leadership re: status of VMF schedule of wind
                                                   down.

9/12/2018     F. Stevens                    0.1    Emailed L. Kresge re: September Foundation cap payments and
                                                   prepetition letter for providers.

9/12/2018     F. Stevens                    0.1    Held meeting with M Schweitzer re: SVIPA consultant data.

9/12/2018     F. Stevens                    0.1    Reviewed draft of initial document re: required Corrective action plan
                                                   for DMHC.

9/13/2018     P. Chadwick                   1.7    Participated in materials management meeting to resolve supply chain
                                                   challenges.

9/13/2018     F. Stevens                    1.5    Met with M. Schweitzer and his managed care team re: MSO oversight
                                                   and provider complaints.

9/13/2018     F. Stevens                    0.3    Called T. Moyron, Dentons re: release of confidential information to
                                                   third parties due diligence.

9/13/2018     F. Stevens                    0.3    Held meeting with Clara re: scheduling face to face meetings with
                                                   MSOs next week.

9/13/2018     F. Stevens                    0.3    Researched question from Dentons re: Avanti hospital claims and
                                                   provide response.

9/13/2018     F. Stevens                    0.2    Held call with S. Maizel and T. Moyron, Dentons re: letters to provide
                                                   creditors regarding post petition payments.

9/13/2018     F. Stevens                    0.2    Held meeting with M Schweitzer re: data room matters .

9/13/2018     F. Stevens                    0.2    Reviewed draft letter re: issues with medical director and on call
                                                   payment.

9/13/2018     F. Stevens                    0.2    Reviewed emails and respond re: providers refusing to accept patients
                                                   and MSO communication update.

9/13/2018     F. Stevens                    0.2    Reviewed health plan letter re: communication of bankruptcy process.

9/13/2018     F. Stevens                    0.1    Emailed (T. Moyron) Dentons re: letter to providers assuring payment
                                                   post petition.


Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                     Desc
Date          Professional                Main Document
                                         Hours              Page 214 of 384
                                                   Description

36. Operation Management

9/13/2018     F. Stevens                    0.1    Emailed R. Roisman re: access to DMHC portal for previously filed
                                                   documents.

9/13/2018     F. Stevens                    0.1    Emailed re: Foundation AP balance for McKesson.

9/13/2018     F. Stevens                    0.1    Held discussion with M. Schweitzer re: change in mail box for health
                                                   plan letter and list of payers.

9/13/2018     F. Stevens                    0.1    Obtained financial information from data portal.

9/13/2018     F. Stevens                    0.1    Reviewed due diligence documents.

9/13/2018     F. Stevens                    0.1    Updated communication to Health plans re: verity email address for
                                                   health plans to register complaints from providers.

9/14/2018     P. Chadwick                   1.8    Participated in materials management meeting to resolve supply chain
                                                   challenges.

9/14/2018     P. Chadwick                   1.2    Participated in meeting with US Trustee.

9/14/2018     F. Stevens                    0.1    Emailed A. Tate Holmes and M Schweitzer re: Applecare - ADS
                                                   provider issues.

9/14/2018     F. Stevens                    0.1    Emailed Foundation (S. Campbell) re: two options for specialty
                                                   physician matters.

9/14/2018     F. Stevens                    0.1    Emailed T. Moyron re: foundation management problem with specialist
                                                   and solutions.

9/14/2018     F. Stevens                    0.1    Emailed Verity Management re: Avanti hospital issues.

9/14/2018     F. Stevens                    0.1    Reviewed email from Foundation Management re: specialty physicians
                                                   refusing to see patients.

9/14/2018     F. Stevens                    0.1    Reviewed email from M Schweitzer re: update on health plan calls re:
                                                   ALL CARE IPA.

9/14/2018     F. Stevens                    0.1    Reviewed email from S. Maizel, Dentons re: creditors committee
                                                   parties.

9/14/2018     F. Stevens                    0.1    Reviewed email from T. Holmes re: ADS and Avanit claims.

9/17/2018     F. Stevens                    0.6    Drafted action plan re: DMHC CAP filing.

9/17/2018     F. Stevens                    0.6    Held call with Dentons and Counsel for a critical vendor re: moneys
                                                   owed to the critical vendor.

9/17/2018     F. Stevens                    0.5    Held call with Applecare MSO re: prepetition claims and post petition
                                                   processing and reporting.



Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                        Desc
Date          Professional                Main Document
                                         Hours              Page 215 of 384
                                                   Description

36. Operation Management

9/17/2018     F. Stevens                    0.5    Held call with Conifer MSO re: pre and post petition claims processing
                                                   and reporting.

9/17/2018     F. Stevens                    0.5    Held call with Medpoint management re: pre petition and post petition
                                                   claims processing and reporting.

9/17/2018     F. Stevens                    0.4    Drafted provider notification letter for M. Schweitzer re: follow up to
                                                   contracting providers on bankruptcy filing.

9/17/2018     F. Stevens                    0.3    Held discussions with S. Campbell, R. Roisman re: financial
                                                   projections for CAP filing and draft CAP document review.

9/17/2018     F. Stevens                    0.2    Followed up with Counsel, M. Schweitzer, S. Campbell re: critical
                                                   vendor call.

9/17/2018     F. Stevens                    0.2    Held discussion with A. Chou re: DMHC and process for funding MSO
                                                   accounts and related follow up.

9/17/2018     F. Stevens                    0.2    Held discussion with M. Schweitzer re: call with Confier and other
                                                   MSO calls today.

9/17/2018     F. Stevens                    0.2    Held discussion with S. Campbell and R. Roisman re: DMHC CAP
                                                   filing.

9/17/2018     F. Stevens                    0.2    Researched risk pool payables at the request of Dentons (L. Whidden).

9/17/2018     F. Stevens                    0.2    Reviewed emails from E. Paul re: Hunt physician group settlement.

9/17/2018     F. Stevens                    0.2    Reviewed historical filing with DMHC re: CAP and financial
                                                   projections.

9/17/2018     F. Stevens                    0.1    Emailed with M. Sanford re: review of database for weekly MSO
                                                   reporting.

9/17/2018     F. Stevens                    0.1    Held call with R. Roisman and Manny Chavira re: DMHC filing.

9/17/2018     F. Stevens                    0.1    Held discussion with S. Campbell re: DMHC filing update.

9/17/2018     F. Stevens                    0.1    Reviewed email from M. Chaivra to DMHC re: portal access.

9/17/2018     F. Stevens                    0.1    Reviewed email from M. Sanford re: medical group weekly reporting.

9/18/2018     P. Chadwick                   1.3    Participated in materials management meeting to resolve supply chain
                                                   challenges.

9/18/2018     F. Stevens                    1.0    Held call with M Sanford and M. Schweitzer re: data base for
                                                   collecting MSO reporting of claims liability in risk pools.

9/18/2018     F. Stevens                    0.7    Drafted data request to Verity re: DMHC pro forma financial
                                                   projections.


Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                        Desc
Date          Professional                Main Document
                                         Hours              Page 216 of 384
                                                   Description

36. Operation Management

9/18/2018     F. Stevens                    0.7    Reviewed emails and attachments re: Hunt Brothers reconciliation.

9/18/2018     F. Stevens                    0.6    Held call with St. Francis billing group re: problems encountered with
                                                   health plan fee for service payments.

9/18/2018     F. Stevens                    0.5    Reviewed risk pool issues around patient volume re: risk pool
                                                   profitability.

9/18/2018     F. Stevens                    0.3    Reviewed documents and related model re: collecting data for DMHC
                                                   pro forma financial.

9/18/2018     F. Stevens                    0.2    Emailed with A. Holmes re: suppliers of diabetes supplies refusing to
                                                   provide services.

9/18/2018     F. Stevens                    0.2    Held discussion with M. Chavira re: information required to prepare
                                                   pro forma financial projections for DMHC filing.

9/18/2018     F. Stevens                    0.2    Reviewed information for call specific to fee for service underpayments
                                                   by health plans.

9/18/2018     F. Stevens                    0.2    Reviewed VMF capitation report re: wind down modeling.

9/18/2018     F. Stevens                    0.1    Emailed M. Schweitzer re: DMHC CAP filing.

9/19/2018     P. Chadwick                   1.0    Participated in materials management meeting to resolve supply chain
                                                   challenges.

9/19/2018     F. Stevens                    0.3    Drafted document re: perspective on capitation arrangements with
                                                   IPAS and medical groups.

9/19/2018     F. Stevens                    0.2    Emailed regarding capitation call.

9/19/2018     F. Stevens                    0.2    Emailed regarding follow up call with DMHC on Thursday.

9/20/2018     P. Chadwick                   1.2    Participated in materials management meeting to resolve supply chain
                                                   challenges.

9/20/2018     F. Stevens                    1.0    Held call with Management re: capitation relationships with health
                                                   plans and risk pools.

9/20/2018     F. Stevens                    0.7    Reviewed documents re: VMF filing corrective action plan.

9/20/2018     F. Stevens                    0.6    Held call with Management and Counsel re: health plan underpayments.

9/20/2018     F. Stevens                    0.2    Emailed with M. Schweitzer re: calculation of RVUs for a critical
                                                   vendor.

9/20/2018     F. Stevens                    0.2    Emailed with T. Holmes re: St Francis risk pool.




Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                         Desc
Date          Professional                Main Document
                                         Hours              Page 217 of 384
                                                   Description

36. Operation Management

9/20/2018     F. Stevens                    0.1    Emailed with M Schweitzer re: capitation call and supporting
                                                   documents.

9/21/2018     P. Chadwick                   1.0    Participated in materials management meeting to resolve supply chain
                                                   challenges.

9/21/2018     F. Stevens                    0.3    Emailed with Management, Counsel, and BRG re: reconciliation of a
                                                   vendor claim and question of payment or off set.

9/21/2018     F. Stevens                    0.3    Researched question of 4K sub capitation lives re: DMHC email.

9/21/2018     F. Stevens                    0.3    Reviewed email from E. Paul re: letters sent to health plans re: AllCare.

9/21/2018     F. Stevens                    0.2    Held call with DMHC re: plan for enforcement action of moving VMF
                                                   lives out of risk arrangements.

9/21/2018     F. Stevens                    0.1    Prepared email to Management re: DMHC plan to force plans to move
                                                   VMF lives.

9/24/2018     P. Chadwick                   1.2    Participated in meeting with Verity finance team to prepare diligence
                                                   items for UCC.

9/24/2018     F. Stevens                    1.0    Participated in daily call with Accounting and Finance re: updates of
                                                   solutions and discussion of issues.

9/24/2018     P. Chadwick                   1.0    Participated in materials management meeting to resolve supply chain
                                                   challenges.

9/24/2018     F. Stevens                    0.7    Held call with M Schweitzer re: MSO reports on claims system
                                                   inventory and post petition clams payment for the week.

9/24/2018     F. Stevens                    0.4    Drafted emails to Dentons re: changes in letter to Verity on pre and
                                                   post petition claims, various offset and payment issues, and vendor
                                                   stoppages.

9/24/2018     F. Stevens                    0.4    Emailed with DMHC regarding their requests for clarification re:
                                                   member classification and copies of letters on filing and operations.

9/24/2018     F. Stevens                    0.1    Emailed N. Haslun re: regulatory question for VMF specific to
                                                   subcapitation arrangements.

9/24/2018     F. Stevens                    0.1    Reviewed email and attachments from E. Paul re: notice to health plans
                                                   re: AllCare medical group.

9/25/2018     P. Chadwick                   1.0    Participated in materials management meeting to resolve supply chain
                                                   challenges.

9/25/2018     J. Schlant                    0.8    Met with UCC advisors and Debtor team to discuss accounting
                                                   processes.

9/25/2018     F. Stevens                    0.7    Drafted letter for A. Chou CFO re: fee for service health plan
                                                   underpayment request for review.

Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                             Desc
Date          Professional                Main Document
                                         Hours              Page 218 of 384
                                                   Description

36. Operation Management

9/25/2018     F. Stevens                    0.6    Participated in weekly payment variance call re: fee for service
                                                   payments from health plans to hospitals.

9/25/2018     F. Stevens                    0.5    Held discussion with M. Schweitzer re: MSO reporting and auditing of
                                                   reports.

9/25/2018     F. Stevens                    0.3    Reviewed budgeting tool re: VMF financial and proforma projections.

9/25/2018     F. Stevens                    0.3    Reviewed file with M. Schweitzer re: health plan failure to pay
                                                   September Cap payments.

9/25/2018     F. Stevens                    0.2    Drafted email to Management and Dentons re: Health plans not paying
                                                   capitation.

9/25/2018     F. Stevens                    0.2    Emailed with A. Chou and Dentons re: draft A Chou letter to health
                                                   plans and distribution thereof.

9/25/2018     F. Stevens                    0.2    Held discussion with R. Roisman, VMF Management, re: subcapitation
                                                   revenue line in reporting.

9/25/2018     F. Stevens                    0.2    Prepared update to P. Chadwick re: Heritage, Central MSO, risk pools,
                                                   SVIPA.

9/25/2018     F. Stevens                    0.2    Revised draft A Chou letter, re: heath plan fee for service
                                                   underpayments, for Counsel comments.

9/26/2018     F. Stevens                    2.2    Prepared analysis for 5 health plan re: listing of fee for service
                                                   underpayments.

9/26/2018     P. Chadwick                   1.2    Participated in materials management meeting to resolve supply chain
                                                   challenges.

9/26/2018     F. Stevens                    0.5    Prepared individualized letters and spreadsheets for use with health
                                                   plans re: fee for service underpayments.

9/26/2018     F. Stevens                    0.4    Emailed with M. Pfeiffer regarding capitation payments and claims
                                                   processing.

9/26/2018     F. Stevens                    0.4    Held discussion with M. Chavira regarding DMHC possible action if
                                                   VMF is not compliant with all financial requirements and related follow
                                                   up.

9/26/2018     F. Stevens                    0.4    Reviewed emails from M. Schweitzer to MSOs re: weekly reporting.

9/26/2018     F. Stevens                    0.2    Emailed V. Kaaslow re: post petition claims payment.

9/26/2018     F. Stevens                    0.2    Participated in daily call with Accounting and Finance team re: open
                                                   items.

9/26/2018     F. Stevens                    0.2    Reviewed email from M. Schweitzer re: ontology patients from VMF
                                                   requiring alternative treatment placement.


Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                         Desc
Date          Professional                Main Document
                                         Hours              Page 219 of 384
                                                   Description

36. Operation Management

9/26/2018     F. Stevens                    0.2    Reviewed emails from C. Chavez Conifer with check registers and files
                                                   re: weekly documentation for MSO check run.

9/26/2018     F. Stevens                    0.1    Emailed A. Tate Holmes requesting copy of letters to be sent to
                                                   providers re: post petition claims payment.

9/26/2018     F. Stevens                    0.1    Held discussion with R. Adcock, E. Paul and T. Moyron re: VMF San
                                                   Jose group.

9/26/2018     F. Stevens                    0.1    Reviewed email from E. Paul re: critical vendor documentation of work
                                                   RVUs.

9/26/2018     F. Stevens                    0.1    Reviewed email from R. Roisman regarding potential sources of
                                                   hospital revenue impacts.

9/26/2018     F. Stevens                    0.1    Reviewed emails from A. Tate-Holmes confirming communication re:
                                                   arrangement for patient care.

9/26/2018     F. Stevens                    0.1    Reviewed emails with Management regarding accounting for
                                                   September capitation payments.

9/26/2018     F. Stevens                    0.1    Reviewed sample letter to health plans and instructions of proof of
                                                   claims process.

9/26/2018     F. Stevens                    0.1    Reviewed Verity patient care matters.

9/27/2018     F. Stevens                    1.5    Analyzed fee for service underpayments.

9/27/2018     F. Stevens                    1.0    Participated in a meeting with managed care group re: weekly claims
                                                   run and patient issues.

9/27/2018     F. Stevens                    0.7    Participated in a daily call with accounting staff re: open items.

9/27/2018     F. Stevens                    0.6    Held discussions with accounting staff and MC staff regarding funding
                                                   of check runs for MSOs.

9/27/2018     F. Stevens                    0.5    Revised work flow re: MSO oversight of claims.

9/27/2018     F. Stevens                    0.4    Met with A. Tate Holmes re: various operating matters.

9/27/2018     F. Stevens                    0.3    Discussed with Management Central Health's plan failure to pay
                                                   capitation payments.

9/27/2018     P. Chadwick                   0.3    Participated in materials management meeting to resolve supply chain
                                                   challenges.

9/27/2018     F. Stevens                    0.2    Coordinated with K. Barkhouse re: health plans.

9/27/2018     F. Stevens                    0.2    Discussed with M. Chavira re: access to information for VMF.



Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                       Desc
Date          Professional                Main Document
                                         Hours              Page 220 of 384
                                                   Description

36. Operation Management

9/28/2018     P. Chadwick                   0.8    Participated in materials management meeting to resolve supply chain
                                                   challenges.

9/28/2018     F. Stevens                    0.5    Participated in daily call with accounting re: open items.

9/28/2018     F. Stevens                    0.4    Addressed Counsel's issues and next steps re: Central Health Plan
                                                   failing to pay capitation.

9/28/2018     F. Stevens                    0.2    Emailed apple care MSO re: weekly reports.

9/28/2018     F. Stevens                    0.2    Emailed Confier and MC staff re: missing claims reports and check
                                                   registers.

9/28/2018     F. Stevens                    0.2    Emailed with E. Paul and R. Roisman re: Hunt Brother matters.

9/28/2018     F. Stevens                    0.2    Reviewed conifer files re: claims scheduled for payment next week.

9/28/2018     F. Stevens                    0.2    Reviewed documents provided by Apple Care re: claims scheduled for
                                                   next check run.

9/28/2018     F. Stevens                    0.2    Reviewed emails from Counsel for Heritage.

9/28/2018     F. Stevens                    0.2    Reviewed Seoul Medical group termination letter re: Central Health
                                                   plan.

10/1/2018     P. Chadwick                   1.0    Participated in materials management meeting with J. Phillips, P.
                                                   Pellerin, R. Sherrod to resolve supply chain challenges.

10/1/2018     F. Stevens                    0.4    Emailed with A. Chou, K. Barkhouse, and E. Paul re: United
                                                   Healthcare request for audited financial statements.

10/1/2018     F. Stevens                    0.4    Evaluated VMF financial projections and Hunt Spine analysis.

10/1/2018     F. Stevens                    0.4    Reviewed 90 days financial projections re: Verity Medical Foundation.

10/1/2018     F. Stevens                    0.3    Emailed with A. Tate Homes re: AppleCare MSO claims files.

10/1/2018     F. Stevens                    0.2    Drafted email to M. Sanford re: Medpoint management file and update
                                                   on data files claims run.

10/1/2018     F. Stevens                    0.2    Emailed A. Chou with updates of open issues re: daily check in call.

10/1/2018     F. Stevens                    0.2    Reviewed email from Healthnet re: issues with Oncology group treating
                                                   VMF patients.

10/1/2018     F. Stevens                    0.2    Reviewed emails re: Hunt Spine compensation reconciliation.

10/1/2018     F. Stevens                    0.1    Emailed AppleCare MSO re: check registers for claims run.




Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                      Desc
Date          Professional                Main Document
                                         Hours              Page 221 of 384
                                                   Description

36. Operation Management

10/1/2018     F. Stevens                    0.1    Emailed with R. Zingues re: WellPoint inquiry into continuing Verity
                                                   operations in bankruptcy.

10/2/2018     P. Chadwick                   0.8    Participated in materials management meeting with J. Phillips, P.
                                                   Pellerin, to resolve supply chain challenges.

10/2/2018     P. Chadwick                   0.4    Prepared for materials management meeting.

10/2/2018     F. Stevens                    0.4    Reviewed forwarded emails from M. Schweitzer re: Wellcare
                                                   bankruptcy questions.

10/2/2018     F. Stevens                    0.3    Oversaw weekly MSO check run.

10/2/2018     F. Stevens                    0.2    Prepared email to Verity Management re: implementing project
                                                   management of managed care issues.

10/2/2018     F. Stevens                    0.2    Reviewed email and attachments from J. Schlant re: Hunt brothers
                                                   records.

10/2/2018     F. Stevens                    0.1    Emailed A. Chou re: daily check in coordination with Dentons.

10/2/2018     F. Stevens                    0.1    Prepared email update re: managed care issues.

10/2/2018     F. Stevens                    0.1    Reviewed email from P. Chadwick to VMF Management re: listing of
                                                   employees by physician practice.

10/2/2018     F. Stevens                    0.1    Reviewed email regarding payment of stop loss premium re: St.
                                                   Vincent and St. Francis risk pools.

10/2/2018     F. Stevens                    0.1    Reviewed multiple emails re: project management resource.

10/3/2018     P. Chadwick                   1.2    Participated in materials management meeting with Verity (J. Phillips,
                                                   P. Pellerin, R. Sherrod) to resolve supply chain challenges.

10/3/2018     F. Stevens                    1.0    Reviewed VMF 90 day financial projections and related
                                                   communications.

10/3/2018     K. Beard                      0.7    Participated in a call with Verity (A. Chou, S. Ved, T. Armada)
                                                   discussing outstanding AP.

10/3/2018     P. Chadwick                   0.7    Participated in call with A. Chou re: outstanding AP.

10/3/2018     F. Stevens                    0.5    Reviewed email from Healthnet re: oncology group refusal to see
                                                   patients.

10/3/2018     F. Stevens                    0.3    Held call with (T. Moyron, S. Maizel) Dentons re: managed care
                                                   matters.

10/3/2018     F. Stevens                    0.3    Reviewed emails from M. Schweitzer re: Aetna requesting audit of fee
                                                   for service claims.


Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                        Desc
Date          Professional                Main Document
                                         Hours              Page 222 of 384
                                                   Description

36. Operation Management

10/3/2018     F. Stevens                    0.3    Reviewed managed care matters in advance of call with Counsel.

10/3/2018     F. Stevens                    0.2    Reviewed data from VMF re: historical GL information.

10/3/2018     F. Stevens                    0.2    Reviewed documents re: LA Care off set documents.

10/3/2018     F. Stevens                    0.2    Reviewed email re: Stanford filing of documents re: VMF and sale of
                                                   Verity hospitals.

10/3/2018     F. Stevens                    0.2    Reviewed preparation of financial projections for VMF.

10/3/2018     F. Stevens                    0.1    Emailed V. Lopez re: project management program.

10/3/2018     F. Stevens                    0.1    Reviewed email from AppleCare re: Alignment health plan requesting
                                                   report of MSO data.

10/3/2018     F. Stevens                    0.1    Reviewed email from N. Coppinger re: re: Health Now returned checks.

10/4/2018     J. Schlant                    1.6    Analyzed payments related to VMF physician compensation in dispute.

10/4/2018     F. Stevens                    1.1    Met with M. Schweitzer and staff re: managed care update.

10/4/2018     F. Stevens                    0.9    Held call with M. Schweitzer re: update of events in past week.

10/4/2018     F. Stevens                    0.6    Participated in morning check in call with Verity consultants re: sales
                                                   process, MOR, legal.

10/4/2018     F. Stevens                    0.6    Reviewed email and discussions with M. Schweitzer re: Central Health
                                                   Plan statements to St. Vincent management.

10/4/2018     F. Stevens                    0.6    Reviewed email from M. Schweitzer to V. Lopes re: work load
                                                   reporting.

10/4/2018     F. Stevens                    0.6    Reviewed various agreements for upcoming call

10/4/2018     F. Stevens                    0.3    Reviewed Supercare capitation check.

10/4/2018     F. Stevens                    0.2    Reviewed email and attachment from S. Turk re: capitation trends.

10/4/2018     F. Stevens                    0.1    Emailed M. Schweitzer re certain assignment matters.

10/4/2018     F. Stevens                    0.1    Read email from M. Schweitzer re various issues.

10/5/2018     P. Chadwick                   1.2    Participated in materials management meeting to resolve supply chain
                                                   challenges.

10/5/2018     F. Stevens                    0.8    Amended analysis for certain underpayments for Verity management.




Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                        Desc
Date          Professional                Main Document
                                         Hours              Page 223 of 384
                                                   Description

36. Operation Management

10/5/2018     F. Stevens                    0.8    Updated United and Blue Shield files for Verity CFO re: fee for service
                                                   underpayments.

10/5/2018     F. Stevens                    0.4    Emailed S. Maizel re: CHP and Seoul Medical group re: St. Vincent
                                                   hospital risk pool.

10/5/2018     F. Stevens                    0.1    Emailed E. Paul re: M. Sanford work.

10/7/2018     F. Stevens                    1.3    Drafted project management process and related follow up re:
                                                   monitoring key managed care issues.

10/7/2018     F. Stevens                    0.2    Reviewed Verity's project management process.

10/8/2018     D. Chang                      2.8    Developed framework of regulatory monitor issue tracking for managed
                                                   care resolution team.

10/8/2018     D. Chang                      2.5    Developed formulas and links for regulatory monitor issue tracking for
                                                   managed care resolution team.

10/8/2018     D. Chang                      2.2    Developed framework, links and workflow tabs of regulatory monitor
                                                   issue tracking for managed care resolution team.

10/8/2018     F. Stevens                    1.0    Met with M. Schweitzer, Verity re: issues monitoring.

10/8/2018     P. Chadwick                   1.0    Participated in materials management meeting to resolve supply chain
                                                   challenges.

10/8/2018     P. Chadwick                   1.0    Prepared for calls with critical vendors to address concerns.

10/8/2018     F. Stevens                    0.8    Reviewed excel file re: project management of open issues.

10/8/2018     F. Stevens                    0.6    Held call with S. Maizel re: Central Health Plan not paying capitation.

10/8/2018     F. Stevens                    0.6    Reviewed issues file with M. Schweitzer, Verity re: outstanding open
                                                   issues.

10/8/2018     F. Stevens                    0.4    Drafted email to Central Healthplan re: non payment of capitation at
                                                   request of Counsel.

10/8/2018     D. Chang                      0.3    Met with M. Schweitzer re: monitoring and follow up of outstanding
                                                   managed care issues.

10/8/2018     F. Stevens                    0.3    Met with M. Schweitzer, D. Chang, re: monitoring of ongoing managed
                                                   care issues.

10/8/2018     F. Stevens                    0.2    Reviewed email from N. Nguyen on issues file re: resolution team call
                                                   Tuesday.

10/8/2018     F. Stevens                    0.2    Reviewed Seoul risk sharing agreement re: nonrenewal language.



Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                       Desc
Date          Professional                Main Document
                                         Hours              Page 224 of 384
                                                   Description

36. Operation Management

10/8/2018     F. Stevens                    0.1    Reviewed email from J. Emerson re: GL and risk pool schedule
                                                   matching.

10/9/2018     D. Chang                      2.5    Developed links and workflow tabs for regulatory monitor issue
                                                   tracking for managed care resolution team.

10/9/2018     D. Chang                      2.0    Edited workflow tabs for regulatory monitor issue tracking for managed
                                                   care resolution team.

10/9/2018     D. Chang                      2.0    Updated regulatory monitor issue tracking for managed care resolution
                                                   team.

10/9/2018     F. Stevens                    1.2    Participated in issues resolution committee meeting re: open issues.

10/9/2018     F. Stevens                    1.0    Held call with billing team re: FFS underpayment issues.

10/9/2018     D. Chang                      1.0    Participated in conference with Managed Care Resolution team (A.
                                                   Chou, M. Schweitzer, S. Sharma) re: update to current issues.

10/9/2018     P. Chadwick                   0.9    Participated in a meeting with Verity's vendor resolution team (A.
                                                   Huber, S. Sharma, P. Wong) re: vendor communication.

10/9/2018     D. Chang                      0.6    Met with M. Schweitzer re: monitoring and follow up of outstanding
                                                   managed care issues.

10/9/2018     F. Stevens                    0.3    Met with M. Schweitzer re: list of contracts health plan, hospital and
                                                   LOA documents.

10/9/2018     J. Vizzini                    0.3    Reviewed Consolidated Daily Dashboard with key hospital financial
                                                   metrics.

10/9/2018     F. Stevens                    0.3    Reviewed health plan and hospital executory contracts.

10/9/2018     F. Stevens                    0.2    Updated issues list re: resolution team call.

10/9/2018     F. Stevens                    0.1    Reviewed letter re: notice of non compliance with automatic stay.

10/9/2018     F. Stevens                    0.1    Reviewed term notice re: Children's Hospital Los Angeles.

10/10/2018    D. Chang                      2.5    Added tasks and follow ups to managed care resolution team project
                                                   management plan spreadsheet.

10/10/2018    D. Chang                      2.2    Updated task tracking of managed care issues for managed care
                                                   resolution team project management plan spreadsheet.

10/10/2018    D. Chang                      1.8    Added task tracking and follow ups to managed care resolution team
                                                   project management plan spreadsheet.

10/10/2018    P. Chadwick                   1.3    Participated in materials management meeting (R. Sherrod, J. Phillips)
                                                   to resolve supply chain challenges.


Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
          Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                      Desc
Date         Professional                 Main Document
                                         Hours              Page 225 of 384
                                                   Description

36. Operation Management

10/10/2018   P. Chadwick                    0.6    Prepared for materials management meeting.

10/11/2018   D. Chang                       2.5    Edited workflow tabs and links for regulatory monitor issue tracking for
                                                   managed care resolution team project management spreadsheet.

10/11/2018   D. Chang                       2.0    Updated project management plan spreadsheet including managed care
                                                   disputes, data downloads and cap agreement terminations for various
                                                   MSOs.

10/11/2018   P. Chadwick                    1.6    Prepared draft responses to vendor complaints to ensure continued
                                                   source of supply.

10/11/2018   F. Stevens                     1.0    Held call with Management and Counsel at PSZJ Law re: LA Care non
                                                   payment fee for service collection litigation.

10/11/2018   D. Chang                       0.2    Met with M. Schweitzer re: monitoring and follow up of outstanding
                                                   managed care issues.

10/12/2018   D. Chang                       1.8    Updated project management plan spreadsheet.

10/12/2018   D. Chang                       1.3    Continued to update project management plan spreadsheet.

10/12/2018   F. Stevens                     0.5    Held call with Management and Counsel re: Managed Care resolution
                                                   process.

10/12/2018   D. Chang                       0.5    Participated in conference with Managed Care Resolution team (A.
                                                   Chou, M. Schweitzer, S. Sharma) re: update to current issues.

10/12/2018   F. Stevens                     0.2    Commented re: SV IPA settlement language.

10/12/2018   D. Chang                       0.2    Met with M. Schweitzer re: monitoring of issues.

10/13/2018   P. Chadwick                    1.9    Participated in materials management meeting to resolve supply chain
                                                   challenges.

10/14/2018   P. Chadwick                    1.9    Participated in materials management meeting to resolve supply chain
                                                   challenges.

10/14/2018   F. Stevens                     0.8    Researched Central Health Plan's non payment of capitation.

10/14/2018   F. Stevens                     0.2    Addressed MOR questions of IPA payments.

10/15/2018   D. Chang                       1.5    Met with M. Schweitzer re: monitoring of issues, call agenda, and
                                                   tracker update.

10/15/2018   D. Chang                       1.2    Updated project management plan spreadsheet for Cigna/ AllCare and
                                                   United Healthcare FQHC information.

10/15/2018   D. Chang                       1.0    Met with Managed Care Resolution team (M. Schweitzer, A. Chou, S.
                                                   Sharma) re: Central Health Plan issue.


Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
          Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                       Desc
Date         Professional                 Main Document
                                         Hours              Page 226 of 384
                                                   Description

36. Operation Management

10/15/2018   D. Chang                       1.0    Prepared agenda for managed care project update meeting.

10/15/2018   P. Chadwick                    0.9    Participated in materials management meeting with R. Sherrod to
                                                   resolve supply chain challenges.

10/15/2018   F. Stevens                     0.5    Met with Management and Counsel, for a portion of meeting, re:
                                                   Central health plan and St. Vincent IPA.

10/15/2018   F. Stevens                     0.3    Drafted revised project management document re: managed care
                                                   resolution process.

10/15/2018   F. Stevens                     0.2    Corresponded with management re: meeting with CHP business people.

10/15/2018   F. Stevens                     0.1    Emailed M. Schweitzer re: managed care issues.

10/15/2018   F. Stevens                     0.1    Held call with M. Sanford re: discussions with M. Schweitzer on
                                                   Conifer data.

10/15/2018   F. Stevens                     0.1    Reviewed emails from M. Schweitzer to MSOs re: collection of
                                                   historical claims data.

10/16/2018   P. Chadwick                    1.8    Reviewed Hartford sureties covering Verity hospitals.

10/16/2018   D. Chang                       1.0    Updated project management plan spreadsheet for LA Care - CHLA
                                                   termination rescinded.

10/16/2018   D. Chang                       0.8    Participated in conference with Managed Care Resolution team (A.
                                                   Chou, M. Schweitzer, S. Sharma) re: update to current issues.

10/16/2018   F. Stevens                     0.7    Met with M. Schweitzer re: CHP contract issues and staffing of
                                                   department.

10/16/2018   N. Haslun                      0.7    Met with Management (Y. Wu) to review bankruptcy related
                                                   accounting items related to the September accounting close.

10/16/2018   F. Stevens                     0.7    Participated in conference call with Managed Care resolution
                                                   committee re: outstanding issues monitoring.

10/16/2018   F. Stevens                     0.5    Held call with CHP CEO and Verity team re: St. Vincent hospital risk
                                                   pool lives.

10/16/2018   D. Chang                       0.5    Updated Managed Care Resolution team meeting notes for follow up
                                                   tasks.

10/16/2018   F. Stevens                     0.2    Drafted email to Verity management and advisors re: outcome of CHP
                                                   call and next steps.

10/16/2018   F. Stevens                     0.2    Emailed A. Asgeirsson re: MSO calls to obtain historical claims
                                                   processing data.

10/16/2018   F. Stevens                     0.2    Held discussion with Verity Management re: next steps in CHP matter.

Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
          Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                        Desc
Date         Professional                 Main Document
                                         Hours              Page 227 of 384
                                                   Description

36. Operation Management

10/16/2018   F. Stevens                     0.2    Reviewed emails from Dentons and Verity re: CHP meeting scheduling.

10/16/2018   F. Stevens                     0.1    Developed steps to coordinate MSO calls.

10/16/2018   D. Chang                       0.1    Met with F. Stevens re: MSO claim data download coordination.

10/17/2018   P. Chadwick                    2.4    Prepared draft strategy to address potential interruptions in revenue
                                                   cycle management service providers.

10/17/2018   P. Chadwick                    2.1    Prepared draft strategy to address potential interruptions in IP service
                                                   providers.

10/17/2018   D. Chang                       1.7    Updated project management plan spreadsheet for Stanford Health,
                                                   Miracle HH, HealthNow, UHC FQHC issue, Verity/Cigna.

10/17/2018   D. Chang                       1.0    Met with M. Schweitzer re: monitoring of issues, call agenda, and
                                                   tracker update.

10/17/2018   D. Chang                       1.0    Prepared agenda for managed care project update meeting.

10/17/2018   P. Chadwick                    0.8    Participated in materials management meeting (J. Phillips, P. Pellerin,
                                                   R. Sherrod) to resolve supply chain challenges.

10/17/2018   F. Stevens                     0.6    Performed research regarding CHP statements re: risk arrangements
                                                   with Seoul Medical Group.

10/17/2018   F. Stevens                     0.5    Held call with Dentons and VMF Management re: SOAR medical
                                                   group and AllCare.

10/17/2018   F. Stevens                     0.5    Participated in a portion of meeting with M. Schweitzer re: monitoring
                                                   of issues, call agenda, and tracker update.

10/17/2018   F. Stevens                     0.5    Participated in morning update call with Dentons and Cain Brothers re:
                                                   status.

10/17/2018   D. Chang                       0.2    Scheduled and coordinated managed care project update meeting.

10/17/2018   F. Stevens                     0.1    Emailed with M. Schweitzer and N. Coppinger re: CMS potential
                                                   refunds.

10/17/2018   F. Stevens                     0.1    Reviewed email from R. Randall to S. Sharrer re: SOAR employee
                                                   county and WARN notice.

10/18/2018   D. Chang                       1.7    Updated project management plan spreadsheet for Stanford Health,
                                                   CHLA Termination, Miracle HH, SVIPA, UHC SVMC patient appeal.

10/18/2018   D. Chang                       1.2    Prepared LA Care FFS non payment and underpayment claims
                                                   spreadsheet.

10/18/2018   F. Stevens                     1.0    Met with Managed Care Resolution team re: open items requiring
                                                   decisions.

Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
          Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                      Desc
Date         Professional                 Main Document
                                         Hours              Page 228 of 384
                                                   Description

36. Operation Management

10/18/2018   D. Chang                       1.0    Updated Managed Care Resolution team meeting notes for follow up
                                                   tasks.

10/18/2018   D. Chang                       0.9    Met with Managed Care Resolution team (M. Schweitzer, A. Chou, S.
                                                   Sharma) re: Central Health Plan issue.

10/18/2018   P. Chadwick                    0.9    Participated in meeting regarding managed care contracts and impact
                                                   on liquidity.

10/18/2018   F. Stevens                     0.8    Met with Managed Care department.

10/18/2018   F. Stevens                     0.8    Participated in daily check in call re: financial issues.

10/18/2018   F. Stevens                     0.6    Held discussion with COO (A. Armada) re: staffing issues in managed
                                                   care department.

10/18/2018   F. Stevens                     0.6    Prepared transfer of files re: LA Care FFS demand for payment.

10/18/2018   F. Stevens                     0.5    Held discussion with M. Schweitzer re: options for key managed care
                                                   staff.

10/18/2018   F. Stevens                     0.4    Developed plan for managed care group.

10/18/2018   N. Haslun                      0.4    Drafted email to Counsel regarding unclaimed property reports due to
                                                   be filed.

10/18/2018   F. Stevens                     0.4    Emailed with A. Tate-Holmes and Dentons re: Miracle Home Health
                                                   Care matters

10/18/2018   D. Galfus                      0.3    Developed strategy for foundation operations.

10/18/2018   F. Stevens                     0.3    Reviewed reporting for Ally re: claims volume for third party providers.

10/18/2018   F. Stevens                     0.2    Reviewed data reporting to Ally re: claims volume for third party
                                                   providers.

10/18/2018   F. Stevens                     0.1    Created claim volume charts.

10/19/2018   J. Schlant                     1.2    Prepared data for presentation for UCC meeting related to clinical
                                                   metrics.

10/19/2018   D. Chang                       1.2    Updated project management plan spreadsheet for UHC overpayment,
                                                   Care1st prepetition DOS claims, HealthNow.

10/19/2018   D. Chang                       0.8    Met with M. Schweitzer re: MSO data download process.

10/19/2018   F. Stevens                     0.4    Held calls with A. Asgeirsson re: collecting data from Verity MSOs.

10/19/2018   J. Huebner                     0.4    Participated in a portion of meeting with M. Schweitzer, M.
                                                   Asgeirsson, D Chang re: MSO data download process.

Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
          Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                       Desc
Date         Professional                 Main Document
                                         Hours              Page 229 of 384
                                                   Description

36. Operation Management

10/19/2018   F. Stevens                     0.1    Commented re: response to Saint Vincent IPA.

10/19/2018   D. Chang                       0.1    Created MSO data download contact list.

10/19/2018   F. Stevens                     0.1    Emailed Dentons re: managed care matters.

10/19/2018   F. Stevens                     0.1    Emailed managed care item for Counsel.

10/19/2018   F. Stevens                     0.1    Emailed S. Kahn re: receipt of draft motion for LA Care claims issues.

10/19/2018   F. Stevens                     0.1    Emailed. M. Schweitzer re: kick off calls with MSOs.

10/20/2018   A. Amin                        2.5    Organized MSO data from client materials into an excel dataset.

10/22/2018   D. Chang                       2.9    Created charts and graphs for MSO register tracking project.

10/22/2018   D. Chang                       1.2    Prepared agenda for managed care project update meeting.

10/22/2018   F. Stevens                     1.2    Revised documents per Counsel re: LA Care fee for service payments.

10/22/2018   D. Chang                       1.2    Updated project management plan tracking spreadsheet re: issues
                                                   involving Healthnet 15 day cap deduct letter, Heritage/ Regal, LA Care,
                                                   and Cigna/ All Care.

10/22/2018   D. Chang                       1.0    Coordinated MSO data download project calls for M. Schweitzer with
                                                   Conifer, AppleCare, MedPoint, and Central Health.

10/22/2018   D. Chang                       1.0    Participated in a conference with M. Schweitzer re: monitoring of
                                                   issues, call agenda for managed care project meeting, and updated task
                                                   tracker.

10/22/2018   F. Stevens                     0.2    Emailed with S. Maizel and M. Schweitzer re: meeting post Creditors
                                                   Committee meeting.

10/22/2018   F. Stevens                     0.1    Emailed M. Sanford re: Confier files.

10/23/2018   D. Chang                       1.5    Updated project management plan tracking spreadsheet re: issues
                                                   involving Optum, Healthnet, Heritage, Miracle Home Health, Oncology
                                                   Institute of Hope, and Care 1st.

10/23/2018   F. Stevens                     1.0    Met with Managed Care Resolution team.

10/23/2018   D. Chang                       1.0    Participated in conference with Managed Care Resolution team (A.
                                                   Chou, M. Schweitzer, S. Sharma) re: update to current issues.

10/23/2018   D. Chang                       0.8    Created charts and graphs for MSO register tracking project.

10/23/2018   F. Stevens                     0.7    Reviewed St. Vincent risk pool issues and factors for IBNR re: St
                                                   Vincent IPA.


Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
          Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                        Desc
Date         Professional                 Main Document
                                         Hours              Page 230 of 384
                                                   Description

36. Operation Management

10/23/2018   F. Stevens                     0.6    Held call with S. Maizel and M. Schweitzer re: CHP health plan
                                                   dispute issues.

10/23/2018   F. Stevens                     0.5    Drafted document to Managed Care Committee re: various health plan
                                                   strategies.

10/23/2018   F. Stevens                     0.5    Held discussion with M. Schweitzer on MSO prepetition processing of
                                                   claims re: risk pool accounting.

10/23/2018   D. Chang                       0.5    Participated in a call with M. Schweitzer and Central Health re: MSO
                                                   data download project.

10/23/2018   F. Stevens                     0.5    Participated in daily call regarding financial issues Verity is managing
                                                   with A. Chou.

10/23/2018   J. Huebner                     0.4    Met with M. Schweitzer, A. Asgeirsson, D Chang, Central Health MSO
                                                   re: MSO data download.

10/23/2018   F. Stevens                     0.3    Held call with Counsel representing Memorial Health Care re: Verity
                                                   bankruptcy and relationship with Verity.

10/23/2018   D. Chang                       0.2    Coordinated MSO data download project calls for M. Schweitzer and
                                                   Conifer, AppleCare, MedPoint, and Central Health.

10/24/2018   D. Chang                       2.2    Updated project management plan tracking spreadsheet re: issues
                                                   involving issues involving managed care disputes, data downloads and
                                                   cap agreement terminations for various MSOs.

10/24/2018   P. Chadwick                    1.5    Participated in meeting with accounting team regarding trade vendor
                                                   status, sale process update and financial reporting.

10/24/2018   D. Chang                       1.2    Prepared agenda for managed care project update meeting.

10/24/2018   N. Haslun                      1.0    Held meeting with Management (Dr. Campbell, R. Roisman) regarding
                                                   developing financial plan for VMF.

10/24/2018   D. Chang                       1.0    Participated in a conference with M. Schweitzer re: monitoring of
                                                   issues, call agenda for managed care project meeting, and updated task
                                                   tracker.

10/24/2018   D. Chang                       0.7    Created charts and graphs for MSO register tracking project.

10/24/2018   N. Haslun                      0.6    Drafted email to Management (M. Fuentes) on treatment of unclaimed
                                                   property per the Bankruptcy Code.

10/24/2018   A. Asgeirsson                  0.5    Created data request list to send to MSOs.

10/24/2018   F. Stevens                     0.3    Reviewed data request for MSOs in order to provide comments.

10/24/2018   D. Chang                       0.2    Collected data from M. Sanford on breakdown of IPA settlements.



Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
          Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                       Desc
Date         Professional                 Main Document
                                         Hours              Page 231 of 384
                                                   Description

36. Operation Management

10/24/2018   F. Stevens                     0.1    Reviewed emails regarding Healthnet request for meeting.

10/24/2018   D. Chang                       0.1    Tracked progress of V. Lopez re: All Care/ Oncology termination letter
                                                   draft.

10/25/2018   D. Chang                       1.7    Updated project management plan tracking spreadsheet re: issues
                                                   involving Omnicare, IPA risk settlement, Central Health Plan, Cigna/
                                                   All Care, and All Care/ Oncology Institute.

10/25/2018   P. Chadwick                    1.1    Participated in meeting with accounting team (A. Chou) and Counsel
                                                   regarding trade vendor status, sale process update and financial
                                                   reporting.

10/25/2018   J. Huebner                     1.0    Met with two MSOs, D. Chang, A. Asgeirsson, M. Schweitzer (Verity)
                                                   in regards to the MSO data download project.

10/25/2018   D. Chang                       1.0    Participated in conference with Managed Care Resolution team (A.
                                                   Chou, M. Schweitzer, S. Sharma) re: update to current issues.

10/25/2018   D. Galfus                      0.8    Developed work plan related to VMF operations.

10/25/2018   A. Asgeirsson                  0.5    Created data request list to send to MSOs.

10/25/2018   D. Chang                       0.5    Participated in calls with M. Schweitzer and two MSOs re: MSO data
                                                   download project.

10/26/2018   D. Chang                       1.3    Updated project management plan tracking spreadsheet re: issues
                                                   involving diversion of ambulances, Miracle Home Health, LA Care,
                                                   and MSO data request.

10/26/2018   D. Chang                       1.0    Participated in a conference with M. Schweitzer to organize project
                                                   management and managed care tasks.

10/26/2018   J. Huebner                     1.0    Researched CA forms.

10/26/2018   D. Chang                       0.5    Created updated task list for M. Schweitzer re: outstanding project
                                                   management and managed care tasks.

10/29/2018   N. Haslun                      2.8    Continued to analyze certain postpetition payments of prepetition
                                                   amounts with respect to the wages motion.

10/29/2018   N. Haslun                      2.8    Continued to analyze certain postpetition payments of prepetition
                                                   amounts with respect to the wages motion.

10/29/2018   N. Haslun                      2.4    Analyzed certain postpetition payments of prepetition amounts with
                                                   respect to the wages order.

10/29/2018   P. Chadwick                    0.9    Participated in meeting with accounting team regarding trade vendor
                                                   status, sale process update and financial reporting.

10/29/2018   J. Huebner                     0.8    Reviewed tasks required related to data request preparation.


Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                        Desc
Date          Professional                Main Document
                                         Hours              Page 232 of 384
                                                   Description

36. Operation Management

10/29/2018    A. Asgeirsson                 0.5    Reviewed the specific user details needed and data required as inputs
                                                   for the data tool.

10/29/2018    F. Stevens                    0.3    Reviewed documents re: Heritage claims payment off set.

10/30/2018    F. Stevens                    1.0    Lead MCR meeting with Verity, BRG, and Dentons teams re: resolving
                                                   managed care issues.

10/30/2018    N. Haslun                     0.6    Followed up with California State on sales tax payments for
                                                   postpetition sales tax only.

10/30/2018    N. Haslun                     0.5    Developed plan to file unclaimed property tax form re: bankruptcy
                                                   proceeding.

10/30/2018    F. Stevens                    0.5    Held call with PFS group re: billing/ payment issues with health plans.

10/30/2018    F. Stevens                    0.4    Developed damage calculation model.

10/30/2018    F. Stevens                    0.4    Met with M. Schweitzer re: MCR meeting, next steps, and process.

10/30/2018    F. Stevens                    0.2    Emailed S. Maizel and P. Maxy re: conference calls regarding AllCare,
                                                   SOAR, and Heritage.

10/30/2018    F. Stevens                    0.2    Emailed S. Maizel re: damage calculations for CHP settlement.

10/31/2018    P. Chadwick                   1.7    Participated in call with Dentons (S. Alberts) regarding reconciliation
                                                   of payroll against Wage Motion caps.

10/31/2018    F. Stevens                    1.0    Held call with Dentons team and Verity VMF re: SOAR and AllCare
                                                   contracts.

10/31/2018    A. Asgeirsson                 0.3    Edited data request list and sent to MSOs.

10/31/2018    J. Schlant                    0.2    Prepared visuals related to clinical metrics.

11/1/2018     P. Chadwick                   0.5    Participated in materials management meeting to resolve supply chain
                                                   challenges.

11/1/2018     P. Chadwick                   0.4    Participated in call with Verity Managed Care Organizations resolution
                                                   team regarding contracts disputes.

11/2/2018     P. Chadwick                   2.2    Prepared a draft model for the wind down of certain operations.

11/5/2018     D. Chang                      2.2    Updated project management plan tracking spreadsheet re: issues
                                                   involving various counter parties.

11/5/2018     P. Chadwick                   2.1    Prepared revised draft wind down plan for certain operations.

11/5/2018     D. Chang                      1.2    Prepared agenda for managed care project update meeting.



Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                        Desc
Date          Professional                Main Document
                                         Hours              Page 233 of 384
                                                   Description

36. Operation Management

11/5/2018     D. Chang                      0.5    Participated in conference with M. Schweitzer to update status of
                                                   managed care issues and set agenda for managed care project update
                                                   meeting.

11/5/2018     P. Chadwick                   0.5    Participated in meeting with materials management team to address
                                                   important supply constraints.

11/5/2018     D. Chang                      0.2    Coordinated managed care project update meeting with updated
                                                   settings.

11/6/2018     D. Chang                      1.9    Updated project management plan tracking spreadsheet re: issues.

11/6/2018     D. Chang                      1.3    Updated follow up task list from managed care team project update
                                                   meeting.

11/6/2018     F. Stevens                    1.0    Lead call with Dentons and Verity re: discussion open items managed
                                                   care issues.

11/6/2018     D. Chang                      1.0    Participated in a conference with the managed care management team
                                                   re: managed care project updates.

11/6/2018     F. Stevens                    1.0    Participated in daily check (A. Chou) in call re: financial open issues.

11/6/2018     P. Chadwick                   1.0    Participated in meeting with materials management team to address
                                                   important supply constraints.

11/6/2018     P. Chadwick                   0.9    Participated in call with Verity Managed Care Organizations resolution
                                                   team regarding contracts disputes impact on liquidity.

11/6/2018     A. Asgeirsson                 0.5    Created FTP site for follow up on data requests.

11/6/2018     F. Stevens                    0.5    Held call with PFS team re: billing issues with health plans.

11/6/2018     F. Stevens                    0.5    Met with M. Schweitzer and S. Campbell re: VMF operating clinics.

11/6/2018     F. Stevens                    0.1    Reviewed new LA Care letter re: Cap deduct pre petition claims.

11/7/2018     D. Chang                      1.5    Updated project management plan tracking spreadsheet re: issues.

11/7/2018     D. Chang                      1.2    Prepared agenda for managed care project update meeting.

11/7/2018     P. Chadwick                   1.0    Participated in meeting with materials management team to address
                                                   important supply constraints.

11/7/2018     D. Chang                      0.7    Prepared charts and graphs for MSO register tracking project.

11/7/2018     D. Galfus                     0.6    Analyzed the status of medical group agreements to understand go
                                                   forward strategies

11/7/2018     D. Galfus                     0.5    Developed work plan for payroll process amendments.

Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                     Desc
Date          Professional                Main Document
                                         Hours              Page 234 of 384
                                                   Description

36. Operation Management

11/7/2018     D. Chang                      0.5    Participated in conference with M. Schweitzer to update status of
                                                   managed care issues and set agenda for managed care project update
                                                   meeting.

11/8/2018     D. Chang                      1.9    Updated project management plan tracking spreadsheet re: issues
                                                   involving various counter parties.

11/8/2018     F. Stevens                    1.2    Drafted document to Verity, VMF, Dentons re: plan for wind down of
                                                   certain contracts.

11/8/2018     D. Chang                      1.2    Participated in a conference with the managed care management team
                                                   re: managed care project updates.

11/8/2018     B. Park                       1.1    Analyzed general ledger data for operating unit analysis.

11/8/2018     F. Stevens                    1.0    Lead call with Dentons, Verity teams re: managed care resolution open
                                                   issues.

11/8/2018     P. Chadwick                   1.0    Participated in meeting with materials management team to address
                                                   important supply constraints.

11/8/2018     D. Chang                      1.0    Updated follow up task list from managed care team project update
                                                   meeting.

11/8/2018     P. Chadwick                   0.7    Participated in call with Verity Managed Care Organizations resolution
                                                   team regarding contracts disputes impact on liquidity.

11/8/2018     F. Stevens                    0.6    Reviewed documents related to certain operational changes proposed.

11/9/2018     D. Chang                      2.0    Updated project management plan tracking spreadsheet re: issues which
                                                   require resolution.

11/9/2018     D. Chang                      0.5    Organized automatic stay letters and supporting documents sent.

11/9/2018     A. Asgeirsson                 0.4    Prepared status update on data requests.

11/9/2018     F. Stevens                    0.3    Provided update to DIP lender re: MSO claims payments.

11/9/2018     F. Stevens                    0.2    Reviewed Medpoint management claims report re: processing of Verity
                                                   third party claims.

11/9/2018     D. Chang                      0.1    Coordinated conference call for transplant pricing package discussion
                                                   with Verity.

11/12/2018    P. Chadwick                   2.6    Prepared work plan for addressing various operational challenges for
                                                   the Debtors.

11/12/2018    D. Chang                      1.7    Updated project management plan tracking spreadsheet re: issues.

11/12/2018    D. Chang                      1.2    Prepared agenda for managed care project update meeting.


Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
          Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                      Desc
Date         Professional                 Main Document
                                         Hours              Page 235 of 384
                                                   Description

36. Operation Management

11/12/2018   D. Chang                       0.7    Participated in conference with M. Schweitzer to update status of
                                                   managed care issues and set agenda for managed care project update
                                                   meeting.

11/12/2018   P. Chadwick                    0.7    Participated in meeting with materials management team to address
                                                   important supply constraints.

11/12/2018   F. Stevens                     0.5    Held call with Dentons, BRG, Verity (A. Chou), re: open financial
                                                   items.

11/12/2018   F. Stevens                     0.5    Held call with M. Schweitzer re: MCR agenda for tomorrow.

11/12/2018   F. Stevens                     0.4    Held call with M. Schweitzer and Counsel for Blue Shield re: contract.

11/12/2018   F. Stevens                     0.4    Reviewed LA Care FFS analysis re: underpayments from LA Care to
                                                   Verity hospitals.

11/12/2018   F. Stevens                     0.1    Emailed H. Kevane with updated file re: damages estimate fee for
                                                   service underpayment LA Care.

11/13/2018   B. Park                        2.6    Edited presentation for updated data.

11/13/2018   D. Chang                       1.9    Updated project management plan tracking spreadsheet re: issues
                                                   outstanding.

11/13/2018   P. Chadwick                    1.7    Participated in meeting with Verity Medical Foundation Management
                                                   to review staffing organizational chart.

11/13/2018   D. Chang                       1.3    Updated follow up task list from managed care team project update
                                                   meeting.

11/13/2018   D. Chang                       1.1    Participated in a conference with the managed care management team
                                                   re: managed care project updates.

11/13/2018   B. Park                        1.0    Continued to prepare flow charts for various operational strategy
                                                   scenarios.

11/13/2018   F. Stevens                     1.0    Lead MCR meeting with Verity, Dentons' team members re: open
                                                   managed care items for resolution.

11/13/2018   P. Chadwick                    1.0    Participated in meeting with materials management team to address
                                                   important supply constraints.

11/13/2018   F. Stevens                     0.9    Met with M. Schweitzer re: managed care operations.

11/13/2018   P. Chadwick                    0.8    Participated in call with Verity Managed Care Organizations resolution
                                                   team regarding contracts disputes impact on liquidity.

11/13/2018   F. Stevens                     0.7    Participated in meeting with Verity team re: LOA pricing for transplant
                                                   programs.



Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
          Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                        Desc
Date         Professional                 Main Document
                                         Hours              Page 236 of 384
                                                   Description

36. Operation Management

11/13/2018   D. Chang                       0.7    Prepared charts and graphs for MSO register tracking project.

11/13/2018   F. Stevens                     0.6    Participated in daily update call of CFO (A. Chou) re: review of
                                                   managed care issues.

11/13/2018   F. Stevens                     0.6    Reviewed of MSO claims information re: post petition MSO claims
                                                   payment levels.

11/13/2018   F. Stevens                     0.5    Participated in PFS billing team call re: payment problems with
                                                   managed care plans.

11/14/2018   P. Chadwick                    1.8    Participated in meeting with Verity Medical Foundation Management
                                                   to review certain liabilities.

11/14/2018   D. Chang                       1.5    Updated project management plan tracking spreadsheet re: issues.

11/14/2018   P. Chadwick                    1.2    Participated in meeting with Verity Medical Foundation Management
                                                   to review certain liabilities.

11/14/2018   D. Chang                       1.2    Prepared agenda for managed care project update meeting.

11/14/2018   D. Chang                       0.9    Participated in conference with M. Schweitzer to update status of
                                                   managed care issues and set agenda for managed care project update
                                                   meeting.

11/14/2018   P. Chadwick                    0.7    Participated in meeting with Verity Medical Foundation Management
                                                   to review billing process for physician services.

11/14/2018   P. Chadwick                    0.6    Participated in meeting with materials management team to address
                                                   important supply constraints.

11/14/2018   D. Chang                       0.2    Managed contact list for managed care resolution team meetings.

11/14/2018   A. Asgeirsson                  0.2    Prepared status update of data requests.

11/15/2018   J. Emerson                     2.7    Prepared evaluation of various operational strategies.

11/15/2018   B. Park                        2.5    Continued to prepare assessment of various operational groups.

11/15/2018   J. Emerson                     2.4    Continued to prepare evaluation of various operational strategies.

11/15/2018   B. Park                        2.3    Continued to prepare assessment of various operational groups.

11/15/2018   B. Park                        2.1    Continued to prepare assessment of various operational groups.

11/15/2018   J. Emerson                     2.1    Continued to prepare evaluation of various operational strategies.

11/15/2018   D. Chang                       1.7    Updated project management plan tracking spreadsheet re: issues.



Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
          Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                     Desc
Date         Professional                 Main Document
                                         Hours              Page 237 of 384
                                                   Description

36. Operation Management

11/15/2018   D. Chang                       1.5    Prepared charts and graphs for SVMC-SFMC capitation payment
                                                   tracking project.

11/15/2018   P. Chadwick                    1.4    Prepared draft analysis of individual physicians for Verity Management.

11/15/2018   P. Chadwick                    1.2    Prepared draft wind-down analysis for certain operations as requested
                                                   by Verity Management.

11/15/2018   D. Chang                       1.2    Updated follow up task list from managed care team project update
                                                   meeting.

11/15/2018   P. Chadwick                    1.1    Prepared draft wind-down analysis for certain operations as requested
                                                   by Verity Management.

11/15/2018   D. Chang                       1.0    Participated in a conference with the managed care management team
                                                   re: managed care project updates.

11/15/2018   P. Chadwick                    1.0    Participated in call with Verity Managed Care Organizations resolution
                                                   team regarding contracts disputes impact on liquidity.

11/15/2018   P. Chadwick                    1.0    Participated in meeting with materials management team to address
                                                   important supply constraints.

11/15/2018   D. Chang                       0.5    Prepared agenda for managed care project update meeting.

11/15/2018   D. Chang                       0.3    Participated in conference with M. Schweitzer to update status of
                                                   managed care issues and set agenda for managed care project update
                                                   meeting.

11/16/2018   P. Chadwick                    2.6    Prepared draft wind-down plan for operating units.

11/16/2018   J. Emerson                     2.5    Continued to prepare an assessment of various operational groups.

11/16/2018   J. Emerson                     2.5    Continued to prepare an assessment of various operational groups.

11/16/2018   P. Chadwick                    2.3    Prepared draft wind-down plan for various operations.

11/16/2018   B. Park                        2.0    Edited VMF presentation re: operational hurdles.

11/16/2018   D. Chang                       1.5    Updated project management plan tracking spreadsheet re: issues
                                                   involving various counter parties.

11/16/2018   B. Park                        1.0    Edited VMF operational presentation.

11/16/2018   B. Park                        1.0    Edited VMF operational reviews related to physicians.

11/16/2018   P. Chadwick                    0.9    Analyzed the impact of certain services agreements with vendors for
                                                   Management.

11/16/2018   P. Chadwick                    0.7    Reviewed service agreement from certain vendors.

Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
          Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                       Desc
Date         Professional                 Main Document
                                         Hours              Page 238 of 384
                                                   Description

36. Operation Management

11/17/2018   P. Chadwick                    2.8    Revised certain wind down plans for select operations.

11/17/2018   P. Chadwick                    1.2    Reviewed certain wind down plan for certain operations.

11/19/2018   J. Emerson                     2.7    Evaluated potential proceeds under various operational scenarios.

11/19/2018   B. Park                        2.5    Developed action plan for various wind down scenarios.

11/19/2018   J. Emerson                     2.1    Continued to evaluate proceeds under various operational strategies.

11/19/2018   P. Chadwick                    1.9    Prepared draft wind-down plan as requested by Management.

11/19/2018   D. Chang                       1.7    Updated project management plan tracking spreadsheet re: issues
                                                   involving various counter parties.

11/19/2018   B. Park                        1.4    Edited the VMF operational overview slides.

11/19/2018   D. Chang                       1.2    Prepared agenda for managed care project update meeting.

11/19/2018   P. Chadwick                    1.2    Prepared draft wind-down plan for certain operating units.

11/19/2018   B. Park                        1.0    Evaluated certain wind down scenarios and the related cash flows.

11/19/2018   P. Chadwick                    1.0    Participated in meeting with materials management team to address
                                                   important supply constraints.

11/19/2018   F. Stevens                     0.2    Emailed Management re: clarifying fee for service versus capitation
                                                   contract impact on ALLCARE.

11/19/2018   F. Stevens                     0.1    Reviewed email from A. Chou (Verity) re: outside consultant scope of
                                                   work.

11/19/2018   F. Stevens                     0.1    Reviewed email from P. Macey (Dentons) re: rejection of payer
                                                   agreements for ALLCARE.

11/20/2018   J. Emerson                     2.9    Continued to update operational scenarios presentation slides to reflect
                                                   additional information.

11/20/2018   J. Emerson                     2.7    Continued to update operational scenarios presentation slides to reflect
                                                   additional information.

11/20/2018   J. Emerson                     2.5    Continued to update operational scenarios presentation slides to reflect
                                                   additional information.

11/20/2018   B. Park                        2.1    Edited presentation per Management comments.

11/20/2018   D. Chang                       1.5    Updated project management plan tracking spreadsheet re: issues
                                                   involving various counter parties.

11/20/2018   P. Chadwick                    1.1    Prepared draft wind-down plan for certain operating groups.

Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
          Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                        Desc
Date         Professional                 Main Document
                                         Hours              Page 239 of 384
                                                   Description

36. Operation Management

11/20/2018   P. Chadwick                    1.0    Participated in call with Verity Managed Care Organizations resolution
                                                   team regarding contracts disputes impact on liquidity.

11/20/2018   P. Chadwick                    1.0    Participated in meeting with materials management team to address
                                                   important supply constraints.

11/20/2018   P. Chadwick                    1.0    Prepared draft wind-down plan for certain medical operations.

11/20/2018   D. Chang                       0.7    Prepared charts and graphs for MSO register tracking project.

11/20/2018   D. Chang                       0.5    Participated in conference with M. Schweitzer to update status of
                                                   managed care issues and set agenda for managed care project update
                                                   meeting.

11/21/2018   B. Park                        1.8    Refined presentation on certain operational scenarios.

11/21/2018   D. Chang                       1.5    Updated project management plan tracking spreadsheet re: issues
                                                   involving various counter parties.

11/25/2018   P. Chadwick                    2.9    Reviewed contracts to under impact on operations if rejected.

11/25/2018   P. Chadwick                    2.9    Reviewed physicians contracts associated Verity's operations.

11/25/2018   P. Chadwick                    2.9    Summarized contract matters for Management under varying operating
                                                   strategies.

11/25/2018   P. Chadwick                    2.7    Reviewed physicians contracts to identify key terms relevant to
                                                   operations.

11/26/2018   N. Haslun                      2.8    Developed cash flow forecast for certain operations under various
                                                   scenarios.

11/26/2018   N. Haslun                      2.6    Continued to analyze document production in regards to cash flow
                                                   forecast under various operational plans.

11/26/2018   N. Haslun                      2.5    Analyzed document production in regards to cash flow forecast under
                                                   various operational plans.

11/26/2018   K. Beard                       2.5    Analyzed outside professional fee application.

11/26/2018   D. Chang                       1.2    Prepared agenda for managed care project update meeting.

11/26/2018   D. Chang                       1.2    Updated project management plan tracking spreadsheet re: issues
                                                   involving various counter parties.

11/26/2018   D. Chang                       1.0    Prepared charts and graphs for SFMC cap payments.

11/26/2018   D. Galfus                      0.6    Analyzed operations matters related to physician groups.

11/26/2018   D. Chang                       0.1    Managed contact list for managed care resolution team meetings.

Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
          Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                        Desc
Date         Professional                 Main Document
                                         Hours              Page 240 of 384
                                                   Description

36. Operation Management

11/27/2018   P. Chadwick                    1.8    Reviewed physicians contracts associated with various operations for
                                                   the Debtor.

11/27/2018   D. Chang                       1.2    Updated follow up task list from managed care team project update
                                                   meeting.

11/27/2018   D. Chang                       1.2    Updated project management plan tracking spreadsheet re: issues
                                                   involving various counter parties.

11/27/2018   D. Chang                       1.0    Participated in a conference with the managed care management team
                                                   re: managed care project updates.

11/27/2018   P. Chadwick                    1.0    Participated in meeting with materials management team to address
                                                   important supply constraints.

11/27/2018   F. Stevens                     1.0    Prepared a list of Managed Care Resolution meeting re: open items.

11/27/2018   P. Chadwick                    0.9    Participated in call with Verity Managed Care Organizations resolution
                                                   team regarding contracts disputes impact on liquidity.

11/27/2018   F. Stevens                     0.8    Met with S. Muller re: brief on department operations.

11/27/2018   D. Chang                       0.7    Prepared charts and graphs for MSO register tracking project.

11/27/2018   D. Chang                       0.7    Prepared charts and graphs for SFMC cap payments.

11/27/2018   F. Stevens                     0.6    Participated in a portion of call with Cain Brothers, BRG, Dentons re:
                                                   potential sale transaction.

11/27/2018   F. Stevens                     0.4    Reviewed transplant file and update pricing.

11/27/2018   F. Stevens                     0.3    Updated files re: agenda for MCR meeting.

11/27/2018   F. Stevens                     0.2    Emailed MSOs re: straddle claims and processing.

11/28/2018   D. Chang                       2.5    Updated summary file of capitation risk pool by IPA for Prime request.

11/28/2018   D. Chang                       1.5    Updated project management plan tracking spreadsheet re: issues
                                                   involving various counter parties.

11/28/2018   P. Chadwick                    1.0    Participated in meeting with materials management team to address
                                                   important supply constraints.

11/28/2018   D. Chang                       1.0    Prepared agenda for managed care project update meeting.

11/28/2018   D. Chang                       1.0    Prepared charts and graphs for SFMC-SVMC cap revenue tracking.

11/28/2018   F. Stevens                     0.5    Reviewed MSO invoice.

11/28/2018   F. Stevens                     0.4    Commented on noticing requirements for certain health plans.

Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                       Desc
Date          Professional                Main Document
                                         Hours              Page 241 of 384
                                                   Description

36. Operation Management

11/28/2018    F. Stevens                    0.4    Reviewed Capitation reports.

11/28/2018    F. Stevens                    0.4    Reviewed of M Schweitzer in box re: issues.

11/28/2018    F. Stevens                    0.3    Participated in daily check in call with Managed care re: open issues.

11/28/2018    F. Stevens                    0.3    Reviewed certain proposed notifications to health plans.

11/28/2018    F. Stevens                    0.2    Reviewed and responded to concerns re: claims payment for hospital by
                                                   MSO.

11/29/2018    D. Chang                      2.6    Updated summary file of capitation risk pool.

11/29/2018    D. Chang                      1.5    Updated project management plan tracking spreadsheet.

11/29/2018    D. Chang                      1.2    Updated follow up task list from managed care team project update
                                                   meeting.

11/29/2018    P. Chadwick                   1.0    Participated in meeting with materials management team to address
                                                   important supply constraints.

11/29/2018    F. Stevens                    0.8    Participated in a Managed Care resolution call.

11/29/2018    P. Chadwick                   0.8    Participated in call with Verity Managed Care Organizations resolution
                                                   team regarding contracts disputes impact on liquidity.

11/29/2018    D. Chang                      0.7    Participated in a conference with the managed care management team
                                                   re: managed care project updates.

11/29/2018    F. Stevens                    0.7    Participated in Managed Care team call.

11/29/2018    D. Chang                      0.5    Created payor contact list for VMF proposal.

11/29/2018    F. Stevens                    0.3    Participated in managed care team call.

11/29/2018    F. Stevens                    0.2    Analyzed various vendor matters impacting operations.

11/30/2018    D. Chang                      2.5    Updated summary file of capitation risk pool by IPA.

11/30/2018    D. Chang                      1.5    Updated project management plan tracking spreadsheet re: issues.

11/30/2018    F. Stevens                    0.4    Reviewed and approved of MSO claims payments.

11/30/2018    F. Stevens                    0.3    Emailed with S. Muller re: MSO claims review.

12/2/2018     P. Chadwick                   2.9    Prepared presentation to Board on status of wind down of VMF and its
                                                   contracts.




Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                         Desc
Date          Professional                Main Document
                                         Hours              Page 242 of 384
                                                   Description

36. Operation Management

12/3/2018     D. Chang                      1.5    Updated project management plan tracking spreadsheet re: issues
                                                   involving request for capitation data.

12/3/2018     B. Park                       1.5    Updated VMF tracker.

12/3/2018     P. Chadwick                   1.2    Prepared presentation to Board on status of VMF's operations.

12/3/2018     P. Chadwick                   1.0    Participated in meeting with materials management team to address
                                                   important supply constraints.

12/3/2018     D. Chang                      1.0    Prepared agenda for managed care project update meeting.

12/3/2018     P. Chadwick                   0.9    Participated in call with Verity Medical Foundation to review status of
                                                   operations at VMF.

12/4/2018     B. Park                       2.9    Prepared analysis for certain physician groups.

12/4/2018     B. Park                       2.0    Continued to prepare an analysis for certain physician groups.

12/4/2018     D. Chang                      2.0    Updated project management plan tracking spreadsheet re: issues
                                                   involving CHMSO data request, All Care, San Jose Medical Group,
                                                   Seoul Medical Group, and SVIPA.

12/4/2018     D. Chang                      2.0    Updated summary file of capitation risk pool by IPA.

12/4/2018     D. Chang                      1.0    Updated follow up task list from managed care team project update
                                                   meeting.

12/4/2018     B. Park                       0.9    Reviewed payor notification process with Y. Miranda (VMF).

12/4/2018     D. Chang                      0.8    Participated in a conference with the managed care management team
                                                   (S. Sharma, L. Gentry, S. Campbell) re: managed care project updates.

12/4/2018     C. Kearns                     0.8    Reviewed operations report by hospital as part of the Board package.

12/4/2018     P. Chadwick                   0.7    Participated in meeting with materials management team to address
                                                   important supply constraints.

12/4/2018     D. Chang                      0.7    Prepared charts and graphs for MSO register tracking project.

12/4/2018     A. Asgeirsson                 0.5    Sent follow up emails to MSO representatives regarding data request.

12/4/2018     D. Galfus                     0.3    Participated in a call with Counsel and Management re: regulatory
                                                   matters.

12/5/2018     B. Park                       2.0    Updated VMF master operating scorecard.

12/5/2018     D. Chang                      1.5    Updated project management plan tracking spreadsheet re: issues
                                                   involving QAF managed care, AppleCare, and capitation risk pool
                                                   summary.

Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                         Desc
Date          Professional                Main Document
                                         Hours              Page 243 of 384
                                                   Description

36. Operation Management

12/5/2018     P. Chadwick                   1.0    Participated in meeting with Verity Medical Foundation Management
                                                   to review operations.

12/5/2018     D. Chang                      1.0    Prepared agenda for managed care resolution team update meeting.

12/5/2018     D. Galfus                     0.4    Reviewed status of certain wind down matters at the Debtors.

12/6/2018     B. Park                       2.9    Prepared exhibits to the response to the patient care ombudsman report.

12/6/2018     B. Park                       2.8    Continued to prepare exhibits to the response to the patient care
                                                   ombudsman report.

12/6/2018     B. Park                       2.0    Continued to prepare exhibits to the response to the patient care
                                                   ombudsman report.

12/6/2018     F. Stevens                    1.8    Drafted document regarding patient access to care and coordination of
                                                   patient care with health plans.

12/6/2018     D. Chang                      1.5    Updated project management plan tracking spreadsheet re: issues
                                                   involving AppleCare FFS non payment, SFMC-SVMC cap payments,
                                                   and Conifer MSO data.

12/6/2018     F. Stevens                    1.0    Lead managed care meeting.

12/6/2018     F. Stevens                    1.0    Participated in weekly call with managed care team.

12/6/2018     D. Galfus                     0.8    Edited correspondence directed to medical providers.

12/6/2018     P. Chadwick                   0.8    Participated in meeting with materials management team to address
                                                   important supply constraints.

12/6/2018     F. Stevens                    0.8    Reviewed redline of alternative negotiating positions re: Angeles IPA
                                                   renewal.

12/6/2018     D. Chang                      0.7    Participated in a conference with the managed care management team
                                                   (A. Chou, S. Sharma, M. Patel) re: managed care project updates.

12/6/2018     F. Stevens                    0.7    Participated in weekly call with managed care team.

12/6/2018     D. Chang                      0.7    Prepared charts and graphs for SFMC/SVMC cap payments.

12/6/2018     D. Galfus                     0.5    Participated in a portion of a call related to physician issues and related
                                                   management.

12/6/2018     A. Asgeirsson                 0.5    Sent follow up emails MSO representatives regarding data request.

12/6/2018     F. Stevens                    0.4    Reviewed consolidated draft of document to Ombudsman re:
                                                   coordination of care.




Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                       Desc
Date          Professional                Main Document
                                         Hours              Page 244 of 384
                                                   Description

36. Operation Management

12/6/2018     F. Stevens                    0.4    Reviewed regulations regarding responsibility for patient transition of
                                                   care plans.

12/6/2018     J. Huebner                    0.3    Corresponded with M. Schweitzer (Verity), F. Stevens and D. Chang
                                                   regarding the outstanding data requests.

12/6/2018     F. Stevens                    0.3    Drafted term sheet points re: Angeles IPA amendment.

12/6/2018     F. Stevens                    0.3    Held call with BRG team regarding questions about patient transfer of
                                                   care to new physicians.

12/7/2018     B. Park                       2.0    Continued to edit the response to the patient care ombudsman report.

12/7/2018     D. Galfus                     1.5    Reviewed document related to patient care and related physician issues.

12/7/2018     D. Chang                      1.5    Updated project management plan tracking spreadsheet re: issues
                                                   involving Kaiser, MSO claims tracking, Heritage-Regal, and Medpoint
                                                   MSO data.

12/7/2018     F. Stevens                    0.4    Approved MSO claims payments.

12/7/2018     F. Stevens                    0.4    Participated in daily huddle call with managed care team re: open items.

12/7/2018     F. Stevens                    0.3    Reviewed language re: Ombudsman document.

12/7/2018     F. Stevens                    0.2    Reviewed letter from Cedar Sinai re: Hunt termination.

12/7/2018     F. Stevens                    0.2    Reviewed report re: AppleCare MSO processing.

12/7/2018     F. Stevens                    0.1    Reviewed email re: questions re: contracts for sales data room.

12/10/2018    N. Haslun                     2.7    Analyzed contract between VMF and a physician group regarding the
                                                   VMF cash flow forecast.

12/10/2018    D. Chang                      2.5    Updated summary file of capitation risk pool by IPA as requested.

12/10/2018    N. Haslun                     1.5    Analyzed terms of a VMF loan receivable with respect to the VMF
                                                   cash flow forecast.

12/10/2018    D. Chang                      1.5    Updated project management plan tracking spreadsheet re: issues
                                                   involving AppleCare and Conifer MSO data download, Conifer IPA
                                                   cap agreements, and capitation risk pool summary.

12/10/2018    K. Beard                      1.2    Analyzed expenditures by ordinary course professionals.

12/10/2018    N. Haslun                     1.0    Analyzed documentation supporting request for payment of prepetition
                                                   invoice.

12/10/2018    P. Chadwick                   1.0    Participated in call with Verity Medical Foundation to review status of
                                                   operations.

Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
          Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                        Desc
Date         Professional                 Main Document
                                         Hours              Page 245 of 384
                                                   Description

36. Operation Management

12/10/2018   P. Chadwick                    1.0    Participated in meeting with materials management team to address
                                                   important supply constraints.

12/10/2018   D. Chang                       1.0    Prepared agenda for managed care project update meeting.

12/10/2018   D. Galfus                      0.5    Evaluated the status of physician arrangements for the Debtors'
                                                   operations.

12/10/2018   A. Asgeirsson                  0.5    Followed up on data requests with A. Tate-Holmes at Verity.

12/10/2018   D. Galfus                      0.4    Reviewed professional service invoices received by the Debtors.

12/10/2018   F. Stevens                     0.3    Participated in a call re VMF operations.

12/11/2018   N. Haslun                      2.7    Analyzed terms of possible sale of certain VMF assets to a third party.

12/11/2018   P. Chadwick                    2.2    Revised operating plan for Breastlink physicians group.

12/11/2018   D. Chang                       2.0    Updated project management plan tracking spreadsheet re: issues
                                                   involving liver & kidney transplant pricing, MSO claims tracking,
                                                   Angeles IPA renewal, and contracts management/ payment variance.

12/11/2018   D. Chang                       2.0    Updated summary file of capitation risk pool by IPA.

12/11/2018   N. Haslun                      1.8    Analyzed report of the patient care ombudsman.

12/11/2018   P. Chadwick                    1.2    Revised operating plan for SOAR physicians group.

12/11/2018   F. Stevens                     1.0    Lead managed care resolution meeting.

12/11/2018   D. Chang                       1.0    Participated in a conference with the managed care department team (
                                                   M. Schweitzer, R. Hernandez, L. Gentry) re: contracts
                                                   management/payment variance.

12/11/2018   D. Chang                       1.0    Participated in a conference with the managed care management team
                                                   (A. Chou, S. Sharma, M. Patel) re: managed care project updates.

12/11/2018   N. Haslun                      0.8    Analyzed prepetition payment documentation with regards to possible
                                                   postpetition payment.

12/11/2018   F. Stevens                     0.8    Attended to contracts management issues re: payer variance.

12/11/2018   D. Chang                       0.8    Updated follow up task list from managed care resolution team project
                                                   update meeting.

12/11/2018   D. Chang                       0.7    Prepared charts and graphs for MSO register tracking project.

12/11/2018   F. Stevens                     0.5    Held call with S. Kahn re: LA Care.



Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
          Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                          Desc
Date         Professional                 Main Document
                                         Hours              Page 246 of 384
                                                   Description

36. Operation Management

12/11/2018   F. Stevens                     0.5    Participated in Daily check in call re: outstanding issues of the day.

12/11/2018   F. Stevens                     0.4    Reviewed DIP reporting approaches for claims and revenue.

12/11/2018   F. Stevens                     0.3    Advised on modified reporting for Ally call.

12/11/2018   F. Stevens                     0.3    Participated in daily team huddle.

12/11/2018   P. Chadwick                    0.3    Participated in meeting with materials management team to address
                                                   important supply constraints.

12/11/2018   F. Stevens                     0.3    Reviewed Kaiser fee for service contract re: claims audit language.

12/12/2018   N. Haslun                      1.5    Participated in VMF leadership meeting regarding status update on
                                                   VMF operations.

12/12/2018   D. Chang                       1.5    Prepared charts and data tables for SFMC/SVMC cap payment
                                                   comparison to MSO claims.

12/12/2018   D. Chang                       1.5    Updated project management plan tracking spreadsheet for capitation
                                                   risk pool data.

12/12/2018   D. Chang                       1.0    Prepared agenda for managed care resolution team project update
                                                   meeting.

12/12/2018   D. Chang                       1.0    Prepared charts and graphs for SFMC/SVMC cap payments.

12/12/2018   F. Stevens                     0.7    Reviewed status of various sales processes.

12/12/2018   F. Stevens                     0.6    Reviewed documents for AppleCare re: AppleCare request for payment
                                                   including sweep payments.

12/12/2018   F. Stevens                     0.5    Participated in daily check in call re: open issues of the day.

12/12/2018   F. Stevens                     0.2    Created email with attachments to S. Turk re: cap deducts by Care 1st
                                                   re: questions from Counsel.

12/12/2018   F. Stevens                     0.2    Emailed re revision in pro forma financial for DMHC.

12/12/2018   F. Stevens                     0.2    Reviewed cap payments received as of today re: health plan capitation
                                                   payment compliance.

12/12/2018   F. Stevens                     0.2    Reviewed email re various physician matters.

12/12/2018   F. Stevens                     0.2    Reviewed information re: open fee for service accounts by payers.

12/12/2018   F. Stevens                     0.2    Reviewed P. Maxey email re: payer agreement assignment issues.

12/12/2018   F. Stevens                     0.2    Reviewed proposed MSO charts and back up re: Ally call information
                                                   of claims and cap payments.

Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
          Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                         Desc
Date         Professional                 Main Document
                                         Hours              Page 247 of 384
                                                   Description

36. Operation Management

12/12/2018   F. Stevens                     0.2    Reviewed revisions in MSO charts re: Ally Call tomorrow.

12/12/2018   F. Stevens                     0.1    Read email from P. Maxey to All Care team re: conference call to
                                                   discuss payer agreements.

12/12/2018   F. Stevens                     0.1    Reviewed Care 1st document re: cap deductions.

12/12/2018   F. Stevens                     0.1    Reviewed email from E. Paul re: payor matters.

12/13/2018   N. Haslun                      2.9    Continued to draft presentation on timing for significant items in the
                                                   updated VMF cash flow forecast.

12/13/2018   N. Haslun                      2.8    Drafted presentation on timing for significant items in the updated
                                                   VMF cash flow forecast.

12/13/2018   D. Chang                       1.7    Updated project management plan tracking spreadsheet re: issues
                                                   involving Heritage, LA Care, Omnicare, Altamed, inpatient
                                                   authorizations, AppleCare medical, Cigna, HCLA.

12/13/2018   P. Chadwick                    1.1    Participated in meeting with Verity payroll regarding payroll transition
                                                   to Santa Clara County at sale close.

12/13/2018   D. Chang                       1.0    Finalized summary file of capitation risk pool by IPA for bidder request.

12/13/2018   D. Chang                       1.0    Participated in a conference with the managed care department team (
                                                   M. Schweitzer, A. Tate-Holmes, S. Turk) re: IPA contract negotiations,
                                                   Omnicare and Altamed.

12/13/2018   D. Chang                       1.0    Participated in a conference with the managed care management team
                                                   (A. Chou, S. Sharma, M. Schweitzer) re: managed care project updates.

12/13/2018   K. Beard                       1.0    Participated in a meeting discussing payroll operations during the
                                                   transition of sold hospitals with Verity (S. Sharrer, A. Fierro-Peretti,
                                                   and J. Si).

12/13/2018   D. Chang                       1.0    Updated follow up task list from managed care resolution team project
                                                   update meeting.

12/13/2018   F. Stevens                     0.6    Held call with Ally re: business financial results.

12/13/2018   F. Stevens                     0.5    Held call re: AllCare re: terms of transactions.

12/13/2018   N. Haslun                      0.5    Held call with a vendor regarding status of its prepetition claim.

12/13/2018   F. Stevens                     0.5    Participated in Managed Care team meeting.

12/13/2018   F. Stevens                     0.3    Drafted agenda for MCR call.

12/13/2018   F. Stevens                     0.3    Reviewed AppleCare contract re: CMS sweep payment.



Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
          Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                        Desc
Date         Professional                 Main Document
                                         Hours              Page 248 of 384
                                                   Description

36. Operation Management

12/13/2018   F. Stevens                     0.2    Emailed re: financial responsibility of third party provider claims
                                                   January 2019.

12/13/2018   F. Stevens                     0.2    Held call with D. Chang re: Ally charts.

12/13/2018   F. Stevens                     0.2    Held call with P. Maxcy re: question from AllCare consultant specific
                                                   to third party prouder claims payments in January.

12/13/2018   J. Huebner                     0.2    Participated in teleconference with C. Chavez (Conifer) and A.
                                                   Asgeirsson regarding eligibility data to be produced.

12/13/2018   F. Stevens                     0.2    Reviewed charts for Ally call re: revenue versus MSO payments.

12/13/2018   A. Asgeirsson                  0.1    Reviewed data from A. Tate-Holmes received in response to data
                                                   requests.

12/14/2018   F. Stevens                     1.1    Reviewed folder of contract documents re: identification of specific
                                                   provider group payer relationships.

12/14/2018   F. Stevens                     0.6    Reviewed information regarding physician health plan contracts re:
                                                   certain sales transaction.

12/14/2018   F. Stevens                     0.6    Reviewed MSO claim payments re: hospital risk pool payments.

12/14/2018   N. Haslun                      0.3    Held call with Counsel (P. Maxcy) regarding resolution of a contract
                                                   with a VMF physician practice group.

12/14/2018   N. Haslun                      0.3    Held call with Counsel (P. Maxcy) regarding resolution of a contract
                                                   with a VMF physician practice group.

12/14/2018   F. Stevens                     0.2    Reviewed information regaling credentialing of VMF physicians with
                                                   health plan re: VMF assignment of payer agreements.

12/14/2018   F. Stevens                     0.1    Reviewed chart re: health net history and current capitation payments.

12/17/2018   T. Konitzer                    2.9    Loaded Central Health claims data.

12/17/2018   T. Konitzer                    2.9    Validated MedPoint claims data.

12/17/2018   D. Chang                       1.5    Updated project management plan tracking spreadsheet re: issues
                                                   involving liver & kidney transplant pricing, Altamed, Omnicare,
                                                   Central Health and Conifer MSO download.

12/17/2018   P. Chadwick                    1.1    Participated in call with Verity Medical Foundation and Dentons (P.
                                                   Maxcy) regarding status of operating strategies.

12/17/2018   D. Chang                       1.0    Prepared agenda for managed care project update meeting.

12/17/2018   K. Parker                      0.9    Met with P. Pozzi, T. Konitzer, J. Huebner to review MSO (Conifer)
                                                   data.


Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
          Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                           Desc
Date         Professional                 Main Document
                                         Hours              Page 249 of 384
                                                   Description

36. Operation Management

12/17/2018   P. Pozzi                       0.8    Participated in internal meeting to review MSO (Conifer) data with J.
                                                   Huebner, K. Parker, T. Konitzer.

12/17/2018   T. Konitzer                    0.8    Participated in meeting to review MSO (Conifer) data with J. Huebner,
                                                   K. Parker, P. Pozzi.

12/17/2018   J. Huebner                     0.8    Reviewed data validations of Conifer claims data to assess
                                                   completeness.

12/17/2018   J. Huebner                     0.5    Participated in a portion of internal meeting with P. Pozzi, K. Parker
                                                   and T. Konitzer to discuss the Conifer claims data.

12/17/2018   F. Stevens                     0.5    Participated in daily check in call re: open items of the day.

12/17/2018   D. Galfus                      0.5    Participated in the call in the wind down of certain operations.

12/17/2018   F. Stevens                     0.3    Reviewed reporting schedules for Ally re: CHP failure to pay capitation.

12/17/2018   F. Stevens                     0.2    Emailed the Debtors regarding differences in fee for service claims
                                                   compared to prior report.

12/17/2018   F. Stevens                     0.2    Reviewed cap deduction summary of Care 1st deduction post petition.

12/17/2018   F. Stevens                     0.2    Reviewed email request and attachment from FTI re: SV IPA capitation
                                                   risk pool status.

12/17/2018   F. Stevens                     0.2    Reviewed status update re: IPA contract renegotiations.

12/17/2018   F. Stevens                     0.2    Reviewed VMF operating schedule re: outstanding issues and timing.

12/17/2018   F. Stevens                     0.1    Emailed Counsel re: cap deduct summary matters.

12/17/2018   F. Stevens                     0.1    Provided update to FTI re: SV IPA risk pool status.

12/17/2018   F. Stevens                     0.1    Reviewed request from S. Cho re: reconciliation of cap deductions
                                                   from Care 1st.

12/18/2018   D. Chang                       2.0    Calculated insurance no pay and under pay for LA Care MOS.

12/18/2018   D. Chang                       1.5    Updated project management plan tracking spreadsheet re: issues
                                                   involving Heritage, LA Care, All Care, IPA pre petition invoices.

12/18/2018   D. Chang                       1.0    Participated in a conference with the managed care management team
                                                   (A. Chou, S. Sharma, M. Schweitzer) re: managed care project updates.

12/18/2018   D. Chang                       1.0    Updated follow up task list from managed care resolution team project
                                                   update meeting.

12/18/2018   F. Stevens                     0.9    Held discussion with M. Schweitzer and S. Muller re: IPA risk pool
                                                   liabilities.

Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
          Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                        Desc
Date         Professional                 Main Document
                                         Hours              Page 250 of 384
                                                   Description

36. Operation Management

12/18/2018   D. Chang                       0.5    Participated in a conference with the managed care department team
                                                   (M. Schweitzer, R. Hernandez, L. Gentry) re: contracts
                                                   management/payment variance.

12/18/2018   F. Stevens                     0.4    Evaluated payor matters for counsel.

12/18/2018   F. Stevens                     0.4    Held discussion with M. Schweitzer and S. Muller re: staffing
                                                   assignments.

12/18/2018   F. Stevens                     0.4    Lead Managed Care Resolution call re: discussion with Verity
                                                   Management, BRG, and Dentons.

12/18/2018   F. Stevens                     0.3    Held discussion with S. Muller re: various operating matters.

12/19/2018   D. Chang                       2.5    Updated summary file of capitation risk pool by IPA as requested.

12/19/2018   T. Konitzer                    2.0    Loaded Central Health claims data.

12/19/2018   D. Chang                       1.5    Updated project management plan tracking spreadsheet re: issues
                                                   involving historical cap trends, LA Care cap deduct, MSO claims
                                                   tracking, and cap risk pool tracking.

12/19/2018   F. Stevens                     1.2    Revised assignment document to health plan consent document re: All
                                                   Care payer contract assignments.

12/19/2018   D. Chang                       1.0    Participated in a conference with the managed care department (M.
                                                   Schweitzer, A. Tatum-Holmes, S. Turk) re: IPA pre petition settlement
                                                   amounts.

12/19/2018   F. Stevens                     1.0    Reviewed sample of All Care contracts re: development of assignment
                                                   template.

12/19/2018   F. Stevens                     1.0    Reviewed sample of All Care contracts re: development of assignment
                                                   template.

12/19/2018   F. Stevens                     0.8    Held call with M. Schweitzer, D. Chang, S. Muller re: IPA prepetition
                                                   liability assessment.

12/19/2018   D. Chang                       0.7    Prepared charts and graphs for MSO register tracking project.

12/19/2018   F. Stevens                     0.5    Drafted a summary of IPA pre-petition liabilities re: evaluation for
                                                   critical vendor list.

12/19/2018   F. Stevens                     0.5    Participated in a Verity CFO daily check in call re: outstanding items
                                                   for managed care team.

12/19/2018   K. Beard                       0.1    Continued to participate in a meeting with Verity (S. Sharrer, J. Si, P.
                                                   Ryan) and Santa Clara County (G. Donnelly, L. Gomes, D Manson)
                                                   regarding HR needs in the transition services agreement.

12/20/2018   D. Chang                       2.5    Updated summary file of capitation risk pool by IPA.

Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
          Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                       Desc
Date         Professional                 Main Document
                                         Hours              Page 251 of 384
                                                   Description

36. Operation Management

12/20/2018   J. Huebner                     1.9    Reviewed Conifer claims data validations to compare data fields
                                                   provide to those requested to determine additional data to request.

12/20/2018   N. Haslun                      1.8    Analyzed a utility vendor pre and post petition invoices with respect to
                                                   a utility adequate assurance deposit.

12/20/2018   D. Chang                       1.7    Updated project management plan tracking spreadsheet re: issues
                                                   involving capitation risk pool by IPA, AllCare Medical Group, SVIPA,
                                                   3 year cap trends.

12/20/2018   K. Parker                      1.2    Loaded Conifer Claims data and validated the same.

12/20/2018   T. Konitzer                    1.0    Loaded Central Health claims data.

12/20/2018   D. Chang                       1.0    Participated in a conference with the managed care department team
                                                   (M. Schweitzer, A. Tate-Holmes, S. Turk) re: IPA contract
                                                   negotiations, Medi Tract contract upload.

12/20/2018   D. Chang                       1.0    Participated in a conference with the managed care management team
                                                   (A. Chou, S. Sharma, M. Schweitzer) re: managed care project updates.

12/20/2018   F. Stevens                     1.0    Participated in managed care department call re: open items for MC
                                                   department to address.

12/20/2018   D. Chang                       1.0    Updated follow up task list from managed care resolution team project
                                                   update meeting.

12/20/2018   F. Stevens                     0.9    Held call with J. Huebner and K. Parker re: status of MSO data request
                                                   for proof of claims process tool.

12/20/2018   F. Stevens                     0.8    Participated in daily check in call re: open items.

12/20/2018   J. Huebner                     0.7    Held teleconference with F. Stevens and K. Parker regarding design of
                                                   claims look-up tool.

12/20/2018   F. Stevens                     0.7    Participated in Ally DIP call re: managed care trends.

12/20/2018   K. Parker                      0.7    Participated in telephonic meeting with F. Stevens, J. Huebner to
                                                   review MSO (Conifer) data.

12/20/2018   N. Haslun                      0.6    Analyzed utility adequate deposit information by account for a utility
                                                   vendor.

12/20/2018   F. Stevens                     0.6    Reviewed financial performance file re: Ally DIP financing call.

12/20/2018   F. Stevens                     0.5    Participated in All Care call re: sale of medical group to All Care open
                                                   items.

12/20/2018   F. Stevens                     0.3    Reviewed prepetition MSO file re: unpaid settlement amounts.




Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
          Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                       Desc
Date         Professional                 Main Document
                                         Hours              Page 252 of 384
                                                   Description

36. Operation Management

12/20/2018   F. Stevens                     0.2    Held call with E. Kim - Cain Brothers re: San Jose Medical Group
                                                   payer contract assignment.

12/20/2018   F. Stevens                     0.2    Prepared draft calculation re: IPA year over year risk pool performance.

12/20/2018   F. Stevens                     0.1    Emailed L. Gentry re: revenue cycle reports for VMG claims billing.

12/20/2018   F. Stevens                     0.1    Lead managed care resolution call re: discussion of open managed care
                                                   items.

12/20/2018   F. Stevens                     0.1    Reviewed payer assignment template re: assignment of payer contacts
                                                   to All Care.

12/21/2018   D. Chang                       2.5    Edited letter to health plan payers re VMF operations.

12/21/2018   D. Chang                       1.5    Updated project management plan tracking spreadsheet re: issues
                                                   involving LA Care cap deduct, MSO data download project.

12/21/2018   D. Chang                       1.5    Updated summary file of capitation risk pool by IPA as requested.

12/21/2018   J. Huebner                     1.4    Reviewed data validations of Conifer claims data to assess
                                                   completeness.

12/21/2018   P. Chadwick                    0.7    Participated in call with Management (T. Connor) regarding Friday
                                                   capital call.

12/21/2018   F. Stevens                     0.7    Reviewed All Care contract folder re: identification of inaccurate
                                                   allocation of health plan contracts.

12/21/2018   P. Chadwick                    0.4    Participated in call with Management (E. Paul) regarding dispute with
                                                   certain vendors.

12/21/2018   F. Stevens                     0.3    Prepared update re: All care payer agreements.

12/21/2018   F. Stevens                     0.3    Revised consent agreements re: assignment of health plan contrast to
                                                   All Care.

12/21/2018   F. Stevens                     0.2    Reviewed claim payment approval question from Medpoint
                                                   Management re: MSO payments.

12/21/2018   F. Stevens                     0.2    Reviewed payer variance report update re: outstanding fee for service
                                                   payments by health plan.

12/21/2018   F. Stevens                     0.1    Reviewed email re: cap request from LA Care for SVMC.

12/21/2018   F. Stevens                     0.1    Reviewed questions re: providing data to Alignment health plan.

12/23/2018   F. Stevens                     0.2    Reviewed email from P. Maxey re: All Care APA.

12/23/2018   F. Stevens                     0.2    Reviewed revised cap summary report.


Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
          Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                           Desc
Date         Professional                 Main Document
                                         Hours              Page 253 of 384
                                                   Description

36. Operation Management

12/24/2018   D. Chang                       2.0    Prepared charts and graphs for MSO register tracking project including
                                                   2018 YTD.

12/24/2018   F. Stevens                     0.4    Held call with M. Schweitzer re: draft wording for extension
                                                   agreements.

12/24/2018   F. Stevens                     0.4    Reviewed contract re: All Care transaction matters.

12/24/2018   F. Stevens                     0.3    Reviewed revised agreements for extension of IPA risk sharing
                                                   contracts.

12/24/2018   F. Stevens                     0.1    Reviewed contract re: All Care.

12/26/2018   D. Chang                       2.0    Updated summary file of capitation risk pool by IPA as requested.

12/26/2018   N. Haslun                      1.5    Re-calculated landlord's calculation of postpetition real estate taxes
                                                   payable by VMF.

12/26/2018   D. Chang                       1.5    Updated project management plan tracking spreadsheet re: issues
                                                   involving LA Care, MediTract.

12/26/2018   F. Stevens                     0.8    Reviewed draft demand letter to LA Care re: fee for service
                                                   underpayments.

12/26/2018   F. Stevens                     0.2    Emailed Counsel regarding question of LA Care cap deductions.

12/27/2018   D. Chang                       2.0    Prepared charts and graphs for MSO register tracking project including
                                                   2018 YTD.

12/27/2018   F. Stevens                     1.6    Participated in a sale call re: payer agreements to be assigned.

12/27/2018   D. Chang                       1.5    Updated project management plan tracking spreadsheet re: issues
                                                   involving QAF managed care letters, AltaMed termination, All Care,
                                                   San Jose Medical Group.

12/27/2018   D. Galfus                      1.4    Participated in a call with E. Kim, Cain, and Management re: various
                                                   physician operating matters.

12/27/2018   N. Haslun                      1.2    Analyzed pre and postpetition amounts due for real estate taxes for a
                                                   VMF lease.

12/27/2018   D. Chang                       1.0    Reviewed summary file of capitation risk pool by IPA as requested.

12/27/2018   F. Stevens                     0.7    Documented key issue update for Management on payor issues.

12/27/2018   D. Chang                       0.5    Prepared updates for managed care project update meeting.

12/27/2018   F. Stevens                     0.5    Researched payer agreement issue for various proposed sales
                                                   transactions re: payer assignment and payer notification.



Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
          Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                      Desc
Date         Professional                 Main Document
                                         Hours              Page 254 of 384
                                                   Description

36. Operation Management

12/27/2018   F. Stevens                     0.5    Reviewed information regarding termination or risk pool agreements
                                                   and impact on facility risk agreements with health plans re: Verity
                                                   notice of contract change.

12/27/2018   F. Stevens                     0.4    Reviewed documents regarding Heritage/ Regal re: fee for service
                                                   litigation.

12/27/2018   F. Stevens                     0.2    Emailed Verity managed care and revenue cycle team re: SJMG
                                                   contracts.

12/27/2018   F. Stevens                     0.2    Reviewed cap payments for December compared to prior year re:
                                                   capitation budget.

12/27/2018   F. Stevens                     0.1    Emailed Verity managed care team re: Easy Choice cap payments.

12/28/2018   N. Haslun                      2.0    Continued to analyze a VMF contract terms in regards to amounts paid
                                                   by VMF.

12/28/2018   D. Chang                       2.0    Edited and prepared letter to health plan payers notifying VMF wind
                                                   down assignment of payer contracts to All Care.

12/28/2018   N. Haslun                      1.8    Drafted email to Counsel (P. Maxcy) regarding financial options with
                                                   respect to payments made pursuant to a VMF contract.

12/28/2018   D. Galfus                      1.2    Reviewed the status of physician operations and various wind down
                                                   matters.

12/28/2018   F. Stevens                     0.3    Discussed request for information from Conifer for Milliman SVIPA.

12/28/2018   F. Stevens                     0.2    Emailed re: concerns specific to SJMG.

12/28/2018   F. Stevens                     0.1    Emailed guidance regarding health plan notification issues.

12/28/2018   F. Stevens                     0.1    Emailed re: SJMG issues.

12/28/2018   F. Stevens                     0.1    Provided answers to Counsel's questions re: AppleCare FFs non
                                                   payment.

12/28/2018   F. Stevens                     0.1    Reviewed email re: DMHC and health plan over financial filing of
                                                   VMF financial.

12/28/2018   F. Stevens                     0.1    Reviewed email regarding notice for non renewal of IPA agreement.

12/28/2018   F. Stevens                     0.1    Reviewed questions from H. Kevane re: AppleCare failing to pay FFS
                                                   claims.

12/29/2018   N. Haslun                      1.0    Analyzed calculation of payments pursuant to a VMF contract.

12/31/2018   D. Chang                       2.0    Updated project management plan tracking spreadsheet re: issues
                                                   involving LA Care, Blue Shield, Department of Managed Health Care,
                                                   Managed Care Resolution Team meeting schedule, and VMF.

Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                         Desc
Date          Professional                Main Document
                                         Hours              Page 255 of 384
                                                   Description

36. Operation Management

12/31/2018    T. Konitzer                   1.0    Validated Central Health claims data.

Task Code Total Hours                     703.5

37. Vendor Management

8/31/2018     K. Beard                      1.9    Drafted a master call log to track vendor communication.

9/2/2018      K. Beard                      0.2    Updated the vendor communications tracker.

9/3/2018      P. Chadwick                   2.3    Prepared draft responses to vendor complaints to ensure continued
                                                   source of supply.

9/3/2018      P. Chadwick                   1.4    Reviewed log of vendor complaints and prioritized based upon impact
                                                   on operations.

9/3/2018      K. Beard                      0.7    Updated the vendor communications tracker.

9/4/2018      K. Beard                      2.9    Added entries on the master vendor communication tracker.

9/4/2018      K. Beard                      2.9    Updated a list of potential critical vendors.

9/4/2018      N. Haslun                     2.7    Continued to analyze updates to the critical vendor analysis in regards
                                                   to maintaining supply from vendors deemed potentially critical.

9/4/2018      N. Haslun                     2.5    Analyzed updates to the critical vendor analysis in regards to
                                                   maintaining supply from vendors deemed potentially critical.

9/4/2018      K. Beard                      2.5    Categorized entries on the master vendor communication tracker.

9/4/2018      P. Chadwick                   2.1    Participated in meeting with all hospitals CEO and CFOs to review
                                                   vendor complaints and prepare responses.

9/4/2018      K. Beard                      2.0    Continued to update the list of critical vendors.

9/4/2018      N. Haslun                     2.0    Drafted analysis summarizing updates to critical vendor analysis.

9/4/2018      P. Chadwick                   1.7    Prepared draft responses to vendor complaints to ensure continued
                                                   source of supply.

9/4/2018      P. Chadwick                   1.5    Reviewed log of vendor complaints and prioritized based upon impact
                                                   on operations.

9/4/2018      K. Beard                      1.2    Continued to add entries on the master vendor communication tracker.

9/4/2018      N. Haslun                     1.1    Participated in call with CFOs (S. Sharma, S. Ved) to discuss vendor
                                                   management.

9/4/2018      N. Haslun                     1.0    Analyzed master call log from KCC in advance of accounts payable
                                                   call.


Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
           Case 2:18-bk-20151-ER          Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                         Desc
Date         Professional                 Main Document
                                         Hours              Page 256 of 384
                                                   Description

37. Vendor Management

9/4/2018     K. Beard                       1.0    Participated in a meeting with Verity's facility leadership (J. Dicey
                                                   Phillips, E. Leader, K. Wichelmann, and others) to discuss vendor
                                                   interactions at each facility.

9/4/2018     K. Beard                       1.0    Participated in a meeting with Verity's vendor resolution team
                                                   (including A. Huber, S. Sharma, P. Wong) to discuss vendor
                                                   communication.

9/4/2018     N. Haslun                      1.0    Participated in daily accounts payable call with Management (S.
                                                   Sharma, S. Ved) to discuss next steps with respect to accounts payable.

9/4/2018     P. Chadwick                    1.0    Participated in meeting with Debtors vendor resolution team to address
                                                   vendor complaints.

9/4/2018     N. Haslun                      0.8    Met with Management to review updates to the critical vendor analysis.

9/4/2018     F. Stevens                     0.4    Responded to inquiry regarding MSO checks re: MSO compliance with
                                                   non-payment of pre-petition claims.

9/4/2018     F. Stevens                     0.2    Participated in a discussion with Accounting re: payment of reinsurance
                                                   premiums.

9/5/2018     K. Beard                       2.8    Added entries to the master vendor communication tracker.

9/5/2018     K. Beard                       2.6    Prepared analyses to determine critical vendor spend by category.

9/5/2018     P. Chadwick                    2.6    Prepared draft responses to vendor complaints to ensure continued
                                                   source of supply.

9/5/2018     N. Haslun                      2.5    Drafted presentation to Management regarding Vendor management
                                                   processes.

9/5/2018     N. Haslun                      2.5    Drafted presentation to Management regarding Vendor management
                                                   processes.

9/5/2018     N. Haslun                      2.5    Participated in meeting with Management (R. Dino, Y. Wu) regarding
                                                   accounting for checks to be voided.

9/5/2018     P. Chadwick                    1.8    Participated in calls with vendors to provide direction regarding
                                                   payment terms.

9/5/2018     K. Beard                       1.3    Categorized entries to the master vendor communication tracker.

9/5/2018     P. Chadwick                    1.2    Participated in meeting with all hospitals CEO and CFOs to review
                                                   vendor complaints and prepare responses.

9/5/2018     N. Haslun                      1.1    Drafted vendor letter regarding go-forward terms postpetition.

9/5/2018     K. Beard                       1.0    Participated in a meeting with Verity's facility leadership (J. Dicey
                                                   Phillips, E. Leader, K. Wichelmann, and others) to discuss vendor
                                                   interactions at each facility.

Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
           Case 2:18-bk-20151-ER          Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                         Desc
Date         Professional                 Main Document
                                         Hours              Page 257 of 384
                                                   Description

37. Vendor Management

9/5/2018     K. Beard                       1.0    Participated in a meeting with Verity's vendor resolution team
                                                   (including A. Huber, S. Sharma, P. Wong) to discuss vendor
                                                   communication.

9/5/2018     N. Haslun                      1.0    Participated in call with CFOs (S. Shamar, S. Ved) to discuss next steps
                                                   with respect to accounts payable.

9/5/2018     N. Haslun                      1.0    Participated in daily accounts payable call with Management (S.
                                                   Shamar, S. Ved, T. Armada) to discuss next steps regarding accounts
                                                   payable.

9/5/2018     P. Chadwick                    1.0    Participated in meeting with Debtors' vendor resolution team to address
                                                   vendor complaints.

9/5/2018     K. Beard                       0.5    Participated in a call to identify outstanding vendor issues at St.
                                                   Vincent with Verity (S. Sharma, E. Fisler, P. O'Brien, and others).

9/5/2018     N. Haslun                      0.5    Participated in call with the St. Vincent's vendor team (S. Shamar, S.
                                                   Ved) to discuss handling of certain accounts payable balances.

9/5/2018     N. Haslun                      0.4    Participated in call with System Management (S. Ved) and accounts
                                                   payable group regarding accounts payable management.

9/5/2018     J. Schlant                     0.3    Prepared vendor letter.

9/6/2018     K. Beard                       2.9    Added entries to the master vendor communication tracker.

9/6/2018     K. Beard                       2.9    Categorized entries to the master vendor communication tracker.

9/6/2018     K. Beard                       2.6    Continued to Categorize entries to the master vendor communication
                                                   tracker.

9/6/2018     N. Haslun                      2.0    Analyzed utility adequate assurance list for completeness compared to
                                                   information received during the day from Management (A. Schlick).

9/6/2018     P. Chadwick                    1.8    Participated in calls with vendors to provide direction regarding
                                                   payment terms.

9/6/2018     N. Haslun                      1.5    Coordinated with Management (A. Schlick, S. Ved, N. Nguyen)
                                                   regarding entering payments for adequate assurance deposits for
                                                   utilities to accounts payable.

9/6/2018     P. Chadwick                    1.1    Participated in meeting with all hospitals CEO and CFOs to review
                                                   vendor complaints and prepare responses.

9/6/2018     K. Beard                       1.0    Participated in a meeting with Verity's vendor resolution team
                                                   (including A. Huber, S. Sharma, P. Wong) to discuss vendor
                                                   communication.

9/6/2018     N. Haslun                      1.0    Participated in daily Facilities call with Management (S. Ved, S.
                                                   Shamar) to discuss next steps with respect to vendor issues.


Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
           Case 2:18-bk-20151-ER          Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                         Desc
Date         Professional                 Main Document
                                         Hours              Page 258 of 384
                                                   Description

37. Vendor Management

9/6/2018     P. Chadwick                    1.0    Participated in meeting with Debtors vendor resolution team to address
                                                   vendor complaints.

9/6/2018     P. Chadwick                    1.0    Prepared draft responses to vendor complaints to ensure continued
                                                   source of supply.

9/6/2018     K. Beard                       0.9    Participated in a meeting with Verity's facility leadership (J. Dicey
                                                   Phillips, E. Leader, K. Wichelmann, and others) to discuss vendor
                                                   interactions at each facility.

9/6/2018     N. Haslun                      0.8    Participated in part of call with the Facilities team (S. Shamar) to
                                                   review status of vendors for the day.

9/6/2018     K. Beard                       0.7    Continued to add entries to the master vendor communication tracker.

9/6/2018     N. Haslun                      0.7    Held call with Management (A. Schlick) to discuss next steps with
                                                   respect to utility vendors.

9/6/2018     N. Haslun                      0.5    Coordinated with a vendor regarding payment of postpetition services
                                                   including timing for preparation of payment.

9/6/2018     N. Haslun                      0.5    Coordinated with Management (S. Ved) regarding payment of a
                                                   vendor's postpetition invoices.

9/6/2018     K. Beard                       0.5    Participated in a call with Verity (A. Chou, S. Ved, M. Sangvi)
                                                   discussing outstanding AP.

9/6/2018     N. Haslun                      0.4    Coordinated with Management (E. Fisler) regarding next steps for
                                                   discussion with a vendor's postpetition services.

9/6/2018     N. Haslun                      0.4    Emailed Counsel (S. Schrag) to confirm plans for payment of utilities
                                                   adequate assurance deposit are consistent with the Interim Order.

9/6/2018     N. Haslun                      0.4    Held call with Vendor to discuss payment arrangement for postpetition
                                                   services.

9/6/2018     N. Haslun                      0.4    Participated in call with Management (S. Ved) to discuss next steps
                                                   with respect to AP payments postpetition.

9/6/2018     N. Haslun                      0.4    Responded to Management (S. Ved) regarding ability to pay a
                                                   particular vendor invoice.

9/6/2018     N. Haslun                      0.3    Emailed Management (S. Ved) regarding requirements to pay utilities
                                                   adequate assurance deposits.

9/6/2018     N. Haslun                      0.3    Held second call with Management (A. Schlick) to discuss next steps
                                                   with respect to utility vendors.

9/6/2018     F. Stevens                     0.3    Reviewed vendor contracts re: termination notice.

9/7/2018     K. Beard                       2.9    Added entries to the master vendor communication tracker.


Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                         Desc
Date          Professional                Main Document
                                         Hours              Page 259 of 384
                                                   Description

37. Vendor Management

9/7/2018      K. Beard                      2.4    Categorized entries to the master vendor communication tracker.

9/7/2018      P. Chadwick                   1.4    Participated in meeting with Debtors vendor resolution team to address
                                                   vendor complaints.

9/7/2018      P. Chadwick                   1.3    Prepared draft responses to vendor complaints to ensure continued
                                                   source of supply.

9/7/2018      K. Beard                      1.0    Participated in a meeting with Verity's vendor resolution team
                                                   (including A. Huber, S. Sharma, P. Wong) to discuss vendor
                                                   communication.

9/7/2018      K. Beard                      0.9    Continued to add entries to the master vendor communication tracker.

9/7/2018      P. Chadwick                   0.9    Participated in call with significant vendor to address concerns and
                                                   reestablish source of supply for hospitals.

9/7/2018      N. Haslun                     0.6    Corresponded with Management (A. Chou, F. Robles) regarding
                                                   arranging for delivery of check to a vendor.

9/7/2018      P. Chadwick                   0.6    Participated in call with significant vendor to address concerns and
                                                   reestablish source of supply for hospitals.

9/7/2018      N. Haslun                     0.5    Corresponded with a vendor regarding arranging for delivery of check.

9/7/2018      P. Chadwick                   0.4    Participated in call with significant vendor to address concerns and
                                                   reestablish source of supply for hospitals.

9/7/2018      N. Haslun                     0.4    Updated vendor call notes for calls made today.

9/7/2018      N. Haslun                     0.3    Held call with a vendor regarding provision of postpetition services.

9/7/2018      N. Haslun                     0.3    Held call with a vendor regarding provision of postpetition services.

9/7/2018      N. Haslun                     0.2    Held call with a vendor regarding provision of postpetition services.

9/8/2018      K. Beard                      0.9    Analyzed vendors communications received to date.

9/9/2018      K. Beard                      1.6    Added entries to the master vendor communication log.

9/10/2018     K. Beard                      2.9    Added entries to the master vendor communication tracker.

9/10/2018     N. Haslun                     1.5    Drafted terms of agreement with a vendor regarding continued services.

9/10/2018     K. Beard                      1.5    Planned process of notifying relevant parties related to vendor issues.

9/10/2018     P. Chadwick                   1.2    Prepared draft responses to vendor complaints to ensure continued
                                                   source of supply.



Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                         Desc
Date          Professional                Main Document
                                         Hours              Page 260 of 384
                                                   Description

37. Vendor Management

9/10/2018     P. Chadwick                   1.2    Revised initial list of critical vendors with proposed terms for review
                                                   with client and Dentons.

9/10/2018     P. Chadwick                   1.1    Participated in meeting with Debtors vendor resolution team to address
                                                   vendor complaints.

9/10/2018     N. Haslun                     1.0    Reviewed vendor master log to identify vendors to be called to respond
                                                   to their inquiries based on priority.

9/10/2018     P. Chadwick                   0.9    Participated in call with significant vendor to address concerns and
                                                   reestablish source of supply for hospitals.

9/10/2018     K. Beard                      0.7    Participated in a call with Verity (A. Chou, S. Ved, M. Sangvi)
                                                   discussing outstanding AP.

9/10/2018     P. Chadwick                   0.6    Participated in call with significant vendor to address concerns and
                                                   reestablish source of supply for hospitals.

9/10/2018     K. Beard                      0.5    Participated in a meeting with Verity's vendor resolution team
                                                   (including A. Huber, S. Sharma, P. Wong) to discuss vendor
                                                   communication.

9/10/2018     N. Haslun                     0.5    Participated in call with Vendor Team (T. Alameda) to review KCC log.

9/10/2018     N. Haslun                     0.5    Participated in call with VMF team(R. Roisman, J. Chung, M. Ramirez)
                                                   to review vendor invoice cutoff process.

9/10/2018     K. Beard                      0.4    Continued to add entries to the master vendor communication tracker.

9/10/2018     K. Beard                      0.4    Incorporated notes from the vendor meeting to the vendor
                                                   communication log.

9/10/2018     N. Haslun                     0.4    Participated in part of a call with facilities team (S. Shamar) to review
                                                   vendor status and developments.

9/10/2018     N. Haslun                     0.2    Held call with a vendor regarding provision of postpetition products.

9/10/2018     N. Haslun                     0.2    Held call with a vendor representative to review next steps regarding
                                                   postpetition services.

9/11/2018     K. Beard                      2.9    Added entries to the master vendor communications log.

9/11/2018     P. Chadwick                   2.6    Prepared draft responses to vendor complaints to ensure continued
                                                   source of supply.

9/11/2018     K. Beard                      2.5    Prepared an exhibit listing vendors with negotiated terms.

9/11/2018     P. Chadwick                   2.0    Participated in meeting with Debtors vendor resolution team to address
                                                   vendor complaints.

9/11/2018     K. Beard                      1.5    Continued to add entries to the master vendor communications log.

Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                         Desc
Date          Professional                Main Document
                                         Hours              Page 261 of 384
                                                   Description

37. Vendor Management

9/11/2018     P. Chadwick                   1.2    Participated in call with significant vendor to address concerns and
                                                   reestablish source of supply for hospitals.

9/11/2018     K. Beard                      1.1    Prepared a schedule of critical vendor payments.

9/11/2018     K. Beard                      1.0    Participated in a meeting with Verity's vendor resolution team
                                                   (including A. Huber, S. Sharma, P. Wong) to discuss vendor
                                                   communication.

9/11/2018     K. Beard                      0.9    Participated in a call with Verity (A. Chou, S. Ved, M. Sangvi)
                                                   discussing outstanding AP.

9/11/2018     P. Chadwick                   0.8    Participated in call with significant vendor to address concerns and
                                                   reestablish source of supply for hospitals.

9/11/2018     P. Chadwick                   0.6    Participated in call with significant vendor to address concerns and
                                                   reestablish source of supply for hospitals.

9/11/2018     P. Chadwick                   0.5    Participated in call with significant vendor to address concerns and
                                                   reestablish source of supply for hospitals.

9/12/2018     K. Beard                      2.9    Added entries to the master vendor communications log.

9/12/2018     K. Beard                      2.9    Continued to add entries to the master vendor communications log.

9/12/2018     K. Beard                      2.9    Updated an exhibit listing vendors with negotiated terms.

9/12/2018     K. Beard                      2.5    Continued to update an exhibit listing vendors with negotiated terms.

9/12/2018     P. Chadwick                   2.0    Prepared draft responses to vendor complaints to ensure continued
                                                   source of supply.

9/12/2018     K. Beard                      1.6    Continued to add entries to the master vendor communications log.

9/12/2018     N. Haslun                     1.5    Drafted letter to accompany mailing to utilities of adequate assurance
                                                   deposits.

9/12/2018     P. Chadwick                   1.5    Participated in meeting with Debtors vendor resolution team to address
                                                   vendor complaints.

9/12/2018     P. Chadwick                   0.8    Participated in call with significant vendor to address concerns and
                                                   reestablish source of supply for hospitals.

9/12/2018     N. Haslun                     0.8    Participated in daily call with Management (T. Alameda, A. Chou) to
                                                   review vendor management.

9/12/2018     K. Beard                      0.7    Participated in a meeting with Verity's vendor resolution team
                                                   (including A. Huber, S. Sharma, P. Wong) to discuss vendor
                                                   communication.




Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                          Desc
Date          Professional                Main Document
                                         Hours              Page 262 of 384
                                                   Description

37. Vendor Management

9/12/2018     P. Chadwick                   0.6    Participated in call with significant vendor to address concerns and
                                                   reestablish source of supply for hospitals.

9/12/2018     K. Beard                      0.5    Participated in a call with Verity (A. Chou, S. Ved, M. Sangvi)
                                                   discussing outstanding AP.

9/12/2018     P. Chadwick                   0.3    Participated in call with significant vendor to address concerns and
                                                   reestablish source of supply for hospitals.

9/12/2018     N. Haslun                     0.2    Held call with Management (A. Schlick) to discuss next steps with
                                                   respect to certain utilities vendors.

9/12/2018     N. Haslun                     0.1    Sent follow up emails to a vendor regarding delivering check for
                                                   postpetition services to the correct address.

9/13/2018     K. Beard                      2.9    Added entries to the master vendor communications log.

9/13/2018     K. Beard                      2.5    Analyzed proposed physician critical vendor payments.

9/13/2018     K. Beard                      2.2    Analyzed proposed terms for critical vendors.

9/13/2018     N. Haslun                     1.8    Analyzed a vendor's payable balances in regards to setting terms for
                                                   postpetition cooperation.

9/13/2018     N. Haslun                     1.8    Analyzed master vendor call list in regards for timely follow up to
                                                   vendor inquiries.

9/13/2018     K. Beard                      1.7    Continued to add entries to the master vendor communications log.

9/13/2018     P. Chadwick                   1.6    Participated in meeting with Debtors vendor resolution team to address
                                                   vendor complaints.

9/13/2018     N. Haslun                     1.5    Updated tracker of Wage motion compliance.

9/13/2018     N. Haslun                     1.1    Participated in portion of the daily call on vendor management.

9/13/2018     K. Beard                      1.0    Participated in a call with Verity (J. Phillips, P. Pellerin, R. Sherod)
                                                   discussing supply chain issues.

9/13/2018     K. Beard                      1.0    Participated in a meeting with Verity's vendor resolution team
                                                   (including A. Huber, S. Sharma, P. Wong) to discuss vendor
                                                   communication.

9/13/2018     K. Beard                      0.9    Analyzed vendor communications related to contracted staffing.

9/13/2018     P. Chadwick                   0.8    Participated in call with significant vendor to address concerns and
                                                   reestablish source of supply for hospitals.

9/13/2018     P. Chadwick                   0.7    Prepared draft responses to vendor complaints to ensure continued
                                                   source of supply.


Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                           Desc
Date          Professional                Main Document
                                         Hours              Page 263 of 384
                                                   Description

37. Vendor Management

9/13/2018     K. Beard                      0.5    Participated in a call with Verity (A. Chou, S. Ved, M. Sangvi)
                                                   discussing outstanding AP.

9/13/2018     N. Haslun                     0.5    Participated in call with Management (S. Shamar, R. Dino) to review
                                                   staffing plan for the AP function.

9/13/2018     N. Haslun                     0.5    Participated in part of the daily call with facilities staff on vendor
                                                   management (S. Shamar).

9/13/2018     N. Haslun                     0.3    Held two calls with Counsel (S. Arnolds) to discuss wages order and
                                                   next steps with respect to employee cap analysis.

9/13/2018     N. Haslun                     0.3    Held two calls with Counsel (S. Arnolds) to discuss wages order and
                                                   next steps with respect to employee cap analysis.

9/13/2018     N. Haslun                     0.2    Held call with Counsel to a vendor to discuss cooperation with VHS
                                                   going forward.

9/14/2018     K. Beard                      2.9    Added entries to the vendor communication tracker.

9/14/2018     K. Beard                      1.7    Analyzed proposed critical vendor terms.

9/14/2018     P. Chadwick                   1.2    Prepared draft responses to vendor complaints to ensure continued
                                                   source of supply.

9/14/2018     K. Beard                      0.9    Analyzed claims related to potential critical vendors.

9/14/2018     P. Chadwick                   0.9    Participated in meeting with Debtors vendor resolution team to address
                                                   vendor complaints.

9/14/2018     P. Chadwick                   0.8    Participated in call with significant vendor to address concerns and
                                                   reestablish source of supply for hospitals.

9/14/2018     K. Beard                      0.5    Explained the bankruptcy process to a vendor.

9/14/2018     K. Beard                      0.4    Participated in a meeting with Verity's vendor resolution team
                                                   (including A. Huber, S. Sharma, P. Wong) to discuss vendor
                                                   communication.

9/14/2018     N. Haslun                     0.3    Held call with Counsel to a vendor regarding postpetition terms.

9/14/2018     K. Beard                      0.1    Continued to add entries to the vendor communication log.

9/16/2018     K. Beard                      1.1    Added entries to the vendor communication tracker.

9/17/2018     K. Beard                      2.9    Added entries to the vendor communication tracker.

9/17/2018     K. Beard                      2.9    Analyzed newly proposed critical vendor terms.




Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                          Desc
Date          Professional                Main Document
                                         Hours              Page 264 of 384
                                                   Description

37. Vendor Management

9/17/2018     P. Chadwick                   2.8    Reviewed medical support vendors by hospital to identify prepetition
                                                   amounts owing to select physicians.

9/17/2018     K. Beard                      2.4    Prepared a list for physician critical vendor payments.

9/17/2018     N. Haslun                     1.9    Updated internal memo for VHS on treatment of wages and the
                                                   statutory cap.

9/17/2018     K. Beard                      1.2    Continued to add entries to the vendor communication log.

9/17/2018     P. Chadwick                   1.0    Participated in meeting with Debtors vendor resolution team to address
                                                   vendor complaints.

9/17/2018     P. Chadwick                   0.9    Participated in call with significant vendor to address concerns and
                                                   reestablish source of supply for hospitals.

9/17/2018     K. Beard                      0.9    Participated in vendor negotiations.

9/17/2018     K. Beard                      0.8    Participated in a call with Verity (J. Phillips, P. Pellerin, R. Sherod)
                                                   discussing supply chain issues.

9/17/2018     N. Haslun                     0.8    Participated in daily vendor call.

9/17/2018     H. Miller                     0.8    Participated in vendor management call with A. Chou, S. Ved, and S.
                                                   Sharma.

9/17/2018     P. Chadwick                   0.8    Prepared draft responses to vendor complaints to ensure continued
                                                   source of supply.

9/17/2018     N. Haslun                     0.7    Held call with a vendor to discuss postpetition terms.

9/17/2018     H. Miller                     0.7    Prepared for vendor management call.

9/17/2018     K. Beard                      0.6    Participated in a meeting with Verity's vendor resolution team
                                                   (including A. Huber, S. Sharma, P. Wong) to discuss vendor
                                                   communication.

9/17/2018     N. Haslun                     0.5    Held call with Management (M. Fuentes, A. Fierro-Peretti) to discuss
                                                   completion of Schedules and Statements.

9/17/2018     P. Chadwick                   0.4    Participated in call with significant vendor to address concerns and
                                                   reestablish source of supply for hospitals.

9/17/2018     N. Haslun                     0.3    Held call with a vendor to discuss next steps in reconciling accounts
                                                   with the Debtors.

9/17/2018     N. Haslun                     0.3    Prepared email update to vendor team to summarize recent held with
                                                   Vendors.

9/17/2018     N. Haslun                     0.3    Prepared follow up email regarding discussion with a vendor on
                                                   postpetition terms.

Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                          Desc
Date          Professional                Main Document
                                         Hours              Page 265 of 384
                                                   Description

37. Vendor Management

9/17/2018     N. Haslun                     0.2    Prepared update email to the vendor team on recent discussions with a
                                                   vendor over postpetition terms.

9/18/2018     K. Beard                      2.9    Added entries to the vendor communication tracker.

9/18/2018     K. Beard                      2.9    Continued to prepare a list of proposed critical vendor payments.

9/18/2018     K. Beard                      2.9    Prepared a list of proposed critical vendor payments.

9/18/2018     K. Beard                      1.7    Continued to add entries to the vendor communication log.

9/18/2018     P. Chadwick                   1.5    Participated in meeting with Debtors vendor resolution team to address
                                                   vendor complaints.

9/18/2018     K. Beard                      1.4    Continued to prepare a list of proposed critical vendor payments.

9/18/2018     N. Haslun                     1.0    Followed up with VMF (C. Mullin) regarding an update to utilities
                                                   deposits.

9/18/2018     K. Beard                      0.8    Participated in a call with Verity (J. Phillips, P. Pellerin, R. Sherod)
                                                   discussing supply chain issues.

9/18/2018     N. Haslun                     0.7    Analyzed reconciliation of a utility vendors accounts with VHS.

9/18/2018     P. Chadwick                   0.6    Prepared draft responses to vendor complaints to ensure continued
                                                   source of supply.

9/18/2018     K. Beard                      0.5    Participated in a call with Verity (A. Chou, S. Ved, M. Sangvi)
                                                   discussing outstanding AP.

9/18/2018     P. Chadwick                   0.5    Participated in call with significant vendor to address concerns and
                                                   reestablish source of supply for hospitals.

9/18/2018     N. Haslun                     0.5    Participated in daily facilities call.

9/18/2018     N. Haslun                     0.3    Held call with Counsel (T. Moyron) to review information to be
                                                   included in the September MOR.

9/18/2018     K. Beard                      0.3    Participated in a meeting with Verity's vendor resolution team
                                                   (including A. Huber, S. Sharma, P. Wong) to discuss vendor
                                                   communication.

9/18/2018     N. Haslun                     0.2    Held call with Counsel to a vendor to discuss postpetition vendor terms.

9/19/2018     K. Beard                      2.7    Analyzed potential critical vendor terms.

9/19/2018     K. Beard                      2.2    Added entries to the vendor communication log.

9/19/2018     H. Miller                     2.0    Analyzed critical vendor prioritization list.


Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                          Desc
Date          Professional                Main Document
                                         Hours              Page 266 of 384
                                                   Description

37. Vendor Management

9/19/2018     N. Haslun                     1.5    Analyzed vendor contract in regards to setting postpetition terms.

9/19/2018     K. Beard                      1.3    Participated in vendor negotiations.

9/19/2018     P. Chadwick                   1.2    Participated in meeting with Debtors vendor resolution team to address
                                                   vendor complaints.

9/19/2018     K. Beard                      1.0    Participated in a call with Verity (J. Phillips, P. Pellerin, R. Sherod)
                                                   discussing supply chain issues.

9/19/2018     K. Beard                      1.0    Participated in a meeting with Verity's vendor resolution team
                                                   (including A. Huber, S. Sharma, P. Wong) to discuss vendor
                                                   communication.

9/19/2018     P. Chadwick                   0.9    Prepared draft responses to vendor complaints to ensure continued
                                                   source of supply.

9/19/2018     N. Haslun                     0.7    Participated in call with Management (A. Chou, S. Shamar) to catch up
                                                   on the developments of the day.

9/19/2018     N. Haslun                     0.6    Participated in call with Management (S. Shamar, S. Ved) to discuss
                                                   any questions regarding vendor issues at the facilities.

9/19/2018     N. Haslun                     0.4    Met with Management (D. Ortega) to discuss next steps with respect to
                                                   postpetition terms for a vendor.

9/19/2018     N. Haslun                     0.3    Held call with Counsel (T. Moyron) to review plan for vendor
                                                   postpetition terms discussion and plan for completion of MOR.

9/19/2018     N. Haslun                     0.3    Held call with Management (R. Sherrod) to discuss next steps with
                                                   respect to postpetition terms for a vendor.

9/19/2018     N. Haslun                     0.3    Participated in call with Management (A. Schlick) to discuss
                                                   postpetition vendor management.

9/19/2018     N. Haslun                     0.3    Participated in call with Management (E. Leader) to discuss
                                                   postpetition vendor management.

9/19/2018     P. Chadwick                   0.3    Participated in call with significant vendor to address concerns and
                                                   reestablish source of supply for hospitals.

9/20/2018     K. Beard                      2.9    Added vendor communications to the communication log.

9/20/2018     K. Beard                      2.4    Continued to add vendor communications to the communication log.

9/20/2018     P. Chadwick                   1.5    Participated in meeting with Debtors vendor resolution team to address
                                                   vendor complaints.

9/20/2018     N. Haslun                     1.1    Participated in daily KCC call with Management (A. Chou, T Armada,
                                                   S. Shamar) to review vendor issues to be resolved.



Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                          Desc
Date          Professional                Main Document
                                         Hours              Page 267 of 384
                                                   Description

37. Vendor Management

9/20/2018     K. Beard                      1.0    Participated in a call with Verity (J. Phillips, P. Pellerin, R. Sherod)
                                                   discussing supply chain issues.

9/20/2018     P. Chadwick                   1.0    Participated in call with significant vendor to address concerns and
                                                   reestablish source of supply for hospitals.

9/20/2018     P. Chadwick                   1.0    Prepared draft responses to vendor complaints to ensure continued
                                                   source of supply.

9/20/2018     K. Beard                      0.9    Analyzed previously submitted payments to physicians.

9/20/2018     K. Beard                      0.5    Analyzed transplant related vendor issues in St. Vincent Medical
                                                   Center.

9/20/2018     K. Beard                      0.5    Participated in a meeting with Verity's vendor resolution team
                                                   (including A. Huber, S. Sharma, P. Wong) to discuss vendor
                                                   communication.

9/20/2018     K. Beard                      0.5    Prepared an exhibit showing historical critical vendor payments.

9/20/2018     N. Haslun                     0.5    Provided final resolution details regarding a vendor's postpetition claim.

9/20/2018     N. Haslun                     0.4    Emailed with Management (A. Schlick, J. Duong) regarding resolution
                                                   of a utility vendor's postpetition claims.

9/20/2018     N. Haslun                     0.4    Followed up on resolution of a VMF vendor issue needed to be
                                                   resolved.

9/20/2018     K. Beard                      0.4    Participated in a call with Verity (A. Chou, S. Ved, M. Sangvi)
                                                   discussing outstanding AP.

9/20/2018     N. Haslun                     0.3    Emailed with Management (R. Sherrod) regarding resolution of a
                                                   vendor issue.

9/20/2018     F. Stevens                    0.3    Reviewed accounting for a critical vendor's VMF contract rejection.

9/21/2018     K. Beard                      1.9    Prepared schedule of critical vendor terms that have been previously
                                                   negotiated.

9/21/2018     K. Beard                      1.8    Analyzed proposed critical vendor terms.

9/21/2018     H. Miller                     1.7    Prepared vendor management negotiation materials.

9/21/2018     K. Beard                      1.4    Participated in vendor negotiations.

9/21/2018     N. Haslun                     1.4    Researched payments made to a vendor as requested by Counsel.

9/21/2018     P. Chadwick                   1.3    Participated in meeting with Debtors vendor resolution team to address
                                                   vendor complaints.



Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                         Desc
Date          Professional                Main Document
                                         Hours              Page 268 of 384
                                                   Description

37. Vendor Management

9/21/2018     K. Beard                      1.0    Participated in a meeting with Verity's vendor resolution team
                                                   (including A. Huber, S. Sharma, P. Wong) to discuss vendor
                                                   communication.

9/21/2018     N. Haslun                     1.0    Participated in call with Management (N. Nguyen, A. Chou) to review
                                                   work plan for completion of schedules and SOFAs.

9/21/2018     N. Haslun                     1.0    Participated in daily KCC call.

9/21/2018     P. Chadwick                   0.5    Participated in call with significant vendor to address concerns and
                                                   reestablish source of supply for hospitals.

9/21/2018     P. Chadwick                   0.4    Prepared draft responses to vendor complaints to ensure continued
                                                   source of supply.

9/21/2018     N. Haslun                     0.3    Drafted email to Management (C. Mullin) regarding utilities to be
                                                   added to the adequate assurance deposit list.

9/21/2018     N. Haslun                     0.3    Held call with Counsel to a vendor to discuss resolution needed for the
                                                   vendor to continue to supply postpetition.

9/21/2018     N. Haslun                     0.3    Participated in call with Counsel to a vendor regarding resolution of
                                                   claims.

9/22/2018     N. Haslun                     1.1    Drafted email to Management (A. Schlick) regarding follow up needed
                                                   on utilities vendors and adequate assurance deposits.

9/22/2018     N. Haslun                     1.0    Participated in call with Management and Counsel (S. Alberts, A.
                                                   Chou) to discuss resolution of a vendor's claims.

9/22/2018     N. Haslun                     0.7    Provided Counsel (S. Alberts) details of vendor payments in regards to
                                                   the wages motion.

9/22/2018     N. Haslun                     0.5    Emailed Management (A. Schlick) with details of how utilities can
                                                   comply with the utilities order.

9/23/2018     K. Beard                      1.2    Analyzed a list of critical physicians for payment.

9/24/2018     K. Beard                      2.9    Continued to update the log tracking vendor communications.

9/24/2018     K. Beard                      2.5    Updated a list of proposed solutions to vendor issues.

9/24/2018     K. Beard                      1.9    Updated the log tracking vendor communications.

9/24/2018     K. Beard                      1.5    Outlined updates to the template of the log tracking vendor issues.

9/24/2018     H. Miller                     1.4    Participated in a vendor management call with A. Chou, S. Ved, S.
                                                   Sharma.

9/24/2018     N. Haslun                     1.4    Participated in daily Vendor Resolution Team call.


Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                          Desc
Date          Professional                Main Document
                                         Hours              Page 269 of 384
                                                   Description

37. Vendor Management

9/24/2018     K. Beard                      1.3    Participated in a meeting with Verity's vendor resolution team
                                                   (including A. Huber, S. Sharma, P. Wong) to discuss vendor
                                                   communication.

9/24/2018     K. Beard                      1.1    Participated in a call with Verity (J. Phillips, P. Pellerin, R. Sherod)
                                                   discussing supply chain issues.

9/24/2018     P. Chadwick                   1.0    Participated in meeting with Debtors vendor resolution team to address
                                                   vendor complaints.

9/24/2018     K. Beard                      0.9    Updated a list of critical vendor payments made to physicians to date.

9/24/2018     P. Chadwick                   0.5    Prepared draft responses to vendor complaints to ensure continued
                                                   source of supply.

9/24/2018     P. Chadwick                   0.4    Participated in call with significant vendor to address concerns and
                                                   reestablish source of supply for hospitals.

9/24/2018     K. Beard                      0.3    Participated in a call with Verity (A. Chou, S. Ved, M. Sangvi)
                                                   discussing outstanding AP.

9/24/2018     H. Miller                     0.3    Prepared for vendor management call.

9/25/2018     K. Beard                      2.9    Drafted proposals for vendors.

9/25/2018     K. Beard                      2.9    Updated the daily log of vendor communications.

9/25/2018     K. Beard                      2.8    Continued to update the daily log of vendor communications.

9/25/2018     J. Schlant                    1.8    Met with UCC advisors and Debtor team to discuss critical vendor
                                                   activity.

9/25/2018     K. Beard                      1.7    Continued to draft proposals for vendors.

9/25/2018     K. Beard                      1.5    Participated in vendor negotiations.

9/25/2018     P. Chadwick                   1.3    Prepared draft responses to vendor complaints to ensure continued
                                                   source of supply.

9/25/2018     K. Beard                      1.2    Participated in a meeting with Verity's vendor resolution team
                                                   (including A. Huber, S. Sharma, P. Wong) to discuss vendor
                                                   communication.

9/25/2018     K. Beard                      1.0    Participated in a call with Verity (A. Chou, A. Napolitano, M. Chavira)
                                                   to discuss court reporting.

9/25/2018     K. Beard                      1.0    Participated in a call with Verity (A. Chou, S. Ved, M. Sangvi)
                                                   discussing outstanding AP.

9/25/2018     K. Beard                      1.0    Participated in a call with Verity (J. Phillips, P. Pellerin, R. Sherod)
                                                   discussing supply chain issues.

Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                          Desc
Date          Professional                Main Document
                                         Hours              Page 270 of 384
                                                   Description

37. Vendor Management

9/25/2018     N. Haslun                     0.9    Participated in daily KCC call.

9/25/2018     P. Chadwick                   0.9    Participated in meeting with Debtors vendor resolution team to address
                                                   vendor complaints.

9/25/2018     N. Haslun                     0.4    Emailed utility vendor regarding payment of utility deposit based on
                                                   research performed.

9/25/2018     P. Chadwick                   0.4    Participated in call with significant vendor to address concerns and
                                                   reestablish source of supply for hospitals.

9/25/2018     N. Haslun                     0.3    Emailed utility vendor regarding status of resolving question regarding
                                                   accounts.

9/26/2018     K. Beard                      2.9    Drafted proposal letters for vendors.

9/26/2018     J. Schlant                    2.9    Performed preference analysis related to specific vendors.

9/26/2018     K. Beard                      2.9    Updated the log of vendor issues.

9/26/2018     K. Beard                      2.2    Continued to update the log of vendor issues.

9/26/2018     K. Beard                      1.9    Continued to draft proposal letters for vendors.

9/26/2018     K. Beard                      1.1    Participated in a call with Verity (J. Phillips, P. Pellerin, R. Sherod)
                                                   discussing supply chain issues.

9/26/2018     K. Beard                      1.0    Participated in a meeting with Verity's vendor resolution team
                                                   (including A. Huber, S. Sharma, P. Wong) to discuss vendor
                                                   communication.

9/26/2018     H. Miller                     1.0    Participated in vendor management call with A. Chou, S. Ved, and S.
                                                   Sharma.

9/26/2018     P. Chadwick                   0.9    Participated in call with significant vendor to address concerns and
                                                   reestablish source of supply for hospitals.

9/26/2018     P. Chadwick                   0.9    Participated in meeting with Debtors vendor resolution team to address
                                                   vendor complaints.

9/26/2018     N. Haslun                     0.9    Researched treatment/status of a utilities vendor's payment of utility
                                                   deposit.

9/26/2018     P. Chadwick                   0.8    Prepared draft responses to vendor complaints to ensure continued
                                                   source of supply.

9/26/2018     N. Haslun                     0.8    Researched shut off notices received for two utility accounts.

9/26/2018     H. Miller                     0.6    Prepared for vendor management call.



Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                          Desc
Date          Professional                Main Document
                                         Hours              Page 271 of 384
                                                   Description

37. Vendor Management

9/27/2018     K. Beard                      2.9    Drafted proposal letters to critical vendors.

9/27/2018     J. Schlant                    2.9    Performed preference analysis related to specific vendors.

9/27/2018     K. Beard                      2.0    Updated a log of vendor communications.

9/27/2018     K. Beard                      1.2    Continued to draft proposal letters to critical vendors.

9/27/2018     K. Beard                      0.9    Participated in a meeting with Verity's vendor resolution team
                                                   (including A. Huber, S. Sharma, P. Wong) to discuss vendor
                                                   communication.

9/27/2018     J. Schlant                    0.8    Discussed preference analysis with team.

9/27/2018     P. Chadwick                   0.8    Prepared draft responses to vendor complaints to ensure continued
                                                   source of supply.

9/27/2018     P. Chadwick                   0.7    Participated in call with significant vendor to address concerns and
                                                   reestablish source of supply for hospitals.

9/27/2018     P. Chadwick                   0.7    Participated in meeting with Debtors vendor resolution team to address
                                                   vendor complaints.

9/27/2018     J. Schlant                    0.6    Coordinated critical vendor payments.

9/27/2018     N. Haslun                     0.5    Analyzed updated list of utilities to be added to the utilities deposit
                                                   schedule.

9/28/2018     K. Beard                      2.9    Drafted proposal letters to critical vendors.

9/28/2018     K. Beard                      2.9    Updated a log of vendor issues.

9/28/2018     H. Miller                     1.7    Prepared critical vendor negotiation materials.

9/28/2018     K. Beard                      1.7    Updated a list of critical vendor payments made to date.

9/28/2018     P. Chadwick                   1.5    Participated in call with significant vendor to address concerns and
                                                   reestablish source of supply for hospitals.

9/28/2018     K. Beard                      1.3    Continued to draft proposal letters to critical vendors.

9/28/2018     K. Beard                      1.1    Participated in a call with Verity (J. Phillips, P. Pellerin, R. Sherod)
                                                   discussing supply chain issues.

9/28/2018     P. Chadwick                   1.0    Participated in meeting with Debtors vendor resolution team to address
                                                   vendor complaints.

9/28/2018     P. Chadwick                   1.0    Prepared draft responses to vendor complaints to ensure continued
                                                   source of supply.


Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                          Desc
Date          Professional                Main Document
                                         Hours              Page 272 of 384
                                                   Description

37. Vendor Management

9/28/2018     J. Schlant                    0.9    Performed preference analysis related to specific vendors.

9/28/2018     K. Beard                      0.8    Participated in a meeting with Verity's vendor resolution team
                                                   (including A. Huber, S. Sharma, P. Wong) to discuss vendor
                                                   communication.

9/28/2018     N. Haslun                     0.8    Participated in daily KCC call on vendor resolution with Management
                                                   (A. Chou, S. Shamar).

9/28/2018     K. Beard                      0.3    Participated in a call with Verity (A. Chou, S. Ved, A. Armada)
                                                   discussing outstanding AP.

9/28/2018     N. Haslun                     0.2    Responded to Counsel to a vendor on their proposal to continue
                                                   supplying Verity postpetition.

9/29/2018     K. Beard                      0.2    Analyzed a list of critical vendors for payment.

9/30/2018     K. Beard                      2.9    Analyzed historical vendor communications to assign responsibility to
                                                   members of supply chain management.

9/30/2018     K. Beard                      1.2    Updated the log of vendor communications.

9/30/2018     K. Beard                      0.8    Continued to analyze historical vendor communications to assign
                                                   responsibility to members of supply chain management.

9/30/2018     K. Beard                      0.6    Compiled a list of letters sent to vendors.

10/1/2018     K. Beard                      2.9    Logged vendor developments to date regarding changes in terms.

10/1/2018     K. Beard                      2.8    Continued to log vendor developments to date regarding changes to
                                                   terms.

10/1/2018     K. Beard                      2.8    Proposed critical vendor payments in order to maintain service.

10/1/2018     K. Beard                      2.2    Continued to log vendor developments to date regarding changes to
                                                   terms.

10/1/2018     P. Chadwick                   1.6    Prepared draft responses to vendor complaints to ensure continued
                                                   source of supply.

10/1/2018     K. Beard                      1.2    Analyzed filings in the court docket.

10/1/2018     P. Chadwick                   1.2    Participated in call with significant vendor to address concerns and
                                                   reestablish source of supply for hospitals.

10/1/2018     J. Schlant                    1.1    Updated UCC meeting presentation for Dentons comments.

10/1/2018     K. Beard                      1.0    Participated in a call with Verity (J. Phillips, P. Pellerin, R. Sherrod)
                                                   discussing supply chain issues.



Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                          Desc
Date          Professional                Main Document
                                         Hours              Page 273 of 384
                                                   Description

37. Vendor Management

10/1/2018     P. Chadwick                   0.7    Participated in meeting with Debtors' vendor resolution team (A.
                                                   Huber, S. Sharma, P. Wong) to address vendor complaints.

10/1/2018     K. Beard                      0.6    Participated in a meeting with Verity's vendor resolution team (A.
                                                   Huber, S. Sharma, P. Wong) to discuss vendor communication.

10/1/2018     J. Schlant                    0.5    Designed vendor management organizational chart.

10/1/2018     K. Beard                      0.5    Participated in a call with Verity (A. Chou, S. Ved, T. Armada)
                                                   discussing outstanding AP.

10/2/2018     K. Beard                      2.9    Analyzed potential critical vendor payments.

10/2/2018     K. Beard                      2.9    Logged vendor communications to date.

10/2/2018     J. Schlant                    2.9    Updated vendor contract address log.

10/2/2018     K. Beard                      2.5    Continued to log vendor communications to date.

10/2/2018     K. Beard                      2.2    Continued to analyze potential critical vendor payments.

10/2/2018     P. Chadwick                   1.5    Participated in call with significant vendor to address concerns and
                                                   reestablish source of supply for hospitals.

10/2/2018     K. Beard                      0.9    Participated in a meeting with Verity's vendor resolution team (A.
                                                   Huber, S. Sharma, P. Wong) to discuss vendor communication.

10/2/2018     P. Chadwick                   0.9    Participated in meeting with Debtors' vendor resolution team (A.
                                                   Huber, S. Sharma, P. Wong) to address vendor complaints.

10/2/2018     K. Beard                      0.8    Participated in a call with Verity (J. Phillips, P. Pellerin, R. Sherrod)
                                                   discussing supply chain issues.

10/2/2018     K. Beard                      0.7    Participated in a call with Verity (A. Chou, S. Ved, T. Armada) to
                                                   discuss outstanding AP.

10/3/2018     K. Beard                      2.9    Allocated potential critical vendor payments.

10/3/2018     K. Beard                      2.9    Continued to allocate potential critical vendor payments.

10/3/2018     K. Beard                      2.7    Logged vendor status updates.

10/3/2018     K. Beard                      1.9    Continued to log vendor status updates.

10/3/2018     K. Beard                      1.2    Participated in a call with Verity (J. Phillips, P. Pellerin, R. Sherrod)
                                                   discussing supply chain issues.

10/3/2018     P. Chadwick                   1.2    Participated in meeting with Debtors' vendor resolution team to address
                                                   vendor complaints.


Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                        Desc
Date          Professional                Main Document
                                         Hours              Page 274 of 384
                                                   Description

37. Vendor Management

10/3/2018     P. Chadwick                   0.8    Participated in call with significant vendor to address concerns and
                                                   reestablish source of supply for hospitals.

10/3/2018     P. Chadwick                   0.7    Prepared draft responses to vendor complaints to ensure continued
                                                   source of supply.

10/4/2018     K. Beard                      2.9    Analyzed historical payments in order to size future critical vendor
                                                   payments.

10/4/2018     K. Beard                      2.9    Analyzed vendor issues by hospital.

10/4/2018     K. Beard                      2.4    Explained the bankruptcy process to vendors.

10/4/2018     K. Beard                      2.2    Continued to analyze vendor issues by hospital.

10/4/2018     K. Beard                      1.3    Continued to analyze historical payments in order to size future critical
                                                   vendor payments.

10/4/2018     P. Chadwick                   1.2    Participated in meeting with Debtors' vendor resolution team (A.
                                                   Huber, S. Sharma, P. Wong) to address vendor complaints.

10/4/2018     K. Beard                      1.1    Participated in a meeting with Verity's vendor resolution team (A.
                                                   Huber, S. Sharma, P. Wong) to discuss vendor communication.

10/4/2018     P. Chadwick                   1.0    Reviewed log of vendor complaints and prioritized based upon impact
                                                   on operations.

10/4/2018     P. Chadwick                   0.8    Participated in call with significant vendor to address concerns and
                                                   reestablish source of supply for hospitals.

10/4/2018     P. Chadwick                   0.8    Prepared draft responses to vendor complaints to ensure continued
                                                   source of supply.

10/4/2018     P. Chadwick                   0.7    Prepared draft responses to vendor complaints to ensure continued
                                                   source of supply.

10/5/2018     P. Chadwick                   2.3    Prepared draft responses to vendor complaints to ensure continued
                                                   source of supply.

10/5/2018     K. Beard                      1.9    Logged vendor negotiation status.

10/5/2018     K. Beard                      1.9    Planned future critical vendor payments.

10/5/2018     K. Beard                      1.6    Continued to log vendor negotiation status.

10/5/2018     P. Chadwick                   1.6    Prepared draft responses to vendor complaints to ensure continued
                                                   source of supply.

10/5/2018     P. Chadwick                   0.9    Participated in meeting with all hospitals CEOs and CFOs to review
                                                   vendor complaints and prepare responses.


Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                       Desc
Date          Professional                Main Document
                                         Hours              Page 275 of 384
                                                   Description

37. Vendor Management

10/5/2018     P. Chadwick                   0.7    Reviewed log of vendor complaints and prioritized based upon impact
                                                   on operations.

10/5/2018     N. Haslun                     0.4    Met with Management (S. Ved, A. Schlick) to review next steps
                                                   regarding utilities deposits.

10/6/2018     K. Beard                      2.1    Analyzed potential critical vendor payments to staffing agencies.

10/6/2018     P. Chadwick                   1.9    Prepared draft responses to vendor complaints to ensure continued
                                                   source of supply.

10/6/2018     P. Chadwick                   1.1    Reviewed status of various outstanding vendor complaints.

10/6/2018     P. Chadwick                   0.8    Participated in calls with vendors to provide direction regarding
                                                   payment terms.

10/6/2018     J. Schlant                    0.6    Analyzed physician payments related to VMF wind-down.

10/7/2018     K. Beard                      2.9    Logged vendor negotiations to date.

10/7/2018     P. Chadwick                   1.8    Prepared draft responses to vendor complaints to ensure continued
                                                   source of supply.

10/7/2018     K. Beard                      1.7    Proposed critical vendor payments to staffing companies in order to
                                                   maintain service.

10/7/2018     J. Schlant                    1.1    Analyzed critical vendor payments.

10/7/2018     P. Chadwick                   0.4    Participated in calls with vendors to provide direction regarding
                                                   payment terms.

10/7/2018     K. Beard                      0.2    Continued to log vendor negotiations to date.

10/8/2018     K. Beard                      2.9    Explained the bankruptcy process to vendors.

10/8/2018     K. Beard                      2.9    Logged status of vendor negotiations to date.

10/8/2018     P. Chadwick                   1.9    Prepared draft responses to vendor complaints to ensure continued
                                                   source of supply.

10/8/2018     K. Beard                      0.9    Explained the bankruptcy process to vendors.

10/8/2018     P. Chadwick                   0.9    Participated in meeting with Debtors' vendor resolution team (A.
                                                   Huber, S. Sharma, P. Wong) to address vendor complaints.

10/8/2018     J. Schlant                    0.8    Analyzed critical vendor payments.

10/8/2018     K. Beard                      0.8    Participated in a meeting with Verity's vendor resolution team (A.
                                                   Huber, S. Sharma, P. Wong) to discuss vendor communication.


Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                           Desc
Date          Professional                Main Document
                                         Hours              Page 276 of 384
                                                   Description

37. Vendor Management

10/8/2018     N. Haslun                     0.5    Updated utilities deposit schedule regarding inquiries from utility
                                                   vendors.

10/8/2018     P. Chadwick                   0.3    Participated in call with another significant vendor to address concerns
                                                   and reestablish source of supply for hospitals.

10/8/2018     K. Beard                      0.2    Continued to log the status of vendor negotiations to date.

10/8/2018     P. Chadwick                   0.2    Participated in call with a second significant vendor to address
                                                   concerns and reestablish source of supply for hospitals.

10/8/2018     P. Chadwick                   0.2    Participated in call with significant vendor to address concerns and
                                                   reestablish source of supply for hospitals.

10/9/2018     K. Beard                      2.9    Allocated critical vendor payments to IT vendors.

10/9/2018     K. Beard                      2.9    Logged additional vendor communication by hospital.

10/9/2018     K. Beard                      2.9    Participated in vendor negotiations regarding critical vendor payments.

10/9/2018     K. Beard                      1.9    Continued to explain the bankruptcy process to vendors.

10/9/2018     P. Chadwick                   1.8    Prepared draft critical vendor trade agreement for Counsel review.

10/9/2018     K. Beard                      1.1    Continued to log additional vendor communication by hospital.

10/9/2018     P. Chadwick                   1.1    Participated in materials management meeting (J. Phillips, P. Pellerin,
                                                   R. Sherrod) to resolve supply chain challenges.

10/9/2018     K. Beard                      1.0    Participated in a call with Verity (J. Phillips, P. Pellerin, R. Sherrod)
                                                   discussing supply chain issues.

10/9/2018     K. Beard                      1.0    Participated in a meeting with Verity's vendor resolution team (A.
                                                   Huber, S. Sharma, P. Wong) to discuss vendor communication.

10/9/2018     P. Chadwick                   0.8    Participated in call with significant vendor to address concerns and
                                                   reestablish source of supply for hospitals.

10/9/2018     J. Vizzini                    0.6    Reviewed Critical Vendor A/P and payment list.

10/9/2018     J. Schlant                    0.4    Analyzed critical vendor payments.

10/9/2018     K. Beard                      0.1    Continued to allocate critical vendor payments to IT vendors.

10/10/2018    K. Beard                      2.9    Analyzed historical vendor payments to size future payments.

10/10/2018    K. Beard                      2.8    Updated log of vendor communications.

10/10/2018    K. Beard                      2.6    Recorded rationale for every critical vendor payment to date.


Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
          Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                          Desc
Date         Professional                 Main Document
                                         Hours              Page 277 of 384
                                                   Description

37. Vendor Management

10/10/2018   K. Beard                       2.3    Continued to analyze historical vendor payments to size future
                                                   payments.

10/10/2018   K. Beard                       1.8    Drafted critical vendor proposals.

10/10/2018   K. Beard                       1.3    Continued to update the log of vendor communications.

10/10/2018   K. Beard                       1.3    Participated in a call with Verity (J. Phillips, P. Pellerin, R. Sherrod)
                                                   discussing supply chain issues.

10/10/2018   J. Schlant                     1.2    Analyzed critical vendor payments.

10/10/2018   J. Vizzini                     1.1    Reviewed critical vendor issues/ process/ status.

10/10/2018   K. Beard                       0.9    Participated in a meeting with Verity's vendor resolution team (A.
                                                   Huber, S. Sharma, P. Wong) to discuss vendor communication.

10/10/2018   J. Vizzini                     0.9    Participated in daily vendor management call with Debtor personnel (J.
                                                   D. Phillips & S. Sharma).

10/10/2018   P. Chadwick                    0.9    Participated in meeting with Debtors' vendor resolution team (A.
                                                   Huber, S. Sharma, P. Wong) to address vendor complaints.

10/10/2018   P. Chadwick                    0.8    Prepared draft responses to vendor complaints to ensure continued
                                                   source of supply.

10/10/2018   J. Vizzini                     0.8    Reviewed critical vendor motion.

10/10/2018   K. Beard                       0.6    Continued to record rationale for every critical vendor payment to date.

10/10/2018   P. Chadwick                    0.5    Participated in call with significant vendor to address concerns and
                                                   reestablish source of supply for hospitals.

10/10/2018   P. Chadwick                    0.4    Participated in call with significant vendor to address concerns and
                                                   reestablish source of supply for hospitals.

10/10/2018   P. Chadwick                    0.4    Participated in call with significant vendor to address concerns and
                                                   reestablish source of supply for hospitals.

10/10/2018   J. Vizzini                     0.3    Prepared for daily vendor management call.

10/11/2018   K. Beard                       2.9    Logged vendor issues to date.

10/11/2018   K. Beard                       2.8    Continued to log vendor issues to date.

10/11/2018   K. Beard                       2.4    Negotiated with critical vendors.

10/11/2018   N. Haslun                      1.1    Analyzed utility vendors to determine qualifications as a utility vendor
                                                   entitled to an adequate assurance deposit.


Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
          Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                          Desc
Date         Professional                 Main Document
                                         Hours              Page 278 of 384
                                                   Description

37. Vendor Management

10/11/2018   K. Beard                       1.0    Participated in a call with Verity (J. Phillips, P. Pellerin, R. Sherrod)
                                                   discussing supply chain issues.

10/11/2018   P. Chadwick                    1.0    Participated in materials management meeting with P. Pellerin, J.
                                                   Phillips, to resolve supply chain challenges.

10/11/2018   K. Beard                       0.7    Continued to negotiate with critical vendors.

10/11/2018   P. Chadwick                    0.7    Participated in call with significant vendor to address concerns and
                                                   reestablish source of supply for hospitals.

10/11/2018   J. Vizzini                     0.7    Participated in daily vendor management call with Debtor personnel (J.
                                                   D. Phillips & S. Sharma).

10/11/2018   J. Schlant                     0.6    Analyzed critical vendor payments.

10/11/2018   K. Beard                       0.6    Participated in a meeting with Verity's vendor resolution team (A.
                                                   Huber, S. Sharma, P. Wong) to discuss vendor communication.

10/11/2018   P. Chadwick                    0.6    Participated in meeting with Debtors' vendor resolution (S. Sharma, P.
                                                   Wong)team to address vendor complaints.

10/11/2018   J. Schlant                     0.4    Discussed AP process with Verity team, including S. Ved.

10/12/2018   K. Beard                       2.9    Participated in vendor negotiations.

10/12/2018   K. Beard                       2.9    Updated the log tracking vendor communications.

10/12/2018   P. Chadwick                    1.9    Participated in meeting with Debtors' vendor resolution team (A.
                                                   Huber, P. Wong) to address vendor complaints.

10/12/2018   P. Chadwick                    1.0    Participated in call with significant vendor to address concerns and
                                                   reestablish source of supply for hospitals.

10/12/2018   P. Chadwick                    0.7    Participated in call with significant vendor to address concerns and
                                                   reestablish source of supply for hospitals.

10/12/2018   J. Vizzini                     0.6    Participated in daily vendor management call with Debtor personnel (J.
                                                   D. Phillips & S. Sharma)..

10/12/2018   K. Beard                       0.4    Participated in a portion of meeting with Verity's vendor resolution
                                                   team (A. Huber, S. Sharma, P. Wong) to discuss vendor

10/12/2018   P. Chadwick                    0.4    Participated in call with significant vendor to address concerns and
                                                   reestablish source of supply for hospitals.

10/12/2018   C. Kearns                      0.4    Reviewed status of vendor supply issues.

10/12/2018   J. Vizzini                     0.4    Reviewed updated analysis of Vituity hours proposal.



Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
          Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                        Desc
Date         Professional                 Main Document
                                         Hours              Page 279 of 384
                                                   Description

37. Vendor Management

10/12/2018   P. Chadwick                    0.3    Participated in call with significant vendor to address concerns and
                                                   reestablish source of supply for hospitals.

10/13/2018   K. Beard                       1.5    Calculated critical vendor payments to date per vendor.

10/13/2018   P. Chadwick                    0.9    Participated in meeting with Debtors' vendor resolution team (A.
                                                   Huber, P. Wong) to address vendor complaints.

10/13/2018   P. Chadwick                    0.8    Prepared draft responses to vendor complaints to ensure continued
                                                   source of supply.

10/13/2018   P. Chadwick                    0.5    Participated in call with significant vendor to address concerns and
                                                   reestablish source of supply for hospitals.

10/13/2018   P. Chadwick                    0.4    Participated in call with a third significant vendor to address concerns
                                                   and reestablish source of supply for hospitals.

10/13/2018   P. Chadwick                    0.4    Participated in call with additional significant vendor to address
                                                   concerns and reestablish source of supply for hospitals.

10/14/2018   P. Chadwick                    2.8    Prepared draft responses to vendor complaints to ensure continued
                                                   source of supply.

10/14/2018   P. Chadwick                    0.9    Participated in meeting with Debtors' vendor resolution team to address
                                                   vendor complaints.

10/14/2018   P. Chadwick                    0.8    Reviewed status of various outstanding vendor complaints.

10/14/2018   P. Chadwick                    0.6    Participated in call with additional significant vendor to address
                                                   concerns and reestablish source of supply for hospitals.

10/14/2018   P. Chadwick                    0.5    Participated in call with significant vendor to address concerns and
                                                   reestablish source of supply for hospitals.

10/14/2018   P. Chadwick                    0.4    Participated in call with a third significant vendor to address concerns
                                                   and reestablish source of supply for hospitals.

10/15/2018   K. Beard                       2.9    Drafted proposals to be delivered to critical vendors.

10/15/2018   K. Beard                       2.7    Analyzed status of vendor communications.

10/15/2018   K. Beard                       2.1    Continued to draft proposals to be delivered to critical vendors.

10/15/2018   P. Chadwick                    1.0    Reviewed critical vendor proposals.

10/15/2018   K. Beard                       0.9    Continued to analyze status of vendor communications.

10/15/2018   J. Vizzini                     0.9    Participated in call with RCM and IT purchasing personnel regarding
                                                   vendor status.



Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
          Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                          Desc
Date         Professional                 Main Document
                                         Hours              Page 280 of 384
                                                   Description

37. Vendor Management

10/15/2018   P. Chadwick                    0.9    Participated in meeting with Debtors' vendor resolution team (S.
                                                   Sharma, P. Wong) to address vendor complaints.

10/15/2018   K. Beard                       0.8    Participated in a call with Verity (J. Phillips, P. Pellerin, R. Sherrod) to
                                                   discuss supply chain issues.

10/15/2018   K. Beard                       0.7    Participated in a portion of meeting with Verity's vendor resolution
                                                   team (A. Huber, S. Sharma, P. Wong) to discuss vendor

10/15/2018   J. Vizzini                     0.6    Participated in daily vendor management call.

10/15/2018   N. Haslun                      0.5    Held call with a vendor to explain what invoices Verity can pay in
                                                   bankruptcy.

10/15/2018   P. Chadwick                    0.5    Participated in call with significant vendor to address concerns and
                                                   reestablish source of supply for hospitals.

10/15/2018   P. Chadwick                    0.4    Participated in call with significant vendor to address concerns and
                                                   reestablish source of supply for hospitals.

10/15/2018   P. Chadwick                    0.4    Participated in call with significant vendor to address concerns and
                                                   reestablish source of supply for hospitals.

10/15/2018   J. Vizzini                     0.4    Reviewed correspondence related to vendor issues.

10/15/2018   N. Haslun                      0.3    Sent email summarizing call held with a vendor to explain what
                                                   invoices Verity can pay in bankruptcy.

10/15/2018   J. Vizzini                     0.2    Held discussion with L. Buchbinder regarding Debtors' contract
                                                   relationship with Premiere.

10/16/2018   K. Beard                       2.9    Continued to prepare proposals to be delivered to critical vendors.

10/16/2018   K. Beard                       2.9    Prepared proposals to be delivered to critical vendors.

10/16/2018   K. Beard                       2.9    Updated log tracking status of vendor communications to date.

10/16/2018   P. Chadwick                    2.7    Prepared draft responses to vendor complaints to ensure continued
                                                   source of supply.

10/16/2018   K. Beard                       2.6    Allocated future critical vendor payments.

10/16/2018   K. Beard                       2.6    Continued to update the log tracking status of vendor communications
                                                   to date.

10/16/2018   J. Schlant                     1.5    Analyzed accounts payable balances.

10/16/2018   K. Beard                       1.2    Participated in a call with Verity (J. Phillips, P. Pellerin, R. Sherrod)
                                                   discussing supply chain issues.



Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
          Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                          Desc
Date         Professional                 Main Document
                                         Hours              Page 281 of 384
                                                   Description

37. Vendor Management

10/16/2018   P. Chadwick                    0.9    Participated in a portion of meeting with Debtors (P. Pellerin, J.
                                                   Phillips) re: supply chain issues.

10/16/2018   K. Beard                       0.6    Participated in a meeting with Verity's vendor resolution team (A.
                                                   Huber, S. Sharma, P. Wong) to discuss vendor communication.

10/17/2018   K. Beard                       2.9    Updated log of vendor communications.

10/17/2018   K. Beard                       2.8    Drafted proposals to be presented to critical vendors.

10/17/2018   K. Beard                       2.8    Proposed IT critical vendor payments.

10/17/2018   K. Beard                       2.1    Determined which revenue collection management vendors are eligible
                                                   for critical vendor payments.

10/17/2018   K. Beard                       1.4    Continued to draft proposals to be presented to critical vendors.

10/17/2018   P. Chadwick                    1.4    Prepared draft responses to vendor complaints to ensure continued
                                                   source of supply.

10/17/2018   K. Beard                       1.0    Participated in a meeting with Verity's vendor resolution team (A.
                                                   Huber, S. Sharma, P. Wong) to discuss vendor communication.

10/17/2018   P. Chadwick                    0.9    Participated in meeting with Debtors' vendor resolution team (A.
                                                   Huber) to address vendor complaints.

10/17/2018   K. Beard                       0.8    Continued to update log of vendor communications.

10/17/2018   K. Beard                       0.8    Participated in a call with Verity (J. Phillips, P. Pellerin, R. Sherrod)
                                                   discussing supply chain issues.

10/17/2018   J. Vizzini                     0.4    Reviewed emails related to potential critical vendors.

10/18/2018   K. Beard                       2.9    Prepared proposals to be presented to critical vendors.

10/18/2018   P. Chadwick                    2.2    Participated in call with significant vendor to address concerns and
                                                   reestablish source of supply for hospitals.

10/18/2018   P. Chadwick                    2.2    Prepared draft responses to vendor complaints to ensure continued
                                                   source of supply.

10/18/2018   K. Beard                       2.1    Added entries to the log tracking vendor communications.

10/18/2018   K. Beard                       1.8    Continued to prepare proposals to be presented to critical vendors.

10/18/2018   P. Chadwick                    1.2    Reviewed medical support vendors by hospital to identify prepetition
                                                   amounts owing to select physicians.

10/18/2018   P. Chadwick                    0.9    Continued to prepare draft responses to vendor complaints to ensure
                                                   continued source of supply.

Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
          Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                          Desc
Date         Professional                 Main Document
                                         Hours              Page 282 of 384
                                                   Description

37. Vendor Management

10/18/2018   P. Chadwick                    0.9    Participated in call with significant vendor to address concerns and
                                                   reestablish source of supply for hospitals.

10/18/2018   K. Beard                       0.7    Participated in a meeting with Verity's vendor resolution team (A.
                                                   Huber, S. Sharma, P. Wong) to discuss vendor communication.

10/18/2018   P. Chadwick                    0.7    Participated in meeting with Debtors' vendor resolution team (S.
                                                   Sharma, P. Wong) to address vendor complaints.

10/18/2018   P. Chadwick                    0.4    Prepared for vendor resolution team meeting.

10/19/2018   K. Beard                       2.7    Updated log tracking vendor negotiations.

10/19/2018   N. Haslun                      2.3    Responded to utility vendor regarding reconciling adequate assurance
                                                   deposits.

10/19/2018   K. Beard                       2.2    Prepared proposals to be presented to critical vendors.

10/19/2018   P. Chadwick                    1.0    Prepared draft responses to vendor complaints to ensure continued
                                                   source of supply.

10/19/2018   K. Beard                       0.8    Participated in a call with Verity (J. Phillips, P. Pellerin, R. Sherrod)
                                                   discussing supply chain issues.

10/19/2018   K. Beard                       0.4    Participated in a meeting with Verity's vendor resolution team (A.
                                                   Huber, S. Sharma, P. Wong) to discuss vendor communication.

10/19/2018   P. Chadwick                    0.4    Participated in call with significant vendor to address concerns and
                                                   reestablish source of supply for hospitals.

10/19/2018   P. Chadwick                    0.4    Participated in meeting with Debtors' vendor resolution team (A.
                                                   Huber, S. Sharma, P. Wong) to address vendor complaints.

10/21/2018   N. Haslun                      1.4    Drafted email to Management (S. Ved, S. Sharma) documenting current
                                                   status of discussions with a utility vendor regarding adequate assurance
                                                   deposits.

10/22/2018   K. Beard                       2.9    Updated vendor issues on the master communication log.

10/22/2018   K. Beard                       2.1    Drafted offers for critical vendors.

10/22/2018   H. Miller                      1.5    Reviewed status of various vendor complaints.

10/22/2018   K. Beard                       1.2    Continued to draft offers for critical vendors.

10/22/2018   K. Beard                       1.2    Continued to update vendor issues on the master communication log.

10/22/2018   P. Chadwick                    1.2    Prepared draft responses to vendor complaints to ensure continued
                                                   source of supply.



Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
          Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                          Desc
Date         Professional                 Main Document
                                         Hours              Page 283 of 384
                                                   Description

37. Vendor Management

10/22/2018   K. Beard                       0.8    Participated in a call with Verity (J. Phillips, P. Pellerin, R. Sherrod)
                                                   discussing supply chain issues.

10/22/2018   K. Beard                       0.4    Participated in a meeting with Verity's vendor resolution team (A.
                                                   Huber, S. Sharma, P. Wong) to discuss vendor communication.

10/22/2018   P. Chadwick                    0.4    Participated in meeting with Debtors' vendor resolution team (J.
                                                   Phillips, P. Pellerin, R. Sherrod) to address vendor complaints.

10/23/2018   K. Beard                       2.9    Continued to update vendor issues on the master communication log.

10/23/2018   K. Beard                       2.9    Drafted critical vendor proposals.

10/23/2018   K. Beard                       2.9    Updated vendor issues on the master communication log.

10/23/2018   P. Chadwick                    1.5    Participated in meeting with Debtors' vendor resolution team (A.
                                                   Huber, S. Sharma, P. Wong) to address vendor complaints.

10/23/2018   K. Beard                       1.4    Participated in a meeting with Verity's vendor resolution team (A.
                                                   Huber, S. Sharma, P. Wong) to discuss vendor communication.

10/23/2018   K. Beard                       1.3    Participated in vendor negotiations.

10/23/2018   K. Beard                       1.0    Continued to draft critical vendor proposals.

10/23/2018   N. Haslun                      0.8    Emailed with second utility vendor regarding adequate assurance
                                                   deposits.

10/23/2018   K. Beard                       0.8    Participated in a call with Verity (J. Phillips, P. Pellerin, R. Sherrod)
                                                   discussing supply chain issues.

10/23/2018   N. Haslun                      0.7    Drafted email to Management (C. Mullin) regarding follow up items
                                                   with respect to resolving adequate assurance deposits for a utility
                                                   vendor.

10/23/2018   N. Haslun                      0.6    Emailed with utility vendor regarding adequate assurance deposits.

10/23/2018   P. Chadwick                    0.6    Prepared draft responses to vendor complaints to ensure continued
                                                   source of supply.

10/23/2018   N. Haslun                      0.3    Drafted email to Management (S. Ved) regarding resolving adequate
                                                   assurance deposits for a utility vendor.

10/24/2018   K. Beard                       2.9    Updated vendor issues on the master communication log.

10/24/2018   K. Beard                       2.7    Produced a schedule of previous critical vendor payments.

10/24/2018   K. Beard                       2.4    Allocated future critical vendor payments.

10/24/2018   K. Beard                       2.1    Drafted proposals to potential critical vendors.

Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
          Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                          Desc
Date         Professional                 Main Document
                                         Hours              Page 284 of 384
                                                   Description

37. Vendor Management

10/24/2018   K. Beard                       1.7    Continued to update vendor issues on the master communication log.

10/24/2018   K. Beard                       1.0    Participated in a call with Verity (J. Phillips, P. Pellerin, R. Sherrod)
                                                   discussing supply chain issues.

10/24/2018   K. Beard                       0.2    Participated in a meeting with Verity's vendor resolution team (A.
                                                   Huber, S. Sharma, P. Wong) to discuss vendor communication.

10/25/2018   K. Beard                       2.9    Drafted proposals to critical vendors.

10/25/2018   K. Beard                       2.9    Logged vendor communications.

10/25/2018   P. Chadwick                    1.5    Edited physician supplier letter for adherence to Critical Vendor Order.

10/25/2018   K. Beard                       1.3    Continued to draft proposals to critical vendors.

10/25/2018   K. Beard                       1.3    Continued to log vendor communications.

10/25/2018   K. Beard                       1.1    Explained bankruptcy process to vendors.

10/25/2018   K. Beard                       1.0    Participated in a call with Verity (J. Phillips, P. Pellerin, R. Sherrod)
                                                   discussing supply chain issues.

10/25/2018   K. Beard                       1.0    Participated in a meeting with Verity's vendor resolution team (A.
                                                   Huber, S. Sharma, P. Wong) to discuss vendor communication.

10/25/2018   P. Chadwick                    1.0    Participated in meeting with Debtors' vendor resolution team (A.
                                                   Huber, S. Sharma, P. Wong) to address vendor complaints.

10/25/2018   N. Haslun                      0.5    Analyzed data received from a utility vendor regarding adequate
                                                   assurance deposits.

10/25/2018   N. Haslun                      0.5    Responded to inquire of utility vendor regarding adequate assurance
                                                   deposit.

10/25/2018   P. Chadwick                    0.4    Prepared draft responses to vendor complaints to ensure continued
                                                   source of supply.

10/25/2018   N. Haslun                      0.3    Held call with utility vendor regarding adequate assurance deposits.

10/25/2018   C. Kearns                      0.2    Reviewed status of vendor payment program.

10/26/2018   K. Beard                       2.9    Updated vendor issues on the master communication log.

10/26/2018   K. Beard                       2.7    Drafted proposals for critical vendors.

10/26/2018   K. Beard                       0.8    Compiled information necessary to draft a stay letter to a vendor.

10/26/2018   K. Beard                       0.7    Participated in a meeting with Verity's vendor resolution team (A.
                                                   Huber, S. Sharma, P. Wong) to discuss vendor communication.

Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
          Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                          Desc
Date         Professional                 Main Document
                                         Hours              Page 285 of 384
                                                   Description

37. Vendor Management

10/26/2018   P. Chadwick                    0.7    Participated in meeting with Debtors' vendor resolution team (A.
                                                   Huber, S. Sharma, P. Wong) to address vendor complaints.

10/26/2018   P. Chadwick                    0.7    Prepared draft responses to vendor complaints to ensure continued
                                                   source of supply.

10/26/2018   P. Chadwick                    0.4    Made final edits to physician supplier letter based upon General
                                                   Counsel input.

10/26/2018   K. Beard                       0.2    Continued to update vendor issues on the master communication log.

10/29/2018   K. Beard                       2.9    Logged vendor communications.

10/29/2018   K. Beard                       2.7    Drafted proposals to critical vendors.

10/29/2018   K. Beard                       1.7    Continued to log vendor communications.

10/29/2018   K. Beard                       1.1    Participated in a call with Verity (J. Phillips, P. Pellerin, R. Sherrod)
                                                   discussing supply chain issues.

10/29/2018   P. Chadwick                    0.8    Participated in meeting with Debtors' vendor resolution team (A.
                                                   Huber, S. Sharma, P. Wong) to address vendor complaints.

10/29/2018   K. Beard                       0.7    Participated in a meeting with Verity's vendor resolution team (A.
                                                   Huber, S. Sharma, P. Wong) to discuss vendor communication.

10/29/2018   K. Beard                       0.7    Participated in negotiations with potential critical vendors.

10/29/2018   K. Beard                       0.6    Participated in a call with Verity (A. Chou, A. Napolitano, M. Chavira)
                                                   to discuss court reporting.

10/29/2018   P. Chadwick                    0.4    Prepared draft responses to vendor complaints to ensure continued
                                                   source of supply.

10/30/2018   K. Beard                       2.9    Drafted proposals to critical vendors.

10/30/2018   K. Beard                       2.9    Logged vendor communications.

10/30/2018   K. Beard                       1.8    Continued to log vendor communications.

10/30/2018   K. Beard                       1.2    Participated in a call with Verity (J. Phillips, P. Pellerin, R. Sherrod)
                                                   discussing supply chain issues.

10/30/2018   N. Haslun                      1.0    Followed up on open question from utility vendor on adequate
                                                   assurance deposits.

10/30/2018   K. Beard                       1.0    Participated in a meeting with Verity's vendor resolution team (A.
                                                   Huber, S. Sharma, P. Wong) to discuss vendor communication.

10/30/2018   K. Beard                       0.9    Participated in negotiations with potential critical vendors.


Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                          Desc
Date          Professional                Main Document
                                         Hours              Page 286 of 384
                                                   Description

37. Vendor Management

10/30/2018    P. Chadwick                   0.7    Prepared draft responses to vendor complaints to ensure continued
                                                   source of supply.

10/30/2018    K. Beard                      0.2    Continued to draft proposals to critical vendors.

10/31/2018    K. Beard                      2.9    Logged vendor communications.

10/31/2018    K. Beard                      2.1    Drafted proposals to critical vendors.

10/31/2018    K. Beard                      0.9    Continued to log vendor communications.

10/31/2018    K. Beard                      0.9    Participated in a call with Verity (J. Phillips, P. Pellerin, R. Sherrod)
                                                   discussing supply chain issues.

10/31/2018    P. Chadwick                   0.9    Participated in meeting with Debtors (J. Phillips, P. Pellerin, R.
                                                   Sherrod) re: supply chain issues.

10/31/2018    K. Beard                      0.6    Participated in a meeting with Verity's vendor resolution team (A.
                                                   Huber, S. Sharma, P. Wong) to discuss vendor communication.

10/31/2018    K. Beard                      0.6    Participated in negotiations with potential critical vendors.

10/31/2018    P. Chadwick                   0.6    Prepared draft responses to vendor complaints to ensure continued
                                                   source of supply.

11/1/2018     K. Beard                      2.2    Logged vendor communications.

11/1/2018     K. Beard                      1.9    Drafted proposals to critical vendors.

11/1/2018     K. Beard                      1.0    Participated in a meeting with Verity's vendor resolution team (A.
                                                   Huber, S. Sharma, A. Chou and others) to discuss vendor
                                                   communication.

11/1/2018     P. Chadwick                   1.0    Participated in meeting with Debtors vendor resolution team to address
                                                   vendor complaints.

11/1/2018     P. Chadwick                   0.7    Prepared draft responses to vendor complaints to ensure continued
                                                   source of supply.

11/1/2018     P. Chadwick                   0.6    Participated in meeting with Delta Dental regarding the processing of
                                                   claims post petition in shortened terms.

11/1/2018     K. Beard                      0.4    Participated in vendor negotiations.

11/2/2018     K. Beard                      1.9    Drafted proposals to critical vendors.

11/2/2018     K. Beard                      1.9    Logged vendor communications.

11/2/2018     K. Beard                      1.1    Participated in negotiations with vendors.


Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                          Desc
Date          Professional                Main Document
                                         Hours              Page 287 of 384
                                                   Description

37. Vendor Management

11/2/2018     K. Beard                      1.0    Participated in a call with Verity (J. Phillips, P. Pellerin, R. Sherrod)
                                                   discussing supply chain issues.

11/2/2018     K. Beard                      1.0    Participated in a meeting with Verity's vendor resolution team (A.
                                                   Huber, S. Sharma, A. Chou and others) to discuss vendor
                                                   communication.

11/2/2018     P. Chadwick                   1.0    Participated in meeting with Debtors vendor resolution team to address
                                                   vendor complaints.

11/2/2018     P. Chadwick                   0.9    Prepared draft responses to vendor complaints to ensure continued
                                                   source of supply.

11/2/2018     K. Beard                      0.8    Analyzed prepetition pass through liabilities in order to assist in the
                                                   preparation of a related motion.

11/2/2018     N. Haslun                     0.7    Analyzed request of a utility vendor for additional security deposit.

11/2/2018     J. Vizzini                    0.6    Met with Dr. Schweitzer of Debtors re: payor contracts with respect to
                                                   cure amounts.

11/2/2018     K. Beard                      0.2    Compiled a list of proposed deposits with vendors.

11/5/2018     K. Beard                      2.9    Logged vendor communications.

11/5/2018     N. Haslun                     2.5    Analyzed data supporting an update to the utilities adequate assurance
                                                   schedule.

11/5/2018     K. Beard                      2.1    Analyzed critical vendor payments to date.

11/5/2018     K. Beard                      1.7    Drafted proposals to critical vendors.

11/5/2018     K. Beard                      1.1    Participated in vendor negotiations.

11/5/2018     N. Haslun                     1.0    Analyzed data regarding ability to pay a vendor's prepetition claim.

11/5/2018     K. Beard                      0.9    Participated in a call with Verity (J. Phillips, P. Pellerin, R. Sherrod)
                                                   discussing supply chain issues.

11/5/2018     P. Chadwick                   0.8    Prepared draft responses to vendor complaints to ensure continued
                                                   source of supply.

11/5/2018     K. Beard                      0.5    Continued to log vendor communications.

11/5/2018     J. Vizzini                    0.5    Met with M. Schweitzer to discuss payor contracts as it relates to cure
                                                   notice.

11/5/2018     K. Beard                      0.5    Participated in a meeting with Verity's vendor resolution team (A.
                                                   Huber, S. Sharma, A. Chou and others) to discuss vendor
                                                   communication.


Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                          Desc
Date          Professional                Main Document
                                         Hours              Page 288 of 384
                                                   Description

37. Vendor Management

11/5/2018     P. Chadwick                   0.5    Participated in meeting with Debtors vendor resolution team to address
                                                   vendor complaints.

11/6/2018     N. Haslun                     2.4    Analyzed potential cash flows regarding certain vendor programs.

11/6/2018     K. Beard                      2.4    Logged vendor communications.

11/6/2018     K. Beard                      1.4    Drafted proposals to critical vendors.

11/6/2018     K. Beard                      1.1    Participated in vendor negotiations.

11/6/2018     P. Chadwick                   1.1    Prepared draft responses to vendor complaints to ensure continued
                                                   source of supply.

11/6/2018     P. Chadwick                   1.0    Participated in meeting with Debtors vendor resolution team to address
                                                   vendor complaints.

11/6/2018     K. Beard                      0.9    Participated in a meeting with Verity's vendor resolution team (A.
                                                   Huber, S. Sharma, A. Chou and others) to discuss vendor
                                                   communication.

11/6/2018     N. Haslun                     0.7    Analyzed request of utility vendor for increased utility deposit.

11/6/2018     K. Beard                      0.7    Participated in a call with Verity (J. Phillips, P. Pellerin, R. Sherrod)
                                                   discussing supply chain issues.

11/6/2018     N. Haslun                     0.5    Updated schedule of utility deposits based on vendor discussions.

11/7/2018     K. Beard                      2.9    Drafted proposals to critical vendors.

11/7/2018     K. Beard                      2.9    Logged vendor communications.

11/7/2018     P. Chadwick                   1.9    Prepared revised budget for remaining critical vendor availability under
                                                   cap.

11/7/2018     K. Beard                      1.1    Participated in a call with Verity (J. Phillips, P. Pellerin, R. Sherrod)
                                                   discussing supply chain issues.

11/7/2018     K. Beard                      1.1    Participated in vendor negotiations.

11/7/2018     K. Beard                      1.0    Participated in a meeting with Verity's vendor resolution team (A.
                                                   Huber, S. Sharma, A. Chou and others) to discuss vendor
                                                   communication.

11/7/2018     P. Chadwick                   1.0    Participated in meeting with Debtors vendor resolution team to address
                                                   vendor complaints.

11/7/2018     K. Beard                      0.7    Continued to log vendor communications.




Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                          Desc
Date          Professional                Main Document
                                         Hours              Page 289 of 384
                                                   Description

37. Vendor Management

11/7/2018     P. Chadwick                   0.7    Prepared draft responses to vendor complaints to ensure continued
                                                   source of supply.

11/7/2018     K. Beard                      0.4    Analyzed historical payments to critical vendor.

11/7/2018     N. Haslun                     0.3    Held call with Management (R. Dino) regarding payment of prepetition
                                                   invoice and related follow up.

11/7/2018     N. Haslun                     0.3    Reviewed status of payment of prepetition invoice.

11/7/2018     K. Beard                      0.2    Continued to draft proposals to critical vendors.

11/8/2018     K. Beard                      2.9    Drafted proposals to critical vendors.

11/8/2018     K. Beard                      2.9    Logged vendor communications.

11/8/2018     K. Beard                      2.1    Participated in vendor negotiations.

11/8/2018     N. Haslun                     1.8    Updated analysis of a utility vendors adequate assurance deposits in
                                                   response to the request to increase deposits.

11/8/2018     K. Beard                      1.0    Logged proposed vendor deposits.

11/8/2018     K. Beard                      1.0    Participated in a call with Verity (J. Phillips, P. Pellerin, R. Sherrod)
                                                   discussing supply chain issues.

11/8/2018     P. Chadwick                   1.0    Participated in meeting with Debtors vendor resolution team to address
                                                   vendor complaints.

11/8/2018     P. Chadwick                   1.0    Prepared draft responses to vendor complaints to ensure continued
                                                   source of supply.

11/8/2018     K. Beard                      0.7    Participated in a meeting with Verity's vendor resolution team (A.
                                                   Huber, S. Sharma, A. Chou and others) to discuss vendor
                                                   communication.

11/8/2018     K. Beard                      0.5    Continued to draft proposals to critical vendors.

11/8/2018     K. Beard                      0.4    Continued to log vendor communications.

11/8/2018     N. Haslun                     0.4    Held call with a utility vendor regarding finalizing the amount of
                                                   adequate assurance deposits.

11/9/2018     K. Beard                      2.5    Drafted proposals to critical vendors.

11/9/2018     K. Beard                      2.1    Participated in vendor negotiations.

11/9/2018     N. Haslun                     1.1    Analyzed data regarding utilities deposits as requested by Cain
                                                   Brothers (E. Hallberg).


Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                          Desc
Date          Professional                Main Document
                                         Hours              Page 290 of 384
                                                   Description

37. Vendor Management

11/9/2018     P. Chadwick                   1.0    Participated in meeting with Debtors vendor resolution team to address
                                                   vendor complaints.

11/9/2018     K. Beard                      0.7    Participated in a meeting with Verity's vendor resolution team (A.
                                                   Huber, S. Sharma, A. Chou and others) to discuss vendor
                                                   communication.

11/9/2018     P. Chadwick                   0.7    Participated in call with Debtors, Cain Brothers, Edelman and Dentons
                                                   to discuss sale process and case management.

11/9/2018     N. Haslun                     0.5    Held call with California Dept of tax and fees regarding claim for
                                                   SVMC.

11/9/2018     K. Beard                      0.5    Participated in a call with Verity (J. Phillips, P. Pellerin, R. Sherrod)
                                                   discussing supply chain issues.

11/12/2018    J. Schlant                    2.5    Prepared analysis of professional fee payments.

11/12/2018    K. Beard                      2.4    Drafted proposals to vendors.

11/12/2018    K. Beard                      2.2    Participated in vendor negotiations.

11/12/2018    K. Beard                      1.8    Analyzed critical vendor payments made to date.

11/12/2018    K. Beard                      1.8    Logged vendor communications to date.

11/12/2018    N. Haslun                     1.7    Analyzed data supporting additional utilities adequate assurance
                                                   deposits.

11/12/2018    P. Chadwick                   1.1    Prepared draft responses to vendor complaints to ensure continued
                                                   source of supply.

11/12/2018    K. Beard                      1.0    Participated in a call with Verity (J. Phillips, P. Pellerin, R. Sherrod)
                                                   discussing supply chain issues.

11/12/2018    K. Beard                      0.4    Participated in a meeting with Verity's vendor resolution team (A.
                                                   Huber, S. Sharma, A. Chou and others) to discuss vendor
                                                   communication.

11/13/2018    K. Beard                      2.9    Participated in vendor negotiations.

11/13/2018    K. Beard                      2.4    Drafted proposals to vendors.

11/13/2018    K. Beard                      2.1    Analyzed critical vendor payments to date.

11/13/2018    N. Haslun                     1.5    Analyzed supporting data to the proposed utilities adequate assurance
                                                   deposit checks to be issued.

11/13/2018    N. Haslun                     1.3    Met with Management (T. Wiese) to review VMF employee job
                                                   descriptions in regards to the go forward cash flow forecast at VMF.


Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
          Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                          Desc
Date         Professional                 Main Document
                                         Hours              Page 291 of 384
                                                   Description

37. Vendor Management

11/13/2018   K. Beard                       1.0    Participated in a call with Verity (J. Phillips, P. Pellerin, R. Sherrod)
                                                   discussing supply chain issues.

11/13/2018   P. Chadwick                    0.9    Participated in meeting with Debtors vendor resolution team to address
                                                   vendor complaints.

11/13/2018   D. Galfus                      0.8    Analyzed vendor claims re: healthcare.

11/13/2018   K. Beard                       0.8    Participated in a meeting with Verity's vendor resolution team (A.
                                                   Huber, S. Sharma, A. Chou and others) to discuss vendor
                                                   communication.

11/13/2018   J. Schlant                     0.8    Prepared analysis of professional fee payments.

11/13/2018   P. Chadwick                    0.7    Prepared draft responses to vendor complaints to ensure continued
                                                   source of supply.

11/13/2018   J. Vizzini                     0.7    Reviewed proofs of claim related to cure amount reconciliation
                                                   received from one vendor.

11/13/2018   J. Vizzini                     0.2    Reviewed correspondence from Dentons regarding cure amount vendor
                                                   inquiries related to OCH and SLRH.

11/14/2018   K. Beard                       2.6    Logged vendor communications to date.

11/14/2018   K. Beard                       2.3    Drafted proposals for vendors.

11/14/2018   K. Beard                       2.2    Participated in vendor negotiations.

11/14/2018   D. Galfus                      1.6    Analyzed vendor issues for the Debtor.

11/14/2018   J. Vizzini                     1.3    Reviewed cure amount inquiry received from United Healthcare.

11/14/2018   K. Beard                       1.2    Drafted deposit letter for new vendor.

11/14/2018   J. Vizzini                     1.2    Reviewed cure amount inquiry received from Smith & Nephew.

11/14/2018   P. Chadwick                    1.1    Participated in meeting with Debtors vendor resolution team to address
                                                   vendor complaints.

11/14/2018   K. Beard                       1.0    Participated in a call with Verity (J. Phillips, P. Pellerin, R. Sherrod)
                                                   discussing supply chain issues.

11/14/2018   K. Beard                       0.8    Participated in a meeting with Verity's vendor resolution team (A.
                                                   Huber, S. Sharma, A. Chou and others) to discuss vendor
                                                   communication.

11/14/2018   J. Schlant                     0.6    Prepared reporting related to ordinary course professionals.




Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
          Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                          Desc
Date         Professional                 Main Document
                                         Hours              Page 292 of 384
                                                   Description

37. Vendor Management

11/14/2018   P. Chadwick                    0.4    Prepared draft responses to vendor complaints to ensure continued
                                                   source of supply.

11/15/2018   K. Beard                       2.3    Participated in vendor negotiations.

11/15/2018   K. Beard                       1.9    Drafted proposals for vendors.

11/15/2018   D. Galfus                      1.3    Analyzed vendor matters as requested by Counsel (C. Montgomery).

11/15/2018   K. Beard                       1.0    Participated in a call with Verity (J. Phillips, P. Pellerin, R. Sherrod)
                                                   discussing supply chain issues.

11/15/2018   P. Chadwick                    1.0    Participated in meeting with Debtors vendor resolution team to address
                                                   vendor complaints.

11/15/2018   J. Vizzini                     1.0    Responded to emails regarding inquires into cure amounts from
                                                   vendors.

11/15/2018   J. Vizzini                     0.9    Reviewed correspondence from vendors related to cure amount
                                                   discrepancies.

11/15/2018   P. Chadwick                    0.8    Prepared draft responses to vendor complaints to ensure continued
                                                   source of supply.

11/15/2018   K. Beard                       0.5    Participated in a meeting with Verity's vendor resolution team (A.
                                                   Huber, S. Sharma, A. Chou and others) to discuss vendor
                                                   communication.

11/15/2018   J. Vizzini                     0.2    Analyzed open AP detail related to S&N Schedule F cure amount
                                                   relative to vendor provided detail.

11/15/2018   J. Vizzini                     0.2    Reviewed post-October 3 critical vendor payments for purposes of
                                                   adjusting estimated cure amounts.

11/16/2018   K. Beard                       2.8    Participated in vendor negotiations.

11/16/2018   P. Chadwick                    1.0    Participated in meeting with Debtors vendor resolution team to address
                                                   vendor complaints.

11/16/2018   P. Chadwick                    0.9    Prepared draft responses to vendor complaints to ensure continued
                                                   source of supply.

11/16/2018   K. Beard                       0.8    Participated in a call with Verity (J. Phillips, P. Pellerin, R. Sherrod)
                                                   discussing supply chain issues.

11/16/2018   K. Beard                       0.7    Participated in a meeting with Verity's vendor resolution team (A.
                                                   Huber, S. Sharma, A. Chou and others) to discuss vendor
                                                   communication.

11/16/2018   N. Haslun                      0.3    Held call with California Department of tax and fee administration
                                                   regarding non payment of a prepetition sales tax invoice.


Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
          Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                      Desc
Date         Professional                 Main Document
                                         Hours              Page 293 of 384
                                                   Description

37. Vendor Management

11/19/2018   K. Beard                       2.3    Participated in vendor negotiations.

11/19/2018   P. Chadwick                    1.0    Participated in meeting with Debtors vendor resolution team to address
                                                   vendor complaints.

11/19/2018   P. Chadwick                    0.5    Prepared draft responses to vendor complaints to ensure continued
                                                   source of supply.

11/19/2018   K. Beard                       0.4    Participated in a meeting with Verity's vendor resolution team (A.
                                                   Huber, S. Sharma, A. Chou and others) to discuss vendor
                                                   communication.

11/20/2018   K. Beard                       2.1    Participated in vendor negotiations.

11/20/2018   P. Chadwick                    1.0    Participated in meeting with Debtors vendor resolution team to address
                                                   vendor complaints.

11/20/2018   P. Chadwick                    1.0    Prepared draft responses to vendor complaints to ensure continued
                                                   source of supply.

11/20/2018   K. Beard                       0.5    Participated in a meeting with Verity's vendor resolution team (A.
                                                   Huber, S. Sharma, A. Chou and others) to discuss vendor
                                                   communication.

11/21/2018   K. Beard                       1.9    Drafted proposals for vendors.

11/21/2018   K. Beard                       1.8    Participated in vendor negotiations.

11/21/2018   K. Beard                       0.3    Participated in a meeting with Verity's vendor resolution team (A.
                                                   Huber, S. Sharma, A. Chou and others) to discuss vendor
                                                   communication.

11/21/2018   P. Chadwick                    0.3    Participated in meeting with Debtors vendor resolution team to address
                                                   vendor complaints.

11/21/2018   P. Chadwick                    0.2    Prepared draft responses to vendor complaints to ensure continued
                                                   source of supply.

11/26/2018   K. Beard                       2.0    Drafted proposals for vendors.

11/26/2018   K. Beard                       1.8    Participated in vendor negotiations.

11/26/2018   P. Chadwick                    1.2    Prepared draft responses to vendor complaints to ensure continued
                                                   source of supply.

11/26/2018   P. Chadwick                    1.0    Participated in meeting with Debtors vendor resolution team to address
                                                   vendor complaints.

11/26/2018   P. Chadwick                    1.0    Participated in meeting with materials management team to address
                                                   important supply constraints.


Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
          Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                          Desc
Date         Professional                 Main Document
                                         Hours              Page 294 of 384
                                                   Description

37. Vendor Management

11/26/2018   D. Galfus                      0.7    Reviewed vendor matters to be addressed by Management.

11/26/2018   K. Beard                       0.6    Participated in a call with Verity (J. Phillips, P. Pellerin, R. Sherrod)
                                                   discussing supply chain issues.

11/26/2018   K. Beard                       0.4    Participated in a meeting with Verity's vendor resolution team (A.
                                                   Huber, S. Sharma, A. Chou and others) to discuss vendor
                                                   communication.

11/26/2018   J. Vizzini                     0.3    Reviewed correspondence related to Quadramed/ Picis vendor issues.

11/27/2018   K. Beard                       2.2    Drafted proposals for vendors.

11/27/2018   K. Beard                       2.2    Participated in vendor negotiations.

11/27/2018   B. Park                        1.5    Analyzed certain counter proposals to resolve vendor dispute.

11/27/2018   K. Beard                       1.3    Analyzed historical payments to critical vendor.

11/27/2018   P. Chadwick                    1.0    Participated in meeting with Debtors vendor resolution team to address
                                                   vendor complaints.

11/27/2018   P. Chadwick                    0.3    Prepared draft responses to vendor complaints to ensure continued
                                                   source of supply.

11/28/2018   K. Beard                       2.1    Participated in vendor negotiations.

11/28/2018   K. Beard                       1.9    Drafted proposals for vendors.

11/28/2018   P. Chadwick                    1.0    Participated in meeting with Debtors vendor resolution team to address
                                                   vendor complaints.

11/28/2018   K. Beard                       0.5    Participated in a meeting with Verity's vendor resolution team (A.
                                                   Huber, S. Sharma, A. Chou and others) to discuss vendor
                                                   communication.

11/28/2018   D. Galfus                      0.4    Evaluated the status of the vendor negotiations.

11/28/2018   P. Chadwick                    0.4    Prepared draft responses to vendor complaints to ensure continued
                                                   source of supply.

11/29/2018   K. Beard                       2.4    Participated in vendor negotiations.

11/29/2018   P. Chadwick                    1.3    Prepared draft responses to vendor complaints to ensure continued
                                                   source of supply.

11/29/2018   K. Beard                       1.0    Drafted proposals for vendors.




Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                          Desc
Date          Professional                Main Document
                                         Hours              Page 295 of 384
                                                   Description

37. Vendor Management

11/29/2018    K. Beard                      1.0    Participated in a meeting with Verity's vendor resolution team (A.
                                                   Huber, S. Sharma, A. Chou and others) to discuss vendor
                                                   communication.

11/29/2018    P. Chadwick                   1.0    Participated in meeting with Debtors vendor resolution team to address
                                                   vendor complaints.

11/30/2018    K. Beard                      2.0    Participated in vendor negotiations.

11/30/2018    K. Beard                      1.0    Participated in a call with Verity (J. Phillips, P. Pellerin, R. Sherrod)
                                                   discussing supply chain issues.

11/30/2018    P. Chadwick                   1.0    Participated in meeting with Debtors vendor resolution team to address
                                                   vendor complaints.

11/30/2018    P. Chadwick                   0.8    Prepared draft responses to vendor complaints to ensure continued
                                                   source of supply.

11/30/2018    D. Galfus                     0.4    Evaluated the status of the vendor negotiations.

12/1/2018     K. Beard                      2.9    Allocated all critical vendor payments by Debtor.

12/1/2018     K. Beard                      2.1    Continued to allocate all critical vendor payments by Debtor.

12/3/2018     P. Chadwick                   1.0    Participated in meeting with Debtors vendor resolution team to address
                                                   vendor complaints.

12/3/2018     P. Chadwick                   0.9    Participated in meeting with Debtors vendor resolution team to address
                                                   vendor complaints.

12/3/2018     P. Chadwick                   0.8    Prepared draft responses to vendor complaints to ensure continued
                                                   source of supply.

12/3/2018     J. Vizzini                    0.8    Reviewed critical vendor payment analysis prepared on a by vendor, by
                                                   Debtor basis for use in cure reconciliation process.

12/4/2018     K. Beard                      2.9    Drafted settlement proposals for vendors.

12/4/2018     K. Beard                      2.5    Participated in vendor negotiations.

12/4/2018     K. Beard                      1.2    Analyzed historical critical vendor payments by facility.

12/4/2018     K. Beard                      0.9    Participated in a call with Verity (J. Phillips, A. Lemus, R. Sherrod)
                                                   discussing supply chain issues.

12/4/2018     P. Chadwick                   0.9    Participated in meeting with Debtors vendor resolution team to address
                                                   vendor complaints.

12/4/2018     P. Chadwick                   0.6    Drafted responses to vendor complaints to ensure supply continuity.



Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                        Desc
Date          Professional                Main Document
                                         Hours              Page 296 of 384
                                                   Description

37. Vendor Management

12/5/2018     K. Beard                      2.8    Drafted settlement proposals for vendors.

12/5/2018     K. Beard                      2.3    Participated in vendor negotiations.

12/5/2018     N. Haslun                     1.1    Analyzed terms of renewal for VMF insurance policies.

12/5/2018     P. Chadwick                   1.1    Participated in kickoff meeting of Santa Clara Transition Services (T.
                                                   Armada, S. Sharer) planning team.

12/5/2018     K. Beard                      1.0    Participated in a call with Verity (J. Phillips, A. Lemus, R. Sherrod)
                                                   discussing supply chain issues.

12/5/2018     N. Haslun                     0.8    Analyzed data supporting payment of postpetition property taxes at
                                                   Debtor entities.

12/5/2018     P. Chadwick                   0.7    Prepared draft responses to vendor complaints to ensure continued
                                                   source of supply.

12/5/2018     D. Galfus                     0.6    Reviewed various vendor management issues.

12/5/2018     P. Chadwick                   0.3    Participated in meeting with Debtors vendor resolution team to address
                                                   vendor complaints.

12/6/2018     K. Beard                      2.2    Performed preference analysis of a vendor.

12/6/2018     K. Beard                      2.0    Participated in vendor negotiations.

12/6/2018     N. Haslun                     1.4    Analyzed property tax invoices to identify complete set of postpetition
                                                   amounts to be paid.

12/6/2018     P. Chadwick                   0.9    Participated in meeting with Debtors vendor resolution team to address
                                                   vendor complaints.

12/6/2018     P. Chadwick                   0.8    Drafted responses to vendor complaints to ensure supply continuity.

12/6/2018     J. Schlant                    0.6    Performed vendor preference analysis.

12/6/2018     D. Galfus                     0.4    Addressed various vendor management issues.

12/7/2018     K. Beard                      2.9    Participated in vendor negotiations.

12/7/2018     P. Chadwick                   1.0    Participated in meeting with Debtors vendor resolution team to address
                                                   vendor complaints.

12/7/2018     P. Chadwick                   0.9    Prepared draft responses to vendor complaints to ensure continued
                                                   source of supply.

12/7/2018     D. Galfus                     0.8    Attended to vendor management issues.




Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                        Desc
Date          Professional                Main Document
                                         Hours              Page 297 of 384
                                                   Description

37. Vendor Management

12/7/2018     K. Beard                      0.5    Participated in a call with Verity (J. Phillips, A. Lemus, R. Sherrod)
                                                   discussing supply chain issues.

12/7/2018     K. Beard                      0.3    Continued to participate in vendor negotiations.

12/10/2018    K. Beard                      2.0    Participated in negotiations with vendors regarding prepetition AP
                                                   payments.

12/10/2018    P. Chadwick                   1.0    Participated in meeting with Debtors vendor resolution team to address
                                                   vendor complaints.

12/10/2018    D. Galfus                     0.4    Reviewed the status of certain vendor relations.

12/10/2018    P. Chadwick                   0.3    Drafted responses to vendor complaints to ensure supply continuity.

12/10/2018    K. Beard                      0.2    Quantified historical critical vendor payments.

12/11/2018    K. Beard                      2.8    Quantified historical critical vendor payments.

12/11/2018    J. Schlant                    2.2    Coordinated payment of restructuring professional fees.

12/11/2018    K. Beard                      1.8    Participated in negotiations with vendors regarding prepetition AP
                                                   payments.

12/11/2018    P. Chadwick                   0.8    Prepared draft responses to vendor complaints to ensure continued
                                                   source of supply.

12/11/2018    K. Beard                      0.5    Participated in a call with Verity (J. Phillips, A. Lemus, R. Sherrod)
                                                   discussing supply chain issues.

12/12/2018    K. Beard                      2.3    Participated in negotiations with vendors regarding prepetition AP
                                                   payments.

12/12/2018    P. Chadwick                   0.8    Drafted responses to vendor complaints to ensure supply continuity.

12/12/2018    K. Beard                      0.6    Participated in a meeting with Verity's vendor resolution team (A.
                                                   Huber, S. Sharma, A. Armada) to discuss vendor communication.

12/12/2018    P. Chadwick                   0.4    Participated in meeting with Debtors vendor resolution team to address
                                                   vendor complaints.

12/13/2018    K. Beard                      2.1    Negotiated with vendors regarding deposit amounts.

12/13/2018    K. Beard                      1.6    Drafted deposit proposals for vendors.

12/13/2018    P. Chadwick                   0.7    Prepared draft responses to vendor complaints to ensure continued
                                                   source of supply.

12/13/2018    K. Beard                      0.5    Participated in a call with Verity (J. Phillips, A. Lemus, R. Sherrod)
                                                   discussing supply chain issues.

Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
          Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                        Desc
Date         Professional                 Main Document
                                         Hours              Page 298 of 384
                                                   Description

37. Vendor Management

12/14/2018   K. Beard                       1.1    Drafted critical vendor proposals for certain vendors.

12/14/2018   P. Chadwick                    0.3    Prepared draft responses to vendor complaints to ensure continued
                                                   source of supply.

12/17/2018   P. Chadwick                    0.9    Drafted responses to vendor complaints to ensure supply continuity.

12/17/2018   K. Beard                       0.5    Explained the bankruptcy process to vendors.

12/18/2018   K. Beard                       1.7    Proposed critical vendor payments for vendors.

12/18/2018   J. Schlant                     1.6    Analyzed the payment of professional fees by Verity team.

12/18/2018   N. Haslun                      1.1    Analyzed comments from a utility vendor with respect to adequate
                                                   assurance deposits.

12/18/2018   K. Beard                       0.7    Participated in a call with Verity (J. Phillips, A. Lemus, R. Sherrod)
                                                   discussing supply chain issues.

12/19/2018   K. Beard                       1.8    Negotiated with vendors regarding critical vendor payments.

12/19/2018   K. Beard                       1.5    Drafted critical vendor payment proposals.

12/19/2018   P. Chadwick                    0.8    Prepared draft responses to vendor complaints to ensure continued
                                                   source of supply.

12/20/2018   J. Schlant                     2.7    Analyzed professional fees invoiced and paid.

12/20/2018   D. Galfus                      0.8    Evaluated certain vendor matters and related disputes.

12/20/2018   D. Galfus                      0.5    Analyzed a settlement proposal from major service provider to the
                                                   Debtors.

12/21/2018   J. Schlant                     1.5    Analyzed the payment of professional fees by Verity team.

12/21/2018   K. Beard                       1.4    Drafted critical vendor proposals.

12/21/2018   P. Chadwick                    0.7    Drafted responses to vendor complaints to ensure supply continuity.

12/21/2018   K. Beard                       0.6    Communicated with vendors regarding the bankruptcy process.

12/21/2018   D. Galfus                      0.5    Reviewed various vendor matters requiring year end attention by the
                                                   Debtors.

12/26/2018   K. Beard                       2.9    Participated in critical vendor payment negotiations.

12/26/2018   J. Schlant                     2.0    Analyzed professional fees to determine payments for week.

12/26/2018   J. Schlant                     1.4    Coordinated payment of restructuring professional fees.

Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
          Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                       Desc
Date         Professional                 Main Document
                                         Hours              Page 299 of 384
                                                   Description

37. Vendor Management

12/26/2018   D. Galfus                      0.4    Reviewed the status of various vendor matters.

12/27/2018   K. Beard                       2.3    Analyzed critical vendor payments made through 12/21/18.

12/27/2018   J. Schlant                     1.9    Analyzed professional fees to determine payments before year-end.

12/27/2018   J. Schlant                     0.8    Coordinated payment of restructuring professional fees.

12/27/2018   D. Galfus                      0.6    Analyzed the status of negotiations of a vendor arrangement.

12/27/2018   K. Beard                       0.5    Drafted critical vendor payment proposals.

12/27/2018   D. Galfus                      0.4    Reviewed the status of various vendor matters and related timing.

12/27/2018   D. Galfus                      0.2    Held call with C. Montgomery, Dentons, re: vendor matters.

12/28/2018   K. Beard                       1.4    Communicated with vendors regarding the critical vendor process.

12/28/2018   D. Galfus                      0.5    Analyzed various unresolved vendor matters and related timing.

12/28/2018   D. Galfus                      0.4    Reviewed contractual arrangements with a certain vendor which the
                                                   Debtors were attempting to negotiate a settlement with.

12/31/2018   D. Galfus                      0.6    Reviewed status of vendor dispute and related next steps.

Task Code Total Hours                   1,061.1

Total Hours                             6,866.9




Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
Case 2:18-bk-20151-ER   Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02   Desc
                        Main Document    Page 300 of 384




                   EXHIBIT D
            Case 2:18-bk-20151-ER         Doc 1791   Filed 03/13/19   Entered 03/13/19 14:31:02     Desc
Verity Health System of California, Inc., et al.Page 301 of 384
                             Main Document
Berkeley Research Group, LLC
Exhibit D: Expenses By Category
For the Period 8/31/2018 through 12/31/2018

Expense Category                                                                                  Amount

01. Travel - Airline                                                                         $109,455.93


02. Travel - Train and Bus                                                                          $48.00


03. Travel - Taxi                                                                             $12,637.20


04. Travel - Car Rental                                                                            $288.32


06. Travel - Mileage                                                                              $1,471.14


07. Travel - Parking                                                                              $1,536.00


08. Travel - Hotel/Lodging                                                                   $101,366.92


10. Meals                                                                                     $22,666.74


11. Telephone, Fax and Internet                                                                   $1,844.25


14. Express Messenger/Shipping                                                                     $122.99


Total Expenses for the Period 8/31/2018 through 12/31/2018                                  $251,437.49




Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
Case 2:18-bk-20151-ER   Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02   Desc
                        Main Document    Page 302 of 384




                   EXHIBIT E
            Case 2:18-bk-20151-ER         Doc 1791    Filed 03/13/19        Entered 03/13/19 14:31:02            Desc
Verity Health System of California, Inc., et al.Page 303 of 384
                             Main Document
Berkeley Research Group, LLC
Exhibit E: Expense Detail
For the Period 8/31/2018 through 12/31/2018

Date               Professional                 Amount    Description

01. Travel - Airline

9/3/2018           J. Schlant                   $839.30   Flight from Detroit to LA for Verity engagement 9/3- 9/7.

9/3/2018           N. Haslun                    $902.40   Round trip economy airfare JFK-LAX-JFK to work in Verity's
                                                          offices 9/3-9/7.

9/3/2018           K. Beard                     $875.40   Round trip economy flight to LA from DC and return.

9/3/2018           P. Chadwick                   $36.77   Seat reservation for client site travel to Verity.

9/4/2018           N. Haslun                    $208.00   Fee to change ticket - original ticket was round trip JFK-LAX
                                                          9/3 and 9/7. Changed the return to Delta from SFO to JFK,
                                                          Subsequently cancelled this ticket and purchased Alaska Air
                                                          ticket to meet client requirements to be on site until 1 pm on
                                                          Friday 9/7.

9/4/2018           N. Haslun                    $192.20   One way economy airfare from LAX to SFO to work in Verity
                                                          Daly City Office.

9/7/2018           N. Haslun                    $570.20   One way economy flight from SFO to JFK after working in
                                                          Verity's offices for the week.

9/7/2018           P. Chadwick                  $757.97   One way economy flight LAX to DCA - Client site travel for
                                                          Verity.

9/9/2018           N. Haslun                    $845.40   Roundtrip economy airfare JFK-SFO-JFK to work in Verity's
                                                          offices for the week 9/9-9/14.

9/10/2018          J. Schlant                   $671.40   Airfare Flight from ORD to LAX for Verity engagement 9/10-
                                                          9/14.

9/10/2018          P. Chadwick                  $371.20   One way economy flight DCA to ORD - Client site travel to
                                                          Verity.

9/10/2018          P. Chadwick                  $544.20   One way economy flight ORD to LAX - Client site travel to
                                                          Verity.

9/14/2018          N. Haslun                    $550.20   Alaska Airlines one way economy airfare SFO-JFK - client
                                                          needs changed and needed to take a later flight.

9/14/2018          P. Chadwick                  $721.20   One way economy flight LAX to DCA - Client site travel for
                                                          Verity.




Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                         Desc
Date               Professional           Main Amount
                                               Document Description
                                                           Page 304 of 384

01. Travel - Airline

9/14/2018          N. Haslun                    ($410.20)   Refund for return flight SFO-JFK from Delta. Took Alaska
                                                            Airlines because client scheduling required me to take a later
                                                            flight.

9/14/2018          P. Chadwick                   $80.55     Seat selection charge for flight LAX to DCA to be able to
                                                            continue working on flight.

9/16/2018          P. Chadwick                  $489.20     One way economy flight DCA to LAX - Client site travel for
                                                            Verity.

9/17/2018          J. Schlant                   $534.40     Airfare Flight from ORD to LAX for Verity engagement 9/17-
                                                            9/21.

9/21/2018          P. Chadwick                  $341.20     One way economy flight LAX to DCA - Client site travel for
                                                            Verity.

9/23/2018          N. Haslun                    $578.20     One way economy airfare JFK-SFO to work in Verity's Daly
                                                            City CA Office.

9/23/2018          P. Chadwick                  $711.80     One way economy flight SCE to PHL and PHL to LAX - Client
                                                            site travel for Verity.

9/27/2018          P. Chadwick                  $341.20     One way economy flight LA to DCA - Client site travel for
                                                            Verity.

9/30/2018          P. Chadwick                  $324.14     Client site travel for Verity - one way economy flight LA to
                                                            Baltimore on 10/5/2018.

9/30/2018          P. Chadwick                  $736.20     One way economy flight DCA to LA - Client site travel for
                                                            Verity.

10/1/2018          N. Haslun                     $25.00     Baggage Fee for checked bag JFK-SFO - staying in SFO for 2
                                                            weeks on 9/23/18.

10/1/2018          J. Schlant                   $200.00     Change fee for 10/1-10/4 flights due to changing client needs.

10/1/2018          K. Beard                     $200.00     Change Ticket Fee -Changed flight due to changing client
                                                            demands on 9/15/18.

10/1/2018          N. Haslun                    $949.40     Economy one way airfare 09-30-18 JFK-SFO-JFK.

10/1/2018          N. Haslun                    $858.40     Economy one way airfare JFK-SFO-JFK to work in Verity's
                                                            offices - return trip rescheduled to a future date 9/16/18.

10/1/2018          N. Haslun                    $158.00     Fee to change flight to 9/30/18.

10/1/2018          N. Haslun                    $517.20     One way economy flight SFO-JFK - Client needs changed and
                                                            later flight needed to be taken on 9/20/2018.

10/1/2018          J. Schlant                   $751.40     Round trip economy flight from ORD to LAX for Verity
                                                            engagement 10/1-10/4.


Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                        Desc
Date               Professional           Main Amount
                                               Document Description
                                                           Page 305 of 384

01. Travel - Airline

10/1/2018          J. Schlant                    $534.40    Round trip economy flight from ORD to LAX for Verity
                                                            engagement 9/23-9/28.

10/1/2018          K. Beard                      $711.40    Round trip economy flight to LA from 9/123/18-9/27/18.

10/1/2018          K. Beard                      $684.40    Round trip economy flight to LA from 9/16/18-9/21/18.

10/1/2018          K. Beard                      $869.40    Round trip economy flight to LA from 9/30/18-10/5/18.

10/1/2018          K. Beard                      $649.40    Round trip economy flight to LA to work on Verity from 9/9/18-
                                                            9/14/18.

10/4/2018          N. Haslun                     $102.20    Economy one way airfare SFO to LAX to work in Verity offices
                                                            in El Segundo.

10/4/2018          P. Chadwick                   $341.20    One way economy flight for client site travel LAX to to Dulles.

10/5/2018          N. Haslun                     $227.20    Economy One way airfare from LAX to SFO returning to SF.

10/7/2018          P. Chadwick                   $341.20    One way economy flight for client site travel DCA to LAX.

10/7/2018          C. Barns                      $316.20    One way economy flight from BOS to LAX.

10/7/2018          K. Beard                      $639.41    Round trip economy flight to LA from 10/7/18-10/12/18.

10/8/2018          C. Kearns                    $2,363.20   One way flight JFK-LAX. Urgent client needs and no other
                                                            flights available.

10/8/2018          D. Galfus                     $801.40    Round trip economy airfare EWR to LAX and return. Original
                                                            flight scheduled for 10/8-10/13.

10/8/2018          J. Schlant                    $534.40    Round trip economy flight from ORD to LAX for Verity
                                                            engagement 10/8-10/12.

10/9/2018          J. Vizzini                    $546.20    Economy one way airfare to LAX.

10/11/2018         D. Galfus                     $200.00    Change Ticket Fee Verity Health - extended stay in LA needed.

10/11/2018         C. Kearns                    $2,363.20   One way flight LAX-JFK. Urgent client needs and no other
                                                            flights available.

10/12/2018         J. Vizzini                    $928.20    Economy one way airfare LAX to Newark.

10/12/2018         P. Chadwick                   $998.65    One way economy flight from client site visit LAX to SCE.

10/13/2018         D. Galfus                     $200.00    Change Ticket Fee - Verity 10/21-10/25 EWR-LA flight.

10/13/2018         D. Galfus                     $200.00    Change Ticket Fee for further change to 10/8-10/13 trip -
                                                            extended stay in LA needed.


Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
          Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                            Desc
Date               Professional           Main Amount
                                               Document Description
                                                           Page 306 of 384

01. Travel - Airline

10/14/2018         J. Vizzini                   $1,190.40   Economy round trip airfare from Newark to LAX 10/14-10/19.

10/14/2018         P. Chadwick                   $556.20    One way economy flight for client site travel DCA to LAX.

10/14/2018         J. Schlant                    $768.40    Round trip economy flight from ORD to LAX for Verity
                                                            engagement 10/14-10/19.

10/14/2018         J. Schlant                    $600.00    Three sets of change fees for 10/14-10/19 flights due to
                                                            changing client needs.

10/15/2018         N. Haslun                     $212.20    Economy one way airfare LAX to SFO.

10/15/2018         J. Vizzini                    $215.00    Seating charge to more easily work on flight.

10/16/2018         J. Vizzini                    $200.00    Change Ticket Fee due to changing client needs.

10/16/2018         D. Galfus                     $200.00    Change Ticket Fee for further change to 10/8-10/13 trip -
                                                            extended stay in LA needed.

10/16/2018         C. Kearns                     $428.20    One way economy flight from JFK-LAX.

10/17/2018         D. Galfus                     $200.00    Change Ticket Fee for further change to 10/8-10/13 trip -
                                                            extended stay in LA needed.

10/18/2018         D. Galfus                      $48.00    Additional fare charge due to ticket change for Verity EWR to
                                                            LAX 10/21 - 10/25 flight.

10/18/2018         D. Galfus                     $200.00    Change Ticket Fee - Business travel for Verity EWR to LAX
                                                            10/21 - 10/25 change fee for flight due to changing client needs.

10/18/2018         J. Vizzini                     $25.00    Change Ticket Fee due to changing client needs.

10/18/2018         J. Vizzini                     $75.00    Change Ticket Fee due to changing client needs.

10/18/2018         N. Haslun                     $471.20    Economy one way airfare SFO-JFK.

10/18/2018         C. Kearns                     $344.20    One way economy flight from LAX-JFK.

10/19/2018         P. Chadwick                   $736.20    One way economy flight for client site travel LAX to Dulles.

10/20/2018         P. Chadwick                   $698.20    One way economy flight LAX to Miami on 11/7/2018.

10/20/2018         P. Chadwick                   $167.20    One way economy flight MIA to DCA on 11/9/2018.

10/21/2018         K. Beard                      $543.40    Round trip economy flight to LA from 10/21/18-10/26/18.

10/21/2018         D. Galfus                     $712.40    Round trip economy travel for Verity EWR to LAX 10/21-
                                                            10/25.



Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
          Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                     Desc
Date               Professional           Main Amount
                                               Document Description
                                                           Page 307 of 384

01. Travel - Airline

10/22/2018         N. Haslun                     $471.20    Economy one way airfar JFK-SFO to work in Verity's offices
                                                            for the week.

10/22/2018         J. Vizzini                   $1,596.40   Economy round trip airfare from Newark to LAX 10/22-10/26.

10/22/2018         P. Chadwick                   $386.20    One way economy flight from DCA to LAX for client site work.

10/22/2018         J. Schlant                    $577.40    Round trip economy flight from ORD to LAX for Verity
                                                            engagement 10/22-10/25.

10/23/2018         D. Galfus                     $200.00    Change Ticket Fee for further change to EWR to LAX 10/21 -
                                                            10/25 flights.

10/23/2018         C. Kearns                    $1,488.20   One way flight JFK-LAX. Urgent client needs and no other
                                                            flights available.

10/24/2018         B. Park                       $471.20    One way economy flight to San Francisco to work at VMF
                                                            office.

10/26/2018         C. Kearns                     $286.20    One way economy flight from LAX-JFK.

10/26/2018         B. Park                       $476.20    One way economy flight home to NYC from VMF office.

10/28/2018         J. Vizzini                    $969.20    One way economy airfare - EWR to LA including seat fee in
                                                            order to work on flight.

10/28/2018         B. Park                       $726.20    One way economy flight to San Francisco to work at VMF
                                                            office.

10/28/2018         K. Beard                      $744.40    Round trip economy flight to LA from 10/28/18-11/1/18.

10/29/2018         J. Vizzini                    $922.20    One way economy flight- LAX to EWR on 11/2 for Verity
                                                            including seat fee in order to work on flight.

10/29/2018         J. Schlant                    $664.40    Round trip economy flight from ORD to LAX for Verity
                                                            engagement 10/29-11/2.

10/29/2018         J. Vizzini                     $70.00    Seating charge to more easily work on flight.

10/31/2018         N. Haslun                      $25.00    Baggage Fee for checked bag on LA travel on 11/4.

10/31/2018         J. Vizzini                    $633.40    One way economy airfare - EWR to LAX including seat fee in
                                                            order to work on flight.

10/31/2018         D. Galfus                     $683.44    One way economy airfare - travel - EWR to LAX - Verity LA
                                                            on 11/5.

10/31/2018         N. Haslun                     $455.20    One way economy airfare SJC-JFK after working in Verity's
                                                            offices for two weeks on 11/1.



Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                    Desc
Date               Professional           Main Amount
                                               Document Description
                                                           Page 308 of 384

01. Travel - Airline

10/31/2018         N. Haslun                    $495.20   One way economy airfare to work in Verity's offices in CA on
                                                          11/4/2018.

10/31/2018         D. Galfus                    $659.00   One way economy flight - EWR to LAX on 11/13.

10/31/2018         D. Galfus                    $852.00   One way economy flight - LAX to EWR on 11/16.

10/31/2018         B. Park                      $506.20   One way economy flight home to NYC from VMF office on
                                                          11/1.

10/31/2018         B. Park                      $726.20   One way economy flight home to NYC from VMF office on
                                                          11/8.

10/31/2018         P. Chadwick                  $736.20   One way economy flight LAX to IAD on 11/1/2018.

10/31/2018         D. Galfus                    $343.20   One way economy flight LAX-EWR on 11/1.

10/31/2018         B. Park                      $476.20   One way economy flight to San Francisco to work at VMF
                                                          office on 11/4.

10/31/2018         J. Vizzini                    $54.00   Round trip baggage fee for Verity travel - EWR to LAX from
                                                          11/26 thru 11/30.

10/31/2018         J. Vizzini                   $952.40   Round trip economy air travel - EWR to LAX from 11/13 thru
                                                          11/16 - Verity LA.

10/31/2018         J. Vizzini                   $924.40   Round trip economy air travel - EWR to LAX from 11/26 thru
                                                          11/30 - Verity LA.

10/31/2018         J. Schlant                   $671.40   Round trip economy flight from ORD to LAX for Verity
                                                          engagement 11/5-11/8.

11/1/2018          P. Chadwick                  $721.20   One way economy airfare DC -LA for client meeting travel on
                                                          9/3/2018.

11/1/2018          P. Chadwick                  $576.80   One way economy airfare LA - DC for client meeting travel on
                                                          8/31/2018.

11/1/2018          H. Miller                    $326.20   One way economy airfare LAX to DCA on 9/1/2018.

11/1/2018          P. Chadwick                  $350.00   One way economy flight from DCA to LAX for client site work
                                                          on 10/22 - remainder of fare.

11/1/2018          J. Emerson                   $660.20   One way economy flight from LA to Newark on 10/18/2018.

11/1/2018          J. Emerson                   $557.20   One way economy flight from LA to Newark on 10/26/2018.

11/1/2018          J. Emerson                   $564.20   One way economy flight from LA to Newark on 10/5/2018.

11/1/2018          J. Emerson                   $428.20   One way economy flight from LA to Newark.


Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                        Desc
Date               Professional           Main Amount
                                               Document Description
                                                           Page 309 of 384

01. Travel - Airline

11/1/2018          J. Emerson                    $593.20    One way economy flight from Newark to LA on 10/24/2018.

11/1/2018          J. Emerson                   $1,083.20   One way economy flight from Newark to LA on 10/29/2018.

11/1/2018          J. Emerson                    $587.20    One way economy flight from Newark to LA on 10/7/2018.

11/1/2018          J. Emerson                    $628.20    One way economy flight from Newark to San Jose for the week
                                                            on 9/23/2018.

11/1/2018          J. Emerson                    $545.20    One way economy flight from Newark to SFO on 9/30/2018.

11/1/2018          J. Emerson                    $128.80    One way economy flight from SFO to LA on 10/4/2018.

11/1/2018          J. Emerson                    $545.20    One way economy flight from SFO to Newark on 9/27/2018.

11/1/2018          D. Galfus                      $75.00    Seat fee Business travel for Verity EWR to LAX - needed in
                                                            order to work during flight on 10/9.

11/1/2018          P. Chadwick                    $35.02    Seat fee for LA flight on 9/3.

11/1/2018          J. Emerson                     $75.00    Ticket Change fee from 10/8/18 ticket due to client needs.

11/4/2018          K. Beard                      $930.40    Round trip economy flight DCA to LA and return 11/4-11/9.

11/5/2018          P. Chadwick                   $964.20    One way economy airfare DCA to LAX for Verity.

11/5/2018          J. Emerson                    $428.20    One way economy flight from Newark to LA.

11/7/2018          J. Emerson                    $178.20    One way economy flight from LA to SFO.

11/8/2018          J. Emerson                    $540.20    One way economy flight from SFO to Newark.

11/11/2018         J. Emerson                    $200.00    Change Ticket Fee - Flight from Newark to LA (original flight
                                                            on 11/15).

11/11/2018         B. Park                       $908.20    One way economy flight from JFK to SFO.

11/11/2018         J. Emerson                    $548.20    One way economy flight from Newark to SFO.

11/11/2018         K. Beard                      $616.40    Round trip economy flight to LA - 11/11-11/15.

11/12/2018         P. Chadwick                   $493.96    Economy flight roundtrip LAX to SJC for Client site travel -
                                                            11/12-11/14.

11/12/2018         J. Schlant                    $544.40    Round trip economy flight from ORD to LAX for Verity
                                                            engagement - 11/12-11/16.

11/14/2018         N. Haslun                     $625.20    Economy one way airfare SFO-JFK returing from working in
                                                            Verity's offices in San Jose for two weeks.

Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
          Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                            Desc
Date               Professional           Main Amount
                                               Document Description
                                                           Page 310 of 384

01. Travel - Airline

11/15/2018         B. Park                       $476.20    One way economy flight from SFO to JFK.

11/15/2018         J. Emerson                    $756.20    One way economy flight from SFO to Newark.

11/15/2018         P. Chadwick                   $714.20    One way economy flight returning from LAX to Washington
                                                            Dulles.

11/16/2018         J. Vizzini                     $88.00    Seat fee from EWR to LAX in order to work on 6 hour flight.

11/16/2018         J. Vizzini                    $119.00    Seat fee from LAX to EWR in order to work on 6 hour flight
                                                            home.

11/25/2018         N. Haslun                     $601.20    Economy one way airfare from JFK to SFO to work in Verity's
                                                            offices in San Jose for the week.

11/25/2018         P. Chadwick                  $1,555.20   One way economy flight DCA to LAX for client site visit for
                                                            Verity.

11/25/2018         B. Park                       $798.20    One way economy flight from EWR to SJC.

11/26/2018         J. Schlant                    $851.40    Economy round trip flight from ORD to LAX for Verity
                                                            engagement, includes incurred change fee 11/26-11/29.

11/26/2018         D. Galfus                     $980.00    One way economy airfare Business Travel - EWR to LAX
                                                            11/26 - Verity LA.

11/26/2018         K. Beard                      $534.40    Round trip economy flight to LA - 11/26-11/30.

11/29/2018         N. Haslun                     $249.00    Cost of higher fare for changed flight home from SFO to JFK.

11/29/2018         N. Haslun                     $330.20    Economy one way flight from SFO home after working in
                                                            Verity's offices.

11/29/2018         D. Galfus                     $923.00    One way economy airfare Business Travel - LAX to EWR -
                                                            Verity LA.

11/29/2018         J. Emerson                    $455.20    One way economy flight from LA to Newark.

11/29/2018         B. Park                       $476.20    One way economy flight from SFO to JFK.

11/29/2018         N. Haslun                     $125.00    Ticket change fee to take later flight for client needs.

11/30/2018         D. Galfus                     $439.20    Economy one way airfare Business Travel - EWR to LAX on
                                                            12-3 for Verity LA. .

11/30/2018         P. Chadwick                   $964.20    Economy one way airfare from CA to Washington for client site
                                                            travel for Verity on 12/4/2018.

11/30/2018         P. Chadwick                   $746.20    One way economy flight DCA to LAX for Client site travel for
                                                            Verity on Dec 16.

Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                       Desc
Date               Professional           Main Amount
                                               Document Description
                                                           Page 311 of 384

01. Travel - Airline

11/30/2018         P. Chadwick                  $746.20   One way economy flight DCA to LAX for client work for
                                                          Verity on Dec 9.

11/30/2018         P. Chadwick                  $746.20   One way economy flight for client site travel DCA to LAX on
                                                          Dec 2.

11/30/2018         P. Chadwick                  $746.20   One way economy flight LAX returning back to DCA from
                                                          client site for Verity on Dec 14.

11/30/2018         P. Chadwick                  $746.20   One way economy flight LAX returning to DCA.

11/30/2018         P. Chadwick                  $964.20   One way economy flight LAX to IAD for client site travel with
                                                          Verity on Dec 19.

11/30/2018         P. Chadwick                  $746.20   One way economy flight returning LAX to DCA - Dec 7 from
                                                          client site travel.

11/30/2018         K. Beard                     $437.39   One way economy flight to LA on 12/2/2018.

11/30/2018         J. Vizzini                   $538.40   Round trip economy airfare Business travel -from EWR to LAX
                                                          12-3 returning 12-6 - Verity LA.

11/30/2018         D. Galfus                     $96.00   Seat fee to work on flight - Verity on 12/13 flight.

12/1/2018          B. Park                      $333.11   Change Ticket Fee on 11/15 due to changing client needs.

12/1/2018          D. Galfus                    $852.00   One way economy airfare - travel LAX-EWR on 11/8.

12/2/2018          B. Park                      $368.20   Economy one way flight from JFK to SFO to work at VMF site.

12/3/2018          J. Schlant                   $684.40   Economy one way flight from ORD to LAX for Verity
                                                          engagement, including change fee from Verity-related canceled
                                                          flight.

12/3/2018          N. Haslun                    $470.20   One way economy airfare JFK to SFO to work in Verity's offices

12/4/2018          J. Emerson                   $532.20   Economy one way flight from Newark to LA.

12/6/2018          B. Park                      $600.20   Economy one way flight from SFO to JFK to return home after
                                                          working at VMF site.

12/7/2018          J. Emerson                   $463.20   Economy one way flight from LA to Newark.

12/7/2018          N. Haslun                    $447.21   One way economy airfare SFO-JFK - returning home after
                                                          working in Verity's offices in Daly City and San Jose for the
                                                          week

12/9/2018          N. Haslun                     $30.00   Alaska Air checked bag fee.

12/9/2018          N. Haslun                    $457.21   One way economy airfare JFK to SFO to work in Verity's offices

Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                       Desc
Date               Professional           Main Amount
                                               Document Description
                                                           Page 312 of 384

01. Travel - Airline

12/9/2018          B. Park                      $338.20   One way economy flight from JFK to SFO to work at VMF site.

12/10/2018         D. Galfus                    $732.00   One way economy airfare - EWR to LAX for Verity.

12/10/2018         J. Vizzini                   $248.20   One way economy airfare Business travel - EWR to LAX.

12/10/2018         J. Emerson                   $428.00   One way economy flight from Newark to LAX.

12/10/2018         J. Vizzini                   $113.00   Seat fee for EWR to LAX flight in order to work on flight to LA.

12/11/2018         P. Chadwick                  $964.20   One way economy airfare from DCA to LAX for client site
                                                          travel for Verity.

12/11/2018         D. Galfus                    $200.00   Ticket change fee for Verity - extended stay for Verity meeting.

12/12/2018         N. Haslun                    $221.20   Economy one way airfare to LA from SFO to work in verity's
                                                          offices

12/12/2018         B. Park                      $313.20   One way economy flight from SJO to LAX to work at El
                                                          Segundo site.

12/13/2018         P. Chadwick                  $664.20   Economy one way airfare Flight LA back to Washington from
                                                          client site travel for Verity.

12/13/2018         J. Vizzini                   $813.20   One way economy airfare - LAX to EWR - Verity.

12/13/2018         D. Galfus                    $757.00   One way economy airfare Business travel - LAX to EWR.

12/13/2018         J. Emerson                   $483.20   One way economy flight from LAX to Newark.

12/13/2018         J. Schlant                   $671.40   One way economy flight from LAX to ORD for Verity
                                                          engagement.

12/13/2018         B. Park                      $207.20   One way economy flight from LAX to SJO to work at VMF site.

12/13/2018         J. Vizzini                   $119.00   Seat fee charge for 12/13 flight - extra room needed in order to
                                                          work.

12/13/2018         D. Galfus                     $75.00   Ticket change fee - flight change due to meeting needs - Verity.

12/17/2018         N. Haslun                    $227.20   Economy one way airfare from LA to SFO to work in Verity's
                                                          offices

12/17/2018         D. Galfus                    $788.00   One way economy airfare - EWR to LAX for travel to Verity.

12/17/2018         J. Vizzini                   $679.40   Roundtrip economy airfare EWR to LAX and return LAX to
                                                          EWR 12/17 - 12/20 - Verity.

12/20/2018         D. Galfus                    $824.00   One way economy airfare - LAX to EWR - Verity.


Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                         Desc
Date                Professional          Main Amount
                                               Document Description
                                                           Page 313 of 384

01. Travel - Airline

12/20/2018          N. Haslun                    $495.20    One way economy airfare from SFO to JFK after working in
                                                            Verity's offices

12/20/2018          N. Haslun                    $219.00    Ticket change fee due to changing client requirements

12/31/2018          P. Chadwick                  $751.20    Economy one way airfare LAX returning to DCA from client
                                                            site travel for Verity on 1/11/2019.

12/31/2018          J. Vizzini                  $1,621.40   Round trip economy airfare - EWR to LAX for Verity 1/7 thru
                                                            1/10 including seat fees in order to work on 5+ hour flight to
                                                            client.

Expense Category Total                      $109,455.93

02. Travel - Train and Bus

9/3/2018            K. Beard                       $4.00    Round trip train fare to DC airport.

10/1/2018           K. Beard                       $4.00    Train fare to airport (DCA) on 9/23.

10/5/2018           K. Beard                       $4.00    Train fare to DC airport.

10/18/2018          K. Beard                       $4.00    Train to DC airport.

10/26/2018          K. Beard                       $4.00    Train to DC airport.

10/28/2018          K. Beard                       $4.00    Train to airport in DC.

11/1/2018           C. Kearns                     $10.00    Public Transit -shuttle bus to LAX on 10/10.

11/5/2018           K. Beard                       $4.00    Round trip train to and from airport (DCA) 11/5-11/9.

11/16/2018          K. Beard                       $2.00    Train to airport.

11/26/2018          K. Beard                       $4.00    Round trip train to and from airport (DCA) 11/26-11/30.

12/6/2018           K. Beard                       $4.00    Roundtrip train to DCA airport.

Expense Category Total                            $48.00

03. Travel - Taxi

8/31/2018           J. Schlant                    $47.32    Cab from ORD home during Verity engagement.

8/31/2018           J. Schlant                    $12.09    Cab to LAX from Verity office.

8/31/2018           P. Chadwick                   $68.88    Taxi from courthouse to hotel while traveling for Verity.

9/1/2018            N. Haslun                     $63.36    Taxi from JFK to home after working in Verity's offices for the
                                                            week.

Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                       Desc
Date                Professional          Main Amount
                                               Document Description
                                                           Page 314 of 384

03. Travel - Taxi

9/3/2018            P. Chadwick                 $25.63   Taxi from home to DCA for Verity travel.

9/3/2018            N. Haslun                   $21.00   Taxi from LAX to hotel to work in Verity's offices

9/3/2018            N. Haslun                   $12.73   Taxi from Verity Offices to LAX after working in Verity's
                                                         offices for the week.

9/3/2018            N. Haslun                   $53.62   Taxi to JFK from Home to work in Verity' offices.

9/4/2018            J. Schlant                  $78.83   Cab to ORD during Verity engagement.

9/4/2018            J. Schlant                  $14.51   Cab to Verity office from LAX.

9/4/2018            P. Chadwick                 $73.87   Taxi from meeting to hotel while traveling for Verity.

9/4/2018            N. Haslun                   $11.95   Taxi from Verity's offices to LAX to fly to SFO to work in Daly
                                                         City for the week.

9/5/2018            P. Chadwick                 $80.09   Taxi from hotel to courthouse while traveling for Verity.

9/5/2018            N. Haslun                   $15.78   Taxi from Verity Daly City office to hotel.

9/5/2018            N. Haslun                   $16.67   Taxi to Daly City office from hotel.

9/6/2018            N. Haslun                   $14.26   Taxi from Daly City Office to hotel.

9/6/2018            N. Haslun                   $16.63   Taxi from Hotel to Daly City Office.

9/7/2018            J. Schlant                  $38.62   Cab from ORD home during Verity engagement.

9/7/2018            J. Schlant                  $12.88   Cab to LAX from Verity office.

9/7/2018            N. Haslun                   $82.95   Taxi from hotel in San Bruno to Verity's offices in San Jose at
                                                         O'Connor Hospital.

9/7/2018            P. Chadwick                 $15.39   Taxi from hotel to LAX while on Verity travel.

9/7/2018            N. Haslun                   $63.42   Taxi from Verity's San Jose office to SFO to fly home.

9/7/2018            K. Beard                    $19.93   Taxi to LA airport.

9/8/2018            N. Haslun                   $70.27   Taxi from JFK to home after flying back from SFO after
                                                         working In verity's offices for the week.

9/9/2018            N. Haslun                   $54.06   Taxi from home to JFK to fly to SFO to work in Verity's offices
                                                         for the week.

9/10/2018           J. Schlant                  $33.62   Cab to ORD during Verity engagement.


Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                       Desc
Date                Professional          Main Amount
                                               Document Description
                                                           Page 315 of 384

03. Travel - Taxi

9/10/2018           J. Schlant                   $7.82   Cab to Verity office from LAX.

9/10/2018           P. Chadwick                 $60.47   Taxi from creditor meeting to O'Hare while traveling for Verity.

9/10/2018           N. Haslun                   $15.92   Taxi from hotel to Daly City office to work for the week.

9/10/2018           P. Chadwick                 $84.58   Taxi from O'Hare to creditor meeting for Verity.

9/10/2018           N. Haslun                   $22.04   Taxi from Verity office to hotel.

9/10/2018           P. Chadwick                 $44.66   Taxi home from DCA after Verity travel.

9/11/2018           N. Haslun                   $16.09   Taxi from hotel to work in Verity's offices.

9/11/2018           N. Haslun                   $22.50   Taxi from Verity office to hotel after working in Verity's offices.

9/12/2018           N. Haslun                   $12.60   Taxi from hotel to work in Verity's offices in Daly City, CA.

9/12/2018           N. Haslun                   $22.03   Taxi from Verity's offices to hotel after working at Verity.

9/13/2018           N. Haslun                   $11.50   Taxi from Hotel to Verity to work in Verity's offices.

9/13/2018           N. Haslun                   $12.22   Taxi from Verity office to hotel after working in Verity's offices.

9/14/2018           J. Schlant                  $43.08   Cab from ORD home during Verity engagement.

9/14/2018           J. Schlant                  $11.44   Cab to LAX from Verity office.

9/14/2018           N. Haslun                   $20.48   Taxi from Daly City offices to SFO to fly home after working in
                                                         Verity's offices for the week.

9/14/2018           N. Haslun                   $12.22   Taxi from hotel to Daly City to work in Verity's offices.

9/14/2018           P. Chadwick                 $70.67   Taxi from hotel to meeting while traveling for Verity.

9/14/2018           N. Haslun                   $63.36   Taxi from JFK to home after working in Verity's offices for the
                                                         week.

9/14/2018           P. Chadwick                 $69.96   Taxi from meeting to client site while traveling for Verity.

9/16/2018           P. Chadwick                 $57.63   Taxi from home to DCA for Verity travel.

9/17/2018           J. Schlant                   $7.72   Cab from LAX to Verity office.

9/17/2018           J. Schlant                  $31.35   Cab to ORD during Verity engagement.

9/21/2018           J. Schlant                  $48.95   Taxi from Verity office.


Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                        Desc
Date                Professional          Main Amount
                                               Document Description
                                                           Page 316 of 384

03. Travel - Taxi

9/23/2018           N. Haslun                   $49.71   Taxi from home to JFK to fly to SFO to work in Verity's offices
                                                         for the week.

9/23/2018           N. Haslun                   $25.00   Taxi from SFO to Hotel to work in Verity's offices for the week.

9/24/2018           N. Haslun                   $15.79   Taxi from hotel to Daly City offices of Verity.

9/24/2018           N. Haslun                   $19.06   Taxi from Verity Daly City Office to hotel.

9/25/2018           N. Haslun                   $18.51   Taxi from Daly City to Hotel.

9/25/2018           N. Haslun                   $15.86   Taxi from hotel to Verity's Daly City Offices.

10/1/2018           N. Haslun                   $21.01   Taxi from Daly City Office of Verity to hotel on 9/19.

10/1/2018           N. Haslun                   $20.63   Taxi from Daly City office to hotel on 9/26.

10/1/2018           N. Haslun                   $20.10   Taxi from Daly City offices to hotel on 9/27.

10/1/2018           N. Haslun                   $20.67   Taxi from Daly City offices to hotel on 9/28.

10/1/2018           N. Haslun                   $15.88   Taxi from Daly City Verity office to hotel on 9/18.

10/1/2018           N. Haslun                   $55.39   Taxi from home to JFK to fly to SFO to work in Verity's offices
                                                         on 9/16.

10/1/2018           J. Schlant                  $33.03   Taxi from home to ORD during Verity engagement.

10/1/2018           N. Haslun                   $13.08   Taxi from Hotel to Daly City offices of Verity on 9/17.

10/1/2018           N. Haslun                   $15.65   Taxi from hotel to Daly City offices on 9/28.

10/1/2018           N. Haslun                   $12.26   Taxi from hotel to Verity Daly City offices on 9/18.

10/1/2018           N. Haslun                   $17.14   Taxi from hotel to Verity's Daly City offices on 9/19.

10/1/2018           N. Haslun                   $10.84   Taxi from hotel to Verity's offices.

10/1/2018           N. Haslun                   $63.36   Taxi from JFK to home after working in Verity's Daly City
                                                         offices for the week on 9/21.

10/1/2018           J. Schlant                  $30.27   Taxi from ORD home during Verity engagement on 9/28/18.

10/1/2018           N. Haslun                   $25.13   Taxi from Verity Daly City office to SFO to fly home on 9/20.

10/1/2018           N. Haslun                   $13.13   Taxi from Verity Daly City offices to hotel on 9/17.

10/1/2018           N. Haslun                   $15.24   Taxi to Daly City from Hotel on 9/26.

Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                       Desc
Date                Professional          Main Amount
                                               Document Description
                                                           Page 317 of 384

03. Travel - Taxi

10/1/2018           N. Haslun                   $15.68   Taxi to Daly city offices from hotel on 9/27.

10/1/2018           K. Beard                    $18.19   Taxi to DCA on 9/9/18.

10/1/2018           J. Schlant                  $26.77   Taxi to hotel during Verity engagement on 9/23/18.

10/1/2018           K. Beard                    $23.75   Taxi to hotel from client site on 9/9.

10/1/2018           K. Beard                    $15.92   Taxi to LA airport on 9/14.

10/1/2018           K. Beard                    $22.80   Taxi to LA hotel on 9/23.

10/1/2018           J. Schlant                  $11.97   Taxi to LAX from Verity office on 9/28/18.

10/1/2018           K. Beard                    $12.65   Taxi to LAX on 9/21.

10/1/2018           K. Beard                    $14.20   Taxi to the DC airport on 9/27.

10/1/2018           J. Schlant                  $11.32   Taxi to Verity office from LAX.

10/2/2018           P. Chadwick                 $62.11   Taxi from Dentons LA office to hotel.

10/2/2018           N. Haslun                   $19.55   Taxi from Hotel to Verity's offices in Daly City.

10/3/2018           P. Chadwick                 $20.41   Taxi from courthouse to Dentons office.

10/3/2018           P. Chadwick                 $72.03   Taxi from Dentons LA office to hotel.

10/3/2018           N. Haslun                   $19.45   Taxi from hotel to Verity office in Daly City.

10/3/2018           N. Haslun                   $18.48   Taxi from Verity office in Daly City to hotel.

10/3/2018           P. Chadwick                 $60.06   Taxi from Verity offices to Dentons offices in LA.

10/4/2018           N. Haslun                   $22.00   Taxi from LAX to Verity Office..

10/4/2018           P. Chadwick                 $17.78   Taxi from Verity offices to LAX.

10/4/2018           J. Schlant                  $13.07   Taxi to LAX from Verity office.

10/5/2018           N. Haslun                   $29.89   Taxi from Hotel to Dentons office to attend meeting with
                                                         Management, Dentons and the U.S. Trustee.

10/5/2018           P. Chadwick                 $89.43   Taxi from IAD airport to home from client site travel.

10/5/2018           J. Schlant                  $46.08   Taxi from ORD home during Verity engagement.



Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                     Desc
Date                Professional          Main Amount
                                               Document Description
                                                           Page 318 of 384

03. Travel - Taxi

10/5/2018           N. Haslun                    $37.33   Taxi from SFO to Hotel after return trip from LAX.

10/5/2018           N. Haslun                    $12.64   Taxi to LAX for NEH and A. Fierro-Peretti of Verity to fly
                                                          back to SFO/ Oakland.

10/5/2018           K. Beard                     $22.09   Taxi to LAX.

10/7/2018           C. Barns                     $16.74   Taxi from home to BOS.

10/7/2018           P. Chadwick                  $20.98   Taxi from home to DCA for client site travel.

10/7/2018           C. Barns                     $11.75   Taxi from hotel to dinner.

10/7/2018           C. Barns                     $22.80   Taxi from LAX to hotel.

10/8/2018           N. Haslun                    $18.72   Taxi from Daly City office of Verity to hotel.

10/8/2018           J. Schlant                    $9.80   Taxi from LAX to Verity office.

10/8/2018           J. Schlant                   $41.40   Taxi to ORD during Verity engagement.

10/8/2018           N. Haslun                    $19.95   Taxi to Verity's Daly City offices from hotel.

10/9/2018           J. Vizzini                  $109.18   Taxi from home to Newark Airport.

10/9/2018           N. Haslun                    $16.65   Taxi from Hotel to SFO to fly to LAX.

10/9/2018           N. Haslun                    $22.00   Taxi from LAX to El Segundo office of Verity.

10/9/2018           J. Vizzini                   $25.00   Taxi from LAX to Verity Health offices.

10/9/2018           N. Haslun                    $22.00   Taxi from LAX to Verity's offices.

10/12/2018          J. Vizzini                   $57.80   Taxi from Newark airport to home.

10/12/2018          J. Schlant                   $50.47   Taxi from ORD during Verity engagement.

10/12/2018          J. Schlant                   $12.62   Taxi from Verity office to LAX.

10/12/2018          J. Vizzini                    $5.00   Taxi shuttle to LAX.

10/13/2018          B. Park                      $35.97   Taxi home after working late.

10/14/2018          J. Schlant                    $6.72   Taxi from dinner during Verity engagement.

10/14/2018          J. Vizzini                  $109.18   Taxi from home to Newark Airport.



Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
          Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                     Desc
Date                Professional          Main Amount
                                               Document Description
                                                           Page 319 of 384

03. Travel - Taxi

10/14/2018          J. Vizzini                  $10.72   Taxi from LAX to company.

10/14/2018          J. Schlant                  $12.94   Taxi from LAX to Verity office.

10/14/2018          J. Schlant                   $6.50   Taxi to dinner during Verity engagement.

10/14/2018          J. Schlant                  $35.27   Taxi to ORD for flight to LAX for Verity engagement.

10/15/2018          J. Schlant                   $5.80   Taxi from dinner during Verity engagement.

10/15/2018          C. Barns                     $6.72   Taxi from dinner to hotel.

10/15/2018          P. Chadwick                 $67.02   Taxi from hotel to Dentons office.

10/15/2018          C. Barns                    $15.47   Taxi from hotel to LAX.

10/15/2018          P. Chadwick                  $6.73   Taxi from Verity offices to dinner.

10/15/2018          N. Haslun                   $15.12   Taxi from Verity to LAX.

10/15/2018          N. Haslun                   $21.40   Taxi SFO to hotel returning from LAX.

10/15/2018          J. Vizzini                   $5.80   Taxi to dinner from Company.

10/16/2018          N. Haslun                   $14.94   Taxi from Daly City to hotel.

10/16/2018          N. Haslun                   $10.19   Taxi hotel to Daly City.

10/17/2018          N. Haslun                   $22.67   Taxi from Daly city to hotel.

10/17/2018          P. Chadwick                  $8.15   Taxi from dinner to hotel.

10/17/2018          N. Haslun                   $15.19   Taxi hotel to office.

10/18/2018          P. Chadwick                 $11.99   Taxi - Verity to LAX while on client site travel.

10/18/2018          N. Haslun                   $15.38   Taxi from hotel to SFO to return home.

10/18/2018          N. Haslun                   $63.36   Taxi from JFK to home after flying home from SFO.

10/18/2018          N. Haslun                   $15.56   Taxi from Verity Daly City to hotel to fly home.

10/18/2018          J. Vizzini                   $8.28   Taxi in LA while traveling for Verity.

10/18/2018          N. Haslun                   $15.17   Taxi to Daly city office from hotel.

10/18/2018          K. Beard                    $21.84   Taxi to LAX.

Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
          Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                            Desc
Date                Professional          Main Amount
                                               Document Description
                                                           Page 320 of 384

03. Travel - Taxi

10/19/2018          J. Vizzini                   $39.93   Taxi from Newark airport to home.

10/19/2018          J. Schlant                   $46.08   Taxi from ORD during Verity engagement.

10/19/2018          J. Vizzini                   $12.27   Taxi in LA while traveling for Verity.

10/19/2018          J. Vizzini                    $5.80   Taxi in LA while traveling for Verity.

10/19/2018          J. Schlant                   $13.48   Taxi to LAX from Verity office.

10/20/2018          B. Park                      $83.11   Taxi from home to office to work over the weekend.

10/21/2018          P. Chadwick                  $24.54   Taxi - home to airport while on client site travel.

10/21/2018          J. Vizzini                  $105.54   Taxi from home to Newark Airport.

10/22/2018          P. Chadwick                  $25.35   Taxi - St Vincent's to Verity while on client site travel.

10/22/2018          N. Haslun                    $60.32   Taxi from home to JFK to fly to SFO to work in Verity's offices.

10/22/2018          J. Vizzini                  $109.18   Taxi from home to Newark Airport.

10/22/2018          J. Schlant                    $9.80   Taxi from LAX to Verity office.

10/22/2018          N. Haslun                    $25.00   Taxi from SFO to Hotel to work in Verity's offices for the week.

10/22/2018          J. Vizzini                   $10.73   Taxi in LA while traveling for Verity.

10/22/2018          J. Schlant                   $29.65   Taxi to ORD during Verity engagement.

10/23/2018          N. Haslun                    $14.44   Taxi Verity Daly City to Hotel after working in Verity's offices.

10/24/2018          P. Chadwick                  $15.44   Taxi - Court to Dentons offices while on client site travel.

10/24/2018          P. Chadwick                  $71.19   Taxi - Dentons office to hotel while on client site travel.

10/24/2018          P. Chadwick                  $10.80   Taxi - dinner to hotel while on client site travel.

10/24/2018          N. Haslun                    $92.08   Taxi from Daly City with stop at SFO to pick up B. Park of
                                                          BRG to travel to VMF in San Jose.

10/24/2018          B. Park                      $71.84   Taxi from home to EWR.

10/24/2018          N. Haslun                    $20.26   Taxi from hotel to Daly City Offices.

10/24/2018          N. Haslun                    $15.96   Taxi from Hotel to Daly City to work in Verity's offices.



Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
          Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                      Desc
Date                Professional          Main Amount
                                               Document Description
                                                           Page 321 of 384

03. Travel - Taxi

10/24/2018          D. Galfus                    $30.36   Taxi from Verity CA offices to counsel and back to office.

10/24/2018          B. Park                       $8.05   Taxi from VMF to hotel.

10/24/2018          N. Haslun                    $12.74   Taxi from VMF to Hotel.

10/24/2018          P. Chadwick                  $69.58   Taxi hotel to Court while on client site travel.

10/24/2018          J. Schlant                    $6.73   Taxi to dinner during Verity engagement.

10/25/2018          N. Haslun                    $13.16   Taxi from hotel to VMF to work in VMF's offices.

10/25/2018          B. Park                       $8.90   Taxi from hotel to VMF.

10/25/2018          J. Schlant                   $42.61   Taxi from ORD during Verity engagement.

10/25/2018          N. Haslun                    $20.38   Taxi from VMF to Hotel after working at VMF offices.

10/25/2018          B. Park                       $7.81   Taxi from VMF to hotel.

10/25/2018          J. Vizzini                   $15.86   Taxi in LA while traveling for Verity.

10/25/2018          J. Vizzini                   $16.70   Taxi in LA while traveling for Verity.

10/25/2018          J. Schlant                   $13.82   Taxi to LAX from Verity office.

10/26/2018          N. Haslun                    $21.55   Taxi from hotel to Daly City offices of Verity.

10/26/2018          B. Park                       $8.44   Taxi from hotel to VMF offices.

10/26/2018          B. Park                      $38.53   Taxi from JFK to home.

10/26/2018          J. Vizzini                   $41.47   Taxi from Newark airport to home.

10/26/2018          N. Haslun                    $22.23   Taxi from Verity Daly City offices to hotel.

10/26/2018          B. Park                      $72.02   Taxi from VMF to SFO.

10/26/2018          K. Beard                     $14.94   Taxi to LAX.

10/28/2018          J. Vizzini                  $105.54   Taxi from home to Newark Airport.

10/28/2018          B. Park                      $77.52   Taxi from NY office to JFK.

10/28/2018          B. Park                      $75.31   Taxi from SFO to hotel.

10/29/2018          J. Schlant                    $5.80   Taxi from dinner during Verity engagement.

Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
          Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                     Desc
Date                Professional          Main Amount
                                               Document Description
                                                           Page 322 of 384

03. Travel - Taxi

10/29/2018          N. Haslun                   $19.12   Taxi from Hotel to Daly City offices of Verity.

10/29/2018          N. Haslun                   $19.12   Taxi from hotel to Verity's Daly City offices.

10/29/2018          B. Park                      $8.85   Taxi from hotel to VMF.

10/29/2018          J. Schlant                   $6.73   Taxi from LAX to Verity office.

10/29/2018          N. Haslun                   $15.41   Taxi from Verity Daly City Offices to Hotel.

10/29/2018          B. Park                      $8.43   Taxi from VMF to hotel.

10/29/2018          J. Vizzini                   $8.99   Taxi ride to hotel - Verity.

10/29/2018          J. Schlant                   $6.46   Taxi to dinner during Verity engagement.

10/29/2018          J. Schlant                  $37.92   Taxi to ORD during Verity engagement.

10/30/2018          N. Haslun                   $15.32   Taxi from Daly City offices to hotel.

10/30/2018          N. Haslun                   $14.92   Taxi from Hotel to Daly City Offices.

10/30/2018          B. Park                      $8.78   Taxi from hotel to VMF.

10/30/2018          B. Park                      $8.99   Taxi from VMF to hotel.

10/31/2018          P. Chadwick                 $80.01   Taxi - Hotel to court while on client site travel.

10/31/2018          P. Chadwick                 $31.12   Taxi - hotel to dinner while on client site travel.

10/31/2018          N. Haslun                   $78.41   Taxi from Daly City offices of Verity to work in VMF offices in
                                                         San Jose.

10/31/2018          J. Schlant                   $7.20   Taxi from dinner during Verity engagement on 11/7/18.

10/31/2018          J. Schlant                   $5.80   Taxi from dinner during Verity engagement.

10/31/2018          J. Vizzini                  $79.75   Taxi from EWR to home after working on Verity in LA on
                                                         11/3/2018.

10/31/2018          J. Vizzini                  $57.00   Taxi from EWR to home after working on Verity in LA on
                                                         11/8/2018.

10/31/2018          B. Park                     $45.59   Taxi from home to JFK on 11/4/18.

10/31/2018          N. Haslun                   $77.44   Taxi from home to JFK to fly to SJC to work in Verity's offices
                                                         for the week on 11/4/2018.



Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
          Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                        Desc
Date                Professional          Main Amount
                                               Document Description
                                                           Page 323 of 384

03. Travel - Taxi

10/31/2018          J. Vizzini                  $109.18   Taxi from home to Newark Airport on 11/5/2018.

10/31/2018          N. Haslun                    $15.14   Taxi from Hotel to Daly City Offices.

10/31/2018          N. Haslun                     $8.93   Taxi from hotel to VMF offices on 11/5/2018.

10/31/2018          B. Park                       $9.10   Taxi from hotel to VMF on 11/1/18.

10/31/2018          N. Haslun                     $9.21   Taxi from hotel to VMF to work in VMF's offices in San Jose
                                                          on 11/9/2018.

10/31/2018          N. Haslun                    $13.03   Taxi from hotel to VMF to work in VMF's offices on
                                                          11/13/2018.

10/31/2018          N. Haslun                    $12.63   Taxi from hotel to VMF to work in VMF's offices on
                                                          11/14/2018.

10/31/2018          N. Haslun                     $9.02   Taxi from hotel to VMF to work in VMF's offices on 11/6/2018.

10/31/2018          B. Park                       $8.92   Taxi from hotel to VMF.

10/31/2018          N. Haslun                    $12.87   Taxi from hotel to work in Verity's offices on 11/8/2018.

10/31/2018          B. Park                      $45.66   Taxi from JFK to home on 11/2/18.

10/31/2018          B. Park                      $49.55   Taxi from JFK to home on 11/9/18.

10/31/2018          J. Schlant                    $7.80   Taxi from LAX to Verity office on 11/5/18.

10/31/2018          J. Vizzini                   $22.80   Taxi from LAX to Verity on 11/5/2018.

10/31/2018          J. Schlant                   $43.87   Taxi from ORD during Verity engagement on 11/2/18.

10/31/2018          J. Schlant                   $43.96   Taxi from ORD during Verity engagement on 11/8/18.

10/31/2018          N. Haslun                    $84.42   Taxi from San Francisco to San Jose to work in VMF's offices
                                                          on 11/12/2018.

10/31/2018          N. Haslun                    $70.27   Taxi from San Jose to San Francisco to spend the weekend in
                                                          lieu of flying home to NYC for the weekend on 11/9/2018.

10/31/2018          N. Haslun                    $25.00   Taxi from SJC to hotel on Sunday to work in VMF's offices in
                                                          San Jose on 11/4/2018.

10/31/2018          N. Haslun                    $25.00   Taxi from SJC to hotel to work in Verity's offices for the week
                                                          on 11/4/2018.

10/31/2018          N. Haslun                     $8.42   Taxi from Verity's offices to hotel after working in Verity's
                                                          offices on 11/8/2018.


Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
          Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                          Desc
Date                Professional          Main Amount
                                               Document Description
                                                           Page 324 of 384

03. Travel - Taxi

10/31/2018          N. Haslun                   $10.65   Taxi from VMF to Hotel after working in VMF's offices on
                                                         11/13/2018.

10/31/2018          N. Haslun                   $19.47   Taxi from VMF to Hotel after working in VMF's offices on
                                                         11/6/2018.

10/31/2018          B. Park                      $9.45   Taxi from VMF to hotel.

10/31/2018          B. Park                     $67.06   Taxi from VMF to SFO on 11/1/18.

10/31/2018          N. Haslun                   $64.51   Taxi from VMF's offices in San Jose to SFO to fly home after
                                                         working in Verity's offices on 11/14/2018.

10/31/2018          J. Vizzini                  $79.60   Taxi home from EWR on 11/8 after being at Verity in LA.

10/31/2018          N. Haslun                   $13.22   Taxi hotel to office to work in Verity's offices on 11/7/2018.

10/31/2018          N. Haslun                   $70.27   Taxi JFK-Home - returning from working two weeks in Verity's
                                                         offices in CA on 11/2/2018.

10/31/2018          D. Galfus                   $10.73   Taxi LAX airport to Verity on 11/13.

10/31/2018          N. Haslun                   $10.46   Taxi office to hotel after working in Verity's offices on
                                                         11/7/2018.

10/31/2018          J. Vizzini                   $5.80   Taxi ride dinner to hotel Verity 11/6 - in LA.

10/31/2018          J. Vizzini                   $6.73   Taxi ride from Verity to dinner in LA on 11/6/18.

10/31/2018          J. Vizzini                   $8.43   Taxi ride in El Segundo - while on Verity.

10/31/2018          J. Vizzini                   $5.80   Taxi ride to dinner on 11/7/18 - Verity.

10/31/2018          J. Vizzini                  $10.75   Taxi ride to LAX airport 11/8.

10/31/2018          J. Schlant                   $5.80   Taxi to dinner during Verity engagement on 11/5/18.

10/31/2018          J. Schlant                   $7.40   Taxi to dinner during Verity engagement on 11/7/18.

10/31/2018          J. Schlant                   $6.70   Taxi to dinner during Verity engagement.

10/31/2018          K. Beard                     $7.11   Taxi to hotel from dinner.

10/31/2018          D. Galfus                   $10.46   Taxi to LAX - Verity on 11/8/2018.

10/31/2018          J. Vizzini                  $10.46   Taxi to LAX airport - Verity LA on 11/2/2018.

10/31/2018          J. Schlant                  $12.66   Taxi to LAX from Verity office on 11/2/18.


Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                         Desc
Date                Professional          Main Amount
                                               Document Description
                                                           Page 325 of 384

03. Travel - Taxi

10/31/2018          J. Schlant                  $10.46   Taxi to LAX from Verity office on 11/8/18.

10/31/2018          K. Beard                    $15.37   Taxi to LAX on 11/1/18.

10/31/2018          J. Schlant                  $29.63   Taxi to ORD during Verity engagement on 11/5/18.

11/1/2018           J. Emerson                  $13.73   Taxi - Hotel to airport.

11/1/2018           J. Emerson                  $10.73   Taxi Airport to hotel on 10/29/2018.

11/1/2018           P. Chadwick                 $66.33   Taxi from client site to meeting for client Verity.

11/1/2018           H. Miller                   $34.64   Taxi from DCA home while on Verity travel on 9/1/18.

11/1/2018           C. Kearns                   $23.75   Taxi from LAX to hotel on 10/16/2018.

11/1/2018           P. Chadwick                 $95.60   Taxi from meeting at Counsel's office to Verity offices.

11/1/2018           C. Kearns                   $20.00   Taxi on 10/19 to LAX.

11/1/2018           C. Kearns                   $36.57   Taxi on 10/19 while traveling for Verity.

11/1/2018           C. Kearns                   $23.00   Taxi on 10/23 from LAX to hotel.

11/1/2018           J. Emerson                  $30.91   Taxi to airport on 9/23/18.

11/1/2018           K. Beard                    $16.02   Taxi to LAX on 8/31/18.

11/1/2018           H. Miller                   $13.46   Taxi Verity to LAX on 9/1/2018.

11/1/2018           P. Chadwick                 $88.65   Taxi while on client site travel from home to airport on
                                                         10/26/2018.

11/1/2018           P. Chadwick                 $26.25   Taxi while on client site travel from office to LAX for Verity.

11/2/2018           J. Emerson                  $26.54   Taxi Airport to home.

11/2/2018           P. Chadwick                 $89.76   Taxi from airport home after travel to Verity.

11/5/2018           J. Emerson                  $17.53   Taxi - airport to hotel.

11/5/2018           K. Beard                    $19.00   Taxi Cab to hotel in LA.

11/5/2018           P. Chadwick                  $8.73   Taxi from client site office to dinner.

11/5/2018           P. Chadwick                 $49.31   Taxi from home to airport to fly to CA for client business.



Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                         Desc
Date                Professional          Main Amount
                                               Document Description
                                                           Page 326 of 384

03. Travel - Taxi

11/5/2018           J. Emerson                   $74.34   Taxi from home to airport.

11/5/2018           P. Chadwick                   $4.00   Taxi while in LA for Verity.

11/6/2018           P. Chadwick                  $24.10   Taxi from Verity offices to meeting with Counsel.

11/7/2018           J. Emerson                   $79.64   Taxi airport to hotel.

11/7/2018           P. Chadwick                  $23.29   Taxi from office to LAX for Verity.

11/7/2018           J. Emerson                   $10.61   Taxi hotel to airport.

11/7/2018           J. Emerson                    $9.44   Taxi office to hotel.

11/7/2018           K. Beard                      $5.80   Taxi to hotel from restaurant.

11/8/2018           J. Emerson                   $12.33   Taxi hotel to office.

11/8/2018           J. Emerson                   $70.81   Taxi office to airport.

11/9/2018           J. Emerson                   $26.23   Taxi airport to home.

11/9/2018           K. Beard                     $14.36   Taxi to LAX.

11/11/2018          B. Park                      $38.77   Taxi from home to JFK.

11/11/2018          B. Park                      $56.30   Taxi from SFO to hotel.

11/11/2018          K. Beard                     $19.71   Taxi to DCA.

11/12/2018          J. Schlant                    $9.80   Taxi Cab from LAX to Verity office.

11/12/2018          J. Schlant                   $34.80   Taxi Cab to ORD during Verity engagement.

11/12/2018          P. Chadwick                  $50.37   Taxi from home to airport for client site travel for Verity.

11/12/2018          B. Park                      $11.34   Taxi from hotel to VMF.

11/12/2018          P. Chadwick                   $4.00   Taxi while in LA for Verity.

11/12/2018          P. Chadwick                  $31.08   Taxi while on client site travel from airport to hotel.

11/12/2018          P. Chadwick                  $36.93   Taxi while on client site visit for meeting for Verity.

11/13/2018          J. Vizzini                  $109.18   Taxi Business travel - from home to EWR airport - Verity.

11/13/2018          J. Vizzini                    $5.80   Taxi Business travel - from hotel to dinner.

Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
          Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                       Desc
Date                Professional          Main Amount
                                               Document Description
                                                           Page 327 of 384

03. Travel - Taxi

11/13/2018          J. Vizzini                   $6.88   Taxi Business travel - ride from LAX airport to Verit.

11/13/2018          J. Vizzini                   $6.75   Taxi Business travel - ride from restaurant back to hotel - Verity.

11/13/2018          P. Chadwick                 $41.50   Taxi from hotel to business meeting for client Verity.

11/13/2018          B. Park                     $12.07   Taxi from VMF to dinner.

11/14/2018          B. Park                     $13.75   Taxi from hotel to VMF.

11/14/2018          B. Park                      $8.99   Taxi from VMF to hotel.

11/15/2018          B. Park                     $12.11   Taxi from hotel to VMF.

11/15/2018          N. Haslun                   $70.27   Taxi from JFK to home after returning from working in Verity's
                                                         offices in San Jose for two weeks.

11/15/2018          K. Beard                    $15.05   Taxi from Verity offices to LAX.

11/15/2018          P. Chadwick                 $13.93   Taxi in LA while on client travel for Verity.

11/16/2018          J. Vizzini                  $15.49   Taxi Business travel - from Verity company to LAX airport.

11/16/2018          J. Vizzini                  $73.35   Taxi Business travel - ride home to NJ - from airport.

11/16/2018          J. Schlant                  $57.07   Taxi Cab from ORD during Verity engagement.

11/16/2018          J. Schlant                  $16.58   Taxi Cab from Verity office to LAX.

11/16/2018          P. Chadwick                 $89.19   Taxi from airport to home from client site travel for Verity.

11/16/2018          B. Park                     $59.50   Taxi from hotel to SFO.

11/16/2018          B. Park                     $49.55   Taxi from JFK to home.

11/25/2018          P. Chadwick                 $46.97   Taxi from home to airport for flight DCA to LAX for client site
                                                         trip for Verity.

11/25/2018          B. Park                     $56.88   Taxi from home to EWR.

11/25/2018          N. Haslun                   $66.50   Taxi from home to JFK to fly to SFO to work in Verity's offices
                                                         in Daly City and San Jose.

11/25/2018          N. Haslun                   $24.00   Taxi from SFO to hotel to work in Verity's offices for the week.

11/25/2018          N. Haslun                   $25.00   Taxi from SFO to hotel.

11/25/2018          B. Park                     $14.58   Taxi from SJC to hotel.

Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
          Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                          Desc
Date                Professional          Main Amount
                                               Document Description
                                                           Page 328 of 384

03. Travel - Taxi

11/26/2018          J. Vizzini                  $105.54   Taxi Business travel - from home to EWR for Verity LA travel.

11/26/2018          D. Galfus                    $22.80   Taxi Business travel - Taxi in LA - Verity.

11/26/2018          J. Schlant                   $16.82   Taxi Cab from LAX to Verity office.

11/26/2018          J. Schlant                   $33.80   Taxi Cab to ORD during Verity engagement.

11/26/2018          N. Haslun                    $18.88   Taxi from Daly City to Hotel after working in Verity's offices.

11/26/2018          N. Haslun                    $21.12   Taxi from hotel to Verity's offices in Daly City.

11/26/2018          B. Park                       $8.71   Taxi from hotel to VMF.

11/26/2018          K. Beard                     $25.00   Taxi from LAX airport to Verity office.

11/26/2018          B. Park                      $18.12   Taxi from VMF to hotel.

11/27/2018          J. Schlant                   $12.01   Taxi Cab from dinner during Verity engagement.

11/27/2018          J. Schlant                    $6.73   Taxi Cab to dinner during Verity engagement.

11/27/2018          N. Haslun                    $79.99   Taxi from Hotel to San Jose to work in Verity's offices.

11/27/2018          B. Park                       $8.85   Taxi from hotel to VMF.

11/27/2018          B. Park                       $9.67   Taxi from VMF to hotel.

11/27/2018          P. Chadwick                   $5.80   Taxi while on client site travel from dinner to hotel for Verity.

11/27/2018          P. Chadwick                  $16.01   Taxi while on client site travel from hotel to dinner.

11/28/2018          N. Haslun                     $8.21   Taxi from Hotel to Verity's offices in San Jose.

11/28/2018          B. Park                       $8.81   Taxi from hotel to VMF.

11/28/2018          B. Park                       $8.71   Taxi from VMF to hotel.

11/29/2018          D. Galfus                    $17.04   Taxi Business travel - ride from client to LAX airport - Verity.

11/29/2018          J. Schlant                   $10.98   Taxi Cab to dinner during Verity engagement.

11/29/2018          J. Schlant                   $14.45   Taxi Cab to LAX during Verity engagement.

11/29/2018          N. Haslun                    $20.82   Taxi from Daly City offices of Verity to SFO.

11/29/2018          B. Park                       $9.02   Taxi from hotel to VMF.

Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                          Desc
Date                Professional          Main Amount
                                               Document Description
                                                           Page 329 of 384

03. Travel - Taxi

11/29/2018          N. Haslun                    $77.53   Taxi from San Jose to Daly City offices of Verity.

11/30/2018          J. Vizzini                   $15.00   Taxi Business travel - from EWR to home.

11/30/2018          J. Vizzini                    $7.39   Taxi Business travel - hotel to airport - LAX.

11/30/2018          J. Schlant                   $32.25   Taxi Cab from ORD during Verity engagement.

11/30/2018          N. Haslun                    $70.27   Taxi from JFK to home after flight from SFO after working in
                                                          Verity's offices for the week.

12/2/2018           K. Beard                     $19.00   Cab to hotel

12/2/2018           P. Chadwick                  $48.71   Taxi from home to airport for travel to client.

12/3/2018           J. Schlant                    $9.80   Cab from LAX to Verity office.

12/3/2018           J. Schlant                   $41.05   Cab to ORD during Verity engagement.

12/3/2018           J. Vizzini                  $109.18   Taxi - Home to EWR for business travel - Verity LA.

12/3/2018           N. Haslun                    $17.05   Taxi from Daly City to Hotel after working in Verity's offices

12/3/2018           N. Haslun                    $54.15   Taxi from home to JFK to fly to SFO to work in Verity's offices

12/3/2018           J. Vizzini                   $25.00   Taxi from LAX to hotel on 12/3 - El Segundo - Verity LA

12/3/2018           N. Haslun                    $22.73   Taxi from SFO to Daly City to work in Verity's offices

12/4/2018           N. Haslun                    $15.76   Taxi from hotel to Daly City to work in Verity's offices

12/4/2018           N. Haslun                    $16.92   Taxi from Verity Daly City offices to hotel

12/5/2018           P. Chadwick                  $18.37   Taxi from dinner back to hotel while on client site travel for
                                                          Verity.

12/5/2018           N. Haslun                    $66.15   Taxi from hotel near SFO to San Jose to work in Verity's offices

12/5/2018           N. Haslun                    $17.25   Taxi from Verity's offices in San Jose to hotel after working in
                                                          Verity offices for the day

12/6/2018           N. Haslun                    $17.04   Taxi from hotel to Verity's offices

12/6/2018           P. Chadwick                  $11.79   Taxi from Verity to airport.

12/6/2018           N. Haslun                    $18.78   Taxi from Verity's offices to Hotel after working in Verity's
                                                          offices



Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                          Desc
Date                Professional          Main Amount
                                               Document Description
                                                           Page 330 of 384

03. Travel - Taxi

12/6/2018           K. Beard                     $15.81   Taxi to LAX airport.

12/7/2018           J. Schlant                   $43.74   Cab from ORD during Verity engagement.

12/7/2018           J. Schlant                   $11.92   Cab to LAX from Verity office.

12/7/2018           J. Vizzini                   $73.90   Taxi - EWR to home - Verity LA

12/7/2018           N. Haslun                    $70.27   Taxi from JFK home after working in Verity's offices for the
                                                          week

12/7/2018           N. Haslun                    $20.91   Taxi from Verity's Daly City Offices to SFO to fly home

12/9/2018           N. Haslun                    $56.79   Taxi from home to JFK to fly to CA to work in Verity's offices

12/9/2018           N. Haslun                    $25.00   Taxi from SFO to hotel to work in Daly City offices of Verity

12/10/2018          J. Schlant                    $9.80   Cab from LAX to Verity office.

12/10/2018          J. Schlant                   $38.61   Cab to ORD during Verity engagement.

12/10/2018          N. Haslun                    $16.14   Taxi from Hotel to Verity Daly City Offices

12/10/2018          N. Haslun                    $16.74   Taxi from Verity Daly City Office to hotel

12/10/2018          J. Vizzini                  $109.18   Taxi to EWR for Verity LA travel.

12/10/2018          J. Vizzini                   $22.80   Taxi to hotel - Verity.

12/10/2018          D. Galfus                    $12.73   Uber ride from LAX to Verity office

12/11/2018          P. Chadwick                  $47.65   Taxi from home to to BRG office en route to airport.

12/11/2018          N. Haslun                    $65.96   Taxi from hotel near SFO to San Jose office of Verity

12/11/2018          P. Chadwick                  $47.23   Taxi from office to DCA airport for client site travel for Verity.

12/11/2018          N. Haslun                     $8.45   Taxi from Verity's offices in San Jose to hotel

12/12/2018          J. Schlant                    $9.88   Cab from dinner during Verity engagement.

12/12/2018          J. Schlant                   $24.54   Cab to dinner during Verity engagement.

12/12/2018          P. Chadwick                  $26.95   Taxi from dinner to hotel for client site travel for Verity.

12/12/2018          N. Haslun                    $13.11   Taxi from hotel to Verity's offices



Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
          Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                       Desc
Date                Professional          Main Amount
                                               Document Description
                                                           Page 331 of 384

03. Travel - Taxi

12/12/2018          N. Haslun                    $31.40   Taxi from Restaurant to Hotel after working in Verity's offices

12/12/2018          N. Haslun                    $14.57   Taxi from Verity Offices to SJC to fly to LA

12/12/2018          J. Vizzini                   $11.72   Taxi to dinner with Verity team - J. Vizzini/P. Chadwick/K.
                                                          Beard.

12/13/2018          J. Schlant                   $48.10   Cab from ORD during Verity engagement.

12/13/2018          J. Schlant                   $10.80   Cab to LAX from Verity office.

12/13/2018          N. Haslun                    $24.99   Taxi from Hotel to El Segundo to work in Verity's offices

12/13/2018          J. Vizzini                   $10.46   Taxi to LAX airport - Verity.

12/14/2018          J. Vizzini                   $72.70   Taxi from EWR to home - 12/14 - Verity

12/17/2018          J. Vizzini                   $19.00   Taxi - LAX to Verity.

12/17/2018          N. Haslun                    $20.58   Taxi from Daly City to Hotel after working in Verity's offices

12/17/2018          N. Haslun                    $24.86   Taxi from Hotel to Daly City to work in Verity's offices

12/17/2018          J. Vizzini                  $109.18   Taxi to EWR for travel to LAX - Verity.

12/17/2018          D. Galfus                    $13.73   Uber from LAX airport to hotel - Verity

12/18/2018          N. Haslun                    $20.46   Taxi from Daly City to Hotel

12/18/2018          N. Haslun                    $19.16   Taxi from Hotel to Verity's Daly City Offices

12/18/2018          J. Vizzini                    $5.80   Taxi in LA Verity to dinner 12/18.

12/19/2018          D. Galfus                    $32.29   Taxi from Court house to Verity - LA.

12/19/2018          N. Haslun                    $63.10   Taxi from San Francisco to San Jose to work in Verity's offices

12/19/2018          D. Galfus                    $31.63   Uber from hotel to Court House for hearing - Verity

12/20/2018          J. Vizzini                   $11.75   Taxi - Verity to LAX airport 12/20 for travel home.

12/20/2018          D. Galfus                    $15.14   Uber LA Office to LAX - Verity

12/21/2018          J. Vizzini                   $73.90   Taxi from EWR to home - 12/21.

12/21/2018          N. Haslun                    $70.27   Taxi from JFK to home after working at Verity's offices



Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                           Desc
Date                Professional          Main Amount
                                               Document Description
                                                           Page 332 of 384

03. Travel - Taxi

Expense Category Total                          $12,637.20

04. Travel - Car Rental

10/31/2018          B. Park                        $288.32   Car rental for the week while working at VMF from 11/4-11/8.

Expense Category Total                            $288.32

06. Travel - Mileage

10/8/2018           D. Chang                        $44.58   Round trip mileage to client site to implement project
                                                             management process to track managed care issues.

10/9/2018           D. Chang                        $44.58   Round trip mileage to client site to implement project
                                                             management process to track managed care issues.

10/10/2018          D. Chang                        $44.58   Round trip mileage to client site to implement project
                                                             management process to track managed care issues.

10/11/2018          D. Chang                        $44.58   Round trip mileage to client site to implement project
                                                             management process to track managed care issues.

10/12/2018          D. Chang                        $44.58   Round trip mileage to client site to implement project
                                                             management process to track managed care issues.

10/15/2018          D. Chang                        $44.58   Round trip commute to client site for Managed Care project
                                                             management.

10/16/2018          D. Chang                        $44.58   Round trip commute to client site for Managed Care project
                                                             management.

10/17/2018          D. Chang                        $44.58   Round trip commute to client site for Managed Care project
                                                             management.

10/18/2018          D. Chang                        $44.58   Round trip commute to client site for Managed Care project
                                                             management.

10/19/2018          D. Chang                        $44.58   Round trip commute to client site for Managed Care project
                                                             management.

10/22/2018          D. Chang                        $44.58   Round trip mileage to client site for project management.

10/23/2018          D. Chang                        $44.58   Round trip mileage to client site for project management.

10/24/2018          D. Chang                        $44.58   Round trip mileage to client site for project management.

10/25/2018          D. Chang                        $44.58   Round trip mileage to client site for project management.

10/26/2018          D. Chang                        $44.58   Round trip mileage to client site for project management.




Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                       Desc
Date              Professional            Main Amount
                                               Document Description
                                                           Page 333 of 384

06. Travel - Mileage

10/31/2018        D. Chang                      $44.58   Round trip mileage to client site for project management of
                                                         managed care issues on 11/5.

10/31/2018        D. Chang                      $44.58   Round trip mileage to client site for project management of
                                                         managed care issues on 11/6.

10/31/2018        D. Chang                      $44.58   Round trip mileage to client site for project management of
                                                         managed care issues on 11/7.

10/31/2018        D. Chang                      $44.58   Round trip mileage to client site for project management of
                                                         managed care issues on 11/8.

11/12/2018        D. Chang                      $44.58   Round trip mileage to client site for project management of
                                                         managed care issues.

11/13/2018        D. Chang                      $44.58   Round trip mileage to client site for project management of
                                                         managed care issues.

11/14/2018        D. Chang                      $44.58   Round trip mileage to client site for project management of
                                                         managed care issues.

11/15/2018        D. Chang                      $44.58   Round trip mileage to client site for project management of
                                                         managed care issues.

11/19/2018        D. Chang                      $44.58   Round trip mileage to client site for project management of
                                                         managed care issues.

11/20/2018        D. Chang                      $44.58   Round trip mileage to client site for project management of
                                                         managed care issues.

11/26/2018        D. Chang                      $44.58   Round trip mileage to client site for project management of
                                                         managed care issues.

11/27/2018        D. Chang                      $44.58   Round trip mileage to client site for project management of
                                                         managed care issues.

11/28/2018        D. Chang                      $44.58   Round trip mileage to client site for project management of
                                                         managed care issues.

11/29/2018        D. Chang                      $44.58   Round trip mileage to client site for project management of
                                                         managed care issues.

12/3/2018         D. Chang                      $44.58   Mileage for round trip travel from home to client site for project
                                                         management of managed care issues.

12/4/2018         D. Chang                      $44.58   Mileage for round trip travel from home to client site for project
                                                         management of managed care issues.

12/5/2018         D. Chang                      $44.58   Mileage for round trip travel from home to client site for project
                                                         management of managed care issues.




Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                          Desc
Date              Professional            Main Amount
                                               Document Description
                                                           Page 334 of 384

06. Travel - Mileage

12/6/2018         D. Chang                         $44.58   Mileage for round trip travel from home to client site for project
                                                            management of managed care issues.

Expense Category Total                          $1,471.14

07. Travel - Parking

10/19/2018        D. Galfus                       $429.00   Parking at Newark Airport during travel to LA for Verity 10/8 -
                                                            10/19.

10/21/2018        D. Galfus                       $195.00   Parking while on business travel to LA for Verity at EWR
                                                            10/21-26.

10/29/2018        D. Galfus                       $156.00   Parking at EWR for travel to LA for Verity.

10/31/2018        D. Galfus                       $156.00   Parking at EWR 11-13 thru 11-16 for Verity in LA.

10/31/2018        D. Galfus                        $78.00   Parking at EWR Airport 11/7 thru 11/9 - Verity LA.

11/6/2018         J. Emerson                       $15.00   Hotel - Parking on 2018-11-06 to CM.

11/30/2018        D. Galfus                       $156.00   Business travel - EWR parking 11-26 thru 11-30 - Verity LA.

12/15/2018        D. Galfus                       $195.00   EWR Parking 12/10 thru 12/15 - Verity.

12/21/2018        D. Galfus                       $156.00   Parking Newark Airport 12-17 thru 12-21 - Verity LA

Expense Category Total                          $1,536.00

08. Travel - Hotel/Lodging

9/3/2018          J. Schlant                      $166.88   Hotel in LA while on client site, for 1 night.

9/4/2018          J. Schlant                      $163.86   Hotel in LA while on client site, for 1 night.

9/5/2018          N. Haslun                       $350.12   1 night hotel stay in Los Angeles, while working at Verity office.

9/5/2018          J. Schlant                      $175.06   Hotel in LA while on client site, for 1 night.

9/6/2018          J. Schlant                      $175.06   Hotel in LA while on client site, for 1 night.

9/7/2018          N. Haslun                       $800.41   3 nights hotel stay in San Francisco while working at Verity
                                                            offices.

9/7/2018          K. Beard                        $692.22   Hotel for 4 nights in Los Angeles while traveling for Verity.

9/10/2018         J. Schlant                      $234.42   Hotel in LA while on client site, for 1 night.

9/11/2018         J. Schlant                      $301.62   Hotel in LA while on client site, for 1 night.


Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                          Desc
Date              Professional            Main Amount
                                               Document Description
                                                           Page 335 of 384

08. Travel - Hotel/Lodging

9/12/2018         J. Schlant                     $312.82    Hotel in LA while on client site, for 1 night.

9/13/2018         J. Schlant                     $234.42    Hotel in LA while on client site, for 1 night.

9/14/2018         N. Haslun                     $1,994.95   5 nights hotel stay in San Francisco while working at Verity
                                                            offices.

9/14/2018         P. Chadwick                    $991.44    LA hotel for 4 nights while at Verity offices.

9/17/2018         J. Schlant                     $241.14    Hotel in LA while on client site, for 1 night.

9/18/2018         J. Schlant                     $296.02    Hotel in LA while on client site, for 1 night.

9/19/2018         J. Schlant                     $296.02    Hotel in LA while on client site, for 1 night.

9/20/2018         J. Schlant                     $229.94    Hotel in LA while on client site, for 1 night.

9/20/2018         P. Chadwick                    $952.24    LA hotel for 4 nights while at Verity offices.

9/21/2018         P. Chadwick                    $218.74    LA hotel for 1 night while at Verity offices.

10/1/2018         N. Haslun                     $1,910.25   Five nights hotel in San Francisco while on Verity client site
                                                            from 9/16/18-9/20/18.

10/1/2018         N. Haslun                     $2,585.15   Five nights hotel in San Francisco while on Verity client site
                                                            from 9/23/18-9/28/18.

10/1/2018         K. Beard                      $1,077.76   Hilton hotel for 5 nights in LA during Verity travel from 9/9-
                                                            9/14.

10/1/2018         J. Schlant                     $678.53    Hotel for 3 nights in El Segundo, CA during Verity engagment.

10/1/2018         J. Schlant                    $1,259.46   Hotel for 5 nights in El Segundo, CA during Verity engagment
                                                            on 9/23.

10/1/2018         K. Beard                       $758.48    Marriott hotel for 4 nights in LA during Verity travel from 9/23-
                                                            9/27.

10/1/2018         K. Beard                       $959.30    Marriott hotel for 5 nights in LA during Verity travel from 9/16-
                                                            9/21.

10/1/2018         N. Haslun                     $1,051.11   Three nights hotel in San Francisco (2 nights in lieu of travel
                                                            home) while on Verity client site from 9/28/18-10/1/18.

10/4/2018         N. Haslun                      $175.03    One night hotel in El Segundo while working in Verity's offices
                                                            from 10/4/18-10/5/18.

10/5/2018         P. Chadwick                    $983.82    Hotel for 5 nights at Marriott in LA while on Verity travel (9/30-
                                                            10/5).


Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                            Desc
Date              Professional            Main Amount
                                               Document Description
                                                           Page 336 of 384

08. Travel - Hotel/Lodging

10/5/2018         K. Beard                       $903.18    Marriott hotel for 5 nights in LA during Verity travel from 9/30-
                                                            10/5.

10/8/2018         D. Galfus                     $1,044.27   5 nights at LA hotel for Verity 10/8-10/13.

10/8/2018         J. Schlant                     $847.96    Hotel for 4 nights in El Segundo, CA during Verity engagment.

10/8/2018         N. Haslun                      $367.95    One night hotel in San Francisco while on Verity client site
                                                            from 10/8/18-10/9/18.

10/8/2018         N. Haslun                     $1,181.79   Three nights hotel in San Francisco (2 nights in lieu of travel
                                                            home) to work over the weekend on Verity client site from
                                                            10/5/18-10/8/18.

10/11/2018        C. Kearns                      $635.97    Three nights hotel stay in LA to work at Verity offices.

10/12/2018        J. Vizzini                     $730.17    3 nights hotel stay in LA for Verity.

10/13/2018        D. Galfus                      $180.63    1 night at LA hotel for Verity 10/13-10/14.

10/14/2018        D. Galfus                      $908.44    4 nights at LA hotel for Verity 10/14-10/18.

10/14/2018        J. Vizzini                    $1,049.87   5 nights hotel stay in LA for Verity.

10/14/2018        P. Chadwick                    $338.55    Hotel for 2 nights at Marriott in LA while on Verity travel
                                                            (10/12-10/14).

10/14/2018        J. Schlant                    $1,071.15   Hotel for 5 nights in El Segundo, CA during Verity engagment.

10/15/2018        C. Barns                      $1,483.12   8 nights hotel stay in LA while working on Verity.

10/15/2018        N. Haslun                     $1,180.40   Six nights hotel in LA (including work over the weekend) in
                                                            Verity offices from 10/9/18-10/15/18.

10/18/2018        K. Beard                      $2,049.08   Marriott hotel for 11 nights in LA during Verity travel from
                                                            10/7-10/18.

10/18/2018        N. Haslun                     $1,722.19   Three nights hotel in San Francisco while on Verity client site
                                                            from 10/15/18-10/18/18.

10/19/2018        P. Chadwick                   $1,007.31   Hotel for 5 nights at Marriott in LA while on Verity travel
                                                            (10/14-10/19).

10/21/2018        D. Galfus                      $798.68    4 nights at LA hotel for Verity 10/21-10/25.

10/21/2018        J. Vizzini                     $906.20    4 nights hotel stay in LA for Verity.

10/22/2018        J. Schlant                     $732.29    Hotel for 3 nights in El Segundo, CA during Verity engagment.



Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
          Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                          Desc
Date              Professional            Main Amount
                                               Document Description
                                                           Page 337 of 384

08. Travel - Hotel/Lodging

10/24/2018        B. Park                       $1,277.40   Hotel in San Jose (only hotel available) for 2 nights while
                                                            working at VMF offices from 10/24-10/26/2018.

10/24/2018        N. Haslun                      $912.61    One night hotel in San Jose (all other hotels sold out) while
                                                            working at VMF offices from 10/24/18-10/25/18.

10/24/2018        N. Haslun                     $1,279.30   Two nights hotel in San Francisco while on Verity client site
                                                            from 10/22/18-10/24/18.

10/25/2018        N. Haslun                      $413.68    One night hotel in San Jose while working at VMF offices from
                                                            10/25/18-10/26/18.

10/26/2018        P. Chadwick                   $1,038.67   Hotel for 5 nights at Marriott in LA while on Verity travel
                                                            (10/21-10/26).

10/26/2018        K. Beard                       $914.35    Marriott hotel for 5 nights in LA during Verity travel from
                                                            10/21-10/26.

10/28/2018        J. Vizzini                     $927.79    5 nights hotel stay in LA for Verity.

10/28/2018        B. Park                       $1,353.34   Hotel in San Jose, CA for 4 nights while working at VMF
                                                            offices from 10/28-11/1/2018.

10/29/2018        J. Schlant                     $731.48    Hotel for 4 nights in El Segundo, CA during Verity engagment.

10/29/2018        N. Haslun                      $667.54    Three nights hotel in San Francisco (2 nights in lieu of travel
                                                            home) while on Verity client site from 10/26/18-10/29/18.

10/29/2018        N. Haslun                      $502.26    Two nights hotel in San Francisco while on Verity client site
                                                            from 10/29/18-10/31/18.

10/30/2018        D. Galfus                      $392.62    5 nights at LA hotel for Verity 10/30-11/1.

10/31/2018        D. Galfus                      $703.29    3 nights at LA hotel for Verity 11/13-11/16.

10/31/2018        D. Galfus                      $635.97    3 nights at LA hotel for Verity 11/5-11/8.

10/31/2018        J. Vizzini                     $753.57    3 nights hotel stay in LA for Verity (11/5-11/8).

10/31/2018        J. Schlant                     $753.57    Hotel for 3 nights in El Segundo, CA during Verity engagment
                                                            (11-5 to 11/8).

10/31/2018        B. Park                        $549.94    Hotel in San Jose, CA for 4 nights while working at VMF
                                                            offices from 11/4-11/8/2018.

10/31/2018        K. Beard                       $791.96    Marriott hotel for 4 nights in LA during Verity travel from
                                                            10/28-11/1.

10/31/2018        N. Haslun                      $311.26    One night hotel in San Jose while working at VMF offices from
                                                            10/31/18-11/1/18.


Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                           Desc
Date              Professional            Main Amount
                                               Document Description
                                                           Page 338 of 384

08. Travel - Hotel/Lodging

10/31/2018        N. Haslun                      $486.35    One night hotel in San Jose while working at VMF offices from
                                                            11/12/18-11/13/18.

10/31/2018        N. Haslun                      $573.14    One night hotel in San Jose while working at VMF offices from
                                                            11/13/18-11/14/18.

10/31/2018        N. Haslun                      $255.40    One night hotel in San Jose while working at VMF offices from
                                                            11/8/18-11/9/18.

10/31/2018        N. Haslun                     $1,291.47   Three nights hotel in San Francisco (2 nights in lieu of travel
                                                            home) while on Verity client site from 11/9/18-11/12/18.

10/31/2018        N. Haslun                      $628.14    Two nights hotel in San Francisco while on Verity client site
                                                            from 11/4/18-11/6/18.

10/31/2018        N. Haslun                     $1,162.27   Two nights hotel in San Francisco while on Verity client site
                                                            from 11/6/18-11/8/18.

11/1/2018         J. Emerson                    $2,583.08   Hotel stay in LA from 10/07/18 - 10/19/18.

11/1/2018         J. Emerson                     $178.08    Hotel stay in LA while traveling for Verity from 09/30/18 -
                                                            10/01/18.

11/1/2018         J. Emerson                     $218.71    Hotel stay in LA while traveling for Verity from 10/04/18 -
                                                            10/05/18.

11/1/2018         J. Emerson                     $459.82    Hotel stay in LA while traveling for Verity from 10/24/18 -
                                                            10/26/18.

11/1/2018         J. Emerson                    $2,091.45   Hotel stay in San Jose on short notice from 09/23/18 - 09/27/18.

11/1/2018         J. Emerson                    $1,882.00   Hotel stay in San Jose on short notice from 10/01/18 -
                                                            10/05/18 - last night couldn't be cancelled.

11/1/2018         P. Chadwick                    $578.85    Hotel while on client site travel for Verity in LA from
                                                            10/29/18 - 11/01/18.

11/1/2018         C. Kearns                      $635.97    LA hotel while working in Verity offices from 10/08/18 -
                                                            10/11/18.

11/1/2018         C. Kearns                      $491.21    LA hotel while working in Verity offices from 10/16/18 -
                                                            10/18/18.

11/1/2018         C. Kearns                      $502.38    LA hotel while working in Verity offices from 10/23/18 -
                                                            10/25/18.

11/2/2018         J. Emerson                     $710.20    Hotel stay in LA while traveling for Verity from 10/29/18 -
                                                            11/02/18.

11/7/2018         J. Emerson                     $502.38    Hotel stay in LA while traveling for Verity from 11/5/18 -
                                                            11/7/18.


Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                           Desc
Date              Professional            Main Amount
                                               Document Description
                                                           Page 339 of 384

08. Travel - Hotel/Lodging

11/7/2018         P. Chadwick                    $306.38    Hotel while on client site travel for Verity in LA from
                                                            11/05/18 - 11/07/18.

11/8/2018         J. Emerson                     $556.01    Hotel stay in San Jose while traveling for Verity from 11/7/18 -
                                                            11/8/18.

11/9/2018         K. Beard                       $798.16    Lodging in LA for Verity from 11/5/18 - 11/9/18.

11/11/2018        B. Park                        $714.60    Hotel stay while at VMF from 11/11/18 - 11/13/18.

11/13/2018        B. Park                       $1,614.22   Hotel stay while at VMF from 11/13/18 - 11/14/18 - least
                                                            expensive hotel available.

11/14/2018        P. Chadwick                   $1,073.47   Hotel while on client site travel for Verity from 11/12/18 -
                                                            11/14/18.

11/15/2018        P. Chadwick                    $207.45    Hotel while on client site travel for Verity in LA from
                                                            11/14/18 - 11/15/18.

11/15/2018        K. Beard                       $735.58    Lodging in LA for Verity from 11/11/18 - 11/15/18.

11/16/2018        J. Vizzini                     $655.95    Business travel - hotel stay in LA - 11-13 thru 11-16 - Verity.

11/16/2018        J. Schlant                     $852.20    Hotel in El Segundo, CA during Verity engagement from
                                                            11/12/18 - 11/16/18.

11/16/2018        J. Emerson                    $3,707.07   Hotel stay in San Jose on short notice from 11/11/18 - 11/16/18.

11/25/2018        B. Park                       $1,472.80   Hotel stay while at VMF from 11/25/18 - 11/29/18.

11/26/2018        J. Vizzini                     $743.56    Business travel - Verity - 11/26 thru 11/30 El Segundo - Verity
                                                            LA.

11/27/2018        N. Haslun                      $449.00    One night hotel while working in Verity's offices in San Jose.

11/27/2018        N. Haslun                      $420.24    Two nights hotel stay to work in Verity's Daly City offices.

11/29/2018        J. Emerson                     $589.87    Hotel stay in LA while traveling for Verity from 11/26/18 -
                                                            11/29/18.

11/29/2018        N. Haslun                      $449.00    One night hotel while working in Verity's offices in San Jose.

11/30/2018        D. Galfus                      $613.39    Business travel - hotel stay 11-26 thru 11-29 - Verity LA.

11/30/2018        J. Schlant                     $578.67    Hotel in El Segundo, CA during Verity engagement from
                                                            11/26/18 - 11/29/18.

11/30/2018        P. Chadwick                    $907.33    Hotel while on client site travel for Verity in LA from
                                                            11/25/18 - 11/30/18.


Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                         Desc
Date              Professional            Main Amount
                                               Document Description
                                                           Page 340 of 384

08. Travel - Hotel/Lodging

11/30/2018        K. Beard                       $724.52    Lodging in LA for Verity from 11/26/18 - 11/30/18.

12/5/2018         J. Emerson                     $541.21    Hotel stay for 2 nights in LA while on Verity travel.

12/5/2018         N. Haslun                      $886.12    Two nights hotel to work in Verity's offices from 12-3-18 - 12-5-
                                                            18.

12/6/2018         J. Vizzini                     $601.07    Business travel - Hotel in LA for Verity from 12-3-18 - 12-6-18.

12/6/2018         K. Beard                       $735.52    Hotel in LA from 12-2-18 - 12-6-18.

12/6/2018         B. Park                       $1,695.34   Hotel stay while working at VMF site from 12-2-18 - 12-6-18.

12/7/2018         J. Schlant                     $820.84    Hotel in El Segundo, CA during Verity engagement from 12-3-
                                                            18 - 12-7-18.

12/7/2018         P. Chadwick                    $928.61    Lodging while on client site travel for Verity from 12-2-18 - 12-
                                                            7-18.

12/7/2018         N. Haslun                      $790.72    Two nights hotel in Milpitas to work in Verity's offices in San
                                                            Jose from 12-5-18 - 12-7-18.

12/11/2018        N. Haslun                      $479.73    Two night's hotel stay while working in Verity's Daly City
                                                            Offices from 12-9-18 - 12-11-18.

12/12/2018        N. Haslun                      $589.11    One night hotel while working in Verity's offices from 12-11-
                                                            18 - 12-12-18.

12/13/2018        J. Vizzini                     $611.15    Business travel - Hotel in LA for Verity from 12-10-18 - 12-13-
                                                            18.

12/13/2018        D. Galfus                      $932.12    Business Travel - Hotel stay - El Segundo LA - Verity from 12-
                                                            10-18 - 12-13-18.

12/13/2018        J. Schlant                     $611.15    Hotel in El Segundo, CA during Verity engagement from 12-10-
                                                            18 - 12-13-18.

12/14/2018        B. Park                       $1,799.12   Hotel stay while working at VMF site from 12-9-18 - 12-14-18.

12/14/2018        P. Chadwick                    $502.51    Lodging while on client site travel with Verity from 12-11-18 -
                                                            12-14-18.

12/19/2018        N. Haslun                      $308.18    Two nights lodging while working in Verity's offices from 12-
                                                            17-18 - 12-19-18.

12/20/2018        D. Galfus                      $424.11    Business travel - Hotel in LA - Verity from 12-17-18 - 12-20-18.

12/20/2018        J. Vizzini                     $393.87    Business travel - Hotel in LA for Verity from 12-17-18 - 12-20-
                                                            18.

Expense Category Total                      $101,366.92

Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                          Desc
Date              Professional            Main Amount
                                               Document Description
                                                           Page 341 of 384

10. Meals

8/31/2018         J. Schlant                     $6.83   Lunch during Verity engagement for J. Schlant

9/3/2018          K. Beard                      $22.50   Dinner at airport for K. Beard

9/3/2018          N. Haslun                     $40.43   Dinner in LA while working in Verity's offices for N. Haslun.

9/3/2018          P. Chadwick                   $12.98   Dinner on travel for Verity for P. Chadwick.

9/3/2018          P. Chadwick                   $11.38   Lunch on travel for meetings with Verity for P. Chadwick.

9/4/2018          K. Beard                      $13.90   Breakfast at hotel in LA for K. Beard.

9/4/2018          J. Schlant                     $9.51   Breakfast at ORD during Verity engagement for J. Schlant.

9/4/2018          P. Chadwick                   $16.32   Breakfast on travel for meetings with Verity for P. Chadwick.

9/4/2018          N. Haslun                     $14.28   Breakfast while traveling for N. Haslun.

9/4/2018          J. Schlant                    $69.33   Dinner for BRG team in LA during Verity engagement - J.
                                                         Schlant, K. Beard, F. Stevens

9/4/2018          P. Chadwick                   $40.38   Lunch in LA with R. Adcock while traveling for Verity.

9/4/2018          K. Beard                      $46.76   Lunch in office in LA for K. Beard, F. Stevens, J. Schlant.

9/5/2018          K. Beard                      $13.90   Breakfast at hotel in LA for K. Beard.

9/5/2018          J. Schlant                    $12.26   Breakfast during Verity engagement in LA for J. Schlant

9/5/2018          N. Haslun                      $9.18   Breakfast in San Francisco while traveling for Verity for N.
                                                         Haslun

9/5/2018          P. Chadwick                   $20.40   Breakfast on travel for meetings with client in LA for P.
                                                         Chadwick

9/5/2018          N. Haslun                     $23.93   Dinner at hotel while working in Verity's offices in San
                                                         Francisco for N. Haslun

9/5/2018          P. Chadwick                    $7.33   Dinner while on client site travel for Verity (LA) for P.
                                                         Chadwick.

9/5/2018          J. Schlant                    $76.65   Lunch for BRG team during Verity engagement- J. Schlant, K.
                                                         Beard, F. Stevens

9/5/2018          K. Beard                      $44.14   Working dinner at Verity LA office for K. Beard, P. Chadwick,
                                                         J. Schlant

9/6/2018          K. Beard                       $8.07   Breakfast at hotel in LA for K. Beard



Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                       Desc
Date              Professional            Main Amount
                                               Document Description
                                                           Page 342 of 384

10. Meals

9/6/2018          J. Schlant                    $12.26   Breakfast during Verity engagement in LA for J. Schlant

9/6/2018          P. Chadwick                   $20.40   Breakfast in LA on travel for meetings with client for P.
                                                         Chadwick

9/6/2018          N. Haslun                     $15.77   Breakfast while traveling in San Francisco for N. Haslun

9/6/2018          P. Chadwick                    $7.33   Dinner in LA while on client site travel for Verity for P.
                                                         Chadwick

9/6/2018          N. Haslun                     $24.93   Dinner in San Francisco while traveling for N. Haslun

9/6/2018          J. Schlant                    $93.32   Lunch in LA for BRG team during Verity engagement- J.
                                                         Schlant, K. Beard, F. Stevens, P. Chadwick

9/6/2018          K. Beard                      $43.24   Working group dinner at Verity LA office for K. Beard, J.
                                                         Schlant

9/7/2018          K. Beard                      $17.71   Breakfast at hotel in LA while traveling for Verity for K. Beard

9/7/2018          J. Schlant                     $5.18   Breakfast in LA during Verity engagement for J. Schlant

9/7/2018          P. Chadwick                   $20.40   Breakfast while on client site travel for Verity for P. Chadwick

9/7/2018          N. Haslun                      $8.09   Breakfast while working in Verity's SFO offices for N. Haslun

9/7/2018          N. Haslun                      $8.50   Dinner on plane home after working in Verity's offices in CA
                                                         for N. Haslun

9/7/2018          K. Beard                      $19.47   Lunch at airport in LA for K. Beard

9/7/2018          N. Haslun                     $38.06   Lunch at SFO prior to flight home after working in Verity's
                                                         offices in San Jose for N. Haslun

9/7/2018          J. Schlant                     $7.79   Lunch during Verity engagement in LA for J. Schlant

9/7/2018          P. Chadwick                   $26.76   Lunch while on client site travel for Verity for P. Chadwick

9/9/2018          N. Haslun                     $47.88   Dinner in San Francisco while traveling for Verity for N. Haslun

9/10/2018         P. Chadwick                    $7.43   Breakfast at DCA while traveling to client site for P. Chadwick

9/10/2018         N. Haslun                      $4.62   Breakfast in San Francisco while working in Verity offices for
                                                         N. Haslun

9/10/2018         J. Schlant                    $11.23   Breakfast while traveling during Verity engagement for J.
                                                         Schlant

9/10/2018         J. Schlant                    $74.90   Dinner in LA during Verity engagement for J. Schlant, K. Beard


Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                       Desc
Date              Professional            Main Amount
                                               Document Description
                                                           Page 343 of 384

10. Meals

9/10/2018         N. Haslun                     $39.40   Dinner in San Francisco while traveling for Verity for N. Haslun

9/10/2018         P. Chadwick                   $18.20   Dinner while traveling in LA for P. Chadwick

9/11/2018         J. Schlant                    $10.97   Breakfast during Verity engagement in LA for J. Schlant

9/11/2018         N. Haslun                     $10.41   Breakfast in San Francisco while working in Verity offices for
                                                         N. Haslun

9/11/2018         P. Chadwick                   $21.47   Breakfast while traveling in LA for P. Chadwick

9/11/2018         P. Chadwick                    $6.69   Dinner in LA while on client site travel for Verity for P.
                                                         Chadwick

9/11/2018         N. Haslun                     $37.52   Dinner in San Francisco while traveling for Verity for N. Haslun

9/11/2018         P. Chadwick                   $10.65   Lunch while traveling for P. Chadwick

9/12/2018         J. Schlant                    $12.81   Breakfast during Verity engagement in LA for J. Schlant

9/12/2018         P. Chadwick                   $15.84   Breakfast in LA on travel for meetings with client for P.
                                                         Chadwick

9/12/2018         N. Haslun                     $12.12   Breakfast in San Francisco while working in Verity offices for
                                                         N. Haslun

9/12/2018         P. Chadwick                   $41.94   Dinner in LA while on client site travel for Verity for P.
                                                         Chadwick

9/12/2018         N. Haslun                     $22.17   Dinner in San Francisco while traveling for Verity for N. Haslun

9/12/2018         J. Schlant                    $71.15   Lunch for BRG team during Verity engagement - J. Schlant, K.
                                                         Beard, F. Stevens

9/12/2018         P. Chadwick                   $18.20   Lunch while traveling for P. Chadwick

9/13/2018         J. Schlant                     $2.62   Breakfast during Verity engagement for J. Schlant

9/13/2018         P. Chadwick                   $19.20   Breakfast in LA on travel for meetings with client for P.
                                                         Chadwick

9/13/2018         N. Haslun                     $19.70   Breakfast in San Francisco while working in Verity offices for
                                                         N. Haslun

9/13/2018         J. Schlant                    $56.35   Dinner in LA during Verity engagement for J. Schlant, K. Beard

9/13/2018         N. Haslun                     $29.89   Dinner in San Francisco while traveling for Verity for N. Haslun

9/13/2018         P. Chadwick                   $21.47   Dinner while traveling in LA for P. Chadwick


Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                       Desc
Date              Professional            Main Amount
                                               Document Description
                                                           Page 344 of 384

10. Meals

9/13/2018         N. Haslun                      $6.33   Lunch in San Francisco while traveling for Verity for N. Haslun.

9/14/2018         N. Haslun                     $19.59   Breakfast at hotel while working in Verity's offices for N.
                                                         Haslun

9/14/2018         P. Chadwick                   $21.47   Breakfast in LA on travel for meetings with client for P.
                                                         Chadwick

9/14/2018         J. Schlant                    $70.98   Dinner during Verity engagement in LA for J. Schlant, K. Beard

9/14/2018         P. Chadwick                   $25.66   Lunch during client site travel for Verity for P. Chadwick

9/14/2018         J. Schlant                    $10.41   Lunch during Verity engagement for J. Schlant.

9/17/2018         J. Schlant                    $11.54   Breakfast during Verity engagement in LA for J. Schlant

9/17/2018         J. Schlant                    $74.30   Lunch for BRG team during Verity engagement - J. Schlant, K.
                                                         Beard, P. Chadwick, F. Stevens

9/18/2018         J. Schlant                     $2.62   Breakfast during Verity engagement in LA for J. Schlant

9/18/2018         P. Chadwick                    $7.33   Breakfast while on client site travel (LA) for P. Chadwick

9/18/2018         P. Chadwick                   $47.80   Dinner in LA while on client site travel for Verity for P.
                                                         Chadwick

9/18/2018         J. Schlant                    $94.69   Lunch for BRG team during Verity engagement - J. Schlant, K.
                                                         Beard, P. Chadwick, F. Stevens

9/19/2018         J. Schlant                     $2.62   Breakfast for J. Schlant

9/19/2018         J. Schlant                     $6.62   Dinner during Verity engagement in LA for J. Schlant

9/19/2018         P. Chadwick                   $35.50   Dinner in LA while on client site travel for Verity for P.
                                                         Chadwick

9/19/2018         P. Chadwick                    $7.33   Lunch during LA client site travel for Verity for P. Chadwick

9/20/2018         N. Haslun                      $9.50   Dinner on plane home after working in Verity's offices in CA
                                                         for N. Haslun

9/20/2018         P. Chadwick                   $37.30   Dinner while traveling in LA for P. Chadwick

9/20/2018         J. Schlant                    $66.80   Lunch for BRG team during Verity engagement - J. Schlant, K.
                                                         Beard, P. Chadwick.

9/21/2018         J. Schlant                    $15.52   Breakfast during Verity engagement in LA for J. Schlant

9/21/2018         P. Chadwick                   $13.28   Breakfast while on client site travel for Verity for P. Chadwick


Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                       Desc
Date              Professional            Main Amount
                                               Document Description
                                                           Page 345 of 384

10. Meals

9/21/2018         J. Schlant                    $50.00   Dinner for J. Schlant

9/21/2018         P. Chadwick                   $11.00   Dinner in LA while on client site travel for Verity for P.
                                                         Chadwick

9/21/2018         J. Schlant                    $20.97   Lunch during Verity engagement for J. Schlant

9/23/2018         P. Chadwick                   $10.99   Lunch during LA client site travel for Verity for P. Chadwick

10/1/2018         K. Beard                      $20.17   Breakfast at hotel for K. Beard.

10/1/2018         K. Beard                      $20.97   Breakfast at hotel on 9/10 for K. Beard.

10/1/2018         K. Beard                       $8.19   Breakfast at hotel on 9/11 for K. Beard.

10/1/2018         K. Beard                       $3.82   Breakfast at hotel on 9/13 for K. Beard.

10/1/2018         K. Beard                      $11.23   Breakfast at hotel on 9/17 for K. Beard.

10/1/2018         K. Beard                      $10.63   Breakfast at hotel on 9/18 for K. Beard.

10/1/2018         N. Haslun                     $17.77   Breakfast at hotel on 9/18 for N. Haslun.

10/1/2018         K. Beard                      $12.26   Breakfast at hotel on 9/19 for K. Beard.

10/1/2018         N. Haslun                     $14.78   Breakfast at hotel on 9/19 for N. Haslun.

10/1/2018         K. Beard                       $8.45   Breakfast at hotel on 9/20 for K. Beard.

10/1/2018         N. Haslun                     $10.41   Breakfast at hotel on 9/20 for N. Haslun.

10/1/2018         K. Beard                      $12.26   Breakfast at hotel on 9/21 for K. Beard.

10/1/2018         K. Beard                      $13.95   Breakfast at hotel on 9/24 for K. Beard.

10/1/2018         N. Haslun                     $19.37   Breakfast at hotel on 9/24 for N. Haslun.

10/1/2018         N. Haslun                     $20.37   Breakfast at hotel on 9/25 for N. Haslun.

10/1/2018         K. Beard                      $13.95   Breakfast at hotel on 9/26 for K. Beard.

10/1/2018         N. Haslun                     $19.37   Breakfast at hotel on 9/26 for N. Haslun.

10/1/2018         K. Beard                      $13.95   Breakfast at hotel on 9/27 for K. Beard.

10/1/2018         N. Haslun                     $19.37   Breakfast at hotel on 9/27 for N. Haslun.



Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                        Desc
Date              Professional            Main Amount
                                               Document Description
                                                           Page 346 of 384

10. Meals

10/1/2018         N. Haslun                      $19.37   Breakfast at hotel while working in Daly City offices on 9/28
                                                          for N. Haslun.

10/1/2018         K. Beard                        $7.68   Breakfast at the hotel in LA on 9/25.

10/1/2018         J. Schlant                     $12.87   Breakfast during Verity engagement for J. Schlant.

10/1/2018         J. Schlant                      $2.62   Breakfast during Verity engagement on 9/24 for J. Schlant.

10/1/2018         J. Schlant                      $2.62   Breakfast during Verity engagement on 9/25 for J. Schlant.

10/1/2018         J. Schlant                      $2.62   Breakfast during Verity engagement on 9/26 for J. Schlant.

10/1/2018         J. Schlant                      $3.98   Breakfast during Verity engagement on 9/27 for J. Schlant.

10/1/2018         J. Schlant                     $14.25   Breakfast during Verity engagement on 9/28 for J. Schlant.

10/1/2018         N. Haslun                      $11.00   Breakfast while in San Francisco working on Verity business on
                                                          9/30 for N. Haslun.

10/1/2018         P. Chadwick                     $7.33   Breakfast while on client site travel for P. Chadwick.

10/1/2018         N. Haslun                      $11.44   Breakfast while working in Verity's Daly City Offices for N.
                                                          Haslun.

10/1/2018         K. Beard                       $31.68   Dinner at airport on 9/16 for K. Beard.

10/1/2018         K. Beard                       $25.38   Dinner at airport on 9/23 for K. Beard.

10/1/2018         K. Beard                       $20.25   Dinner at airport on 9/9 for K. Beard.

10/1/2018         K. Beard                       $43.21   Dinner at office on 9/18 for K. Beard, J. Schlant.

10/1/2018         K. Beard                       $15.08   Dinner at the hotel on 9/19 for K. Beard.

10/1/2018         J. Schlant                     $22.51   Dinner during Verity engagement on 9/27 for J. Schlant.

10/1/2018         J. Schlant                    $101.32   Dinner for team during Verity engagement on 9/25 for J.
                                                          Schlant, K. Beard, P. Chadwick.

10/1/2018         J. Schlant                     $39.33   Dinner for team during Verity engagement on 9/26 for J.
                                                          Schlant, K. Beard.

10/1/2018         P. Chadwick                    $45.97   Dinner in LA for P. Chadwick.

10/1/2018         N. Haslun                      $20.59   Dinner while traveling on 9/16 for N. Haslun.

10/1/2018         N. Haslun                      $27.89   Dinner while traveling on 9/17 for N. Haslun.


Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                      Desc
Date              Professional            Main Amount
                                               Document Description
                                                           Page 347 of 384

10. Meals

10/1/2018         N. Haslun                     $23.17   Dinner while traveling on 9/18 for N. Haslun.

10/1/2018         N. Haslun                     $28.89   Dinner while traveling on 9/19 for N. Haslun.

10/1/2018         N. Haslun                     $19.24   Dinner while traveling on 9/23 for N. Haslun.

10/1/2018         N. Haslun                     $26.90   Dinner while traveling on 9/24 for N. Haslun.

10/1/2018         N. Haslun                     $26.90   Dinner while traveling on 9/25 for N. Haslun.

10/1/2018         N. Haslun                     $26.90   Dinner while traveling on 9/26 for N. Haslun.

10/1/2018         N. Haslun                     $26.90   Dinner while traveling on 9/27 for N. Haslun.

10/1/2018         N. Haslun                     $47.45   Dinner while traveling on 9/28 for N. Haslun.

10/1/2018         N. Haslun                     $63.77   Dinner while traveling on 9/29 for N. Haslun.

10/1/2018         K. Beard                      $24.79   Dinner while traveling on 9/30 for K. Beard.

10/1/2018         K. Beard                       $8.49   Dinner while working in LA on 9/11 for K. Beard.

10/1/2018         K. Beard                      $44.47   Group dinner at office for K. Beard, J. Schlant.

10/1/2018         K. Beard                      $78.04   Group lunch at office on 9/11 for K. Beard, F. Stevens, J.
                                                         Schlant.

10/1/2018         K. Beard                      $68.34   Group lunch in office on 9/13 for K. Beard, P. Chadwick, F.
                                                         Stevens, J. Schlant.

10/1/2018         K. Beard                      $58.93   Group working lunch at the office on 9/19 for K. Beard, P.
                                                         Chadwick, F. Stevens, J. Schlant.

10/1/2018         K. Beard                      $17.25   Lunch at airport for K. Beard on 9/14.

10/1/2018         K. Beard                      $10.54   Lunch at airport for K. Beard on 9/21.

10/1/2018         N. Haslun                     $22.80   Lunch at airport on 9/20 for N. Haslun.

10/1/2018         K. Beard                      $20.58   Lunch at airport on 9/30 for K. Beard.

10/1/2018         J. Schlant                    $16.28   Lunch during Verity engagement on 9/28 for J. Schlant.

10/1/2018         J. Schlant                    $75.20   Lunch for team during Verity engagement - J. Schlant, K.
                                                         Beard, P. Chadwick.

10/1/2018         J. Schlant                    $69.97   Lunch for team during Verity engagement on 9/24 - J. Schlant,
                                                         K. Beard, P. Chadwick.


Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                        Desc
Date              Professional            Main Amount
                                               Document Description
                                                           Page 348 of 384

10. Meals

10/1/2018         J. Schlant                     $52.09   Lunch for team during Verity engagement on 9/27 - J. Schlant,
                                                          F. Stevens.

10/1/2018         P. Chadwick                    $10.71   Lunch while on client site travel on 9/30 for P. Chadwick.

10/1/2018         K. Beard                       $67.66   Office working dinner on 9/17 for K. Beard, P. Chadwick, J.
                                                          Schlant.

10/1/2018         K. Beard                       $43.21   Working dinner at office on 9/12 for K. Beard, J. Schlant.

10/1/2018         K. Beard                       $53.95   Working dinner at office on 9/20 for K. Beard, J. Schlant.

10/1/2018         K. Beard                       $42.62   Working dinner at office on 9/24 for K. Beard, J. Schlant.

10/1/2018         K. Beard                      $120.62   Working group lunch at office on 9/25 for K. Beard, P.
                                                          Chadwick, F. Stevens, J. Schlant.

10/1/2018         K. Beard                       $92.56   Working group lunch on 9/26 for K. Beard, P. Chadwick, F.
                                                          Stevens, J. Schlant.

10/1/2018         K. Beard                       $20.94   Working lunch at office on 9/10 for K. Beard.

10/2/2018         J. Schlant                      $3.62   Breakfast during Verity engagement for J. Schlant.

10/2/2018         P. Chadwick                    $35.50   Dinner in LA for P. Chadwick.

10/2/2018         K. Beard                       $45.84   Group Dinner at office for K. Beard, J. Schlant.

10/2/2018         K. Beard                       $18.86   Hotel breakfast for K. Beard.

10/2/2018         J. Schlant                     $53.02   Lunch for team during Verity engagement - J. Schlant, K. Beard.

10/2/2018         P. Chadwick                     $7.33   Lunch while on client site travel for P. Chadwick.

10/3/2018         J. Schlant                      $2.83   Breakfast during Verity engagement for J. Schlant.

10/3/2018         P. Chadwick                    $52.99   Dinner in LA for P. Chadwick.

10/3/2018         K. Beard                       $36.65   Group Dinner at office for K. Beard, J. Schlant.

10/3/2018         K. Beard                       $16.08   Hotel breakfast for K. Beard.

10/3/2018         J. Schlant                     $74.76   Lunch for team during Verity engagement - G. Medina
                                                          (Dentons), J. Schlant, K. Beard, P. Chadwick, F. Stevens.

10/4/2018         J. Schlant                     $22.72   Dinner during Verity engagement at LAX for J. Schlant.

10/4/2018         K. Beard                       $14.32   Hotel breakfast for K. Beard.


Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                         Desc
Date              Professional            Main Amount
                                               Document Description
                                                           Page 349 of 384

10. Meals

10/5/2018         N. Haslun                       $9.41   Breakfast while working at Verity offices for N. Haslun.

10/5/2018         N. Haslun                      $35.51   Dinner while working out of town for N. Haslun.

10/5/2018         K. Beard                        $9.00   Hotel breakfast for K. Beard.

10/5/2018         K. Beard                       $25.89   Lunch at airport for K. Beard.

10/6/2018         N. Haslun                       $6.00   Lunch while working the weekend in San Francisco on Verity
                                                          Business for N. Haslun.

10/7/2018         K. Beard                       $20.35   Dinner at airport for K. Beard.

10/7/2018         C. Barns                       $35.20   Lunch at airport for C. Barns.

10/8/2018         C. Barns                       $18.37   Breakfast at hotel for C. Barns.

10/8/2018         J. Schlant                     $20.63   Breakfast during Verity engagement for J. Schlant.

10/8/2018         N. Haslun                      $31.38   Breakfast while working in San Fran for Verity for N. Haslun.

10/8/2018         J. Schlant                    $188.83   Dinner for team during Verity engagement- J. Schlant, K.
                                                          Beard, C. Barns, P. Chadwick, D. Galfus, J. Emerson.

10/8/2018         C. Kearns                      $35.29   Dinner in JFK while traveling for Verity for C. Kearns.

10/8/2018         N. Haslun                      $33.85   Dinner while working in Verity's offices in Daly City for N.
                                                          Haslun.

10/8/2018         K. Beard                       $15.95   Hotel breakfast for K. Beard.

10/8/2018         J. Schlant                    $133.48   Lunch for team during Verity engagement - J. Schlant, K.
                                                          Beard, F. Stevens, P. Chadwick, C. Barns, D. Chang.

10/9/2018         C. Barns                       $16.19   Breakfast at hotel for C. Barns.

10/9/2018         C. Kearns                      $21.20   Breakfast at hotel for C. Kearns.

10/9/2018         D. Galfus                      $21.83   Breakfast at hotel for D. Galfus.

10/9/2018         J. Schlant                      $9.62   Breakfast at hotel in LA for J. Schlant.

10/9/2018         K. Beard                        $9.00   Hotel breakfast for K. Beard.

10/10/2018        C. Barns                       $16.19   Breakfast at hotel for C. Barns.

10/10/2018        C. Kearns                      $13.62   Breakfast at hotel for C. Kearns.



Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                       Desc
Date              Professional            Main Amount
                                               Document Description
                                                           Page 350 of 384

10. Meals

10/10/2018        D. Galfus                      $26.66   Breakfast at hotel for D. Galfus.

10/10/2018        J. Schlant                     $13.83   Breakfast at hotel in LA for J. Schlant.

10/10/2018        N. Haslun                       $5.20   Breakfast for N. Haslun.

10/10/2018        K. Beard                       $15.95   Hotel breakfast for K. Beard.

10/10/2018        C. Kearns                      $18.57   Lunch at hotel for C. Kearns.

10/11/2018        C. Barns                       $14.28   Breakfast at hotel for C. Barns.

10/11/2018        D. Galfus                      $28.35   Breakfast at hotel for D. Galfus.

10/11/2018        J. Schlant                     $10.80   Breakfast at hotel in LA for J. Schlant.

10/11/2018        N. Haslun                      $10.20   Breakfast for N. Haslun.

10/11/2018        J. Schlant                    $327.62   Dinner for team during Verity engagement - Dentons (T.
                                                          Moyron, G. Medina, C. Doherty, G. Miller), J. Schlant, C.
                                                          Barns, D. Galfus, K. Beard, J. Emerson, P. Chadwick, N.
                                                          Haslun, J. Vizzini.

10/11/2018        K. Beard                       $15.95   Hotel breakfast for K. Beard.

10/11/2018        K. Beard                      $145.26   Working group lunch in the client office for K. Beard, J.
                                                          Emerson, J. Schlant, F. Stevens, N. Haslun, D. Galfus, P.
                                                          Chadwick, D. Chang, J. Vizzini.

10/12/2018        D. Galfus                      $16.65   Breakfast at hotel for D. Galfus.

10/12/2018        J. Schlant                      $6.20   Breakfast at hotel in LA for J. Schlant.

10/12/2018        N. Haslun                      $19.47   Breakfast for N. Haslun.

10/12/2018        P. Chadwick                    $24.40   Dinner in LA for P. Chadwick.

10/12/2018        N. Haslun                      $46.24   Dinner while working out of town for N. Haslun.

10/12/2018        K. Beard                       $14.63   Hotel breakfast for K. Beard.

10/12/2018        J. Vizzini                     $22.43   Lunch at airport - flying home from Verity matter for J. Vizzini.

10/12/2018        J. Schlant                     $21.75   Lunch during Verity engagement at LAX for J. Schlant.

10/12/2018        C. Barns                       $18.62   Lunch for for C. Barns.




Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                       Desc
Date              Professional            Main Amount
                                               Document Description
                                                           Page 351 of 384

10. Meals

10/12/2018        K. Beard                      $162.76   Working lunch in client office for K. Beard, D. Chang, J.
                                                          Emerson, F. Stevens, D. Galfus, N. Haslun, P. Chadwick, C.
                                                          Kearns.

10/13/2018        C. Barns                       $12.64   Breakfast at hotel for C. Barns.

10/13/2018        D. Galfus                      $21.21   Breakfast at hotel for D. Galfus.

10/13/2018        N. Haslun                      $15.40   Breakfast at hotel for N. Haslun.

10/13/2018        P. Chadwick                    $88.44   Dinner in LA for P. Chadwick, D. Galfus.

10/13/2018        K. Beard                      $106.44   Group lunch in client office for K. Beard, J. Emerson, J.
                                                          Schlant, N. Haslun, P. Chadwick, J. Vizzini.

10/13/2018        K. Beard                       $15.95   Hotel breakfast for K. Beard.

10/13/2018        D. Galfus                      $14.00   Lunch for D. Galfus.

10/14/2018        C. Barns                       $16.51   Breakfast at hotel for C. Barns.

10/14/2018        K. Beard                      $146.51   Group lunch in client office for K. Beard, C. Kearns, D. Chang,
                                                          J. Emerson, J. Schlant, F. Stevens, D. Galfus, N. Haslun, J.
                                                          Vizzini, P. Chadwick.

10/14/2018        D. Galfus                      $58.06   Lunch while in LA for D. Galfus.

10/14/2018        D. Galfus                     $273.91   Verity Health team dinner in LA for D. Galfus, J. Vizzini, P.
                                                          Chadwick, J. Schlant, J. Emerson, K. Beard.

10/15/2018        D. Galfus                       $8.83   Breakfast at hotel for D. Galfus.

10/15/2018        J. Vizzini                     $18.53   Breakfast at hotel for J. Vizzini.

10/15/2018        J. Schlant                      $7.43   Breakfast during Verity engagement for J. Schlant.

10/15/2018        N. Haslun                      $17.59   Breakfast while working at Verity's office for N. Haslun.

10/15/2018        P. Chadwick                    $43.89   Dinner at hotel for P. Chadwick.

10/15/2018        N. Haslun                      $28.01   Dinner while working out of town for N. Haslun.

10/15/2018        K. Beard                       $16.17   Hotel breakfast for K. Beard.

10/15/2018        J. Schlant                    $119.57   Lunch for team during Verity engagement - J. Schlant, K.
                                                          Beard, F. Stevens, P. Chadwick, J. Vizzini, D. Chang.

10/16/2018        N. Haslun                      $20.40   Breakfast at hotel for N. Haslun.


Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                     Desc
Date              Professional            Main Amount
                                               Document Description
                                                           Page 352 of 384

10. Meals

10/16/2018        P. Chadwick                    $23.60   Breakfast at hotel for P. Chadwick.

10/16/2018        J. Vizzini                     $14.27   Breakfast at LA hotel J. Vizzini.

10/16/2018        J. Schlant                     $11.19   Breakfast during Verity engagement for J. Schlant.

10/16/2018        D. Galfus                      $65.47   Dinner at LA hotel for D. Galfus.

10/16/2018        J. Schlant                    $178.58   Dinner for team during Verity engagement - J. Schlant, K.
                                                          Beard, J. Emerson, P. Chadwick, J. Vizzini, C. Kearns.

10/16/2018        N. Haslun                      $32.09   Dinner while working out of town for N. Haslun.

10/16/2018        K. Beard                       $15.95   Hotel breakfast for K. Beard.

10/16/2018        J. Schlant                    $148.79   Lunch for team during Verity engagement - J. Schlant, K.
                                                          Beard, P. Chadwick, J. Vizzini, D. Chang, J. Emerson, D.
                                                          Galfus.

10/17/2018        N. Haslun                       $8.53   Breakfast at hotel for N. Haslun.

10/17/2018        P. Chadwick                    $19.60   Breakfast at hotel for P. Chadwick.

10/17/2018        J. Schlant                      $5.20   Breakfast at hotel in LA for J. Schlant.

10/17/2018        J. Schlant                     $69.06   Dinner for team during Verity engagement - J. Schlant, K.
                                                          Beard, J. Emerson, J. Vizzini.

10/17/2018        D. Galfus                      $40.00   Dinner while in LA for D. Galfus.

10/17/2018        N. Haslun                      $28.01   Dinner while working out of town for N. Haslun.

10/17/2018        K. Beard                       $14.06   Hotel breakfast for K. Beard.

10/17/2018        J. Vizzini                     $16.43   Lunch at hotel for J. Vizzini.

10/17/2018        J. Schlant                    $282.15   Lunch for team during Verity engagement - J. Schlant, K.
                                                          Beard, P. Chadwick, J. Vizzini, D. Chang, J. Emerson, D.
                                                          Galfus, F. Stevens, C. Kearns.

10/18/2018        N. Haslun                      $13.44   Breakfast at hotel for N. Haslun.

10/18/2018        J. Schlant                     $10.01   Breakfast at hotel in LA for J. Schlant.

10/18/2018        J. Vizzini                     $16.33   Breakfast in LA for J. Vizzini.

10/18/2018        P. Chadwick                    $14.50   Breakfast in LA for P. Chadwick.



Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                       Desc
Date              Professional            Main Amount
                                               Document Description
                                                           Page 353 of 384

10. Meals

10/18/2018        J. Schlant                     $35.66   Dinner during Verity engagement for J. Schlant.

10/18/2018        J. Vizzini                     $59.83   Dinner in LA while traveling for J. Vizzini.

10/18/2018        K. Beard                      $161.75   Group lunch in client office for C. Kearns, D. Chang, J.
                                                          Emerson, J. Schlant, F. Stevens, D. Galfus, N. Haslun, J.
                                                          Vizzini, P. Chadwick.

10/18/2018        K. Beard                        $9.63   Hotel breakfast for K. Beard.

10/19/2018        J. Schlant                     $13.46   Breakfast at hotel in LA for J. Schlant.

10/19/2018        J. Vizzini                     $17.13   Breakfast at LA hotel J. Vizzini.

10/19/2018        J. Vizzini                     $22.43   Lunch at airport (LAX) - Verity for J. Vizzini.

10/19/2018        J. Schlant                     $14.03   Lunch during Verity engagement for J. Schlant.

10/21/2018        K. Beard                       $30.16   Dinner at airport for K. Beard.

10/21/2018        P. Chadwick                    $22.99   Dinner in LA for P. Chadwick.

10/22/2018        D. Galfus                       $7.99   Breakfast at hotel for D. Galfus.

10/22/2018        P. Chadwick                    $29.62   Breakfast at hotel for P. Chadwick.

10/22/2018        J. Schlant                      $4.79   Breakfast during Verity engagement for J. Schlant.

10/22/2018        J. Vizzini                     $21.59   Dinner at hotel for J. Vizzini.

10/22/2018        J. Schlant                    $153.10   Dinner for team during Verity engagement - J. Schlant, K.
                                                          Beard, P. Chadwick, D. Galfus.

10/22/2018        N. Haslun                      $37.07   Dinner while working out of town for N. Haslun.

10/22/2018        K. Beard                       $16.28   Hotel breakfast for K. Beard.

10/22/2018        K. Beard                       $93.68   Working group lunch in office for K. Beard, D. Chang, J.
                                                          Emerson, J. Schlant, F. Stevens, D. Galfus, J. Vizzini, P.
                                                          Chadwick.

10/23/2018        N. Haslun                      $22.31   Breakfast at hotel for N. Haslun.

10/23/2018        P. Chadwick                    $25.80   Breakfast at hotel for P. Chadwick.

10/23/2018        J. Schlant                     $10.01   Breakfast at hotel in LA for J. Schlant.




Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                       Desc
Date              Professional            Main Amount
                                               Document Description
                                                           Page 354 of 384

10. Meals

10/23/2018        J. Schlant                    $146.36   Dinner for team during Verity engagement - J. Schlant, D.
                                                          Galfus, K. Beard, P. Chadwick.

10/23/2018        J. Vizzini                     $42.66   Dinner in LA while traveling for J. Vizzini.

10/23/2018        N. Haslun                      $26.89   Dinner while working out of town for N. Haslun.

10/23/2018        K. Beard                       $16.28   Hotel breakfast for K. Beard.

10/23/2018        K. Beard                      $115.89   Working group lunch in office for K. Beard, C. Kearns, D.
                                                          Chang, J. Emerson, J. Schlant, F. Stevens, D. Galfus, J. Vizzini,
                                                          P. Chadwick.

10/24/2018        P. Chadwick                    $20.40   Breakfast at hotel for P. Chadwick.

10/24/2018        J. Schlant                     $13.28   Breakfast at hotel in LA for J. Schlant.

10/24/2018        J. Vizzini                     $16.70   Breakfast at LA hotel J. Vizzini.

10/24/2018        D. Galfus                      $15.87   Breakfast while in LA for D. Galfus.

10/24/2018        N. Haslun                      $10.24   Breakfast while working at Verity's office for N. Haslun.

10/24/2018        N. Haslun                      $33.31   Dinner while working out of town for N. Haslun.

10/24/2018        K. Beard                       $19.08   Hotel breakfast for K. Beard.

10/24/2018        J. Schlant                     $98.05   Lunch for team during Verity engagement - J. Schlant, K.
                                                          Beard, J. Emerson, J. Vizzini, D. Chang.

10/25/2018        P. Chadwick                    $22.90   Breakfast at hotel for P. Chadwick.

10/25/2018        J. Vizzini                     $26.68   Breakfast at LA hotel J. Vizzini.

10/25/2018        N. Haslun                      $25.80   Breakfast while working in VMF offices for N. Haslun.

10/25/2018        J. Vizzini                     $33.51   Dinner at airport LAX - Verity for J. Vizzini.

10/25/2018        D. Galfus                      $25.78   Dinner at LAX airport for D. Galfus.

10/25/2018        J. Schlant                     $45.01   Dinner for J. Schlant.

10/25/2018        N. Haslun                      $19.20   Dinner while working out of town for N. Haslun.

10/25/2018        K. Beard                       $13.06   Hotel breakfast for K. Beard.

10/25/2018        J. Schlant                     $14.41   Lunch during Verity engagement for J. Schlant.



Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                      Desc
Date              Professional            Main Amount
                                               Document Description
                                                           Page 355 of 384

10. Meals

10/25/2018        K. Beard                       $34.13   Working dinner at office for K. Beard, J. Emerson.

10/25/2018        K. Beard                      $134.35   Working group lunch in office for K. Beard, D. Chang, J.
                                                          Emerson, F. Stevens, D. Galfus, J. Vizzini, P. Chadwick.

10/26/2018        N. Haslun                      $41.60   Dinner while working out of town for N. Haslun.

10/26/2018        K. Beard                       $18.58   Hotel breakfast for K. Beard.

10/26/2018        K. Beard                       $22.38   Lunch at airport for K. Beard.

10/27/2018        N. Haslun                      $11.05   Breakfast while traveling for Verity for N. Haslun.

10/27/2018        N. Haslun                      $48.56   Dinner while working out of town for N. Haslun.

10/28/2018        N. Haslun                       $8.70   Breakfast while traveling for Verity for N. Haslun.

10/28/2018        K. Beard                       $22.24   Dinner at airport for K. Beard.

10/28/2018        N. Haslun                      $48.56   Dinner while working out of town for N. Haslun.

10/28/2018        N. Haslun                      $30.82   Lunch while working out of town for N. Haslun.

10/29/2018        J. Vizzini                     $18.10   Breakfast at LA hotel J. Vizzini.

10/29/2018        J. Schlant                     $20.73   Breakfast during Verity engagement for J. Schlant.

10/29/2018        N. Haslun                       $7.30   Breakfast while Working in San Fran at Verity's offices for N.
                                                          Haslun.

10/29/2018        J. Vizzini                    $149.45   Dinner in LA while traveling for J. Vizzini, J. Emerson, K.
                                                          Beard, J. Schlant.

10/29/2018        N. Haslun                      $19.50   Dinner while working out of town for N. Haslun.

10/29/2018        K. Beard                       $14.06   Hotel breakfast for K. Beard.

10/29/2018        J. Schlant                     $83.01   Lunch for team during Verity engagement - J. Schlant, K.
                                                          Beard, J. Emerson, J. Vizzini.

10/30/2018        D. Galfus                      $11.10   Breakfast at hotel for D. Galfus.

10/30/2018        N. Haslun                      $10.61   Breakfast at hotel for N. Haslun.

10/30/2018        J. Schlant                     $10.01   Breakfast at hotel in LA for J. Schlant.

10/30/2018        J. Vizzini                     $20.95   Breakfast at LA hotel J. Vizzini.



Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                     Desc
Date              Professional            Main Amount
                                               Document Description
                                                           Page 356 of 384

10. Meals

10/30/2018        J. Schlant                    $50.16   Dinner for team during Verity engagement - J. Schlant, K.
                                                         Beard.

10/30/2018        D. Galfus                     $26.07   Dinner while traveling for D. Galfus, J. Vizzini.

10/30/2018        N. Haslun                     $19.50   Dinner while working out of town for N. Haslun.

10/30/2018        K. Beard                      $18.08   Hotel breakfast for K. Beard.

10/30/2018        J. Schlant                    $93.38   Lunch for team during Verity engagement - J. Schlant, D.
                                                         Galfus, K. Beard, J. Emerson, J. Vizzini, P. Chadwick.

10/31/2018        J. Schlant                    $10.83   Breakfast at hotel in LA for J. Schlant.

10/31/2018        N. Haslun                     $21.67   Breakfast at hotel on 11/5 for N. Haslun.

10/31/2018        D. Galfus                      $3.83   Breakfast at hotel on 11/6 for D. Galfus.

10/31/2018        N. Haslun                     $21.75   Breakfast at hotel on 11/7 for N. Haslun.

10/31/2018        D. Galfus                     $12.48   Breakfast at hotel on 11/8 for D. Galfus.

10/31/2018        J. Vizzini                    $16.50   Breakfast at LA hotel J. Vizzini on 11/1.

10/31/2018        J. Vizzini                    $16.33   Breakfast at LA hotel J. Vizzini on 11/2.

10/31/2018        J. Vizzini                    $14.66   Breakfast at LA hotel J. Vizzini on 11/5.

10/31/2018        J. Vizzini                    $16.92   Breakfast at LA hotel J. Vizzini on 11/7.

10/31/2018        J. Vizzini                    $24.82   Breakfast at LA hotel J. Vizzini on 11/8.

10/31/2018        J. Vizzini                    $15.73   Breakfast at LA hotel J. Vizzini.

10/31/2018        D. Galfus                     $15.05   Breakfast at LAX airport while traveling for Verity on 11/16 for
                                                         D. Galfus.

10/31/2018        N. Haslun                     $25.91   Breakfast before working in VMF's offices on 11/12 for N.
                                                         Haslun.

10/31/2018        J. Schlant                     $8.18   Breakfast during Verity engagement on 11/5 for J. Schlant.

10/31/2018        D. Galfus                      $3.83   Breakfast for D. Galfus on 11/1.

10/31/2018        D. Galfus                      $3.83   Breakfast for D. Galfus.

10/31/2018        J. Schlant                    $10.01   Breakfast on 11/1 at hotel in LA for J. Schlant.



Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                       Desc
Date              Professional            Main Amount
                                               Document Description
                                                           Page 357 of 384

10. Meals

10/31/2018        J. Schlant                      $6.09   Breakfast on 11/2 at hotel in LA for J. Schlant.

10/31/2018        J. Schlant                      $6.39   Breakfast on 11/6 at hotel in LA for J. Schlant.

10/31/2018        J. Schlant                     $10.83   Breakfast on 11/7 at hotel in LA for J. Schlant.

10/31/2018        D. Galfus                      $12.26   Breakfast while in LA for D. Galfus on 11/7.

10/31/2018        N. Haslun                      $21.67   Breakfast while working at VMF's offices on 11/9 for N. Haslun.

10/31/2018        N. Haslun                      $12.00   Breakfast while working in CA at Verity's offices on 11/8 for N.
                                                          Haslun.

10/31/2018        N. Haslun                      $18.77   Breakfast while working in Verity Daly City Offices for N.
                                                          Haslun.

10/31/2018        N. Haslun                      $21.67   Breakfast while working in VMF offices on 11/1 for N. Haslun.

10/31/2018        N. Haslun                      $33.16   Dinner at airport before flying home after working in Verity's
                                                          offices for two weeks on 11/1 for N. Haslun.

10/31/2018        J. Schlant                     $42.11   Dinner during Verity engagement for J. Schlant on 11/8.

10/31/2018        D. Galfus                     $103.24   Dinner in LA for Verity on 11/6 for D. Galfus, J. Vizzini.

10/31/2018        D. Galfus                      $99.77   Dinner in LA on 11/13 for D. Galfus, J. Vizzini.

10/31/2018        D. Galfus                      $26.33   Dinner in LA on 11/15 for D. Galfus, J. Vizzini, J. Schlant.

10/31/2018        J. Vizzini                    $195.29   Dinner in LA while traveling for Verity on 11/5 for J. Vizzini,
                                                          D. Galfus, P. Chadwick, K. Beard, J. Schlant.

10/31/2018        J. Vizzini                     $65.51   Dinner on 11/1 in LA for J. Vizzini, J. Schlant.

10/31/2018        D. Galfus                     $180.49   Dinner while on Verity travel in LA on 11/7 for D. Galfus, J.
                                                          Vizzini, K. Beard, J. Schlant.

10/31/2018        N. Haslun                      $28.94   Dinner while traveling on 11/13 for N. Haslun.

10/31/2018        J. Schlant                     $66.54   Dinner while traveling on 11/2 for J. Schlant.

10/31/2018        N. Haslun                      $32.67   Dinner while traveling on 11/4 for N. Haslun.

10/31/2018        N. Haslun                      $26.97   Dinner while traveling on 11/5 for N. Haslun.

10/31/2018        N. Haslun                      $26.85   Dinner while traveling on 11/6 for N. Haslun.

10/31/2018        N. Haslun                      $32.31   Dinner while traveling on 11/7 for N. Haslun.


Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                        Desc
Date              Professional            Main Amount
                                               Document Description
                                                           Page 358 of 384

10. Meals

10/31/2018        N. Haslun                      $35.66   Dinner while traveling on 11/9 for N. Haslun.

10/31/2018        N. Haslun                      $50.64   Dinner while working out of town for N. Haslun.

10/31/2018        K. Beard                        $5.25   Hotel breakfast for K. Beard on 11/1.

10/31/2018        K. Beard                       $18.08   Hotel breakfast for K. Beard.

10/31/2018        J. Vizzini                     $22.43   Lunch at airport LAX on 11/2 for J. Vizzini.

10/31/2018        J. Vizzini                     $22.43   Lunch at airport LAX on 11/8 for J. Vizzini.

10/31/2018        K. Beard                       $21.44   Lunch at airport on 11/4 for K. Beard.

10/31/2018        J. Schlant                    $121.80   Lunch during Verity engagement on 11/6 for J. Schlant, D.
                                                          Galfus, K. Beard, J. Emerson, P. Chadwick, D. Chang, J.
                                                          Vizzini.

10/31/2018        J. Schlant                    $111.18   Lunch during Verity engagement on 11/7 for J. Schlant, D.
                                                          Galfus, K. Beard, D. Chang, J. Vizzini.

10/31/2018        J. Schlant                     $88.64   Lunch during Verity engagement on 11/8 for J. Schlant, D.
                                                          Galfus, K. Beard, D. Chang, J. Vizzini.

10/31/2018        J. Schlant                     $14.08   Lunch during Verity engagementon 11/2 for J. Schlant.

10/31/2018        J. Schlant                    $155.16   Lunch for team during Verity engagement - J. Schlant, K.
                                                          Beard, J. Emerson, P. Chadwick, J. Vizzini.

10/31/2018        J. Schlant                     $95.30   Lunch for team during Verity engagement on 11/1 - J. Schlant,
                                                          D. Galfus, F. Stevens, P. Chadwick, J. Vizzini.

10/31/2018        D. Galfus                      $20.47   Lunch while in LA for D. Galfus on 11/14.

10/31/2018        D. Galfus                      $21.47   Lunch while in LA for D. Galfus on 11/15.

10/31/2018        D. Galfus                      $33.68   Lunch while traveling for D. Galfus.

10/31/2018        N. Haslun                      $35.25   Lunch while working in VMF's offices on 11/6 for N. Haslun,
                                                          B. Park.

11/1/2018         P. Chadwick                     $5.46   Breakfast 10/13/18 while on client site travel for Verity.

11/1/2018         P. Chadwick                     $4.37   Breakfast 10/14/18 while on client site travel for Verity.

11/1/2018         B. Park                        $15.26   Breakfast at airport on 10/24/18.

11/1/2018         J. Schlant                     $16.00   Breakfast at hotel during Verity travel on 8/31 for J. Schlant.



Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                          Desc
Date              Professional            Main Amount
                                               Document Description
                                                           Page 359 of 384

10. Meals

11/1/2018         J. Emerson                      $3.50   Breakfast at hotel for J. Emerson.

11/1/2018         H. Miller                       $9.59   Breakfast at hotel on 9/1 - Verity travel for H. Miller.

11/1/2018         N. Haslun                      $10.77   Breakfast at hotel while working at Verity's offices on 8/31/18.

11/1/2018         C. Kearns                      $18.90   Breakfast during Verity travel for C. Kearns on 10/17.

11/1/2018         B. Park                         $7.10   Breakfast in San Jose for Verity.

11/1/2018         B. Park                         $8.98   Breakfast in San Jose on 10/25 for B. Park.

11/1/2018         B. Park                        $17.06   Breakfast in San Jose on 10/29 for B. Park.

11/1/2018         P. Chadwick                    $20.79   Breakfast on 10/30 while on client site travel for Verity.

11/1/2018         J. Emerson                      $3.80   Breakfast on 10/4 - Verity travel.

11/1/2018         P. Chadwick                    $22.99   Breakfast while at hotel on Verity client site travel.

11/1/2018         C. Kearns                      $22.47   Breakfast while traveling on 10/16.

11/1/2018         C. Kearns                       $7.43   Breakfast while traveling on 10/24.

11/1/2018         C. Kearns                       $7.43   Breakfast while traveling on 10/25.

11/1/2018         B. Park                        $14.25   Dinner at airport for Verity.

11/1/2018         B. Park                        $15.03   Dinner at airport on 10/28 for B. Park.

11/1/2018         B. Park                        $23.62   Dinner in San Jose on 10/24 while traveling for Verity for B.
                                                          Park.

11/1/2018         B. Park                         $9.98   Dinner in San Jose on 10/25 while traveling for Verity for B.
                                                          Park.

11/1/2018         B. Park                        $17.65   Dinner in San Jose on 10/29 while traveling for Verity for B.
                                                          Park.

11/1/2018         B. Park                        $16.96   Dinner in San Jose on 10/30 while traveling for Verity for B.
                                                          Park.

11/1/2018         J. Emerson                     $60.70   Dinner on 10/1 while traveling for Verity for J. Emerson.

11/1/2018         P. Chadwick                   $172.30   Dinner on 10/15 while on client site travel with Verity for J.
                                                          Vizzini, D. Galfus, J. Emerson, J. Schlant.

11/1/2018         C. Kearns                      $17.19   Dinner on 10/18 at LAX en route home for C. Kearns.


Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                        Desc
Date              Professional            Main Amount
                                               Document Description
                                                           Page 360 of 384

10. Meals

11/1/2018         P. Chadwick                    $29.48   Dinner on 10/29 for P. Chadwick while on Verity travel.

11/1/2018         P. Chadwick                    $37.50   Dinner on 10/31 while at hotel on Verity client site travel.

11/1/2018         P. Chadwick                   $126.53   Dinner while on client site travel for Verity for P. Chadwick, J.
                                                          Schlant, C. Kearns, J. Vizzini, K. Beard on 10/24/18.

11/1/2018         P. Chadwick                    $24.76   Dinner while on client site travel for Verity for P. Chadwick.

11/1/2018         P. Chadwick                   $156.09   Dinner while on client site travel for Verity on 10/17 for P.
                                                          Chadwick, C. Kearns, J. Vizzini.

11/1/2018         P. Chadwick                    $26.12   Dinner while on client site travel for Verity on 10/18/18.

11/1/2018         P. Chadwick                    $26.12   Dinner while on client site travel for Verity on 10/25 for P.
                                                          Chadwick.

11/1/2018         P. Chadwick                    $19.23   Dinner while on client site travel for Verity on 10/30 for P.
                                                          Chadwick.

11/1/2018         C. Kearns                       $5.00   Dinner while traveling on 10/23/18.

11/1/2018         B. Park                        $15.19   Dinner while working late on 10/22 for B. Park.

11/1/2018         B. Park                        $15.19   Dinner while working late on 10/23 for B. Park.

11/1/2018         K. Beard                        $8.99   Hotel breakfast in LA on 8/31/2018 for K. Beard.

11/1/2018         K. Beard                       $17.25   Lunch at airport on 8/31 for K. Beard.

11/1/2018         B. Park                        $17.75   Lunch at airport while traveling for Verity on 10/26 for B. Park.

11/1/2018         B. Park                        $32.43   Lunch in San Jose - Verity - for B. Park, N. Haslun.

11/1/2018         B. Park                        $22.52   Lunch in San Jose on 10/25 for B. Park.

11/1/2018         B. Park                        $20.86   Lunch in San Jose on 10/29 for B. Park.

11/1/2018         B. Park                        $15.05   Lunch in San Jose on 10/30 for B. Park.

11/1/2018         B. Park                        $24.46   Lunch in San Jose on 10/31 for B. Park.

11/1/2018         P. Chadwick                    $10.18   Lunch on 10/29 while on client site travel.

11/1/2018         H. Miller                       $8.87   Lunch on 9/1 while traveling home for H. Miller.

11/1/2018         B. Park                         $7.67   Lunch while traveling for Verity on 10/24 for B. Park.



Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                        Desc
Date              Professional            Main Amount
                                               Document Description
                                                           Page 361 of 384

10. Meals

11/4/2018         B. Park                        $15.94   Dinner at airport for Verity.

11/5/2018         K. Beard                       $15.54   Breakfast at airport for K. Beard.

11/5/2018         P. Chadwick                    $10.18   Breakfast while on travel for client Verity.

11/5/2018         B. Park                        $15.31   Dinner in San Jose while on Verity - B. Park.

11/5/2018         P. Chadwick                    $35.00   Lunch while on travel for client Verity.

11/5/2018         K. Beard                      $128.66   Working Lunch at Verity office for K. Beard, J. Emerson, D.
                                                          Chang, J. Schlant, D. Galfus, J. Vizzini, P. Chadwick.

11/5/2018         B. Park                        $52.95   Working lunch in San Jose with clients for B. Park, N. Haslun.

11/6/2018         J. Emerson                     $10.50   Breakfast at hotel for J. Emerson.

11/6/2018         K. Beard                        $5.00   Breakfast at hotel while in LA for Verity.

11/6/2018         P. Chadwick                    $25.71   Breakfast while at hotel on Verity client site travel.

11/6/2018         P. Chadwick                     $6.69   Dinner while on Client site for Verity.

11/6/2018         B. Park                        $18.24   Working dinner at VMF.

11/6/2018         K. Beard                       $30.66   Working dinner in LA for K. Beard, J. Schlant.

11/7/2018         K. Beard                       $23.50   Breakfast at hotel while in LA for Verity.

11/7/2018         P. Chadwick                    $21.99   Breakfast while at hotel on Verity client site travel.

11/7/2018         J. Emerson                     $47.02   Dinner at hotel during Verity travel.

11/7/2018         P. Chadwick                    $12.07   Lunch while on Client site travel for Verity.

11/7/2018         B. Park                        $29.46   Working lunch at VMF.

11/8/2018         K. Beard                       $11.00   Breakfast at hotel while in LA for Verity.

11/8/2018         K. Beard                        $8.38   Working dinner in LA while at Verity.

11/8/2018         B. Park                        $46.57   Working lunch at VMF for B. Park, J. Emerson, N. Haslun.

11/9/2018         B. Park                        $29.09   Breakfast at airport while traveling for B. Park.

11/9/2018         K. Beard                        $8.54   Hotel breakfast in LA for K. Beard.



Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                            Desc
Date              Professional            Main Amount
                                               Document Description
                                                           Page 362 of 384

10. Meals

11/9/2018         K. Beard                       $19.69   Lunch at airport for K. Beard.

11/11/2018        K. Beard                        $8.98   Breakfast at hotel while in LA for Verity.

11/11/2018        B. Park                        $11.41   Dinner at airport for B. Park.

11/12/2018        K. Beard                       $18.41   Breakfast at hotel while in LA for Verity.

11/12/2018        J. Schlant                     $16.43   Breakfast during Verity engagement.

11/12/2018        P. Chadwick                     $5.50   Breakfast while on client site travel for Verity.

11/12/2018        K. Beard                       $27.16   Dinner at hotel on travel for Verity.

11/12/2018        J. Schlant                      $9.99   Dinner during Verity engagement.

11/12/2018        P. Chadwick                   $133.01   Dinner while on client site travel for Verity for P. Chadwick, N.
                                                          Haslun, B. Park, J. Emerson.

11/12/2018        J. Schlant                     $42.19   Lunch during Verity engagement for J. Schlant, K. Beard, P.
                                                          Chadwick.

11/12/2018        B. Park                        $63.09   Working lunch at VMF for B. Park, J. Emerson, N. Haslun.

11/13/2018        K. Beard                       $11.00   Breakfast at hotel while in LA for Verity.

11/13/2018        P. Chadwick                    $27.47   Breakfast at hotel while on client site travel for Verity.

11/13/2018        J. Schlant                      $9.09   Breakfast during Verity engagement.

11/13/2018        J. Vizzini                     $13.97   Business travel - breakfast in hotel - LA Verity.

11/13/2018        P. Chadwick                    $56.16   Dinner at hotel while on client site travel for Verity.

11/13/2018        J. Schlant                     $50.16   Dinner during Verity engagement for J. Schlant, K. Beard.

11/13/2018        J. Schlant                    $146.91   Lunch during Verity engagement for J. Schlant, K. Beard, F.
                                                          Stevens, D. Galfus, D. Chang, J. Vizzini.

11/13/2018        B. Park                        $47.61   Working lunch at VMF for B. Park, J. Emerson, N. Haslun, P.
                                                          Chadwick.

11/14/2018        J. Schlant                     $10.01   Breakfast during Verity engagement.

11/14/2018        B. Park                        $25.85   Breakfast in San Jose for B. Park.

11/14/2018        P. Chadwick                    $35.77   Breakfast while at hotel on Verity client site travel.



Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                        Desc
Date              Professional            Main Amount
                                               Document Description
                                                           Page 363 of 384

10. Meals

11/14/2018        J. Vizzini                     $12.52   Business travel - lunch in hotel - LA Verity.

11/14/2018        J. Schlant                     $17.94   Dinner during Verity engagement for J. Vizzini.

11/14/2018        K. Beard                       $19.68   Hotel breakfast in LA for K. Beard.

11/14/2018        J. Schlant                     $75.59   Lunch during Verity engagement for J. Schlant, K. Beard, D.
                                                          Chang, J. Vizzini.

11/14/2018        B. Park                       $145.62   Lunch working lunch for client meeting and whole brg team on
                                                          2018-11-29 to panera. Meal type: Client Billable, Guests: B.
                                                          Park, J. Emerson, N. Haslun, P. Chadwick.

11/14/2018        K. Beard                       $65.42   Working Dinner for K. Beard, J. Schlant, D. Galfus.

11/15/2018        K. Beard                       $11.32   Airport lunch while on Verity travel for K. Beard.

11/15/2018        K. Beard                       $11.00   Breakfast at hotel while in LA for Verity.

11/15/2018        J. Schlant                      $9.09   Breakfast during Verity engagement.

11/15/2018        P. Chadwick                    $25.60   Breakfast while at hotel on Verity client site travel.

11/15/2018        J. Vizzini                     $25.20   Business travel - breakfast in hotel - LA Verity.

11/15/2018        B. Park                        $53.25   Dinner in San Jose for B. Park.

11/15/2018        J. Emerson                     $70.00   Dinner while traveling in CA for J. Emerson.

11/15/2018        J. Schlant                    $142.02   Lunch during Verity engagement for J. Schlant, K. Beard, D.
                                                          Chang, J. Vizzini, F. Stevens.

11/15/2018        P. Chadwick                     $5.14   Lunch while traveling for P. Chadwick.

11/15/2018        B. Park                        $18.25   Working lunch at VMF.

11/16/2018        J. Schlant                     $14.92   Breakfast during Verity engagement.

11/16/2018        J. Vizzini                     $22.77   Business travel - lunch at LAX airport - Verity.

11/16/2018        J. Vizzini                     $25.64   Business travel - lunch in hotel - LA Verity.

11/16/2018        J. Schlant                     $53.99   Dinner during Verity engagement.

11/16/2018        B. Park                        $11.08   Lunch at airport for B. Park.

11/16/2018        J. Schlant                     $14.15   Lunch during Verity engagement for J. Schlant.



Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                         Desc
Date              Professional            Main Amount
                                               Document Description
                                                           Page 364 of 384

10. Meals

11/16/2018        B. Park                        $10.74   Working breakfast in San Jose.

11/20/2018        P. Chadwick                    $20.81   Dinner while on client site travel for Verity in LA.

11/25/2018        B. Park                        $21.58   Dinner in San Jose for B. Park.

11/25/2018        B. Park                        $17.91   Lunch at airport for B. Park.

11/26/2018        K. Beard                       $17.97   Breakfast at airport while traveling to Verity.

11/26/2018        N. Haslun                      $21.48   Breakfast at hotel before working in Verity's Daly City offices.

11/26/2018        B. Park                        $13.18   Breakfast in hotel for B. Park.

11/26/2018        P. Chadwick                    $17.43   Breakfast while on client site travel for Verity.

11/26/2018        J. Vizzini                     $33.84   Business travel - lunch in hotel - LA Verity.

11/26/2018        N. Haslun                      $25.85   Dinner at hotel after working in Verity's Daly City offices.

11/26/2018        P. Chadwick                    $21.71   Dinner at hotel while on client site travel for Verity.

11/26/2018        J. Schlant                     $12.50   Dinner during Verity engagement for J. Schlant.

11/26/2018        P. Chadwick                    $15.40   Lunch while on client site travel for P. Chadwick.

11/26/2018        B. Park                        $24.87   Working dinner in San Jose.

11/26/2018        K. Beard                      $128.66   Working lunch at office for K. Beard, D. Chang, D. Galfus, J.
                                                          Vizzini.

11/26/2018        B. Park                        $17.80   Working lunch at VMF for B. Park.

11/27/2018        J. Schlant                      $8.65   Breakfast during Verity engagement.

11/27/2018        N. Haslun                      $21.85   Breakfast in hotel before working in Verity's San Jose offices.

11/27/2018        P. Chadwick                    $25.60   Breakfast while on client site travel for Verity.

11/27/2018        J. Vizzini                     $20.95   Business travel - breakfast in hotel - LA Verity.

11/27/2018        D. Galfus                      $21.37   Business travel - breakfast in hotel - Verity LA.

11/27/2018        K. Beard                       $28.17   Dinner at hotel on travel for Verity.

11/27/2018        N. Haslun                      $17.23   Dinner while working in Verity's offices in San Jose.



Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                          Desc
Date              Professional            Main Amount
                                               Document Description
                                                           Page 365 of 384

10. Meals

11/27/2018        K. Beard                       $23.17   Hotel breakfast in LA for K. Beard.

11/27/2018        P. Chadwick                    $23.29   Lunch during client site travel for Verity.

11/27/2018        J. Schlant                    $252.05   Lunch for team during Verity engagement for P. Tracy, J.
                                                          Salerno, N. Adams, B. Cavanagh, J. Schlant, D. Galfus, K.
                                                          Beard, J. Vizzini, J. Emerson, D. Chang.

11/27/2018        B. Park                        $44.35   Working dinner while traveling for Verity.

11/27/2018        B. Park                        $50.24   Working lunch at VMF.

11/28/2018        J. Schlant                     $14.92   Breakfast during Verity engagement.

11/28/2018        B. Park                         $8.40   Breakfast in San Jose for B. Park.

11/28/2018        P. Chadwick                    $20.51   Breakfast while on client site travel for Verity.

11/28/2018        N. Haslun                      $25.89   Breakfast while working in Verity's offices in San Jose.

11/28/2018        D. Galfus                      $11.87   Business travel - breakfast in hotel - Verity LA.

11/28/2018        J. Vizzini                     $36.15   Business travel - dinner in hotel - LA Verity.

11/28/2018        J. Schlant                     $98.82   Dinner for team during Verity engagement for J. Schlant, P.
                                                          Chadwick, K. Beard, J. Emerson.

11/28/2018        N. Haslun                      $18.00   Dinner while working out of town for Verity.

11/28/2018        K. Beard                       $15.54   Hotel breakfast in LA for K. Beard.

11/28/2018        P. Chadwick                     $8.10   Lunch during Verity client site travel for P. Chadwick.

11/28/2018        K. Beard                       $20.95   Working dinner at office for K. Beard.

11/28/2018        B. Park                        $45.35   Working dinner while traveling for Verity.

11/28/2018        B. Park                        $44.59   Working lunch at VMF for B. Park, N. Haslun.

11/28/2018        K. Beard                       $57.76   Working lunch in LA for K. Beard, J. Schlant, J. Vizzini.

11/29/2018        J. Emerson                     $22.87   Breakfast at hotel during Verity travel.

11/29/2018        N. Haslun                      $24.89   Breakfast before work in Daly City offices of Verity.

11/29/2018        B. Park                        $13.79   Breakfast in San Jose while on Verity travel for B. Park.

11/29/2018        P. Chadwick                    $25.60   Breakfast while on client site travel for Verity.

Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                         Desc
Date              Professional            Main Amount
                                               Document Description
                                                           Page 366 of 384

10. Meals

11/29/2018        J. Vizzini                     $28.42   Business travel - Breakfast in hotel - LA Verity.

11/29/2018        D. Galfus                      $11.66   Business travel - breakfast in hotel - Verity LA.

11/29/2018        D. Galfus                      $65.25   Business travel - Dinner at LAX Airport for J. Emerson, D.
                                                          Galfus.

11/29/2018        B. Park                        $41.94   Dinner at SFO airport while travelling.

11/29/2018        N. Haslun                      $51.15   Dinner at SFO prior to flight home to JFK following working in
                                                          Verity's offices for the week.

11/29/2018        K. Beard                       $12.95   Hotel breakfast in LA for K. Beard.

11/29/2018        P. Chadwick                    $21.90   Lunch during Verity client site travel for P. Chadwick.

11/29/2018        J. Schlant                    $102.18   Lunch for team during Verity engagement for J. Schlant, K.
                                                          Beard, F. Stevens, D. Chang, J. Emerson, J. Vizzini.

11/29/2018        B. Park                        $11.29   Working lunch at VMF.

11/30/2018        B. Park                        $17.35   Breakfast at JFK airport while traveling.

11/30/2018        P. Chadwick                    $17.90   Breakfast while on client site travel for Verity.

11/30/2018        J. Vizzini                     $10.00   Business travel - breakfast in hotel - LA Verity.

11/30/2018        J. Vizzini                     $39.93   Business Travel - Dinner at LAX airport - Verity LA.

11/30/2018        K. Beard                       $10.45   Hotel breakfast in LA for K. Beard.

11/30/2018        K. Beard                       $22.38   Lunch at airport while on Verity travel for K. Beard.

12/1/2018         J. Vizzini                     $63.00   Breakfast for 3 days - 10/10 - 10/12 at LA hotel for J. Vizzini.

12/1/2018         J. Schlant                    $191.03   Dinner for team during Verity engagement on 10/9 - J. Schlant,
                                                          C. Barns, D. Galfus, K. Beard, J. Emerson, P. Chadwick, C.
                                                          Kearns, N. Haslun, J. Vizzini.

12/1/2018         J. Schlant                    $197.60   Lunch for team during Verity engagement on 10/10 - J. Schlant,
                                                          C. Barns, D. Galfus, K. Beard, J. Emerson, P. Chadwick, N.
                                                          Haslun, J. Vizzini, D. Chang.

12/1/2018         J. Schlant                    $173.55   Lunch for team during Verity engagement on 10/9 - J. Schlant,
                                                          C. Barns, D. Galfus, K. Beard, J. Emerson, P. Chadwick, J.
                                                          Vizzini, D. Chang, C. Kearns.

12/2/2018         K. Beard                       $28.58   Airport dinner for K. Beard.



Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                          Desc
Date              Professional            Main Amount
                                               Document Description
                                                           Page 367 of 384

10. Meals

12/2/2018         P. Chadwick                    $35.53   Dinner at hotel while on client site travel for Verity for P.
                                                          Chadwick.

12/2/2018         B. Park                         $7.20   Dinner at SFO airport while travelling.

12/2/2018         B. Park                        $27.88   Lunch at JFK airport while traveling.

12/3/2018         J. Schlant                     $11.54   Breakfast during Verity engagement.

12/3/2018         B. Park                         $2.75   Breakfast while in San Jose to work at VMF site.

12/3/2018         P. Chadwick                    $25.00   Breakfast while on client site travel for Verity.

12/3/2018         J. Vizzini                     $24.34   Business travel - Breakfast- Verity LA.

12/3/2018         N. Haslun                      $28.89   Dinner at hotel after working in Verity's offices

12/3/2018         K. Beard                       $43.00   Dinner at hotel whille traveling for K. Beard, J. Vizzini.

12/3/2018         J. Schlant                     $10.79   Dinner during Verity engagement.

12/3/2018         K. Beard                       $14.54   Hotel breakfast for K. Beard.

12/3/2018         J. Schlant                    $139.15   Lunch for team during Verity engagement - J. Schlant, K.
                                                          Beard, P. Chadwick, J. Vizzini, D. Chang.

12/3/2018         B. Park                        $12.56   Working dinner while in San Jose for VMF.

12/3/2018         B. Park                        $21.94   Working lunch at the VMF office.

12/4/2018         J. Schlant                     $13.21   Breakfast during Verity engagement.

12/4/2018         N. Haslun                      $11.77   Breakfast in hotel before working in Verity's offices

12/4/2018         B. Park                         $8.40   Breakfast while in San Jose to work at VMF site.

12/4/2018         P. Chadwick                    $19.61   Breakfast while on client site travel for Verity.

12/4/2018         J. Vizzini                     $16.33   Business travel - Breakfast at hotel - Verity LA

12/4/2018         J. Vizzini                    $107.11   Dinner at hotel in LA for J. Vizzini, J. Schlant, K. Beard, J.
                                                          Emerson.

12/4/2018         N. Haslun                      $18.40   Dinner in hotel after working in Verity's offices

12/4/2018         K. Beard                       $14.54   Hotel breakfast for K. Beard.

12/4/2018         K. Beard                      $101.51   Lunch at office for K. Beard, J. Schlant, D. Chang, J. Vizzini.

Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                       Desc
Date              Professional            Main Amount
                                               Document Description
                                                           Page 368 of 384

10. Meals

12/4/2018         B. Park                        $51.31   Working dinner at hotel.

12/4/2018         B. Park                        $28.26   Working lunch at the VMF office.

12/5/2018         N. Haslun                      $15.32   Breakfast at hotel before work in Verity's San Jose offices

12/5/2018         K. Beard                       $10.45   Breakfast at hotel in LA for K. Beard.

12/5/2018         J. Schlant                     $21.58   Breakfast during Verity engagement for J. Schlant, J. Vizzini.

12/5/2018         P. Chadwick                    $19.61   Breakfast while on client site travel for Verity.

12/5/2018         J. Vizzini                      $3.80   Business travel - 12/5 Breakfast at hotel - Verity LA

12/5/2018         J. Vizzini                     $35.98   Business travel - 12/5 dinner at hotel - Verity LA

12/5/2018         K. Beard                       $18.81   Dinner at hotel

12/5/2018         J. Schlant                     $55.94   Dinner during Verity engagement for J. Schlant, J. Emerson.

12/5/2018         N. Haslun                      $17.56   Dinner in hotel while working in Verity's offices in San Jose

12/5/2018         P. Chadwick                    $26.90   Dinner in LA while traveling for P. Chadwick.

12/5/2018         J. Schlant                    $153.50   Lunch for team during Verity engagement - J. Schlant, K.
                                                          Beard, J. Emerson, P. Chadwick, J. Vizzini, D. Chang.

12/5/2018         B. Park                        $38.96   Working dinner while at VMF.

12/5/2018         B. Park                        $36.21   Working lunch at the VMF office for B. Park, N. Haslun.

12/6/2018         K. Beard                       $10.45   Breakfast at hotel in LA for K. Beard.

12/6/2018         J. Schlant                      $3.83   Breakfast during Verity engagement.

12/6/2018         N. Haslun                      $18.76   Breakfast in hotel while working in Verity's offices in San Jose

12/6/2018         P. Chadwick                    $21.73   Breakfast while on client site travel for Verity.

12/6/2018         J. Vizzini                      $9.88   Business travel - Breakfast in LA for J. Vizzini.

12/6/2018         B. Park                        $45.00   Dinner at SFO airport while traveling.

12/6/2018         K. Beard                       $28.50   Lunch at airport for K. Beard.

12/6/2018         J. Vizzini                     $23.53   Lunch at LAX airport for J. Vizzini.



Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                       Desc
Date              Professional            Main Amount
                                               Document Description
                                                           Page 369 of 384

10. Meals

12/6/2018         J. Schlant                    $102.25   Lunch for team during Verity engagement - J. Schlant, P.
                                                          Chadwick, D. Chang, J. Emerson.

12/6/2018         B. Park                        $60.61   Working lunch at the VMF office for B. Park, N. Haslun.

12/7/2018         N. Haslun                      $22.02   Breakfast at hotel before working in Daly City Offices of Verity

12/7/2018         B. Park                        $19.81   Breakfast at JFK airport while traveling.

12/7/2018         J. Schlant                     $10.01   Breakfast during Verity engagement.

12/7/2018         N. Haslun                      $24.70   Lunch at SFO before flying home after working in Verity's
                                                          offices

12/7/2018         J. Schlant                     $54.06   Lunch during Verity engagement for J. Schlant, J. Emerson.

12/9/2018         N. Haslun                      $27.94   Dinner at hotel while working at Verity's offices in Daly City

12/9/2018         B. Park                        $18.35   Dinner at JFK airport while traveling.

12/10/2018        N. Haslun                      $24.85   Breakfast at hotel before working in Verity's Daly City Offices

12/10/2018        J. Vizzini                     $25.00   Breakfast at LA hotel for J. Vizzini.

12/10/2018        J. Schlant                     $11.54   Breakfast during Verity engagement.

12/10/2018        B. Park                         $9.70   Breakfast while in San Jose to work at VMF site.

12/10/2018        N. Haslun                      $19.30   Dinner at hotel after working in Verity's Daly City Offices

12/10/2018        J. Schlant                    $144.58   Lunch during Verity engagement for J. Schlant, D. Galfus, J.
                                                          Emerson, P. Chadwick, J. Vizzini, D. Chang.

12/10/2018        B. Park                        $27.35   Working dinner at the VMF office.

12/10/2018        B. Park                        $25.09   Working lunch at the VMF office.

12/11/2018        N. Haslun                      $24.85   Breakfast at hotel while working at Verity's offices

12/11/2018        J. Schlant                     $10.01   Breakfast during Verity engagement.

12/11/2018        B. Park                        $22.60   Breakfast while in San Jose to work at VMF site.

12/11/2018        P. Chadwick                    $14.60   Breakfast while traveling in LA for P. Chadwick.

12/11/2018        N. Haslun                      $21.48   Dinner at hotel while working in Verity's offices

12/11/2018        J. Vizzini                     $39.57   Lunch at hotel in LA for J. Vizzini.

Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                     Desc
Date              Professional            Main Amount
                                               Document Description
                                                           Page 370 of 384

10. Meals

12/11/2018        B. Park                        $27.98   Working dinner at the VMF office.

12/11/2018        B. Park                        $47.54   Working lunch at the VMF office for B. Park, N. Haslun.

12/12/2018        D. Galfus                       $5.00   Breakfast at hotel while traveling for Verity.

12/12/2018        J. Schlant                      $7.65   Breakfast during Verity engagement.

12/12/2018        B. Park                        $10.20   Breakfast while in San Jose to work at VMF site.

12/12/2018        P. Chadwick                    $25.60   Breakfast while on client site travel for Verity.

12/12/2018        J. Vizzini                     $14.77   Business travel - Breakfast at hotel.

12/12/2018        J. Schlant                    $143.43   Lunch during Verity engagement for J. Schlant, D. Galfus, J.
                                                          Emerson, D. Chang, P. Chadwick, J. Vizzini, F. Stevens.

12/12/2018        B. Park                        $48.69   Working lunch at the VMF office.

12/13/2018        J. Vizzini                     $14.77   Breakfast at hotel during Business travel - Verity.

12/13/2018        D. Galfus                       $4.00   Breakfast at hotel while traveling for Verity.

12/13/2018        B. Park                        $25.00   Breakfast at LAX while traveling.

12/13/2018        J. Schlant                     $10.01   Breakfast during Verity engagement.

12/13/2018        P. Chadwick                    $25.60   Breakfast while on client site travel for Verity.

12/13/2018        J. Schlant                    $245.00   Lunch during Verity engagement for J. Schlant, D. Galfus, K.
                                                          Beard, J. Emerson, P. Chadwick, D. Chang, J. Vizzini.

12/13/2018        B. Park                        $27.98   Working dinner at the VMF office.

12/13/2018        B. Park                        $20.92   Working dinner while in San Jose.

12/14/2018        P. Chadwick                    $22.99   Breakfast while on client site travel for Verity.

12/14/2018        B. Park                        $24.87   Hotel breakfast while working at VMF site.

12/14/2018        B. Park                        $10.75   Working lunch at the VMF office.

12/17/2018        N. Haslun                      $41.80   Dinner at hotel while working in Verity's offices

12/18/2018        D. Galfus                      $12.26   Breakfast in LA while traveling for D. Galfus.

12/18/2018        N. Haslun                       $1.90   Breakfast while traveling for N. Haslun.


Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                              Desc
Date              Professional            Main Amount
                                               Document Description
                                                           Page 371 of 384

10. Meals

12/18/2018        N. Haslun                         $41.80   Dinner at hotel while working in Verity's offices

12/18/2018        J. Vizzini                        $13.83   Hotel - Breakfast in LA for J. Vizzini.

12/18/2018        N. Haslun                         $30.01   Lunch to go from hotel for N. Haslun.

12/19/2018        N. Haslun                          $4.35   Breakfast while traveling for N. Haslun.

12/19/2018        J. Vizzini                        $96.12   Dinner while traveling in LA for J. Vizzini, D. Galfus, J.
                                                             Emerson.

12/19/2018        D. Galfus                         $24.37   Lunch at hotel in LA for D. Galfus.

12/20/2018        J. Vizzini                        $22.97   Breakfast at hotel in LA for J. Vizzini.

12/20/2018        N. Haslun                         $22.67   Breakfast before work at Verity's offices

12/20/2018        J. Vizzini                       $116.00   Dinner at LAX Airport for J. Vizzini, J. Emerson.

Expense Category Total                          $22,666.74

11. Telephone, Fax and Internet

8/31/2018         J. Schlant                        $13.99   Wifi on flight from LAX to ORD for Verity engagement.

9/3/2018          P. Chadwick                       $12.00   Inflight internet while on client site travel for Verity.

9/3/2018          K. Beard                          $16.00   Wifi and email access during flight to LA.

9/4/2018          J. Schlant                        $15.99   Wifi on flight to work on Verity engagement.

9/7/2018          N. Haslun                         $39.95   Inflight internet on flight home.

9/7/2018          P. Chadwick                       $12.00   Inflight internet while on client site travel for Verity.

9/7/2018          P. Chadwick                       $12.00   Inflight internet while on client site travel for Verity.

9/7/2018          K. Beard                          $16.00   In-flight wifi to maintain email access and continue work.

9/7/2018          J. Schlant                        $13.99   Wifi during flight to work on Verity engagement.

9/9/2018          N. Haslun                         $49.95   In-flight internet for the month of September.

9/10/2018         J. Schlant                        $15.99   Wifi during flight to work on Verity engagement.

9/11/2018         P. Chadwick                       $16.00   Inflight internet while on client site travel for Verity.

9/14/2018         P. Chadwick                       $16.00   Inflight internet while on client site travel for Verity.

Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                          Desc
Date              Professional            Main Amount
                                               Document Description
                                                           Page 372 of 384

11. Telephone, Fax and Internet

9/14/2018         J. Schlant                    $13.99   Wifi during flight to work on Verity engagement.

9/16/2018         P. Chadwick                   $19.00   Inflight internet while on client site travel for Verity.

9/27/2018         P. Chadwick                   $16.00   Inflight internet while on client site travel for Verity.

10/1/2018         K. Beard                      $16.00   In flight internet access on flight to DC on 9/27/18.

10/1/2018         K. Beard                      $19.00   In flight internet access to continue working on 9/23/18.

10/1/2018         P. Chadwick                   $16.00   Inflight Wifi during flight to client site on 9/30/2018.

10/1/2018         N. Haslun                     $39.95   Internet on Alaska Airlines flight home on 9/20/2018.

10/1/2018         K. Beard                      $16.00   Wifi access on flight to LA on 9/30/18.

10/1/2018         K. Beard                      $16.00   Wifi and email access on flight to DC on 9/14/18.

10/1/2018         J. Schlant                    $13.99   Wifi on flight during Verity engagement on 9/28/2018.

10/1/2018         K. Beard                      $19.00   Wifi on flight to LA on 9/16/18.

10/1/2018         K. Beard                      $16.00   Wifi on plane to DC on 9/21/18.

10/4/2018         J. Schlant                    $13.99   Wifi during flight for Verity engagement.

10/7/2018         K. Beard                      $16.00   In flight internet access on flight to DC.

10/7/2018         C. Barns                      $59.95   In-flight internet to work during flight.

10/7/2018         K. Beard                      $16.00   Wifi access on flight to LA.

10/9/2018         J. Vizzini                    $24.99   In flight wifi to address case emails.

10/12/2018        J. Vizzini                    $40.99   In flight wifi to address case emails.

10/12/2018        J. Schlant                    $13.99   Wifi during flight for Verity engagement.

10/18/2018        K. Beard                      $16.00   In flight internet access on flight to DC.

10/19/2018        J. Vizzini                    $40.99   In flight wifi to address case emails.

10/19/2018        J. Schlant                    $13.99   Wifi during flight for Verity engagement.

10/21/2018        K. Beard                      $16.00   Wifi access on flight to LA.

10/25/2018        J. Schlant                    $15.99   Wifi during flight for Verity engagement.

Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                           Desc
Date              Professional            Main Amount
                                               Document Description
                                                           Page 373 of 384

11. Telephone, Fax and Internet

10/26/2018        K. Beard                      $16.00   In flight internet access on flight to DC.

10/26/2018        B. Park                       $39.95   In-flight wifi to work while travelling.

10/28/2018        J. Vizzini                    $14.99   In flight wifi to address case emails.

10/28/2018        B. Park                       $49.95   In-flight wifi to work while travelling.

10/28/2018        K. Beard                      $16.00   Wifi access on flight to LA.

10/30/2018        P. Chadwick                   $16.00   In flight Wifi service fee while on flight to client site.

10/31/2018        J. Vizzini                    $16.99   EWR to LAX inflight WiFi - Verity on 11/5/18.

10/31/2018        K. Beard                      $16.00   In flight internet access on flight to DC on 11/1/18.

10/31/2018        J. Vizzini                    $40.99   Inflight WiFi purchase in order to work on flight on 11/8.

10/31/2018        J. Schlant                    $13.99   Wifi on flight during Verity engagement on 11/2/2018.

10/31/2018        J. Schlant                    $13.99   Wifi on flight during Verity engagement on 11/8/2018.

10/31/2018        J. Vizzini                    $40.99   WiFi purchase on plane in order to do work in flight for Verity
                                                         on 11/2/18.

11/1/2018         J. Emerson                    $24.99   Internet on airplane on 10/24 while on Verity travel.

11/1/2018         J. Emerson                    $20.99   Internet on airplane on 10/26 while on Verity travel.

11/1/2018         J. Emerson                    $24.99   Internet on airplane on 10/29 while on Verity travel.

11/1/2018         J. Emerson                    $14.99   Internet on airplane on 10/7 while on Verity travel.

11/1/2018         J. Emerson                    $24.99   Internet on airplane on 9/23 while on Verity travel.

11/1/2018         J. Emerson                    $20.99   Internet on airplane on 9/27 while on Verity travel.

11/1/2018         J. Emerson                    $24.99   Internet on airplane on 9/30 while on Verity travel.

11/1/2018         J. Emerson                     $9.99   LAX to SFO plane wifi on 10/4/2018.

11/1/2018         K. Beard                      $16.00   Wifi Access on flight to DC on 8/31/18.

11/5/2018         J. Emerson                    $24.99   Internet on airplane while on Verity travel.

11/5/2018         K. Beard                      $20.00   Wifi access on flight to LA.



Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                        Desc
Date              Professional            Main Amount
                                               Document Description
                                                           Page 374 of 384

11. Telephone, Fax and Internet

11/5/2018         P. Chadwick                   $20.00   Wifi on flight from Washington to CA to client visit with Verity.

11/7/2018         J. Emerson                     $9.99   Airfare - Internet LAX to SFO wifi.

11/7/2018         P. Chadwick                    $7.00   Inflight wifi while on client site business for Verity.

11/9/2018         K. Beard                      $16.00   Wifi Access on flight to DC.

11/9/2018         P. Chadwick                   $12.00   Wifi on plane returning from client site travel back from CA to
                                                         Washington.

11/11/2018        K. Beard                      $16.00   Wifi access on flight to LA.

11/12/2018        P. Chadwick                   $16.00   Internet on flight from Washington to CA to client visit with
                                                         Verity.

11/15/2018        K. Beard                      $16.00   Wifi access on flight to DC.

11/16/2018        J. Vizzini                    $49.00   Business travel - Internet monthly purchase for in-flight WiFi -
                                                         ability to work on flight.

11/16/2018        J. Schlant                    $13.99   Wifi during flight for Verity engagement.

11/25/2018        B. Park                       $39.95   In flight wifi for December.

11/26/2018        J. Emerson                    $14.99   Airplane wifi while traveling for Verity.

11/26/2018        K. Beard                      $16.00   In-flight wifi to work on plane.

11/29/2018        J. Emerson                    $14.99   Airplane wifi while traveling for Verity.

11/30/2018        K. Beard                      $16.00   In-flight wifi to work on plane.

11/30/2018        P. Chadwick                   $16.00   Inflight Wifi while on travel to CA for Verity.

12/2/2018         P. Chadwick                   $16.00   Inflight Wifi while on travel to CA for Verity.

12/2/2018         K. Beard                      $16.00   Wifi on plan while on Verity travel.

12/3/2018         N. Haslun                     $49.95   Gogo internet for Alaska Air for the month

12/3/2018         J. Emerson                    $49.00   Wifi internet subscription (30 days)

12/6/2018         K. Beard                      $16.00   Wifi on plan while on Verity travel.

12/7/2018         J. Schlant                    $13.99   Wifi during Verity engagement.

12/11/2018        P. Chadwick                   $16.00   Inflight Wifi while on travel to CA for Verity.

Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
            Case 2:18-bk-20151-ER         Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                         Desc
Date              Professional            Main Amount
                                               Document Description
                                                           Page 375 of 384

11. Telephone, Fax and Internet

12/13/2018        J. Schlant                       $15.99   Wifi during flight for work on Verity engagement.

12/14/2018        D. Galfus                        $49.00   Business travel - WiFi on 12-14 flight in order to work - Verity.

12/17/2018        J. Vizzini                       $24.99   Business travel - WiFi access on flight to LAX - Verity.

Expense Category Total                          $1,844.25

14. Express Messenger/Shipping

9/14/2018         BRG Direct                       $55.88   FedEx - Express Messenger/Shipping charges.

9/24/2018         BRG Direct                       $46.04   FedEx - Express Messenger/Shipping charges.

10/29/2018        BRG Direct                       $21.07   FedEx - Express Messenger/Shipping.

Expense Category Total                           $122.99


Total Expenses                             $251,437.49




Berkeley Research Group, LLC
Invoice for the 8/31/2018 - 12/31/2018 Period
Case 2:18-bk-20151-ER   Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02   Desc
                        Main Document    Page 376 of 384




                  EXHIBIT F
     Case 2:18-bk-20151-ER                 Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                               Desc
                                           Main Document    Page 377 of 384
professionals


Peter Chadwick
Managing Director – Restructuring and Transaction Advisory
Washington, D.C.


 Contact                                    Experience
 D 202.909.2800                             As a Managing Director, Mr. Chadwick has significant operating experience, including
 M 202.329.0003                             improving underperforming businesses and advising debtors and creditors in complex
 pchadwick@thinkbrg.com                     financial matters. He has served as chief executive officer, chief operating officer, chief
                                            financial officer, and advisor to companies in a variety of industries.
 Industry Experience
 Automobiles and Components                 Mr. Chadwick has extensive experience in leading healthcare providers, including
 Coal Producers                             renegotiating contracts, effectuating sale transactions, and preparing business plans
 Construction and Construction Materials    based upon his revenue cycle management studies, labor studies, and operational
 Healthcare and Pharmaceuticals             improvement plans.
 Infrastructure & Energy
                                            Mr. Chadwick’s healthcare experience includes acting as the advisor or an officer to
 Manufacturing, Metals and Mining
                                            several healthcare providers, including leading hospital systems through operational
                                            turnarounds and financial restructurings. Mr. Chadwick utilizes BRG’s Healthcare
 Selected Public Cases
                                            Performance Improvement experts to improve revenue cycle management, reduce
 Charter Behavioral Health Systems          labor costs, improve physician productivity, and reduce supply chain costs. The
 Dynavox Medical Technologies               improved liquidity and financial performance, in each instance, has funded the
 East Ohio Regional Hospital                restructuring costs.
 Health Plan Services
 Life Uniform                               As an officer or advisor, Mr. Chadwick prepared and implemented post-acquisition
 Oak Health and Rehabilitation              integration plans, viability plans, asset dissolution strategies, and liquidity
 Ohio Valley Medical Center                 enhancement plans. His experience spans the spectrum from the largest U.S.
 Primary Health Systems                     companies to middle market proprietary companies.
 ReGear Life Sciences
 Reliant Senior Care                        Prior to joining BRG, Mr. Chadwick was an Executive Director at Capstone Advisory
 Reliq Pacifica Hospital                    Group, LLC, and prior to that, he was a restructuring advisor at FTI Consulting.
 Roseville Skilled Nursing
 Sacred Heart Hospital                      Education and Affiliations
 Sava Senior Care                           Mr. Chadwick holds an MBA in finance from the Olin School of Business at Babson
 Skyline Healthcare                         College and a BA from Pennsylvania State University, and is a Certified Insolvency
 Signature HealthCARE                       Restructuring Advisor. Mr. Chadwick is a member of the Turnaround Management
 South Franklin Circle                      Association global board.
 Synergy Healthcare
 Thomas Health System
 Virginia United Methodist Healthcare
 Walnut Hill Medical Center
 Wesleyan Senior Living
     Case 2:18-bk-20151-ER               Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                              Desc
                                         Main Document    Page 378 of 384
professionals


Christopher J. Kearns
Managing Director – Restructuring and Transaction Advisory
New York
 Contact                                  Experience
 D 212.782.1409                           Mr. Kearns specializes in providing financial restructuring advisory services and crisis
 M 516.359.3728                           management services in the troubled company environment. He has represented all
 ckearns@thinkbrg.com                     parties-in-interest in various complex matters and has served as Chief Executive
 Industry Experience                      Officer, Chief Restructuring Officer, Responsible Officer, Receiver, and Trustee. Mr.
 Consumer Products and Apparel            Kearns has rendered expert testimony in various jurisdictions on matters involving
 Entertainment and Media                  valuation, lost profits, solvency, liquidation and recovery analysis, and other issues in
 Financial Services                       distressed situations. He has advised major investment banks and potential
 Gaming, Lodging, and Hospitality
 Healthcare and Pharmaceuticals           purchasers on acquisition strategies and post-merger integration.
 Infrastructure and Energy
 Manufacturing, Metals, and Mining        Before co-founding Capstone Advisory Group, LLC, Mr. Kearns was a Senior
 Real Estate and Construction
 Retail and Wholesale Distribution        Managing Director at the Policano & Manzo legacy practice of FTI Consulting and he
 Telecommunications                       was also with the predecessor firm Kahn Consulting. Previously, he spent 3 years with
                                          Bristol-Myers Squibb in assignments that included assistant corporate controller. He
 Selected Public Cases                    also spent 10 years in the mergers and acquisitions group and the audit practice of a
                                          major international public accounting firm.
 aaiPharma Inc.
 Aralez Pharmaceuticals
 Archstone                                Education and Affiliations
 Avaya, Inc.
 Calpine Corporation                      Mr. Kearns holds a BBA in accounting from Iona College. He is a Certified Public
 Centro Properties Group                  Accountant, Certified Fraud Examiner, Certified Turnaround Professional, and
 Commonwealth of Puerto Rico
 Dynegy Holdings LLC
                                          Certified Insolvency and Restructuring Advisor. His memberships include the AICPA,
 Eastman Kodak                            New York State Society of CPAs, and Association of Insolvency and Restructuring
 Education Management Corporation         Advisors. He is the past president of the Friends of Mercy Medical Center (Long
 Energy Future Intermediate Holding Co
 Extended Stay Hotels                     Island, NY). He served as president of the New York chapter of the Turnaround
 Gleacher & Company                       Management Association and as Chairman Emeritus of the New York City Chapter of
 GST Autoleather                          the Leukemia and Lymphoma Society. He has served as a member of the Board of
 Heilig-Meyers
 Hovensa LLC                              Directors for aaiPharma Inc., a contract research company; the Make-A-Wish
 Lyondell Chemical Company                Foundation of Metro New York; a manufacturer of building products; and Outsourcing
 MF Global Holdings Ltd                   Solutions, Inc., a service company.
 M&G Chemicals
 Mirant Corporation
 Molycorp, Inc.
 NRG Energy
 Nortel Networks
 Peabody Energy Corporation
 Quicksilver Resources Inc.
 SemGroup
 TBS International
 Tidewater, Inc.
 Triangle Petroleum Corp.
 Xerox
     Case 2:18-bk-20151-ER            Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                                  Desc
                                      Main Document    Page 379 of 384
professionals


David E. Galfus
Managing Director – Restructuring and Transaction Advisory
New Jersey


 Contact                               Experience
 D 201.587.7117
 M 201.888.6733
                                       David Galfus specializes in financial advisory services in bankruptcy matters and
 dgalfus@thinkbrg.com                  turnaround situations. His assignments have included strategic planning, cash
                                       management, business plan analysis, cost reduction, trade and investor relations,
 Industry Experience                   mergers and acquisitions, liquidations, recapitalizations, and restructurings. In
 Entertainment and Media               addition, he has substantial experience in forensic analysis and related investigations.
 Financial Services
 Food and Agriculture                  With more than 30 years of financial restructuring and business experience, Mr. Galfus
 Manufacturing, Metals and Mining      has advised creditors, management teams, boards of directors, secured lenders, and
 Professional and Other Services       other constituent groups in roles ranging from financial adviser to interim
 Retail and Wholesale Distribution     management.
 Transportation
                                       Mr. Galfus is a leader of BRG’s Creditor Rights practice and has led recent
 Selected Public Cases                 assignments with AWI, Brookstone, Caché, dELiA*s, Ecko Unlimited, MF Global,
 Adelphia Communications Corp.         Molycorp, Peabody Energy Corporation, Penson Worldwide, and Reichhold creditor
 Atlas Air                             committees.
 AWI Delaware, Inc.
 Brookstone Holdings Corp.             Since 2007, Mr. Galfus has served as president of the Refco, Inc. bankruptcy estate,
 Caché                                 successfully leading its wind down. He has been responsible for liquidating/selling
 Camelot Music                         assets, distributing billions of dollars to creditors, and interfacing with international
 dELiA*s                               affiliates, and has been instrumental in various investigations related to its causes of
 Loews Cineplex Entertainment Corp.
                                       actions.
 MEE Apparel (dba Ecko Unlimited)
 MF Global                             Prior to joining BRG, Mr. Galfus was an executive director at Capstone Advisory
 Molycorp, Inc.                        Group, LLC, and worked at the Policano & Manzo legacy practice of FTI consulting.
 Peabody Energy Corporation
                                       Previously, he was a senior manager in the audit practice of Deloitte & Touche for ten
 Penson Worldwide Inc.
 Purina Mills                          years.
 Refco, Inc.
 Reichhold Holdings US, Inc.           Education and Affiliations

                                       Mr. Galfus holds a BBA in Public Accounting from Pace University. He is a Certified
                                       Public Accountant, and a member of the American Institute of CPAs and the New York
                                       State Society of CPAs.
     Case 2:18-bk-20151-ER           Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                             Desc
                                     Main Document    Page 380 of 384
professionals


Norman E. Haslun III
Managing Director – Restructuring and Transaction Advisory
New York


 Contact                              Experience
 D 212.782.1404                       Norman Haslun specializes in providing financial and turnaround advisory services to
 M 917.572.2401                       stakeholders in troubled company situations. He has provided a broad range of
 nhaslun@thinkbrg.com                 services in distressed situations and has executive management experience.

 Industry Experience                  Before joining BRG, Mr. Haslun worked at Capstone Advisory Group. Prior to his
 Entertainment and Media              restructuring experience, Mr. Haslun was the chief financial officer of Enterprise
 Financial Services                   Investors, an international venture capital firm based in Warsaw, Poland, now with
 Infrastructure and Energy            over $2.0 billion of assets under management. At Enterprise Investors Mr. Haslun was
 Manufacturing, Metals and Mining     responsible for establishing all aspects of the finance function from start-up to mature
 Professional and Other Services      organization. In addition to his role at Enterprise Investors, Mr. Haslun served as the
 Real Estate and Construction         treasurer and chief financial officer of the Polish-American Enterprise Fund, a not-for-
 Retail and Wholesale Distribution    profit grantee of the Agency for International Development that successfully invested
 Telecommunications                   $240 million of U.S. Government funding in the Polish private sector. Prior to that he
                                      was a member of the financial services practice of Coopers & Lybrand in New York,
 Selected Public Cases                specializing in the brokerage industry.
 Hawkeye Renewables
 MF Global Holdings Ltd               Education and Affiliations
 Midstates Petroleum
                                      Mr. Haslun holds a B.S. in accounting from Northeastern University and is a Certified
 Mirant Corporation
                                      Public Accountant. Mr. Haslun is a member of the Turnaround Management
 Railworks
                                      Association and the Association of Insolvency and Restructuring Advisors and serves
 Real Alloy
 Refco
                                      as Treasurer of the Polish-American Freedom Foundation.
 Spiegel Inc.
     Case 2:18-bk-20151-ER        Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02                            Desc
                                  Main Document    Page 381 of 384
professionals


Joseph A. Vizzini
Managing Director – Restructuring and Transaction Advisory
New Jersey


 Contact                           Experience
 D 201.587.7120                    Joseph Vizzini specializes in providing financial restructuring advisory services in
 M 201.390.2297                    distressed company situations to both creditors and debtors. His eighteen plus years
 jvizzini@thinkbrg.com             of advisory assignments have included many debt and equity restructurings,
                                   bankruptcy planning and strategy, business acquisition, divestiture and liquidation
 Industry Experience               strategies and analysis, credit agreement and distressed sale negotiations, business
 Automobiles and Components        plan and liquidity evaluation, enterprise value analysis, and estate wind-down
 Entertainment & Media             implementation.
 Food and Agriculture
 Gaming, Lodging & Hospitality     Mr. Vizzini’s experience includes restructuring advisory services on cross-border
 Manufacturing, Metals & Mining    matters in Canada, Europe, and Mexico; litigation-support services; and transaction-
 Real Estate & Construction        related due diligence for parties interested in making new investments. Mr. Vizzini also
 Telecommunications                has experience as a court appointed receiver.
 Transportation
                                   In addition to large public company cases, Mr. Vizzini has worked on numerous
 Selected Public Cases             middle-market and private company matters across various industries and for various
 AWI Delaware, Inc.                creditor constitutions.
 AbitibiBowater, Inc.
 Arch Coal, Inc.                   Before joining BRG, Mr. Vizzini worked at Capstone Advisory Group, LLC, and prior to
 Collins & Aikman                  that spent five years at the Policano & Manzo legacy practice of FTI Consulting. He
 Hovensa, LLC                      began his career at Coopers and Lybrand, LLP, where he spent four years in the New
 Imperial Home Décor               Jersey audit practice, and then worked for a regional public accounting firm for three
 National Equipment Services       years, specializing in audit and tax.
 Pierre Foods, Inc.
 SunEdison, Inc.
                                   Education and Affiliations
 U.S. Shipping Partners, Inc.
 Walter Energy, Inc.               Mr. Vizzini holds a B.S. in Accounting from the Pennsylvania State University. He is a
 Weinstein Company, Inc. (The)     Certified Public Accountant and a Certified Insolvency and Restructuring Advisor. Mr.
                                   Vizzini is fluent in Italian.
Case 2:18-bk-20151-ER   Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02   Desc
                        Main Document    Page 382 of 384
Case 2:18-bk-20151-ER   Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02   Desc
                        Main Document    Page 383 of 384
Case 2:18-bk-20151-ER   Doc 1791 Filed 03/13/19 Entered 03/13/19 14:31:02   Desc
                        Main Document    Page 384 of 384



AHLA




NBC Bay Area.com




Press release
